

THE CHARLES SCHWAB DEFINED CONTRIBUTION PLAN AND TRUST
BASIC PLAN # 01



DC Basic Plan #01    Page - 1 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Article 1
Definitions
2


 
1.1.
ACP Test
2


 
1.2.
ACP Safe Harbor Matching Contribution
2


 
1.3.
ACP Safe Harbor Matching Contribution Account


2


 
1.4.
Actual Contribution Percentage
2


 
1.5.
Actual Contribution Percentage Test
2


 
1.6.
Actual Deferral Percentage
2


 
1.7.
Actual Deferral Percentage Test
3


 
1.8.
Administrator
3


 
1.9.
Adopting Employer
3


 
1.10.
ADP Safe Harbor Contribution
3


 
1.11.
ADP Safe Harbor Matching Contribution
3


 
1.12.
ADP Safe Harbor Matching Contribution Account
4


 
1.13.
ADP Safe Harbor Non-Elective Contribution
4


 
1.14.
ADP Safe Harbor Non-Elective Contribution Account
5


 
1.15.
ADP Test
5


 
1.16.
Affiliated Employer
5


 
1.17.
Age
5


 
1.18.
Aggregate Normal Allocation Rate
5


 
1.19.
Allocation Period
5


 
1.20.
Allocation Rate
6


 
1.21.
Anniversary Date
6


 
1.22.
Annuity Starting Date
6


 
1.23.
Annual Additions
6


 
1.24.
Applicable Contribution Rate
7


 
1.25.
Applicable Plan Year
7


 
1.26.
Basic Plan
7


 
1.27.
Beneficiary
7


 
1.28.
Benefiting Participant
7


 
1.29.
Break in Service
8


 
1.30.
Broadly Available Allocation Rates
8


 
1.31.
Broadly Available Separate Plans
8


 
1.32.
Cash or Deferred Contribution
8


 
1.33.
Catch-Up Contribution
8


 
1.34.
Catch-Up Contribution Limit
9


 
1.35.
Code
9


 
1.36.
Code §3401 Compensation
9


 
1.37.
Code §401(a)(17) Compensation Limit
9


 
1.38.
Code §414(s) Compensation
9


 
1.39.
Code §415(c)(3) Compensation
10


 
1.40.
Committee
10


 
1.41.
Compensation
10


 
1.42.
Compensation Determination Period
11


 
1.43.
Contribution Percentage
11


 
1.44.
Contribution Percentage Amounts
12


 
1.45.
Counting of Hours Method
14


 
1.46.
Current Year Testing Method
15


 
1.47.
Deductible Employee Contribution
15


 
1.48.
Deductible Employee Contribution Account
15


 
1.49.
Deemed Aggregated Allocation Groups
15


 
1.50.
Deemed Code §125 Compensation
15


 
1.51.
Deemed IRA Contribution
15


 
1.52.
Deemed IRA Contribution Account
15


 
1.53.
Designated Beneficiary
15


 
1.54.
Determination Date
15


 
1.55.
Disability
15


 
1.56.
Distribution Calendar Year
16




DC Basic Plan #01    Charles Schwab Trust Co

--------------------------------------------------------------------------------



 
1.57.
Domestic Partner
16


 
1.58.
Early Retirement Age
16


 
1.59.
Early Retirement Date
16


 
1.60.
Earned Income
16


 
1.61.
Elapsed Time Method
17


 
1.62.
Elective Deferral
17


 
1.63.
Eligibility Computation Period
17


 
1.64.
Eligible Employee
17


 
1.65.
Employee
17


 
1.66.
Employee Contribution
18


 
1.67.
Employer
18


 
1.68.
Employment Commencement Date
18


 
1.69.
Equivalent Accrual Rate
18


 
1.70.
ERISA
19


 
1.71.
Excess Annual Additions
19


 
1.72.
Excess Aggregate Contributions
19


 
1.73.
Excess Compensation
19


 
1.74.
Excess Contributions
19


 
1.75.
Excess Elective Deferrals
19


 
1.76.
401(k) Plan
19


 
1.77.
401(m) Plan
19


 
1.78.
Fiscal Year
20


 
1.79.
Forfeiture
20


 
1.80.
Forfeiture Account
20


 
1.81.
Form W-2 Compensation
20


 
1.82.
Gradually Increasing Age or Service Schedule
20


 
1.83.
HCE
21


 
1.84.
Highly Compensated Employee
21


 
1.85.
Hour of Service
21


 
1.86.
Hypothetical Entry Date
22


 
1.87.
Immediately Distributable
22


 
1.88.
Independent Contractor
22


 
1.89.
Key Employee
23


 
1.90.
Leased Employee
23


 
1.91.
Life Expectancy
24


 
1.92.
Limitation Year
24


 
1.93.
Mandatory Employee Contribution
24


 
1.94.
Mandatory Employee Contribution Account
24


 
1.95.
Matching Contribution
24


 
1.96.
Matching Contribution Account
24


 
1.97.
Matching Rate
24


 
1.98.
Maternity or Paternity Leave
25


 
1.99.
Maximum Excess Percentage
25


 
1.100.
Minimum Aggregate Allocation Gateway
25


 
1.101.
Minimum Allocation Gateway
26


 
1.102.
Named Fiduciary
27


 
1.103.
NHCE
27


 
1.104.
Non-Elective Contribution
27


 
1.105.
Non-Highly Compensated Employee
27


 
1.106.
Non-Key Employee
27


 
1.107.
Non-Safe Harbor 401(k) Plan
27


 
1.108.
Non-Safe Harbor 401(m) Plan
27


 
1.109.
Non-Safe Harbor Matching Contribution
27


 
1.110.
Non-Safe Harbor Matching Contribution Account
27


 
1.111.
Non-Safe Harbor Non-Elective Contribution
27


 
1.112.
Non-Safe Harbor Non-Elective Contribution Account
27


 
1.113.
Normal Accrual Rate
27


 
1.114.
Normal Form of Distribution
28




DC Basic Plan #01    Page - 3 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



 
1.115.
Normal Retirement Age
28


 
1.116.
Normal Retirement Date
28


 
1.117.
OASI Percentage
28


 
1.118.
One Year Holdout Rule
28


 
1.119.
Otherwise Excludable Participant
28


 
1.120.
Optional Form of Distribution
28


 
1.121.
Participant
28


 
1.122.
Participant's Account
28


 
1.123
Participant's Account Balance
29


 
1.124.
Period of Service
29


 
1.125.
Period of Severance
34


 
1.126.
Permissive Aggregation Group
34


 
1.127.
Plan
34


 
1.128.
Plan Year
34


 
1.129.
Policy
34


 
1.130.
Post-Severance Compensation
35


 
1.131.
Pre-Tax Elective Deferral
35


 
1.132.
Pre-Tax Elective Deferral Account
35


 
1.133.
Prevailing Wage Account
35


 
1.134.
Prevailing Wage Contribution
35


 
1.135.
Prevailing Wage Employee
35


 
1.136.
Prevailing Wage Law
35


 
1.137.
Primarily Defined Benefit in Character
35


 
1.138.
Prior Year Testing Method
35


 
1.139.
QJSA
36


 
1.140.
QMAC
36


 
1.141.
QMAC Account
36


 
1.142.
QNEC
36


 
1.143.
QNEC Account
36


 
1.144.
QPSA
36


 
1.145.
Qualified Joint and Survivor Annuity
36


 
1.146.
Qualified Matching Contribution
36


 
1.147.
Qualified Matching Contribution Account
36


 
1.148.
Qualified Non-Elective Contribution
36


 
1.149.
Qualified Non-Elective Contribution Account
37


 
1.150.
Qualified Pre-Retirement Survivor Annuity
37


 
1.151.
Reemployment Commencement Date
37


 
1.152.
Regulation
37


 
1.153.
Representative Contribution Rate
37


 
1.154.
Representative Matching Rate
38


 
1.155.
Required Aggregation Group
38


 
1.156.
Required Beginning Date
38


 
1.157.
Rollover
39


 
1.158.
Rollover Contribution


39


 
1.159.
Rollover Contribution Account
39


 
1.160.
Rollover Participant
39


 
1.161.
Roth Elective Deferral
39


 
1.162.
Roth Elective Deferral Account
39


 
1.163.
Rule of Parity
40


 
1.164.
Safe Harbor Code §415 Compensation
40


 
1.165.
Safe Harbor 401(k) Contribution
41


 
1.166.
Safe Harbor 401(k) Plan
41


 
1.167.
Safe Harbor 401(m) Plan
41


 
1.168.
Safe Harbor Notice
41


 
1.169.
Safe Harbor Participant
41


 
1.170.
Self-Employed Individual
41


 
1.171.
Service
41


 
1.172.
Sponsoring Employer
41




DC Basic Plan #01    Page - 4 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



 
1.173.
Spousal
41


 
1.174.
Spouse
42


 
1.175.
Statutory Code §415 Compensation
42


 
1.176.
Substantially Equal
43


 
1.177.
Taxable Wage Base
43


 
1.178.
Terminated (or Terminates) Employment
43


 
1.179.
Termination of Employment
43


 
1.180.
Terminated Participant
43


 
1.181.
Third-Step Integration Percentage
43


 
1.182
Top Heavy
43


 
1.183.
Top Heavy Minimum Allocation
43


 
1.184.
Top Heavy Ratio
44


 
1.185.
Transfer Contribution
45


 
1.186.
Transfer Contribution Account
45


 
1.187.
Trustee
45


 
1.188.
Trust (or Trust Fund)
46


 
1.189.
Valuation Calendar Year
46


 
1.190.
Valuation Date
46


 
1.191.
Vested Aggregate Account
46


 
1.192.
Vested, Vested Interest and Vesting
46


 
1.193
Vesting Computation Period


46


 
1.194.
Voluntary Employee Contribution
46


 
1.195.
Voluntary Employee Contribution Account
46


 
1.196.
Year of Service
46


 
 
 
 
Article 2
Plan Participation
53


 
2.1.
Eligibility Requirements
53


 
2.2.
Entry Date
54


 
2.3.
Waiver of Participation
54


 
2.4.
Reemployment
55


 
 
 
 
Article 3
Contributions and Allocations
56


 
3.1.
General Contribution and Allocation Provisions
56


 
3.2.
Elective Deferrals
57


 
3.3.
Mandatory Employee Contributions
59


 
3.4.
Non-Safe Harbor Matching Contributions
60


 
3.5.
Non-Safe Harbor Non-Elective Contributions
62


 
3.6.
Prevailing Wage Contributions
64


 
3.7.
Qualified Matching Contributions
65


 
3.8.
Qualified Non-Elective Contributions
66


 
3.9.
Rollover Contributions
67


 
3.10.
Safe Harbor 401(k) Contributions
67


 
3.11.
Voluntary Employee Contributions
68


 
3.12.
Allocation of Earnings and Losses
69


 
3.13.
Forfeitures and Their Usage
69


 
3.14.
Top Heavy Minimum Allocation
70


 
3.15.
Failsafe Allocation
72


 
3.16.
SIMPLE 401(k) Provisions
73


 
3.17.
Deemed IRA Contributions
75


 
3.18.
Actual Deferral Percentage Test and Correction
78


 
3.19.
Actual Contribution Percentage Test and Correction
81


 
3.20.
ADP Safe Harbor Contributions
84


 
3.21.
ACP Safe Harbor Contributions
89


 
3.22.
General Non-Discrimination Test Requirements
91


 
3.23.
Annual Overall and Cumulative Permitted Disparity Limit
92


 
 
 
 
Article 4
Plan Benefits
95


 
4.1.
Benefit Upon Normal (or Early) Retirement
95




DC Basic Plan #01    Page - 5 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



 
4.2.
Benefit Upon Late Retirement
95


 
4.3.
Benefit Upon Death
95


 
4.4.
Benefit Upon Disability
95


 
4.5.
Benefit Upon Termination of Employment
95


 
4.6.
Determination of Vested Interest
95


 
 
 
 
Article 5
Distribution of Benefits
99


 
5.1.
Distribution of Benefit Upon Retirement
99


 
5.2.
Distribution of Benefit Upon Death
100


 
5.3.
Distribution of Benefit Upon Disability
102


 
5.4.
Distribution of Benefit Upon Termination of Employment


103


 
5.5.
Mandatory Cash-Out of Benefits
104


 
5.6.
Restrictions on Immediate Distributions
105


 
5.7.
Accounts of Reemployed Participants
106


 
5.8.
Waiver of Benefits and Spousal Consent
109


 
5.9.
Required Minimum Distributions
111


 
5.10.
Statutory Commencement of Benefits


115


 
5.11.
Post-Termination Earnings
115


 
5.12.
Distribution in the Event of Legal Incapacity
116


 
5.13.
Missing Payees and Unclaimed Benefits
116


 
5.14.
Direct Rollovers
116


 
5.15.
Distribution of Property
117


 
5.16.
Financial Hardship Distributions
118


 
5.17.
In-Service Distributions
118


 
5.18.
Distribution of Excess Elective Deferrals
119


 
5.19.
Distribution of Excess Contributions
120


 
5.20.
Distribution of Excess Aggregate Contributions
122


 
5.21.
Distribution of an Employee's Rollover Contribution Account
123


 
5.22.
Distribution of a Participant's Transfer Contribution Account
124


 
5.23.
Distribution of Voluntary Employee Contributions
126


 
5.24.
Distribution of Mandatory Employee Contributions
126


 
 
 
 
Article 6
Code §415 Limitations
127


 
6.1.
Maximum Annual Additions
127


 
6.2.
Adjustments to Maximum Annual Additions
127


 
6.3.
Multiple Plans and Multiple Employers
127


 
6.4.
Adjustment for Excess Annual Additions
127


 
 
 
 
Article 7
Loans, Insurance and Directed Investments
129




7.1.
Loans to Participants
129




7.2.
Insurance on Participants
130




7.3.
Key Man Insurance
132




7.4.
Directed Investment Accounts
132










Article 8
Duties of the Administrator
133




8.1.
Appointment, Resignation, Removal and Succession
133




8.2.
General Powers and Duties
133




8.3.
Functioning of the Committee
133




8.4.
Multiple Administrators
133




8.5.
Correcting Administrative Errors
133




8.6.
Promulgating Notices and Procedures
133




8.7.
Employment of Agents and Counsel
134




8.8.
Compensation and Expenses
134




8.9.
Claims Procedures
134




8.10.
Qualified Domestic Relations Orders
134




8.11
Appointment of an Investment Manager
134










Article 10
Adopting Employers
137




DC Basic Plan #01    Page - 6 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------





10.1.
Plan Contributions
137




10.2.
Plan Amendments
137




10.3.
Plan Expenses
137




10.4.
Employee Transfers
137




10.5.
Multiple Employer Provisions Under Code §413(c)
137




10.6.
Termination of Adoption
138










Article 11
Amendment, Termination, Merger and Elective Transfers
139




11.1.
Plan Amendment
139




11.2.
Termination of the Plan
141




11.3.
Merger or Consolidation
142




11.4.
Plan-to-Plan Elective Transfers
142










Article 12
Miscellaneous Provisions
144




12.1
No Contract of Employment
144




12.2.
Title to Assets
144




12.3.
Qualified Military Service
144




12.4.
Domestic Partners Rights
144




12.5.
Fiduciaries and Bonding
144




12.6.
Severability of Provisions
144




12.7.
Interpretation of the Plan and Trust
144




12.8.
Costs and Expenses of Legal Action
145




12.9
Qualified Plan Status
145




12.10.
Mailing of Notices to Administrator, Employer or Trustee
145




12.11.
Participant Notices and Waivers of Notices
145




12.12.
Evidence Furnished Conclusive
145




12.13.
Release of Claims
145




12.14.
Deductible Employee Contributions
146




12.15.
No Duplication of Benefits
146




12.16.
Discontinued Contributions
146




12.17.
Multiple Copies of Plan, Trust and/or Adoption Agreement
146




12.18.
Loss of Prototype Status
146




12.19.
Limitation of Liability and Indemnification
146




12.20.
Written Elections and Forms
146




12.21.
Assignment and Alienation of Benefits
146




12.22.
Exclusive Benefit Rule
147




12.23.
Prior Provisions of Amended and Restated Plans
147




12.24.
Dual and Multiple Trusts
147






DC Basic Plan #01    Page - 7 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



The Charles Schwab
Defined Contribution Plan
Preamble
This document is a basic Prototype Defined Contribution Plan. The sponsor of
this prototype is Charles Schwab Trust Co or its successor (hereinafter
sometimes referred to as the Prototype Sponsor). The Prototype Sponsor has
designated this Prototype Defined Contribution Plan as Basic Plan Number 01.
Basic Plan 01 and its companion Adoption Agreements include provisions for a
money purchase plan, a profit sharing plan, and a 401(k) plan.
A Sponsoring Employer may adopt one or more plans by executing a completed
Adoption Agreement for each type of plan adopted. A Sponsoring Employer may
adopt one or more trusts to hold some or all retirement plan assets. The
documents mentioned in this section, taken together, constitute the Charles
Schwab Defined Contribution Plan and Trust. In addition, additional Employers
may adopt this Plan as an Adopting Employer by completing the Adopting Employer
Addendum. To the extent an Adopting Employer is not an Affiliated Employer, the
Plan will become a multiple employer plan as set forth in Code §413 and will
cease to be a Prototype Plan.
The six Adoption Agreements included with the Basic Plan permit a Sponsoring
Employer to adopt provisions for one of the following types of plans on a
standardized or non-standardized basis: profit sharing, money purchase pension,
or 401(k) cash or deferred. The Adoption Agreements permit both integrated and
non-integrated formulas, though these terms do not appear in the title of the
Adoption Agreements. A defined contribution plan using an integrated formula for
allocation of Employer contributions and/or forfeitures is "integrated." The
term "integrated" means a plan which relies on disparities permitted by Code
§401(a)(5) and §401(1) to satisfy the non-discrimination requirements of Code
§401(a)(4). The non-standardized Adoption Agreements includes provisions for
cross-tested allocations.
It is contemplated that this prototype retirement program may be used to
continue previously established plans. In this successor plan use, execution of
an Adoption Agreement constitutes an amendment to the original plan.



DC Basic Plan #01    Page - 1 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 1
Definitions
1.1.
ACP Test. The term "ACP Test" means the Actual Contribution Percentage Test.

1.2.
ACP Safe Harbor Matching Contribution. The term "ACP Safe Harbor Matching
Contribution" means an Employer contribution (including an ADP Safe Harbor
Matching Contribution) made to this or any other defined contribution plan on
behalf of a Participant on account of a Participant's Elective Deferrals and/or
a Participant's Employee Contributions made by such Participant under a plan
maintained by the Sponsoring Employer, which falls within the requirements of
the ACP Safe Harbor as set forth in Code §401(m)(11) and Section 3.21 of the
Basic Plan and which is intended to automatically satisfy the requirements of
the ACP Test for a Plan Year.

1.3.
ACP Safe Harbor Matching Contribution Account. The term "ACP Safe Harbor
Matching Contribution Account" means the account to which a Participant's ACP
Safe Harbor Matching Contributions are credited.

1.4.
Actual Contribution Percentage. The term "Actual Contribution Percentage" means,
for a specified group of Participants (either Highly Compensated Employees or
Non-Highly Compensated Employees) for a Plan Year, the average of the
Contribution Percentages of the "Eligible Participants" in a group. An Actual
Contribution Percentage for a specified group of Participants will be calculated
to the nearest hundredth of a percentage point. For purposes of this definition,
the term "Eligible" Participant" means any Employee (either a Highly Compensated
Employee or a Non-Highly Compensated Employee) who is eligible (a) to make a
Voluntary Employee Contribution, (b) to make a Mandatory Employee Contribution,
(c) to make an Elective Deferral (if the Sponsoring Employer takes such Elective
Deferrals into account in the calculation of the Contribution Percentage), (d)
to receive a Matching Contribution (including Forfeitures that are contingent
upon the Participant making Elective Deferrals or Employee Contributions), or
(e) to receive a Qualified Matching Contribution. If an Employee Contribution is
required as a condition of participation in the Plan, then any Employee who
would be a Participant if such Employee made such a contribution will be treated
as an "Eligible Participant" on behalf of whom no Employee Contributions are
made.

1.5.
Actual Contribution Percentage Test. The term "Actual Contribution Percentage
Test" means the nondiscrimination test of Section 3.19 that is performed each
Plan Year on a Non-Safe Harbor 401(m) Plan. In any Plan Year, if ACP Safe Harbor
Matching Contributions (including, if applicable, ADP Safe Harbor Matching
Contributions) satisfy the requirements of Section 3.21, then the Actual
Contribution Percentage Test will be deemed to be satisfied with respect to such
ACP Safe Harbor Matching Contributions of that Plan Year. Notwithstanding the
foregoing, a Plan that makes ACP Safe Harbor Matching Contributions that satisfy
the requirements of Section 3.21 is deemed to have elected the Current Year
Testing Method, regardless of the testing method (Prior Year Testing or Current
Year Testing) actually elected in the Adoption Agreement.

1.6.
Actual Deferral Percentage. The term "Actual Deferral Percentage" means, for a
specified group of Participants (either Highly Compensated Employees or
Non-Highly Compensated Employees) for a Plan Year, the average of the ratios
(calculated separately to the nearest hundredth of a percentage point for each
Participant in such group) of (a) the amount of Employer contributions actually
paid over to the Trust on behalf of such Participant for the Plan Year to (b)
the Code §414(s) Compensation of such Participant for such Plan Year. For
purposes of computing Actual Deferral Percentages, an Employee who would be a
Participant but for the failure to make Elective Deferrals will be treated as a
Participant on whose behalf no Elective Deferrals are made and such
Participant's ratio will equal zero (0). An Actual Deferral Percentage for a
specified group of Participants will be calculated to the nearest hundredth of a
percentage point. Employer contributions actually paid over to the Trust on
behalf of such Participant (either a HCE or a NHCE) for the Plan Year will
include:

(a)
Elective Deferrals. Any Elective Deferrals made pursuant to the Participant's
deferral election (including Excess Elective Deferrals of Highly Compensated
Employees), but excluding the following:


DC Basic Plan #01    Page - 2 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(1)
Excess Elective Deferrals of NHCEs. Excess Elective Deferrals of NHCEs that
arise solely from Elective Deferrals made under this Plan or plans of this
Sponsoring Employer;

(2)
Elective Deferrals Treated as Catch-Up Contributions. Elective Deferrals that
are treated as Catch-Up Contributions under Code §414(v) because the Elective
Deferrals exceed a statutory limit or employer-provided limit (within the
meaning of Regulation §1.414(v)-1(b)(1)) for the Plan Year for which the
Elective Deferrals were made, or for any other Plan Year;

(3)
Elective Deferrals in the ACP Test. Elective Deferrals that are taken into
account in the Actual Contribution Percentage Test (provided the ADP Test is
satisfied both with and without the exclusion of these Elective Deferrals); and

(4)
Additional Elective Deferrals Pursuant to Code §414(u). Additional Elective
Deferrals that are made pursuant to Code §414(u) by reason of a Participant's
qualified military service for the Plan Year for which the contributions are
made, or for any other Plan Year.

(b)
QNECs and QMACs. In the discretion of the Sponsoring Employer, Qualified
Non-Elective Contributions and Qualified Matching Contributions.

1.7.
Actual Deferral Percentage Test. The term "Actual Deferral Percentage Test"
means the nondiscrimination test of Section 3.18 that is performed each Plan
Year on a Non-Safe Harbor 401(k) Plan. In any Plan Year, if ADP Safe Harbor
Contributions satisfy the requirements of Section 3.20, then the Actual Deferral
Percentage Test will be deemed to be satisfied with respect to any Elective
Deferrals of that Plan Year. Notwithstanding the foregoing, a Plan that makes
ADP Safe Harbor Matching Contributions that satisfy the requirements of
Section 3.20 is deemed to have elected the Current Year Testing Method,
regardless of the testing method (Prior Year Testing Method or Current Year
Testing Method) actually elected in the Adoption Agreement.

1.8.
Administrator. The term "Administrator" means the Sponsoring Employer unless the
Sponsoring Employer appoints another Administrator in the Adoption Agreement
pursuant to Section 8.1 of the Basic Plan. The term "Administrator" also means a
Qualified Termination Administrator ("QTA") charged with the task of holding the
assets of an orphan plan as permitted by the Department of Labor. A QTA will be
an eligible custodian such as a bank, mutual fund house, or insurance company.
Third party record-keepers cannot be QTAs. However, in the case of a one
participant-owner only plan, the spouse of a deceased owner can continue to
operate the Plan, pursuant to Revenue Procedure 2006-27.

1.9.
Adopting Employer. The term "Adopting Employer" means any entity which adopts
this Plan with the consent of the Sponsoring Employer. In addition to all other
terms and conditions in the Plan, Adopting Employers will be, and must comply
with, the terms and conditions set forth in Article 10. If the Plan is utilizing
a standardized Adoption Agreement, then any Affiliated Employer is automatically
considered to be an Adopting Employer. If the Plan is utilizing a
non-standardized Adoption Agreement, then an Affiliated Employer is not
considered an Adopting Employer unless such Affiliated Employer has specifically
adopted the Plan.

1.10.
ADP Safe Harbor Contribution. The term "ADP Safe Harbor Contribution" means an
ADP Safe Harbor Matching Contribution and/or an ADP Safe Harbor Non-Elective
Contribution.

1.11.
ADP Safe Harbor Matching Contribution. The term "ADP Safe Harbor Matching
Contribution" means an Employer contribution made to this or any other defined
contribution plan on behalf of a Participant (a) on account of Elective
Deferrals made by such Participant under a plan maintained by the Sponsoring
Employer, (b) in which a Participant will have a 100% Vested Interest at all
times, and (c) which falls within the requirements of the ADP Safe Harbor as set
forth in Code §401(k)(12) and Section 3.20 of the Basic Plan and which is
intended to automatically satisfy the requirements of the ADP Test and the ACP
Test for a Plan Year. ADP Safe Harbor Matching Contributions can be either
"Basic" or "Enhanced" as elected in the Adoption Agreement. ADP Safe Harbor
Matching Contributions can only be distributed upon the earliest to occur of


DC Basic Plan #01    Page - 3 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



the following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 591/2 (if
on or before such date, a pre-retirement in-service withdrawal of ADP Safe
Harbor Matching Contributions is elected in the Adoption Agreement). With
respect to clause (d) of the prior sentence, ADP Safe Harbor Matching
Contributions can be distributed (in a lump sum only) upon termination of the
Plan, so long as the Sponsoring Employer (or an Affiliated Employer) does not
maintain an alternative defined contribution plan at any time during the period
beginning on the date of Plan termination and ending 12 months after all assets
have been distributed from the terminated Plan. However, if at all times during
the 24-month period beginning 12 months before the date of Plan's termination,
fewer than 2% of the Employees eligible to participate in the 401(k) Plan as of
the date of the Plan's termination are eligible to participate in the other
defined contribution plan, then the other defined contribution plan is not an
alternative defined contribution plan. In addition, a defined contribution plan
is not an alternative defined contribution plan if it is an employee stock
ownership plan as defined in Code §4975(e)(7) or Code §409(a), a simplified
employee pension as defined in Code §408(k), a SIMPLE IRA plan as defined in
Code §408(p), a plan or contract that is described in Code §403(b), or a plan
that is described in Code §457(b) or Code §457(f). For Plan Years beginning
before 2002, ADP Safe Harbor Matching Contributions could also be distributed
(in a lump sum only) upon (a) the disposition by a corporation to an unrelated
corporation of substantially all of the assets (within the meaning of Code
§409(d)(2)) used in a trade or business of such corporation if such corporation
continues to maintain the Plan after the disposition, but only with respect to
employees who continue employment with the corporation acquiring such assets; or
(b) the disposition by a corporation to an unrelated entity of such
corporation's interest in a subsidiary (within the meaning of Code §409(d)(3))
if such corporation continues to maintain the Plan, but only with respect to
employees who continue employment with such subsidiary.
1.12.
ADP Safe Harbor Matching Contribution Account. The term "ADP Safe Harbor
Matching Contribution Account" means the account to which a Participant's ADP
Safe Harbor Matching Contributions are credited.

1.13.
ADP Safe Harbor Non-Elective Contribution. The term "ADP Safe Harbor
Non-Elective Contribution" means a Non-Elective Contribution in which a
Participant will have a 100% Vested Interest at all times, which falls within
the requirements of the ADP Safe Harbor under Code §401(k)(12) and Section 3.20
of the Basic Plan, and which is intended to automatically satisfy the
requirements of the ADP Test for a Plan Year. ADP Safe Harbor Non-Elective
Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 591/2 (if
on or before such date, a pre-retirement in-service withdrawal of ADP Safe
Harbor Non-Elective Contributions is elected in the Adoption Agreement). With
respect to clause (d) of the prior sentence, ADP Safe Harbor Non-Elective
Contributions can be distributed (in a lump sum only) upon termination of the
Plan, so long as the Sponsoring Employer (or an Affiliated Employer) does not
maintain an alternative defined contribution plan at any time during the period
beginning on the date of Plan termination and ending 12 months after all assets
have been distributed from the terminated Plan. However, if at all times during
the 24-month period beginning 12 months before the date of Plan termination,
fewer than 2% of the Employees who were eligible to participate in the 401(k)
Plan as of the date of Plan termination are eligible to participate in the other
defined contribution plan, then the other defined contribution plan is not an
alternative defined contribution plan. Also, a defined contribution plan is not
an alternative defined contribution plan if it is an employee stock ownership
plan as defined in Code §4975(e)(7) or Code §409(a), a simplified employee
pension as defined in Code §408(k), a SIMPLE IRA plan as defined in Code
§408(p), a plan or contract that is described in Code §403(b), or a plan that is
described in Code §457(b) or §457(f). For Plan Years beginning before 2002, ADP
Safe Harbor Non-Elective Contributions could also be distributed (in a lump sum
only) upon (a) the disposition by a corporation to an unrelated corporation of
substantially all of the assets (within the meaning of Code §409(d)(2)) used in
a trade or business of such corporation if such corporation continues to
maintain the Plan after the disposition, but only with respect to employees who
continue employment with the corporation acquiring such assets; or (b) the
disposition by a corporation to an unrelated entity of such corporation's
interest in a subsidiary (within the meaning of Code


DC Basic Plan #01    Page - 4 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



§409(d)(3)) if such corporation continues to maintain the Plan, but only with
respect to employees who continue employment with such subsidiary.
1.14.
ADP Safe Harbor Non-Elective Contribution Account. The term "ADP Safe Harbor
Non-Elective Contribution Account" means the account to which a Participant's
ADP Safe Harbor Non-Elective Contributions are credited.

1.15.
ADP Test. The term "ADP Test" means the Actual Deferral Percentage Test.

1.16.
Affiliated Employer. The term "Affiliated Employer" means any of the following:
(1) a controlled group of corporations as defined in Code §414(b); (2) a trade
or business (whether or not incorporated) under common control as described in
Code §414(c); (3) any organization (whether or not incorporated) which is a
member of an affiliated service group as described in Code §414(m); and (4) any
other entity required to be aggregated as described in Code §414(o). Any Periods
of Service or Years of Service with an Affiliated Employer will only be taken
into account as otherwise provided under the Plan.

1.17.
Age. The term "Age" means actual attained age unless otherwise specified.

1.18.
Aggregate Normal Allocation Rate. The term "Aggregate Normal Allocation Rate"
means the sum of the Employee's Allocation Rate under the defined contribution
plan(s) and the equivalent normal allocation rate under the defined benefit
plan(s), determined in the following manner:

(a)
Aggregate Allocation Rates. An Employee's Aggregate Normal Allocation Rate is
determined by treating all defined contribution plans that are part of the
combination of defined benefit plan(s) and defined contribution plan(s) as a
single plan, and all defined benefit plans that are part of the combination of
defined benefit plan(s) and defined contribution plan(s) as a separate single
plan. Furthermore, an equivalent normal allocation rate for the Employee is
determined pursuant to Regulation §1.401(a)(4)-8(c)(2).

(b)
Options Applied on an Aggregate Basis. The optional rules in Regulation
§1.401(a)(4)-2(c)(2)(iv) (imputation of permitted disparity) and (v) (grouping
of rates) may not be used to determine an Employee's allocation or equivalent
normal allocation rate, but may be applied to determine an Employee's Aggregate
Normal Allocation Rate by substituting the Aggregate Normal Allocation Rate
(determined without regard to the option) for the Employee's Allocation Rate in
that Regulation section where appropriate.

(c)
Consistency Rule. Aggregate Normal Allocation Rates must be determined in a
consistent manner for all employees for the Plan Year. The same measurement
periods and interest rates must be used, and any available options must be
applied consistently, if at all, for the entire combination of defined benefit
and defined contribution plan(s). Options that are not permitted to be used
under Regulation §1.401(a)(4)-8 in cross-testing a defined contribution plan or
a defined benefit plan (such as measurement periods that include future periods,
non-standard interest rates, the option to disregard compensation adjustments
described in §1.401(a)(4)-13(d), or the option to disregard Plan provisions
providing for actuarial increases after normal retirement age under Regulation
§1.401(a)(4)-3(f)(3)) may not be used in testing a combination of defined
benefit and defined contribution plan(s) on either a benefits or contributions
basis, because their use would inevitably result in inconsistent determinations
under the defined contribution and defined benefit plan(s).

1.19.
Allocation Period. The term "Allocation Period" means a period of 12 consecutive
months or less for which (a) an Employer contribution is made and allocated
under the terms of the Plan; (b) Forfeitures are allocated under the terms of
the Plan; and/or (c) earnings and losses are allocated under the terms of the
Plan.

1.20.
Allocation Rate. The term "Allocation Rate" means the following:


DC Basic Plan #01    Page - 5 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(a)
General Definition. Generally, the term "Allocation Rate" means, for a
Participant for a Plan Year, the sum of the allocations to the Participant's
Account for the Plan Year, expressed as a percentage of Code §414(s)
Compensation, subject to the following rules:

(1)
Allocations Taken into Account. The allocations used to determine an Allocation
Rate for a Plan Year include all Employer contributions and forfeitures that are
allocated or treated as allocated to the Participant's Account under the Plan
for the Plan Year, other than amounts described in paragraph (a)(2). For this
purpose, Employer contributions include Annual Additions described in Regulation
§1.415-6(b)(2)(i) (regarding amounts arising from certain transactions between
the Plan and the Employer). If this Plan is subject to Code §412, then an
Employer contribution is used in the Plan Year for which the Employer
contribution is required to be contributed and allocated to the Participant's
Account under the plan, even if all or part of the required contribution is not
actually made.

(2)
Allocations Not Taken into Account. Allocations of income, expenses, gains, and
losses attributable to the balance in a Participant's Account are not used to
determine an Allocation Rate.

(b)
Definition for Limitation of Allocation Rates for Non-Safe Harbor Non-Elective
Contributions. For purposes of determining the limitation in the number of
Allocation Rates that are permitted when the Sponsoring Employer elects in the
Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions using
allocation groups, the term "Allocation Rate" means the amount of Non-Safe
Harbor Non-Elective Contributions allocated to a Benefiting Participant for a
Plan Year, expressed as a percentage of Code §414(s) Compensation. The number of
eligible NHCEs to which a particular Allocation Rate applies must reflect a
reasonable classification of Employees.

1.21.
Anniversary Date. The term "Anniversary Date" means the last day of the Plan
Year unless another Anniversary Date is elected in the Adoption Agreement.

1.22.
Annuity Starting Date. The term "Annuity Starting Date" means the first day of
the first period for which a benefit is paid as an annuity, in the case of a
benefit not payable as an annuity, the first day all events have occurred which
entitle the Participant to the benefit. The first day of the first period for
which a benefit is to be paid by reason of Disability will be treated as the
Annuity Starting Date only if it is not an auxiliary benefit.

1.23.
Annual Additions. The term "Annual Additions" means the sum of the following
amounts credited to a Participant's Account for any Limitation Year: (a)
Employer contributions; (b) Employee contributions; (c) Forfeitures; (d) amounts
allocated to an individual medical account, as defined in Code §415(1)(2), which
is part of a pension or annuity plan maintained by the Employer; and (e) amounts
derived from contributions paid or accrued that are attributable to
post-retirement medical benefits, allocated to the separate account of a Key
Employee, as defined in Code §419A(d)(3), under a welfare fund, as defined in
Code §419(e), maintained by the Employer. Notwithstanding the foregoing, a
Participant's Annual Additions do not include a Participant's rollovers, loan
repayments, Catch-up Contributions, repayments of either prior Plan
distributions or prior distributions of Mandatory Employee Contributions, direct
transfers of contributions from another plan to this Plan, deductible
contributions to a simplified employee pension plan, or voluntary deductible
contributions.

1.24.
Applicable Contribution Rate. The term "Applicable Contribution Rate," for a
Participant who is a Non-Highly Compensated Employee, means (a) for purposes of
the ADP Test, the sum of the Qualified Matching Contributions used in the ADP
Test for the Participant who is a Non-Highly Compensated Employee for the Plan
Year and the Qualified Non-Elective Contributions made for the Participant who
is a Non-Highly Compensated Employee for the Plan Year, divided by the
Participant's Code §414(s) Compensation for the Plan Year; and (b) for purposes
of the ACP Test, the sum of the Matching Contributions used under the
Contribution Percentage Amounts for the Participant who is a Non-Highly
Compensated Employee for the Plan Year and the Qualified Non-Elective
Contributions made for the Participant who is a Non-Highly


DC Basic Plan #01    Page - 6 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Compensated Employee for the Plan Year, divided by the Participant's Code
§414(s) Compensation for the Plan Year.
1.25.
Applicable Plan Year. The term "Applicable Plan Year" means (a) for any Plan
Year in which the Prior Year Testing Method is being used, the Plan Year prior
to the Plan Year that is being tested; and (b) for any Plan Year in which the
Current Year Testing Method is being used, the Plan Year that is being tested.

1.26.
Basic Plan. The term "Basic Plan" means this document and any amendment thereto
including amendments made via page changes and/or Employer resolutions.

1.27.
Beneficiary. The term "Beneficiary" means the recipient designated by a
Participant to receive the benefit payable upon the Participant's death, or the
recipient designated by a Beneficiary to receive any benefit which may be
payable in the event of the Beneficiary's death prior to receiving the entire
death benefit to which the Beneficiary is entitled. All such Beneficiary
designations will be made in accordance with the following:

(a)
Beneficiary Designations By a Participant. Subject to the provisions of
Section 5.8 regarding the rights of a Participant's Spouse, each Participant may
designate a Beneficiary in writing with the Administrator. If a Participant
designates his or her Spouse and the Participant and his or her Spouse are
legally divorced subsequent to the date of the designation, then the designation
of such Spouse as a Beneficiary hereunder will be deemed null and void unless
the Participant, subsequent to the legal divorce, reaffirms the designation in
writing. In the absence of any other designation, the Participant will be deemed
to have designated the following Beneficiaries in the following order, provided
however, that with respect to clauses (1) and (2) following, such Beneficiaries
are then living: (1) the Participant's Spouse, (2) the Participant's issue per
stirpes; and (3) the Participant's estate.

(b)
Beneficiary Designations By a Beneficiary. In the absence of a Beneficiary
designation or other directive from a Participant to the contrary, any
Beneficiary may name his or her own Beneficiary under Section 5.2(d) of the
Basic Plan to receive any benefits payable in the event of the Beneficiary's
death prior to the receipt of all the Participant's death benefits to which the
Beneficiary was entitled.

(c)
Beneficiaries Considered Contingent Until the Death of the Participant.
Notwithstanding any provision in this Section to the contrary, any Beneficiary
named hereunder will be considered a contingent Beneficiary until the death of
the Participant (or Beneficiary, as the case may be), and until such time will
have no rights granted to Beneficiaries under the Plan.

1.28.
Benefiting Participant. The term "Benefiting Participant" means a Participant
who is eligible to receive an allocation of any type of Employer contributions
or related Forfeitures as of the last day of an Allocation Period in accordance
with the allocation conditions set forth in the Adoption Agreement. Whether a
Participant is a Benefiting Participant for any Allocation Period is determined
separately for each type of contribution. Notwithstanding the foregoing, a
Participant on whose behalf Prevailing Wage Contributions are made during the
Plan Year will be a Benefiting Participant for that Plan Year with respect to
those contributions regardless of the number of Hours of Service the Participant
completes in that Plan Year.

1.29.
Break in Service. The term "Break in Service" means the following:

(a)
For Purposes of Counting of Hours Method. With respect to any provision of the
Plan in which Service is determined by the Counting of Hours Method, the term
"Break in Service" means a 12-consecutive month computation period (as elected
in the Adoption Agreement) during which an Employee is not credited with more
than 500 (or such lesser number as elected in the Adoption Agreement) Hours of
Service. If any computation period is less than 12 consecutive months, then the
Hours of Service threshold set forth in the preceding sentence will be
proportionately reduced (if the Hours of Service threshold is greater than one).


DC Basic Plan #01    Page - 7 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(b)
For Purposes of Elapsed Time Method. With respect to any provision of the Plan
in which Service is determined by the Elapsed Time Method, the term "Break in
Service" means a 1-Year Period of Severance.

(c)
For 401(k) Purposes. With respect to the Elective Deferral component of a 401(k)
Plan, a Participant who incurs a Break in Service but who does not Terminate
Employment may continue to have Elective Deferrals made on their behalf to the
Plan. However such Participant will not be eligible to receive an allocation of
any Non-Safe Harbor Matching Contributions or Non-Safe Harbor Non-Elective
Contributions (if any) unless such Participant is also a Benefiting Participant.

1.30.
Broadly Available Allocation Rates. The term "Broadly Available Allocation
Rates" means, for Plan Years beginning on or after January 1, 2002, that each
Allocation Rate is currently available during the Plan Year (within the meaning
of Regulation §1.401(a)(4)-4(b)(2)) to a group of Employees that satisfies the
requirements of Code §410(b) without regard to the average benefit percentage
test of Regulation §1.410(b)-5. If two Allocation Rates could be permissively
aggregated under Regulation §1.401(a)(4)-4(d)(4), assuming that the Allocation
Rates were treated as benefits, rights, or features, then the Allocation Rates
may be aggregated and treated as a single Allocation Rate. However, the
disregarding of the age and service conditions as set forth in Regulation
§1.401(a)(4)-4(b)(2)(ii)(A) does not apply for purposes of this definition.
Furthermore, in determining whether the Plan has Broadly Available Allocation
Rates, differences in Allocation Rates attributable solely to the use of
permitted disparity as described in Regulation §1.401(1)-2 are disregarded.

1.31.
Broadly Available Separate Plans. The term "Broadly Available Separate Plans"
means, for Plan Years beginning on or after January 1, 2002, a combination of
defined benefit plan(s) and defined contribution plan(s) that would satisfy the
requirements of Code §410(b) and the nondiscrimination in amount requirement of
Regulation §1.401(a)(4)-1(b)(2) if each plan were tested separately and assuming
that the average benefit percentage test of Regulation §1.410(b)-5 were
satisfied. For this purpose, all defined contribution plans that are part of the
combination of defined benefit and defined contribution plans are treated as a
single defined contribution plan, and all defined benefit plans that are part of
the combination of defined benefit and defined contribution plans are treated as
a single defined benefit plan. In addition, if permitted disparity under
Regulation §1.401(a)(4)-7 is used for a Participant for purposes of satisfying
the separate testing requirement for plans of one type, then permitted disparity
may not be used in satisfying the separate testing requirement for plans of the
other type for the Participant.

1.32.
Cash or Deferred Contribution. The term "Cash or Deferred Contribution" means an
Employer amount that the Participant can elect, subject to the provisions of
Section 3.2(b), to have the Employer either (a) provide to the Participant as
cash; or (b) contribute to the Plan as an Elective Deferral on behalf of the
Participant, which contribution defers the receipt of Compensation by the
Participant.

1.33.
Catch-Up Contribution. The term "Catch-Up Contribution" means Elective Deferrals
made to the Plan that are in excess of an otherwise applicable Plan limit and
that are made by Participants who are age 50 or over by the end of their taxable
year. An otherwise applicable Plan limit is a limit in the Plan that applies to
Elective Deferrals without regard to Catch-Up Contributions, such as (a) the
limit on Annual Additions; (b) the dollar limit on Elective Deferrals under Code
§402(g) (not counting Catch-Up Contributions); (c) the limit imposed by the ADP
Test under § 401(k)(3); or (d) a Plan imposed limit set forth in a resolution
properly executed by the Employer which is considered to be an amendment to the
Plan. Catch-Up Contributions are not subject to the limit on Annual Additions,
are not counted in the ADP Test, and are not counted in determining the Top
Heavy Minimum Allocations under Code §416. However, Catch-Up Contributions made
in prior years are counted in determining whether the Plan is Top-Heavy.
Provisions in the Plan relating to Catch-Up Contributions apply to Elective
Deferrals made to the Plan after 2001. The total amount of Catch-Up
Contributions for any taxable year will not exceed the Catch-Up Contribution
Limit

1.34.
Catch-Up Contribution Limit. The term "Catch-Up Contribution Limit" means the
statutory limit on Catch-Up Contributions for a Participant for any taxable
year. A Participant's Catch-Up Contributions for a taxable year may not exceed
(a) the dollar limit on Catch-Up Contributions under Code §414(v)(2)(B)(i) for
the taxable


DC Basic Plan #01    Page - 8 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



year, or (b) when added to other Elective Deferrals, 100% of the Participant's
Compensation for the taxable year. The dollar limit on Catch-Up Contributions
under Code §414(v)(2)(B)(i) is $1,000 for taxable years beginning in 2002,
increasing by $1,000 for each year thereafter up to $5,000 for taxable years
beginning in 2006 and later years. After 2006, the $5,000 limit will be adjusted
by the Secretary of the Treasury for cost-of-living increases under Code
§414(v)(2)(C). Any such adjustments will be in multiples of $500. Different
limits apply to Catch-Up Contributions under SIMPLE 401(k) plans.
1.35.
Code. The term "Code" means the Internal Revenue Code of 1986, as amended, the
Regulations, and rulings promulgated thereunder by the Internal Revenue Service.
All citations to sections of the Code and Regulations are to such sections as
they may from time to time be amended or renumbered.

1.36.
Code §3401 Compensation. The term "Code §3401 Compensation" means wages within
the meaning of Code §3401(a) (for purposes of income tax withholding at the
source), but determined without regard to any rules that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code
§3401(a)(2)).

1.37.
Code §401(a)(17) Compensation Limit. The term "Code §401(a)(17) Compensation
Limit" means, for any Plan Year and/or Limitation Year which begins on or after
January 1, 2002, the statutory limit that applies to each Participant's annual
Compensation for a specific Compensation Determination Period which is taken
into account under the Plan; such annual Compensation will not exceed $200,000.
However, the $200,000 statutory limit on annual Compensation will be adjusted
for cost-of-living increases in accordance with Code §401(a)(17)(B). The
cost-of-living adjustment in effect for a calendar year applies to annual
Compensation for the Compensation Determination Period that begins with or
within such calendar year. If a Compensation Determination Period is less than
12 consecutive months, then the Code §401(a)(17) Compensation Limit will be
multiplied by a fraction, the numerator of which is the number of months in the
Compensation Determination Period, and the denominator of which is 12. If
Compensation for any prior Compensation Determination Period is used in
determining a Participant's Plan benefits for the current Plan Year, then the
annual Compensation for such prior Compensation Determination Period is subject
to the applicable Code §401(a)(17) Compensation Limit as in effect for that
prior Compensation Determination Period.

1.38.
Code §414(s) Compensation. The term "Code §414(s) Compensation" means, for
testing purposes (including, but not limited to, the ADP Test and the ACP Test),
any compensation that qualifies as a nondiscriminatory definition of
compensation under Code §414(s) and the Regulations thereunder. The
Administrator is not bound by any elections made in the Adoption Agreement in
determining Code §414(s) Compensation. The Administrator may determine on an
annual basis (and within its discretion) Code §414(s) Compensation, which will
be applied consistently to all Participants for a Plan Year; to all applicable
tests that are administered for such Plan Year; and to all plans (including this
Plan) of the Sponsoring Employer and Adopting Employers for such Plan Year. Code
§414(s) Compensation may be determined over the Plan Year for which the
applicable test is being performed or the calendar year ending within such Plan
Year. In determining Code §414(s) Compensation, the Administrator within its
discretion may take into consideration only the Compensation received while the
Employee is a Participant under the component of the Plan being tested, and/or
only the Compensation for the portion of the Plan Year during which the Plan was
a 401(k) Plan.

1.39.
Code §415(c)(3) Compensation. The term "Code §415(c)(3) Compensation" means, for
the specific purposes and as elected by the Sponsoring Employer in the Adoption
Agreement, either Form W-2 Compensation, Code §3401 Compensation, Safe Harbor
Code §415 Compensation, or Statutory Code §415 Compensation during the entire
Compensation Determination Period that statutorily applies, subject to the
following rules:

(a)
Exclusions to Compensation Do Not Apply. Code §415(c)(3) Compensation includes
any amounts that may be elected to be excluded from Compensation in the Adoption
Agreement.

(b)
Inclusion of Certain Amounts. Code §415(c)(3) Compensation includes any elective
deferral as defined in Code §402(g)(3) and any amount which is contributed or
deferred by the Employer at the election of the Employee which are not
includible in gross income by reason of Code §125 (and if


DC Basic Plan #01    Page - 9 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



elected in the Adoption Agreement, Deemed Code §125 Compensation), Code
§132(f)(4), or Code §457.
(c)
Imputed Compensation when Participant Becomes Disabled. If elected in the
Adoption Agreement and a Participant becomes permanently and totally disabled
(as defined in Code §22(e)(3)) then notwithstanding anything in this Section to
the contrary, Code §415(c)(3) Compensation will be imputed during the time that
the Participant is permanently and totally disabled. The rate that Code
§415(c)(3) Compensation will be imputed to such Participant is equal to the rate
of Code §415(c)(3) Compensation that was paid to the Participant immediately
before becoming permanently and totally disabled. The total period in which Code
§415(c)(3) Compensation will be imputed to a Participant who becomes permanently
and totally disabled will be determined pursuant to a nondiscriminatory policy
established by the Administrator; however, if Code §415(c)(3) Compensation is
imputed to a Participant who is a Highly Compensated Employee pursuant to this
paragraph, then the continuation of Non-Safe Harbor Non-Elective Contributions
to such Participant will be for a fixed or determinable period pursuant to Code
§415(c)(3)(C).

(d)
Treatment of Post-Severance Compensation. Effective January 1, 2005, Code
§415(c)(3) Compensation includes Post-Severance Compensation.

1.40.
Committee. The term "Committee" means the administrative/advisory group that the
Sponsoring Employer may establish, to which the Sponsoring Employer may delegate
certain of the Sponsoring Employees responsibilities as Administrator. The
Sponsoring Employer is permitted to select another name for such
administrative/advisory group. The Sponsoring Employer may appoint one or more
members to the Committee. Members of the Committee need not be Participants or
Beneficiaries, and officers and directors of the Sponsoring Employer are not
precluded from serving as members of the Committee.

1.41.
Compensation. The term "Compensation" means, for each component or type of
contribution under the Plan, an Employee's Form W-2 Compensation, Code §3401
Compensation, or Safe Harbor Code §415 Compensation, as elected by the
Sponsoring Employer in the Adoption Agreement, for the Compensation
Determination Period as elected by the Sponsoring Employer in the Adoption
Agreement, subject to the following provisions:

(a)
Treatment of Elective Deferrals and Certain Other Amounts. Any elective deferral
as defined in Code §402(g)(3) and any amount which is contributed or deferred by
the Employer at the election of the Employee which are not includible in gross
income by reason of Code §125 (and if elected in the Adoption Agreement, Deemed
Code §125 Compensation), Code §132(f)(4), or Code §457 will be included in
Compensation or will be excluded from Compensation, as elected in the Adoption
Agreement.

(b)
Compensation Prior to Becoming a Participant. If the Sponsoring Employer elects
in the Adoption Agreement that Compensation received prior to becoming a
Participant is not taken in account for allocation purposes, then the Entry Date
of Section 2.2 to determine when an Eligible Employee becomes a Participant will
be separately determined for each component or type of contribution under the
Plan.

(c)
Compensation of Self-Employed Individuals. For purposes of this Plan, the
Compensation of a Self-Employed Individual will be equal to his or her Earned
Income; however, such Compensation will not exceed the Code §401(a)(17)
Compensation Limit.

(d)
Code §401(a)(17) Compensation Limit. In determining Compensation for all
purposes other than for Elective Deferral purposes under Code §402(g), a
Participant's Compensation for any Compensation Determination Period will not
exceed the Code §401(a)(17) Compensation Limit.


DC Basic Plan #01    Page - 10 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(e)
Prevailing Wage Compensation. With respect to Prevailing Wage Contribution, the
term "Compensation" will be limited to Compensation paid for services performed
under a Prevailing Wage Law.

(f)
Compensation for a Safe Harbor 401(k) Plan or Safe Harbor 401(m) Plan. The term
"Compensation" means, for purposes of a Safe Harbor 401(k) Plan or Safe Harbor
401(m) Plan, Compensation as elected by the Sponsoring Employer in the Adoption
Agreement, except that no dollar limit, other than the Code §401(a)(17) Limit,
applies to the Compensation of a NHCE. Furthermore, Compensation for a Safe
Harbor 401(k) Plan or Safe Harbor 401(m) Plan must qualify as a
nondiscriminatory definition of compensation under Code §414(s) and the
Regulations thereunder.

(g)
Imputed Compensation when Participant Becomes Disabled. If elected in the
Adoption Agreement and a Participant becomes permanently and totally disabled
(as defined in Code §22(e)(3)) then notwithstanding anything in this Section to
the contrary, Compensation will be imputed during the time that the Participant
is permanently and totally disabled for purposes of determining and allocating
Non-Safe Harbor Non-Elective Contributions. The rate that Compensation will be
imputed to such Participant is equal to the rate of Compensation that was paid
to the Participant immediately before becoming permanently and totally disabled.
The total period in which Compensation will be imputed to a Participant who
becomes permanently and totally disabled will be determined pursuant to a
nondiscriminatory policy established by the Administrator; however, if
Compensation is imputed to a Participant who is a Highly Compensated Employee
pursuant to this paragraph, then the continuation of Non-Safe Harbor
Non-Elective Contributions to such Participant will be for a fixed or
determinable period pursuant to Code §415(c)(3)(C). Any Non-Safe Harbor
Non-Elective Contributions that are made on behalf of a Participant with respect
to imputed Compensation must be nonforfeitable when made.

(h)
Compensation for Permitted Disparity Purposes. If a Non-Safe Harbor Non-Elective
Contribution is determined and/or allocated according to the rules of permitted
disparity under Code §401(1) and the Regulations thereunder, then Compensation
for such purposes must qualify as a nondiscriminatory definition of compensation
under Code §414(s) and the Regulations thereunder.

1.42.
Compensation Determination Period. The term "Compensation Determination Period"
means, for each definition of Compensation as it relates to a particular
component or type of contribution under the Plan, either the Plan Year, the
Fiscal Year ending with or within the Plan Year, or the calendar year ending
with or within the Plan Year, as elected in the Adoption Agreement. However, for
purposes of a specific statutory determination (e.g. whether an Employee is a
Highly Compensated Employee), the term "Compensation Determination Period" means
the period that is stated in this Plan.

1.43.
Contribution Percentage. The term "Contribution Percentage" means the ratio
(expressed as a percentage and calculated to the nearest hundredth of a
percentage point) of the Participant's Contribution Percentage Amounts to the
Participant's Code §414(s) Compensation for the Plan Year, subject to the
following rules:

(a)
Contribution Percentage for an HCE in Multiple 401(m) Plans of the Sponsoring
Employer. The Contribution Percentage for any Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Contribution
Percentage Amounts allocated to such Participant's accounts under two or more
Code §401(m) plans that are maintained by the Sponsoring Employer, will be
determined as if the total of such Contribution Percentage Amounts was made
under each 401(m) plan. If a Highly Compensated Employee participates in two or
more Code §401(m) plans of the Sponsoring Employer that have different plan
years, all Contribution Percentage Amounts made during the Plan Year under all
such Code §401(m) plans will be aggregated. For Plan Years beginning prior to
2006 (or the year of such earlier effective date as may be provided in a
separate amendment for implementing the final §401(m) Regulations and as
permitted by such Regulations), all such Code §401(m) plans ending with or
within the same calendar year will be treated as a single


DC Basic Plan #01    Page - 11 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Code §401(m) plan. Notwithstanding the foregoing, certain plans will be treated
as separate if mandatorily disaggregated under the Code §401(m) Regulations.
(b)
Contribution Percentage for a Participant without Contributions. If no Employee
Contributions, Matching Contributions, Elective Contributions, or Qualified
Non-Elective Contributions are taken into account in the ACP Test with respect
to a Participant for the Plan Year, then the Contribution Percentage of the
Participant is zero (0).

1.44.
Contribution Percentage Amounts. The term "Contribution Percentage Amounts"
means the sum of the Employee Contributions, Non-Safe Harbor Matching
Contributions, Qualified Matching Contributions, Elective Deferrals, and
Qualified Non-Elective Contributions made under the Plan on behalf of the
Participant for the Plan Year. The calculation of a Participant's Contribution
Percentage Amounts is subject to the following rules:

(a)
Timing of Employee Contributions. An amount withheld from an Employee's pay (or
a payment by the Employee to an agent of the Plan) is treated as contributed as
an Employee Contribution at the time of such withholding (or payment) if the
paid funds are transmitted to the Trust within a reasonable period after the
withholding (or payment).

(b)
Recharacterized Elective Contributions Are Included. Excess Contributions which
are recharacterized in accordance with Regulation §1.401(k)-2(b)(3) are taken
into account as Employee Contributions for the Plan Year that includes the time
at which the Excess Contribution is includible in the gross income of the
Employee under Regulation §1.401(k)-2(b)(3)(ii).

(c)
Matching Contributions That Are Included. A Matching Contribution is used in
determining a Participant's Contribution Percentage Amount for a Plan Year only
if each of the following requirements is satisfied:

(1)
Matching Contribution Allocated Within the Plan Year. The Matching Contribution
is allocated to the Employee's Matching Contribution Account under the terms of
the Plan as of an allocation date within that Plan Year.

(2)
Matching Contribution Relates to Deferrals or Employee Contributions for the
Plan Year. The Matching Contribution is made on account of (or the Matching
Contribution is allocated on the basis of) the Participant's Elective Deferrals
or Employee Contributions for that Plan Year.

(3)
Matching Contribution Must Be Contributed within 12 Months. The Matching
Contribution is actually paid to the Trust no later than the end of the 12-month
period immediately following the Plan Year that contains the allocation date for
the Matching Contribution.

(d)
Elective Deferrals May Be Included in the Contribution Percentage Amounts. The
Sponsoring Employer also may elect to use Elective Deferrals in the Contribution
Percentage Amounts so long as (a) the ADP Test is met before the Elective
Deferrals are used in the ACP Test, and (b) the ADP Test continues to be met
following the exclusion of the Elective Deferrals used to meet the ACP Test,
subject to the following rules:

(1)
Elective Deferrals in a Safe Harbor 401(k) Plan Cannot Be Used. Elective
Deferrals in a Safe Harbor 401(k) Plan described in Regulation §1.401(k)-3
cannot be used as Contribution Percentage Amounts.

(2)
Plans Must Be Permitted to be Aggregated. The plan that provides for Employee
Contributions and/or Matching Contributions and the plan to which the Elective
Deferrals


DC Basic Plan #01    Page - 12 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



are made are plans that would be permitted to be aggregated under Regulation
§1.401(m)-1(b)(4).
(3)
Plan Year Change and Aggregation. If the Plan Year of the plan that provides for
Employee Contributions and/or Matching Contributions is changed to satisfy the
requirement under Regulation §1.410(b)-7(d)(5) that aggregated plans have the
same Plan Year, then Elective Deferrals may be taken into account in the
resulting short Plan Year, but only if such Elective Deferrals could have been
taken into account under an ADP Test for a plan with that same short Plan Year.

(e)
Qualified Non-Elective Contributions that may be used as Contribution Percentage
Amounts. Qualified Non-Elective Contributions may be taken into account in
determining a Participant's Contribution Percentage Amounts for a Plan Year, but
only to the extent that the Qualified Non-Elective Contributions satisfy the
following requirements:

(1)
Timing of Allocation. The Qualified Non-Elective Contribution is allocated to
the Participant's Account as of a date within that Plan Year (within the meaning
of Regulation §1.401(k)-2(a)(4)(i)(A)). Consequently, under the Prior Year
Testing Method, in order to be used in calculating the Contribution Percentage
Amounts for a Participant who is a Non-Highly Compensated Employees for the
Applicable Plan Year (the Plan Year prior to the Plan Year that is being
tested), the Qualified Non-Elective Contribution must be contributed no later
than the end of the 12-month period following the Applicable Year even though
the Applicable Year is different than the Plan Year that is being tested.
Furthermore, under the Current Year Testing Method, in order to be taken into
account in calculating the Contribution Percentage Amounts for a Participant who
is a Non-Highly Compensated Employees for the Applicable Plan Year (the Plan
Year that is being tested), the Qualified Non-Elective Contribution must be
contributed no later than the end of the 12-month period following the Plan Year
that is being tested.

(2)
Requirement that Qualified Non-Elective Contributions Satisfy Code §401(a)(4).
The amount of Qualified Non-Elective Contributions satisfies the requirements of
Code §401(a)(4) and Regulation §1.401(a)(4)-1(b)(2). If the Sponsoring Employer
is applying the special rule for Employer-wide plans in Regulation
§1.414(r)-1(c)(2)(ii) with respect to the Plan, then the determination of
whether the Qualified Non-Elective Contributions satisfy the requirements of
Code §401(a)(4) must be made on an Employer-wide basis, regardless of whether
the plans to which the Qualified Non-Elective Contributions are made are
satisfying the requirements of Code §410(b) on an Employer-wide basis. If the
Sponsoring Employer is treated as operating qualified separate lines of business
and does not apply the special rule for Employer-wide plans in Regulation
§1.414(r)-1(c)(2)(ii) with respect to the Plan, then the determination of
whether the Qualified Non-Elective Contributions satisfy the requirements of
Code §401(a)(4) is not permitted to be made on an Employer-wide basis regardless
of whether the plans to which the Qualified Non-Elective Contributions are made
are satisfying the requirements of Code §410(b) on an Employer-wide basis.

(3)
Aggregation Must Be Permitted. The plan that provides for Employee Contributions
and/or Matching Contributions and the plan to which the Qualified Non-Elective
Contributions are made, are plans that would be permitted to be aggregated under
Regulation §1.401(m)-1(b)(4). If the Plan Year of the plan that provides for
Employee Contributions and/or Matching Contributions is changed to satisfy the
requirement under Regulation §1.410(b)-7(d)(5) that aggregated plans have the
same Plan Year, then Qualified Non-Elective Contributions may be taken into
account in the resulting short Plan Year, but only if such Qualified
Non-Elective Contributions could have been taken into account under an ADP Test
for a plan with that same short Plan Year.


DC Basic Plan #01    Page - 13 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(4)
Limitation on Disproportionate QNECs. Qualified Non-Elective Contributions
cannot be taken into account for purposes of the Contribution Percentage Amounts
of a Plan Year for a Non-Highly Compensated Employee to the extent that the
QNECs exceed the product of (i) that Non-Highly Compensated Employee's Code
§414(s) Compensation, multiplied by (i) the greater of (A) 5% (or 10% of a
Non-Highly Compensated Employee's Code §414(s) Compensation with respect to an
Employer's obligation to make Prevailing Wage Contributions to the Plan), or (B)
two times the Plan's Representative Contribution Rate. Any Qualified
Non-Elective Contribution taken into account under an ADP Test under Regulation
§1.401(k)-2(a)(6) (including the determination of the Representative
Contribution Rate for purposes of Regulation §1.401(k)-2(a)(6)(iv)(B)), is not
permitted to be taken into account for purposes of the ACP Test (including the
determination of the Representative Contribution Rate for purposes of the ACP
Test).

(5)
Prohibition Against Double-Counting. Qualified Non-Elective Contributions cannot
be taken into account for purposes of the Contribution Percentage Amounts to the
extent such contributions are taken into account for purposes of satisfying any
other ACP Test, any ADP Test, or the requirements of Regulation §1.401(k)-3,
§1.401(m)-3 or §1.401(k)-4. Qualified Non-Elective Contributions that are made
pursuant to Regulation §1.401(k)-3(b) cannot be taken into account under the ACP
Test.

(6)
Switching the Testing Method. If this Plan switches from the Current Year
Testing Method to the Prior Year Testing Method pursuant to Regulation
§1.401(m)-2(c)(1), Qualified Non-Elective Contributions that are taken into
account under the Current Year Testing Method for a Plan Year may not be taken
into account under the Prior Year Testing Method for the next Plan Year.

(f)
Qualified Matching Contributions Used to Satisfy ADP Test Are Excluded.
Qualified Matching Contributions that are taken into account for the ADP Test of
Code §401(k)(3) under Regulation §1.401(k)— 2(a)(6) are not taken into account
in determining a Participant's Contribution Percentage Amounts.

(g)
Forfeited Matching Contributions Are Excluded. Contribution Percentage Amounts
will not include either the non-Vested portion of Matching Contributions that
are forfeited to correct Excess Aggregate Contributions, or Matching
Contributions (both the Vested and non-Vested portions) that are forfeited
because they relate to Excess Deferrals, Excess Contributions, or Excess
Aggregate Contributions.

(h)
Additional Employee Contributions or Matching Contributions of Code §414(u) Are
Excluded. Contribution Percentage Amounts will not include additional Employee
Contributions and Matching Contributions that are made by reason of a
Participant's qualified military service under Code §414(u) for the Plan Year
for which the contributions are made, or for any other Plan Year.

1.45.
Counting of Hours Method. The term "Counting of Hours Method" means a method for
crediting service for eligibility, for Vesting, for determining a Participant's
allocation, and/or for applying the allocation conditions as elected in the
Adoption Agreement. Under the Counting of Hours Method, an Employee is credited
with the number of Hours of Service for which the Employee is paid or entitled
to payment (or such other circumstances for which Hours of Service are
credited), pursuant to the definition of Hour of Service.

1.46.
Current Year Testing Method. The term "Current Year Testing Method" means the
nondiscrimination testing method in which (a) for purposes of the ADP Test, the
ADP for Participants who are Highly Compensated Employees for the Plan Year that
is being tested is compared to the ADP for Participants who are Non-Highly
Compensated Employees for the Plan Year that is being tested; and (b) for
purposes of the ACP Test, the ACP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested is compared to the ACP for
Participants who are Non-Highly Compensated Employees for the Plan Year that is
being tested.


DC Basic Plan #01    Page - 14 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



1.47.
Deductible Employee Contribution. The term "Deductible Employee Contribution"
means a contribution that was made by a Participant to this Plan or to a
predecessor plan for any Plan Year beginning before January 1, 1987 and which
was tax deductible by the Participant at the time it was made.

1.48.
Deductible Employee Contribution Account. The term "Deductible Employee
Contribution Account" means the account to which a Participant's Deductible
Employee Contributions have been allocated.

1.49.
Deemed Aggregated Allocation Groups. The term "Deemed Aggregated Allocation
Groups" means, for purposes of determining the limitation in the number of
Allocation Rates that are permitted when the Sponsoring Employer elects in the
Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions using
allocation groups, all of the separate allocation groups that have the same
Allocation Rate. No Employee can be assigned to more than one Deemed Aggregated
Allocation Group for a Plan Year.

1.50.
Deemed Code §125 Compensation. The term "Deemed §125 Compensation" means an
amount that is excludable from the gross income of the Employee under Code §106
that is not available to the Employee in cash in lieu of group health coverage
under a Code §125 arrangement solely because that Employee is not able to
certify that he or she has other health coverage. Amounts are Deemed Code §125
Compensation only if the Employer does not otherwise request or collect
information regarding the Employee's other health coverage as part of the
enrollment process for the health plan.

1.51.
Deemed IRA Contribution. The term "Deemed IRA Contribution" means an Individual
Retirement Account contribution made to this Plan, as elected in the Adoption
Agreement.

1.52.
Deemed IRA Contribution Account. The term "Deemed IRA Contribution Account"
means the account to which a Participant's Deemed IRA Contributions are
allocated.

1.53.
Designated Beneficiary. The term "Designated Beneficiary" means, for purposes of
required minimum distributions under Section 5.9, the individual who is
designated as the Beneficiary pursuant to the provisions of the Plan and is the
Designated Beneficiary under Code §401(a)(9), the previously final Regulation
§1.401(a)(9)¬1, Q&A-4, and the final Regulation §1.401(a)(9)-4.

1.54.
Determination Date. The term "Determination Date" means, for any Plan Year
subsequent to the first Plan Year of the Plan, the last day of the preceding
Plan Year. For the first Plan Year of the Plan, the term "Determination Date"
means the last day of that first Plan Year.

1.55.
Disability. The term "Disability" means the following, as elected by the
Sponsoring Employer:

(a)
Definition. The term "Disability" means a physical or mental impairment arising
after an Employee has become a Participant which, as elected in the Adoption
Agreement, either (1) in the opinion of a physician acceptable to the
Administrator, totally and permanently prevents the Participant from engaging in
any occupation for pay or profit; (2) in the opinion of a physician acceptable
to the Administrator, totally and permanently prevents the Participant from
performing his or her customary and usual duties for the Employer; (3) in the
opinion of the Social Security Administration, qualifies the Participant for
disability benefits under the Social Security Act in effect on the date that the
Participant suffers the mental or physical impairment; or (4) in the opinion of
the insurance company, qualifies the Participant for benefits under an
Employer-sponsored long-term disability plan which is administered by an
independent third party. With regard to clause (1) and clause (2) above, if a
difference of opinion arises between the Participant and the Administrator as to
whether the Participant has suffered a Disability, it will be settled by a
majority decision of three physicians, one to be appointed by the Administrator,
one to be appointed by the Participant, and the third to be appointed by the two
physicians first appointed herein.

(b)
Definition of Disability If No Long-Term Disability Plan In Place and/or In
Force. If the definition (or one of the definitions) of Disability as elected by
the Sponsoring Employer is the one in paragraph


DC Basic Plan #01    Page - 15 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(a)(4) above (a mental or physical impairment which, in the opinion of the
insurance company, qualifies the Participant for benefits under an
Employer-sponsored long-term disability plan which is administered by an
independent third party) and there is not an Employer-sponsored long-term
disability plan in place and/or in force at any point while the election of this
definition of Disability is in effect, then this definition of Disability will
be replaced by the provisions of paragraph (a)(3) above (a mental or physical
impairment which, in the opinion of the Social Security Administration,
qualifies the Participant for disability benefits under the Social Security Act
in effect on the date that the Participant suffers the mental or physical
impairment) during the time that an Employer-sponsored long-term disability plan
is not in place and/or in force.
(c)
Exceptions. Notwithstanding the foregoing to the contrary, the term "Disability"
will not include any physical or mental impairment that is the result of any of
the following exceptions, if elected in the Adoption Agreement: (1) the
excessive use of drugs, intoxicants, or other substances; (2) an intentionally
self-inflicted injury or sickness; or (3) an injury suffered as a result of an
unlawful or criminal act by the Participant.

1.56.
Distribution Calendar Year. The term "Distribution Calendar Year" means, for
purposes of required minimum distributions under Section 5.9, a calendar year
for which a minimum distribution is required. For distributions beginning before
the Participant's death, the first Distribution Calendar Year is the calendar
year immediately preceding the calendar year that contains the Participant's
Required Beginning Date. If a Participant elects the Life Expectancy method,
then for distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 5.9(b)(2)(B). The required minimum distribution
for the Participant's first Distribution Calendar Year will be made on or before
the Participant's Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant's Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.

1.57.
Domestic Partner. The term "Domestic Partner" means the individual who is
recognized to be the domestic partner of the Participant through policies and
procedures that are established by the Sponsoring Employer and that may reflect
the law of a State or a Commonwealth (or a political subdivision of a State or a
Commonwealth).

1.58.
Early Retirement Age. The term "Early Retirement Age" means the Early Retirement
Age, if any, as elected by the Sponsoring Employer in the Adoption Agreement.

1.59.
Early Retirement Date. The term "Early Retirement Date" means the Early
Retirement Date, if any, as elected by the Sponsoring Employer in the Adoption
Agreement.

1.60.
Earned Income. The term "Earned Income" means the net earnings from
self-employment in the trade or business with respect to which the Plan is
established, for which personal services of the individual are a material
income-producing factor. Net earnings will be determined without regard to items
not included in gross income and the deductions allocable thereto. Net earnings
will be reduced by deductible contributions by the Employer to a qualified
retirement plan. Net earnings will be determined with regard to the deduction
allowed to the Employer by Code §164(f) for taxable years beginning after
December 31, 1989.

1.61.
Elapsed Time Method. The term "Elapsed Time Method" means a method for crediting
service for eligibility, for Vesting, for determining a Participant's
allocation, and/or for applying the allocation conditions as elected in the
Adoption Agreement, pursuant to the definition of Period of Service.

1.62.
Elective Deferral. The term "Elective Deferral" means Employer contributions
made to the Plan at the election of the Participant in lieu of cash
Compensation, and will include contributions made pursuant to a salary deferral
agreement or other deferral mechanism. In any taxable year, a Participant's
Elective Deferral is the sum of all Employer contributions made on behalf of
such Participant pursuant to an election to defer under


DC Basic Plan #01    Page - 16 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(a) any qualified cash or deferred arrangement under Code §401(k); (b) any
salary reduction simplified employee pension described in Code §408(k)(6); (c)
any SIMPLE IRA Plan described in Code §408(p); (d) any plan under Code
§501(c)(18); and (e) any Employer contributions made on the behalf of a
Participant for the purchase of an annuity contract under Code §403(b) pursuant
to a Salary Deferral Agreement. For years beginning after 2005, the term
"Elective Deferral" includes Pre-Tax Elective Deferrals and Roth Elective
Deferrals. An Elective Deferral must relate to Compensation that either (a)
would have been received by the Employee in the Plan Year but for the Employee's
election to defer; or (b) if elected by the Sponsoring Employer for purposes of
the ADP Test, is attributable to services performed by the Employee in the Plan
Year and, but for the Employee's election to defer, would have been received by
the Employee within 21/2 months after the close of the Plan Year. If elected by
the Sponsoring Employer for purposes of the ADP Test, then this Plan will
provide for Elective Deferrals that relate to Compensation that would have been
received after the close of a Plan Year to be considered for such prior Plan
Year rather than the Plan Year in which the Compensation would have been
received.
1.63.
Eligibility Computation Period. The term "Eligibility Computation Period" means
a period of twelve (12) consecutive months, which is used for purposes of
eligibility to participate in the Plan (or a component of the Plan). An
Employee's initial Eligibility Computation Period will begin on his or her
Employment Commencement Date. As elected in the Adoption Agreement, either (a)
each subsequent Eligibility Computation Period will begin on each anniversary of
the Employee's Employment Commencement Date; or (b) the second Eligibility
Computation Period will begin on the first day of the Plan Year which begins
prior to the first anniversary of the Employee's Employment Commencement Date
(regardless of whether the Employee is credited with a specific number of Hours
of Service during the initial Eligibility Computation Period) and each
subsequent Eligibility Computation Period will consist of each subsequent Plan
Year.

1.64.
Eligible Employee. The term "Eligible Employee" means any Employee who is a
member of an eligible class of Employees and who is not excluded from
participating in the Plan (or a component of the Plan), as elected by the
Sponsoring Employer in the Adoption Agreement. In addition, if the Plan utilizes
the failsafe allocation provisions of Section 3.15, then the term " Eligible
Employee" means any Employee who receives a failsafe allocation, even if such
Employee was previously excluded from participating in the Plan (or a component
of the Plan). Furthermore, the Sponsoring Employer may elect at any time to
reclassify any Employee that had been excluded from participating in the Plan
(or a component of the Plan) to be an Eligible Employee through a Plan amendment
that is retroactively applied for one or more prior Plan Years because the Plan
(or a component of the Plan) failed to satisfy for such Plan Year one of the
tests set forth in Code §410(b)(1)(A), (B) or (C), or for any other reason
required to maintain the tax exempt status of the Plan.

1.65.
Employee. The term "Employee" means (a) any person who is reported on the
payroll records of the Employer as an employee and who is deemed by the Employer
to be a common law employee; (b) any person who is reported on the payroll
records of an Affiliated Employer as an employee and who is deemed by the
Affiliated Employer to be a common law employee (even if the Affiliated Employer
is not an Adopting Employer), except for purposes of determining eligibility to
participate in the Plan if the Sponsoring Employer utilizes a Non-Standardized
Adoption Agreement; (c) any Self-Employed Individual who derives Earned Income
from the Employer; and (d) any person who is considered a Leased Employee but
who (1) is not covered by a plan described in Code §414(n)(5), or (2) is covered
by a plan described in Code §414(n)(5) but Leased Employees constitute more than
20% of the Employer's non-highly compensated workforce. However, the term
"Employee" will not include an Independent Contractor. If an Independent
Contractor is later determined by the Employer, a court, or governmental agency
to be an Employee or to have been an Employee of the Employer or an Affiliated
Employer, and so long as such individual is an Eligible Employee, then such
individual will only be eligible to participate in the Plan in accordance with
the requirements of the Employee Plans Compliance Resolution System (EPCRS)
under Revenue Procedure 2006-27 and subsequent guidance.

1.66.
Employee Contribution. The term "Employee Contribution" means any contribution
made to the Plan by or on behalf of a Participant that is included in the
Participant's gross income in the year in which the contribution is made (other
than Roth Elective Deferrals) and that is maintained under a separate account to
which earnings


DC Basic Plan #01    Page - 17 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



and losses are allocated. Employee Contributions include Voluntary Employee
Contributions and Mandatory Employee Contributions.
1.67.
Employer. The term "Employer" means the Sponsoring Employer and any Adopting
Employer.

1.68.
Employment Commencement Date. The term "Employment Commencement Date" means the
first day that an Employee is credited with an Hour of Service for an Employer
or an Affiliated Employer.

1.69.
Equivalent Accrual Rate. The term "Equivalent Accrual Rate" means the annual
benefit that is the result of normalizing the increase in the Participant's
Account balance during the measurement period, divided by the number of years in
which the Participant benefited under the Plan during the measurement period,
and expressed either as a dollar amount or as a percentage of the Participant's
average annual Code §414(s) Compensation. A measurement period that includes
future years may not be used. For purposes of determining an Equivalent Accrual
Rate, the following rules apply:

(a)
Determination of Account Balance. The increase in the Participant's Account
balance during the measurement period taken into account does not include
income, expenses, gains, or losses allocated during the measurement period that
are attributable to the Participant's Account balance as of the beginning of the
measurement period, but does include any additional amounts that would have been
included in the increase in the Participant's Account balance but for the fact
that the additional amounts were previously distributed (including a reasonable
adjustment for interest). If the measurement period is the current Plan Year,
the Sponsoring Employer may also elect to disregard the income, expenses, gains,
and losses allocated during the current Plan Year that are attributable to the
increase in the Participant's Account balance since the beginning of the Plan
Year, and thus determine the increase in Participant's Account balance during
the Plan Year taking into account only allocations described in Regulation
§1.401(a)(4)-2(c)(2)(ii). In addition, the Sponsoring Employer may disregard
distributions to a Non-Highly Compensated Employee as well as distributions to
any Employee in Plan Years beginning before a selected date no later than
January 1, 1986.

(b)
Normalization. The Participant's Account balance determined under paragraph (a)
is normalized into a single-sum benefit that is immediately and unconditionally
payable to the Employee. A standard interest rate, and a straight life annuity
factor that is based on the same or a different standard interest rate and on a
standard mortality table, must be used in normalizing this benefit. In addition,
no mortality may be assumed prior to the Employee's testing age.

(c)
Options. Any of the optional rules in Regulation §1.401(a)(4)-3(d)(3) (e.g.,
imputation of permitted disparity) may be applied in determining an Employee's
Equivalent Accrual Rate by substituting the Employee's Equivalent Accrual Rate
(determined without regard to this option) for the Employee's Normal Accrual
Rate where appropriate. For this purpose, however, the last sentence of the
fresh-start alternative in Regulation §1.401(a)(4)-3(d)(3)(iii)(A) (dealing with
Compensation adjustments to the frozen accrued benefit) is not applicable. No
other options are available in determining an Employee's Equivalent Accrual Rate
except those (e.g., selection of alternative measurement periods) specifically
provided in this definition. None of the optional special rules in Regulation
§1.401(a)(4)-3(f) (e.g., determination of benefits on other than a Plan Year
basis under Regulation §1.401(a)(4)-3(f)(6)) is available.

(d)
Consistency Rule. Equivalent Accrual Rates must be determined in a consistent
manner for all Employees for the Plan Year. The same measurement periods and
standard interest rates must be used, and any available options must be applied
consistently if at all.

1.70.
ERISA. The term "ERISA" means the Employee Retirement Income Security Act of
1974, as amended, the Department of Labor Regulations, and Advisory Opinions and
other rulings promulgated by the Department of Labor (or any agency thereunder).
All citations to sections of ERISA and the Department of Labor Regulations are
to such sections as they may from time to time be amended or renumbered.


DC Basic Plan #01    Page - 18 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



1.71.
Excess Annual Additions. The term "Excess Annual Additions" means an amount of
Annual Additions credited to a Participant's Account that exceeds the maximum
Annual Additions limitation set forth in Section 6.1 for any Limitation Year. If
Excess Annual Additions are treated according to Section 6.4, then such Excess
Annual Additions will not be deemed Annual Additions.

1.72.
Excess Aggregate Contributions. The term "Excess Aggregate Contributions" means,
with respect to any Plan Year, the excess of (a) the aggregate Contribution
Percentage Amounts used in computing the numerator of the Contribution
Percentage actually made on behalf of Participants who are Highly Compensated
Employees for such Plan Year, over (b) the maximum Contribution Percentage
Amounts permitted by the ACP Test (determined by hypothetically reducing
Contribution Percentage Amounts made on behalf of Participants who are Highly
Compensated Employees in order of their Contribution Percentages beginning with
the highest of such Contribution Percentages). Such determination will be made
after first determining Excess Elective Deferrals and then determining Excess
Contributions.

1.73.
Excess Compensation. The term "Excess Compensation" means the amount of a
Benefiting Participant's Compensation in excess of (a) the Taxable Wage Base in
effect on the first day of the Plan Year, (b) a percentage (that is less than
100% percent) of the Taxable Wage Base in effect on the first day of the Plan
Year, or (c) a stated dollar amount that is less than the Taxable Wage Base in
effect on the first day of the Plan Year, as elected in the Adoption Agreement.

1.74.
Excess Contributions. The term "Excess Contributions" means, with respect to any
Plan Year, the excess of (a) the aggregate amount of Employer contributions
actually taken into account in computing the Actual Deferral Percentage of HCEs
for such Plan Year, over (b) the maximum amount of such contributions permitted
by the ADP Test (determined by hypothetically reducing contributions made on
behalf of HCEs in the order of their Actual Deferral Percentages, beginning with
the highest of such percentages).

1.75.
Excess Elective Deferrals. The term "Excess Elective Deferrals" means those
Elective Deferrals of a Participant that either (a) are made during the
Participant's taxable year and exceed the dollar limitation under Code §402(g)
(including, if applicable, the Catch-up Contribution Limit as defined in Code
§414(v)) for such taxable year; or (b) are made during a calendar year and
exceed the dollar limitation under Code §402(g) (including, if applicable, the
Catch-Up Contribution Limit as defined in Code §414(v)) for the Participant's
taxable year beginning in such calendar year, counting only Elective Deferrals
made under this Plan and any other plan, contract or arrangement maintained by
the Sponsoring Employer.

1.76.
401(k) Plan. The term "401(k) Plan" means a plan which permits the plan's
participants to have Elective Deferrals made on their behalf to the plan.

1.77.
401(m) Plan. The term "401(m) Plan" means a plan which permits or requires the
plan's participants to make Employee Contributions to the plan, and/or which
allocates Matching Contributions to participants in the plan.

1.78.
Fiscal Year. The term "Fiscal Year" means either (a) the Sponsoring Employer's
12 consecutive month accounting year beginning and ending on the dates indicated
in Adoption Agreement, or (b) the Sponsoring Employer's 52-53 week accounting
year that either begins or ends on the date indicated in Adoption Agreement
(unless there is a short Fiscal Year as elected in the Adoption Agreement). If
the Fiscal Year is changed, a short Fiscal Year is established beginning the day
after the last day of the Fiscal Year in effect before this change and ending on
the last day of the new Fiscal Year.

1.79.
Forfeiture. The term "Forfeiture" means generally the amount by which a
Participant's Account balance attributable to Employer contributions exceeds his
or her Vested Interest in the Participant's Account balance attributable to
Employer contributions upon the date the Sponsoring Employer elects in the
Adoption Agreement. Furthermore, the term "Forfeiture" means the non-Vested
portion of Matching Contributions that are removed from a Participant's Account
to correct Excess Aggregate Contributions, and Matching Contributions (both the
Vested and non-Vested portions) removed from a Participant's Account because
such Matching Contributions relate to Excess Deferrals, Excess Contributions, or
Excess Aggregate Contributions.


DC Basic Plan #01    Page - 19 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Lastly, the term "Forfeiture" means any amount that is removed from a
Participant's Account pursuant to any Employee Plans Compliance Resolution
System (EPCRS) program or any other correction guidance that is issued by the
Internal Revenue Service. No Forfeitures will occur solely because (a) a
Participant withdrawals Employee Contributions from the Plan; (b) a Participant
withdrawals Elective Deferrals from the Plan; or (c) a Participant transfers
employment from the Sponsoring Employer to an Affiliated Employer or Adopting
Employer (or vice versa).
1.80.
Forfeiture Account. The term "Forfeiture Account" means the notational
bookkeeping account into which all Forfeitures are placed pending allocation (or
other use) pursuant to Section 3.13(b).

1.81.
Form W-2 Compensation. The term "Form W-2 Compensation" means wages within the
meaning of Code §3401(a) and all other payments of compensation to an Employee
by the Employer (in the course of the Employer's trade or business) which is
actually paid or made available and is included in the Employee's gross income
for which the Employer is required to furnish the Employee a Form W-2 under Code
§6041(d), §6051(a)(3) and §6052. Form W-2 Compensation must be determined
without regard to any rules under Code §3401(a) that limit remuneration included
in wages based on the nature or location of the employment or services performed
(such as the exception for agricultural labor in Code §3401(a)(2)).

1.82.
Gradually Increasing Age or Service Schedule. The term "Gradually Increasing Age
or Service Schedule" means, for Plan Years beginning on or after January 1,
2002, that the allocation formula for all Participants under the Plan provides
for a single schedule of Allocation Rates under which:

(a)
Series of Bands. The schedule defines a series of bands based on Age, Years of
Service (or Periods of Service), or the number of points representing the sum of
Age and Years of Service (or Periods of Service) with respect to age and service
points, under which the same Allocation Rate applies to all employees whose Age,
Years of Service (or Periods of Service), or Age and service points are within
each band; and

(b)
Smoothly Increasing at Regular Intervals. The Allocation Rates under the
schedule increase smoothly at regular intervals, within the following meanings:

(1)
Smoothly Increasing Schedule of Allocation Rates. A schedule of Allocation Rates
increases smoothly if the Allocation Rate for each band within the schedule is
greater than the Allocation Rate for the immediately preceding band (i.e., the
band with the next lower number of years of Age, Years of Service (or Periods of
Service), or Age and service points) by no more than 5 percentage (5%). However,
a schedule of Allocation Rates will not be treated as increasing smoothly if the
ratio of the allocation rate for any band to the rate for the immediately
preceding band is more than 2.0 or if it exceeds the ratio of Allocation Rates
between the two immediately preceding bands.

(2)
Regular Intervals. A schedule of Allocation Rates has regular intervals of Age,
Years of Service (or Periods of Service), or Age and service points, if each
band, other than the band associated with the highest Age, Years of Service (or
Periods of Service), or Age and service points, is the same length. For this
purpose, if the schedule is based on Age, the first band is deemed to be of the
same length as the other bands if it ends at or before age 25. If the first age
band ends after Age 25, then, in determining whether the length of the first
band is the same as the length of other bands, the starting age for the first
age band is permitted to be treated as Age 25 or any Age earlier than 25. For a
schedule of allocation rates based on Age and service points, the rules of the
preceding two sentences are applied by substituting 25 Age and service points
for age 25. For a schedule of allocation rates based on service, the starting
service for the first service band is permitted to be treated as one Year of
Service (or Period of Service) or any lesser amount of service.


DC Basic Plan #01    Page - 20 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(c)
Minimum Allocation Rates Permitted. A schedule of Allocation Rates under the
Plan is considered to increase smoothly at regular intervals if a minimum
uniform Allocation Rate is provided for all Participants or the Top Heavy
Minimum Allocation described in Code §416(c)(2) is provided for all Non-Key
Employees (either because the Plan is Top Heavy or without regard to whether the
Plan is Top Heavy) if the schedule satisfies one of the following conditions:

(1)
Hypothetical Schedule. The Allocation Rates under the Plan that are greater than
the minimum Allocation Rate can be included in a hypothetical schedule of
Allocation Rates that increases smoothly at regular intervals, where the
hypothetical schedule has a lowest allocation rate no lower than 1% of Code
§414(s) Compensation; or

(2)
Schedule of Allocation Rates based on Age. If the Plan is using a schedule of
Allocation Rates based on Age, for each Age band in the schedule that provides
an Allocation Rate greater than the minimum Allocation Rate, then there could be
a Participant in that Age band with an Equivalent Accrual Rate that is less than
or equal to the Equivalent Accrual Rate that would apply to a Participant whose
Age is the highest Age for which the Allocation Rate equals the minimum
Allocation Rate.

1.83.
HCE. The term "HCE" means a Highly Compensated Employee.

1.84.
Highly Compensated Employee. The term "Highly Compensated Employee" means any
Employee who (a) was a 5% owner as defined in Code §416(i)(1)(B)(i) at any time
during the Plan Year or during the look-back year. In determining whether an
Employee is a Highly Compensated Employee based on his or her status as a 5%
owner, the look-back year will be the 12-month period immediately preceding the
Plan Year for which the determination is being made; or (b) for the look-back
year, had Code §415(c)(3) Compensation in excess of $80,000 as adjusted under
Code §415(d) (except that the base period will be the calendar quarter ending
September 30, 1996). In determining if an Employee is a Highly Compensated
Employee based on Code §415(c)(3) Compensation, the look-back year will be the
12-month period immediately preceding the Plan Year for which the determination
is being made, unless the Sponsoring Employer elects in the Adoption Agreement
for any Plan Year that the look-back year will be the calendar year beginning
with or within the look-back year; and the top paid group election set forth in
Code §414(q)(3) will not be applied to this Plan unless otherwise elected for
any Plan Year by the Sponsoring Employer in the Adoption Agreement. In
determining if an individual is a highly compensated former Employee, the rules
for determining which Employees are Highly Compensated Employees for the Plan
Year for which the determination is being made (in accordance with Temporary
Regulation §1.414(q)-1T, A-4 and Notice 97-45) will be applied. If the Employer
maintains more than one qualified retirement plan, the terms of this
Section will be applied in a uniform, consistent manner to all such plans.

1.85.
Hour of Service. The term "Hour of Service" means, with respect to any Plan
provision in which Service is determined by the Elapsed Time Method, each hour
for which an Employee is paid, or is entitled to payment, by the Employer or an
Affiliated Employer for the performance of duties. With respect to any Plan
provision in which Service is determined by the Counting of Hours Method, the
term "Hour of Service" means the following:

(a)
Determination of Hours. The term "Hour of Service" means (1) each hour for which
an Employee is paid, or entitled to payment, for the performance of duties for
the Employer or an Affiliated Employer, which will be credited to the Employee
for the computation period in which the duties are performed; (2) each hour for
which an Employee is paid, or entitled to payment, by the Employer or an
Affiliated Employer on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence, except that no more than 501 Hours
of Service will be credited under this clause (2) for any single continuous
period (regardless of whether such period occurs in a single computation
period); and (3) each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer


DC Basic Plan #01    Page - 21 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



or an Affiliated Employer, except that the same Hours of Service will not be
credited both under clause (1) or clause (2), as the case may be, and under this
clause (3), and these Hours of Service will be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made.
Hours of Service under this paragraph will be calculated and credited pursuant
to Department of Labor Regulation §2530.200b-2, which is incorporated herein by
reference. Furthermore, Hours of Service will be credited for any individual who
is considered to be an Employee under Code §414(n) for purposes of this Plan.
(b)
Maternity/Paternity Leave. Solely for purposes of determining whether a Break in
Service has occurred in a computation period for purposes of an Employee's
eligibility for Plan participation, Vesting, and benefit accrual/allocation, an
individual on Maternity or Paternity Leave will receive credit for up to 501
Hours of Service which would otherwise have been credited to such individual but
for such absence, or in any case in which such hours cannot be determined, eight
(8) Hours of Service per day of such absence. The Hours of Service credited for
a Maternity or Paternity Leave will be credited in the computation period in
which the absence begins if the crediting is necessary to prevent a Break in
Service in that computation period, or in all other cases, in the following
computation period.

(c)
Use of Equivalencies. Notwithstanding paragraph (a), the Administrator may elect
for all Employees or for one or more different classifications of Employees
(provided such classifications are reasonable, are consistently applied, and are
nondiscriminatory) to apply one or more of the following equivalency methods in
determining an Employee's Hours of Service. Under such equivalency methods, an
Employee will be credited with (1) 190 Hours of Service for each month that he
or she would credited with at least one Hour of Service during that month; (2)
95 Hours of Service for each semi-monthly period that he or she would credited
with at least one Hour of Service during that semi-monthly period; (3) 45 Hours
of Service for each week that he or she would credited with at least one Hour of
Service during that week; and/or (4) 10 Hours of Service for each day that he or
she would credited with at least one Hour of Service during that day.

1.86.
Hypothetical Entry Date. The term "Hypothetical Entry Date" means, with respect
to a Plan (or a component of a Plan) that provides that Otherwise Excludable
Participants are eligible to participate in the Plan (or component of the Plan),
the date that an Otherwise Excludable Participant would hypothetically enter the
Plan (or component of the Plan) and would no longer be considered an Otherwise
Excludable Participant had the Plan (or component of the Plan) utilized the
statutory minimum age and service requirements under Code §410(a)(1)(A) as the
eligibility requirements for the Plan (or component of the Plan), as elected in
the Adoption Agreement.

1.87.
Immediately Distributable. The term "Immediately Distributable" means any part
of the Participant's benefit that could be distributed to the Participant (or
the Participant's surviving Spouse) before the Participant reaches (or would
have reached if not deceased) the later of his or her Normal Retirement Age or
Age 62.

1.88.
Independent Contractor. The term "Independent Contractor" means an individual
who is not reported on the payroll records of the Employer or an Affiliated
Employer as a common law employee. The determination of whether an individual is
an Independent Contractor will be based upon the facts and circumstances and
upon the guidance of Revenue Ruling 87-41.

1.89.
Key Employee. The term "Key Employee" means, in determining whether the Plan is
Top Heavy for Plan Years beginning on or after January 1, 2002, any Employee,
former Employee or deceased Employee who at any time during the Plan Year that
includes the Determination Date is (a) an officer of the Employer having annual
Code §415(c)(3) Compensation greater than $130,000 (as adjusted under Code
§416(i)(1)(A) for Plan Years beginning after December 31, 2002); (b) a 5% owner
as defined in Code §416(i)(1)(B)(i); or (c) a 1% owner as defined in Code
§416(i)(1)(B)(ii) whose annual Code §415(c)(3) Compensation is more than
$150,000. The determination of who is a Key Employee will be made in accordance
with Code §416(i)(1),


DC Basic Plan #01    Page - 22 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



the applicable Regulations, and other guidance issued thereunder. With respect
to Employees who are treated as Key Employees by reason of being officers
pursuant to clause (a), the following rules apply:
(a)
Definition of Officer. The term "officer" means generally an administrative
executive who is in regular and continued service (a continuity of service), and
excludes an individual who is employed for a special and single transaction.
Whether an individual is an officer will be determined upon the basis of all the
facts and circumstances, including the source of the individual's authority, the
term for which the individual is elected or appointed, and the nature and extent
of the individual's duties. An Employee who merely has the title of an officer
but not the authority of an officer is not an officer for purposes of
determining whether the Employee is a Key Employee. Similarly, an Employee who
does not have the title of an officer but has the authority of an officer is an
officer for purposes of determining whether the Employee is a Key Employee.

(b)
Number of Officers Taken Into Account. There is no minimum number of officers
that must be taken into account. After aggregating all Employees (including
Leased Employees) of the Sponsoring Employer and Affiliated Employers, there is
a maximum limit to the number of officers that are to be taken into account as
officers for the entire group consisting of the Sponsoring Employer and
Affiliated Employers. The number of Employees that the Sponsoring Employer and
Affiliated Employers has for the Plan Year containing the Determination Date is
the greatest number of Employees the Sponsoring Employer and Affiliated
Employers had during that Plan Year, and Employees include only those
individuals who perform services for the Sponsoring Employer and Affiliated
Employers during that Plan Year. However, in determining the number of officers
taken into account, Employees described in Code §414(q)(5) will be excluded. If
the number of Employees (including part-time Employees) of the Sponsoring
Employer and Affiliated Employers is less than or equal to 30 Employees, then no
more than 3 Employees will be treated as Key Employees for the Plan Year
containing the Determination Date by reason of being officers. If the number of
Employees of the Sponsoring Employer and Affiliated Employers is greater than 30
but less than or equal to 500, then no more than 10% of the number of Employees
will be treated as Key Employees by reason of being officers. If 10% of the
number of Employees is not an integer, then the maximum number of individuals to
be treated as Key Employees by reason of being officers will be increased to the
next integer. If the number of Employees of the Sponsoring Employer and
Affiliated Employers exceeds 500, then no more than 50 Employees will be treated
as Key Employees for the Plan Year containing the Determination Date by reason
of being officers. This limited number of officers is comprised of the
individual officers, selected from the group of all individuals who are officers
in the Plan Year containing the Determination Date, who have annual Code
§415(c)(3) Compensation during the Plan Year containing the Determination Date
greater than $130,000 (as adjusted under Code §416(i)(1) for Plan Years
beginning after December 31, 2002), and who had the largest annual Code
§415(c)(3) Compensation during the Plan Year containing the Determination Date.

1.90.
Leased Employee. The term "Leased Employee" means any person (other than an
Employee of the recipient-Employer) who pursuant to an agreement between the
recipient-Employer and other person (known as the "Leasing Organization") has
performed services for the recipient-Employer (or for the recipient-Employer and
related persons determined in accordance with Code §414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the
recipient-Employer. Contributions or benefits provided to a Leased Employee by
the Leasing Organization which are attributable to services performed for the
recipient-Employer will be treated as provided by the recipient-Employer. A
Leased Employee will not be considered an Employee of the recipient-Employer if
(a) such Leased Employee is covered by a money purchase plan providing (1) a
non-integrated Employer contribution rate of at least 10% of the Leased
Employee's Code §415(c)(3) Compensation; (2) immediate participation in such
plan; and (3) full and immediate vesting; and (b) Leased Employees do not
constitute more than 20% of the recipient-Employer's non-highly compensated work
force.


DC Basic Plan #01    Page - 23 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



1.91.
Life Expectancy. The term "Life Expectancy" means, for purposes of required
minimum distributions under Section 5.9, life expectancy as computed by use of
the Single Life Table in Regulation §1.401(a)(9)-9, Q&A 1.

1.92.
Limitation Year. The term "Limitation Year" means the 12-consecutive month
period elected in the Adoption Agreement. If the Limitation Year is amended to a
different 12-consecutive month period, then the new Limitation Year must begin
on a date within the Limitation Year in which the amendment is made.

1.93.
Mandatory Employee Contribution. The term "Mandatory Employee Contribution"
means an Employee Contribution that equals the specified percentage of a
Participant's Compensation which the Participant must contribute to the Plan in
order to receive an allocation of Employer contributions and Forfeitures for the
Allocation Period.

1.94.
Mandatory Employee Contribution Account. The term "Mandatory Employee
Contribution Account" means the account to which a Participant's Mandatory
Employee Contribution" are allocated.

1.95.
Matching Contribution. The term "Matching Contribution" means either (a) an ADP
Safe Harbor Matching Contribution, (b) an ACP Safe Harbor Matching Contribution,
(c) a Qualified Matching Contribution, or (d) a Non-Safe Harbor Matching
Contribution, depending on the context in which the term is used in either the
Basic Plan or in the Adoption Agreement.

1.96.
Matching Contribution Account. The term "Matching Contribution Account" means
the sub-account to which a Participant's Matching Contributions are allocated.

1.97.
Matching Rate. The term "Matching Rate" means:

(a)
Matching Contributions With Respect to Elective Deferrals. If the Plan provides
a Matching Contribution with respect to a Participant's Elective Deferrals (but
not Employee Contributions), then generally the Non-Safe Harbor Matching
Contributions made for a Participant divided by the Participant's Elective
Deferrals for the Plan Year. If the Matching Rate is not the same for all levels
of Elective Deferrals for a Participant, the Participant's Matching Rate is
determined by assuming that a Participant's Elective Deferrals are equal to 6%
of such Participant's Code §414(s) Compensation.

(b)
Matching Contributions With Respect to Elective Deferrals and Employee
Contributions. If the Plan provides a Matching Contribution with respect to a
Participant's Employee Contributions and Elective Deferrals, then generally the
Non-Safe Harbor Matching Contributions made for a Participant divided by the sum
of the Participant's Employee Contributions and Elective Deferrals for the Plan
Year. If the Matching Rate is not the same for all levels of Employee
Contributions and Elective Deferrals for a Participant, the Participant's
Matching Rate is determined by assuming that the sum of a Participant's Employee
Contributions and Elective Deferrals is equal to 6% of the Participant's Code
§414(s) Compensation.

(c)
Matching Contributions With Respect to Employee Contributions. If the Plan
provides a Matching Contribution with respect to a Participant's Employee
Contributions (but not Elective Deferrals), then generally the Non-Safe Harbor
Matching Contributions made for a Participant divided by the Participant's
Employee Contributions for the Plan Year. If the Matching Rate is not the same
for all levels of Employee Contributions for a Participant, the Participant's
Matching Rate is determined by assuming that a Participant's Employee
Contributions are equal to 6% of such Participant's Code §414(s) Compensation.

1.98.
Maternity or Paternity Leave. The term "Maternity or Paternity Leave" means an
Employee's absence from work because of (a) the Employee's pregnancy; (b) the
birth of the Employee's child; (c) the placement of a child with the Employee in
connection with the adoption of such child by the Employee; or (d) the need to


DC Basic Plan #01    Page - 24 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



care for such child for a period beginning immediately following the child's
birth or placement as set forth above.
1.99.
Maximum Excess Percentage. The term "Maximum Excess Percentage" means the
percentage derived by dividing the Employer's contribution by the sum of the
total Compensation of all Benefiting Participants plus the total Excess
Compensation of all Benefiting Participants.

1.100.
Minimum Aggregate Allocation Gateway. The term "Minimum Aggregate Allocation
Gateway" means, for Plan Years beginning on or after January 1, 2002, in the
case where this Plan (or any other defined contribution plan that is aggregated
with this Plan) is aggregated with any defined benefit plan for purposes of
applying the general test for non-discrimination based upon Equivalent Accrual
Rates for the defined contribution plan(s), a minimum Aggregate Normal
Allocation Rate that must be provided to each Non-Highly Compensated Employee.
Notwithstanding the above, in determining the Benefiting Participants for
purposes of the Minimum Aggregate Allocation Gateway, the permissive
disaggregation rules under Regulation §1.410(b)-6(b)(3)(ii) and
§1.410(b)-7(c)(3) will be applied. The Minimum Aggregate Allocation Gateway is
subject to the following rules:

(a)
Minimum Aggregate Allocation Gateway Amount. The amount of the Minimum Aggregate
Allocation Gateway is equal to the lesser of :

(1)
7.5% of Code §415(c)(3) Compensation; or

(2)
An Aggregate Normal Allocation Rate based upon the following formulae:

(A)
One-Third Formula. If the Aggregate Normal Allocation Rate of the HCE with the
highest aggregate allocation rate is less than 15%, then the Aggregate Normal
Allocation Rate for each NHCE must be at least one-third (1/3) of the Aggregate
Normal Allocation Rate of the HCE with the highest Aggregate Normal Allocation
Rate;

(B)
5% Formula. If the Aggregate Normal Allocation Rate of the HCE with the highest
Aggregate Normal Allocation Rate is between 15% and 25%, then the Aggregate
Normal Allocation Rate for each NHCE must be at least 5% of Code §415(c)(3)
Compensation; or

(C)
5% Plus Formula. If the Aggregate Normal Allocation Rate of the HCE with the
highest Aggregate Normal Allocation Rate exceeds 25%, then the Aggregate Normal
Allocation Rate for each NHCE must be at least 5% plus one percentage point for
each five percentage point increment (or portion thereof) by which the Aggregate
Normal Allocation Rate of the HCE with the highest Aggregate Normal Allocation
Rate exceeds 25% (e.g., if the Aggregate Normal Allocation Rate of the HCE with
the highest Aggregate Normal Allocation Rate exceeds 25% but not 30%, then the
Aggregate Normal Allocation Rate for each NHCE must be at least 6%; if the
Aggregate Normal Allocation Rate of the HCE with the highest Aggregate Normal
Allocation Rate exceeds 30% but not 35%, then the Aggregate Normal Allocation
Rate for each NHCE must be at least 7%).

(b)
Averaging of Equivalent Allocation Rates for NHCEs. For purposes of this
definition, the Plan is permitted to treat each Non-Highly Compensated Employee
who benefits under the defined benefit plan as having an equivalent normal
allocation rate equal to the average of the equivalent normal allocation rates
under the defined benefit plan for all Non-Highly Compensated Employees
benefiting under that plan.


DC Basic Plan #01    Page - 25 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(c)
No Permitted Disparity. For purposes of this definition, the Aggregate Normal
Allocation Rate must not take into account the imputation of permitted disparity
under Regulation §1.401(a)(4)-7.

(d)
Compensation Limited to Compensation after Entry Date. For purposes of
determining if the Minimum Aggregate Allocation Gateway of paragraph (a) has
been satisfied, Code §415(c)(3) Compensation will be limited to the
Participant's Code §415(c)(3) Compensation on and after a Participant's Entry
Date of the Plan's component subject to the Minimum Aggregate Allocation
Gateway.

(e)
Treatment of Otherwise Excludable Participants. For purposes of the Minimum
Aggregate Allocation Gateway, Otherwise Excludable Participants will not be
considered.

1.101.
Minimum Allocation Gateway. The term "Minimum Allocation Gateway" means, for
Plan Years beginning on or after January 1, 2002, a minimum allocation that must
be provided to each Non-Highly Compensated Employee who receives an allocation
of any Non-Elective Contribution (including any ADP Safe Harbor Non-Elective
Contribution) or any Qualified Non-Elective Contribution under this Plan (or any
other defined contribution plan that is aggregated with this Plan) that performs
the general test for non-discrimination based upon Equivalent Accrual Rates as
set forth in Regulation §1.401(a)(4)-8. Notwithstanding the above, in
determining the Benefiting Participants for purposes of the Minimum Allocation
Gateway, the permissive disaggregation rules under Regulation
§1.410(b)-6(b)(3)(ii) and §1.410(b)-7(c)(3) will be applied. The Minimum
Allocation Gateway is subject to the following rules:

(a)
Minimum Allocation Gateway Satisfied So Long As this Plan Is Not Aggregated with
any Defined Benefit Plan. The Minimum Allocation Gateway can be utilized so long
as neither this Plan nor any other defined contribution plan (that is aggregated
with this Plan) is aggregated with any defined benefit plan in applying the
general test for non-discrimination based upon Equivalent Accrual Rates for the
defined contribution plan(s). If this Plan or any other defined contribution
plan (that is aggregated with this Plan) is aggregated with any defined benefit
plan for purposes of applying the general test for non-discrimination based upon
Equivalent Accrual Rates for the defined contribution plan(s), then the Minimum
Allocation Gateway pursuant to this definition will not satisfy the requirements
of Regulation §1.401(a)(4)-9.

(b)
Minimum Allocation Gateway Amount. The amount of the Minimum Allocation Gateway
is equal to the lesser of (1) five percent (5%) of the Participant's Code
§415(c)(3) Compensation; or (2) one-third of the Allocation Rate of the Highly
Compensated Employee with the highest Allocation Rate.

(c)
Satisfaction of Minimum Allocation Gateway. The Minimum Allocation Gateway may
be satisfied with any Non-Elective Contributions (including any ADP Safe Harbor
Non-Elective Contributions) or any Qualified Non-Elective Contributions.

(d)
No Permitted Disparity. For purposes of this definition, allocations and
Allocation Rates must not take into account the imputation of permitted
disparity under §1.401(a)(4)-7.

(e)
Compensation Limited to Compensation after Entry Date. For purposes of
determining if the Minimum Allocation Gateway of paragraph (b) has been
satisfied, Code §415(c)(3) Compensation will be limited to the Participant's
Code §415(c)(3) Compensation on and after a Participant's Entry Date of the
Plan's component subject to the Minimum Allocation Gateway.

(f)
Treatment of Otherwise Excludable Participants. For purposes of the Minimum
Allocation Gateway, Otherwise Excludable Participants will not be considered.

1.102.
Named Fiduciary. The term "Named Fiduciary" means the Administrator or other
fiduciary named by the Administrator to control and manage the operation and
administration of the Plan. To the extent authorized


DC Basic Plan #01    Page - 26 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



by the Administrator, a Named Fiduciary may delegate its responsibilities to a
third party or parties. The Employer is also a Named Fiduciary.
1.103.
NHCE. The term "NHCE" means a Non-Highly Compensated Employee.

1.104.
Non-Elective Contribution. The term "Non-Elective Contribution" means an ADP
Safe Harbor Non-Elective Contribution, a Non-Safe Harbor Non-Elective
Contribution, and/or a Prevailing Wage Contribution that is not used to offset
any Matching Contribution or is not treated as a Qualified Non-Elective
Contribution or a Qualified Matching Contribution, depending on the context in
which the term is used in the Basic Plan or the Adoption Agreement. Furthermore,
the term "Non-Elective Contribution" means any Top Heavy Minimum Allocation that
may be required under the terms of the Plan.

1.105.
Non-Highly Compensated Employee. The term "Non-Highly Compensated Employee"
means any Employee who is not a Highly Compensated Employee.

1.106.
Non-Key Employee. The term "Non-Key Employee" means any Employee who is not a
Key Employee. A former Key Employee (a Key Employee during any Plan Year prior
to the Plan Year that includes the Determination Date) is a Non-Key Employee for
purposes of determining whether such former Key Employee is required to receive
a Top Heavy Minimum Allocation; however, a former Key Employee is ignored for
purposes of determining whether the Plan is Top Heavy.

1.107.
Non-Safe Harbor 401(k) Plan. The term "Non-Safe Harbor 401(k) Plan" means a
401(k) Plan which does not automatically satisfy the ADP Test under Code
§401(k).

1.108.
Non-Safe Harbor 401(m) Plan. The term "Non-Safe Harbor 401(k) Plan" means a
401(m) Plan which does not automatically satisfy the ACP Test under Code
§401(m).

1.109.
Non-Safe Harbor Matching Contribution. The term "Non-Safe Harbor Matching
Contribution" means an Employer contribution made to this or any other defined
contribution plan on behalf of a Participant on account of a Participant's
Elective Deferrals and/or a Participant's Voluntary Employee Contributions made
by such Participant under a plan maintained by the Sponsoring Employer. Non-Safe
Harbor Matching Contributions are not intended to automatically satisfy the ACP
Test.

1.110.
Non-Safe Harbor Matching Contribution Account. The term "Non-Safe Harbor
Matching Contribution Account" means the account to which a Participant's
Non-Safe Harbor Matching Contributions are allocated.

1.111.
Non-Safe Harbor Non-Elective Contribution. The term "Non-Safe Harbor
Non-Elective Contribution" means an Employer contribution that (a) is allocated
to a Participant's Non-Safe Harbor Non-Elective Contribution Account, (b) the
Participant may not elect to receive in cash until such contributions are
distributed from the Plan; and (c) is not intended to be used to automatically
satisfy the ADP Test. In the case of a profit sharing or money purchase plan
that does not have Matching Contributions, the term "Non-Safe Harbor
Non-Elective Contribution" means the Employer contribution.

1.112.
Non-Safe Harbor Non-Elective Contribution Account. The term "Non-Safe Harbor
Non-Elective Contribution Account" means the account to which a Participant's
Non-Safe Harbor Non-Elective Contributions are allocated.

1.113.
Normal Accrual Rate. The term "Normal Accrual Rate" means, for a Participant for
a Plan Year, the increase in the Participant's accrued benefit (within the
meaning of Code §411(a)(7)(A)(i)) during the measurement period, divided by the
Participant's testing service during the measurement period, and expressed
either as a dollar amount or as a percentage of the Participant's average annual
Code §414(s) Compensation.

1.114.
Normal Form of Distribution. The term "Normal Form of Distribution" means the
form in which a Participant's benefit will be distributed absent an election to
the contrary, as elected in the Adoption Agreement.


DC Basic Plan #01    Page - 27 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



1.115.
Normal Retirement Age. The term "Normal Retirement Age" means the Normal
Retirement Age as elected by the Sponsoring Employer in the Adoption Agreement.
There is no mandatory retirement Age.

1.116.
Normal Retirement Date. The term "Normal Retirement Date" means the Normal
Retirement Date as elected by the Sponsoring Employer in the Adoption Agreement.

1.117.
OASI Percentage. The term "OASI Percentage" means the portion of the rate of tax
in effect at the beginning of the Plan Year pursuant to Code §3111(a) which is
attributable to old-age insurance.

1.118.
One Year Holdout Rule. The term "One Year Holdout Rule" means a rule that
applies to an Employee who Terminates Employment with the Employer and the
Employee is subsequently reemployed by the Employer after incurring a Break in
Service. Pursuant to the One Year Holdout Rule, an Employee's Year(s) of Service
or Periods of Service that were completed prior to the Break in Service will be
recognized only after the Employee has completed one (1) Year of Service or
1-Year Period of Service, as applicable, after the Employee's Reemployment
Commencement Date. In the case of the Counting of Hours Method, such prior
Year(s) of Service will be recognized retroactively as of the first day of the
computation period in which the Employee completes one (1) Year of Service. In
the case of the Elapsed Time Method, such prior Periods of Service will be
recognized retroactively as of the Employee's Reemployment Commencement Date.

1.119.
Otherwise Excludable Participant. The term "Otherwise Excludable Participant"
means a Participant in the Plan (or a component of the Plan) who (a) has not
satisfied the statutory minimum age and service requirements set forth in Code
§410(a)(1)(A), and (b) has not reached such Participant's Hypothetical Entry
Date.

1.120.
Optional Form of Distribution. The term "Optional Form of Distribution" means a
form of distribution other than the Normal Form of Distribution, as elected in
the Adoption Agreement.

1.121.
Participant. The term "Participant" means any Eligible Employee who has met the
eligibility and participation requirements of the Plan. In addition, if the Plan
utilizes the failsafe allocation provisions of Section 3.15, then the term
"Participant" means any Employee who receives a failsafe allocation, even if
such Employee is not an Eligible Employee and/or has not satisfied the
eligibility and participation requirements of the Plan. Furthermore, the
Sponsoring Employer may elect at any time to reclassify any Employee that had
been excluded from participating in the Plan (or a component of the Plan) to be
a Participant through a Plan amendment that is retroactively applied for one or
more prior Plan Years because the Plan (or a component of the Plan) failed to
satisfy for such Plan Year one of the tests set forth in Code §410(b)(1)(A), (B)
or (C), or for any other reason required to maintain the tax exempt status of
the Plan. However, an individual who is no longer an Employee will cease to be a
Participant if his or her entire Plan benefit (a) is fully guaranteed by an
insurance company and legally enforceable at the sole choice of such individual
against such insurance company, provided that a contract, Policy, or certificate
describing the individual's Plan benefits has been issued to such individual;
(b) is paid in a lump sum distribution which represents such individual's entire
interest in the Plan; or (c) is paid in some other form of distribution and the
final payment thereunder has been made.

1.122.
Participant's Account. The term "Participant's Account" means the account to
which is allocated a Participant's share of Employer contributions and Employee
Contributions; earnings or losses; and, if applicable, Forfeitures. A
Participant's Account will also include the proceeds of any Policies purchased
on the Participant's life under Section 7.2. Each Participant's Account will be
divided (where applicable) into the following sub-accounts for accounting
purposes: the Pre-Tax Elective Deferral Account; the Roth Elective Deferral
Account; the Non-Safe Harbor Matching Contribution Account; the Non-Safe Harbor
Non-Elective Contribution Account; the Qualified Matching Contribution Account;
the Qualified Non-Elective Contribution Account; the ADP Safe Harbor Matching
Contribution Account; the ADP Safe Harbor Non-Elective Contribution Account; the
ACP Safe Harbor Matching Contribution Account; the Voluntary Employee
Contribution Account; the Mandatory Employee Contribution Account; the Deemed
IRA Contribution Account; the Rollover Contribution Account; the Transfer
Account; and any other sub-accounts the Administrator may determine necessary
from time to time.


DC Basic Plan #01    Page - 28 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



1.123.
Participant's Account Balance. The term "Participant's Account Balance" means,
for purposes of required minimum distributions under Section 5.9, the balance of
the Participant's Account as of the last Valuation Date in the Valuation
Calendar Year, increased by any contributions made and allocated or forfeitures
allocated to the Account as of dates in the Valuation Calendar Year after the
Valuation Date and decreased by distributions made in the Valuation Calendar
Year after the Valuation Date. The Participant's Account Balance for the
Valuation Calendar Year includes any amounts rolled over or transferred to the
Plan either in the Valuation Calendar Year or in the Distribution Calendar Year
if distributed or transferred in the Valuation Calendar Year.

1.124.
Period of Service. The term "Period of Service" means, with respect to any
provision of the Plan in which service is determined by the Elapsed Time Method,
a period of time during which the Employee is employed with the Employer or an
Affiliated Employer (or any business entity which was an Adopting Employer)
commencing on an Employee's Employment Commencement Date or Reemployment
Commencement Date and ending on the date that the Employee's Period of Severance
begins, and a 1-Year Period of Service and all other Periods of Service will be
determined in accordance with the following provisions:

(a)
Definition of Period of Severance and 1-Year Period of Severance. The term
"Period of Severance" means a continuous period of time during which the
Employee is not employed by the Employer. A Period of Severance begins on the
earlier of (1) the date on which an Employee retires, dies, quits or is
discharged from employment by the Employer or an Affiliated Employer, or (2) the
first anniversary of the first date on which an Employee remains absent from
service with the Employer or an Affiliated Employer (with or without pay) for
any reason other than the Employee retiring, dying, quitting or being discharged
from employment by the Employer or an Affiliated Employer, such as for vacation,
holiday, illness, incapacity (including disability), layoff, jury duty, military
duty or leave of absence. However, in the case of an Employee who is absent from
work for Maternity or Paternity Leave, the 12-consecutive month period beginning
on the first anniversary of the first date of such absence under clause (2) of
the previous sentence will not constitute a Period of Severance. A Period of
Severance ends as of an Employee's Reemployment Commencement Date. The term
"1-Year Period of Severance" means a 12-consecutive month Period of Severance
during which an Employee fails to perform an Hour of Service.

(b)
Hours of Service During a Period of Severance. If an Employee performs an Hour
of Service during a period which would otherwise be considered a Period of
Severance under paragraph (a), then the Plan must count such period as a Period
of Service and the Employee will receive credit for such Period of Service.

(c)
Definition of 1-Year Period of Service. The term "1-Year Period of Service"
means a 12-consecutive month Period of Service. An Employee will receive credit
for Periods of Service of less than 12-consecutive months by aggregating
(subject to the limitations below) all non-successive Periods of Service and all
Periods of Service which are fractional years or which do not constitute a whole
1-Year Period of Service, regardless of whether consecutive. Fractional periods
of a year are expressed in terms of days, on the basis that a day of service is
credited if an Employee is credited with an Hour of Service during such day, and
on the basis that 12 months of service (30 days being deemed to be a month of
service in the case of the aggregation of fractional months of service) or 365
days of service equals a 1-Year Period of Service. An Employee will also be
credited for all purposes, as applicable, with a fractional Period of Service
for any Period of Severance that is less than a 1-Year Period of Severance.

(d)
Prior Service Credit. If the Employer maintains (or has ever maintained) any
plan of a predecessor employer, then service during the existence of such
predecessor plan with such predecessor employer will be credited as Periods of
Service with the Employer. In addition, if elected in Section 2.2 of the
Adoption Agreement, then predecessor service with the entity or entities named
in the Adoption Agreement will be credited as Periods of Service with the
Employer for the purposes elected in the Adoption Agreement. For purposes of the
prior sentence, the following rules will apply: If the Employer does not
maintain (and has never maintained) a plan of a predecessor employer and if


DC Basic Plan #01    Page - 29 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



predecessor service of that predecessor employer is credited in a standardized
Adoption Agreement, then such service will be limited to five 1-Year Periods of
Service pursuant to Regulation §1.401(a)(4)-5(a)(3). If the Employer does not
maintain (and has never maintained) a plan of a predecessor employer, if
predecessor service of that predecessor employer is credited in a
non-standardized Adoption Agreement and if such predecessor service exceeds five
1-Year Periods of Service, the crediting of such service must comply with the
requirements of Regulation §1.401(a)(4)-11(d).
(e)
Reemployment of an Employee Before a Break In Service and Before Eligibility
Requirements Are Satisfied. For any Plan Year in which the eligibility
requirements in Section 2.1 are based on the Elapsed Time Method, if an Employee
Terminates Employment with the Employer prior to satisfying the eligibility
requirements in Section 2.1 and the Employee is subsequently reemployed by the
Employer before incurring a Break in Service, then the Employee's
pre-termination Period of Service will be counted in determining the
satisfaction of such eligibility requirements and for all other purposes, as
applicable. Furthermore, the Employee will also be credited for all purposes, as
applicable, with a fractional Period of Service for any Period of Severance that
is less than a 1-Year Period of Severance. If the Employee has satisfied the
eligibility requirements in Section 2.1 when such fractional Period of Service
of the previous sentence is added to such Employee's pre-termination Period of
Service, then the Employee will become a Participant in the Plan as of the later
of (1) the date that the Employee would enter the Plan had the Employee not
Terminated Employment with the Employer, or (2) the Employee's Reemployment
Commencement Date.

(f)
Reemployment of an Employee Before a Break In Service and After Eligibility
Requirements Are Satisfied. For any Plan Year in which the eligibility
requirements in Section 2.1 are based on the Elapsed Time Method, if an Employee
Terminates Employment prior to the Employee's Entry Date in Section 2.2, the
Employee had satisfied the eligibility requirements in Section 2.1 as of the
Employee's Termination of Employment, and the Employee is subsequently
reemployed by the Employer before incurring a Break in Service, then (1) the
Employee will become a Participant as of the later of (A) the date the Employee
would enter the Plan had the Employee not Terminated Employment with the
Employer, or (B) the Employee's Reemployment Commencement Date, and (2) the
Employee's pre-termination Period of Service will be counted for all purposes.
The Employee will also be credited for all purposes, as applicable, with a
fractional Period of Service for any Period of Severance less than a 1-Year
Period of Severance.

(g)
Reemployment of a Participant Before a Break In Service. For any Plan Year in
which the eligibility requirements in Section 2.1 are based on the Elapsed Time
Method, if an Employee Terminates Employment after becoming a Participant and is
subsequently reemployed by the Employer before incurring a Break in Service,
then (1) the reemployed Employee will reenter the Plan as of the Employee's
Reemployment Commencement Date, and (2) the Employee's pre-termination Period of
Service will be counted for all purposes, as applicable. Furthermore, the
Employee will also be credited for all purposes, as applicable, with a
fractional Period of Service for any Period of Severance that is less than a
1-Year Period of Severance.

(h)
Reemployment of an Employee After a Break In Service and Before Entry Date. For
any Plan Year in which the eligibility requirements in Section 2.1 are based on
the Elapsed Time Method, if an Employee Terminates Employment with the Employer
either prior to or after satisfying the eligibility requirements in Section 2.1
(but before the Employee's Entry Date in Section 2.2) and the Employee is
subsequently reemployed by the Employer after incurring a Break in Service, then
the Employee's Period of Service that was completed prior to the Break in
Service will be recognized, subject to the following provisions:

(1)
Determination of Period of Service for Eligibility Purposes. The following
provisions apply to determining any Period of Service for eligibility purposes:


DC Basic Plan #01    Page - 30 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Period of Service that was completed prior
to an Employee's Break(s) in Service will not be counted in determining an
Employee's eligibility to participate in the Plan until the Employee satisfies
the One Year Holdout Rule. If the Employee has not satisfied the eligibility
requirements as set forth in Section 2.1 as of the Employee's Reemployment
Commencement Date and then satisfies the One Year Holdout Rule, then the
Employee will become a Participant in the Plan as of the Entry Date in
Section 2.2 after the Employee has satisfied the eligibility requirements in
Section 2.1 (including, if applicable, an Entry Date that may occur during the
One Year Holdout Rule period after the Employee's Reemployment Commencement
Date). If the Employee has satisfied the eligibility requirements in Section 2.1
as of the Employee's Reemployment Commencement Date and then satisfies the One
Year Holdout Rule, the reemployed Employee will enter the Plan retroactively as
of his or her Reemployment Commencement Date. If the Sponsoring Employer has
elected the Rule of Parity in the Adoption Agreement (in addition to the One
Year Holdout Rule), then the recognition of any Period of Service completed
prior to an Employee's Break(s) in Service will be subject to both the One Year
Holdout Rule and the Rule of Parity.

(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, then any Period of Service that was completed prior to an
Employee's Break(s) in Service will not be counted in determining an Employee's
eligibility to participate in the Plan if that Period of Service is disregarded
pursuant to the Rule of Parity. If such former Employee's Period of Service is
disregarded under the Rule of Parity, then the reemployed Employee will be
treated as a new Employee for purposes of Section 2.1 as of the Employee's
Reemployment Commencement Date. If the Employee has not satisfied the
eligibility requirements in Section 2.1 as of the Employee's Reemployment
Commencement Date and such former Employee's Period of Service is not
disregarded under the Rule of Parity, then the Employee will become a
Participant in the Plan as of the Entry Date in Section 2.2 after the Employee
has satisfied the eligibility requirements in Section 2.1. If the Employee has
satisfied the eligibility requirements in Section 2.1 as of the Employee's
Reemployment Commencement Date and such former Employee's Period of Service is
not disregarded under the Rule of Parity, then the reemployed Employee will
enter the Plan as of the Employee's Reemployment Commencement Date.

(2)
Determination of Period of Service for Vesting Purposes. The following
provisions apply to determining any Period of Service for Vesting purposes:

(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Period of Service completed prior to an
Employee's Break(s) in Service will not be counted in determining an Employee's
Vesting Interest in the Participant's Account balance until the Employee
satisfies the One Year Holdout Rule. If the Employee satisfies the One Year
Holdout Rule, the Employee's Period of Service for Vesting purposes will include
the Period of Service that was completed prior to an Employee's Break(s) in
Service, retroactively to the Employee's Reemployment Commencement Date.
Furthermore, if the Sponsoring Employer has elected the Rule of Parity in the
Adoption Agreement (in addition to the One Year Holdout Rule), then the
recognition of any Period of Service that was completed prior to an Employee's
Break(s) in Service will be subject to both the One Year Holdout Rule and the
Rule of Parity.


DC Basic Plan #01    Page - 31 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, any Period of Service completed prior to an Employee's
Break(s) in Service will not be counted for purposes of determining an
Employee's Vesting Interest in the Participant's Account balance if that Period
of Service is disregarded pursuant to the Rule of Parity. If such former
Employee's Period of Service is disregarded under the Rule of Parity, then the
reemployed Employee will be treated as a new Employee for purposes of
determining an Employee's Vesting Interest in the Participant's Account balance
as of the Employee's Reemployment Commencement Date.

(3)
Determination of Period of Service for Benefit Accrual/Allocation Purposes. The
following provisions apply to determining any Period of Service for benefit
accrual or allocation purposes:

(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Period of Service completed prior to an
Employee's Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, then the Employee's Period of
Service for benefit accrual or allocation purposes will include the Period of
Service that was completed prior to an Employee's Break(s) in Service,
retroactively to the Employee's Reemployment Commencement Date. Furthermore, if
the Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement
(in addition to the One Year Holdout Rule), then the recognition of any Period
of Service that was completed prior to an Employee's Break(s) in Service will be
subject to both the One Year Holdout Rule and the Rule of Parity.

(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, any Period of Service completed prior to an Employee's
Break(s) in Service will not be counted for benefit accrual or allocation
purposes if that Period of Service is disregarded pursuant to the Rule of
Parity. If such former Employee's Period of Service is disregarded under the
Rule of Parity, then the reemployed Employee will be treated as a new Employee
for benefit accrual or allocation purposes as of the Employee's Reemployment
Commencement Date.

(i)
Reemployment of a Participant After a Break In Service. With respect to any
provision of the Plan in which service is determined by the Elapsed Time Method,
if an Employee (1) was a Participant in the Plan, (2) Terminates Employment with
the Employer, and (3) is subsequently reemployed by the Employer after incurring
a Break in Service, then the Employee's Period of Service that was completed
prior to the Break in Service will be recognized, subject to the following
provisions:

(1)
Determination of Period of Service for Eligibility Purposes. The following
provisions apply to determining any Period of Service for eligibility purposes:

(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Period of Service completed prior to an
Employee's Break(s) in Service will not be counted for purposes of determining
an Employee's eligibility to participate in the Plan until the Employee
satisfies the One Year Holdout Rule. If the Employee satisfies the One Year
Holdout Rule, then the reemployed Employee will enter the Plan retroactively as
of the Employee's Reemployment Commencement Date. Furthermore, if the Sponsoring
Employer has elected the Rule of Parity in the Adoption Agreement (in addition
to the One Year Holdout Rule), then the recognition of any Period of Service
that was


DC Basic Plan #01    Page - 32 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



completed prior to an Employee's Break(s) in Service will be subject to both the
One Year Holdout Rule and the Rule of Parity.
(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, any Period of Service completed prior to an Employee's
Break(s) in Service will not be counted in determining an Employee's eligibility
to participate in the Plan if that Period of Service is disregarded under the
Rule of Parity. If such former Employee's Period of Service is disregarded under
the Rule of Parity, then the reemployed Employee will be treated as a new
Employee for purposes of Section 2.1 as of the Employee's Reemployment
Commencement Date. If such former Employee's Period of Service is not
disregarded under the Rule of Parity, then the reemployed Employee will reenter
the Plan as of the Employee's Reemployment Commencement Date.

(2)
Determination of Period of Service for Vesting Purposes. The following
provisions apply to determining any Period of Service for Vesting purposes:

(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Period of Service completed prior to an
Employee's Break(s) in Service will not be counted in determining an Employee's
Vesting Interest in the Participant's Account balance until the Employee
satisfies the One Year Holdout Rule. If the Employee satisfies the One Year
Holdout Rule, then the Employee's Period of Service for Vesting purposes will
include the Period of Service that was completed prior to an Employee's Break(s)
in Service, retroactively to the Employee's Reemployment Commencement Date.
Furthermore, if the Sponsoring Employer has elected the Rule of Parity in the
Adoption Agreement (in addition to the One Year Holdout Rule), then the
recognition of any Period of Service that was completed prior to an Employee's
Break(s) in Service will be subject to both the One Year Holdout Rule and the
Rule of Parity.

(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, any Period of Service completed prior to an Employee's
Break(s) in Service will not be counted in determining an Employee's Vesting
Interest in the Participant's Account balance if that Period of Service is
disregarded pursuant to the Rule of Parity. If such former Employee's Period of
Service is disregarded under the Rule of Parity, then the reemployed Employee
will be treated as a new Employee for purposes of determining an Employee's
Vesting Interest in the Participant's Account balance as of the Employee's
Reemployment Commencement Date.

(3)
Determination of Period of Service for Benefit Accrual/Allocation Purposes. The
following provisions apply to determining any Period of Service for benefit
accrual or allocation purposes:

(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Period of Service completed prior to an
Employee's Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, then the Employee's Period of
Service for benefit accrual or allocation purposes will include the Period of
Service that was completed prior to an Employee's Break(s) in Service,
retroactively to the Employee's Reemployment Commencement Date. Furthermore, if
the Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement
(in addition to the One Year Holdout Rule), then the recognition of any Period
of Service that


DC Basic Plan #01    Page - 33 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



was completed prior to an Employee's Break(s) in Service will be subject to both
the One Year Holdout Rule and the Rule of Parity.
(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, any Period of Service completed prior to an Employee's
Break(s) in Service will not be counted for benefit accrual or allocation
purposes if that Period of Service is disregarded pursuant to the Rule of
Parity. If such former Employee's Period of Service is disregarded under the
Rule of Parity, then the reemployed Employee will be treated as a new Employee
for benefit accrual or allocation purposes as of the Employee's Reemployment
Commencement Date.

(j)
Ignoring Service for Eligibility If Service Requirement Is More Than 1-Year
Period Of Service. Notwithstanding anything in the Plan to the contrary, if this
Plan (or a component of the Plan) provides in the Adoption Agreement that (1) an
Employee must complete more than either a 1-Year Period of Service or a 12-month
Period of Service for eligibility purposes, and (2) such Employee will have a
100% Vested Interest in the Participant's Account (or the sub-Account that
relates to such component) upon becoming a Participant in the Plan, then with
respect to an Employee who incurs a Break in Service before satisfying such
eligibility requirement, the Employee's Period of Service that was completed
prior to the Employee's Break(s) in Service will not be counted for eligibility
purposes.

1.125.
Period of Severance. See the definition of Period of Service in Section 1.124
above.

1.126.
Permissive Aggregation Group. The term "Permissive Aggregation Group" means a
group consisting of the Required Aggregation Group plus any other plan or plans
of the Employer which, when considered as a group with the Required Aggregation
Group, would continue to satisfy the requirements of Code §401(a)(4) and §410.

1.127.
Plan. The term "Plan" means the retirement plan program established by a
Sponsoring Employer using the Basic Plan together with an Adoption Agreement and
Trust or Custodial Agreement, as amended from time to time.

1.128.
Plan Year. The term "Plan Year" means the Plan's 12 consecutive month accounting
year as elected in the Adoption Agreement (unless there is a short Plan Year as
elected in the Adoption Agreement). If the Plan Year is changed, a short Plan
Year is established beginning the day after the last day of the Plan Year in
effect before this change and ending on the last day of the new Plan Year.

1.129.
Policy. The term "Policy" means a life insurance policy or annuity contract
purchased pursuant to the provisions of Section 7.2 of the Basic Plan.

1.130.
Post-Severance Compensation. The term "Post-Severance Compensation" means the
following amounts that are paid within 21/2 months after an Employee's
Termination of Employment: (a) payments that, absent a Termination of
Employment, would have been paid to the Employee while the Employee continued in
employment with the Employer and are regular compensation for services during
the Employee's regular working hours, compensation for services outside the
employee's regular working hours (such as overtime or shift differential),
commissions, bonuses, or other similar compensation; and (b) payments for
accrued bona fide sick, vacation, or other leave, but only if the Employee would
have been able to use the leave if employment had continued. Any other payment
that is not described in clauses (a) and (b) above is not considered
Post-Severance Compensation if paid after Termination of Employment, even if it
is paid within 21/2 months following Termination of Employment; for example,
Post-Severance Compensation does not include amounts paid after Termination of
Employment that are severance pay, unfunded nonqualified deferred compensation,
or parachute payments within the meaning of Code §280G(b)(2). However, the rule
of the prior sentence does not apply to payments to an individual who does not
currently perform services for the Employer by reason of qualified military
service (as that term is used in Code §414(u)(1)) to the extent those payments
do not


DC Basic Plan #01    Page - 34 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



exceed the amounts the individual would have received if the individual had
continued to perform services for the Employer rather than entering qualified
military service; those payments are considered Compensation.
1.131.
Pre-Tax Elective Deferral. The term "Pre-Tax Elective Deferral" means an
Elective Deferral that is not includible in gross income at the time deferred.

1.132.
Pre-Tax Elective Deferral Account. The term "Pre-Tax Elective Deferral Account"
means the sub-account of a Participant's Account to which his or her Pre-Tax
Elective Deferrals are allocated.

1.133.
Prevailing Wage Account. The term "Prevailing Wage Account" means the
sub-account to which a Participant's Prevailing Wage contributions are
allocated.

1.134.
Prevailing Wage Contribution. The term "Prevailing Wage Contribution" means an
Employer contribution made to the Plan under a Prevailing Wage Law on behalf of
a Prevailing Wage Employee.

1.135.
Prevailing Wage Employee. The term "Prevailing Wage Employee" means any hourly
paid Employee who is an Eligible Employee and performs services for the Employer
under a contract covered by a Prevailing Wage Law.

1.136.
Prevailing Wage Law. The term "Prevailing Wage Law" means any statute or
ordinance that requires the Employer to pay its Employees working on public
contracts at wage rates not less than those determined pursuant to that statute
or ordinance to be the prevailing wages for comparable classes of workers in the
geographical area where that contract is performed, including the Davis-Bacon
Act as set forth in 40 U.S.C. §276(a) et. seq., as amended from time to time,
and any similar federal, state or municipal prevailing wage statutes.

1.137.
Primarily Defined Benefit in Character. The term "Primarily Defined Benefit in
Character" means, for Plan Years beginning on or after January 1, 2002, a
combination of defined benefit plan(s) and defined contribution plan(s) in
which, for more than 50% of Non-Highly Compensated Employees benefiting under
the combination of defined benefit and defined contribution plans, the Normal
Accrual Rate for the Non-Highly Compensated Employees attributable to benefits
provided by the defined benefit plan(s) that are part of the combination exceeds
the Equivalent Accrual Rate for the Non-Highly Compensated Employees
attributable to contributions under the defined contribution plan(s) that are
part of the combination.

1.138.
Prior Year Testing Method. The term "Prior Year Testing Method" means the
nondiscrimination testing method in which (a) for purposes of the ADP Test, the
ADP for Participants who are HCEs for the Plan Year being tested is compared to
the ADP for Participants who are NHCEs for the Plan Year prior to the Plan Year
being tested; and (b) for purposes of the ACP Test, the ACP for Participants who
are HCEs for the Plan Year being tested is compared to the ACP for Participants
who are NHCEs for the Plan Year prior to the Plan Year being tested.

1.139.
QJSA. The term "QJSA" means a Qualified Joint and Survivor Annuity.

1.140.
QMAC. The term "QMAC" means a Qualified Matching Contribution.

1.141.
QMAC Account. The term "QMAC Account" means a Qualified Matching Contribution
Account.

1.142.
QNEC. The term "QNEC" means a Qualified Non-Elective Contribution.

1.143.
QNEC Account. The term "QNEC Account" means a Qualified Non-Elective
Contribution Account.

1.144.
QPSA. The term "QPSA" means a Qualified Pre-Retirement Survivor Annuity.


DC Basic Plan #01    Page - 35 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



1.145.
Qualified Joint and Survivor Annuity. The term "Qualified Joint and Survivor
Annuity" means, with respect to a Participant who is married on the Annuity
Starting Date and has not died before such date, an immediate annuity for the
life of the Participant with a survivor benefit for the life of the
Participant's surviving Spouse which is not less than 50% nor more than 100% of
the annuity that is payable during the joint lives of the Participant and his or
her Spouse and which is the amount of benefit which can be purchased with the
Participant's Vested Aggregate Account balance. The survivor benefit will be 50%
unless a higher percentage is elected by the Participant at the time that the
Qualified Joint and Survivor Annuity is to be distributed. With respect to a
Participant who is not married on the Annuity Starting Date and has not died
before such date, the term "Qualified Joint and Survivor Annuity" means an
immediate annuity for his or her life.

1.146.
Qualified Matching Contribution. The term "Qualified Matching Contribution"
means an Employer contribution made to this or any other defined contribution
plan on behalf of a Participant on account of Elective Deferrals, Voluntary
Employee Contributions, and/or Mandatory Employee Contributions made by such
Participant under a plan maintained by the Sponsoring Employer, that is subject
to the distribution (but financial hardship distributions are not permitted) and
nonforfeitability requirements of Code §401(k) when made to the Plan. Qualified
Matching Contributions are available for either the ADP Test or the ACP Test.
Qualified Matching Contributions may be used to satisfy the Top Heavy Minimum
Allocation requirement pursuant to Section 3.14(e). Qualified Matching
Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 591/2 (if
on or before such date, a pre-retirement in-service withdrawal of Qualified
Matching Contributions is elected in the Adoption Agreement). With respect to
clause (d) of the prior sentence, Qualified Matching Contributions can be
distributed (in a lump sum only) upon termination of the Plan, so long as the
Sponsoring Employer (or an Affiliated Employer) does not maintain an alternative
defined contribution plan at any time during the period beginning on the date of
Plan termination and ending 12 months after all assets have been distributed
from the terminated Plan. However, if at all times during the 24-month period
beginning 12 months before the date of Plan's termination, fewer than 2% of the
Employees who were eligible to participate in the 401(k) Plan as of the date of
Plan termination are eligible to participate in the other defined contribution
plan, then the other defined contribution plan is not an alternative defined
contribution plan. In addition, a defined contribution plan is not an
alternative defined contribution plan if the defined contribution plan is an
employee stock ownership plan as defined in Code §4975(e)(7) or Code §409(a), a
simplified employee pension as defined in Code §408(k), a SIMPLE IRA plan as
defined in Code §408(p), a plan or contract that is described in Code §403(b),
or a plan that is described in Code §457(b) or Code §457(f).

1.147.
Qualified Matching Contribution Account. The term "Qualified Matching
Contribution Account" means the sub-account of a Participant's Account to which
his or her Qualified Matching Contributions are allocated.

1.148.
Qualified Non-Elective Contribution. The term "Qualified Non-Elective
Contribution" means an Employer contribution (other than a Matching Contribution
or a Qualified Matching Contribution) that is allocated to Participant's Account
and that satisfies the following requirements: (a) a Qualified Non-Elective
Contribution may be used for the purpose of satisfying either the ADP Test or
the ACP Test; (b) a Participant may not elect to receive a Qualified
Non-Elective Contribution in cash until distributed from the Plan; (c) a
Qualified Non-Elective Contribution is subject to the distribution (but
financial hardship distributions are not permitted) and nonforfeitability
requirements of Code §401(k) when made to the Plan. Qualified Non-Elective
Contributions may be used to satisfy the Top Heavy Minimum Allocation
requirement pursuant to Section 3.14(e). Any allocation formula for a Qualified
Non-Elective Contribution must satisfy the additional requirements specified in
Regulation §1.401(k)-2(a)(6) in order to be used in the ADP Test and Regulation
§1.401(m)-2(a)(6) in order to be used in the ACP Test. Qualified Non-Elective
Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 591/2 (if
on or before such date, a pre-retirement in-service withdrawal of Qualified
Non-Elective Contributions is elected in the Adoption Agreement). With respect
to clause (d) of the prior sentence, Qualified Non-Elective Contributions


DC Basic Plan #01    Page - 36 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



can be distributed (in a lump sum only) upon termination of the Plan, so long as
the Sponsoring Employer (or an Affiliated Employer) does not maintain an
alternative defined contribution plan at any time during the period beginning on
the date of Plan termination and ending 12 months after all assets have been
distributed from the terminated Plan. However, if at all times during the
24-month period beginning 12 months before the date of Plan's termination, fewer
than 2% of the Employees who were eligible to participate in the 401(k) Plan as
of the date of the Plan's termination are eligible to participate in the other
defined contribution plan, then the other defined contribution plan is not an
alternative defined contribution plan. In addition, a defined contribution plan
is not an alternative defined contribution plan if the defined contribution plan
is an employee stock ownership plan as defined in Code §4975(e)(7) or Code
§409(a), a simplified employee pension as defined in Code §408(k), a SIMPLE IRA
plan as defined in Code §408(p), a plan or contract that is described in Code
§403(b), or a plan described in Code §457(b) or §457(f).
1.149.
Qualified Non-Elective Contribution Account. The term "Qualified Non-Elective
Contribution Account" means the sub-account of a Participant's Account to which
Qualified Non-Elective Contributions are allocated.

1.150.
Qualified Pre-Retirement Survivor Annuity. The term "Qualified Pre-Retirement
Survivor Annuity" means a survivor annuity for the life of a deceased
Participant's surviving Spouse which is equal to the amount of benefit which can
be purchased by such percentage as elected in the Adoption Agreement (but not
less than 50%) of the deceased Participant's Vested Aggregate Account determined
at the date of death. In determining a Participant's Vested Aggregate Account
hereunder, any security interest held by the Plan because of a loan outstanding
to the Participant will be taken into consideration and, if applicable, the
Participant's own deductible contributions made for Plan Years prior to January
1, 1989 will be disregarded.

1.151.
Reemployment Commencement Date. The term "Reemployment Commencement Date" means
the first day on which an Employee performs an Hour of Service for an Employer
or an Affiliated Employer following the Employee's Termination of Employment.

1.152.
Regulation. The term "Regulation" means any regulation as promulgated by the
Secretary of the Treasury or delegates of the Treasury Department, as amended
and/or renumbered from time to time. If this Plan references a regulation that
is promulgated by any other Department, Agency, Commission, or other federal
entity, then the name of such Department, Agency, Commission, or other federal
entity will be referenced with such regulation.

1.153.
Representative Contribution Rate. The term "Representative Contribution Rate"
means the lowest Applicable Contribution Rate of any Participant who is a NHCE
among a group of Participants who are NHCEs that consists of half of all
Participants who are NHCEs for the Plan Year (or, if greater, the lowest
Applicable Contribution Rate of any Participant who is a NHCE in the group of
all Participants who are NHCEs for the Plan Year and who is employed by the
Sponsoring Employer on the last day of the Plan Year).

1.154.
Representative Matching Rate. The term "Representative Matching Rate" means the
following:

(a)
Matching Contributions With Respect to Elective Deferrals. If the Plan provides
a Matching Contribution with respect to a Participant's Elective Deferrals, then
the lowest Matching Rate for any Participant who is a NHCE among a group of
Participants who are NHCEs that consists of half of all Participants who are
NHCEs in the Plan for the Plan Year who make Elective Deferrals for the Plan
Year (or, if greater, the lowest Matching Rate for all Participants who are
NHCEs in the Plan who are employed by the Sponsoring Employer on the last day of
the Plan Year and who make Elective Deferrals for the Plan Year).

(b)
Matching Contributions With Respect to Elective Deferrals and Employee
Contributions. If the Plan provides a Matching Contribution with respect to the
sum of a Participant's Employee Contributions and Elective Deferrals, then the
lowest Matching Rate for any Participant who is a NHCE among a group of
Participants who are NHCEs that consists of half of all Participants who are
NHCEs in the Plan for the Plan Year who make either Employee Contributions or
Elective


DC Basic Plan #01    Page - 37 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Deferrals for the Plan Year (or, if greater, the lowest Matching Rate for all
Participants who are NHCEs in the Plan who are employed by the Sponsoring
Employer on the last day of the Plan Year and who make either Employee
Contributions or Elective Deferrals for the Plan Year).
(c)
Matching Contributions With Respect to Employee Contributions. If the Plan
provides a Matching Contribution with respect to a Participant's Employee
Contributions (but not Elective Deferrals), then the lowest Matching Rate for
any Participant who is a NHCE among a group of Participants who are NHCEs that
consists of half of all Participants who are NHCEs in the Plan for the Plan Year
who make Employee Contributions for the Plan Year (or, if greater, the lowest
Matching Rate for all Participants who are NHCEs in the Plan who are employed by
the Sponsoring Employer on the last day of the Plan Year and who make Employee
Contributions for the Plan Year).

1.155.
Required Aggregation Group. The term "Required Aggregation Group" means a group
consisting of (a) each qualified plan of the Employer in which at least one Key
Employee participates or participated at any time during the Plan Year
containing the Determination Date or any of the four preceding Plan Years
(regardless of whether the plan has terminated); and (b) any other qualified
plan of the Employer which enables a plan described in clause (a) to satisfy the
requirements of Code §401(a)(4) or §410.

1.156.
Required Beginning Date. The term "Required Beginning Date" means, with respect
to a Participant who is a 5% owner as defined in Code §416(i)(1)(B)(i), April
1st of the calendar year following the calendar year in which the Participant
reaches Age 701/2. With respect to Participants who are not 5% owners, the term
"Required Beginning Date" means the date elected by the Sponsoring Employer in
Section 15.11(a) of the Adoption Agreement, subject to paragraphs (a), (b) and
(c) below.

(a)
Election to Defer Distribution. If Section 15.11(a)(2) of the Adoption Agreement
is elected and this is an amended Plan, then any Participant (other than a 5%
owner) who attains Age 70½ in years after 1995 may elect by April 1 of the
calendar year following the calendar year in which the Participant attains Age
70½ (or by December 31, 1997 in the case of a Participant who attains Age 70½ in
1996), to defer distributions until April 1 of the calendar year following the
calendar year in which the Participant retires. If no such election is made,
then the Participant will begin receiving distributions by April 1 of the
calendar year following the calendar year in which such Participant attains Age
70½.

(b)
Election to Suspend Distribution. If Section 15.11(a)(2) of the Adoption
Agreement is elected and this is an amended Plan, then any Participant (other
than a 5% owner) who attains Age 70½ in years prior to 1997 may elect to cease
distributions and recommence distributions by April 1 of the calendar year
following the calendar year in which the Participant retires. In such an event,
the Administrator may, on a uniform non¬discriminatory basis, elect that a new
Annuity Starting Date will occur upon the distribution recommencement date.

(c)
Elimination of Pre-Retirement Age 70½ Distribution Option. If
Section 15.11(a)(2) of the Adoption Agreement is elected and this is an amended
Plan, then the pre-retirement Age 70½ distribution option will only be
eliminated for Employees who reach Age 70½ in or after a calendar year that
begins after the later of December 31, 1998 or the adoption date of the GUST
restatement of this Plan. The pre-retirement Age 70½ distribution option is an
optional form of benefit under which benefits payable in a particular
distribution form (including any modifications that may be elected after benefit
commencement) begin at a time during the period that begins on or after January
1st of the calendar year in which an Employee reaches Age 70½ and ends April 1
of the immediately following calendar year.

1.157.
Rollover. The term "Rollover" means a Rollover Contribution.

1.158.
Rollover Contribution. The term "Rollover Contribution" means an amount which is
eligible for tax free rollover treatment and is transferred to this Plan from
one or more of the plans the Sponsoring Employer elects


DC Basic Plan #01    Page - 38 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



in the Adoption Agreement, which plans, effective as of January 1, 2002 (or such
later date pursuant to written procedures established and adopted by the
Administrator), may include: a qualified plan under Code §401(a); a qualified
annuity plan under Code §403(a); a qualified annuity under Code §403(b); an
individual retirement account under Code §408(a), without regard to whether the
individual retirement account is a "conduit individual retirement account"; an
individual retirement annuity under Code §408(b), without regard to whether the
individual retirement annuity is a "conduit individual retirement annuity"; and
an eligible plan under Code §457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state. If this Plan accepts a Rollover Contribution of Roth
Elective Deferrals, this Plan will separately account for the Roth Elective
Deferrals and for any prior (and subsequent) earnings or losses attributable to
such Roth Elective Deferrals. A direct or indirect transfer as defined in Code
§401(a)(11) of assets from a defined benefit plan, a money purchase plan, a
target benefit plan, a stock bonus plan, or a profit sharing plan that provided
for a life annuity form of payment to the Participant will not be considered a
Rollover Contribution, but will be considered a Transfer Contribution.
Similarly, any Elective Deferrals (including QNECs, QMACs, and ADP Safe Harbor
Contributions) which are transferred to this Plan in a direct or indirect
trustee-to-trustee transfer from another qualified plan and which are subject to
the limitations in Regulation §1.401(k)-1(d) will not be considered a Rollover
Contribution, but will be considered a Transfer Contribution.
1.159.
Rollover Contribution Account. The term "Rollover Contribution Account" means
the account to which a Participant's Rollover Contributions, if any, are
allocated.

1.160.
Rollover Participant. The term "Rollover Participant" means an Employee who has
made a Rollover Contribution into the Plan but who is not eligible to
participate in any other component of the Plan.

1.161.
Roth Elective Deferral. The term "Roth Elective Deferral" means a Participant's
Elective Deferral that (a) is includible in the Participant's gross income at
the time that the Elective Deferral is deferred, and (b) has been irrevocably
designated as a Roth Elective Deferral by the Participant in his or her deferral
election. A Participant's Roth Elective Deferrals will be allocated to the
Participant's Roth Elective Deferral Account.

1.162.
Roth Elective Deferral Account. The term "Roth Elective Deferral Account" means
the account into which a Participant's Roth Elective Deferrals are allocated and
deposited. No contributions other than Roth Elective Deferrals and properly
attributable earnings will be credited to each Participant's Roth Elective
Deferral Account; and gains, losses and other credits or charges will be
allocated on a reasonable and consistent basis to such Roth Elective Deferral
Account. The Plan will maintain a record of the amount of Roth Elective
Deferrals in each Participant's Roth Elective Deferral Account. Distributions
from a Participant's Roth Elective Deferral Account (other than corrective
distributions) are not includible in the Participant's gross income if the
distribution is made after 5 years and after the Participant's death,
disability, or age 591/2. Earnings on corrective distributions of Roth Elective
Deferrals are includible in the Participant's gross income in the same manner as
earnings on corrective distributions of Pre-tax Elective Deferrals; however,
corrective distributions of Roth Elective Deferrals are not includible in the
Participant's gross income.

1.163.
Rule of Parity. The term "Rule of Parity" means a rule that is used for purposes
of determining an Employee's eligibility to participate in the Plan, Vesting,
and benefit accrual/allocation (if applicable) to determine the Year(s) of
Service or 1-Year Period(s) of Service of a non-Vested Employee who Terminates
Employment and is subsequently reemployed by the Employer after incurring a
Break in Service, determined as follows: Year(s) of Service or 1-Year Period(s)
of Service, as applicable, completed prior to the Employee's Break(s) in Service
will not be counted if the Employee's total number of consecutive Break(s) in
Service equals or exceeds the greater of (a) five, or (b) the Employee's
aggregate number of Year(s) of Service or 1-Year Period(s) of Service, as
applicable, credited prior to incurring the Break(s) in Service. In computing an
Employee's aggregate number of Year(s) of Service or 1-Year Period(s) of Service
under this Section, Year(s) of Service or 1-Year Period(s) of Service, as
applicable, previously disregarded under prior applications of the Rule of
Parity will not be counted.


DC Basic Plan #01    Page - 39 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



1.164.
Safe Harbor Code §415 Compensation. The term "Safe Harbor Code §415
Compensation" means an Employee's compensation as determined under Regulation
§1.415-2(d)(10), to wit: Earned Income, wages, salaries, fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Sponsoring Employer maintaining the Plan to the extent that
the amounts are includable in gross income (including, but not limited to,
commissions paid salespersons, compensation for services based on a percentage
of profits, commissions on insurance premiums, tips, bonuses, fringe benefits,
and reimbursements, or other expense allowances under a non-accountable plan as
described in Regulation §1.62-2(c)). Safe Harbor Code §415 Compensation includes
amounts paid or made available to the Employee. An Employee's Safe Harbor Code
§415 Compensation will be determined in accordance with the following
provisions:

(a)
Exclusion of Certain Amounts. Safe Harbor Code §415 Compensation does not
include the following: (1) Employer contributions made by the Employer to a plan
of deferred compensation to the extent that, before the application of the Code
§415 limitations to that plan, the contributions are not includible in the
Employee's gross income for the taxable year in which contributed; Employer
contributions made on behalf of an Employee to a simplified employee pension
described in Code §408(k) for the taxable year in which contributed; and any
distributions from a plan of deferred compensation for Code §415 purposes,
regardless of whether such amounts are includible in the Employee's gross income
when distributed; (2) Amounts realized from the exercise of a non-qualified
stock option, or when restricted stock (or property) held by an Employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture; (3) Amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and (4) Other amounts which
receive special tax benefits, such as premiums for group-term life insurance
(but only to the extent that the premiums are not includible in the gross income
of the employee), or contributions made by an Employer (whether or not under a
salary deferral agreement) towards the purchase of an annuity described in Code
§403(b) (regardless of whether such the contributions are excludible from an
Employee's gross income).

(b)
Inclusion of Certain Amounts. Safe Harbor Code §415 Compensation includes any
elective deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (and if elected in the
Adoption Agreement, Deemed Code §125 Compensation), Code §132(f)(4), or Code
§457.

(c)
Imputed Compensation when Participant Becomes Disabled. If elected in the
Adoption Agreement and a Participant becomes permanently and totally disabled
(as defined in Code §22(e)(3)) then notwithstanding anything in this Section to
the contrary, Safe Harbor Code §415 Compensation will be imputed during the time
that the Participant is permanently and totally disabled for purposes of
determining and allocating Non-Safe Harbor Non-Elective Contributions. The rate
that Safe Harbor Code §415 Compensation will be imputed to such Participant is
equal to the rate of Safe Harbor Code §415 Compensation that was paid to the
Participant immediately before becoming permanently and totally disabled. The
total period in which Safe Harbor Code §415 Compensation will be imputed to a
Participant who becomes permanently and totally disabled will be determined
pursuant to a nondiscriminatory policy established by the Administrator;
however, if Safe Harbor Code §415 Compensation is imputed to a Participant who
is a Highly Compensated -Employee pursuant to this paragraph, then the
continuation of Non-Safe Harbor Non-Elective Contributions to such Participant
will be for a fixed or determinable period pursuant to Code §415(c)(3)(C). Any
Non-Safe Harbor Non-Elective Contributions that are made on behalf of a
Participant with respect to imputed Safe Harbor Code §415 Compensation must be
nonforfeitable when made.

(d)
Treatment of Post-Severance Compensation. Effective January 1, 2005, Safe Harbor
Code §415 Compensation includes Post-Severance Compensation.


DC Basic Plan #01    Page - 40 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



1.165.
Safe Harbor 401(k) Contribution. The term "Safe Harbor 401(k) Contribution"
means, collectively or separately, depending on the context in which the term is
used, an ACP Safe Harbor Matching Contribution, an ADP Safe Harbor Matching
Contribution, and/or an ADP Safe Harbor Non-Elective Contribution.

1.166.
Safe Harbor 401(k) Plan. The term "Safe Harbor 401(k) Plan" means a 401(k) Plan
which automatically satisfies the ADP Test under Code §401(k), pursuant to
Section 3.20.

1.167.
Safe Harbor 401(m) Plan. The term "Safe Harbor 401(m) Plan" means a 401(m) Plan
which automatically satisfies the ACP Test under Code §401(m) , pursuant to
Section 3.21.

1.168.
Safe Harbor Notice. The term "Safe Harbor Notice" means a written notice
provided by the Employer to all Eligible Employees in accordance with Regulation
§1.401(k)-3(d) and/or §1.401(m)-3(e) and complies with the requirements of
Section 3.20 and/or 3.21. In addition to any other election periods that may be
provided under the Plan, each Eligible Employee may make an initial Elective
Deferral election or modify a prior Elective Deferral election during the 30-day
period immediately following his or her receipt of a Safe Harbor Notice.

1.169.
Safe Harbor Participant. The term "Safe Harbor Participant" means each Employee
who satisfies all of the following conditions: (a) the Employee is an Eligible
Employee for Safe Harbor 401(k) Contribution purposes under Sections 3.1(b)
and/or (c) of the Adoption Agreement; (b) the Employee has satisfied the age
and/or service requirements for Safe Harbor 401(k) Contribution purposes under
Sections 3.2(b) and/or (c) of the Adoption Agreement (unless such requirements
have been waived with respect to the Employee under Sections 3.4(b) and/or (c)
of the Adoption Agreement; (c) the Employee has entered the Plan as a
Participant for Safe Harbor 401(k) Contribution purposes under Sections 3.3(b)
and/or (c) of the Adoption Agreement; and (d) the Employee is eligible to make
an Elective Deferral to the Plan at any time during the Plan Year or would be
eligible to make Elective Deferrals but for a suspension due to a financial
hardship distribution or a statutory limitation (such as the limits of Code
§402(g) or §415).

1.170.
Self-Employed Individual. The term "Self-Employed Individual" means an
individual who owns an interest in the Employer (other than a stock interest)
and has Earned Income for the taxable year from the trade or business for which
the Plan is established or would have had Earned Income but for the fact that
the trade or business had no net profits for the taxable year.

1.171.
Service. The term "Service" means (a) Years of Service when the Counting of
Hours Method is being used and (b) Periods of Service when the Elapsed Time
Method is being used.

1.172.
Sponsoring Employer. The term "Sponsoring Employer" means the business entity
named in Section 1.2 of the Adoption Agreement that sponsors the Plan under the
terms of the Adoption Agreement (and any successor thereto that elects to assume
sponsorship of this Plan).

1.173.
Spousal. The term "Spousal" means of, or related to, a Spouse.

1.174.
Spouse. The term "Spouse" means the person to whom a Participant is legally
married, and, if elected in the Adoption Agreement, the Participant must be
married to such person throughout the one year period ending on the earlier of
the Annuity Starting Date or the Participant's death in order for the person to
be considered the Participant's Spouse. Furthermore, a former Spouse will be
treated as the Participant's Spouse or surviving Spouse to the extent provided
under a qualified domestic relations order as described in Code §414(p).

1.175.
Statutory Code §415 Compensation. The term "Statutory Code §415 Compensation"
means, in applying the Code §415 limits, an Employee's compensation as
determined under Regulation §1.415-2(d)(2) and (3), to wit:

(a)
Amounts includable as Statutory Code §415 Compensation. Statutory Code §415
Compensation includes all of the following: (1) wages, salaries, fees for
professional services and other amounts


DC Basic Plan #01    Page - 41 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



received (without regard to whether or not an amount is paid in cash) for
personal services actually rendered in the course of employment with the
Sponsoring Employer maintaining the Plan to the extent that the amounts are
includable in gross income (including, but not limited to, commissions paid
salespersons, compensation for services based on a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements, or other expense allowances under a non-accountable plan as
described in Regulation §1.62-2(c)); (2) in the case of a Self-Employed
Individual, Earned Income; (3) amounts described in Code §104(a)(3), §105(a) and
105(h), but only to the extent these amounts are includible in the gross income
of the Employee; (4) amounts paid or reimbursed by the Employer for moving
expenses incurred by the Employee, but only to the extent that at the time of
the payment it is reasonable to believe that these amounts are not deductible by
the Employee under Code §217; (5) the value of a non-qualified stock option
granted to an Employee by the Employer, but only to the extent that the value of
the option is includible in the gross income of the Employee for the taxable
year in which granted; and (6) the amount includible in the gross income of an
Employee upon making the election described in Code §83(b). Clauses (1) and (2)
above include foreign earned income (as defined in Code §911(b)), regardless of
whether excludible from gross income under Code §911. Compensation determined
under clause (1) above is to be determined without regard to the exclusions from
gross income in Code §931 and §933. Similar principles are to be applied with
respect to income subject to Code §931 and §933 in determining compensation
described in clause (2). Statutory Code §415 Compensation includes amounts paid
or made available to the Employee.
(b)
Exclusion of Certain Amounts. Statutory Code §415 Compensation does not include
(1) Employer contributions made by the Employer to a plan of deferred
compensation to the extent that, before the application of the Code §415
limitations to that plan, the contributions are not includible in the Employee's
gross income for the taxable year in which contributed; Employer contributions
made on behalf of an Employee to a simplified employee pension described in Code
§408(k) for the taxable year in which contributed; and any distributions from a
plan of deferred compensation for Code §415 purposes, regardless of whether such
amounts are includible in the Employee's gross income when distributed; (2)
amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture; (3)
amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option; and (4) other amounts which receive special tax
benefits, such as premiums for group-term life insurance (but only to the extent
that the premiums are not includible in the gross income of the employee), or
contributions made by an Employer (whether or not under a salary deferral
agreement) towards the purchase of an annuity described in Code §403(b)
(regardless of whether such the contributions are excludible from an Employee's
gross income).

(c)
Inclusion of Certain Amounts. Statutory Code §415 Compensation includes any
elective deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (and if elected in the
Adoption Agreement, Deemed Code §125 Compensation), Code §132(f)(4), or Code
§457.

(d)
Imputed Compensation when Participant Becomes Disabled. If elected in the
Adoption Agreement and a Participant becomes permanently and totally disabled
(as defined in Code §22(e)(3)) then notwithstanding anything in this Section to
the contrary, Statutory Code §415 Compensation will be imputed during the time
that the Participant is permanently and totally disabled. The rate that
Statutory Code §415 Compensation will be imputed to such Participant is equal to
the rate of Statutory Code §415 Compensation that was paid to the Participant
immediately before becoming permanently and totally disabled. The total period
in which Statutory Code §415 Compensation will be imputed to a Participant who
becomes permanently and totally disabled will be determined pursuant to a
nondiscriminatory policy established by the Administrator; however, if Statutory
Code §415 Compensation is imputed to a Participant who is a Highly Compensated
Employee pursuant to this


DC Basic Plan #01    Page - 42 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



paragraph, then the continuation of Non-Safe Harbor Non-Elective Contributions
to such Participant will be for a fixed or determinable period pursuant to Code
§415(c)(3)(C).
(e)
Treatment of Post-Severance Compensation. Effective January 1, 2005, Statutory
Code §415 Compensation includes Post-Severance Compensation.

1.176.
Substantially Equal. The term "Substantially Equal" means a series of
installment payments in which a single installment payment is equal to the
Participant's Account balance as of the most recent Valuation Date divided by
the remaining duration of the installment payments; or such other method to
determine a series of installment payments that are substantially equal that may
be established by the Administrator.

1.177.
Taxable Wage Base. The term "Taxable Wage Base" means the contribution and
benefit base under Social Security Act §230 (42 U.S.C. §430) in effect as of the
beginning of the Plan Year.

1.178.
Terminated (or Terminates) Employment. The terms "Terminated Employment" and
"Terminates Employment" mean that a person has incurred a Termination of
Employment.

1.179.
Termination of Employment. The term "Termination of Employment" means that a
person ceases to be an Employee with the Employer or an Affiliated Employer,
taking into account the following: (1) the existence of a controlled group; (2)
the existence of an affiliated service group; (3) whether the person has gone to
work for an Adopting Employer; (4) whether the person's new employer has been
substituted as the sponsor of the Plan (or a spun-off portion of the Plan); and
(5) whether there has been a transfer of Plan assets and liabilities of the
person's benefits from this Plan to a plan sponsored by the person's new
employer.

1.180.
Terminated Participant. The term "Terminated Participant" means a Participant
who has Terminated Employment for reasons other than retirement, death or
Disability.

1.181.
Third-Step Integration Percentage. The term "Third-Step Integration Percentage"
means (a) 2.7% if the Sponsoring Employer elects an integration percentage of
5.7% in the Adoption Agreement; (b) 2.4% if the Sponsoring Employer elects an
integration percentage of 5.4% in the Adoption Agreement; and (c) 1.3% if the
Sponsoring Employer elects an integration percentage of 4.3% in the Adoption
Agreement.

1.182.
Top Heavy. The term "Top Heavy" means for the Plan Year containing the
Determination Date that (a) the Top Heavy Ratio for this Plan exceeds 60% and
this Plan is not part of any Required Aggregation Group or Permissive
Aggregation Group; or (b) this Plan is a part of a Required Aggregation Group
but not part of a Permissive Aggregation Group and the Top Heavy Ratio for the
Required Aggregation Group exceeds 60%; or (c) this Plan is a part of a Required
Aggregation Group and part of a Permissive Aggregation Group and the Top Heavy
Ratio for the Permissive Aggregation Group exceeds 60%.

1.183.
Top Heavy Minimum Allocation. The term "Top Heavy Minimum Allocation" means an
amount of Employer contributions and Forfeitures that is subject to the
following rules:

(a)
DB Plan not Part of Required Aggregation Group or Permissive Aggregation Group
with This Plan. If a defined benefit plan is not part of a Required Aggregation
Group or a Permissive Aggregation Group with this Plan, then the Top Heavy
Minimum Allocation equals an Employee's Code §415(c)(3) Compensation multiplied
by the lesser of (1) three percent (3%), or (2) the largest percentage of
Employer contributions (including any Elective Deferrals made on behalf of a Key
Employee to a 401(k) Plan maintained by the Employer) and Forfeitures that are
allocated to the Participant's Account of a Key Employee for that Plan Year,
expressed as a percentage of such Key Employee's Code §415(c)(3) Compensation.

(b)
Certain Contributions Cannot Be Used to Satisfy Top Heavy Minimum Allocation.
Elective Deferrals that are made on behalf of a Participant to a 401(k) Plan
(and, for Plan Years beginning before 2002, Matching Contributions) cannot be
used to satisfy the Top Heavy Minimum Allocation.


DC Basic Plan #01    Page - 43 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(c)
Social Security Contribution Disregarded. The Top Heavy Minimum Allocation is
determined without regard to any Social Security contribution.

(d)
Forfeiture of Top Heavy Minimum Allocation. The Top Heavy Minimum Allocation (to
the extent required to be nonforfeitable under Code §416(b)) may not be
forfeited under Code §411(a)(3)(B) or §411(a)(3)(D).

1.184.
Top Heavy Ratio. The term "Top Heavy Ratio" means for Plan Years beginning on or
after January 1, 2002, in determining if this Plan is Top Heavy, a ratio that is
calculated in accordance with the following provisions:

(a)
Employer Only Maintains DC Plans. If the Employer maintains one or more defined
contribution plans (including any Simplified Employee Pension Plan) and the
Employer has not maintained any defined benefit plan which during the 5-year
period ending on the Determination Date(s) has or has had accrued benefits, then
the Top Heavy Ratio for this Plan alone, for the Required Aggregation Group, or
for the Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant's Account balances of all Key Employees
as of the Determination Date(s) (including any part of any Participant's Account
balance distributed during the 1-year period ending on the Determination
Date(s); however, including any part of any Participant's Account balance
distributed during the 5-year period ending on the Determination Date in the
case of a distribution made for a reason other than Termination of Employment,
death, or Disability), and the denominator of which is the sum of all
Participant's Account balances (including any part of any Participant's Account
balance distributed in the 1-year period ending on the Determination Date(s);
however, including any part of any Participant's Account balance distributed
during the 5-year period ending on the Determination Date in the case of a
distribution made for a reason other than Termination of Employment, death, or
Disability), both computed in accordance with Code §416 and the Regulations
thereunder. Both the numerator and denominator of the Top Heavy Ratio are
increased to reflect any contribution that is not actually made as of the
Determination Date, but which is required to be taken into account on that
Determination Date under Code §416 and the Regulations thereunder.

(b)
Employer Maintains Both DC and DB Plans. If the Employer maintains one or more
defined contribution plans (including any Simplified Employee Pension Plan) and
the Employer maintains or has maintained one or more defined benefit plans which
during the 5-year period ending on the Determination Date(s) has or has had any
accrued benefits, then the Top Heavy Ratio for any Required Aggregation Group or
for any Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant's Account balances under the aggregated
defined contribution plan or plans for all Key Employees, determined in
accordance with paragraph (a) above, and the present value of accrued benefits
under the aggregated defined benefit plan or plans for all Key Employees as of
the Determination Date(s), and the denominator of which is the sum of the
Participant's Account balances under the aggregated defined contribution plan or
plans for all Participants, determined in accordance with paragraph (a) above,
and the present value of accrued benefits under the defined benefit plan or
plans for all Participants as of the Determination Date(s), all determined in
accordance with Code §416 and the Regulations thereunder. The accrued benefits
under a defined benefit plan in both the numerator and denominator of the Top
Heavy Ratio are increased for any distribution of an accrued benefit made in the
1-year period ending on the Determination Date (or the 5-year period ending on
the Determination Date in the case of a distribution made for a reason other
than Termination of Employment, death, or Disability).

(c)
Value of Participant's Account Balances and the Present Value of Accrued
Benefits. For purposes of paragraphs (a) and (b), the value of the Participant's
Account balances and the present value of accrued benefits will be determined as
of the most recent Valuation Date that falls within or ends with the 12-month
period ending on the Determination Date, except as provided in Code §416 and the
Regulations for the first and second Plan Years of a defined benefit plan. The
Participant's Account balances and accrued benefits will be disregarded for a
Participant (1) who is not a Key Employee during the 12-month period ending on
the Determination Date but was a Key Employee in a prior


DC Basic Plan #01    Page - 44 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



year, or (2) who has not been credited with at least one Hour of Service with
any Employer maintaining the Plan at any time during the 1-year period ending on
the Determination Date. The calculation of the Top Heavy Ratio and the extent to
which distributions, Rollover Contributions, and Transfer Contributions are
taken into account will be made in accordance with Code §416 and the Regulations
thereunder. Deductible employee contributions will not be taken into account in
computing the Top Heavy Ratio. When aggregating plans, the value of the
Participant's Account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.
The accrued benefit of a Participant other than a Key Employee will be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (2) if
there is no such method, then as if such benefit accrued not more rapidly than
the slowest accrual rate permitted under the fractional rule of Code
§411(b)(1)(C).
(d)
Computing Present Values. In establishing the present value of accrued benefits
to compute the Top Heavy Ratio, benefits not in pay status are handled on the
basis that retirement occurs on the automatic vesting date or, if later, the
date of reference. Benefits are discounted only for interest and mortality.
Unless otherwise elected in the Adoption Agreement, the following factors apply:
(1) with respect to the interest assumption: (i) pre-retirement: 6% interest,
and (ii) post-retirement: 5% interest; and (2) with respect to the mortality
assumption: (i) pre-retirement: no mortality assumption, and (ii)
post-retirement: the mortality assumption will be the 1994 Group Annuity
Reserving Mortality Table projected to 2002 based on a fixed blend of 50% of the
unloaded Male mortality rates and 50% of the unloaded Female mortality rates
(the 1994 GAR Mortality Table) as set forth in Revenue Ruling 2001-62.

1.185.
Transfer Contribution. The term "Transfer Contribution" means a non-taxable
transfer of a Participant's benefit directly or indirectly from another
qualified plan to this Plan. Transfer Contributions include assets transferred
to this Plan from another plan as a result of a merger or similar transaction
involving this Plan and the other plan. Any direct or indirect transfer as
defined in Code §401(a)(11) of assets from a defined benefit plan, a money
purchase plan, a target benefit plan, a stock bonus plan, or a profit sharing
plan that provided for a life annuity form of payment to the Participant will be
considered a Transfer Contribution. Elective Deferrals (including QNECs, QMACs,
and ADP Safe Harbor Contributions) which are transferred to this Plan in a
direct or indirect trustee-to-trustee transfer from another qualified plan and
which remain subject to the limitations in Regulation §1.401(k)-1(d) will be
considered a Transfer Contribution. The assets that are transferred from another
qualified plan in a plan-to-plan elective transfer pursuant to Section 11.4 will
also be considered a Transfer Contribution.

1.186.
Transfer Contribution Account. The term "Transfer Contribution Account" means
the account to which a Participant's Transfer Contributions, if any, are
allocated.

1.187.
Trustee. The term "Trustee" means the persons or entity named as trustee or
trustees of the Trust.

1.188.
Trust (or Trust Fund). The term "Trust" or "Trust Fund" means the assets of the
Plan.

1.189.
Valuation Calendar Year. The term "Valuation Calendar Year" means, for purposes
of required minimum distributions under Section 5.9, the calendar year
immediately preceding a Distribution Calendar Year.

1.190.
Valuation Date. The term "Valuation Date" means the date when the Trustee
determines the value of the Trust Fund. A Valuation Date of the Trust Fund must
occur as of the last day of each Plan Year. However, the Administrator can value
all or any portion of the assets of the Trust Fund more frequently, including,
but not limited to, semi-annually, quarterly, monthly, or daily; the
Administrator may implement any additional Valuation Dates for any reason. For
purposes of calculating the Top Heavy Ratio, the term "Valuation Date" means the
date when the Participant's Account balances or accrued benefits are valued.

1.191.
Vested Aggregate Account. The term "Vested Aggregate Account" means a
Participant's Vested Interest in the aggregate value of his or her Participant's
Account and any accounts attributable to the Participant's own


DC Basic Plan #01    Page - 45 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Plan contributions (including the Participant's Rollover Contribution Account
and Transfer Contribution Account).
1.192.
Vested, Vested Interest and Vesting. The terms "Vested," "Vested Interest" and
"Vesting" mean a Participant's nonforfeitable percentage in an account
maintained on his or her behalf under the Plan. A Participant's Vested Interest
in his or her Participant's Account will be determined in accordance with
Section 4.6.

1.193.
Vesting Computation Period. The term "Vesting Computation Period" means a period
of twelve (12) consecutive months, which is used for purposes of determining a
Participant's Vested Interest in the Plan (or a component of the Plan). As
elected in the Adoption Agreement, either (a) each Vesting Computation Period
will consist of each Plan Year; or (b) an Employee's initial Vesting Computation
Period will begin on the Employee's Employment Commencement Date, and each
subsequent Vesting Computation Period will begin on each anniversary of the
Employee's Employment Commencement Date.

1.194.
Voluntary Employee Contribution. The term "Voluntary Employee Contribution"
means an Employee Contribution which is made voluntarily to the Plan by a
Participant.

1.195.
Voluntary Employee Contribution Account. The term "Voluntary Employee
Contribution Account" means the sub-account to which a Participant's Voluntary
Employee Contributions, if any, are allocated.

1.196.
Year of Service. The term "Year of Service" means, with respect to any provision
of the Plan in which service is determined by the Counting of Hours Method, a
12-consecutive month computation period during which an Employee is credited
with the specified number of Hours of Service as elected in the Adoption
Agreement with the Employer or an Affiliated Employer (or any business entity
which was an Adopting Employer), determined in accordance with the following
provisions:

(a)
Year of Service for Eligibility. For any Plan Year in which the eligibility
requirements under Section 2.1 are based on Years of Service, then a Year of
Service is an Eligibility Computation Period during which an Employee is
credited with at least the number of Hours of Service (but not more than 1,000
Hours of Service) as elected in the Adoption Agreement. If the Employee is
credited with 1,000 Hours of Service (or such lesser number of Hours of Service
as elected in the Adoption Agreement) in both the initial Eligibility
Computation Period and the second Eligibility Computation Period, then the
Employee will be credited with two Years of Service for eligibility purposes. If
any Eligibility Computation Period is less than 12 months, then the Hours of
Service requirement set forth herein will be proportionately reduced (if the
Hours of Service requirement is greater than one Hour of Service) for purposes
of determining whether an Employee is credited with a Year of Service during
such short Eligibility Computation Period. As elected in the Adoption Agreement,
in determining the eligibility requirements under Section 2.1 and the applicable
Entry Date under Section 2.2, an Employee will be deemed to have completed a
Year of Service on either (1) the last day of the applicable Eligibility
Computation Period during which the Employee is credited with the required Hours
of Service; or (2) the same date that the Employee is credited with the
applicable Hours of Service requirement, even if such date occurs before the
last day of the Eligibility Computation Period.

(b)
Year of Service for Vesting. For any Plan Year in which a Participant's Vested
Interest under Section 4.6 is based on Years of Service, then a Year of Service
is a Vesting Computation Period during which an Employee is credited with at
least the number of Hours of Service (but not more than 1,000 Hours of Service)
as elected in the Adoption Agreement. If any Vesting Computation Period is less
than 12 months, then the Hours of Service requirement set forth herein will be
proportionately reduced (if the Hours of Service requirement is greater than one
Hour of Service) for purposes of determining whether an Employee is credited
with a Year of Service during such short Vesting Computation Period.
Alternatively, with respect to a short Vesting Computation Period, an Employee
will be credited with a Year of Service pursuant to Department of Labor
Regulation §2530.203-2(c).


DC Basic Plan #01    Page - 46 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(c)
Year of Service for Benefit Accrual/Allocation Purposes. For any Plan Year in
which a Participant's benefit accrual and/or allocations are based on Years of
Service, a Year of Service is a 12-consecutive month benefit accrual computation
period during which an Employee is credited with at least the number of Hours of
Service (but not more than 1,000 Hours of Service) as elected in the Adoption
Agreement. The benefit accrual computation period will be the Plan Year. If any
benefit accrual computation period is less than 12 months, then the Hours of
Service requirement set forth herein will be proportionately reduced (if the
Hours of Service requirement is greater than one (1) Hour of Service) for
purposes of determining whether an Employee is credited with a Year of Service
during such short benefit accrual computation period.

(d)
Prior Service Credit. If the Employer maintains (or has ever maintained) any
plan of a predecessor employer, service during the existence of such predecessor
plan with such predecessor employer will be credited as Years of Service with
the Employer. In addition, if elected in Section 2.2 of the Adoption Agreement,
predecessor service with the entity or entities named in the Adoption Agreement
will be credited as Years of Service with the Employer for the purposes elected
in the Adoption Agreement. For purposes of the prior sentence, the following
rules will apply: (1) if the Employer does not maintain (and has never
maintained) any plan of a predecessor employer and if predecessor service of
that predecessor employer is credited in a standardized Adoption Agreement, then
such service will be limited to five Years of Service pursuant to Regulation
§1.401(a)(4)-5(a)(3); and (2) if the Employer does not maintain (and has never
maintained) any plan of a predecessor employer, if predecessor service of that
predecessor employer is credited in a non-standardized Adoption Agreement and if
such predecessor service exceeds five Years of Service, the crediting of such
service must comply with the requirements of Regulation §1.401(a)(4)-11(d).

(e)
Reemployment of an Employee Before a Break In Service and Before Eligibility
Requirements Are Satisfied. For any Plan Year in which the eligibility
requirements under Section 2.1 are based on Years of Service, if an Employee
Terminates Employment with the Employer prior to satisfying the eligibility
requirements in Section 2.1 and the Employee is subsequently reemployed by the
Employer before incurring a Break in Service, then (1) the Employee's
pre-termination Year(s) of Service (and Hours of Service during any computation
period) will be counted in determining the satisfaction of such eligibility
requirements, and for all other purposes, as applicable, and (2) the Eligibility
Computation Period, Vesting Computation Period, and/or benefit accrual
computation period, as applicable, will remain unchanged.

(f)
Reemployment of an Employee Before a Break In Service and After Eligibility
Requirements Are Satisfied. For any Plan Year in which the eligibility
requirements under Section 2.1 are based on Years of Service, if an Employee
Terminates Employment with the Employer prior to the Employee's Entry Date in
Section 2.2, the Employee had satisfied the eligibility requirements in
Section 2.1 as of the Employee's Termination of Employment, and the Employee is
subsequently reemployed by the Employer before incurring a Break in Service,
then (1) the Employee will become a Participant as of the later of (A) the date
that the Employee would enter the Plan had he or she not Terminated Employment
with the Employer, or (B) the Employee's Reemployment Commencement Date, (2) the
Employee's pre-termination Year(s) of Service (and Hours of Service during any
computation period) will be counted for all purposes, and (3) the Vesting
Computation Period and/or benefit accrual computation period, as applicable,
will remain unchanged.

(g)
Reemployment of a Participant Before a Break In Service. For any Plan Year in
which the eligibility requirements under Section 2.1 are based on Years of
Service, if an Employee Terminates Employment after becoming a Participant and
is subsequently reemployed by the Employer before incurring a Break in Service,
then (1) the reemployed Employee will reenter the Plan as of the Employee's
Reemployment Commencement Date, (2) the Employee's pre-termination Year(s) of
Service (and Hours of Service during any computation period) will be counted for
all purposes, as applicable, and (3) the Vesting Computation Period and/or
benefit accrual computation period, as applicable, will remain unchanged.


DC Basic Plan #01    Page - 47 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(h)
Reemployment of an Employee After a Break In Service and Before Entry Date. For
any Plan Year in which the eligibility requirements under Section 2.1 are based
on Years of Service, if an Employee Terminates Employment with the Employer
either prior to or after satisfying the eligibility requirements in Section 2.1
(but before the Employee's Entry Date in Section 2.2) and the Employee is
subsequently reemployed by the Employer after incurring a Break in Service, then
the Employee's Year(s) of Service that were completed prior to the Break in
Service will be recognized, subject to the following provisions:

(1)
Determination of Years of Service for Eligibility Purposes. The following
provisions apply to determining Year(s) of Service for eligibility purposes:

(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Year(s) of Service completed prior to an
Employee's Break(s) in Service will not be counted in determining an Employee's
eligibility to participate in the Plan until the Employee satisfies the One Year
Holdout Rule. If the Employee has not satisfied the eligibility requirements in
Section 2.1 as of the Employee's Reemployment Commencement Date and then
satisfies the One Year Holdout Rule, then the Employee will become a Participant
in the Plan as of the Entry Date in Section 2.2 after the Employee has satisfied
the eligibility requirements in Section 2.1 (including, if applicable, an Entry
Date that may occur during the One Year Holdout Rule period after the Employee's
Reemployment Commencement Date). If the Employee has satisfied the eligibility
requirements in Section 2.1 as of the Employee's Reemployment Commencement Date
and then satisfies the One Year Holdout Rule, then the reemployed Employee will
enter the Plan as of the first day of the Eligibility Computation Period in
which the Employee completes one Year of Service. Furthermore, if the Sponsoring
Employer has elected the Rule of Parity in the Adoption Agreement (in addition
to the One Year Holdout Rule), then the recognition of any Year(s) of Service
that were completed prior to an Employee's Break(s) in Service will be subject
to both the One Year Holdout Rule and the Rule of Parity.

(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, any Year(s) of Service completed prior to an Employee's
Break(s) in Service will not be counted in determining an Employee's eligibility
to participate in the Plan if those Year(s) of Service are disregarded pursuant
to the Rule of Parity. If such former Employee's Year(s) of Service are
disregarded under the Rule of Parity, then (A) the reemployed Employee will be
treated as a new Employee for purposes of Section 2.1 and (B) the Employee's
Eligibility Computation Period will commence on the Employee's Reemployment
Commencement Date and subsequent Eligibility Computation Periods will be based
upon the provisions of the definition of Eligibility Computation Period (with
the Reemployment Commencement Date substituted for the Employment Commencement
Date, if applicable). If the Employee has not satisfied the eligibility
requirements in Section 2.1 as of the Employee's Reemployment Commencement Date
and such former Employee's Year(s) of Service are not disregarded under the Rule
of Parity, then the Eligibility Computation Periods will remain unchanged. If
the Employee has satisfied the eligibility requirements in Section 2.1 as of the
Employee's Reemployment Commencement Date and such former Employee's Year(s) of
Service are not disregarded under the Rule of Parity, the reemployed Employee
will enter the Plan as of the Employee's Reemployment Commencement Date.

(2)
Determination of Years of Service for Vesting Purposes. The following provisions
apply to determining Year(s) of Service for Vesting purposes:


DC Basic Plan #01    Page - 48 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Year(s) of Service completed prior to an
Employee's Break(s) in Service will not be counted in determining an Employee's
Vesting Interest in the Participant's Account balance until the Employee
satisfies the One Year Holdout Rule. If the Employee satisfies the One Year
Holdout Rule, then the Employee's Year(s) of Service for Vesting purposes will
include Year(s) of Service that were completed prior to an Employee's Break(s)
in Service, retroactively to the first day of the Vesting Computation Period in
which the Employee completes one (1) Year of Service. Furthermore, if the
Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement (in
addition to the One Year Holdout Rule), then the recognition of any Year(s) of
Service that were completed prior to an Employee's Break(s) in Service will be
subject to both the One Year Holdout Rule and the Rule of Parity.

(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, any Year(s) of Service completed prior to an Employee's
Break(s) in Service will not be counted in determining an Employee's Vesting
Interest in the Participant's Account balance if those Year(s) of Service are
disregarded pursuant to the Rule of Parity. If such former Employee's Year(s) of
Service are disregarded under the Rule of Parity and the Sponsoring Employer
elects in the Adoption Agreement that the Vesting Computation Period is based on
an Employee's 12-month employment year, then the Employee's Vesting Computation
Period will commence on the Employee's Reemployment Commencement Date (and
subsequent Vesting Computation Periods will commence on anniversaries of the
Employee's Reemployment Commencement Date). If such former Employee's Year(s) of
Service are not disregarded under the Rule of Parity, then the Vesting
Computation Periods will remain unchanged.

(3)
Determination of Years of Service for Benefit Accrual/Allocation Purposes. The
following provisions apply to determining Year(s) of Service for benefit accrual
or allocation purposes:

(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Year(s) of Service completed prior to an
Employee's Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, the Employee's Year(s) of
Service for benefit accrual or allocation purposes will include Year(s) of
Service that were completed prior to an Employee's Break(s) in Service,
retroactively to the first day of the Plan Year in which the Employee completes
one Year of Service. Furthermore, if the Sponsoring Employer has elected the
Rule of Parity in the Adoption Agreement (in addition to the One Year Holdout
Rule), then the recognition of any Year(s) of Service that were completed prior
to an Employee's Break(s) in Service will be subject to both the One Year
Holdout Rule and the Rule of Parity.

(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, then any Year(s) of Service completed prior to an Employee's
Break(s) in Service will not be counted for benefit accrual or allocation
purposes if those Year(s) of Service are disregarded pursuant to the Rule of
Parity.

(i)
Reemployment of a Participant After a Break In Service. For any Plan Year in
which the eligibility requirements under Section 2.1 are based on Years of
Service, if an Employee (1) was a Participant in the Plan, (2) Terminates
Employment with the Employer, and (3) is subsequently reemployed by


DC Basic Plan #01    Page - 49 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



the Employer after incurring a Break in Service, then the Employee's Year(s) of
Service that were completed prior to the Break in Service will be recognized,
subject to the following provisions:
(1)
Determination of Years of Service for Eligibility Purposes. The following
provisions apply to determining Year(s) of Service for eligibility purposes:

(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Year(s) of Service completed prior to an
Employee's Break(s) in Service will not be counted in determining an Employee's
eligibility to participate in the Plan until the Employee satisfies the One Year
Holdout Rule. If the Employee satisfies the One Year Holdout Rule, then the
reemployed Employee will reenter the Plan as of the first day of the Eligibility
Computation Period in which the Employee completes one Year of Service. If the
Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement (in
addition to the One Year Holdout Rule), the recognition of any Year(s) of
Service completed prior to an Employee's Break(s) in Service will be subject to
both the One Year Holdout Rule and the Rule of Parity.

(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, any Year(s) of Service completed prior to an Employee's
Break(s) in Service will not be counted in determining an Employee's eligibility
to participate in the Plan if those Year(s) of Service are disregarded pursuant
to the Rule of Parity. If such former Employee's Year(s) of Service are
disregarded under the Rule of Parity, then (A) the reemployed Employee will be
treated as a new Employee for purposes of Section 2.1 and (B) the Employee's
Eligibility Computation Period will commence on the Employee's Reemployment
Commencement Date and subsequent Eligibility Computation Periods will be based
upon the provisions of the definition of Eligibility Computation Period (with
the Reemployment Commencement Date substituted for the Employment Commencement
Date, if applicable). If such former Employee's Year(s) of Service are not
disregarded under the Rule of Parity, then the reemployed Employee will reenter
the Plan as of the Employee's Reemployment Commencement Date.

(2)
Determination of Years of Service for Vesting Purposes. The following provisions
apply to determining Year(s) of Service for Vesting purposes:

(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Year(s) of Service completed prior to an
Employee's Break(s) in Service will not be counted in determining an Employee's
Vesting Interest in the Participant's Account balance until the Employee
satisfies the One Year Holdout Rule. If the Employee satisfies the One Year
Holdout Rule, then the Employee's Year(s) of Service for Vesting purposes will
include Year(s) of Service that were completed prior to an Employee's Break(s)
in Service, retroactively to the first day of the Vesting Computation Period in
which the Employee completes one (1) Year of Service. Furthermore, if the
Sponsoring Employer has elected the Rule of Parity in the Adoption Agreement (in
addition to the One Year Holdout Rule), then the recognition of any Year(s) of
Service that were completed prior to an Employee's Break(s) in Service will be
subject to both the One Year Holdout Rule and the Rule of Parity.

(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, then any Year(s) of Service that were completed prior to an
Employee's Break(s) in Service will not be counted for purposes of determining
an Employee's Vesting Interest in the Participant's Account balance if those
Year(s) of Service are


DC Basic Plan #01    Page - 50 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



disregarded pursuant to the Rule of Parity. If such former Employee's Year(s) of
Service are disregarded under the Rule of Parity and the Sponsoring Employer
elects in the Adoption Agreement that the Vesting Computation Period is based on
an Employee's 12-month employment year, then the Employee's Vesting Computation
Period will commence on the Employee's Reemployment Commencement Date (and
subsequent Vesting Computation Periods will commence on anniversaries of the
Employee's Reemployment Commencement Date). If such former Employee's Year(s) of
Service are not disregarded under the Rule of Parity, then the Vesting
Computation Periods will remain unchanged.
(3)
Determination of Years of Service for Benefit Accrual/Allocation Purposes. The
following provisions apply to determining Year(s) of Service for benefit accrual
or allocation purposes:

(A)
One Year Holdout Rule. If the Sponsoring Employer elects the One Year Holdout
Rule in the Adoption Agreement, any Year(s) of Service completed prior to an
Employee's Break(s) in Service will not be counted for benefit accrual or
allocation purposes until the Employee satisfies the One Year Holdout Rule. If
the Employee satisfies the One Year Holdout Rule, the Employee's Year(s) of
Service for benefit accrual or allocation purposes will include Year(s) of
Service that were completed prior to an Employee's Break(s) in Service,
retroactively to the first day of the Plan Year in which the Employee completes
one Year of Service. Furthermore, if the Sponsoring Employer has elected the
Rule of Parity in the Adoption Agreement (in addition to the One Year Holdout
Rule), then the recognition of any Year(s) of Service that were completed prior
to an Employee's Break(s) in Service will be subject to both the One Year
Holdout Rule and the Rule of Parity.

(B)
Rule of Parity. If the Sponsoring Employer elects the Rule of Parity in the
Adoption Agreement, then any Year(s) of Service that were completed prior to an
Employee's Break(s) in Service will not be counted for benefit accrual or
allocation purposes if those Year(s) of Service are disregarded pursuant to the
Rule of Parity.

(j)
Ignoring Service For Eligibility If Service Requirement Is More Than 1 Year Of
Service. Notwithstanding anything in the Plan to the contrary, if this Plan (or
a component of the Plan) provides in the Adoption Agreement that an Employee
must complete more than one (1) Year of Service for eligibility purposes, and
such Employee will have a 100% Vested Interest in the Participant's Account (or
the sub-Account that relates to such component) upon becoming a Participant in
the Plan, then with respect to an Employee who incurs a Break in Service before
satisfying such eligibility requirement (1) the Employee's Year(s) of Service
(and Hours of Service) that were completed prior to the Employee's Break(s) in
Service will not be counted for eligibility purposes, and (2) the Employee's
Eligibility Computation Period will commence on the Employee's Reemployment
Commencement Date and subsequent Eligibility Computation Periods will be based
upon the provisions of the definition of Eligibility Computation Period (with
the Reemployment Commencement Date substituted for the Employment Commencement
Date, if applicable).


DC Basic Plan #01    Page - 51 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 2    
Plan Participation
2.1.
Eligibility Requirements. If this is an amended Plan, any Eligible Employee who
is a Participant on the day before the effective date in the Adoption Agreement
will continue to participate in the Plan. Otherwise, an Eligible Employee will
be eligible to become a Participant in the Plan upon satisfying the eligibility
requirements as elected in the Adoption Agreement, subject to the following
provisions:

(a)
Age and Service Requirements. An Eligible Employee must satisfy any age and/or
service requirements indicated in the Adoption Agreement for each applicable
type of contribution. If the Sponsoring Employer elects in the Adoption
Agreement that the service requirement for participation with respect to one or
more components of the Plan is the lesser of 1 Year of Service or a stated
number of consecutive months, weeks, or days of employment, then an Employee
will only be deemed to have completed a month, week, or day of employment for
any calendar month, week, or day during which the Employee (1) is continuously
employed with the Employer or an Affiliated Employer without interruption for
that entire calendar month, week, or day except for those interruptions that are
described in the definition of Hour of Service, and (2) if elected in the
Adoption Agreement, is credited with the number of Hours of Service for that
month, week, or day as indicated in the Adoption Agreement. For purposes of the
prior sentence, the determination of whether an Eligible Employee has satisfied
the stated number of consecutive months, weeks, or days of employment will be
made on the basis of an Eligibility Computation Period; if an Eligible Employee
does not satisfy the stated number of consecutive months, weeks, or days of
employment during an Eligibility Computation Period, then such Eligible Employee
has not satisfied the stated number of consecutive months, weeks, or days of
employment, until satisfied during a subsequent Eligibility Computation Period.

(b)
Eligible Employees. All Eligible Employees will be eligible to participate in
the Plan (or a component of the Plan); however, the following Employees are not
Eligible Employees in the Plan (or a component of the Plan), if elected in the
Adoption Agreement:

(1)
Union Employees. Employees whose employment is governed by a collective
bargaining agreement between Employee representatives and the Employer in which
retirement benefits were the subject of good faith bargaining unless such
collective bargaining agreement expressly provides for the inclusion of such
Employees as Participants in the Plan.

(2)
Non-Resident Aliens. Employees who are non-resident aliens who do not receive
earned income (within the meaning of Code §911(d)(2)) from the Employer which
constitutes income from sources within the United States (within the meaning of
Code §861(a)(3)).

(3)
"Merger and Acquisition" Employees. Persons who became Employees as the result
of a "Code §410(b)(6)(C) transaction". These Employees will be excluded during
the period beginning on the date of the transaction and ending on the last day
of the first Plan Year beginning after the date of the transaction. A "Code
§410(b)(6)(C)" transaction" is an asset or stock acquisition, merger, or similar
transaction involving a change in the employer of the employees of a trade or
business.

(4)
Highly Compensated Employees. Employees who are Highly Compensated Employees (or
any subgroup of Employees who are Highly Compensated Employees).

(5)
Leased Employees. For non-standardized plans only, any person who is considered
a Leased Employee but who (1) is not covered by a plan described in Code
§414(n)(5), or (2) is covered by a plan described in Code §414(n)(5) but Leased
Employees constitute more than 20% of the Employees non-highly compensated
workforce.


DC Basic Plan #01    Page - 52 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(6)
Employees of Non-Adopting Affiliated Employers. For non-standardized plans only,
Employees who are employed by an Affiliated Employer which is not an Adopting
Employer.

(7)
Key Employees. For non-standardized plans only, Employees who are Key Employees.

(8)
Employees Who Are Paid By Salary. For non-standardized plans only, Employees
whose Compensation is primarily in the form of a salary.

(9)
Employees Who Are Paid By the Hour. For non-standardized plans only, Employees
whose Compensation is primarily paid on an hourly basis.

(10)
Employees Who Are Paid In Commissions. For non-standardized plans only,
Employees whose Compensation is primarily in the form of commissions.

(11)
Other. For non-standardized plans only, any other Employees who are not Eligible
Employees as elected and specified in the Adoption Agreement.

(c)
Participation By Employees Whose Status Changes. If an Employee who is not an
Eligible Employee with respect to a particular type of contribution (or a
component of the Plan) becomes an Eligible Employee for such contribution (or
component), then the Employee will participate in the Plan immediately with
respect to that type of contribution (or component), so long as (1) the Employee
has satisfied the minimum age and service requirements for that type of
contribution (or component) and (2) the Employee would have previously become a
Participant with respect to that type of contribution (or component) had the
Employee always been an Eligible Employee for that type of contribution (or
component). The participation of a Participant who is no longer an Eligible
Employee with respect to a particular type of contribution (or component) will
be suspended and such Participant will be entitled to an allocation of that type
of contribution (and any applicable Forfeitures) for the Allocation Period only
to the extent of any applicable Hours of Service or Periods of Service completed
while an Eligible Employee for that type of contribution (or component). In
addition to satisfying any other conditions, the Sponsoring Employer may elect
in the Adoption Agreement that the Employee must be an Eligible Employee on the
last day of the Allocation Period in which such participation is suspended. Upon
again becoming an Eligible Employee with respect to that type of contribution
(or component), a suspended Participant will immediately resume eligibility with
respect to that type of contribution. Years of Service or Periods of Service
while an Employee is not an Eligible Employee will be recognized for purposes of
determining the Vested Interest of such Employee with respect to a particular
type of contribution (or component) in accordance with Section 4.6.

2.2.
Entry Date. An Eligible Employee who has satisfied the eligibility requirements
as elected in the Adoption Agreement will enter the Plan as a Participant on the
"Entry Date" that is elected in the Adoption Agreement. Furthermore, if the
Sponsoring Employer elects in the Adoption Agreement to waive the age and/or
service requirements for the Plan (or a component of the Plan) as of a specified
date, then an Eligible Employee will enter the Plan (or that component of the
Plan) as of such specified date. Notwithstanding the foregoing, an Eligible
Employee who is also a Prevailing Wage Employee will enter the Plan as a
Participant with respect to Compensation received under a Prevailing Wage Law on
the date the Employee first receives such Compensation; however, if the Sponsor
Employer elects in the Adoption Agreement a later Entry Date with respect to
Prevailing Wage Contributions, then such later Entry Date will apply.

2.3.
Waiver of Participation. A waiver of participation is not permitted except to
the extent a valid waiver was made under the terms of the prior Plan. If this is
an amendment and restatement of this Plan, then all prior irrevocable waivers
will remain in effect after the adoption date of this amendment and restatement.
If a prior Plan document permitted revocable waivers of participation, then any
Eligible Employee who had previously waived participation on a revocable basis
may revoke such waiver and participate in the Plan; however, such


DC Basic Plan #01    Page - 53 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Eligible Employee may not waive participation again on or after the adoption
date of this amendment and restatement.
2.4.
Reemployment. If an Employee Terminates Employment and is subsequently
reemployed by the Employer or an Affiliated Employer, such Employee's Years of
Service and/or Periods of Service for purposes of eligibility (as well as the
time such Employee enters or reenters the Plan as a Participant) will be
determined in accordance with the rules described in the definition of Years of
Service and/or Periods of Service, as applicable.


DC Basic Plan #01    Page - 54 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 3    
Contributions and Allocations
3.1.
General Contribution and Allocation Provisions. The Employer intends to make
contributions to the Plan, unless the Plan is a frozen Plan, subject to the
following provisions:

(a)
Types and Amount of Contributions. The types (and, if applicable, the amount) of
contributions that may be made to the Plan are those that are elected in the
Adoption Agreement. The type and the amount of the contribution will be
determined by the Employer, and such determination by the Employer will be
binding on the Trustee, Administrator and all Participants and may not be
reviewed in any manner.

(b)
No Guarantee. The Employer does not guarantee either the making of Employer
contributions or the payment of benefits under the Plan. The Employer reserves
the right to reduce, suspend or discontinue contributions for any reason at any
time; however, if the Plan is deemed to be terminated as a result of such
reduction, suspension or discontinuance, then the provisions of Article 9 will
become effective.

(c)
Taxable Wage Base. If a contribution and/or allocation utilize the Taxable Wage
Base, then the Taxable Wage Base that is used for a Plan Year will be determined
as of the beginning of the Plan Year.

(d)
Effect of Waiver of Funding. If the Plan is a money purchase Plan and the
Employer amends the Plan because of a waiver of the minimum funding requirement
under Code §412(d), then such Plan will be considered to be an individually
designed plan and will no longer be considered a prototype plan.

(e)
Limitations on Contributions. Notwithstanding any provision of this Article, (1)
no Employer contribution will be made for any Participant who is not a
Benefiting Participant for an Allocation Period unless otherwise required by the
Top Heavy Minimum Allocation provisions in Section 3.14; and (2) if the Plan
provides contributions or benefits for Employees some or all of whom are
owner-employees as defined in Code §401(c)(3), such contributions or benefits
can only be provided with respect to the Earned Income of such owner-employees
derived from the trade or business with respect to which the Plan is
established.

(f)
Frequency of Contributions and Allocations. Any Employer contribution that is
made under the terms of the Plan may, at the election of the Administrator, be
contributed (1) each payroll period; (2) each month; (3) each Plan quarter; (4)
on an annual basis; or (5) on any Allocation Period as determined by the
Employer, provided that such Allocation Period does not discriminate in favor of
Highly Compensated Employees. The Employer may elect a different Allocation
Period for each type of Employer contribution. Employer contributions will be
allocated based on the applicable Allocation Period.

(g)
Form of Contribution. If the Plan is not subject to Code §412, the contribution
is not used to reduce an obligation or liability of an Employer to the Plan, and
the contribution is unencumbered and discretionary, then the contribution (if
any) may consist of (1) cash; (2) cash equivalencies (3) qualifying employer
real property and/or qualifying employer securities as defined in ERISA
§407(d)(4) and ERISA §407(d)(5), provided the acquisition of such qualifying
employer real property and/or qualifying employer securities satisfies the
requirements of ERISA §408(e); or (4) any other property that is not prohibited
under Code §4975 and that is acceptable to the Trustee under the terms of the
Trust agreement. If the Plan is subject to Code §412, the contribution is used
to reduce an obligation or liability of an Employer, or the contribution is
encumbered and not discretionary, then the contribution will consist of (1)
cash; or (2) cash equivalencies; such Employer's contribution will not consist
of any non-cash or non-cash equivalency assets to the Trust.


DC Basic Plan #01    Page - 55 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(h)
Refund of Contributions. Contributions that are made to the Plan by the Employer
can only be returned to the Employer in accordance with the following
provisions:

(1)
Failure of Plan to Initially Qualify. If the Plan fails to initially satisfy the
requirements of Code §401(a) and the Employer declines to amend the Plan to
satisfy such requirements, then contributions that were made prior to the date
such qualification is denied must be returned to the Employer within one year of
the date of such denial, but only if the application for the qualification is
made by the time prescribed by law for filing the Employer's tax return for the
taxable year in which the Plan is adopted, or by such later date as the
Secretary of the Treasury may prescribe.

(2)
Contributions Made Under a Mistake of Fact. If a contribution is attributable in
whole or in part to a good faith mistake of fact, including a good faith mistake
in determining the deductibility of the contribution under Code §404, an amount
may be returned to the Employer equal to the excess of the amount that had been
contributed over the amount that would have been contributed if the mistake of
fact had not occurred (which excess will hereafter be known as a "Mistaken
Contribution"). Earnings attributable to a Mistaken Contribution will not be
returned, but losses attributable to the Mistaken Contribution will reduce the
amount so returned. The Mistaken Contribution will be returned within one year
of the date the Mistaken Contribution was made or the deduction disallowed, as
the case may be.

(3)
Nondeductible Contributions. Except to the extent that an Employer may
intentionally make a nondeductible contribution, for example, to correct an
administrative error or restore a Forfeiture, Employer contributions are
conditioned on deductibility and will otherwise be returned to the Employer.

(4)
Prevailing Wage Contributions. Notwithstanding the foregoing, Prevailing Wage
Contributions that would otherwise be returned to the Employer for the reasons
described in paragraphs (1) or (2) above will instead be distributed to the
affected Participants.

3.2.
Elective Deferrals. If the Plan is a 401(k) Plan, then the Employer will
contribute each Participant's Elective Deferrals to the Plan, determined in
accordance with and subject to the following provisions:

(a)
Amount of Elective Deferrals. Each Participant may enter into and submit to the
Administrator at any time a Salary Deferral Agreement authorizing the Employer
to withhold all or a portion of the Participant's Compensation, specifying the
amount (either in whole percentage increments of Compensation or in whole dollar
amounts as designated by the Participant; but the Administrator will have the
right to direct that such increments of Compensation be rounded to the next
highest or lowest dollar or percentage) and type (either Roth Elective Deferrals
(if permitted by the Plan), Pre-Tax Elective Deferrals, or a specific
combination of Roth Elective Deferrals (if permitted by the Plan) and Pre-Tax
Elective Deferrals). The amount withheld will be deemed an Elective Deferral
that the Employer will contribute to the Plan on behalf of the Participant. Such
Salary Deferral Agreement will be effective as soon as administratively feasible
after receipt of the Salary Deferral Agreement, unless a later pay period is
specified by the Participant. A Participant's Salary Deferral Agreement will
remain in effect until superseded by another Salary Deferral Agreement (subject
to the Automatic Enrollment provisions of paragraph (g) below). The
Administrator, pursuant to an administrative policy regarding Elective Deferrals
that is promulgated under Section 8.6, will designate the effective date of such
elections that are submitted to the Administrator, and the frequency of such
elections (and the frequency of modifications to such elections) but not less
frequently than once per Plan Year. In addition, other Elective Deferral
provisions may be set forth in such administrative policy, including, but not
limited to, provisions that (1) set the maximum Elective Deferral percentage for
Participants who are Highly Compensated Employees (if such percentage is less
than the maximum percentage set forth above); (2) describe a program of
automatic increases to a Participants' Elective


DC Basic Plan #01    Page - 56 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Deferral percentage as elected by the Administrator and/or the Participant; and
(3) permit a Participant to identify separate components of the Participant's
Compensation (such as base salary, bonuses, etc.) and to specify that a
different Elective Deferral percentage (or dollar amount) apply to each such
component.
(b)
Cash or Deferred Option. For any Plan Year, the Employer may declare a Cash or
Deferred Contribution. In such event, the Employer will provide each Participant
who is entitled to this Cash or Deferred Contribution the right to elect to
receive as cash some or all of such Participant's Cash or Deferred Contribution.
Any amount that a Participant elects not to receive as cash will be deemed an
Elective Deferral of the Participant, will be contributed to the Plan within
21/2 months after the end of the Plan Year, and will be allocated to the
Participant's Elective Deferral Account.

(c)
Roth Elective Deferrals. If elected in the Adoption Agreement, a Participant may
elect to classify all or a portion of an Elective Deferral as a Roth Elective
Deferral.

(d)
Reclassification Not Permitted. An Elective Deferral contributed to the Plan as
one type of Elective Deferral (either a Roth Elective Deferral or a Pre-Tax
Elective Deferral) may not later be reclassified as the other type of Elective
Deferral.

(e)
Catch-Up Contributions. If elected in the Adoption Agreement, Catch-Up
Contributions are permitted and Participants who are age 50 or over by the end
of their taxable years will be eligible. If this Plan is a Safe Harbor 401(k)
Plan, Catch-Up Contributions will be treated as Elective Deferrals and will be
matched in accordance with the Safe Harbor Matching Contribution formula(s)
elected in the Adoption Agreement. If this is a Non-Safe Harbor 401(k) Plan,
Catch-Up Contributions will be matched in accordance with the Non-Safe Harbor
Matching Contribution formula (if any) elected in the Adoption Agreement unless
the Sponsoring Employer elects not to match Catch-Up Contributions in the
Adoption Agreement.

(f)
Limitations on Elective Deferrals. In no event may Elective Deferrals be more
than the maximum dollar amount permitted for the Participant's taxable year
beginning in that calendar year under Code §402(g). Elective Deferrals that
exceed the applicable Code §402(g) limit are Excess Elective Deferrals and will
be distributed to the affected Participants under Section 5.18. No Participant
will be permitted to have Elective Deferrals made under this Plan, or any other
plan, contract or arrangement maintained by the Sponsoring Employer, during any
calendar year, in excess of the dollar limit in Code §402(g) in effect for the
Participant's taxable year beginning in such calendar year. The dollar
limitation in Code §402(g) is $11,000 for taxable years beginning in 2002, and
increasing by $1,000 each taxable year thereafter up to $15,000 for taxable
years beginning in 2006 and later years. After 2006, the $15,000 limit will be
adjusted by the Secretary of the Treasury for cost-of-living increases under
Code §402(g)(4). Adjustments will be in multiples of $500. Catch-Up
Contributions will not be used in determining the Code §402(g) limitations.

(g)
Automatic Enrollment. If elected in the Adoption Agreement, the Employer may
establish an automatic enrollment program. The terms of the automatic enrollment
program (which may include, but are not limited to, the Elective Deferral
percentage or amount, any automatic increases that apply to that Elective
Deferral percentage or amount, the portion of the Elective Deferral which is
considered a Pre-Tax Elective Deferral and, if available in this Plan, the
portion which is considered a Roth Elective Deferral, and the Participants to
whom the automatic enrollment program applies) will be set forth from time to
time in an administrative policy regarding Elective Deferrals that is
promulgated under Section 8.6 by the Administrator; if the Administrator does
not adopt such administrative policy, then the terms of the notice that is
issued to Participants regarding the automatic enrollment program will define
the terms and conditions of the automatic enrollment program regarding Elective
Deferrals for the Plan Year.


DC Basic Plan #01    Page - 57 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(h)
Salary Deferral Agreement. Salary Deferral Agreements may be entered into as of
such date or dates (but at least once per Plan Year) as established by the
Administrator in an administrative policy regarding Elective Deferrals
promulgated under Section 8.6. A Participant may thereafter modify a Salary
Deferral Agreement to increase or decrease the percentage or amount being
withheld as permitted under such administrative policy. The Participant may also
at any time suspend or cancel his or her Salary Deferral Agreement upon
reasonable written notice to the Administrator. If a Participant cancels or
suspends his or her Salary Deferral Agreement, the Participant will not be
permitted to put a new Salary Deferral Agreement into effect until such time as
set forth in such administrative policy. If necessary to insure that the Plan
satisfies the ADP Test or upon a Participant reaching the Elective Deferral
limit of Code §402(g) with respect to such Participant's Elective Deferrals in
the Plan, then the Sponsoring Employer may temporarily suspend a Participant's
Salary Deferral Agreement upon notice to the Participant. If a Participant has
not elected in his or her Salary Deferral Agreement to withhold at the maximum
rate permitted by the Plan for a Plan Year and the Participant wants to increase
the total amount withheld for that Plan Year up to the maximum permitted rate,
then the Participant can make a supplemental election at any time during the
last two months of the Plan Year to withhold an additional amount for one or
more pay periods (including, if elected in the Adoption Agreement, Catch-Up
Contributions not in excess of the Catch-Up Contribution Limit). An Elective
Deferral will constitute a payroll deduction authorization for purposes of
applicable state law. If automatic enrollment is elected in the Adoption
Agreement pursuant to paragraph (g) above, then the Participant must be given an
effective opportunity to elect a different amount (including no amount).

(i)
ADP Testing. Elective Deferrals in a Non-Safe Harbor 401(k) Plan must satisfy
the ADP Test of Section 3.18 for a Plan Year, and Elective Deferrals in a
Non-Safe Harbor 401(k) Plan that do not satisfy the ADP Test for a Plan Year
will utilize the correction methods of such Section.

(j)
Distribution of Elective Deferrals. Elective Deferrals can only be distributed
upon the earliest to occur of the following dates: (1) a Participant Terminates
Employment (separates from service, for Plan Years beginning before 2002) with
the Employer; (2) a Participant dies; (3) a Participant suffers a Disability;
(4) an event that is described in Code §401(k)(10) occurs; (5) a Participant
reaches Age 591/2 (if on or before such date, a pre-retirement in-service
withdrawal of Elective Deferrals is elected in the Adoption Agreement); or (6)
if financial hardship distributions are elected in the Adoption Agreement, the
Participant qualifies for a financial hardship distribution under Section 5.16.
With respect to clause (4) of the prior sentence, Elective Deferrals can be
distributed (in a lump sum only) upon termination of the Plan, so long as the
Sponsoring Employer (or an Affiliated Employer) does not maintain an alternative
defined contribution plan at any time during the period beginning on the date of
Plan termination and ending 12 months after all assets have been distributed
from the terminated Plan. However, if at all times during the 24-month period
beginning 12 months before the date of Plan's termination, fewer than 2% of the
Employees who were eligible to participate in the 401(k) Plan as of the date of
the Plan's termination are eligible to participate in the other defined
contribution plan, the other defined contribution plan is not an alternative
defined contribution plan. A defined contribution plan is also not an
alternative defined contribution plan if the defined contribution plan is an
employee stock ownership plan as defined in Code §4975(e)(7) or Code §409(a), a
simplified employee pension as defined in Code §408(k), a SIMPLE IRA plan as
defined in Code §408(p), a plan or contract that is described in Code§ 403(b),
or a plan that is described in Code §457(b) or Code §457(f).

(k)
Allocation of Elective Deferrals. Participant's Pre-tax Elective Deferrals will
be allocated to the Participant's Pre-Tax Elective Deferral Account. Each
Participant's Roth Elective Deferrals (if any) will be allocated to the
Participant's Roth Elective Deferral Account.

3.3.
Mandatory Employee Contributions. If elected in the Adoption Agreement, then
each Participant must make Mandatory Employee Contributions under the terms and
conditions as elected in the Adoption Agreement, in order to receive an
allocation of Employer contributions and Forfeitures for an Allocation Period.
Mandatory


DC Basic Plan #01    Page - 58 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Employee Contributions will be allocated to a Participant's Mandatory Employee
Contribution Account in which the Participant will have a 100% Vested Interest.
A Participant can elect to discontinue (or resume) Mandatory Employee
Contributions in accordance with procedures established by the Administrator.
Mandatory Employee Contribution Accounts will be administered as follows:
(a)
Investment of Accounts. The Administrator may choose for investment purposes
either to segregate Mandatory Employee Contribution Accounts into separate
interest bearing accounts or to invest Mandatory Employee Contribution Accounts
as part of the general Trust Fund (in which case Mandatory Employee Contribution
Accounts will share in net income and losses in the manner elected in the
Adoption Agreement), except for that portion of a Participant's Mandatory
Employee Contribution Account which a Participant may be permitted to
self-direct pursuant to Section 7.4.

(b)
Discontinuance of Contributions in the Event of a Hardship Distribution. If a
Participant receives a financial hardship distribution under Section 5.16 (or
receive a financial hardship distribution under Regulation
§1.401(k)-1(d)(3)(iv)(E) from any other Employer maintained plan as defined in
Regulation §1.401(k)-1(d)(3)(iv)(F)), he or she will be barred from making
Mandatory Employee Contributions for a period of 6 months after the distribution
or, such other period of time as set forth in an administrative policy regarding
financial hardship distributions promulgated under Section 8.6 by the
Administrator.

(c)
ACP Testing. Any Mandatory Employee Contributions made for a Plan Year must
satisfy the ACP Test of Section 3.19 for a Plan Year. Mandatory Employee
Contributions that do not satisfy the ACP Test will utilize the correction
methods of such Section.

(d)
Right to Make Each Rate of Mandatory Employee Contributions. The right to make
each rate of Mandatory Employee Contributions (determining the rate based on the
Plan's definition of the Compensation out of which the Mandatory Employee
Contributions are made (regardless of whether that definition of Compensation
satisfies Code §414(s)), and treating different rates as existing if they are
based on definitions of Compensation or other requirements or formulas that are
not substantially the same) must not discriminate in favor of Highly Compensated
Employees.

3.4.
Non-Safe Harbor Matching Contributions. If the Plan is a 401(m) Plan, then the
Employer may make Non-Safe Harbor Matching Contributions as elected in the
Adoption Agreement and/or in one or more Non-Safe Harbor Matching Contribution
Addenda, subject to the following provisions:

(a)
ACP Testing. Non-Safe Harbor Matching Contributions made for a Plan Year must
satisfy the ACP Test of Section 3.19 for a Plan Year. Non-Safe Harbor Matching
Contributions that do not satisfy the ACP Test will utilize the correction
methods of such Section.

(b)
Treatment as QMACs. The Administrator may elect to treat all or any portion of a
Non-Safe Harbor Matching Contribution as a QMAC sufficient to satisfy the ADP
Test, to the extent that such QMAC is not used to satisfy the ACP Test (but, so
long as the QMAC is not precluded from being used in the ACP Test pursuant to
Section 3.18(j)(4)(B)).

(c)
True-Ups. If (1) the Allocation Period for Non-Safe Harbor Matching
Contributions is a computation period that is less than the Plan Year, and (2)
on the last day of any Plan Year, the dollar amount of the Non-Safe Harbor
Matching Contributions made on behalf of a Benefiting Participant is less than
the dollar amount that would have been made had the Non-Safe Harbor Matching
Contributions been contributed for an Allocation Period of a Plan Year, then the
Employer may elect, pursuant to the Employer's discretion, for any Plan Year to
make an additional Non-Safe Harbor Matching Contribution so that the Non-Safe
Harbor Matching Contribution contributed for a Benefiting Participant is equal
to the Non-Safe Harbor Matching Contribution that would have been made had the
Non-Safe Harbor Matching Contributions been contributed for an Allocation Period
of the Plan Year. However, any such additional Non-Safe Harbor Matching
Contributions can only be made to


DC Basic Plan #01    Page - 59 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



the Plan on a uniform, nondiscriminatory basis. In order to determine the group
of Participants who are eligible to receive the additional Non-Safe Harbor
Matching Contributions of this paragraph, the Employer may impose allocation
conditions that are different from the allocation conditions used to determine
Benefiting Participants for purposes of other Non-Safe Harbor Matching
Contributions.
(d)
Prorating the Code §401(a)(17) Compensation Limit for Each Allocation Period. If
the Allocation Period for Non-Safe Harbor Matching Contributions is a
computation period that is less than the Plan Year, then the Employer may elect,
pursuant to the Employer's discretion, for any Plan Year to prorate the Code
§401(a)(17) Compensation Limit to each Allocation Period of the Plan Year.
However, any prorating of the Code §401(a)(17) Compensation Limit can only be
made on a uniform, nondiscriminatory basis.

(e)
Excess Elective Deferrals and Excess Contributions Not Required to Be Matched.
Notwithstanding the above, to the extent Non-Safe Harbor Matching Contributions
(including Qualified Matching Contributions) are contributed on an annual basis,
no Non-Safe Harbor Matching Contribution (including Qualified Matching
Contributions) will be required with respect to that portion of an Elective
Deferral which for that Plan Year is determined to be either an Excess Elective
Deferral (unless the Excess Elective Deferral is for a Non-Highly Compensated
Employee) or an Excess Contribution. Furthermore, Matching Contributions
(including Qualified Matching Contributions) that have been allocated to a
Participant's Account must be forfeited if the contributions to which they
relate are Excess Deferrals (unless the Excess Elective Deferrals are for
Non-Highly Compensated Employees), Excess Contributions, or Excess Aggregate
Contributions.

(f)
Discretionary Formulas. If the Sponsoring Employer elects a discretionary
formula in Section 6.1(a) of the 401(k) Plan Adoption Agreement (standardized or
non-standardized), the Sponsoring Employer's discretion in establishing a
formula for any Allocation Period includes, but is not limited to, establishing
the amount of the contributions, the rate of match, as well as establishing a
maximum Non-Safe Harbor Matching Contribution per Participant (either as a
dollar maximum per Participant, a maximum percentage of each Participant's
Compensation, and/or a maximum amount of each Participant's Elective Deferrals
that will be recognized for matching purposes). In addition, the Employer must,
on or before the due date (plus any extensions) for filing the Employees tax
return, adopt a written resolution (or other written action) which describes the
rate of match and the maximum limitations, if any, imposed on the Non-Safe
Harbor Matching Contribution for the Allocation Period. Any such Matching
Contribution will then be allocated to each Benefiting Participant's Non-Safe
Harbor Matching Contribution Account in the ratio that each such Benefiting
Participant's Elective Deferrals for the Allocation Period bears to the total
Elective Deferrals of all such Benefiting Participants for the Allocation
Period, subject to any maximum limitations imposed on the allocation in the
written resolution (or other written action).

(g)
Right to Each Rate of Match. The right to each rate of Non-Safe Harbor Matching
Contributions (determining the rate using the amount of Non-Safe Harbor Matching
Contributions, Elective Deferrals, Voluntary Employee Contributions, and
Mandatory Employee Contributions determined after any corrections under
Regulation §1.401(k)-2(b)(1)(i) and §1.401(m)-2(b)(1)(i), and treating different
rates as existing if they are based on definitions of Compensation or other
requirements or formulas that are not substantially the same) must not
discriminate in favor of Highly Compensated Employees.

(h)
Allocation of Non-Safe Harbor Matching Contributions. Non-Safe Harbor Matching
Contributions contributed on a Participant's behalf will be allocated to the
Participant's Non-Safe Harbor Matching Contribution Account. All such
allocations will be made in the manner elected by the Sponsoring Employer in the
Adoption Agreement and/or the Non-Safe Harbor Matching Contribution Addendum. A
Participant who makes an Elective Deferral during the Allocation Period will be
eligible to receive an allocation of Non-Safe Harbor Matching Contributions for
that Allocation Period as elected by the Sponsoring Employer in the Adoption
Agreement. If the Sponsoring Employer


DC Basic Plan #01    Page - 60 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



elects in the Adoption Agreement to impose a service requirement (e.g., 1,000
Hours of Service) in order for a Participant to receive an allocation of
Non-Safe Harbor Matching Contributions for an Allocation and the Allocation
Period is less than 12 consecutive months, any such service requirement will be
proportionately reduced.
3.5.
Non-Safe Harbor Non-Elective Contributions. The Employer may make Non-Safe
Harbor Non-Elective Contributions as elected in the Adoption Agreement and/or in
one or more Non-Safe Harbor Non-Elective Contribution Addenda, subject to the
following provisions:

(a)
Allocation of Non-Safe Harbor Non-Elective Contributions. A Participant will be
eligible to receive an allocation of the Employer's Non-Safe Harbor Non-Elective
Contributions for that Allocation Period as elected by the Sponsoring Employer
in the Adoption Agreement. If the Sponsoring Employer elects in the Adoption
Agreement to impose a service requirement (e.g., 1,000 Hours of Service) in
order for a Participant to receive an allocation of Non-Safe Harbor Non-Elective
Contributions for an Allocation and the Allocation Period is less than 12
consecutive months, any such service requirement will be proportionately
reduced.

(1)
Allocations Using a Compensation Ratio. If the Sponsoring Employer elects in the
Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions using
a Compensation ratio, then the allocation will be made to each Benefiting
Participant's Non-Elective Contribution Account in the ratio that his or her
Compensation for the Allocation Period bears to the total Compensation of all
Benefiting Participants for the Allocation Period.

(2)
Allocations Using the Per Capita Method. If the Sponsoring Employer elects in
the Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions on
a per capita basis, then the allocation will be made to each Benefiting
Participant's Non-Elective Contribution Account in an equal dollar amount for
the Allocation Period.

(3)
Allocations Using Points. If the Sponsoring Employer elects in the Adoption
Agreement to allocate Non-Safe Harbor Non-Elective Contributions based on points
awarded to a Participant as elected in the Adoption Agreement, then the
allocation will be made to each Benefiting Participant's Non-Elective
Contribution Account in the ratio that each Benefiting Participant's allocation
points for the Allocation Period bears to the total allocation points of all
Benefiting Participants for the Allocation Period.

(4)
Allocations Using Permitted Disparity. If the Sponsoring Employer elects in the
Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions using
permitted disparity, then the allocation will be made using either a 2-step
method, a 4-step method, or both, as elected in the Adoption Agreement, in
accordance with the following provisions:

(A)
2-Step Method Only. If the Sponsoring Employer elects the 2-step method for all
Allocation Periods, then the contribution will be allocated in the following
manner:

(i)
Step 1. An amount will be allocated equal to the lesser of [a] the Maximum
Excess Percentage multiplied by a Benefiting Participant's Excess Compensation;
or [b] as elected in the Adoption Agreement, either [1] the greater of 5.7% or
the OASI Percentage, [2] 5.4%, or [3] 4.3%, multiplied by a Benefiting
Participant's Excess Compensation.

(ii)
Step 2. The balance of the Employer's contribution will be allocated in the
ratio that his or her Compensation bears to the total Compensation of all
Benefiting Participants.


DC Basic Plan #01    Page - 61 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(B)
4-Step Method Only. If the Sponsoring Employer elects the 4-step method for all
Allocation Periods, then the contribution will be allocated in the following
manner:

(i)
(Step 1. First, an amount will be allocated in the ratio that his or her
Compensation bears to the total Compensation of all Benefiting Participants, but
the maximum amount allocated under this subparagraph will not exceed 3% of a
Benefiting Participant's Compensation. Solely for purposes of the allocation
made under this subparagraph (i), the term Benefiting Participant also means any
Participant entitled to a Top Heavy Minimum Allocation under Section 3.14.

(ii)
(iStep 2. Next, an amount will be allocated in the ratio that a Benefiting
Participant's Excess Compensation bears to the total Excess Compensation of all
Benefiting Participants, but the maximum amount allocated under this
subparagraph will not exceed 3% of a Benefiting Participant's Excess
Compensation.

(iii)
(Step 3. Next, an amount will be allocated in the ratio that a Benefiting
Participant's Compensation plus Excess Compensation bears to the total
Compensation plus Excess Compensation of all Benefiting Participants, but the
maximum amount allocated under this subparagraph will not exceed the Third-Step
Integration Percentage of a Benefiting Participant's Compensation plus Excess
Compensation.

(iv)
Step 4. The balance of the contribution will be allocated in the ratio that a
Benefiting Participant's Compensation bears to the total Compensation of all
Benefiting Participants.

(C)
2-Step Method and 4-Step Method. If the Sponsoring Employer elects to use the
2-step method in non-Top Heavy Allocation Periods and the 4-step method in Top
Heavy Allocation Periods, then the contribution will be allocated as set forth
in Section 3.5(a)(4)(A) during non-Top Heavy Allocation Periods and as set forth
in Section 3.5(a)(4)(B) during Top Heavy Allocation Periods.

(5)
Allocations Using Allocation Groups. If the Sponsoring Employer elects in the
Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions using
allocation groups, then the allocation for each Allocation Group will be made
pursuant to the "Allocation Group Addendum" that is attached to the Adoption
Agreement; the allocation for each Benefiting Participant will be made to each
Benefiting Participant's Non-Elective Contribution Account. The Employer must
notify the Trustee of the amount of the Non-Safe Harbor Non-Elective
Contribution to be allocated each Allocation Group.

If the Sponsoring Employer elects in the Adoption Agreement to allocate Non-Safe
Harbor Non-Elective Contributions using allocation groups, the Sponsoring
Employer may elect in the "Allocation Group Addendum" either that each
Benefiting Participant of the Employer will constitute a "separate allocation
group" or that specific Benefiting Participants of the Employer will be grouped
together in "separate allocation groups" for purposes of allocating Non-Safe
Harbor Non-Elective Contributions. However, only a limited number of Allocation
Rates is permitted, and the number of Allocation Rates cannot be greater than
the maximum allowable number of Allocation Rates. The maximum allowable number
of Allocation Rates is equal to the sum of the allowable number of Allocation
Rates for eligible Non-Highly Compensated Employees (eligible NHCEs) and the
allowable number of Allocation Rates for eligible Highly Compensated Employees
(eligible HCEs). The allowable number of Allocation Rates for eligible HCEs is
equal to the number of eligible

DC Basic Plan #01    Page - 62 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



HCEs, limited to 25. The allowable number of NHCE Allocation Rates depends on
the number of eligible NHCEs, limited to 25. If the Plan has only one or two
eligible NHCEs, the allowable number of NHCE Allocation Rates is one. If the
Plan has 3 to 8 eligible NHCEs, then the allowable number of NHCE Allocation
Rates cannot exceed two. If the Plan has 9 to 11 eligible NHCEs, then the
allowable number of NHCE Allocation Rates cannot exceed three. If the Plan has
12 to 19 eligible NHCEs, then the allowable number of NHCE Allocation Rates
cannot exceed four. If the Plan has 20 to 29 eligible NHCEs, then the allowable
number of NHCE Allocation Rates cannot exceed five. If the Plan has 30 or more
eligible NHCEs, then the allowable number of NHCE Allocation Rates cannot exceed
the number of eligible NHCEs divided by five (rounded down to the next whole
number if the result of dividing is not a whole number), but will not exceed 25.
The allocation will be made as follows: First, the total amount of Non-Safe
Harbor Non-Elective Contributions is allocated among the Deemed Aggregated
Allocation Groups in portions determined by the Employer. Second, within each
Deemed Aggregated Allocation Group, the allocated portion is allocated to each
Benefiting Participant in the ratio that such Benefiting Participant's
Compensation, bears to the total Compensation of all each Benefiting
Participants in the group.
(6)
Allocations Using Age Weighting. If the Sponsoring Employer elects in the
Adoption Agreement to allocate Non-Safe Harbor Non-Elective Contributions using
age weighting, then a Benefiting Participant's Age Weighting Factor for any Plan
Year will be determined by multiplying the Benefiting Participant's Compensation
by the appropriate percentage (based upon the Benefiting Participant's Age) set
forth in the "Age-Weighted Table Addendum" that is attached to the Adoption
Agreement. The allocation will be made to each Benefiting Participant's
Non-Elective Contribution Account in the ratio that his or her Age Weighting
Factor for the Allocation Period bears to the total Age Weighting Factors of all
Benefiting Participants for the Allocation Period.

(b)
Effect of Top Heavy on Allocation Method. Notwithstanding anything in the
Section to the contrary, if the Plan is Top Heavy for any Plan Year, and if the
allocation method that is elected in the Adoption Agreement (along with any
other allocations that are permitted to be used to satisfy the Top Heavy Minimum
Allocation requirements of Section 3.14) does not satisfy the Top Heavy Minimum
Allocation requirements (because, for example, either a Benefiting Participant's
Compensation that is used in the allocation method does not satisfy Code
§415(c)(3) Compensation, the Compensation Determination Period is other than the
entire Plan Year, or the allocation method is not sufficient to allocate the Top
Heavy Minimum Allocation to any Non-Key Employee), then the Top Heavy Minimum
Allocation will be allocated first before (or, simultaneous with, if no Key
Employee has any Employer contributions (including any Elective Deferrals made
on behalf of a Key Employee to a 401(k) Plan maintained by the Employer) or
Forfeitures allocated to the Participant's Account for that Plan Year) any
allocations under the allocation method. However, the allocation method may take
into account such Top Heavy Minimum Allocation.

3.6.
Prevailing Wage Contributions. If elected in the Adoption Agreement, the
Employer will make Prevailing Wage Contributions to the Plan for the Prevailing
Wage Service of each Prevailing Wage Employee, subject to the following
provisions:

(a)
Amount of Prevailing Wage Contributions. The Prevailing Wage Contribution for
each Prevailing Wage Employee will be based on the hourly contribution rate
required under the applicable Prevailing Wage Law for each such Employee's
employment classification at which Prevailing Wage Law services are performed by
each such Employee that are not being paid as wages or being used to provide
other benefits.


DC Basic Plan #01    Page - 63 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(b)
Frequency of Prevailing Wage Contributions. Prevailing Wage Contributions will
be contributed to the Plan as frequently as required under the applicable
Prevailing Wage Law.

(c)
Allocation/Utilization of Prevailing Wage Contributions. Prevailing Wage
Contributions will be allocated/utilized in any (or all) of the following ways:

(1)
Used as a Qualified Non-Elective Contribution for a 401(k) Plan and/or a 401(m)
Plan. If the Plan is a 401(k) Plan and/or a 401(m) Plan, then all or any portion
of a Participant's Prevailing Wage Contributions can be used as a Qualified
Non-Elective Contribution.

(2)
Used as a Qualified Matching Contribution for a 401(k) Plan and/or a 401(m)
Plan. If the Plan is a 401(k) Plan and/or a 401(m) Plan, then all or any portion
of a Participant's Prevailing Wage Contributions can be used as a Qualified
Matching Contributions, to the extent that the Participant has Elective
Deferrals made to the Plan on his or her behalf.

(3)
Allocated to the Prevailing Wage Account. All or any portion of a Participant's
Prevailing Wage Contributions can be allocated to the Prevailing Wage Account of
each Participant eligible to share in the allocation of such Prevailing Wage
Contributions; and/or

(4)
Offset Other Contributions. All or any portion of a Participant's Prevailing
Wage Contributions can be used first to offset any type(s) of Employer
contributions (other than Elective Deferrals). If Prevailing Wage Contributions
remain after the offset(s) of the prior sentence, then the remaining Prevailing
Wage Contributions will be allocated to the Prevailing Wage Account of each
Participant eligible to share in the allocation of such remaining Prevailing
Wage Contributions.

3.7.
Qualified Matching Contributions. If the Plan is a 401(k) Plan or a 401(m) Plan,
then the Employer may make a Qualified Matching Contribution in such amount as
the Employer, in its sole discretion, may determine, subject to the following
provisions:

(a)
Contributions Treated as Qualified Matching Contributions. The Employer may
elect to treat all or any portion of a Matching Contribution as a Qualified
Matching Contribution. Furthermore, the Employer may elect to treat all or any
portion of a Participant's Prevailing Wage Contribution as a Qualified Matching
Contribution, to the extent that the Participant has Elective Deferrals made on
his or her behalf, in which event such Prevailing Wage Contributions will be
subject to same Vesting and distribution requirements that apply to Qualified
Matching Contributions.

(b)
Allocation of Qualified Matching Contributions. Qualified Matching Contributions
(QMACs), and any Non-Safe Harbor Matching Contributions that are treated as
QMACs, will be allocated to the Qualified Matching Contribution Account of each
Eligible Participant for that Allocation Period. Such contributions will be
allocated in the manner elected by the Administrator, subject to the following:

(1)
Permissible Methods of Allocation. The Administrator may elect to make the
allocation from one of the following allocation methods: (A) pro-rata based on
the Compensation of each Eligible Participant; (B) pro-rata based on the
Compensation of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Compensation and working up until the ADP Test or the
ACP Test is satisfied; (C) pro-rata based on the Elective Deferrals of each
Eligible Participant starting with the Eligible Participant with the lowest
amount of Elective Deferrals and working up until the ADP Test or the ACP Test
is satisfied; (D) per capita to each Eligible Participant; (E) per capita based
on the Compensation of each Eligible Participant starting with the Eligible
Participant with the lowest amount of Compensation and working up until the ADP
Test or the ACP Test is satisfied; or (F) per capita based on the Elective
Deferrals of each Eligible Participant starting


DC Basic Plan #01    Page - 64 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



with the Eligible Participant with the lowest amount of Elective Deferrals and
working up until the ADP Test or the ACP Test is satisfied.
(2)
Maximum Permissible Allocation. Notwithstanding anything in this paragraph (b)
to the contrary, the Sponsoring Employer may limit the maximum amount of QMACs
that will be allocated for any Allocation Period to an Eligible Participant, to
the limitation on disproportionate QMACs as described in Section 3.18(j)(4)(B)
for purposes of the ADP Test or the limitation on disproportionate Matching
Contributions as described in Section 3.19(h) or (i) for purposes of the ACP
Test.

(3)
Eligible Participants. As used in this paragraph (b), the term "Eligible
Participant" means any Participant who is a NHCE and who makes an Elective
Deferral during the Allocation Period being tested. Furthermore, the
Administrator may elect to limit the allocations of QMACs only to Eligible
Participants who are employed on the last day of the Allocation Period. In
addition, if this 401(k) Plan and/or this 401(m) Plan provides that Otherwise
Excludable Participants are eligible to participate and if the plan applies Code
§410(b)(4)(B) in determining whether the 401(k) Plan and/or the 401(m) Plan
meets the requirements of Code §410(b)(1), then the Administrator may elect to
limit the allocations of QMACs only to either: (A) Participants who are
Non-Highly Compensated Employees and who are Otherwise Excludable Participants;
or (B) Participants who are Non-Highly Compensated Employees and who are not
Otherwise Excludable Participants. The Administrator may also elect to allocate
QMACs to one or more Participants who are Highly Compensated Employees.

3.8.
Qualified Non-Elective Contributions. If the Plan is a Code §401(k) Plan or a
Code §401(m) Plan, then the Employer may make a Qualified Non-Elective
Contribution to the Plan in such amount as the Employer, in its sole discretion,
may determine, subject to the following provisions:

(a)
Contributions Treated as Qualified Non-Elective Contributions. The Employer may
elect to treat all or any portion of a Non-Safe Harbor Non-Elective Contribution
as a Qualified Non-Elective Contribution. The Employer may also elect to treat
all or any portion of a Participant's Prevailing Wage Contribution as a
Qualified Non-Elective Contribution, in which event such Prevailing Wage
Contributions will be subject to same Vesting and distribution requirements that
apply to Qualified Non-Elective Contributions.

(b)
Allocation of Qualified Non-Elective Contributions. Qualified Non-Elective
Contributions (QNECS), Non-Safe Harbor Non-Elective Contributions that are
treated as QNECS, and Prevailing Wage Contributions that are treated as QNECS
will be allocated to the Qualified Non-Elective Contribution Account of each
Eligible Participant for that Allocation Period. Such contributions will be
allocated in the manner elected by the Administrator, subject to the following:

(1)
Permissible Methods of Allocation. The Administrator may elect to make the
allocation from one of the following allocation methods: (A) pro-rata based on
the Compensation of each Eligible Participant; (B) pro-rata based on the
Compensation of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Compensation and working up until the ADP Test or the
ACP Test is satisfied; (C) per capita to each Eligible Participant; or (D) per
capita based on the Compensation of each Eligible Participant starting with the
Eligible Participant with the lowest amount of Compensation and working up until
the ADP Test or the ACP Test is satisfied.

(2)
Maximum Permissible Allocation. Notwithstanding anything in this paragraph (b)
to the contrary, the Sponsoring Employer may limit the maximum amount of QNECs
to be allocated for any Allocation Period to an Eligible Participant, to the
limitation on


DC Basic Plan #01    Page - 65 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



disproportionate QNECs as described in paragraph 3.18(j)(4)(A) for purposes of
the ADP Test or Section 1.44(e)(4) for purposes of the ACP Test.
(3)
Eligible Participants. As used in this paragraph (b), the term "Eligible
Participant" means any Participant (A) who is a NHCE, and (B) who is eligible,
in the Administrator's discretion, either to make an Elective Deferral
(regardless of whether such Participant actually makes an Elective Deferral)
and/or to receive a Non-Safe Harbor Matching Contribution (regardless of whether
such Participant actually receives a Non-Safe Harbor Matching Contribution)
during the Allocation Period being tested. Furthermore, the Administrator may
elect to limit the allocations of QNECs only to Eligible Participants who are
employed on the last day of the Allocation Period. In addition, if this 401(k)
Plan and/or this 401(m) Plan provides that Otherwise Excludable Participants are
eligible to participate and if the plan applies Code §410(b)(4)(B) in
determining whether the 401(k) Plan and/or the 401(m) Plan meets the
requirements of Code §410(b)(1), then the Administrator may elect to limit the
allocations of QNECs only to either: (A) Participants who are Non-Highly
Compensated Employees and who are Otherwise Excludable Participants; or (B)
Participants who are Non-Highly Compensated Employees and who are not Otherwise
Excludable Participants. Lastly, the Administrator may elect to allocate QNECs
to one or more Participants who are Highly Compensated Employees.

3.9.
Rollover Contributions. If elected in the Adoption Agreement, then subject to
any changes, limitations, or effective dates adopted by written notice and/or
procedures established and adopted by the Administrator pursuant to Section 8.6,
any Employee who is permitted to make Rollover Contributions as elected in the
Adoption Agreement may make such Rollover Contributions into the Plan from the
types of plans as elected in the Adoption Agreement. Rollover Contributions can
also include various types of rollovers as elected in the Adoption Agreement.
Rollover Contributions will be allocated to an Employee's Rollover Contribution
Account in which the Employee will have a 100% Vested Interest. If enumerated in
the Effective Date Addendum, then this Plan will not permit an Employee to make
additional Rollover Contributions to the Plan on or after the date that is
enumerated in the Effective Date Addendum. However, any Rollover Contributions
made before such date will continue to be maintained in the Employee's Rollover
Contribution Account. The Administrator may choose for investment purposes
either to segregate Rollover Contribution Accounts into separate interest
bearing accounts or to invest Rollover Contribution Accounts as part of the
general Trust Fund, except for that portion of an Employee's Rollover
Contribution Account which he or she may be permitted to self-direct under
Section 7.4.

3.10.
Safe Harbor 401(k) Contributions. If the Plan is a 401(k) Plan, then the
Employer may make Safe Harbor 401(k) Contributions as elected in the Adoption
Agreement, subject to the following provisions:

(a)
ADP Safe Harbor Non-Elective Contributions. If the Employer elects in the
Adoption Agreement (or to the extent the Employer amends the Plan either by
amending the Adoption Agreement or via the Safe Harbor Notice), then the
Employer will make an ADP Safe Harbor Non-Elective Contribution equal to 3% (or
such higher percentage as elected by the Employer) of the Compensation of each
Safe Harbor Participant. The Employer may elect in the Adoption Agreement to
make this ADP Safe Harbor Non-Elective Contribution to a money purchase plan
named in the Adoption Agreement. For any Allocation Period in which the Employer
elects to make an ADP Safe Harbor Non-Elective Contribution to the named money
purchase plan, an ADP Safe Harbor Non-Elective Contribution will be made to this
Plan in lieu of the ADP Safe Harbor Non-Elective Contribution to the money
purchase plan unless each Safe Harbor Participant under this Plan also
participates in such other plan and such other plan has the same Plan Year as
this Plan. Such ADP Safe Harbor Non-Elective Contribution will be subject to the
provisions of Section 3.20.

(b)
ADP Safe Harbor Matching Contributions. If elected in the Adoption Agreement, an
ADP Safe Harbor Matching Contribution (whether "Basic" or "Enhanced" as elected
in the Adoption


DC Basic Plan #01    Page - 66 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Agreement) will be made that is equal to the amount specified in the Adoption
Agreement, subject to the provisions of Section 3.20.
(c)
ACP Safe Harbor Matching Contributions. If elected in the Adoption Agreement,
the Employer may also make additional ACP Safe Harbor Matching Contributions for
each Allocation Period. Such ACP Safe Harbor Matching Contribution will be
subject to the provisions of Section 3.21.

(d)
True-Ups. If (1) the Allocation Period for either ADP Safe Harbor Matching
Contributions and/or ACP Safe Harbor Matching Contributions (which
contributions, for purposes of this paragraph, will hereafter be known as "Safe
Harbor Matching Contributions") is a computation period that is less than the
Plan Year, and (2) on the last day of any Plan Year, the dollar amount of the
Safe Harbor Matching Contributions made on behalf of a Benefiting Participant is
less than the dollar amount that would have been made had the Safe Harbor
Matching Contributions been contributed for an Allocation Period of a Plan Year,
then the Employer may elect, pursuant to the Employer's discretion and subject
to any Safe Harbor Notice requirements, for any Plan Year to make an additional
Safe Harbor Matching Contribution so that the Safe Harbor Matching Contribution
contributed for a Benefiting Participant is equal to the Safe Harbor Matching
Contribution that would have been made had the Safe Harbor Matching
Contributions been contributed for an Allocation Period of the Plan Year.
However, any such additional Safe Harbor Matching Contributions can only be made
to the Plan on a uniform, nondiscriminatory basis.

(e)
Prorating the Code §401(a)(17) Compensation Limit for Each Allocation Period. If
the Allocation Period for either ADP Safe Harbor Matching Contributions and/or
ACP Safe Harbor Matching Contributions is a computation period that is less than
the Plan Year, then the Employer may elect, pursuant to the Employer's
discretion and subject to any Safe Harbor Notice requirements, for any Plan Year
to prorate the Code §401(a)(17) Compensation Limit to each Allocation Period of
the Plan Year. However, any prorating of the Code §401(a)(17) Compensation Limit
can only be made on a uniform, nondiscriminatory basis.

(f)
Allocation of Safe Harbor 401(k) Contributions. Safe Harbor 401(k) Contributions
will be allocated as follows: (1) ADP Safe Harbor Matching Contributions will be
allocated to a Participant's ADP Safe Harbor Matching Contribution Account; (2)
ADP Safe Harbor Non-Elective Contributions will be allocated to a Participant's
ADP Safe Harbor Non-Elective Contribution Account; and (3) ACP Safe Harbor
Matching Contributions will be allocated to a Participant's ACP Safe Harbor
Matching Contribution Account.

3.11.
Voluntary Employee Contributions. If elected in the Adoption Agreement, each
Participant may make Voluntary Employee Contributions for a Plan Year, but no
later than 30 days after the end of the Plan Year for which such Voluntary
Employee Contribution is deemed to be made. Such Voluntary Employee
Contributions will be allocated to a Participant's Voluntary Employee
Contribution Account in which the Participant will have a 100% Vested Interest.
If enumerated in the Effective Date Addendum, then this Plan will not permit a
Participant to make additional Voluntary Employee Contributions to the Plan on
or after the date that is enumerated in the Effective Date Addendum. However,
any Voluntary Employee Contributions made before such date will continue to be
maintained in the Participant's Voluntary Employee Contribution Account.
Voluntary Employee Contribution Accounts will be administered in accordance with
the following provisions:

(a)
Investment of Accounts. The Administrator may choose for investment purposes
either to segregate Voluntary Employee Contribution Accounts into separate
interest bearing accounts or to invest Voluntary Employee Contribution Accounts
as part of the general Trust Fund (in which case Voluntary Employee Contribution
Accounts will share in net income and losses in the manner elected in the
Adoption Agreement), except for that portion of a Participant's Voluntary
Employee Contribution Account which a Participant may be permitted to
self-direct pursuant to Section 7.4.


DC Basic Plan #01    Page - 67 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(b)
Discontinuance of Contributions in the Event of a Financial Hardship
Distribution. If a Participant receives a financial hardship distribution under
Section 5.16 (or receives a financial hardship distribution from any other
Employer maintained plan), he or she will be barred from making Voluntary
Employee Contributions for a period of 6 months after the distribution, or such
other period of time as set forth in an administrative policy regarding
financial hardship distributions promulgated by the Administrator.

(c)
ACP Testing. Any Voluntary Employee Contributions made for a Plan Year must
satisfy the ACP Test of Section 3.19 for a Plan Year. Voluntary Employee
Contributions that do not satisfy the ACP Test will utilize the correction
methods of such Section.

(d)
Right to Make Each Rate of Voluntary Employee Contributions. The right to make
each rate of Voluntary Employee Contributions (determining the rate based on the
Plan's definition of the Compensation out of which the Voluntary Employee
Contributions are made (regardless of whether that definition of Compensation
satisfies Code §414(s)), and treating different rates as existing if they are
based on definitions of Compensation or other requirements or formulas that are
not substantially the same) must not discriminate in favor of Highly Compensated
Employees.

3.12.
Allocation of Earnings and Losses. As of each Valuation Date, amounts in
Participants' accounts/sub-accounts which have not been segregated from the
general Trust Fund for investment purposes (accounts which have been segregated
include any Directed Investment Accounts established under Section 7.4) and
which have not been distributed since the prior Valuation Date will have the net
income of the Trust Fund that has been earned since the prior Valuation Date
allocated in accordance with such rules and procedures that are established by
the Administrator and that are applied in a uniform and nondiscriminatory manner
based upon the investments of the Trust Fund and the Participants'
accounts/sub-accounts to which the net income is allocated. For purposes of this
Section, the term "net income" means the net of any interest, dividends,
unrealized appreciation and depreciation, capital gains and losses, and
investment expenses of the Trust Fund determined on each Valuation Date.
However, Participants' accounts/sub-accounts which have been segregated from the
general Trust Fund for investment purposes (accounts which have been segregated
include any Directed Investment Accounts established under Section 7.4) will
only have the net income earned thereon allocated thereto. Policy dividends or
credits will be allocated to the Participant's Account for whose benefit the
Policy is held.

3.13.
Forfeitures and Their Usage. The following provisions relate to Forfeitures and
their usage and allocation:

(a)
Provisions Related to Forfeitures. The following provisions relate to
Forfeitures:

(1)
Distribution of Entire Vested Interest (or After 5 Consecutive Breaks in
Service, If Earlier). If the Sponsoring Employer elects in the Adoption
Agreement that a Forfeiture of the non-Vested portion of the Participant's
Account balance attributable to Employer contributions will occur as of the
earlier of (A) the date that the Participant who Terminated Employment receives
a distribution of his or her Vested Interest under Article 5, or (B) the date
that the Participant incurs five consecutive Breaks in Service after Termination
of Employment, then the provisions of this paragraph apply. Effective as of the
first day of Plan Year beginning in 2006 (or such earlier effective date as may
be provided in a separate amendment for implementing the final §401(k)
Regulations and as permitted by such Regulations) with respect to any 401(k)
Plan, a Forfeiture of the non-Vested portion of the Participant's Account
balance attributable to Employer contributions will not occur pursuant to the
provisions of clause (A) of the prior sentence unless the entire Elective
Deferral Account of the Participant who Terminated Employment is or has been
distributed. Furthermore, if a Participant's Vested Interest in the entire
Participant's Account balance attributable to Employer contributions is zero on
the date that the Participant Terminates Employment, then the Participant will
be deemed to have received a distribution of such Vested Interest on the date of
such Termination of Employment and a Forfeiture of the


DC Basic Plan #01    Page - 68 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Participant's Account attributable to Employer contributions will occur pursuant
to the provisions of clause (A) on the date of such Termination of Employment.
(2)
Consecutive Breaks in Service. If the Sponsoring Employer elects in the Adoption
Agreement that a Forfeiture of the non-Vested portion of the Participant's
Account attributable to Employer contributions will occur when a Participant
incurs a specified number of consecutive Breaks in Service (up to a maximum of
five (5) consecutive Breaks in Service) after Termination of Employment, then a
Forfeiture will not occur prior to such date, even if the Participant receives a
distribution of the entire Vested Interest in the Participant's Account balance
attributable to Employer contributions prior to such date.

(b)
Usage and Allocation of Forfeitures. On each annual Valuation Date, the
Administrator may elect to use all or any portion of the Forfeiture Account to
pay administrative expenses incurred by the Plan. The portion of the Forfeiture
Account that is not used to pay administrative expenses will be used first to
restore previous Forfeitures of Participants' Accounts pursuant to Section 5.7
and/or to restore Participants' Accounts pursuant to Section 5.13. The portion
of the Forfeiture Account that is not used to pay administrative expenses and is
not used to satisfy the provisions of the previous sentence will then be
allocated/used as elected in the Adoption Agreement pursuant to either (1) or
(2) as follows:

(1)
Profit Sharing and Money Purchase Plans. For a profit sharing plan or money
purchase plan, the Forfeiture Account, as elected in the Adoption Agreement,
will either (A) be allocated to Participants in the manner elected; (B) be used
to reduce the Employer's contribution; or (C) be added to the Employer's
contribution, to be allocated therewith in the manner elected in the Adoption
Agreement.

(2)
401(k) Plans. For a 401(k) Plan, the Forfeiture Account will, as elected in the
Adoption Agreement, either (A) be allocated to Participants in the manner
elected; (B) be used to reduce any Employer contribution (or combination of
Employer contributions), as determined by the Administrator; or (C) be added to
any Employer contribution (or combination of Employer contributions), as
determined by the Administrator, to be allocated therewith in the manner elected
in the Adoption Agreement.

3.14.
Top Heavy Minimum Allocation. In any Plan Year in which the Plan is Top Heavy
and a Key Employee receives an allocation of Employer contributions or
Forfeitures, each Participant who is described in paragraph (a) below will
receive a Top Heavy Minimum Allocation determined in accordance with the
following:

(a)
Participants Who Must Receive the Top Heavy Minimum Allocation. The Top Heavy
Minimum Allocation will be made for each Participant who is a Non-Key Employee
(and to any other Participant (including any Key Employee), if elected in the
Adoption Agreement) who is employed by an Employer on the last day of the Plan
Year, even if such Participant (1) fails to complete any minimum Hours of
Service or Period of Service that is required to receive an allocation of
Employer contributions or Forfeitures for the Plan Year; (2) fails to make
Elective Deferrals if this Plan is a 401(k) Plan; (3) fails to make a Mandatory
Employee Contribution to the Plan; or (4) receives Compensation that is less
than a stated amount. The Top Heavy Minimum Allocation is not required to be
allocated to any Rollover Participant.

(b)
Participation in Multiple Defined Contribution Plans. If (1) this Plan is not
part of a Required Aggregation Group or a Permissive Aggregation Group with a
defined benefit plan, (2) this Plan is part of a Required Aggregation Group or a
Permissive Aggregation Group with one or more defined contribution plans, (3) a
Participant who is described in paragraph (a) participates in this Plan and in
one or more defined contribution plans that are part of the Required Aggregation
Group or the Permissive Aggregation Group, and (4) the allocation of Employer
contributions and Forfeitures of each plan that is part of the Required
Aggregation Group or the Permissive Aggregation Group (when


DC Basic Plan #01    Page - 69 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



each plan is considered separately) is insufficient to satisfy the Top Heavy
Minimum Allocation requirement with respect to such Participant, the Top Heavy
Minimum Allocation requirement will nevertheless be satisfied if the aggregate
allocation of Employer contributions and Forfeitures that are made on behalf of
such Participant under this Plan and all other defined contribution plans that
are part of the Required Aggregation Group or the Permissive Aggregation Group
(and any other defined contribution plan that is sponsored by the Employer) is
sufficient to satisfy the Top Heavy Minimum Allocation requirement. However, if
the aggregate allocation of Employer contributions and Forfeitures that are made
on behalf of a Participant under this Plan and all other defined contribution
plans that are part of the Required Aggregation Group or the Permissive
Aggregation Group (and any other defined contribution plan that is sponsored by
the Employer) is not sufficient to satisfy the Top Heavy Minimum Allocation
requirement, then the Employer will make an additional contribution on behalf of
such Participant to this Plan and/or to one or more defined contribution plans
that are part of the Required Aggregation Group or the Permissive Aggregation
Group (or any other defined contribution plan that is sponsored by the Employer)
in order that the aggregate allocation of Employer contributions and Forfeitures
that are made on behalf of such Participant under this Plan and all defined
contribution plans that are part of the Required Aggregation Group or the
Permissive Aggregation Group (and any other defined contribution plan that is
sponsored by the Employer) satisfies the Top Heavy Minimum Allocation
requirement.
(c)
DB Plan Part of Required Aggregation Group or Permissive Aggregation Group. If
this Plan is part of a Required Aggregation Group or a Permissive Aggregation
Group with a defined benefit plan, then the Sponsoring Employer may, in the
Sponsoring Employer's discretion and in a uniform non-discriminatory manner
which is intended to satisfy the requirements of Code §416(f) regarding the
preclusion of required duplication and inappropriate omission of Top Heavy
minimum benefits or Top Heavy Minimum Allocations, determine to satisfy the
requirements of Code §416 with respect to each Participant described in
paragraph (a) who participates in this Plan and in the defined benefit plan
which is part of the Required Aggregation Group or the Permissive Aggregation
Group, by any of the following methods:

(1)
Defined Benefit Minimum Benefit. A defined benefit minimum, which is an accrued
benefit at any point in time equal to at least the product of (A) an Employee's
average annual Code §415(c)(3) Compensation for the period of consecutive years
(not exceeding five) when the Employee had the highest aggregate Code §415(c)(3)
Compensation from the Employer and (B) the lesser of 2% per Year of Service or
1-Year Period of Service, as applicable, with the Employer or 20%, subject to
the rules of Code §416 and the Regulations thereunder.

(2)
Floor Offset Arrangement. A floor offset approach, pursuant to Revenue Ruling
76-259, under which the defined benefit minimum of the defined benefit plan that
is provided pursuant to paragraph (c)(1) is offset by the benefits provided
under the defined contribution plan.

(3)
Using Comparability. A demonstration, using a comparability analysis pursuant to
Revenue Ruling 81¬202, that the plans are providing benefits at least equal to
the defined benefit minimum that is provided pursuant to paragraph (c)(1).

(4)
5% Defined Contribution Allocation. An allocation of Employer contributions and
Forfeitures that are made on behalf of such Participant under this Plan (or any
defined contribution plan that is sponsored by the Employer) equal 5% of an
Employee's Code §415(c)(3) Compensation for each Plan Year that the Required
Aggregation Group or the Permissive Aggregation Group is Top Heavy.

(d)
Frozen DB Plan after December 31, 2001. In determining Top Heavy minimum
benefits or Top Heavy Minimum Allocations in any Plan Year which begins after
December 31, 2001, a defined benefit plan in which no Key Employee and no former
Key Employee benefits (within the meaning


DC Basic Plan #01    Page - 70 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



of Code §410(b)) in the defined benefit plan during a Plan Year will be
disregarded in determining whether the defined benefit plan is part of a
Required Aggregation Group or a Permissive Aggregation Group with this Plan.
(e)
Contributions That Can Be Used to Satisfy Top Heavy Minimum. All Employer
contributions to the Plan (other than (1) Elective Deferrals that are made on
behalf of a Participant to a 401(k) Plan and (2) for Plan Years beginning before
2002, Matching Contributions) will be taken into account in determining if the
Employer has satisfied the Top Heavy minimum benefit and/or Top Heavy Minimum
Allocation requirements of this Section. Furthermore, the following Employer
contributions that are made on behalf of a Participant to a 401(k) Plan may be
taken into account in determining whether the Top Heavy minimum benefit and/or
Top Heavy Minimum Allocation requirements have been satisfied: Non-Safe Harbor
Non-Elective Contributions; Qualified Non-Elective Contributions; ADP Safe
Harbor Non-Elective Contributions; for Plan Years beginning after 2001, Matching
Contributions (including Qualified Matching Contributions); and any other
Employer contributions as may be permitted by law.

(f)
Safe Harbor Plan and SIMPLE 401(k) Plan Exceptions. The Top Heavy Minimum
Allocation requirements will not apply to the Plan for any Plan Year in which
the Plan is a 401(k) Plan that consists solely of Elective Deferrals, ADP Safe
Harbor Contributions which meet the requirements of Code §401(k)(12), and, if
applicable, ACP Safe Harbor Matching Contributions (including ADP Safe Harbor
Matching Contributions) which meet the requirements of Code §401(m)(11), so long
as each Participant (1) who is a Non-Key Employee and (2) who is eligible to
make Elective Deferrals is also a Safe Harbor Participant for such Plan Year.
Also, a SIMPLE 401(k) Plan is not subject to the Top Heavy Minimum Allocation
requirements.

3.15.
Failsafe Allocation. If elected in the Adoption Agreement and the Plan (or a
component of the Plan) for any Plan Year fails to satisfy the nondiscriminatory
classification test of Code §410(b)(2)(A)(i) and Regulation §1.410(b)- 4 and/or
the average benefit percentage test of Code §410(b)(2)(A)(ii) and Regulation
§1.410(b)-5, then certain allocations will be made under this Section only to
the extent necessary to insure that the Plan (or such component of the Plan) for
such Plan Year satisfies one of the tests set forth in either Code §410(b)(1)(A)
(in which the Plan initially fails to benefit at least 70% of the non-excludable
NHCEs), or Code §410(b)(1)(B) (in which the Plan initially fails to benefit a
percentage of the non-excludable NHCEs that is at least 70% of the percentage of
the non-excludable HCEs), pursuant to the following rules:

(a)
Order of Accrual Groups. To satisfy one of the above tests for such Plan Year,
an allocation may be made to certain Employees in the following groups
(hereafter known as "Accrual Groups") in the following order:

(1)
First Accrual Group. First, an allocation may be made to that group of Employees
who were Participants for the Plan Year but who did not receive an allocation
for the Plan Year.

(2)
Second Accrual Group. Next, an allocation may be made to that group of Employees
who have not yet satisfied the eligibility requirements of Section 2.1 and who
are Eligible Employees.

(3)
Third Accrual Group. Next, an allocation may be made to that group of Employees
who have satisfied the eligibility requirements of Section 2.1 and who are not
Eligible Employees.

(4)
Fourth Accrual Group. Finally, an allocation may be made to that group of
Employees who have not yet satisfied the eligibility requirements of Section 2.1
and who are not Eligible Employees.

(b)
Priority within an Accrual Group. To determine each Employee's priority within
an Accrual Group, Employees will be ranked as elected in the Adoption Agreement.


DC Basic Plan #01    Page - 71 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(c)
Employees Who Share and the Amount of Allocation. Only those Employees who are
required to benefit under the Plan (or the component of the Plan) for the Plan
Year in order to satisfy one of the above tests will be entitled to an
allocation, even if the number of Employees who are required to benefit is less
than the total number of Employees within a specific Accrual Group. Such
allocation will be made on the same basis as, and using the same allocation
formula and method as, the allocation that is made to each Participant who is an
otherwise Benefiting Participant for such Plan Year with respect to the Plan (or
such component of the Plan). The right of an Employee who is eligible to receive
an allocation under this Section for a Plan Year will be fixed as of the last
day of such Plan Year.

3.16.
SIMPLE 401(k) Provisions. If the Sponsoring Employer elects in the Adoption
Agreement to have the SIMPLE 401(k) provisions apply, the following provisions
will apply each Year the election is in effect:

(a)
Certain Conditions Which Must Be Satisfied. The following conditions must be
satisfied each Year (as defined in paragraph (b) below) in order for the terms
of this Section to apply: (1) the Employer adopting this amendment must be an
Eligible Employer (as defined in paragraph (b) below); (2) no contributions are
made, or benefits accrued for services during the Year, on behalf of any
Eligible Employee (as defined in paragraph (b) below) under any other plan,
contract, pension, or trust described in Code §219(g)(5)(A) or (B), maintained
by the Employer; and (3) if the Sponsoring Employer has elected the SIMPLE
401(k) provisions in the Adoption Agreement, then to the extent that any other
provision of the Plan is inconsistent with the provisions of this Section, the
provisions of this Section will govern.

(b)
Definitions. The following terms have the following meanings for purposes of
this Section:

(1)
Year. The term "Year" means the calendar year.

(2)
Eligible Employee. The term "Eligible Employee" means any Employee who is
entitled to make Elective Deferrals under the terms of this Section of the Plan.

(3)
Eligible Employer. The term "Eligible Employer" means, with respect to any Year,
an Employer that had no more than 100 Employees who received at least $5,000 of
Compensation from the Employer for the preceding Year. In applying the preceding
sentence, all Employees of controlled groups of corporations under Code §414(b),
all Employees of trades or businesses (whether incorporated or not) under common
control under Code §414(c), all Employees of affiliated service groups under
Code §414(m), and Leased Employees required to be treated as the Employer's
Employees under Code §414(n), are taken into account. An Eligible Employer that
adopts this amendment and fails to be an Eligible Employer for any subsequent
Year is treated as an Eligible Employer for the 2 Years following the last Year
the Employer was an Eligible Employer. If the failure is due to any acquisition,
disposition, or similar transaction involving an Eligible Employer, the
preceding sentence applies only if the provisions of Code §410(b)(6)(C)(i) are
satisfied.

(4)
Compensation. The term "Compensation" means the sum of the wages, tips and other
compensation from the Employer subject to federal income tax withholding (as
described in Code §6051(a)(3)) and the Employee's Elective Deferrals made under
this or any other 401(k) Plan, and, if applicable, elective deferrals under a
Code §408(p) SIMPLE plan, a SARSEP, or a Code §403(b) annuity contract and
compensation deferred under a Code §457 plan, required to be reported by the
Employer on Form W-2 as described in Code §6051(a)(8). For Self-Employed
Individuals, the term "Compensation" means net earnings from self-employment
determined under Code §1402(a) prior to subtracting any contributions made under
this Plan on behalf of the individual. The Code §401(a)(17) Compensation Limit
applies to the Compensation under this Section except with respect to Matching
Contributions, if any, made in accordance with paragraph (f) below.


DC Basic Plan #01    Page - 72 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(c)
Salary Reduction Election. Each Eligible Employee may make a salary reduction
election to have his or her Compensation reduced for the Year in any amount
selected by the Eligible Employee. The Employer will make a salary reduction
contribution to the Plan, as an Elective Deferral, in the amount by which the
Eligible Employee's Compensation has been reduced. The limitation on salary
reduction contributions is $7,000 for 2002 and increasing by $1,000 for each
Year thereafter up to $10,000 for 2005 and later Years. After 2005, the $10,000
limit will be adjusted (but only in $500 increments) by the Secretary of the
Treasury for cost-of¬living increases under Code §408(p)(2)(E). Beginning in
2002, the amount of an Eligible Employee's salary reduction contributions
permitted for a Year is increased for Eligible Employees aged 50 or over by the
end of the Year by the amount of allowable Catch-Up Contributions. The Catch-Up
Contribution Limit in a SIMPLE 401(k) Plan is $500 for 2002, increasing by $500
for each Year thereafter up to $2,500 for 2006. After 2006, the Catch-Up
Contribution Limit of $2,500 will be adjusted by the Secretary of the Treasury
for cost-of-living increases under Code §414(v)(2)(C). Any such adjustments will
be in multiples of $500. Catch-Up Contributions are otherwise treated the same
as other salary reduction contributions.

(d)
Election Period. In addition to any other election periods provided under the
Plan, each Eligible Employee may make or modify a salary reduction election
during the 60-day period immediately preceding each January 1st. For the Year
that an Eligible Employee becomes eligible to make Elective Deferrals under this
Section, the 60-day election period requirement of this Section is deemed
satisfied if the Eligible Employee may make or modify a salary reduction
election during a 60-day period that includes either the date the Eligible
Employee becomes eligible or the day before. An Eligible Employee may terminate
a salary reduction election any time during the Year.

(e)
Notice Requirements. The Employer will notify each Eligible Employee prior to
the 60-day election period described in paragraph (d) that he or she can make a
salary reduction election or modify a prior election in that period. The
notification will indicate whether the Employer will provide a 3% Matching
Contribution of paragraph (f) or a 2% Non-Elective Contribution of paragraph
(g).

(f)
Matching Contributions. If elected in the Adoption Agreement, the Employer will
contribute a Matching Contribution each Year on behalf of each Eligible Employee
who makes a salary reduction election under paragraph (c) above. The amount of
the Matching Contribution will be equal to the Eligible Employee's Elective
Deferrals up to, as elected in the Adoption Agreement, either (1) a limit of 3%
of the Eligible Employee's Compensation for the full calendar Year; or (2) a
reduced limit, provided the following requirements are met: (A) The limit is not
reduced below 1%; (B) The limit is not reduced for more than 2 calendar Years
during the 5-Year period ending with the calendar Year the reduction is
effective; and (C) each Eligible Employee is notified of the reduced Matching
Contribution limit within a reasonable period of time before such Eligible
Employee's 60-day election period for that calendar Year. For purposes of (B)
above, the limit is not reduced for any Year that any SIMPLE Plan of the
Employer is not in effect or for any calendar Year with respect to which the
Employer makes Non-Elective Contributions to a SIMPLE Plan.

(g)
Non-Elective Contributions. If elected in the Adoption Agreement by the
Sponsoring Employer, the Employer will contribute a Non-Elective Contribution of
2% of Compensation for the full calendar Year for each Eligible Employee who
received at least $5,000 of Compensation from the Employer for the Year, or such
lesser amount of Compensation as elected in the Adoption Agreement.

(h)
Limitation on Other Contributions. No Employer or Employee contributions may be
made to this Plan for the Year other than salary reduction contributions of
paragraph (c) above, Matching Contributions of paragraph (f) above, Non-Elective
Contributions of paragraph (g) above, and Rollover Contributions as described in
Regulation §1.402(c)-2, Q & A-1(a).

(i)
Code §415 Limitations. The provisions of this Plan implementing the limitations
of Code §415 apply to Matching Contributions and Non-Elective Contributions.


DC Basic Plan #01    Page - 73 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(j)
Vesting. All benefits attributable to contributions made under this Section are
100% Vested at all times and all previous contributions made under the Plan are
100% Vested as of the beginning of the Year that the SIMPLE 401(k) provisions of
this Section apply to the Plan.

(k)
Top Heavy Rules. The Plan is not treated as a Top Heavy Plan under Code §416 for
any Year for which the provisions of this Section are effective and satisfied.

(l)
Nondiscrimination Tests. The Plan is treated as meeting the requirements of Code
§401(k)(3)(A)(ii) and §401(m)(2) for any Year for which the provisions of this
Section are effective and satisfied.

3.17.
Deemed IRA Contributions. If the Sponsoring Employer elects in the Adoption
Agreement, then each Participant may make Deemed IRA Contributions to the Plan
and the following provisions will apply:

(a)
Limitations on Deemed IRA Contributions. No Deemed IRA Contributions will be
accepted unless such contributions are in cash. The total of such contributions
will not exceed the following annual cash contribution limit: (1) $3,000 for any
taxable year beginning in 2002 through 2004; (2) $4,000 for any taxable year
beginning in 2005 through 2007; and (3) $5,000 for any taxable year beginning in
2008 and years thereafter. After 2008, the annual cash contribution limit of the
prior sentence will be adjusted by the Secretary of the Treasury for
cost-of-living increases under Code §219(b)(5)(C). Such adjustments will be in
multiples of $500. In the case of Participants who are age 50 or over by the end
of their taxable years, the annual cash contribution limit is increased by $500
for each taxable year beginning in 2002 through 2005 and $1,000 for each taxable
year beginning in 2006 and years thereafter.

(b)
Investments of Contributions. A Participant's Deemed IRA Contribution Account
will be invested in such assets as permitted by Code §408. If a Participant's
Deemed IRA Contribution Account acquires collectibles within the meaning of Code
§408(m) after December 31, 1981, then such assets of the Deemed IRA Contribution
Account will be treated as a distribution in an amount equal to the cost of such
collectibles. No portion of a Participant's Deemed IRA Contribution Account will
be invested in life insurance contracts.

(c)
100% Vesting and Separate Records. An Employee will have a 100% Vested Interest
in his or her Deemed IRA Contribution Account at all times. Separate records
will be maintained for each Participant.

(d)
Application of Code §408(a)(6) to Participant's Deemed IRA Contribution Account.
Notwithstanding any provision of this Plan to the contrary, the distribution of
a Participant's interest in the Participant's Deemed IRA Contribution Account
will be made in accordance with the requirements of Code §408(a)(6) and the
Regulations thereunder, the provisions of which are herein incorporated by
reference. If distributions are made from an annuity contract purchased from an
insurance company, then distributions thereunder must satisfy the requirements
of Temporary Regulations §1.401(a)(9)-6T, Q&A-4, rather than paragraphs
(d)(1)(A), (d)(1)(B) and (d)(1)(C) below and Section 5.9. The required minimum
distributions calculated for this Deemed IRA Contribution Account may be
withdrawn from another IRA of the individual in accordance with Regulation
§1.408-8, Q&A-9. Distribution of a Participant's interest in the Participant's
Deemed IRA Contribution Account will be made in accordance with the following:

(1)
General Rules. All distributions from Participant's Deemed IRA Contribution
Account will be made in accordance with the following general rules:

(A)
Required Beginning Date. The entire value of the account of the individual for
whose benefit the account is maintained will commence to be distributed no later
than April 1st following the calendar year in which such individual attains age


DC Basic Plan #01    Page - 74 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



701/2 (known as the "Required Beginning Date") over the life of such individual
or the lives of such individual and his or her designated beneficiary;
(B)
Distributable Amount. The amount to be distributed each year, beginning with the
calendar year in which the individual attains age 701/2 and continuing through
the year of death, will not be less than the quotient obtained by dividing the
value of the Deemed IRA Contribution Account as of the end of the preceding year
by the distribution period in the Uniform Lifetime Table in Regulation
§1.401(a)(9)-9, Q&A-2, using the individual's age as of his or her birthday in
the year. However, if the individual's sole designated beneficiary is his or her
surviving spouse and such spouse is more than 10 years younger than the
individual, then the distribution period is determined under the Joint and Last
Survivor Table in Regulation §1.401(a)(9)-9, Q&A-3, using the ages as of the
individual's and spouse's birthdays in the year.

(C)
Timing of Distributions. The required minimum distribution for the year that the
individual attains age 701/2 can be made as late as April 1st of the following
year. The required minimum distribution for any other year must be made by the
end of such year.

(2)
Required Minimum Distributions After the Participant's Death. Required minimum
distributions will be made after a Participant's death in accordance with the
following provisions:

(A)
Death On or After Required Beginning Date. If the individual dies on or after
the Required Beginning Date, his or her remaining interest will be distributed
at least as rapidly as follows:

(i)
Surviving Spouse Is Not Sole Designated Beneficiary. If the designated
beneficiary is someone other than the individual's surviving spouse, the
remaining interest will be distributed over the remaining life expectancy of the
designated beneficiary, with such life expectancy determined using the
beneficiary's age as of his or her birthday in the year following the year of
the individual's death, or over the period described in paragraph (d)(2)(A)(iii)
below if longer.

(ii)
Surviving Spouse Is Sole Designated Beneficiary. If the individual's sole
designated beneficiary is the individual's surviving spouse, the remaining
interest will be distributed over such spouse's life or over the period
described in paragraph (d)(2)(A)(iii) below if longer. Any interest remaining
after such spouse's death will be distributed over such spouse's remaining life
expectancy determined using the spouse's age as of his or her birthday in the
year of the spouse's death, or, if the distributions are being made over the
period described in paragraph (d)(2)(A)(iii) below, over such period.

(iii)
No Designated Beneficiary. If there is no designated beneficiary, or if
applicable by operation of paragraph (d)(2)(A)(i) or (d)(2)(A)(ii) above, the
remaining interest will be distributed over the individual's remaining life
expectancy determined in the year of the individual's death.

(iv)
Amount of Distribution. The amount to be distributed each year under paragraph
(d)(2)(A)(i), (d)(2)(A)(ii), or (d)(2)(A)(iii), beginning with the calendar year
following the calendar year of the individual's death, is the


DC Basic Plan #01    Page - 75 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



quotient obtained by dividing the value of the Deemed IRA Contribution Account
as of the end of the preceding year by the remaining life expectancy specified
in such paragraph. Life expectancy is determined using the Single Lifetime Table
in Regulation §1.401(a)(9)-9, Q&A-1. If distributions are being made to a
surviving spouse as the sole designated beneficiary, such spouse's remaining
life expectancy for a year is the number in the Single Life Table corresponding
to such spouse's age in the year. In all other cases, remaining life expectancy
for a year is the number in the Single Life Table corresponding to the
beneficiary's or individual's age in the year specified in paragraph
(d)(2)(A)(i), (d)(2)(A)(ii), or (d)(2)(A)(iii) and reduced by 1 for each
subsequent year.
(B)
Death Before Required Beginning Date. If the individual dies before the required
beginning date, his or her entire interest will be distributed at least as
rapidly as follows:

(i)
Surviving Spouse Is Not Sole Designated Beneficiary. If the designated
beneficiary is someone other than the individual's surviving spouse, the entire
interest will be distributed, starting by the end of the calendar year following
the calendar year of the individual's death, over the remaining life expectancy
of the designated beneficiary, with such life expectancy determined using the
age of the beneficiary as of his or her birthday in the year following the year
of the individual's death, or, if elected, in accordance with paragraph
(d)(2)(B)(iii) below.

(ii)
Surviving Spouse Is Sole Designated Beneficiary. If the individual's sole
designated beneficiary is the individual's surviving spouse, the entire interest
will be distributed, starting by the end of the calendar year following the
calendar year of the individual's death (or by the end of the calendar year in
which the individual would have attained age 70 1/2, if later), over such
spouse's life, or, if elected, in accordance with paragraph (d)(2)(B)(iii)
below. If the surviving spouse dies before distributions are required to begin,
the remaining interest will be distributed, starting by the end of the calendar
year following the calendar year of the spouse's death, over the spouse's
designated beneficiary's remaining life expectancy in determined using such
beneficiary's age as of his or her birthday in the year following the death of
the spouse, or, if elected, will be distributed in accordance with paragraph
(d)(2)(B)(iii) below. If the surviving spouse dies after distributions are
required to begin, any remaining interest will be distributed over the spouse's
remaining life expectancy determined using the spouse's age as of his or her
birthday in the year of the spouse's death.

(iii)
No Designated Beneficiary. If there is no designated beneficiary, or if
applicable by operation of paragraph (d)(2)(B)(i) or (d)(2)(B)(ii) above, the
entire interest will be distributed by the end of the calendar year containing
the fifth anniversary of the individual's death (or of the spouse's death in the
case of the surviving spouse's death before distributions are required to begin
under paragraph (d)(2)(B)(ii) above).

(iv)
Amount of Distribution. The amount to be distributed each year under paragraph
(d)(2)(B)(i) or (d)(2)(B)(ii) above is the quotient obtained by dividing the
value of the Deemed IRA Contribution Account as of the end of the preceding year
by the remaining life expectancy specified in such


DC Basic Plan #01    Page - 76 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



paragraph. Life expectancy is determined using the Single Lifetime Table in
Regulation §1.401(a)(9)-9, Q&A-1. If distributions are being made to a surviving
spouse as the sole designated beneficiary, such spouse's remaining life
expectancy for a year is the number in the Single Life Table corresponding to
such spouse's age in the year. In all other cases, remaining life expectancy for
a year is the number in the Single Life Table corresponding to the beneficiary's
age in the year specified in paragraph (d)(2)(B)(i) or (d)(2)(B)(ii) and reduced
by 1 for each subsequent year.
(3)
Value of the Deemed IRA Contribution Account. The "value" of the Deemed IRA
Contribution Account includes the amount of any outstanding rollover, transfer
and recharacterization under Regulation §1.408-8, Q&A-7 and Q&A-8.

(4)
Spousal Treatment of Deemed IRA Contribution Account. If the sole designated
beneficiary is the surviving spouse, the spouse may elect to treat the Deemed
IRA Contribution Account as his or her own IRA. This election will be deemed to
have been made if such surviving spouse makes a contribution to the Deemed IRA
Contribution Account or fails to take required distributions as a beneficiary.

(e)
No Commingling Permitted. The assets of the Deemed IRA Contribution Account will
not be commingled with other property except in a common trust fund or common
investment fund.

(f)
Trustee to Furnish Information. The Trustee of a Deemed IRA Contribution Account
will furnish annual calendar-year reports concerning the status of the account
and such information concerning required minimum distributions as is prescribed
by the IRS.

(g)
Substitution of Trustee. A non-bank Trustee or custodian will substitute another
Trustee or custodian if the non-bank Trustee or custodian receives notice from
the IRS that such substitution is required because it has failed to comply with
the requirements of Regulation §1.408-2(e).

(h)
Definition of Compensation for Deduction Limits. For purposes of determining the
deductible limits for Deemed IRA Contributions, the term "Compensation" means
wages, salaries, professional fees, or other amounts derived from or received
for personal services actually rendered (including, but not limited to
commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips, and bonuses) and
includes earned income, as defined in Code §401(c)(2) (reduced by the deduction
the self-employed individual takes for contributions made to a self-employed
retirement plan). For purposes of this definition, Code §401(c) will be applied
as if the term trade or business for purposes of Code §1402 included services
derived from or received as earnings or profits from property (including but not
limited to interest and dividends) or amounts not includible in gross income.
Compensation also does not include any amount received as a pension or annuity
or as deferred compensation. The term "Compensation" will include any amount
includible in the individual's gross income under Code §71 with respect to a
divorce or separation instrument described in Code §71(b)(2)(A).

3.18.
Actual Deferral Percentage Test and Correction. If a 401(k) Plan is subject to
the Actual Deferral Percentage Test (ADP Test) for a Plan Year, then the
following rules will apply:

(a)
The ADP Test. The ADP for Participants who are Highly Compensated Employees for
the Plan Year that is being tested and the ADP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year must satisfy one
of the following tests:

(1)
1.25 Test. The ADP for Participants who are Highly Compensated Employees for the
Plan Year that is being tested will not exceed the ADP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year multiplied by
1.25; or


DC Basic Plan #01    Page - 77 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(2)
Multiplied By 2 or 2% Test. The ADP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested will not exceed the ADP for
Participants who are Non-Highly Compensated Employees for the Applicable Plan
Year multiplied by 2.0, provided, that the ADP for Participants who are Highly
Compensated Employees for the Plan Year that is being tested does not exceed the
ADP for Participants who are Non-Highly Compensated Employees for the Applicable
Plan Year by more than 2 percentage points.

(b)
Testing Methods and Restriction. The Sponsoring Employer may elect either the
Prior Year Testing Method or Current Year Testing Method in the Adoption
Agreement. However, once the Sponsoring Employer has elected the Current Year
Testing Method, the Sponsoring Employer can elect the Prior Year Testing Method
for a Plan Year only if the Plan has used the Current Year Testing Method for
each of the preceding five (5) Plan Years (or if lesser, the number of Plan
Years that the Plan has been in existence) or if, as a result of a merger or
acquisition described in Code §410(b)(6)(C)(i), the Employer maintains both a
401(k) plan using the Prior Year Testing Method and a 401(k) plan using Current
Year Testing Method and the change is made within the transition period
described in Code §410(b)(6)(C)(ii).

(c)
Prior Year Testing Method for the First Plan Year. If the Sponsoring Employer
has elected the Prior Year Testing Method for the first Plan Year that the Plan
permits any Participant to make Elective Deferrals (and this is not a successor
plan), then the ADP for Participants who are Non-Highly Compensated Employees
for the prior Plan Year will be the greater of (1) three percent (3%), or (2)
the ADP for Participants who are Non-Highly Compensated Employees for the first
Plan Year.

(d)
HCEs as Sole Participants in Plan Year Being Tested. If the Sponsoring Employer
has elected the Prior Year Testing Method and if there are no Participants who
were Non-Highly Compensated Employees in the prior Plan Year, then the Plan will
be deemed to satisfy the ADP Test for the Plan Year that is being tested.
Similarly, if the Sponsoring Employer has elected the Current Year Testing
Method and if there are no Participants who are Non-Highly Compensated Employees
in the current Plan Year, then the Plan will be deemed to satisfy the ADP Test
for the Plan Year that is being tested. The provisions of this paragraph may be
utilized with the permissive disaggregation rule of Section 3.18(e)(2).

(e)
Special Rule for Early Participation. If this 401(k) Plan provides that
Otherwise Excludable Participants are eligible to participate and if the Plan
applies Code §410(b)(4)(B) in determining whether the 401(k) Plan meets the
requirements of Code §410(b)(1), then in determining whether the 401(k) Plan
satisfies the ADP Test, the Sponsoring Employer may, in the Sponsoring
Employer's discretion (but is not required to), either:

(1)
Early Participation Rule. Pursuant to Code §401(k)(3)(F), perform the ADP Test
for the Plan (determined without regard to disaggregation under Regulation
§1.410(b)-7(c)(3)), by using the ADP for all Participants who are Highly
Compensated Employees for the Plan Year and the ADP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year, disregarding all
Otherwise Excludable Participants who are Non-Highly Compensated Employees; or

(2)
Permissive Disaggregation Rule. Pursuant to Regulation §1.401(k)-1(b)(4),
disaggregate the Plan into separate plans and perform the ADP Test separately
for all Participants who are Otherwise Excludable Participants and for all
Participants who are not Otherwise Excludable Participants.

(f)
HCEs and NHCEs for a Particular Plan Year. A Participant is a Highly Compensated
Employee for a particular Plan Year if that Participant meets the definition of
a Highly Compensated Employee in effect for that Plan Year. Similarly, a
Participant is a Non-Highly Compensated Employee for a


DC Basic Plan #01    Page - 78 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



particular Plan Year if the Participant does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.
(g)
ADP for an HCE in Multiple CODAs of the Sponsoring Employer. The ADP for any
Participant who is a Highly Compensated Employee for the Plan Year and who is
eligible to have Elective Deferrals (and Qualified Non-Elective Contributions or
Qualified Matching Contributions, or both, if treated as Elective Deferrals for
purposes of the ADP Test) allocated to such Participant's accounts under two or
more cash or deferral arrangements (CODAs) described in Code §401(k), that are
maintained by the Sponsoring Employer, will be determined as if such Elective
Deferrals (and, if applicable, such Qualified Non-Elective Contributions or
Qualified Matching Contributions, or both) were made under a single arrangement.
If a Highly Compensated Employee participates in two or more CODAs of the
Sponsoring Employer that have different plan years, all Elective Deferrals made
during the Plan Year under all such arrangements will be aggregated. For Plan
Years beginning prior to 2006 (or the year of such earlier effective date as may
be provided in a separate amendment for implementing the final §401(k)
Regulations and as permitted by such Regulations), all such CODAs ending with or
within the same calendar year will be treated as a single arrangement.
Notwithstanding the foregoing, certain plans will be treated as separate if
mandatorily disaggregated under the §401(k) Regulations.

(h)
Plan Aggregation and Coverage Change Rules. If this Plan satisfies the
requirements of Code §401(k), §401(a)(4), or §410(b) only by being aggregated
with one or more other plans of the Sponsoring Employer, or if one or more other
plans satisfy the requirements of Code §401(k), §401(a)(4), or §410(b) only by
being aggregated with this Plan, then this Section will be applied by
determining the ADP of the Employees as if all such plans (including this Plan)
were a single plan. If the Prior Year Testing Method is being used and if more
than 10% of the Employer's NHCEs are involved in a plan coverage change as
defined in Regulation §1.401(k)-2(c)(4), then any adjustments to the Non-Highly
Compensated Employees' ADP for the prior Plan Year will be made in accordance
with such Regulations. Plans may be aggregated in order to satisfy Code §401(k)
only if they have the same Plan Year and use the same ADP testing method (the
Prior Year Testing Method or the Current Year Testing Method).

(i)
Contributions Must Be Made Within 12 Months. Elective Deferrals, Qualified
Non-Elective Contributions, and Qualified Matching Contributions must be made,
for purposes of determining the ADP Test, by the end of the 12-month period
immediately following the Plan Year to which the contributions relate.

(j)
Correction Methods for Failed ADP Test. If a 401(k) Plan is subject to the
Actual Deferral Percentage Test (ADP Test) for a Plan Year and the Plan fails to
satisfy the ADP Test for such Plan Year, then the Sponsoring Employer will use
one or more of the following correction methods to satisfy the ADP Test for such
Plan Year (and the Sponsoring Employer has the discretion to determine which one
or more of the correct methods may be used to satisfy the ADP Test):

(1)
Distribution of Excess Contributions Plus Income or Loss. Excess Contributions
of Highly Compensated Employee(s), plus any income and minus any loss allocable
to such Excess Contributions, may be distributed pursuant to Section 5.19.

(2)
Recharacterization as Voluntary Employee Contributions. If the Sponsoring
Employer elects in the Adoption Agreement to permit Voluntary Employee
Contributions and if elected by a Participant, then, subject to the ACP Test and
to the extent that the recharacterization does not create Excess Aggregation
Contributions, Elective Deferrals allocated to a Highly Compensated Employee as
Excess Contributions may be recharacterized as Voluntary Employee Contributions.
Such Participant will treat Excess Contributions allocated to such Participant
as an amount distributed to the Participant and then contributed by the
Participant to the Plan as Voluntary Employee Contributions. Recharacterized
amounts will remain


DC Basic Plan #01    Page - 79 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



nonforfeitable. Amounts may not be recharacterized by a HCE to the extent that
such amount in combination with other Voluntary Employee Contributions made by
that Employee would exceed any stated limit under the Plan on Voluntary Employee
Contributions. Recharacterization must occur no later than 21/2 months after the
last day of the Plan Year in which such Excess Contributions arose and is deemed
to occur no earlier than the date that the last Highly Compensated Employee is
informed in writing of the amount recharacterized and the consequences thereof.
(3)
Recharacterization as Catch-Up Contributions. If the Sponsoring Employer elects
in the Adoption Agreement to permit Catch-Up Contributions, then (i) to the
extent that a catch-up eligible Participant who is a Highly Compensated Employee
is to receive a distribution of Excess Contributions, and (ii) to the extent
that such catch-up eligible Participant has not exceeded the Participant's
Catch-Up Contribution Limit, the Excess Contributions of such Participant may be
recharacterized as Catch-Up Contributions (to the extent that the
recharacterized Catch-Up Contributions do not cause the Catch-Up Contribution
Limit to be exceeded for the taxable year of the Participant).

(4)
QMACs and QNECs. The Sponsoring Employer may make Qualified Matching
Contributions pursuant to Section 3.7 and/or Qualified Non-Elective
Contributions pursuant to Section 3.8 to satisfy the ADP Test., subject to the
following limitations:

(A)
Limitation on Disproportionate QNECs. Qualified Non-Elective Contributions
cannot be taken into account in the ADP Test of a Plan Year for a NHCE to the
extent the QNECs exceed the product of (i) that NHCE's Code §414(s)
Compensation, multiplied by (ii) the greater of [a] 5% (or 10% of a NHCE's Code
§414(s) Compensation with respect to an Employer's obligation to make Prevailing
Wage Contributions to the Plan), or [b] two times the Plan's Representative
Contribution Rate. Any QNEC used in an ACP Test under Regulation
§1.401(m)-2(a)(6) (including the determination of the Representative
Contribution Rate for purposes of Regulation §1.401(m)— 2(a)(6)(v)(B)), cannot
be used for purposes of the ADP Test (including the determination of the
Representative Contribution Rate for purposes of the ADP Test).

(B)
Limitation on QMACs. Qualified Matching Contributions are permitted to be used
in the ADP Test only to the extent that such Qualified Matching Contributions
are Matching Contributions that are not precluded from being taken into account
under the ACP Test for the Plan Year under the rules of Regulation
§1.401(m)-2(a)(5)(ii).

(C)
Prohibition Against Double-Counting. Qualified Non-Elective Contributions and
Qualified Matching Contributions cannot be taken into account in the ADP Test to
the extent such contributions are taken into account for purposes of satisfying
any other ADP Test, any ACP Test, or the requirements of Regulation §1.401(k)-3,
§1.401(m)-3 or §1.401(k)-4. Matching Contributions that are made pursuant to
Regulation §1.401(k)-3(c) cannot be taken into account under the ADP Test.
Furthermore, if this Plan switches from the Current Year Testing Method to the
Prior Year Testing Method pursuant to Regulation §1.401(k)-2(c), then Qualified
Non-Elective Contributions that are taken into account under the Current Year
Testing Method for a Plan Year may not be taken into account under the Prior
Year Testing Method for the next Plan Year.

3.19.
Actual Contribution Percentage Test and Correction. If a 401(m) Plan is subject
to the Actual Contribution Percentage Test (ACP Test) for a Plan Year, then the
following rules will apply:


DC Basic Plan #01    Page - 80 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(a)
The ACP Test. The ACP for Participants who are Highly Compensated Employees for
the Plan Year that is being tested and the ACP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year must satisfy one
of the following tests:

(1)
1.25 Test. The ACP for Participants who are Highly Compensated Employees for the
Plan Year that is being tested will not exceed the ACP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year multiplied by
1.25; or

(2)
Multiplied By 2 or 2% Test. The ACP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested will not exceed the ACP for
Participants who are Non-Highly Compensated Employees for the Applicable Plan
Year multiplied by 2.0, provided, that the ACP for Participants who are Highly
Compensated Employees for the Plan Year that is being tested does not exceed the
ACP for Participants who are Non-Highly Compensated Employees for the Applicable
Plan Year by more than 2 percentage points.

(b)
Testing Methods and Restriction. The Sponsoring Employer may elect either the
Prior Year Testing Method or Current Year Testing Method in the Adoption
Agreement. However, once the Sponsoring Employer has elected the Current Year
Testing Method, the Sponsoring Employer can elect the Prior Year Testing Method
for a Plan Year only if the Plan has used the Current Year Testing Method for
each of the preceding five (5) Plan Years (or if lesser, the number of Plan
Years that the Plan has been in existence) or if, as a result of a merger or
acquisition described in Code §410(b)(6)(C)(i), the Employer maintains both a
401(m) plan using the Prior Year Testing Method and a 401(m) plan using Current
Year Testing Method and the change is made within the transition period
described in Code §410(b)(6)(C)(ii).

(c)
Prior Year Testing Method for the First Plan Year. If the Sponsoring Employer
has elected the Prior Year Testing Method for the first Plan Year that the Plan
permits any Participant to make Employee Contributions, provides for Non-Safe
Harbor Matching Contributions, or both (and this is not a successor plan), then
the ACP for Participants who are Non-Highly Compensated Employees for the prior
Plan Year will be the greater of (1) three percent (3%), or (2) the ACP for
Participants who are Non-Highly Compensated Employees for the first Plan Year.

(d)
HCEs as Sole Participants in Plan Year Being Tested. If the Sponsoring Employer
has elected the Prior Year Testing Method and if there are no Participants who
were Non-Highly Compensated Employees in the prior Plan Year, then the Plan will
be deemed to satisfy the ACP Test for the Plan Year that is being tested.
Similarly, if the Sponsoring Employer has elected the Current Year Testing
Method and if there are no Participants who are Non-Highly Compensated Employees
in the current Plan Year, then the Plan will be deemed to satisfy the ACP Test
for the Plan Year that is being tested. The provisions of this paragraph may be
utilized with the permissive disaggregation rule of Section 3.19(e)(2).

(e)
Special Rule for Early Participation. If this 401(m) Plan provides that
Otherwise Excludable Participants are eligible to participate and if the Plan
applies Code §410(b)(4)(B) in determining whether the 401(m) Plan meets the
requirements of Code §410(b)(1), then in determining whether the 401(m) Plan
satisfies the ACP Test, the Sponsoring Employer may, in the Sponsoring
Employer's discretion (but is not required to), either:

(1)
Early Participation Rule. Pursuant to Code §401(m)(5)(C), perform the ACP Test
for the Plan (determined without regard to disaggregation under Regulation
§1.410(b)-7(c)(3)), by using the ACP for all Participants who are Highly
Compensated Employees for the Plan Year and the ACP for Participants who are
Non-Highly Compensated Employees for the Applicable Plan Year, disregarding all
Otherwise Excludable Participants who are Non-Highly Compensated Employees; or


DC Basic Plan #01    Page - 81 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(2)
Permissive Disaggregation Rule. Pursuant to Regulation §1.401(m)-1(b)(4),
disaggregate the Plan into separate plans and perform the ACP Test separately
for all Participants who are Otherwise Excludable Participants and for all
Participants who are not Otherwise Excludable Participants.

(f)
HCEs and NHCEs for a Particular Plan Year. A Participant is a Highly Compensated
Employee for a particular Plan Year if that Participant meets the definition of
a Highly Compensated Employee in effect for that Plan Year. Similarly, a
Participant is a Non-Highly Compensated Employee for a particular Plan Year if
the Participant does not meet the definition of a Highly Compensated Employee in
effect for that Plan Year.

(g)
Plan Aggregation and Coverage Change Rules. If this Plan satisfies the
requirements of Code §401(m), §401(a)(4), or §410(b) only by being aggregated
with one or more other plans of the Sponsoring Employer, or if one or more other
plans satisfy the requirements of Code §401(m), §401(a)(4), or §410(b) only by
being aggregated with this Plan, then this Section will be applied by
determining the ACP of the Employees as if all such plans (including this Plan)
were a single plan. If the Plan uses the Prior Year Testing Method and if more
than 10% of the Employer's NHCEs are involved in a plan coverage change as
defined in Regulation §1.401(m)-2(c)(4), then any adjustments to the NHCEs' ACP
for the prior Plan Year will be made in accordance with such Regulations. Plans
may be aggregated in order to satisfy Code §401(m) only if they have the same
Plan Year and use the same ACP testing method (the Prior Year Testing Method or
the Current Year Testing Method).

(h)
Disproportionate Matching Contributions With Respect to Elective Deferrals
Excluded From ACP Test. A Matching Contribution with respect to an Elective
Deferral for a Participant who is a Non-Highly Compensated Employee is not taken
into account under the ACP Test for a Plan Year to the extent that the Matching
Contribution exceeds the greatest of (1) 5% of such Participant's Code §414(s)
Compensation; (2) 100% of the Participant's Elective Deferrals for the Plan
Year; and (3) the product of 2 times the Plan's Representative Matching Rate and
the Participant's Elective Deferrals for the Plan Year.

(i)
Disproportionate Matching Contributions With Respect to Employee Contributions
Excluded From ACP Test. If the Plan provides a Match Contribution with respect
to the sum of a Participant's Employee Contributions and Elective Deferrals,
then the sum of the Participant's Employee Contributions and Elective Deferrals
is substituted for the amount of the Participant's Elective Deferrals in
paragraph (h). Similarly, if the Plan provides a Match Contribution with respect
to a Participant's Employee Contributions (but not Elective Deferrals), then the
Participant's Employee Contributions are substituted for the amount of the
Participant's Elective Deferrals in paragraph (h).

(j)
Matching Contributions Taken Into Account Under Safe Harbor Provisions. If this
Plan satisfies the ACP safe harbor requirements of Code §401(m)(11) for a Plan
Year but nonetheless must satisfy the ACP Test because the Plan provides for
Employee Contributions for such Plan Year, then the Sponsoring Employer is
permitted (but is not required) to apply the ACP Test by disregarding all
Matching Contributions with respect to all Participants. In addition, if this
Plan satisfies the ADP safe harbor requirements of Regulation §1.401(k)-3 for a
Plan Year using ADP Safe Harbor Matching Contributions but does not satisfy the
ACP safe harbor requirements of Code §401(m)(11) for such Plan Year, then the
Sponsoring Employer is permitted (but is not required) to apply the ACP Test by
excluding Matching Contributions with respect to all Participants that do not
exceed 4% of each Participant's Code §414(s) Compensation. If the Plan
disregards any Matching Contributions pursuant to this paragraph, then this
disregard must be applied to all Participants.

(k)
Multiple Use Test. Effective for Plan Years beginning after December 31, 2001,
the multiple use test is repealed and does not apply to this Plan, pursuant to
EGTRRA §666.


DC Basic Plan #01    Page - 82 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(l)
Correction Methods for Failed ACP Test. If a 401(m) Plan is subject to the
Actual Contribution Percentage Test (ACP Test) for a Plan Year and the Plan
fails to satisfy the ACP Test for such Plan Year, then the Sponsoring Employer
will use one or more of the following correction methods to satisfy the ACP Test
for such Plan Year (and the Sponsoring Employer has the discretion to determine
which one or more of the correct methods may be used to satisfy the ACP Test):

(1)
Distribution of Excess Aggregate Contributions Plus Income or Loss. Excess
Aggregate Contributions of Highly Compensated Employee(s), plus any income and
minus any loss allocable to such Excess Aggregate Contributions, may be
forfeited (if forfeitable) and may be distributed (if non-forfeitable), pursuant
to Section 5.20.

(2)
QNECs and QMACs. The Sponsoring Employer may make Qualified Matching
Contributions pursuant to Section 3.7 and/or Qualified Non-Elective
Contributions pursuant to Section 3.8 to satisfy the ACP Test, subject to the
following limitations: (A) Qualified Non-Elective Contributions are permitted to
be used in the ACP Test only to the extent that such Qualified Non-Elective
Contributions satisfy the limitations of Section 1.44(e); and (B) Qualified
Matching Contributions are permitted to be used in the ACP Test only to the
extent that such Qualified Matching Contributions satisfy the limitations of
Sections 1.44(c), 1.44(f), 1.44(g), and either 3.19(h) or 3.19(i).

3.20.
ADP Safe Harbor Contributions. A 401(k) Plan that satisfies the ADP Safe Harbor
Contribution requirements of Code §401(k)(12) for a Plan Year is a Safe Harbor
401(k) Plan if it satisfies the following requirements:

(a)
ADP Safe Harbor Contribution. The Sponsoring Employer makes an ADP Safe Harbor
Contribution on behalf of each Safe Harbor Participant, equal to either an ADP
Safe Harbor Non-Elective Contribution or an ADP Safe Harbor Matching
Contribution, that satisfies the following requirements:

(1)
ADP Safe Harbor Non-Elective Contribution. An ADP Safe Harbor Non-Elective
Contribution equal to at least three percent (3%) of the Safe Harbor
Participant's Compensation for the Plan Year; or

(2)
ADP Safe Harbor Matching Contribution. An ADP Safe Harbor Matching Contribution
in an amount determined under either a basic matching formula or an enhanced
matching formula, that satisfies the following requirements:

(A)
Basic Matching Formula. An ADP Safe Harbor Matching Contribution in an amount
equal to the sum of (i) 100% of the amount of the Safe Harbor Participant's
Elective Deferrals that do not exceed 3% of the Safe Harbor Participant's
Compensation; plus (ii) 50% of the amount of the Safe Harbor Participant's
Elective Deferrals that exceed 3% of the Safe Harbor Participant's Compensation
but that do not exceed 5% of the Safe Harbor Participant's Compensation.

(B)
Enhanced Matching Formula. An ADP Safe Harbor Matching Contribution formula
that, at any rate of Safe Harbor Participant's Elective Deferrals, provides an
aggregate amount of ADP Safe Harbor Matching Contributions that is at least
equal to the aggregate amount of ADP Safe Harbor Matching Contributions that
would have been provided under the basic matching formula of paragraph
(a)(2)(A). Furthermore, the ratio of a Safe Harbor Participant's ADP Safe Harbor
Matching Contributions under the enhanced matching formula for a Plan Year to
the Safe Harbor Participant's Elective Deferrals may not increase as the amount
of a Safe Harbor Participant's Elective Deferrals increases.

(C)
Limitation on HCE Matching Contributions. The ratio of ADP Safe Harbor Matching
Contributions to Elective Deferrals of a Safe Harbor Participant who is


DC Basic Plan #01    Page - 83 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



a Highly Compensated Employee must not exceed the ratio of ADP Safe Harbor
Matching Contributions to Elective Deferrals of any Safe Harbor Participant who
is a Non-Highly Compensated Employee with Elective Deferrals at the same
percentage of Compensation as any Highly Compensated Employee.
(D)
ADP Safe Harbor Matching Contributions on Employee Contributions. ADP Safe
Harbor Matching Contributions may be made on both Elective Deferrals and
Employee Contributions if the ADP Safe Harbor Matching Contributions are made
with respect to the sum of Elective Deferrals and Employee Contributions on the
same terms as ADP Safe Harbor Matching Contributions that are made with respect
to Elective Deferrals alone. Alternatively, ADP Safe Harbor Matching
Contributions may be made on both Elective Deferrals and Employee Contributions
if the ADP Safe Harbor Matching Contributions on Elective Deferrals are not
affected by the amount of Employee Contributions.

(E)
Periodic Matching Contributions. If the Employer elects to contribute and
allocate separately ADP Safe Harbor Matching Contributions for an Allocation
Period of less than the Plan Year (e.g., each payroll period or with respect to
all payroll periods ending with or within each month or quarter of a Plan Year),
then such ADP Safe Harbor Matching Contributions with respect to any Elective
Deferrals made during a Plan Year quarter will be contributed to the Plan by the
last day of the immediately following Plan Year quarter.

(F)
Catch-Up Contributions. With respect to ADP Safe Harbor Matching Contributions,
Catch-Up Contributions will be treated as any other Elective Deferrals and will
be matched according to the ADP Safe Harbor Matching Contribution formula as if
the Catch-Up Contributions were any other Elective Deferrals.

(G)
Permissible Restrictions on Elective Deferrals by NHCEs. Elective Deferrals by
Safe Harbor Participants who are NHCEs cannot be restricted, except pursuant to
the following rules:

(i)
Restrictions on Election Periods. The Plan may limit the frequency and duration
of periods in which Safe Harbor Participants may make or change cash or deferred
elections under the Plan. However, a Safe Harbor Participant must have a
reasonable opportunity (including a reasonable period after receipt of the Safe
Harbor Notice) to make or change a cash or deferred election for the Plan Year.
A 30-day period is deemed to be a reasonable period to make or change a cash or
deferred election.

(ii)
Restrictions on Amount of Elective Deferrals. The Plan may limit the amount of
Elective Deferrals that may be made by a Safe Harbor Participant, provided that
each Safe Harbor Participant who is a NHCE is permitted (unless restricted under
paragraph (a)(2)(G)(iv)) to make Elective Deferrals in an amount that is at
least sufficient to receive the maximum amount of ADP Safe Harbor Matching
Contributions available under the Plan for the Plan Year, and the Safe Harbor
Participant who is a NHCE is permitted to elect any lesser amount of Elective
Deferrals. However, the Plan may limit cash or deferred elections to whole
percentages of Compensation or whole dollar amounts.

(iii)
Restrictions on Types of Compensation that May Be Deferred. The Plan may limit
the types of Compensation that may be deferred by a Safe Harbor


DC Basic Plan #01    Page - 84 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Participant, provided that each Safe Harbor Participant who is a Non-Highly
Compensated Employee is permitted to make Elective Deferrals under a definition
of Compensation that is a reasonable definition of compensation within the
meaning of Regulation §1.414(s)-1(d)(2). Therefore, the definition of
Compensation from which Elective Deferrals may be made is not required to
satisfy the nondiscrimination requirement of Regulation §1.414(s)-1(d)(3).
(iv)
Restrictions Due to Limitations Under the Code. The Plan may limit the amount of
Elective Deferrals made by an a Safe Harbor Participant under the Plan either
[a] because of the limitations of Code §402(g) or §415; or [b] because, on
account of a financial hardship distribution, the Safe Harbor Participant's
ability to make Elective Deferrals has been suspended for 6 months in accordance
with Regulation §1.401(k)-1(d)(3)(iv)(E).

(b)
Safe Harbor Notice. The Sponsoring Employer must give a Safe Harbor Notice to
each Safe Harbor Participant, which must satisfy the following content and
timing requirements:

(1)
Safe Harbor Notice Must Be Written. The Safe Harbor Notice must be in writing or
in such other form of communication as permitted by Regulation §1.401(a)-21.

(2)
Content Requirements. The content requirement for a Safe Harbor Notice is
satisfied if the Safe Harbor Notice is sufficiently accurate and comprehensive
to inform the Safe Harbor Participant of the Safe Harbor Participant's rights
and obligations under the plan; and the Safe Harbor Notice is written in a
manner calculated to be understood by the average Safe Harbor Participant in the
Plan. A Safe Harbor Notice will satisfy this content requirement if the Safe
Harbor Notice accurately describes (A) the ADP Safe Harbor Contribution formula
used by the Plan (including a description of the levels of ADP Safe Harbor
Matching Contributions, if any, available under the Plan); (B) any other
contributions under the Plan or Matching Contributions to another plan on
account of Elective Deferrals or Employee Contributions under this plan
(including the potential for discretionary Matching Contributions) and the
conditions under which such contributions are made; (C) the plan to which the
ADP Safe Harbor Contribution will be made (if different than this Plan); (D) the
type and amount of Compensation that may be deferred under the Plan; (E) how to
make cash or deferred elections, including any administrative requirements that
apply to such elections; (F) the periods available under the plan for making
cash or deferred elections; (G) the distribution and Vesting provisions
applicable to contributions under the Plan; and (H) information that makes it
easy to obtain additional information about the Plan (including an additional
copy of the summary plan description) such as telephone numbers, addresses and,
if applicable, electronic addresses, of individuals or offices from whom Safe
Harbor Participants can obtain such Plan information. The Safe Harbor Notice may
cross-reference relevant portions of a summary plan description that provides
the same information that would be provided (or is concurrently provided) to
Safe Harbor Participants, with respect to information described in: (i)
paragraph (b)(2)(B) (relating to any other contributions under the Plan); (ii)
paragraph (b)(2)(C) (relating to the plan to which safe harbor contributions
will be made); and/or (iii) paragraph (b)(2)(D) (relating to the type and amount
of Compensation that may be deferred under the Plan).

(3)
Timing Requirement. The timing requirement for a Safe Harbor Notice is satisfied
if the Safe Harbor Notice is provided within a reasonable period before the
beginning of the Plan Year (or, in the Plan Year in which an Employee will
become a Safe Harbor Participant, within a reasonable period before the Employee
becomes a Safe Harbor Participant). The determination of whether a Safe Harbor
Notice satisfies the timing requirement is based on all of the relevant facts
and circumstances. However, this timing requirement is deemed to


DC Basic Plan #01    Page - 85 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



be satisfied if at least 30 days, but not more than 90 days, or any other
reasonable period, before the beginning of a Plan Year, the Safe Harbor Notice
is given to each Safe Harbor Participant for the Plan Year. In the case of an
Employee who does not receive the Safe Harbor Notice within the period described
in the previous sentence because the Employee becomes a Safe Harbor Participant
after the 90th day before the beginning of the Plan Year, the timing requirement
is deemed to be satisfied if the Safe Harbor Notice is provided no more than 90
days before the Employee becomes a Safe Harbor Participant (and no later than
the date that the Employee becomes a Safe Harbor Participant). The preceding
sentence would apply in the case of any Employee who becomes a Safe Harbor
Participant for the first Plan Year under a newly established plan that provides
for Elective Deferrals, or would apply in the case of the first Plan Year in
which an Employee becomes a Safe Harbor Participant under an existing plan that
provides for Elective Deferrals.
(c)
Plan Year Requirement. Except as provided in this paragraph or paragraph (d),
the Sponsoring Employer must adopt ADP Safe Harbor Contribution provisions
before the first day of the Plan Year and remain in effect for an entire
12-month Plan Year. In addition, except as provided in paragraph (e), if the
Plan includes ADP Safe Harbor Contribution provisions, then the Plan cannot be
amended to change such provisions for that Plan Year. Moreover, if ADP Safe
Harbor Non-Elective Contributions or ADP Safe Harbor Matching Contributions will
be made to another plan for a Plan Year, provisions under that other plan that
specify that the ADP Safe Harbor Contributions will be made and provide that the
contributions will be ADP Safe Harbor Non-Elective Contributions or ADP Safe
Harbor Matching Contributions must also be adopted before the first day of that
Plan Year. A 401(k) Plan will be considered to be a Safe Harbor 401(k) Plan for
a Plan Year of less than 12 months, pursuant to the following rules:

(1)
Initial Plan Year. If this Plan is a newly established plan (other than a
successor plan within the meaning of Regulation §1.401(k)-2(c)(2)(iii)), then
the Plan Year may be less than 12 months, provided that the Plan Year is at
least 3 months long (or, in the case of a newly established Employer that
establishes the Plan as soon as administratively feasible after the employer
comes into existence, a shorter period). Similarly, a cash or deferred
arrangement may be added to an existing profit sharing, stock bonus, or
pre-ERISA money purchase pension plan for the first time during that Plan Year,
provided that (A) the Plan is not a successor plan; and (B) the cash or deferred
arrangement is made effective no later than 3 months prior to the end of the
Plan Year.

(2)
Change of Plan Year. If the Plan has a short Plan Year as a result of changing
its Plan Year, then the Plan Year may be less than 12 months, provided that (A)
the Plan satisfied the requirements of this Section for the immediately
preceding Plan Year; and (B) the Plan satisfies the requirements of this
Section (determined without regard to paragraph (e)) for the immediately
following Plan Year (or for the immediately following 12 months if the
immediately following Plan Year is less than 12 months).

(3)
Final Plan Year. If the Plan terminates during a Plan Year, then the final Plan
Year may be less than 12 months, provided that the Plan satisfies the
requirement of this Section through the date of termination and either (A) the
Plan satisfies the requirements of paragraph (e), treating the termination of
the Plan as a reduction or suspension of ADP Safe Harbor Matching Contributions,
other than the requirement that Safe Harbor Participants have a reasonable
opportunity to change their cash or deferred elections and, if applicable,
Employee Contribution elections; or (B) the Plan termination is in connection
with a transaction described in Code §410(b)(6)(C) or the employer incurs a
substantial business hardship comparable to a substantial business hardship
described in Code §412(d).

(d)
Contingent ADP Safe Harbor Non-Elective Contributions. Notwithstanding paragraph
(c), if the Plan that provides for the use of the Current Year Testing Method,
then the Plan may be amended


DC Basic Plan #01    Page - 86 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



after the first day of the Plan Year and no later than 30 days before the last
day of the Plan Year to adopt ADP Safe Harbor Non-Elective Contributions for the
Plan Year, effective as of the first day of the Plan Year, but only if the Plan
provides the contingent Safe Harbor Notice and follow-up Safe Harbor Notice:
(1)
Contingent Safe Harbor Notice Provided. The requirement to provide the
contingent Safe Harbor Notice is satisfied, if the Plan provides a Safe Harbor
Notice that would satisfy the requirements of paragraph (b), except that, in
lieu of setting forth the ADP Safe Harbor Contributions used under the Plan as
set forth in paragraph (b)(2)(A), the Safe Harbor Notice specifies that the Plan
may be amended during the Plan Year to include the ADP Safe Harbor Non-Elective
Contribution and that, if the Plan is amended, a follow-up Safe Harbor Notice
will be provided.

(2)
Follow-up Safe Harbor Notice Requirement. The requirement to provide the
follow-up Safe Harbor Notice is satisfied if, no later than 30 days before the
last day of the Plan Year, each Safe Harbor Participant is given a Safe Harbor
Notice that states that the ADP Safe Harbor Non-Elective Contribution will be
made for the Plan Year. The Safe Harbor Notice must be in writing or in such
other form of communication as permitted by Regulation §1.401(a)-21 and is
permitted to be combined with a contingent Safe Harbor Notice for the next Plan
Year.

(e)
Permissible Reduction or Suspension of ADP Safe Harbor Matching Contributions.
If the Plan provides for ADP Safe Harbor Matching Contributions for a Plan Year,
then the Plan may be amended during the Plan Year to reduce or suspend ADP Safe
Harbor Matching Contributions on future Elective Deferrals (and, if applicable,
Employee Contributions), provided that:

(1)
Supplemental Notice. All Safe Harbor Participants are provided a supplemental
notice in writing or in such other form of communication as permitted by
Regulation §1.401(a)-21, that explains (A) the consequences of the amendment
which reduces or suspends ADP Safe Harbor Matching Contributions on future
Elective Deferrals and, if applicable, Employee Contributions; (B) the
procedures for changing their cash or deferred election and, if applicable,
their Employee Contribution elections; and (C) the effective date of the
amendment.

(2)
Effective Date. The reduction or suspension of ADP Safe Harbor Matching
Contributions is effective no earlier than the later of (A) 30 days after Safe
Harbor Participants are provided the supplemental notice, or (B) the date that
the amendment is adopted.

(3)
Opportunity to Change Deferral Elections. Safe Harbor Participants are given a
reasonable opportunity (including a reasonable period after receipt of the
supplemental notice) prior to the reduction or suspension of safe harbor
matching contributions to change their cash or deferred elections and, if
applicable, their Employee Contribution elections.

(4)
Satisfaction of ADP Test. The Plan is amended to provide that the ADP Test will
be satisfied for the entire Plan Year in which the reduction or suspension
occurs using the Current Year Testing Method.

(5)
Satisfaction through Effective Date. The Plan satisfies the requirements of this
Section (other than this paragraph) with respect to Elective Deferrals and/or
Employee Contributions through the effective date of the amendment.

(f)
Additional Rules. The following additional rules apply to ADP Safe Harbor
Contributions:


DC Basic Plan #01    Page - 87 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(1)
ADP Safe Harbor Contributions Taken into Account. An ADP Safe Harbor
Contribution is taken into account for purposes of this Section for a Plan Year
if the ADP Safe Harbor Contribution would be taken into account for such Plan
Year under the rules of Regulation §1.401(k)-2(a) or §1.401(m)-2(a). Thus, an
ADP Safe Harbor Matching Contribution must be made within 12 months after the
end of the Plan Year. Similarly, an Elective Deferral that would be taken into
account for a Plan Year under Regulation §1.401(k)-2(a)(4)(i)(B)(2) must be
taken into account for such Plan Year for purposes of this Section, even if the
Compensation would have been received after the close of the Plan Year.

(2)
Use of ADP Safe Harbor Non-Elective Contributions for Other Non-Discrimination
Tests. ADP Safe Harbor Non-Elective Contributions may also be taken into account
for purposes of determining whether the Plan satisfies Code §401(a)(4). Thus,
ADP Safe Harbor Non-Elective Contributions are not subject to the limitations on
Qualified Non-Elective Contributions under Regulation §1.401(k)-2(a)(6)(ii), but
are subject to the rules generally applicable to Non-Elective Contributions
under Code §401(a)(4) and Regulation §1.401(a)(4)-1(b)(2)(ii). However, pursuant
to Code §401(k)(12)(E)(ii), ADP Safe Harbor Matching Contributions and ADP Safe
Harbor Non-Elective Contributions may not be taken into account under the Plan
(or any other plan) for purposes of Code §401(1) (including the imputation of
permitted disparity under Regulation §1.401(a)(4)-7).

(3)
Early Participation Rule. The Plan is permitted to apply the rules of Code
§410(b)(4)(B) to treat the Plan as two separate plans for purposes of Code
§410(b) and apply the safe harbor requirements to one plan and apply the
requirements of Regulation §1.401(k)-2 to the other plan.

(4)
Satisfying ADP Safe Harbor Contribution Requirements under Another Plan. ADP
Safe Harbor Non-Elective Contributions or ADP Safe Harbor Matching Contributions
may be made to this Plan or to another defined contribution plan that satisfies
Code §401(a) or §403(a). If ADP Safe Harbor Contributions are made to another
defined contribution plan, then this Plan must specify the plan to which the ADP
Safe Harbor Contributions are being made and the ADP Safe Harbor Contribution
requirements of paragraph (a) must be satisfied in the other defined
contribution plan in the same manner as if the ADP Safe Harbor Contributions
were made to this Plan. The plan to which the ADP Safe Harbor Contributions are
being made must have the same Plan Year as this Plan, and each Safe Harbor
Participant under this Plan must be eligible under the same conditions under the
other defined contribution plan. The plan to which the ADP Safe Harbor
Contributions are being made need not be a plan that can be aggregated with this
Plan.

(5)
Contributions Used Only Once. ADP Safe Harbor Non-Elective Contributions or ADP
Safe Harbor Matching Contributions cannot be used to satisfy the ADP Safe Harbor
Contribution requirements for more than one plan.

3.21.
ACP Safe Harbor Contributions. Matching Contributions (including, if applicable,
ADP Safe Harbor Matching Contributions) that satisfy the ACP Safe Harbor
Matching Contribution requirements of Code §401(m)(11) for a Plan Year are ACP
Safe Harbor Matching Contributions in a Safe Harbor 401(m) Plan if such
contributions (including, if applicable, ADP Safe Harbor Matching Contributions)
satisfy the following requirements:

(a)
Satisfaction of ADP Safe Harbor Contribution Requirements. The Plan must satisfy
the ADP Safe Harbor Contribution requirements of Section 3.20 with either ADP
Safe Harbor Non-Elective Contributions (including contingent ADP Safe Harbor
Non-Elective Contributions of Section 3.20(d)) or ADP Safe Harbor Matching
Contributions. Pursuant to Code §401(k)(12)(E)(ii), the ADP Safe Harbor
Contribution requirements must be satisfied without regard to Code §401(1).


DC Basic Plan #01    Page - 88 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(b)
Limitation on Matching Contributions. The Plan that provides for ACP Safe Harbor
Matching Contributions must satisfy the following limitations:

(1)
Matching Contribution Rate Must Not Increase. The ratio of Matching
Contributions on behalf of a Safe Harbor Participant for a Plan Year to the Safe
Harbor Participant's Elective Deferrals and Employee Contributions, cannot not
increase as the amount of a Safe Harbor Participant's Elective Deferrals and
Employee Contributions increases;

(2)
Matching Contribution Cannot Be Made for Deferrals in Excess of 6% of
Compensation. Matching Contributions cannot be made with respect to Elective
Deferrals or Employee Contributions that exceed six percent (6%) of the Safe
Harbor Participant's Compensation;

(3)
Discretionary Matching Contribution Cannot Exceed 4% of Compensation. If
Matching Contributions are discretionary, then the Matching Contributions cannot
exceed 4% of the Safe Harbor Participant's Compensation; and

(4)
Limitation on Rate of Match. The ratio of Matching Contributions on behalf of a
Safe Harbor Participant who is a HCE to his or her Elective Deferrals or
Employee Contributions (or to the sum thereof) for that Plan Year is no greater
than the ratio of Matching Contributions to Elective Deferrals or Employee
Contributions (or the sum of Elective Deferrals and Employee Contributions) that
would apply with respect to any Safe Harbor Participant who is a NHCE for whom
the Elective Deferrals or Employee Contributions (or the sum of Elective
Deferrals and Employee Contributions) are the same percentage of Compensation.
The determination of the rate of Matching Contributions will be made pursuant to
the rules of Regulation §1.401(m)-3(d)(4) and §1.401(m)-3(d)(5).

(5)
Catch-Up Contributions. With respect to ACP Safe Harbor Matching Contributions,
Catch-Up Contributions will be treated as any other Elective Deferrals and will
be matched according to the ACP Safe Harbor Matching Contribution formula as if
the Catch-Up Contributions were Elective Deferrals.

(6)
Permissible Restrictions on Elective Deferrals or Employee Contributions by
NHCEs. Elective Deferrals and/or Employee Contributions by Safe Harbor
Participants who are NHCEs cannot be restricted, except pursuant to the rules of
Section 3.20(a)(2)(G) (which rules will apply to Elective Deferrals and/or
Employee Contributions) and Regulation §1.401(m)-3(d)(6).

(c)
Safe Harbor Notice. The Sponsoring Employer must give a Safe Harbor Notice to
each Safe Harbor Participant that satisfies the content and timing requirements
of Section 3.20(b) and Reg. §1.401(k)-3(d).

(d)
Plan Year Requirement. The Sponsoring Employer must adopt ACP Safe Harbor
Matching Contributions provisions before the first day of the Plan Year and
remain in effect for an entire 12-month Plan Year, subject to the rules and
exceptions of Section 3.20(c) (which will apply to ACP Safe Harbor Matching
Contributions) and Regulation §1.401(m)-3(f). For purposes of an initial Plan
Year of a Plan, the amendment providing for ACP Safe Harbor Matching
Contributions must be made effective at the same time as the adoption of a cash
or deferred arrangement that satisfies the requirements of Regulation
§1.401(k)-3.

(e)
Permissible Reduction or Suspension of ACP Safe Harbor Matching Contributions.
If the Plan provides for ACP Safe Harbor Matching Contributions for a Plan Year,
then the Plan may be amended during the Plan Year to reduce or suspend ACP Safe
Harbor Matching Contributions on future Elective


DC Basic Plan #01    Page - 89 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Deferrals (and, if applicable, Employee Contributions), subject to the rules of
Section 3.20(e) (which rules will apply to ACP Safe Harbor Matching
Contributions) and Regulation §1.401(m)-3(h).
(f)
Additional Rules. The following additional rules apply to ACP Safe Harbor
Matching Contributions:

(1)
ACP Safe Harbor Matching Contributions Taken into Account. An ACP Safe Harbor
Matching Contribution is taken into account for purposes of this Section for a
Plan Year, pursuant to the same rules of Section 3.20(f)(1) and Regulation
§1.401(k)-3(h)(1).

(2)
Early Participation Rule. The Plan is permitted to apply the rules of Code
§410(b)(4)(B) to treat the 401(m) Plan as two separate plans for purposes of
Code §410(b) and apply the safe harbor requirements to one plan and apply the
requirements of Regulation §1.401(m)-2 to the other plan.

(3)
Satisfying ACP Safe Harbor Matching Contribution Requirements Under Another
Plan. ACP Safe Harbor Matching Contributions may be made to this Plan or to
another defined contribution plan that satisfies Code §401(a) or §403(a),
pursuant to the same rules of Section 3.20(f)(4) and Regulation
§1.401(k)-3(h)(4). Consequently, each Safe Harbor Participant who is a NHCE
under the plan providing for ACP Safe Harbor Matching Contributions must be
eligible under the same conditions under the other defined contribution plan and
the plan to which the contributions are made must have the same Plan Year as the
plan providing the ACP Safe Harbor Matching Contributions.

(4)
ACP Safe Harbor Matching Contributions Used Only Once. ACP Safe Harbor Matching
Contributions cannot be used to satisfy the ACP Safe Harbor Matching
Contribution requirements for more than one plan.

(5)
Plan Must Satisfy ACP Test With Respect to Employee Contributions. If this Plan
permits Employee Contributions, then in addition to satisfying the requirements
of this Section, the Plan must also satisfy the ACP Test. However, the ACP Test
is permitted to be performed disregarding some or all ACP Safe Harbor Matching
Contributions when this Section is satisfied with respect to the ACP Safe Harbor
Matching Contributions, pursuant to Section 3.19(j) and Regulation
§1.401(m)-2(a)(5)(iv).

3.22.
General Non-Discrimination Test Requirements. For Plan Years beginning on or
after January 1, 2002, if the Sponsoring Employer applies the general test for
non-discrimination as set forth in Code §401(a)(4) based upon Equivalent Accrual
Rates to demonstrate that a Non-Safe Harbor Non-Elective Contribution that is
made to this Plan is non-discriminatory, or if a Non-Safe Harbor Non-Elective
Contribution that is made to this Plan is aggregated with one or more other
plans of the Sponsoring Employer so that the Sponsoring Employer can apply the
general test for non-discrimination set forth in Code §401(a)(4) based upon
Equivalent Accrual Rates for the defined contribution plan(s) (including this
Plan) to demonstrate that the plans (including this Plan) are
non¬discriminatory, then the following rules will apply:

(a)
Defined Contribution Rule. If this Plan (or any defined contribution plan(s)
which are aggregated with this Plan) is not aggregated with any defined benefit
plan of the Sponsoring Employer for purposes of applying the general test for
non-discrimination based upon Equivalent Accrual Rates for this Plan (or any
defined contribution plan(s) which are aggregated with this Plan), then any NHCE
who is a Participant in this Plan (or, if any defined contribution plan(s) are
aggregated with this Plan, any NHCE who is a Participant in this Plan or the
other defined contribution plan(s)) and who receives an allocation of
Non-Elective Contributions and/or QNECs must receive an allocation of
Non-Elective Contributions and/or QNECs that is at least equal to the Minimum
Allocation Gateway for the Plan Year, subject to the following provisions:


DC Basic Plan #01    Page - 90 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(1)
Circumstances When Minimum Allocation Gateway Not Required. The Minimum
Allocation Gateway requirement need not be satisfied if this Plan (or the group
of any defined contribution plan(s) which are aggregated with this Plan) has
Broadly Available Allocation Rates or a Gradually Increasing Age or Service
Schedule.

(2)
Treatment of Otherwise Excludable Participants. For purposes of this paragraph
(a), Otherwise Excludable Participants will not be considered.

(b)
Combination of Defined Benefit/Defined Contribution Rule. If this Plan (or any
defined contribution plan(s) which are aggregated with this Plan) is aggregated
with any defined benefit plan for purposes of applying the general test for
non-discrimination based upon Equivalent Accrual Rates for this Plan (or any
defined contribution plan(s) which are aggregated with this Plan), then the
Aggregate Normal Allocation Rate of each Non-Highly Compensated Employee in any
plan that is part of the aggregated defined benefit plan(s) and defined
contribution plan(s) (including this Plan) must be at least equal to the Minimum
Aggregate Allocation Gateway for the Plan Year, subject to the following
provisions:

(1)
Circumstances When Minimum Aggregate Allocation Gateway Not Required. The
Minimum Aggregate Allocation Gateway requirement need not be satisfied if the
aggregated combination of defined benefit plan(s) and defined contribution
plan(s) (including this Plan) either is Primarily Defined Benefit in Character
or consists of Broadly Available Separate Plans.

(2)
Treatment of Otherwise Excludable Participants. For purposes of this paragraph
(b), Otherwise Excludable Participants will not be considered.

3.23.
Annual Overall and Cumulative Permitted Disparity Limit. In any Plan Year, if an
Employee benefits under more than one plan, then the annual overall permitted
disparity limit of this Section is satisfied only if an Employee's Total Annual
Disparity Fraction does not exceed one. Furthermore, the cumulative permitted
disparity limit for a Participant is 35 Total Cumulative Permitted Disparity
Years. The following rules apply in determining compliance with the two prior
sentences:

(a)
Plans Taken into Account. All plans of the Employer are taken into account. In
addition, all plans of any other employer are taken into account for all Service
with the other employer for which the Employee receives credit for purposes of
allocations/benefit accruals under any plan of the current Employer.

(b)
Application of the Limit. The limit of this Section takes into account the
disparity provided under a section 401(1) plan, as defined in Regulation
§1.401(a)(4)-12, and the permitted disparity imputed under a plan that satisfies
Code §401(a)(4) by relying on Regulation §1.401(a)(4)-7.

(c)
Total Annual Disparity Fraction. The term "Total Annual Disparity Fraction"
means the sum of the Employee's Annual Disparity Fractions for a Plan Year. An
Employee's Total Annual Disparity Fraction is determined as of the end of each
Plan Year, based on the Employee's Annual Disparity Fractions under all plans
with plan years ending in the current Plan Year. The following subparagraphs
determine an Employee's Annual Disparity Fractions:

(1)
Annual Disparity Fraction for a Defined Contribution Plan. The Annual Disparity
Fraction for an Employee benefiting under a defined contribution plan that is a
section 401(1) plan, as defined in Regulation §1.401(a)(4)-12, is a fraction:
(A) the numerator of which is the disparity provided under the plan for the Plan
Year; and (B) the denominator of which is the maximum excess allowance under
Regulation §1.401(1)-2(b)(2) for the Plan Year.


DC Basic Plan #01    Page - 91 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(2)
Annual Disparity Fraction for a Defined Benefit Excess Plan. The Annual
Disparity Fraction for an Employee benefiting under a defined benefit excess
plan that is a section 401(1) plan, as defined in Regulation §1.401(a)(4)-12, is
a fraction: (A) the numerator of which is the disparity provided under the plan
for the Plan Year; and (B) the denominator of which is the maximum excess
allowance under Regulation §1.401(1)-3(b)(2) for the Plan Year.

(3)
Annual Disparity Fraction for a Defined Benefit Offset Plan. In general, the
Annual Disparity Fraction for an Employee benefiting under a defined benefit
offset plan that is a section 401(1) plan, as defined in Regulation
§1.401(a)(4)-12, is a fraction: (A) the numerator of which is the disparity
provided under the plan for the Plan Year; and (B) the denominator of which is
the maximum offset allowance under Regulation §1.401(1)-3(b)(3) for the Plan
Year. However, if a defined benefit offset plan applies an offset of a specified
percentage of the employee's PIA, as permitted under Regulation
§1.401(1)-3(c)(2)(ix), then the numerator of the prior sentence is the offset
percentage used in the Code §401(1) overlay under the plan.

(4)
Annual Disparity Fraction for a Plan that Imputes Disparity. The Annual
Disparity Fraction for an Employee benefiting under a plan that imputes
permitted disparity with respect to the Employee under Regulation §1.401(a)(4)-7
is one.

(5)
Annual Disparity Fraction for a Plan that Neither is a Section 401(1) Plan Nor
Imputes Disparity. The Annual Disparity Fraction for an Employee benefiting
under a plan that neither is a section 401(1) plan as defined in Regulation
§1.401(a)(4)-12 nor imputes permitted disparity under Regulation §1.401(a)(4)-7
is zero.

(6)
Determination of Annual Disparity Fractions. Generally, a separate Annual
Disparity Fraction is determined for each plan under which the Employee
benefits. If two plans are aggregated and treated as a single plan for purposes
of Code §401(a)(4), a single annual disparity fraction applies to the aggregated
plan. However, if a plan provides an allocation or benefit equal to the sum of
two or more formulas, then each formula is considered a separate plan for
purposes of this Section. If a plan provides an allocation or benefit equal to
the greater of two or more formulas, then an Annual Disparity Fraction is
calculated for the Employee under each formula and the largest of the fractions
is the Employee's Annual Disparity Fraction under the plan.

(d)
Adjustment to Plans if Total Annual Disparity Fraction Exceeds One. If (1) this
Plan utilizes the disparity provided under a section 401(1) plan as defined in
Regulation §1.401(a)(4)-12 and/or the permitted disparity imputed under a plan
that satisfies Code §401(a)(4) by relying on Regulation §1.401(a)(4)-7, and (2)
the Total Annual Disparity Fraction exceeds one, then the following provisions
will apply in a uniform manner for all Employees:

(1)
Other Plan(s) have Adjustment Method. If the other plan(s) have a method to
adjust Employer-provided contributions or benefits to assure that the Total
Annual Disparity Fraction does not exceed one, then the adjustment method of the
other plan(s) will apply.

(2)
Other Plan(s) do not have Adjustment Method. If the other plan(s) do not have a
method to adjust employer-provided contributions or benefits to assure that the
Total Annual Disparity Fraction does not exceed one, then the Sponsoring
Employer will establish an administrative policy that is promulgated under
Section 8.6 that adjusts Employer-provided contributions or benefits so that the
Total Annual Disparity Fraction does not exceed one.

(3)
Special Rule for Multiple Prototypes Using this Same Basic Plan. Notwithstanding
anything in this Section to the contrary, if multiple prototype plans (including
this Plan)


DC Basic Plan #01    Page - 92 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



utilize this same Prototype Basic Plan, then the Sponsoring Employer will
establish an administrative policy that is promulgated under Section 8.6 that
adjusts Employer-provided contributions or benefits so that the Total Annual
Disparity Fraction does not exceed one.
(e)
Cumulative Permitted Disparity Limit. Effective for Plan Years beginning on or
after January 1, 1995, the cumulative permitted disparity limit for a
Participant is 35 Total Cumulative Permitted Disparity Years. The term "Total
Cumulative Permitted Disparity Years" means the number of Plan Years credited to
the Participant for allocation or accrual purposes under this Plan, and under
any other qualified plan or simplified employee pension plan (whether or not
terminated) ever maintained by the Employer. For purposes of determining the
Participant's cumulative permitted disparity limit, all Plan Years ending in the
same calendar year are treated as the same Plan Year. If the Participant has not
benefited under a defined benefit or target benefit plan for any Plan Year
beginning on or after January 1, 1994, then the Participant has no cumulative
disparity limit. For purposes of the prior sentence, a Participant is not
treated as benefiting under a defined benefit plan for a Plan Year if the
defined benefit plan was not a section 401(1) plan within the meaning of
Regulation §1.401(a)(4)-12 for that Plan Year and did not impute permitted
disparity under Regulation §1.401(a)(4)-7 for that Plan Year.


DC Basic Plan #01    Page - 93 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 4    
Plan Benefits
4.1.
Benefit Upon Normal (or Early) Retirement. Every Participant who has reached
Normal (or Early) Retirement Age will be entitled upon subsequent Termination of
Employment with the Employer to receive his or her Vested Aggregate Account
balance determined as of the most recent Valuation Date coinciding with or
immediately preceding the date of distribution. Distribution will be made under
Section 5.1.

4.2.
Benefit Upon Late Retirement. A Participant who has reached Normal Retirement
Age may elect to remain employed by the Employer and retire at a later date.
Such Participant will continue to participate in the Plan and his or her
Participant's Account will continue to receive allocations under Article 3. Upon
actual retirement, the Participant will be entitled to his or her Vested
Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. In addition,
if elected in the Adoption Agreement, a Participant who elects late retirement
may at any time (1) choose to have distributed prior to actual retirement all or
part of his or her Vested Aggregate Account balance determined as of the most
recent Valuation Date coinciding with or immediately preceding the date of
distribution; or (2) choose to have such Vested Aggregate Account balance
transferred to another qualified retirement plan maintained by the Employer.
Upon actual retirement, the Participant will be entitled to his or her
undistributed Vested Aggregate Account balance determined as of the most recent
Valuation Date coinciding with or immediately preceding the date of
distribution. Distribution will be made under Section 5.1.

4.3.
Benefit Upon Death. Upon the death of a Participant prior to Termination of
Employment with the Employer, or upon the death of a Terminated Participant
prior to distribution of his or her Vested Aggregate Account, his or her
Beneficiary will be entitled to the Participant's Vested Aggregate Account
balance determined as of the most recent Valuation Date coinciding with or
immediately preceding the date of distribution. If any Beneficiary who is living
on the date of the Participant's death dies prior to receiving his or her entire
death benefit, the portion of such death benefit will be paid in a lump sum to
the estate of such deceased Beneficiary. The Administrator's determination that
a Participant has died and that a particular person has a right to receive a
death benefit will be final. Distribution will be made under Section 5.2.

4.4.
Benefit Upon Disability. If a Participant suffers a Disability prior to
Termination of Employment with the Employer, or if a Terminated Participant
suffers a Disability prior to distribution of his or her Vested Aggregate
Account, he or she will be entitled to his or her Vested Aggregate Account
balance determined as of the most recent Valuation Date coinciding with or
immediately preceding the date of distribution. Distribution will be made under
Section 5.3.

4.5.
Benefit Upon Termination of Employment. A Terminated Participant will be
entitled to his or her Vested Aggregate Account balance as of the most recent
Valuation Date coinciding with or immediately preceding the date of
distribution. Distribution to a Terminated Participant who does not die prior to
distribution or who does not suffer a Disability prior to distribution will be
made under Section 5.4

4.6.
Determination of Vested Interest. A Participant's Vested Interest in his or her
Participant's Account will be determined in accordance with the following
provisions:

(a)
100% Vesting Upon Retirement, Death or Disability. A Participant will have a
100% Vested Interest in his or her Participant's Account upon reaching Normal
Retirement Age prior to Termination of Employment. If elected in the Adoption
Agreement, a Participant will also have a 100% Vested Interest therein upon (1)
his or her retirement at Early Retirement; (2) his or her Disability prior to
Termination of Employment; or (3) his or her death prior to Termination of
Employment.

(b)
100% Vesting of Elective Deferral Accounts and Certain Other Accounts. A
Participant will at all times have a 100% Vested Interest in his or her Elective
Deferral Account, ADP Safe Harbor Non-Elective Contribution Account, ADP Safe
Harbor Matching Contribution Account, Qualified Matching Contribution Account,
Qualified Non-Elective Contribution Account, Voluntary Employee


DC Basic Plan #01    Page - 94 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Contribution Account, Mandatory Employee Contribution Account and Deemed IRA
Contribution Account.
(c)
Vesting of All Other Contributions. A Participant's Vested Interest in all
Employer contribution accounts not specified in paragraph (b) will be determined
by the Vesting schedule or schedules as elected in the Adoption Agreement. If
the Counting of Hours Method is used for Vesting purposes, then a Participant's
Vested Interest will be based on the Years of Service that are credited to such
Participant. If the Elapsed Time Method is used for Vesting purposes, then a
Participant's Vested Interest will be based on the 1-Year Periods of Service
that are credited to the Participant. If elected in the Adoption Agreement, then
in determining a Participant's Vested Interest under this paragraph, a
Participant's Years of Service or 1-Year Periods of Service will be disregarded
(1) during any period for which the Employer did not maintain this Plan or a
predecessor plan; (2) if the Counting of Hours Method is used for Vesting
purposes, then before the Vesting Computation Period in which the Participant
attains Age 18; (3) if the Elapsed Time Method is used for Vesting purposes,
then before the 1-Year Period of Service in which the Participant attains Age
18; (4) if the Counting of Hours Method is used for Vesting purposes, then
during any Vesting Computation Period for which the Participant fails to make
Mandatory Employee Contributions to the Plan, if applicable to the Plan; and/or
(5) if the Elapsed Time Method is used for Vesting purposes, then during any
1-Year Period of Service for which the Participant fails to make Mandatory
Employee Contributions to the Plan, if applicable to the Plan. For Plan Years
beginning before 2002, Matching Contributions could Vest according to any
Vesting schedule that satisfied Code §411(a)(2) (and Code §416(b) if the Plan
was Top Heavy). The Vesting schedules available in the Adoption Agreement are
described in more detail below:

(1)
7 Year Graded

Years/Periods
of Service
Vested
Percentage
1
0
%
2
0
%
3
20
%
4
40
%
5
60
%
6
80
%
7
100
%

(2)
6 Year Graded


DC Basic Plan #01    Page - 95 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Years/Periods
of Service
Vested
Percentage
1
0
%
2
20
%
3
40
%
4
60
%
5
80
%
6
100
%

(3)
5 Year Cliff

Years/Periods
of Service
Vested
Percentage
1
0
%
2
0
%
3
0
%
4
0
%
5
100
%

(4)
3 Year Cliff

Years/Periods
of Service
Vested
Percentage
1
0
%
2
0
%
3
100
%

(5)
Full and Immediate. A Participant's Account will be 100% Vested upon entering
the Plan as a Participant and at all times thereafter.

(6)
Other. A Participant's Account will be Vested in accordance with the schedule
entered on the Adoption Agreement; provided, however, that any schedule entered
for a non-Top Heavy Plan Year must be at least as favorable as either the 7 Year
Graded Vesting schedule of subparagraph (1) above or the 5 Year Cliff Vesting
schedule of subparagraph (3) above. Furthermore, any schedule entered for a Top
Heavy Plan Year must be at least as favorable as either the 6 Year Graded
Vesting schedule of subparagraph (2) above or the 3 Year Cliff Vesting schedule
of subparagraph (3) above.


DC Basic Plan #01    Page - 96 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(d)
Vesting in a Top Heavy Plan Year. In a Top Heavy Plan Year, a Participant's
Vested Interest in all Employer contributions allocated to his or her
Participant's Account which are subject to a non-Top Heavy Vesting schedule will
be determined by the Top Heavy Vesting schedule as elected in the Adoption
Agreement. If this Plan ceases to be Top Heavy and the non-Top Heavy Vesting
schedule again becomes effective, a Participant's Vested Interest as determined
under the Top Heavy Vesting schedule cannot be reduced. Furthermore, any such
reverting back to the non-Top Heavy Vesting schedule will be considered an
amendment to this Section and will be treated in accordance with paragraph (g)
below pertaining to amendments to a Vesting schedule. Only those Years/Periods
of Service which are included in determining a Participant's Vested Interest in
a non-Top Heavy Plan Year will be included in determining a Participant's Vested
Interest in a Top Heavy Plan Year hereunder.

(e)
Vesting Requirement upon Complete Termination or Discontinuance of
Contributions. Upon a complete termination of the Plan, or, in the case of a
Plan to which Code §412 does not apply, upon a complete discontinuance of
contributions under the Plan, then (1) any Participant who is affected by such
complete termination or, if applicable, such complete discontinuance of
contributions; (2) any Participant who has not Terminated Employment with the
Employer; (3) any Participant who has Terminated Employment with the Employer
and has not received a complete distribution of the Participant's Vested
Aggregate Account; and (4) any Participant who has Terminated Employment but has
not incurred five consecutive Breaks in Service; will have a 100% Vested
Interest in his or her unpaid Participant's Account.

(f)
Vesting Requirement upon Partial Termination. Upon partial termination of the
Plan, only a Participant who has Terminated Employment because of the event
which causes the partial termination but who has not incurred five consecutive
Breaks in Service will have a 100% Vested Interest in his or her unpaid
Participant's Account as of the date of partial termination.

(g)
Amendments to the Vesting Schedule. No amendment to the Plan may directly or
indirectly reduce a Participant's Vested Interest in his or her Participant's
Account. If the Plan is amended in any way that directly or indirectly affects
the computation of a Participant's Vested Interest in his or her Participant's
Account, or the Plan is deemed amended by an automatic change to or from a Top
Heavy Vesting schedule, then the following provisions will apply:

(1)
Participant Election. Any Participant with at least three Years/Periods of
Service may, by filing a written request with the Administrator, elect to have
the Vested Interest in his or her Participant's Account computed by the Vesting
schedule in effect prior to the amendment. A Participant who fails to make an
election will have the Vested Interest computed under the new schedule. The
period in which the election may be made will begin on the date the amendment is
adopted or is deemed to be made and will end on the latest of (A) 60 days after
the amendment is adopted; (B) 60 days after the amendment becomes effective; or
(C) 60 days after the Participant is issued written notice of the amendment by
the Employer or Administrator.

(2)
Preservation of Vested Interest. Notwithstanding the foregoing to the contrary,
if the vesting schedule is amended, then in the case of an Employee who is a
Participant as of the later of the date such amendment is adopted or the date it
becomes effective, the Vested Interest in his or her Participant's Account
determined as of such date will not be less than his or her Vested Interest
computed under the Plan without regard to such amendment.


DC Basic Plan #01    Page - 97 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 5    
Distribution of Benefits
5.1.
Distribution of Benefit Upon Retirement. Unless a mandatory cash-out occurs
under Section 5.5, the retirement benefit a Participant is entitled to receive
under Section 4.1 or 4.2 will be distributed as follows:

(a)
Normal Form of Distribution in a 401(k) Plan or Profit Sharing Plan. If the Plan
is either a 401(k) Plan or a profit sharing plan, then a Participant's benefit
will be distributed in the form that is elected by the Sponsoring Employer in
the Adoption Agreement; the permitted Normal Forms of Distribution are (1) a
Qualified Joint and Survivor Annuity; (2) a lump sum payment; or (3)
Substantially Equal monthly, quarterly, semi-annual or annual cash installment
payments over a period certain which does not extend beyond the life of the
Participant; the joint lives of the Participant and a designated Beneficiary; or
a period certain not extending beyond the life expectancy of the Participant and
a designated Beneficiary. If the Normal Form of Distribution is Substantially
Equal installment payments, then the lump sum value of the Participant's benefit
either may be segregated and separately invested and the Substantially Equal
installments will be paid from the Plan; may remain invested in the Trust's
assets and the Substantially Equal installments will be paid from the Plan; or
may be used to purchase a nontransferable immediate or deferred annuity that is
selected by the Employer and that complies with the terms of the Plan from an
insurance company to provide for such Substantially Equal installments.

(b)
Normal Form of Distribution in a Money Purchase Pension Plan. If the Plan is a
money purchase pension plan, then the Normal Form of Distribution is a Qualified
Joint and Survivor Annuity if the Participant has not died before the Annuity
Starting Date.

(c)
Optional Forms of Distribution. If elected by the Sponsoring Employer in the
Adoption Agreement, then a Participant may waive the Normal Form of Distribution
and elect to have his or her benefit distributed in an Optional Form of
Distribution. The permitted Optional Forms of Distribution are (1) a lump sum
payment; (2) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant, the joint lives of the Participant and a designated
Beneficiary, or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If an Optional Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant's benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust's assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments; (3) a non-transferable annuity which can be purchased from an
insurance company and complies with the terms of the Plan; and/or (4) in
designated sums from time to time as elected by the Participant. All Optional
Forms of Distribution that are elected by the Sponsoring Employer in the
Adoption Agreement are available on a non¬discriminatory basis and are not
subject to the Administrator's discretion.

(d)
Partial Distributions. If a Participant receives a distribution of less than
100% of his or her Vested Aggregate Account balance, then the Administrator will
determine the portion (including zero) of the distribution that will be made
from each of the Participant's sub-accounts, provided that any such
determination is made in a uniform nondiscriminatory manner.

(e)
Time of Distribution. Distribution will be made under this Section (1) within a
reasonable time after the Participant's actual retirement at Normal Retirement
Date (or Early Retirement Date, if applicable), or (2) within a reasonable time
after the date that a Participant who elects late retirement under Section 4.2
requests payment as permitted thereunder.


DC Basic Plan #01    Page - 98 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



5.2.
Distribution of Benefit Upon Death. Unless a mandatory cash-out occurs under
Section 5.5, the death benefit a deceased Participant's Beneficiary is entitled
to receive under Section 4.3 will be distributed as follows:

(a)
Surviving Spouse. If a Participant has a surviving Spouse on the date of the
Participant's death, then the deceased Participant's surviving Spouse will be
entitled to receive a death benefit determined in accordance with the following
provisions:

(1)
Normal Form of Distribution Is a Qualified Joint and Survivor Annuity. If the
Normal Form of Distribution elected under Section 5.1 is a Qualified Joint and
Survivor Annuity, a Participant dies before the Annuity Starting Date, and the
Participant has a surviving Spouse on the date of the Participant's death, then
notwithstanding any other Beneficiary designation made by the Participant, the
Participant's surviving Spouse will receive a minimum death benefit as a QPSA
unless such QPSA has been waived in accordance with the terms of Section 5.8. If
the QPSA has been waived, then the benefit (and any additional death benefit to
which the surviving Spouse is entitled) will be distributed in the alternate
form(s) that are elected by the Sponsoring Employer in the Adoption Agreement.
The alternate forms of distribution permitted under the Adoption Agreement are
(A) a lump sum payment; (B) Substantially Equal monthly, quarterly, semi-annual
or annual cash installment payments over a period certain which does not extend
beyond the life of the surviving Spouse (or beyond the life expectancy of the
surviving Spouse). If an alternate form of distribution is Substantially Equal
installment payments, then the lump sum value of the Participant's benefit
either may be segregated and separately invested and the Substantially Equal
installments will be paid from the Plan; may remain invested in the Trust's
assets and the Substantially Equal installments will be paid from the Plan; or
may be used to purchase a nontransferable immediate or deferred annuity that is
selected by the Employer and that complies with the terms of the Plan from an
insurance company to provide for such Substantially Equal installments; (C) a
non-transferable annuity which can be purchased from an insurance company and
complies with the terms of the Plan; and/or (D) in designated sums from time to
time as elected by the Beneficiary. All alternate forms of distribution that are
elected by the Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator's discretion.

(2)
Normal Form of Distribution Is Not a Qualified Joint and Survivor Annuity. If
the Normal Form of Distribution elected under Section 5.1 is not a Qualified
Joint and Survivor Annuity and the Participant has a surviving Spouse on the
date of the Participant's death, then notwithstanding any other Beneficiary
designation made by a Participant, the deceased Participant's surviving Spouse
will be entitled to receive 100% of the deceased Participant's death benefit
unless the surviving Spouse has waived that right in accordance with the terms
of Section 5.8. If the Normal Form of Distribution elected under Section 5.1 has
been waived, then the benefit will be distributed to the surviving Spouse in the
alternate form(s) that are elected by the Sponsoring Employer in the Adoption
Agreement. The alternate forms of distribution permitted under the Adoption
Agreement are (A) a lump sum payment; (B) Substantially Equal monthly,
quarterly, semi-annual or annual cash installment payments over a period certain
which does not extend beyond the life of the surviving Spouse (or beyond the
life expectancy of the surviving Spouse). If an alternate form of distribution
is Substantially Equal installment payments, then the lump sum value of the
Participant's benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust's assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments; (C) a non-transferable annuity which can be purchased from an
insurance company and complies with the terms of the Plan; and/or (D) in
designated sums from time to time as elected by the Beneficiary. All alternate
forms of distribution that


DC Basic Plan #01    Page - 99 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



are elected by the Sponsoring Employer in the Adoption Agreement are available
on a non-discriminatory basis and are not subject to the Administrator's
discretion.
(3)
Time of Distribution. Any death benefit payable to a surviving Spouse will be
distributed within a reasonable time after the death of the Participant, but not
later than December 31st of the calendar year which contains the fifth
anniversary of the date of the Participant's death pursuant to
Section 5.9(b)(2)(A), if required minimum distributions to the Participant have
not begun. However, if the Life Expectancy rule is elected in the Adoption
Agreement and the surviving Spouse elects the Life Expectancy rule under
Section 5.9(b)(2)(B), then the surviving Spouse may elect to defer distribution
of the death benefit, but distribution to the surviving Spouse must begin no
later than December 31st of the calendar year in which the deceased Participant
would have attained Age 701/2.

(4)
Death of Surviving Spouse Before Distribution Begins. If the surviving Spouse
dies before distribution begins, then distribution will be made as if the
surviving Spouse were the Participant. If the Normal Form of Distribution that
is elected under Section 5.1 is a Qualified Joint and Survivor Annuity and the
QPSA has not been waived, or if the Sponsoring Employer elects in the Adoption
Agreement to permit a Participant (or, if no election has been made by the
Participant prior to the Participant's death, then the Participant's surviving
Spouse) to elect the Life Expectancy rule and the Participant (or, if no
election has been made by the Participant prior to the Participant's death, then
the Participant's surviving Spouse) elects the Life Expectancy rule, then
distribution will be considered to have begun when the deceased Participant
would have reached Age 701/2 even if payments have been made to the surviving
Spouse before that date. Furthermore, if distribution to the surviving Spouse
commences in the form of an irrevocable annuity over a period permitted under
subparagraph (a)(1) above before the deceased Participant would have reached Age
701/2, then distribution will be considered to have begun on the actual annuity
commencement date.

(b)
Non-Spouse Beneficiary. Any death benefit payable to a non-Spouse Beneficiary
will be distributed to the Beneficiary in accordance with the following
provisions:

(1)
Form of Distribution. Any such death benefit will be distributed to the
Beneficiary in the form(s) that are elected by the Sponsoring Employer in the
Adoption Agreement. The forms of distribution permitted under the Adoption
Agreement are (A) a lump sum payment; (B) Substantially Equal monthly,
quarterly, semi-annual or annual cash installment payments over a period certain
which does not extend beyond the life of the Beneficiary (or beyond the life
expectancy of the Beneficiary). If a form of distribution is Substantially Equal
installment payments, then the lump sum value of the Participant's benefit
either may be segregated and separately invested and the Substantially Equal
installments will be paid from the Plan; may remain invested in the Trust's
assets and the Substantially Equal installments will be paid from the Plan; or
may be used to purchase a nontransferable immediate or deferred annuity that is
selected by the Employer and that complies with the terms of the Plan from an
insurance company to provide for such Substantially Equal installments; (C) a
non-transferable annuity which can be purchased from an insurance company and
complies with the terms of the Plan; and/or (D) in designated sums from time to
time as elected by the Beneficiary. All forms of distribution that are elected
by the Sponsoring Employer in the Adoption Agreement are available on a
non-discriminatory basis and are not subject to the Administrator's discretion.

(2)
Time of Distribution. Any death benefit payable to a non-Spouse Beneficiary will
be distributed within a reasonable time after the death of the Participant, but
not later than December 31st of the calendar year which contains the fifth
anniversary of the date of the Participant's death pursuant to
Section 5.9(b)(2)(A), if required minimum distributions to the Participant have
not begun. However, if the Life Expectancy rule is elected in the


DC Basic Plan #01    Page - 100 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Adoption Agreement and the non-Spouse Beneficiary elects the Life Expectancy
rule pursuant to Section 5.9(b)(2)(B), then distribution of the death benefit to
a non-Spouse Beneficiary must begin no later than December 31st of the calendar
year immediately following the calendar year in which the Participant died.
(c)
Distribution If the Participant or Other Payee Is In Pay Status. If a
Participant or Beneficiary who has begun receiving distribution of his or her
benefit dies before the entire benefit is distributed, then the balance thereof
will be distributed to the Participant's Beneficiary (or Beneficiary's
Beneficiary) at least as rapidly as under the method of distribution being used
on the date of the Participant's or Beneficiary's death.

(d)
Payments to a Beneficiary of a Beneficiary. In the absence of a Beneficiary
designation or other directive from the deceased Participant to the contrary,
any Beneficiary may name his or her own Beneficiary to receive any benefits
payable in the event of the Beneficiary's death prior to receiving the entire
death benefit to which the Beneficiary is entitled; if a Beneficiary has not
named his or her own Beneficiary, then the Beneficiary's estate will be the
Beneficiary. If any benefit is payable under this paragraph to a Beneficiary of
the deceased Participant's Beneficiary, to the estate of the deceased
Participant's Beneficiary, or to any other Beneficiary or the estate thereof,
then subject to the limitations regarding the latest dates for benefit payment
of this Section and Section 5.9, the Administrator may (1) continue to pay the
remaining value of such benefits in the amount and form that has already
commenced, (2) pay such benefits in any other manner permitted under the Plan
for distribution of benefits upon death, and/or (3) if payments have not already
commenced, pay such benefits in any other manner permitted under the Plan for
distribution of benefits upon death. Distribution to the Beneficiary of a
Beneficiary must begin no later than the date that a distribution would have
been made to the Participant's Beneficiary. The Administrator's determination
under this paragraph will be final and will be applied in a uniform manner that
does not discriminate in favor of Participants who are Highly Compensated
Employees.

(e)
Partial Distributions. If a Participant's Beneficiary receives a distribution of
less than 100% of the Participant's Vested Aggregate Account balance, then the
Administrator will determine the portion (including zero) of the distribution
that will be made from each of the Participant's sub-accounts, provided that any
such determination is made in a uniform manner that does not discriminate in
favor of Participants who are Highly Compensated Employees.

5.3.
Distribution of Benefit Upon Disability. Unless a mandatory cash-out occurs
under Section 5.5, the Disability benefit a Participant is entitled to receive
under Section 4.4 will be distributed in the following manner:

(a)
Normal Form of Distribution in a 401(k) Plan or Profit Sharing Plan. If the Plan
is either a 401(k) Plan or a profit sharing plan, then a Participant's benefit
will be distributed in the form that is elected by the Sponsoring Employer in
the Adoption Agreement; the permitted Normal Forms of Distribution are (1) a
Qualified Joint and Survivor Annuity; (2) a lump sum payment; or (3)
Substantially Equal monthly, quarterly, semi-annual or annual cash installment
payments over a period certain which does not extend beyond the life of the
Participant; the joint lives of the Participant and a designated Beneficiary; or
a period certain not extending beyond the life expectancy of the Participant and
a designated Beneficiary. If the Normal Form of Distribution is Substantially
Equal installment payments, then the lump sum value of the Participant's benefit
either may be segregated and separately invested and the Substantially Equal
installments will be paid from the Plan; may remain invested in the Trust's
assets and the Substantially Equal installments will be paid from the Plan; or
may be used to purchase a nontransferable immediate or deferred annuity that is
selected by the Employer and that complies with the terms of the Plan from an
insurance company to provide for such Substantially Equal installments.


DC Basic Plan #01    Page - 101 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(b)
Normal Form of Distribution in a Money Purchase Pension Plan. If the Plan is a
money purchase pension plan, then the Normal Form of Distribution is a Qualified
Joint and Survivor Annuity if the Participant has not died before the Annuity
Starting Date.

(c)
Optional Forms of Distribution. If elected by the Sponsoring Employer in the
Adoption Agreement, then a Participant may waive the Normal Form of Distribution
and elect to have his or her benefit distributed in an Optional Form of
Distribution. The permitted Optional Forms of Distribution are (1) a lump sum
payment; (2) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If an Optional Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant's benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust's assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments; (3) a non-transferable annuity which can be purchased from an
insurance company and complies with the terms of this Plan; and/or (4) in
designated sums from time to time as elected by the Participant. All Optional
Forms of Distribution that are elected by the Sponsoring Employer in the
Adoption Agreement are available on a non¬discriminatory basis and are not
subject to the Administrator's discretion.

(d)
Partial Distributions. If a Participant receives a distribution of less than
100% of his or her Vested Aggregate Account balance, then the Administrator will
determine the portion (including zero) of the distribution that will be made
from each of the Participant's sub-accounts, provided that any such
determination is made in a uniform nondiscriminatory manner.

(e)
Time of Distribution. Distribution will be made under this Section (1) if
elected in the Adoption Agreement, within an administratively reasonable time
after the date on which a Participant who suffers a Disability Terminates
Employment with the Employer on account of the Disability; or (2) if elected in
the Adoption Agreement, on the date that a distribution is to be made to a
Terminated Participant under Section 5.4

5.4.
Distribution of Benefit Upon Termination of Employment. Unless a mandatory
cash-out occurs under Section 5.5 or a distribution occurs under Section 5.1,
5.2, or 5.3, the benefit that a Terminated Participant is entitled to receive
under Section 4.5 will be distributed in the following manner:

(a)
Normal Form of Distribution in a 401(k) Plan or Profit Sharing Plan. If the Plan
is either a 401(k) Plan or a profit sharing plan, then a Participant's benefit
will be distributed in the form that is elected by the Sponsoring Employer in
the Adoption Agreement; the permitted Normal Forms of Distribution are (1) a
Qualified Joint and Survivor Annuity; (2) a lump sum payment; or (3)
Substantially Equal monthly, quarterly, semi-annual or annual cash installment
payments over a period certain which does not extend beyond the life of the
Participant; the joint lives of the Participant and a designated Beneficiary; or
a period certain not extending beyond the life expectancy of the Participant and
a designated Beneficiary. If the Normal Form of Distribution is Substantially
Equal installment payments, then the lump sum value of the Participant's benefit
either may be segregated and separately invested and the Substantially Equal
installments will be paid from the Plan; may remain invested in the Trust's
assets and the Substantially Equal installments will be paid from the Plan; or
may be used to purchase a nontransferable immediate or deferred annuity that is
selected by the Employer and that complies with the terms of the Plan from an
insurance company to provide for such Substantially Equal installments.


DC Basic Plan #01    Page - 102 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(b)
Normal Form of Distribution in a Money Purchase Pension Plan. If the Plan is a
money purchase pension plan, then the Normal Form of Distribution is a Qualified
Joint and Survivor Annuity if the Participant has not died before the Annuity
Starting Date.

(c)
Optional Forms of Distribution. If elected by the Sponsoring Employer in the
Adoption Agreement, then a Participant may waive the Normal Form of Distribution
and elect to have his or her benefit distributed in an Optional Form of
Distribution. The permitted Optional Forms of Distribution are (1) a lump sum
payment; (2) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. If an Optional Form of Distribution is
Substantially Equal installment payments, then the lump sum value of the
Participant's benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust's assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments; (3) a non-transferable annuity which can be purchased from an
insurance company and complies with the terms of this Plan; and/or (4) in
designated sums from time to time as elected by the Participant. All Optional
Forms of Distribution that are elected by the Sponsoring Employer in the
Adoption Agreement are available on a non¬discriminatory basis and are not
subject to the Administrator's discretion.

(d)
Partial Distributions. If a Participant receives a distribution of less than
100% of his or her Vested Aggregate Account balance, then the Administrator will
determine the portion (including zero) of the distribution that will be made
from each of the Participant's sub-accounts, provided that any such
determination is made in a uniform nondiscriminatory manner.

(e)
Time of Distribution. Distribution will be made under this Section within an
administratively reasonable time after the occurrence of the event as elected by
the Sponsoring Employer in the Adoption Agreement.

5.5.
Mandatory Cash-Out of Benefits. If elected in the Adoption Agreement, the Vested
Aggregate Account of a Participant who has Terminated Employment, who is
entitled to a distribution under Sections 5.1, 5.2, 5.3 or 5.4 and who satisfies
the requirements below will be distributed without the Participant's consent in
accordance with the following:

(a)
General Rule. Distribution can only be made under this Section if a
Participant's Vested Aggregate Account balance on or after the date of
Termination of Employment does not exceed the amount elected in the Adoption
Agreement. Distribution will be made as soon as administratively feasible after
the Participant Terminates Employment.

(b)
Later Distribution if Account Falls to the Threshold. If a Participant would
have received a distribution under paragraph (a) but for the fact that his or
her Vested Aggregate Account exceeded the cash-out threshold elected in the
Adoption Agreement, and if at a later time the Participant's Vested Aggregate
Account is reduced to an amount not greater than the cash-out threshold, the
Administrator will distribute such Vested Aggregate Account in a lump sum
without the Participant's consent as soon as administratively feasible after the
date the Participant's Vested Aggregate Account no longer exceeds the cash-out
threshold.

(c)
Cash-out Threshold and the Participant's Rollover Contribution Account. If the
cash-out threshold elected in the Adoption Agreement is $5,000, then effective
January 1, 2002, the determination of whether a Participant's Vested Aggregate
Account exceeds $5,000 may be made by excluding the Participant's Rollover
Contribution Account (if any). If the cash-out threshold elected in the Adoption
Agreement is any amount other than $5,000, the determination of whether a


DC Basic Plan #01    Page - 103 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Participant's Vested Aggregate Account balance exceeds such amount must be made
by including the Participant's Rollover Contribution Account (if any).
(d)
Cash-out Threshold Exceeds $1,000. If the cash-out threshold exceeds $1,000 at
any time, then a mandatory cash-out distribution under this paragraph will, at
the election of the Participant, be made as a lump sum cash payment or as a
direct rollover under Section 5.14. Prior to March 28, 2005, if the Participant
does not elect to have the distribution paid directly to an eligible retirement
plan specified by the Participant in a direct rollover or to receive the
distribution as a lump sum cash payment, then the Administrator will pay the
distribution as a lump sum cash payment. However, if the cash-out threshold ever
exceeds $1,000 on or after March 28, 2005, the remaining provisions of this
paragraph apply. In the event of a mandatory cash-out distribution greater than
$1,000, if the Participant does not elect to have such distribution paid
directly to an eligible retirement plan specified by the Participant in a direct
rollover or to receive the distribution as a lump sum cash payment, the
Administrator will pay the distribution in an automatic direct rollover to an
individual retirement plan designated by the Administrator. Such individual
retirement plan, as defined in Code §7701(a)(37), may be either an individual
retirement account within the meaning of Code §408(a) or an individual
retirement annuity within the meaning of Code §408(b); either of which will
subsequently be referred to as an IRA. The Administrator will establish the IRA
at a qualified financial institution by selecting an IRA trustee, custodian or
issuer that is unrelated to the Employer or the Administrator (unless subsequent
rules or Regulations permit otherwise), and will make the initial investment
choices for the IRA. An automatic direct rollover will occur not less than 30
days and not more than 90 days (or such other time as permitted by law) after
the Code §402(f) notice with the explanation of the automatic direct rollover is
provided to the Participant. The determination of whether a mandatory cash-out
distribution exceeds $1,000 will be made by including the Participant's Rollover
Contribution Account (if any).

(e)
Cash-out Threshold Does Not Exceed $1,000. If the cash-out threshold is $1,000
or less at any time, a mandatory cash-out distribution under this paragraph
will, at the election of the Participant, be made as a lump sum cash payment or
as a direct rollover under Section 5.14. If the Participant does not elect to
have the distribution paid directly to an eligible retirement plan specified by
the Participant in a direct rollover or to receive the distribution as a lump
sum cash payment, the Administrator will pay the distribution as a lump sum cash
payment; any such lump sum cash payment will occur not less than 30 days and not
more than 90 days (or such other time as permitted by law) after the Code
§402(f) notice is provided to the Participant.

5.6.
Restrictions on Immediate Distributions. If a Participant's Vested Aggregate
Account balance exceeds the amount set forth in paragraph (a) of this
Section and is Immediately Distributable, then such account can only be
distributed in accordance with the following provisions:

(a)
General Rule. If (1) the Vested Aggregate Account balance (effective January 1,
2002, determined before taking into account the Participant's Rollover
Contribution Account) of a Participant who has Terminated Employment exceeds
$5,000, or if there are remaining payments to be made with respect to a
particular distribution option that previously commenced, and (2) such amount is
Immediately Distributable, then the Participant (and, with respect to any
portion of the Participant's Account which is subject to the Qualified Joint and
Survivor Annuity requirements of Code §401(a)(11) and Code §417, the
Participant's Spouse, if any (or where either the Participant or Spouse has
died, the survivor)), must consent to any distribution of such amount. If (1)
the Vested Aggregate Account balance (effective January 1, 2002, determined
before taking into account the Participant's Rollover Contribution Account) of a
Participant who has Terminated Employment does not exceed $5,000, but (if
applicable) exceeds the cash-out threshold that the Sponsoring Employer elects
in the Adoption Agreement, and (2) such amount is Immediately Distributable,
then only the Participant (or where the Participant has died, the Participant's
Spouse or Beneficiary) must consent to any distribution of such amount.


DC Basic Plan #01    Page - 104 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(b)
General Consent Requirement. The consent of the Participant (and, with respect
to any portion of the Participant's Account which is subject to the Qualified
Joint and Survivor Annuity requirements of Code §401(a)(11) and Code §417, the
Participant's Spouse, if any (or where either the Participant or Spouse has
died, the survivor)) to any benefit that is Immediately Distributable must be
obtained in writing within the 90-day period (or such other period as may be
required by law) ending on the Annuity Starting Date. However, (1) with respect
to any portion of the Participant's Account which is not subject to the
Qualified Joint and Survivor Annuity requirements of Code §401(a)(11) and Code
§417, the Participant will not be required to consent to a distribution that is
required by Code §401(a)(9) or §415; and (2) with respect to any portion of the
Participant's Account which is subject to the Qualified Joint and Survivor
Annuity requirements of Code §401(a)(11) and Code §417, (A) only the Participant
must consent to the distribution of a Qualified Joint and Survivor Annuity while
the benefit is Immediately Distributable, and (B) neither the Participant (nor
the Participant's Spouse, if any) will be required to consent to a distribution
that is required under the terms of Code §401(a)(9) or Code §415.

(c)
Notification Requirement. The Administrator must notify the Participant (and,
with respect to any portion of the Participant's Account which is subject to the
Qualified Joint and Survivor Annuity requirements of Code §401(a)(11) and Code
§417, the Participant's Spouse) of the right to defer any distribution until it
is no longer Immediately Distributable. Notification will include a general
explanation of the material features and relative values of the optional forms
of benefit available in a manner that would satisfy the notice requirements of
Code §417(a)(3); and will be provided no less than 30 days or more than 90 days
(or such other period as may be required by law) prior to the Annuity Starting
Date. Notwithstanding the other requirements of this Section, the respective
notices prescribed by this Section need not be given to a Participant if (1) the
Plan "fully subsidizes" the costs of a Qualified Joint and Survivor Annuity or
Qualified Pre-Retirement Survivor Annuity;, and (2) the Plan does not allow the
Participant to waive the Qualified Joint and Survivor Annuity or Qualified
Pre-Retirement Survivor Annuity, and does not allow a Participant who has a
Spouse to designate a non-Spouse Beneficiary. For purposes of this Section, a
plan fully subsidizes the costs of a benefit if no increases in cost, or
decreases in benefits to the Participant may result from the Participant's
failure to elect another benefit.

(d)
Waiver of 30-Day Requirement. Notwithstanding anything in this Section to the
contrary, distribution of a Participant's benefit may begin less than 30 days
after the notice described in paragraph (c) is given if (1) the Administrator
clearly informs the Participant that the Participant has a right to a period of
at least 30 days after receiving notice to consider the decision of whether or
not to elect a distribution; (2) the Participant, after receiving the notice,
affirmatively elects a distribution (or a particular distribution option); and
(3) with respect to any portion of the Participant's Account which is subject to
the Qualified Joint and Survivor Annuity requirements of Code §401(a)(11) and
Code §417, the Participant does not revoke the election at any time prior to the
expiration of the 7-day period that begins on the date the notice is given.

(e)
Consent Not Needed on Plan Termination. If upon Plan termination neither the
Employer nor an Affiliated Employer maintains another defined contribution plan
other than an employee stock ownership plan (ESOP) as defined in Code
§4975(e)(7) or §409(a), then the Participant's benefit will, without the
Participant's consent (and, with respect to any portion of the Participant's
Account which is subject to the Qualified Joint and Survivor Annuity
requirements of Code §401(a)(11) and Code §417, without the Spouse's consent),
be distributed to the Participant. If the Employer or an Affiliated Employer
maintains another defined contribution plan other than an ESOP, then the
Participant's benefit will, without the Participant's consent (and, with respect
to any portion of the Participant's Account which is subject to the Qualified
Joint and Survivor Annuity requirements of Code §401(a)(11) and Code §417,
without the Spouse's consent), be transferred to the other plan if the
Participant does not consent to an immediate distribution under this Section.
Notwithstanding the foregoing, this paragraph will not apply to any portion of
the Participant's Account which is subject to the Qualified Joint and Survivor
Annuity requirements of Code §401(a)(11) and Code §417 if the Plan, upon


DC Basic Plan #01    Page - 105 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



termination, offers an annuity option purchased from a commercial provider with
respect to such portion of the Participant's Account.
5.7.
Accounts of Reemployed Participants. If a Participant who is not 100% Vested in
his or her Participant's Account Terminates Employment with the Employer, a
Forfeiture of all or a portion of the Participant's Account of the Participant
who has Terminated Employment may have occurred, and the Participant is
subsequently reemployed by the Employer, then the Participant's Account of the
reemployed Participant will be administered in accordance with the following
provisions:

(a)
Reemployment of a Participant After 5 Consecutive Breaks in Service. If the
Participant is reemployed by the Employer after incurring five consecutive
Breaks in Service, then any previous Forfeiture of the Participant's Account
will not be restored under the terms of this Plan.

(b)
Reemployment of a Non-Vested Participant Before 5 Consecutive Breaks in Service.
If a Participant's Vested Interest in the entire Participant's Account
attributable to Employer contributions is 0% on the date the Participant
Terminates Employment, the Participant is deemed to have received a distribution
of such Vested Interest on the date of such Termination of Employment pursuant
to the Section 3.13(a)(1), a Forfeiture of the Participant's Account
attributable to Employer contributions occurs on the date of such Termination of
Employment pursuant to the Section 3.13(a)(1), and the Participant is
subsequently reemployed by the Employer before incurring five consecutive Breaks
in Service, then the previous Forfeiture of such Participant's Account
attributable to Employer contributions will be restored, calculated as of the
date that the Forfeiture occurred (unadjusted by subsequent gains and losses).
Furthermore, if a Participant's Vested Interest in the entire Participant's
Account attributable to Employer contributions is 0% on the date the Participant
Terminates Employment, a Forfeiture of the Participant's Account attributable to
Employer contributions occurs on the date that a Participant incurs the number
of consecutive Breaks in Service after Termination of Employment that the
Sponsoring Employer elects in the Adoption Agreement pursuant to the
Section 3.13(a)(2), and the Participant is subsequently reemployed by the
Employer before incurring five consecutive Breaks in Service, then the previous
Forfeiture of such Participant's Account attributable to Employer contributions
will be restored, calculated as of the date that the Forfeiture occurred
(unadjusted by subsequent gains and losses). Such restoration of the previous
Forfeiture attributable to Employer contributions will occur in the Plan Year
that such Participant is reemployed by the Employer.

(c)
Reemployment of a Vested Participant Before 5 Consecutive Breaks in Service. If
a Participant's Vested Interest in the Participant's Account balance
attributable to Employer contributions is less than a 100% (but greater than 0%)
on the date that the Participant Terminates Employment, a Forfeiture of the
non-Vested portion of the Participant's Account balance attributable to Employer
contributions of the Participant who has Terminated Employment may have
occurred, and the Participant is subsequently reemployed by the Employer before
incurring five consecutive Breaks in Service, then the following provisions will
apply:

(1)
Distribution Has Occurred But No Forfeiture Has Occurred. If a Forfeiture of the
non-Vested portion of the Participant's Account attributable to Employer
contributions has not occurred but a distribution of all or a portion of the
Participant's Account of the Participant who has Terminated Employment has
occurred, then a separate bookkeeping account will be established for the
Participant's Account at the time of distribution; the Participant's Vested
Interest in the separate bookkeeping account at any relevant time will be an
amount ("X") determined according to the following formula: X = P(AB + (R x D))
- (R x D)). In applying the formula, "P" is the Vested Interest at the relevant
time, "AB" is the respective account balance at the relevant time, "D" is the
amount of the distribution, and "R" is the ratio of the respective account
balance at the relevant time to the respective account balance after the
distribution.


DC Basic Plan #01    Page - 106 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(2)
No Distribution Has Occurred But Forfeiture Has Occurred. If the Sponsoring
Employer elects in the Adoption Agreement that a Forfeiture will occur when a
Participant who has Terminated Employment incurs a specified number of
consecutive Breaks in Service that is less than five (5) consecutive Breaks in
Service, a Forfeiture of the non-Vested portion of the Participant's Account
balance attributable to Employer contributions has occurred when a Participant
who Terminated Employment incurred the specified number of consecutive Breaks in
Service, and the Participant who has Terminated Employment is reemployed by the
Sponsoring Employer or an Affiliated Employer before incurring five (5)
consecutive Breaks in Service and before receiving any distribution of the
Vested Interest in his or her Participant's Account balance attributable to
Employer contributions, then the previous Forfeiture of such Participant's
Account balance attributable to Employer contributions will be restored,
calculated as of the date that the Forfeiture occurred (unadjusted by subsequent
gains and losses). Such restoration of the previous Forfeiture of such
Participant's Account balance attributable to Employer contributions will occur
in the Plan Year that such Participant is reemployed by the Employer.

(3)
Both Distribution and Forfeiture Have Occurred. If a distribution of all or a
portion of the Vested Interest in the Participant's Account of a Participant who
has Terminated Employment has occurred and a Forfeiture of the non-Vested
portion of the Participant's Account attributable to Employer contributions has
occurred (which may not necessarily occur at the same time that the distribution
occurs), then the previous Forfeiture of such Participant's Account balance
attributable to Employer contributions will be restored, calculated as of the
date the Forfeiture occurred (unadjusted by subsequent gains and losses) and
based upon the Sponsoring Employer's decision whether the Participant is
required to repay to the Plan the full amount of all distribution(s) which were
attributable to Employer contributions (and if this Plan is a 401(k) Plan, then
effective as of the first day of Plan Year beginning in 2006 (or such earlier
effective date as may be provided in a separate amendment for implementing the
final §401(k) Regulations and as permitted by such Regulations), including
Elective Deferrals). With respect to such decision of the Sponsoring Employer
whether the Participant is required to repay to the Plan the full amount of all
distribution(s) which were attributable to Employer contributions (and if this
Plan is a 401(k) Plan, then effective as of the first day of Plan Year beginning
in 2006 (or such earlier effective date as may be provided in a separate
amendment for implementing the final §401(k) Regulations and as permitted by
such Regulations), including Elective Deferrals) in order to have the previous
Forfeiture of such Participant's Account balance attributable to Employer
contributions be restored, the following provisions will apply:

(A)
Precedent Established. Once such decision by the Sponsoring Employer has been
made, such decision will establish precedence for the Plan and cannot be
changed, altered or modified.

(B)
Time of Restoration If Repayment Is Not Required. If, based upon the Sponsoring
Employer's decision, the Participant is not required to repay to the Plan the
full amount of all distribution(s) which were attributable to Employer
contributions (and if this Plan is a 401(k) Plan, then effective as of the first
day of Plan Year beginning in 2006 (or such earlier effective date as may be
provided in a separate amendment for implementing the final §401(k) Regulations
and as permitted by such Regulations), including Elective Deferrals) in order to
have the previous Forfeiture of such Participant's Account balance attributable
to Employer contributions be restored, then such restoration will occur in the
Plan Year in which the Participant is reemployed by the Employer.

(C)
Time of Restoration If Repayment Is Required. If, based upon the Sponsoring
Employer's decision, the Participant is required to repay to the Plan the full
amount


DC Basic Plan #01    Page - 107 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



of all distribution(s) which were attributable to Employer contributions (and if
this Plan is a 401(k) Plan, then effective as of the first day of Plan Year
beginning in 2006 (or such earlier effective date as may be provided in a
separate amendment for implementing the final §401(k) Regulations and as
permitted by such Regulations), including Elective Deferrals) in order to have
the previous Forfeiture of such Participant's Account balance attributable to
Employer contributions be restored, then, such repayment by the Participant must
be made before the earlier of (i) five years after the Participant's
Reemployment Commencement Date, or (ii) the date on which the Participant incurs
five consecutive Breaks in Service following the date of distribution of either
the entire or the remaining Vested Interest in the Participant's Account. Such
restoration of the previous Forfeiture of such Participant's Account balance
attributable to Employer contributions will occur in the Plan Year that the
Participant repays to the Plan the full (or any remaining) amount of the
distribution which was attributable to Employer contributions (and if this Plan
is a 401(k) Plan, then effective as of the first day of Plan Year beginning in
2006 (or such earlier effective date as may be provided in a separate amendment
for implementing the final §401(k) Regulations and as permitted by such
Regulations), including Elective Deferrals).
(d)
Sources of Restoration of Previously Forfeited Amounts. The sources to restore a
previous Forfeiture of the non-Vested portion of the Participant's Account
balance attributable to Employer contributions pursuant to this Section will be
made first by using available Forfeitures to restore the previous Forfeiture
and, if such available Forfeitures are insufficient to restore the previous
Forfeiture, by the Employer making a special Employer contribution to the Plan
to the extent necessary to restore the previous Forfeiture.

5.8.
Waiver of Benefits and Spousal Consent. If following provisions apply to a
Participant's (or, where applicable, a Participant's Spouse's) waiver of
benefits under the Plan:

(a)
Normal Form of Distribution Is Not a QJSA. If the Normal Form of Distribution is
not a Qualified Joint and Survivor Annuity, all distributions can be made from
the Plan to a Participant without the consent of the Participant's Spouse,
except for any portion of the Participant's Account which is subject to the
Qualified Joint and Survivor Annuity requirements of Code §401(a)(11) and Code
§417. Subject to the provisions of the next sentence, with regard to a death
benefit payable to a Spouse, a Spouse can elect to waive such death benefit
under Section 5.2 of the Plan, but the election will not be effective unless (1)
the election is in writing; (2) the election designates a specific Beneficiary
or form of benefit which may not be changed without Spousal consent (or the
Spouse's consent expressly permits designations by the Participant without any
requirement of further Spousal consent); and (3) the Spouse's consent
acknowledges the effect of the election and is witnessed by the Administrator or
a notary public. With regard to a distribution of any portion of a Participant's
Account which is subject to the QJSA and QPSA requirements of Code §401(a)(11)
and Code §417, the provisions set forth in paragraph (b) below apply.

(b)
Normal Form of Distribution Is a QJSA. If the Normal Form of Distribution is a
Qualified Joint and Survivor Annuity, or with respect to any portion of a
Participant's Account which is subject to the Qualified Joint and Survivor
Annuity requirements of Code §401(a)(11) and §417, the following provisions
apply:

(1)
Election to Waive a QJSA. A married Participant's election to waive a Qualified
Joint and Survivor Annuity, or an unmarried Participant's election to waive a
life annuity, must be in writing and must be made during the 90-day period (or
such other period as may be required by law) ending on the Annuity Starting
Date. The election may be revoked in writing and a new election may be made at
any time and any number of times during the election period.


DC Basic Plan #01    Page - 108 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(2)
Election to Waive a QPSA. A married Participant's election to waive a Qualified
Pre-Retirement Survivor Annuity must be in writing and must be made during an
election period beginning on the first day of the Plan Year in which the
Participant reaches Age 35 and ending on the date of his or her death. The
election may be revoked in writing and a new election made at any time and any
number of times during the election period. A terminated Participant's election
period concerning his or her Vested Aggregate Account before Termination of
Employment will not begin later than such date. If elected in the Adoption
Agreement and the Participant has not completed a designation form specifying
the time and/or form of payment of the Qualified Pre-Retirement Survivor Annuity
prior to the Participant's death, then the surviving Spouse may elect to receive
the Qualified Pre-Retirement Survivor Annuity in any optional form of payment
permitted in Section 5.2 and as elected in the Adoption Agreement.

(3)
Special Pre-Age 35 QPSA Election. A Participant who has not yet reached Age 35
as of the end of any current Plan Year may make a special election to waive a
Qualified Pre-Retirement Survivor Annuity for the period beginning on the date
of such election and ending on the first day of the Plan Year in which such
Participant reaches Age 35. This election will not be valid unless the
Participant receives the same written explanation of the Qualified
Pre-Retirement Survivor Annuity set forth in subparagraph (4). Qualified
Pre-Retirement Survivor Annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Participant reaches Age 35. A new
election to waive a Qualified Pre-Retirement Survivor Annuity on or after such
date is subject to the full requirements of this Section.

(4)
Required Written Explanation. In the case of a Qualified Joint and Survivor
Annuity, the Administrator will no less than 30 days and no more than 90 days
(or such other period as may be required by law) prior to the Annuity Starting
Date provide to each Participant a written explanation of (A) the terms and
conditions of a Qualified Joint and Survivor Annuity; (B) the Participant's
right to make and the effect of an election to waive the Qualified Joint and
Survivor Annuity form of benefit; (C) the rights of a Participant's Spouse; and
(D) the right to make, and the effect of, a revocation of a previous election to
waive the Qualified Joint and Survivor Annuity. The Annuity Starting Date for a
distribution in a form other than a Qualified Joint and Survivor Annuity may be
less than 30 days after receipt of the written explanation described in the
preceding sentence provided: (A) the Participant has been provided with
information that clearly indicates that the Participant has at least 30 days to
consider whether to waive the Qualified Joint and Survivor Annuity and elect
(with Spousal consent) to a form of distribution other than a Qualified Joint
and Survivor Annuity; (B) the Participant is permitted to revoke any affirmative
distribution election at least until the Annuity Starting Date or, if later, at
any time prior to the expiration of the 7-day period that begins the day after
the explanation of the Qualified Joint and Survivor Annuity is provided to the
Participant; and (C) the Annuity Starting Date is a date after the date that the
written explanation was provided to the Participant. In the case of a Qualified
Pre-Retirement Survivor Annuity, the Administrator will provide each Participant
within the Applicable Period as defined in paragraph (5) with a written
explanation of the Qualified Pre-Retirement Survivor Annuity in such terms and
in such manner as would be comparable to the written explanation applicable to a
Qualified Joint and Survivor Annuity as set forth herein.

(5)
Applicable Period. The term "Applicable Period" means whichever of the following
periods ends last: (A) the period beginning with the first day of the Plan Year
in which the Participant attains Age 32 and ending with the close of the Plan
Year preceding the Plan Year in which the Participant attains Age 35; (B) a
reasonable period after the individual becomes a Participant in the Plan; (C) a
reasonable period ending after the requirements of Code §401(a)(11) apply to the
Participant; or (D) a reasonable period ending after the requirements of


DC Basic Plan #01    Page - 109 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Code §417(a)(5) cease to apply with respect to the Participant. For purposes of
this paragraph, a reasonable period means the end of the two year period
beginning one year prior to the date the applicable event occurs, and ending one
year after that date.
(6)
Participants Who Terminate Before Age 35. If a Participant Terminates Employment
before the Plan Year in which he or she reaches Age 35, then the notice required
under subparagraph (4) will be provided within the two year period beginning one
year prior to such Termination of Employment and ending one year after such
Termination of Employment. If such Participant thereafter returns to employment
with the Employer, then the Applicable Period for such Participant will be
redetermined.

(7)
Elections Must Have Spousal Consent. A Participant's election not to receive a
Qualified Joint and Survivor Annuity or a Participant's election not to receive
a Qualified Pre-Retirement Survivor Annuity will not be effective unless (A) the
Participant's Spouse consents in writing to the election; (B) the election
designates a specific Beneficiary (or form of benefit) which may not be changed
without Spousal consent (or the consent of the Spouse expressly permits
designations by the Participant without any requirement of further Spousal
consent); and (C) the Spouse's consent acknowledges the effect of the election
and is witnessed by the Administrator or a notary public.

(8)
Additional Requirements and Exceptions For Spousal Consent. Notwithstanding
subparagraph (7) above, a Spouse's consent will not be required if there is no
Spouse, if the Spouse cannot be located, or if there are other circumstances (as
set forth in the Code or Regulations) which preclude the necessity of such
Spouse's consent. Any consent by a Participant's Spouse (or establishment that
consent cannot be obtained) will be effective only with respect to such Spouse.
A consent that permits designations by the Participant without any requirement
of further Spousal consent must acknowledge that the Spouse has the right to
limit consent to a specific Beneficiary, and a specific form of benefit where
applicable, and that the Spouse voluntarily elects to relinquish either or both
of such rights. A revocation of a prior election may be made by a Participant
without the Spouse's consent at any time before benefits begin. No Spouse's
consent obtained under subparagraph (7) will be valid unless the Participant has
received notice as provided in subparagraph (4) above.

5.9.
Required Minimum Distributions. All distributions from the Plan will be
determined and made in accordance with the final and temporary Regulations under
Code §401(a)(9) on April 17, 2002. Pursuant to those Regulations, all
distributions will be determined in accordance with the following provisions:

(a)
General Rules. All distributions hereunder will be made in accordance with the
following general rules:

(1)
Effective Date. Unless an earlier effective date is specified in the Adoption
Agreement, the provisions of this Section will apply for purposes of determining
required minimum distributions for calendar years beginning with the 2003
calendar year.

(2)
Coordination with Minimum Distribution Requirements Previously in Effect. If the
Adoption Agreement specifies an effective date of this Section that is earlier
than calendar years beginning with the 2003 calendar year, then required minimum
distributions for 2002 under this Section will be determined as follows: If the
total amount of 2002 required minimum distributions under the Plan made to the
distributee prior to the effective date of this Section equals or exceeds the
required minimum distributions determined under this Section, then no additional
distributions will be required to be made for 2002 on or after such date to the
distributee. If the total amount of 2002 required minimum distributions under
the plan made to the distributee prior to the effective date of this Section is
less than


DC Basic Plan #01    Page - 110 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



the amount determined under this Section, then required minimum distributions
for 2002 on and after such date will be determined so that the total amount of
required minimum distributions for 2002 made to the distributee will be the
amount determined under this Section.
(3)
Precedence. The requirements of this Section will take precedence over any
inconsistent provisions of the Plan and any prior Plan amendments.

(4)
Requirements of Regulations Incorporated. All distributions required under this
Section will be determined and made in accordance with the Regulations under
Code §401(a)(9).

(5)
TEFRA §242(b)(2) Elections. Notwithstanding the other provisions of this
Section, distributions may be made under a designation made before January 1,
1984, in accordance with Tax Equity and Fiscal Responsibility Act (TEFRA)
§242(b)(2) and the provisions of the Plan that relate to TEFRA §242(b)(2).

(b)
Time and Manner of Distribution. All required minimum distributions will be made
from the Plan in the following time and in the following manner:

(1)
Required Beginning Date. The Participant's entire interest will be distributed,
or begin to be distributed, to the Participant no later than the Participant's
Required Beginning Date.

(2)
Death of Participant Before Distributions Begin. If the Participant dies before
distribution begins, the Participant's entire interest will be distributed (or
begin to be distributed) not later than as follows:

(A)
5-Year Rule Applies to All Distributions to Designated Beneficiaries. If the
Participant dies before distributions begin and there is a Designated
Beneficiary, the Participant's entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant's death. If the Participant's surviving Spouse is
the Participant's sole Designated Beneficiary and the surviving Spouse dies
after the Participant but before distributions to either the Participant or the
surviving Spouse begin, this subparagraph will apply as if the surviving Spouse
were the Participant. This subparagraph also applies to all distributions.

(B)
Life Expectancy Rule. Notwithstanding subparagraph (b)(2)(A), if the Sponsoring
Employer elects in the Adoption Agreement to permit a Participant (or, if no
election has been made by the Participant prior to the Participant's death, then
the Participant's Designated Beneficiary) to elect the Life Expectancy rule,
then a Participant (or, if no election has been made by the Participant prior to
the Participant's death, then the Participant's Designated Beneficiary) may
elect on an individual basis whether the Life Expectancy rule applies to
distributions after the death of a Participant who has a Designated Beneficiary.
The election must be made no later than September 30th of the calendar year in
which distribution would be required to begin under this subparagraph (b)(2)(B).
If neither the Participant nor the Beneficiary makes an election under this
subparagraph (or the election is received later than September 30th of the
calendar year in which distribution would be required to begin under this
subparagraph (b)(2)(B)), then distributions will be made in accordance with the
5-Year rule of subparagraph (b)(2)(A) above. The following provisions relate to
the Life Expectancy rule under this subparagraph (b)(2)(B):


DC Basic Plan #01    Page - 111 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(i)
Surviving Spouse Is the Sole Designated Beneficiary. If the Participant's
surviving Spouse is the sole Designated Beneficiary, then distributions to the
surviving Spouse will begin by the later of [a] December 31 of the calendar year
immediately following the calendar year in which the Participant died, or [b]
December 31 of the calendar year in which the Participant would have attained
age 701/2.

(ii)
Surviving Spouse Is Not the Sole Designated Beneficiary. If the Participant's
surviving Spouse is not the sole Designated Beneficiary, then distributions to
the Designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

(iii)
No Designated Beneficiary. If there is no Designated Beneficiary as of September
30 of the year following the year of the Participant's death, then the
Participant's entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

(iv)
Surviving Spouse Dies Before Distributions Begin. If the Participant's surviving
Spouse is the Participant's sole Designated Beneficiary and the surviving Spouse
dies after the Participant but before distributions to the surviving Spouse
begin, then this subparagraph (b)(2)(B), other than subparagraph (b)(2)(B)(i),
will apply as if the surviving Spouse were the Participant.

(v)
Election to Allow Designated Beneficiary Receiving Distributions Under 5-Year
Rule to Elect Life Expectancy Distributions. A Designated Beneficiary who is
receiving payments under the 5-Year rule may make a new election to receive
payments under the Life Expectancy rule until December 31, 2003, provided that
all amounts that would have been required to be distributed under the Life
Expectancy rule for all Distribution Calendar Years before 2004 are distributed
by the earlier of December 31, 2003 or the end of the 5-Year period.

(C)
Date Distributions Are Deemed To Begin. For purposes of this subparagraph (b)(2)
and paragraph (d), unless subparagraph (b)(2)(B)(iv) above applies,
distributions are considered to begin on the Participant's Required Beginning
Date. If subparagraph (b)(2)(B)(iv) above applies, distributions are considered
to begin on the date distributions are required to begin to the surviving Spouse
under subparagraph (b)(2)(B)(i) above. If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant's Required Beginning Date (or to the Participant's
surviving Spouse before the date distributions are required to begin to the
surviving Spouse under subparagraph (b)(2)(B)(i)), then the date distributions
are considered to begin is the date distributions actually commence.

(3)
Forms of Distribution. Unless the Participant's interest is distributed as an
annuity purchased from an insurance company or in a single sum on or before the
Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with paragraphs (c) and (d). If the
Participant's interest is distributed as an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code §401(a)(9) and the Regulations.


DC Basic Plan #01    Page - 112 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(c)
Required Minimum Distributions During the Participant's Lifetime. The amount of
required minimum distributions during a Participant's lifetime will be
determined as follows:

(1)
Amount of Required Distribution for Each Distribution Calendar Year. During the
Participant's lifetime, the minimum amount that will be distributed each
Distribution Calendar Year is the lesser of (A) the quotient obtained by
dividing the Participant's Account Balance by the distribution period in the
Uniform Lifetime Table set forth in Regulation §1.401(a)(9)-9, using the
Participant's age as of the Participant's birthday in the Distribution Calendar
Year; or (B) if the Participant's sole Designated Beneficiary for the
Distribution Calendar Year is the Participant's Spouse, then the quotient
obtained by dividing the Participant's Account Balance by the number in the
Joint and Last Survivor Table set forth in Regulation §1.401(a)(9)-9, using the
Participant's and Spouse's attained ages as of the Participant's and Spouse's
birthdays in the Distribution Calendar Year.

(2)
Required Minimum Distributions Continue Through Year of Participant's Death.
Required minimum distributions will be determined under this paragraph (c)
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Participant's date of death.

(d)
Required Minimum Distributions After the Participant's Death. Required minimum
distributions will be made after a Participant's death in accordance with the
following provisions:

(1)
Death On or After Distributions Begins. If a Participant dies on or after the
date distribution begins, then the amount of a required minimum distribution
will be determined as follows:

(A)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, then
the minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Designated
Beneficiary, determined in accordance with the following provisions:

(i)
Calculation of Participant's Remaining Life Expectancy. The Participant's
remaining Life Expectancy is calculated using the age of the Participant in the
year of death, reduced by one for each subsequent year.

(ii)
Surviving Spouse Is Sole Designated Beneficiary. If the Participant's surviving
Spouse is the Participant's sole Designated Beneficiary, then the remaining Life
Expectancy of the surviving Spouse is calculated for each Distribution Calendar
Year after the year of the Participant's death using the surviving Spouse's age
as of the Spouse's birthday in that Distribution Calendar Year. For Distribution
Calendar Years after the year of the surviving Spouse's death, the remaining
Life Expectancy of the surviving Spouse is calculated using the age of the
surviving Spouse as of the Spouse's birthday in the calendar year of the
Spouse's death, reduced by one for each subsequent calendar year.

(iii)
Surviving Spouse Is Not Sole Designated Beneficiary. If the Participant's
surviving Spouse is not the Participant's sole Designated Beneficiary, then the
Designated Beneficiary's remaining Life Expectancy is calculated using the age
of the Beneficiary in the year following the year of the Participant's death,
reduced by one for each subsequent calendar year.


DC Basic Plan #01    Page - 113 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(B)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant's death, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account Balance by the Participant's remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one each subsequent
year.

(2)
Death Before the Date Distribution Begins. If a Participant dies before the date
distribution begins, then the amount of a required minimum distribution will be
determined as follows:

(A)
Participant Survived by Designated Beneficiary. If (i) the Sponsoring Employer
elects in the Adoption Agreement to permit a Participant (or, if no election has
been made by the Participant prior to the Participant's death, then the
Participant's Designated Beneficiary) to elect the Life Expectancy rule of
subparagraph (b)(2)(B); (ii) the Participant dies before the date distributions
begin; and (iii) there is a Designated Beneficiary, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account Balance by the remaining Life Expectancy of the Participant's Designated
Beneficiary, determined as provided in subparagraph (d)(1).

(B)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant's death, then distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.

(C)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If (i) the Sponsoring Employer elects in the Adoption Agreement to
permit a Participant (or, if no election has been made by the Participant prior
to the Participant's death, then the Participant's Designated Beneficiary) to
elect the Life Expectancy rule of subparagraph (b)(2)(B); (ii) the Participant
dies before the date distributions begin; (iii) the Participant's surviving
Spouse is the Participant's sole Designated Beneficiary; and (iv) the surviving
Spouse dies before distributions are required to begin to the surviving Spouse
under subparagraph (b)(2)(B)(i), then this subparagraph (d)(2) will apply as if
the surviving Spouse were the Participant.

5.10.
Statutory Commencement of Benefits. Unless the Participant otherwise elects,
distribution of a Participant's benefit must begin no later than the 60th day
after the latest of the close of the Plan Year in which the Participant (a)
reaches the earlier of Age 65 or Normal Retirement Age; (b) reaches the 10th
anniversary of the year that the Participant commenced Plan participation; or
(c) Terminates Employment with the Employer. However, the failure of a
Participant (and, with respect to any portion of the Participant's Account which
is subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417, the Participant's Spouse) to consent to a
distribution while a benefit is Immediately Distributable will be deemed to be
an election to defer the payment (or the commencement of the payment) of any
benefit sufficient to satisfy this Section. In addition, if this Plan provides
for an Early Retirement Date, then a Participant who satisfied the service
requirement (if applicable) for Early Retirement Age prior to Termination of
Employment will be entitled to receive his or her Vested Aggregate Account
balance, if any, upon (a) the satisfaction of the age requirement (if
applicable) for Early Retirement Age, and (b) reaching the Participant's Early
Retirement Date.

5.11.
Post-Termination Earnings. As of the Valuation Date coinciding with or next
following the date a Participant Terminates Employment with the Employer for any
reason, the Administrator will, until a distribution is made


DC Basic Plan #01    Page - 114 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



to the Participant or the Participant's Beneficiary in accordance with Sections
5.1, 5.2, 5.3, 5.4, or 5.5, direct the Trustee in a uniform nondiscriminatory
manner to either (a) invest the Participant's Vested Aggregate Account balance
determined as of such Valuation Date in a separate interest bearing account; or
(b) leave the Participant's Vested Aggregate Account balance as part of the
general Trust Fund. If the Participant's Vested Aggregate Account balance
remains as part of the general Trust Fund, then such account will either (a)
share in the allocation of net earnings and losses under Section 3.12 as a
non-segregated account, or (b) be granted interest at a rate consistent with the
interest bearing investments of the Trust Fund.
5.12.
Distribution in the Event of Legal Incapacity. If any person entitled to
benefits (the "Payee") is under any legal incapacity by virtue of age or mental
condition, then payments may be made in one or more of the following ways as
directed by the Administrator: (a) to a court-appointed guardian of the Payee;
(b) to the person or entity that has a valid power of attorney of the Payee or
the Payee's estate; (c) any other person or entity authorized under State (or
Commonwealth) law to receive benefits on behalf of the Payee; or (d) if the
Payee is a minor, to the authorized person or entity of the Payee (e.g.,
custodian or guardian) under any State's (or Commonwealth's) Uniform Transfers
to Minors Act or Uniform Gifts to Minors Act.

5.13.
Missing Payees and Unclaimed Benefits. With respect to a Participant or
Beneficiary who has not claimed any benefit (the "missing payee") to which such
missing payee is entitled, and with respect to any Participant or Beneficiary
who has not satisfied the administrative requirements for benefit payment, the
Administrator may elect to either (a) to segregate the benefit into an interest
bearing account, in which event an annual maintenance fee as may be set from
time to time in a policy established by the Sponsoring Employer may be assessed
against the segregated account; (b) subject to a policy established by the
Administrator, distribute the benefit at any time in any manner which is
sanctioned by the Internal Revenue Service and/or the Department of Labor, which
may include (but not be limited to) (1) distribute the benefit in an automatic
direct rollover to an individual retirement plan designated by the
Administrator; such individual retirement plan, as defined in Code §7701(a)(37),
may be either an individual retirement account within the meaning of Code
§408(a) or an individual retirement annuity within the meaning of Code §408(b);
or (2) distribute the benefit to the Pension Benefit Guarantee Corporation or
any other authorized Federal Department or agency; (c) distribute the benefit to
any person or entity who is appointed under State (or Commonwealth) law to act
as a duly authorized guardian, legal representative, conservator, or power of
attorney; or (d) treat the entire benefit as a Forfeiture. If a missing payee
whose benefit has been forfeited is located, or if a payee whose benefit has
been forfeited for failure to satisfy the administrative requirements for
benefit payment subsequently satisfies such administrative requirements and
claims his or her benefit, and if the Plan has not terminated (or if the Plan
has terminated, all benefits have not yet been paid), then the benefit will be
restored. The Administrator, on a case by case basis, may elect to restore the
benefit by the use of earnings from non-segregated assets of the Fund, by
Employer contributions, by available Forfeitures of the Forfeiture Account, or
by any combination thereof. However, if any such payee has not been located (or
satisfied the administrative requirements for benefit payment) by the time the
Plan terminates and all benefits have been distributed from the Plan, then the
Forfeiture of such unpaid benefit will not be restored.

5.14.
Direct Rollovers. This Section applies to distributions made after December 31,
2001. Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee's election, a distributee may elect, at the time
and in the manner prescribed by the Plan, to have any portion of an eligible
rollover distribution that is equal to at least $500 paid directly to an
eligible retirement plan specified by the distributee in a direct rollover. If
an eligible rollover distribution is less than $500, then a distributee may not
make the election described in the preceding sentence to rollover a portion of
the eligible rollover distribution.

(a)
Definition of Eligible Rollover Distribution. The term "eligible rollover
distribution" means any distribution of all or any portion of the balance to the
credit of the distributee, except that an eligible rollover distribution does
not include (1) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of ten years or more; (2) any distribution to the extent such
distribution is required under Code §401(a)(9); (3) the portion of any
distribution that is not


DC Basic Plan #01    Page - 115 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to Employer securities); (4) the portion of
any distribution which is attributable to a financial hardship distribution; and
(5) any other distribution that is reasonably expected to total less than $200
during a year.
(b)
Voluntary and Mandatory Employee Contributions as Eligible Rollover
Distributions. Notwithstanding anything in the Plan to the contrary, with
respect to distributions made after December 31, 2001, an eligible rollover
distribution may include either Voluntary Employee Contributions or Mandatory
Employee Contributions which are not includible in gross income; however, the
portion of an eligible rollover distribution attributable to Voluntary Employee
Contributions or Mandatory Employee Contributions can be paid only to an
individual retirement account or annuity described in Code §408(a) or (b), or to
a qualified defined contribution plan described in Code §401(a) or §403(a) that
agrees to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includible in gross
income and the portion of such distribution which is not so includible.
Furthermore, in accordance with the Job Creation and Worker Assistance Act of
2002, when a distribution includes either Voluntary Employee Contributions or
Mandatory Employee Contributions which are not includible in gross income, the
amount that is rolled over will first be attributed to amounts includible in
gross income.

(c)
Definition of Eligible Retirement Plan. With respect to distributions made after
December 31, 2001, the term "eligible retirement plan" means an individual
retirement account described in Code §408(a); an individual retirement annuity
described in Code §408(b); an annuity plan described in Code §403(a); an annuity
contract described in Code §403(b); a qualified trust described in Code §401(a);
or an eligible deferred compensation plan under Code §457(b) which is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state and which agrees to separately
account for amounts transferred into such plan from this Plan. This definition
of eligible retirement plan will also apply in the case of a distribution to a
surviving Spouse, or to a Spouse or former Spouse who is the alternate payee
under a qualified domestic relation order, as defined in Code §414(p); such
distribution will be made in the same manner as if the Spouse was the Employee.
If any portion of an eligible rollover distribution is attributable to payments
or distributions from an individual's Roth Elective Deferral Account (or the
segregated portion of an individual's Rollover Contribution Account that is
attributable to Roth Elective Deferrals), then an eligible retirement plan with
respect to such portion will only be either another plan's designated Roth
account of the individual from whose account the payments or distributions were
made, or such individual's Roth IRA.

(d)
Definition of Distributee. The term "distributee" means an Employee or former
Employee. In addition, an Employee's or former Employee's surviving Spouse and
an Employee's or former Employee's Spouse or former Spouse who is the alternate
payee under a qualified domestic relations order as defined in Code §414(p), are
distributees with regard to the interest of the Spouse or former Spouse. With
respect to any portion of a distribution that is made after December 31, 2006
from an eligible retirement plan of a deceased Employee, a distributee for
purposes of a direct trustee-to trustee transfer will include an individual who
is the Designated Beneficiary of the Employee and who is not the surviving
Spouse of the Employee.

(e)
Definition of Direct Rollover. The term "Direct Rollover" means a payment by the
Plan to the eligible retirement plan that is specified by the distributee.

(f)
Direct Rollover Rules for Roth Elective Deferral Account. The Plan will not
provide for a direct rollover for distributions from a Participant's Roth
Elective Deferral Account if the amount of the distributions that are eligible
rollover distributions are reasonably expected to total less than $200 during a
year. In addition, any distribution from a Participant's Roth Elective Deferral
Account is not taken into account in determining whether distributions from the
other Participant's Account(s) are reasonably expected to total less than $200
during a year. Furthermore, the provision of this


DC Basic Plan #01    Page - 116 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Section that allows a Participant to elect a direct rollover of only a portion
of an eligible rollover distribution (but only if the amount rolled over is at
least $500) is applied by treating any amount distributed from the Participant's
Roth Elective Deferral Account as a separate distribution from any amount
distributed from the other Participant's Account(s) in the Plan, even if the
amounts are distributed at the same time.
5.15.
Distribution of Property. The determination to pay any distribution in property
will be made by the Administrator in its sole discretion applied in a
nondiscriminatory manner that does not discriminate in favor of Participants who
are HCEs. However, if this is an amended or restated Plan, then the payee will
have the right to elect a full or partial distribution in property pursuant to
and limited by the provisions of Section 11.1(e).

5.16.
Financial Hardship Distributions. If the Plan is a profit sharing plan or a
401(k) Plan, and if elected by the Sponsoring Employer in the Adoption
Agreement, then a Participant who is still an Employee may make a written
request to the Administrator that a distribution be made to the Participant
because of his or her immediate and heavy financial hardship. Any such
distribution will be made in accordance with the provisions of an administrative
policy regarding financial hardship distributions that is promulgated under
Section 8.6 by the Administrator; such administrative policy will include (but
not be limited to): (a) the Participant's accounts (or sub-accounts) that are
available for financial hardship distributions; (b) the maximum percentages of
such accounts (or sub-accounts) that may be distributed for financial hardships;
and (c) the standards that will be used for determining whether a Participant
has incurred a financial hardship for purposes of financial hardship
distributions from accounts (or sub-accounts) other than Elective Deferrals.
Such standards must be based on non-discriminatory and objective criteria. If
the Plan is a 401(k) Plan, then any distribution under this Section of a
Participant's Pre-Tax Elective Deferrals may include any allocable earnings that
are credited to such Participant's Pre-Tax Elective Deferral Account as of the
later of December 31, 1988 or the end of the last Plan Year ending before July
1, 1989, any Qualified Non-Elective Contributions (and allocable earnings) as of
the later of December 31, 1988 or the end of the last Plan Year ending before
July 1, 1989, and any Qualified Matching Contributions (and allocable earnings)
as of the later of December 31, 1988 or the end of the last Plan Year ending
before July 1, 1989. If the Normal Form of Distribution as elected in the
Adoption Agreement is a Qualified Joint and Survivor Annuity, then any
distribution under this Section is subject to the Spousal consent requirements
of Code §401(a)(11) and §417, pursuant to Section 5.8. If the Plan is a 401(k)
Plan, then any financial hardship distribution of Elective Deferrals from the
Plan will comply with the following provisions:

(a)
Immediate and Heavy Financial Needs. The following are the only financial needs
considered immediate and heavy: (1) expenses incurred or necessary for medical
care, described in Code §213(d), of the Employee, the Employee's Spouse or
dependents; (2) the purchase (excluding mortgage payments) of a principal
residence for the Employee; (3) payment of tuition and related educational fees
for the next 12 months of post-secondary education for the Employee, the
Employee's Spouse, the Employee's children or the Employee's dependents; (4)
payments necessary to prevent the eviction of the Employee from, or a
foreclosure on the mortgage of, the Employee's principal residence; (5) payments
for funeral or burial expenses for the Employee's deceased parent, Spouse,
children, or dependents (as defined in Code §152, and for taxable years
beginning on or after January 1, 2005, without regard to Code §152(d)(1)(B)); or
(6) expenses for the repair of damage to the Employee's principal residence that
would qualify for a casualty loss deduction under Code §165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income). Clauses (5)
and (6) above only apply to Plan Years beginning after 2005.

(b)
Necessary to Satisfy an Immediate and Heavy Financial Need. A financial hardship
distribution will be considered as necessary to satisfy an immediate and heavy
financial need of the Employee only if (1) The distribution is not in excess of
the amount of the immediate and heavy financial need (including amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the distribution); (2) the Employee has
obtained all distributions, other than financial hardship distributions, and all
nontaxable loans under all plans maintained by the Employer;


DC Basic Plan #01    Page - 117 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



and (3) effective as of January 1, 2002, all plans maintained by the Employer
provide that the Employee's Elective Deferrals (and Employee Contributions) will
be suspended for 6 months after the receipt of the financial hardship
distribution.
5.17.
In-Service Distributions. If the Plan is a profit sharing plan or a 401(k) plan,
and if elected in the Adoption Agreement, and subject to the minimum Age and/or
Service and/or participation requirements elected in the Adoption Agreement, a
Participant who is still an Employee may request in writing to the Administrator
that up to 100% of the Participant's Vested Interest in the accounts elected by
the Sponsoring Employer in the Adoption Agreement be distributed to the
Participant, subject to the following provisions:

(a)
Amount and Form of Distribution. The amount of a Participant's Vested Interest
for distribution under this Section will be determined as of the Valuation Date
which coincides with or immediately precedes the date of distribution. Any
distribution under this Section will be made to the Participant in a single
payment; however, if the Normal Form of Distribution as elected in the Adoption
Agreement is a Qualified Joint and Survivor Annuity, then any distribution under
this Section is subject to the Spousal consent requirements of Code §401(a)(11)
and §417, pursuant to Section 5.8. When feasible, any such distribution will be
paid at the Participant's direction within 60 days of his or her request, but
not later than a date as soon as administratively practical following the next
Valuation date after the Administrator's receipt of such request.

(b)
Frequency of In-Service Distributions. The frequency of in-service distributions
to any Participant under this Section will be determined pursuant to an
administrative policy regarding in-service distributions that is promulgated
under Section 8.6 by the Administrator.

(c)
Provisions Applicable to 401(k) Plans. If the Plan is a 401(k) plan, the minimum
attained age requirement which can be elected by the Sponsoring Employer in the
Adoption Agreement with respect to the distribution of amounts attributable to a
Participant's Elective Deferrals, QNECs, QMACs, ADP Safe Harbor Non-Elective
Contributions and/or ADP Safe Harbor Matching Contributions is age 591/2.

(d)
Participants Who Are Not 100% Vested. If a distribution is made under this
Section at a time when the Participant has less than a 100% Vested Interest in
his or her Non-Safe Harbor Non-Elective Contribution sub-account and Matching
Contribution sub-account and such Vested Interest may increase, a separate
account will be established for the Participant's Non-Safe Harbor Non-Elective
Contribution sub-account balance and the Participant's Matching Contribution
sub-account balance at the time of distribution, and at any relevant time the
Participant's Vested Interest in the separate account will be equal to an amount
("X") determined by the following formula: X = P(AB + (R x D)) - (R x D). In
applying the formula, "P" is the Vested Interest at the relevant time, "AB" is
the respective account balance at the relevant time, "D" is the amount of the
distribution, and "R" is the ratio of the respective account balance at the
relevant time to the respective account balance after distribution.

(e)
Restriction on Certain Transfer Contribution Accounts. Notwithstanding anything
in this Section to the contrary, no pre-retirement distribution can be made
under this Section with respect to Transfer Contribution Accounts (including
post-transfer earnings thereon) that are transferred into this Plan from a money
purchase plan or target benefit plan (other than any portion thereof which is
attributable to Voluntary Employee Contributions). Furthermore, if the Transfer
Contributions are Elective Deferrals (including QNECs, QMACs, and ADP Safe
Harbor Contributions) which are transferred to this Plan in a direct or indirect
trustee-to-trustee transfer from another qualified plan and which are subject to
the limitations in Regulation §1.401(k)-1(d), then the distribution of such
Transfer Contributions (including post-transfer earnings thereon) will be
subject to the limitations in Regulation §1.401(k)-1(d).


DC Basic Plan #01    Page - 118 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



5.18.
Distribution of Excess Elective Deferrals. Excess Elective Deferrals, plus any
income and minus any loss allocable thereto, will be distributed no later than
April 15th to any Participant to whose account Excess Elective Deferrals were
allocated for the preceding taxable year or calendar year and who claims Excess
Elective Deferrals for such taxable year or calendar year. Distribution of
Excess Elective Deferrals will be made in accordance with the following
provisions:

(a)
Assignment of Excess Elective Deferrals. A Participant may assign to this Plan
any Excess Elective Deferrals made during a taxable year of the Participant by
notifying the Administrator on or before March 15th (or such later date as
established by the Administrator) of the subsequent year of the amount of the
Excess Elective Deferrals to be assigned to the Plan. A Participant will be
deemed to notify the Administrator of any Excess Elective Deferrals that arise
by taking into account only those Elective Deferrals made to this Plan and any
other plan, contract or arrangement of the Sponsoring Employer. Notwithstanding
any other provision of the Plan, Excess Elective Deferrals, plus any income and
minus any loss allocable to such Excess Elective Deferrals, will be distributed
no later than April 15 to any Participant to whose account Excess Elective
Deferrals were assigned for the preceding year and who claims Excess Elective
Deferrals for such taxable year or calendar year.

(b)
Determination of Income or Loss. Excess Elective Deferrals will be adjusted for
any income or loss up to the last day of the Plan Year, without considering the
gap period or any adjustment for income or loss during the gap period (the
period between the end of the Participant's taxable year and the date of
distribution). The Plan may use any reasonable method for computing income or
loss allocable to Excess Elective Deferrals, provided such method is used
consistently for all Participants and for all corrective distributions under the
Plan for the Plan Year, and is used by the Plan for allocating income or loss to
Participants' Accounts.

(c)
Source of Distribution. Distribution of Excess Elective Deferrals will be taken
from a Participant's investment options (if any) based on rules established by
the Administrator. In addition, for years beginning after 2005, unless a
different rule is established by the Administrator, distribution of Excess
Elective Deferrals will first be made from a Participant's Roth Elective
Deferral Account before the Participant's Pre-Tax Elective Deferral Account, to
the extent Roth Elective Deferrals were made for the year, unless the
Administrator permits the Participant to specify otherwise.

5.19.
Distribution of Excess Contributions. Notwithstanding any other provision of the
Plan, Excess Contributions, plus any income and minus any loss allocable
thereto, will be distributed no later than 12 months after a Plan Year to
Participants to whose accounts such Excess Contributions were allocated for such
Plan Year, except to the extent such Excess Contributions are classified as
Catch-up Contributions.

(a)
Allocation to Highly Compensated Employees. Excess Contributions will be
allocated to the Highly Compensated Employees with the largest amounts of
Employer contributions taken into account in calculating the ADP Test for the
Plan Year in which the Excess Contributions arose, beginning with the Highly
Compensated Employee with the largest amount of such Employer contributions and
continuing in descending order until all the Excess Contributions have been
allocated. For purposes of the preceding sentence, the "largest amount" is
determined by including and excluding such Employer contributions actually paid
over to the Trust on behalf of such Participant for the Plan Year that are
described in Section 1.6. To the extent a Highly Compensated Employee has not
reached his or her Catch-Up Contribution Limit, Excess Contributions allocated
to such Highly Compensated Employee are Catch-Up Contributions and will not be
treated as Excess Contributions. Excess Contributions will be treated as Annual
Additions, even if such Excess Contributions are distributed.

(b)
Distribution of Excess Contributions After 21/2 Months. If Excess Contributions
(other than Catch-up Contributions) are distributed more than 21/2 months (or
such later time as may be granted by future governmental guidance) after the
last day of the Plan Year in which such Excess Contributions arose, then a 10%
excise tax will be imposed on the Sponsoring Employer with respect to such
Excess Contributions.


DC Basic Plan #01    Page - 119 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(c)
Determination of Net Income or Loss. For Plan Years beginning prior to January
1, 2006 (or such earlier effective date as may be provided in a separate
amendment implementing the final §401(k) Regulations and as permitted by such
Regulations), Excess Contributions will be adjusted for any income or loss up to
the end of the Plan Year and, at the discretion of the Administrator, may be
adjusted for income or loss during the period, if any, between the end of the
Plan Year and the actual date of distribution (the "gap period"). However,
effective as of the first day of the first Plan Year beginning on or after
January 1, 2006 (or such earlier effective date as may be provided in a separate
amendment implementing the final §401(k) Regulations and as permitted by such
Regulations), Excess Contributions will be adjusted for any income or loss up to
the end of the Plan Year and during the gap period. Any adjustment for income or
loss during the gap period will be allocated in a consistent manner to all
Participants, and to all corrective distributions made for the Plan Year, and
will be the amount determined by one of the methods set forth either in
subparagraph (1), subparagraph (2), or subparagraph (3) below, as elected by the
Administrator:

(1)
Method 1. The amount determined by multiplying the income or loss allocable to
the Participant's Elective Deferrals (and QNECs or QMACs, or both, if such
contributions are used in the ADP Test) for the Plan Year and the gap period, by
a fraction, the numerator of which is the Participant's Excess Contributions for
the Plan Year and the denominator of which is the Participant's Elective
Deferral Account balance (and QNECs or QMACs, or both, if such contributions are
used in the ADP Test) as of the beginning of the Plan Year plus any Elective
Deferrals (and QNECs or QMACs, or both, if such contributions are used in the
ADP Test) allocated to the Participant during the Plan Year and gap period.

(2)
Method 2. The sum of (A) and (B): (A) the amount determined by multiplying the
income or loss allocable to the Participant's Elective Deferrals (and QNECs or
QMACs, or both, if such contributions are used in the ADP Test) for the Plan
Year, by a fraction, the numerator of which is the Participant's Excess
Contributions for the Plan Year and the denominator of which is the
Participant's Elective Deferral Account balance (and QNECs or QMACs, or both, if
such contributions are used in the ADP Test) as of the beginning of the Plan
Year plus any Elective Deferrals (and QNECs or QMACs, or both, if such
contributions are used in the ADP Test) allocated to the Participant during such
Plan Year; plus (B) the amount of gap period income or loss equal to 10% of the
amount determined under clause (A) above multiplied by the number of whole
months between the end of the Plan Year and the distribution date, counting the
month of distribution if the distribution occurs after the 15th day of such
month.

(3)
Method 3. The amount determined by any reasonable method of allocating income or
loss to the Participant's Excess Contributions for the Plan Year and the gap
period, provided the method used is the same method used for allocating income
or losses to Participants' Accounts. This Plan will not fail to use a reasonable
method for computing the income allocable to Excess Contributions merely because
the income allocable to such Excess Contributions is determined on a date that
is no more than 7 days before the distribution.

(d)
Accounting for Excess Contributions. Excess Contributions allocated to a
Participant will be distributed from the Participant's Elective Deferral Account
and QMAC Account in proportion to the Participant's Elective Deferrals and QMACs
(to the extent used in the ADP Test) for the Plan Year. Excess Contributions
will be distributed from the Participant's QNEC Account only to the extent that
the Excess Contributions exceed the balance in the Participant's Elective
Deferral Account and QMAC Account.

(e)
Source and Ordering of Distribution. Distribution of Excess Contributions will
be taken from a Participant's investment options (if any) based on rules
established by the Administrator. For purposes of determining the sources of a
distribution of Excess Contributions, the sources will be distributed in the
following order (unless a policy for the order of the sources to distribute
Excess Contributions


DC Basic Plan #01    Page - 120 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



is established by the Administrator and such policy will control): (1) unmatched
Elective Deferrals, (2) matched Elective Deferrals, (3) Qualified Matching
Contributions (that are tested in the ACP Test and that are utilized in (or
shifted into) the ADP Test), and (4) Qualified Non-Elective Contributions (to
the extent that such contributions are utilized in the ADP Test). In addition,
for Plan Years beginning after 2005, unless a different rule is established by
the Administrator, distribution of Elective Deferrals that are Excess
Contributions will first be made from a Participant's Roth Elective Deferral
Account before the Participant's Pre-Tax Elective Deferral Account, to the
extent that Roth Elective Deferrals were made for the Plan Year, unless the
Administrator permits the Participant to specify otherwise.
5.20.
Distribution of Excess Aggregate Contributions. Excess Aggregate Contributions,
plus any income and minus any loss allocable thereto, will be forfeited, if
forfeitable, or if not forfeitable, distributed no later than 12 months after a
Plan Year to Participants to whose Accounts such Excess Aggregate Contributions
were allocated for such Plan Year. Distribution will be made in accordance with
the following provisions:

(a)
Allocation to Highly Compensated Employees. Excess Aggregate Contributions will
be allocated to the Highly Compensated Employees with the largest Contribution
Percentage Amounts taken into account in calculating the ACP Test for the Plan
Year in which the Excess Aggregate Contributions arose, beginning with the
Highly Compensated Employee with the largest amount of such Contribution
Percentage Amounts and continuing in descending order until all the Excess
Aggregate Contributions have been allocated. For purposes of the preceding
sentence, the "largest amount" is determined by including and excluding such
Employer contributions and allocations that are described in the definition of
"Contribution Percentage Amounts." Excess Aggregate Contributions will be
treated as Annual Additions, even if such Excess Aggregate Contributions are
distributed.

(b)
Distribution of Excess Aggregate Contributions After 21/2 Months. If Excess
Aggregate Contributions are distributed more than 21/2 months after the last day
of the Plan Year in which such Excess Aggregate Contributions arose, then a ten
percent (10%) excise tax will be imposed on the Sponsoring Employer maintaining
the Plan with respect to such Excess Aggregate Contributions.

(c)
Forfeitures of Excess Aggregate Contributions. Forfeitures of Excess Aggregate
Contributions will be used and/or allocated pursuant to the provisions of
Section 3.13(b).

(d)
Determination of Net Income or Loss. For Plan Years beginning prior to January
1, 2006 (or such earlier effective date as may be provided in a separate
amendment implementing the final §401(m) Regulations and as permitted by such
Regulations), Excess Aggregate Contributions will be adjusted for any income or
loss up to the end of the Plan Year and, at the discretion of the Administrator,
may be adjusted for income or loss during the period, if any, between the end of
the Plan Year and the actual date of distribution (the "gap period"). However,
effective as of the first day of the first Plan Year beginning on or after
January 1, 2006 (or such earlier effective date as may be provided in a separate
amendment implementing the final §401(m) Regulations and as permitted by such
Regulations), Excess Aggregate Contributions will be adjusted for any income or
loss up to the end of the Plan Year and during the gap period. Any adjustment
for income or loss during the gap period will be allocated in a consistent
manner to all Participants, and to all corrective distributions made for the
Plan Year, and will be the amount determined by one of the methods set forth
either in subparagraph (1), subparagraph (2), or subparagraph (3) below, as
elected by the Administrator:

(1)
Method 1. The amount determined by multiplying the income or loss allocable to
the Participant's Voluntary Employee Contributions, Mandatory Employee
Contributions, Matching Contributions (if not used in the ADP Test), QNECs (if
not used in the ADP Test) and, to the extent applicable, Elective Deferrals for
the Plan Year and the gap period, by a fraction, the numerator of which is such
Participant's Excess Aggregate Contributions for the Plan Year and the
denominator of which is the Participant's Account balance(s) attributable to
Contribution Percentage Amounts as of the beginning of the Plan Year, plus


DC Basic Plan #01    Page - 121 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



any additional amounts attributable to Contribution Percentage Amounts allocated
to the Participant during such Plan Year and the gap period.
(2)
Method 2. The sum of (A) and (B) as follows: (A) the amount determined by
multiplying the income or loss allocable to the Participant's Voluntary Employee
Contributions, Mandatory Employee Contributions, Matching Contributions (if not
used in the ADP Test), QNECs (if not used in the ADP Test) and, to the extent
applicable, Elective Deferrals for the Plan Year, by a fraction, the numerator
of which is such Participant's Excess Aggregate Contributions for the Plan Year
and the denominator of which is the Participant's Account balance(s)
attributable to Contribution Percentage Amounts as of the beginning of the Plan
Year, plus any additional amounts attributable to Contribution Percentage
Amounts allocated to the Participant during such Plan Year; plus (B) the amount
of gap period income or loss equal to 10% of the amount determined under clause
(A) above multiplied by the number of whole months between the end of the Plan
Year and the distribution date, counting the month of distribution if the
distribution occurs after the 15th day of such month.

(3)
Method 3. The amount determined by any reasonable method of allocating income or
loss to the Participant's Excess Aggregate Contributions for the Plan Year and
for the gap period, provided the method used is the same method used for
allocating income or losses to Participants' Accounts. This Plan will not fail
to use a reasonable method for computing the income allocable to Excess
Aggregate Contributions merely because the income allocable to such Excess
Aggregate Contributions is determined on a date that is no more than 7 days
before the distribution.

(e)
Accounting for Excess Aggregate Contributions. Excess Aggregate Contributions
that are allocated to a Participant will be forfeited, if forfeitable, or will
be distributed on a pro-rata basis from the Participant's Voluntary Employee
Contribution Account, Mandatory Employee Contribution Account, Matching
Contribution Account and Qualified Matching Contribution Account (and if
applicable, from the Participant's Qualified Non-Elective Contribution Account,
Pre-Tax Elective Deferral Account, Roth Elective Deferral Account, or any
combination thereof).

(f)
Source and Ordering of Distribution. Distribution of Excess Aggregate
Contributions will be taken from a Participant's investment options (if any)
based on rules established by the Administrator. For purposes of determining the
sources of a distribution of Excess Aggregate Contributions, the sources will be
distributed in the following order (unless a policy for the order of the sources
to distribute Excess Aggregate Contributions is established by the Administrator
and such policy will control): (1) unmatched Voluntary Employee Contributions,
(2) unmatched Mandatory Employee Contributions, (3) unmatched Elective Deferrals
(that are tested in the ADP Test and that are utilized in (or shifted into) the
ACP Test), (4) matched Voluntary Employee Contributions and the Matching
Contributions that relate to such Voluntary Employee Contributions, (5) matched
Mandatory Employee Contributions and the Matching Contributions that relate to
such Mandatory Employee Contributions, (6) matched Elective Deferrals (that are
tested in the ADP Test and that are utilized in (or shifted into) the ACP Test)
and the Matching Contributions that relate to such Elective Deferrals, (7)
Non-Safe Harbor Matching Contributions, (8) ACP Safe Harbor Matching
Contributions (to the extent such contributions are subject to the ACP Test),
(9) ADP Safe Harbor Matching Contributions (to the extent such contributions are
subject to the ACP Test), (10) Qualified Matching Contributions, and (11)
Qualified Non-Elective Contributions (to the extent that such contributions are
utilized in the ACP Test). With respect to Elective Deferrals that are tested in
the ADP Test, that are utilized in (or shifted into) the ACP Test, and that
become Excess Aggregate Contributions, then for Plan Years beginning after 2005,
unless a different rule is established by the Administrator, distribution of
Elective Deferrals that are Excess Aggregate Contributions will first be made
from a Participant's Roth Elective Deferral Account before the Participant's
Pre-Tax Elective Deferral Account, to the extent that Roth Elective Deferrals
were made for the Plan Year, unless the Administrator permits the Participant to
specify otherwise.


DC Basic Plan #01    Page - 122 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



5.21.
Distribution of an Employee's Rollover Contribution Account. An Employee's
Rollover Contribution Account will be distributed from the Plan in accordance
with the following provisions:

(a)
Time of Distribution. An Employee may request in writing a withdrawal of all or
any portion of his or her Rollover Contribution Account at any time prior to
becoming a Participant, and thereafter upon the earlier of (1) the date the
Employee is entitled to a distribution of his or her Participant's benefits
under the provisions of Article 5, or (2) the soonest possible administratively
practical date after the Participant's Termination of Employment. In addition,
an Employee may also withdraw all or any portion of his or her Rollover
Contribution Account at such other time as elected in the Adoption Agreement.
The Administrator may require advance notice of a reasonable period not to
exceed 60 days prior to the requested date of withdrawal. Any amount withdrawn
can only be redeposited to the Employee's Rollover Contribution Account if so
elected in the Adoption Agreement and if the withdrawn distribution continues to
be deemed a Rollover (except for the fact that the amount originated from this
Plan). A withdrawal of all or any portion of an Employee's Rollover Contribution
Account will not prevent an Employee from accruing any future benefit
attributable to Employer contributions. The Administrator may establish rules or
procedures regarding withdrawals from an Employee's Rollover Contribution
Account.

(b)
Spousal Consent Requirements Upon Withdrawal. The following provisions apply to
the requirement of consent by the Employee's Spouse with respect to a withdrawal
of all or any portion of an Employee's Rollover Contribution Account:

(1)
Normal Form of Distribution Is a QJSA. If the Plan is a money purchase pension
plan or the Normal Form of Distribution as elected in the Adoption Agreement is
a Qualified Joint and Survivor Annuity, then a withdrawal of all or any portion
of an Employee's Rollover Contribution Account will be subject to the Spousal
consent requirements in Section 5.8 (pursuant to Revenue Ruling 2004-12), unless
the distribution is made in the form of a Qualified Joint and Survivor Annuity.

(2)
Normal Form of Distribution Is Not a QJSA. If the Plan is not a money purchase
pension plan or the Normal Form of Distribution as elected in the Adoption
Agreement is not a Qualified Joint and Survivor Annuity, then all or any portion
of an Employee's Rollover Contribution Account can be withdrawn from the Plan
without the consent of the Employee's Spouse.

(c)
Form of Distribution. The following provisions apply to the form of distribution
with respect to any withdrawal from the Rollover Contribution Account:

(1)
Normal Form of Distribution Is a QJSA. If the Plan is a money purchase pension
plan or the Normal Form of Distribution as elected in the Adoption Agreement is
a Qualified Joint and Survivor Annuity, then a withdrawal of all or any portion
of an Employee's Rollover Contribution Account will be subject to the Qualified
Joint and Survivor Annuity (QJSA) and Qualified Preretirement Survivor Annuity
(QPSA) requirements of this Article 5 (even if the Rollover Contribution was not
previously subject to the QJSA and QPSA rules); a withdrawal of all or any
portion of an Employee's Rollover Contribution Account may also be made in a
lump-sum or in the same manner as the Participant Account under the other
provisions of this Article 5, subject to the Spousal consent requirements of
paragraph (b)(1).

(2)
Normal Form of Distribution Is Not a QJSA. If the Plan is not a money purchase
pension plan or the Normal Form of Distribution as elected in the Adoption
Agreement is not a Qualified Joint and Survivor Annuity, then a withdrawal of
all or any portion of an Employee's Rollover Contribution Account prior to the
time that the Employee is entitled to a distribution of his or her Participant
Account will only be distributed in a single payment.


DC Basic Plan #01    Page - 123 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Any amount remaining in an Employee's Rollover Contribution Account at the time
the Employee is entitled to a distribution of his or her Participant Account
will be distributed, at the election of the Participant, in a lump-sum or in the
same manner as the Participant Account under the other provisions of this
Article 5.
5.22.
Distribution of a Participant's Transfer Contribution Account. A Participant's
Transfer Contribution Account will be distributed from the Plan at the same time
and in the same manner as the Participant's Account is distributed under
Section 5.1, 5.2, 5.3, or 5.4, subject to the following rules:

(a)
Spousal Consent Requirements Upon Withdrawal. The following provisions apply to
the requirement of consent by the Participant's Spouse with respect to a
withdrawal of all or any portion of a Participant's Transfer Contribution
Account:

(1)
Transfers Subject to Code §401(a)(11). If the Transfer Contribution was a direct
or indirect transfer as defined in Code §401(a)(11) from a defined benefit,
money purchase, or target benefit plan, or from a stock bonus or profit sharing
plan that provided for a joint and survivor annuity or a life annuity form of
payment to the Participant, then a withdrawal of all or any portion of such
Transfer Contribution (and post-transfer earnings thereon) is subject to the
Spousal consent requirements set forth in Section 5.8.

(2)
Transfers Not Subject to Code §401(a)(11). If the Transfer Contribution was not
a direct or indirect transfer as defined in Code §401(a)(11) from a defined
benefit, money purchase, or target benefit plan, or from a stock bonus or profit
sharing plan that provided for a joint and survivor annuity or a life annuity
form of payment to the Participant, then all or any portion of such Transfer
Contribution (and post-transfer earnings thereon) can be withdrawn without the
consent of the Participant's Spouse.

(b)
Form of Distribution. A withdrawal of all or any portion of a Participant's
Transfer Contribution Account will be made in the same manner as the
Participant's Account under the other provisions of this Article 5, subject to
the Spousal consent requirements set forth in paragraph (a) above and
Section 5.8. However, notwithstanding the foregoing sentence to the contrary, if
the Transfer Contribution was a direct or indirect transfer as defined in Code
§401(a)(11) from a defined benefit plan; a money purchase plan; a target benefit
plan; or a stock bonus plan or a profit sharing plan that provided for a joint
and survivor annuity or a life annuity form of payment to the Participant, then
regardless of the Normal Form of Distribution, a withdrawal of all or any
portion of such Transfer Contribution will be subject to the Qualified Joint and
Survivor Annuity and Qualified Pre-Retirement Survivor Annuity requirements of
Code §401(a)(11) and Code §417, and will be distributed in accordance with
following provisions:

(1)
Distributions Other Than Death. If the Participant is married on the Annuity
Starting Date and has not died before such date, then such portion of the
Participant's Transfer Contribution Account will be distributed in the form of a
Qualified Joint and Survivor Annuity. If the Participant is unmarried on the
Annuity Starting Date and has not died before such date, then such portion of
the Participant's Transfer Contribution Account will be distributed as a life
annuity. If a Participant elects not to receive the annuity form of payment
described above, then such portion of the Participant's Transfer Contribution
Account will be distributed in the manner described in Sections 5.1 through 5.4,
as applicable. Any such election by a Participant not to receive the annuity
form of benefit described in this paragraph must be made in accordance with the
provisions set forth in Section 5.8(b).

(2)
Distributions Upon Death. Notwithstanding any other Beneficiary designation made
by a Participant, if a Participant is married on the date of his or her death
and dies before the Annuity Starting Date, then with respect to such portion of
a deceased Participant's Transfer Contribution Account, the Participant's
surviving Spouse will receive a minimum death


DC Basic Plan #01    Page - 124 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



benefit as a Qualified Pre-Retirement Survivor Annuity unless such annuity has
been waived under Section 5.8(b) of the Plan, in which event such death benefit
will be distributed to the surviving Spouse in the manner described in
Section 5.2.
(c)
Special Rule for Withdrawal of Elective Deferral Transfers. Notwithstanding
anything in this Section to the contrary, if the Transfer Contributions are
Elective Deferrals (including QNECs, QMACs, and ADP Safe Harbor Contributions)
which are transferred to this Plan in a direct or indirect trustee-to-trustee
transfer from another qualified plan and which are subject to the limitations in
Regulation §1.401(k)-1(d), then the distribution of such Transfer Contributions
(including post-transfer earnings thereon) will be subject to the limitations in
Regulation §1.401(k)-1(d).

5.23.
Distribution of Voluntary Employee Contributions. A Participant's Voluntary
Employee Contributions will be distributed from the Plan in accordance with the
following provisions:

(a)
Time of Distribution. A Participant's Voluntary Employee Contribution Account
will be distributed no later than the earlier of (1) the date the Employee is
entitled to a distribution of his or her Participant's Account balance under the
provisions of Article 5, or (2) the soonest possible administratively practical
date after the Participant's Termination of Employment. In addition, an Employee
may also withdraw all or any portion of his or her Voluntary Employee
Contribution Account at such other time as elected in the Adoption Agreement.
The Administrator may require advance notice of a reasonable period not to
exceed 60 days prior to the requested date of withdrawal. Withdrawals from a
Voluntary Employee Contribution Account will not prohibit a Participant from
accruing any future benefit from Employer contributions. A Participant's request
to make a withdrawal from his or her Voluntary Employee Contribution Account
must satisfy the applicable Spousal consent requirements in Section 5.8. A
withdrawal attributable to pre-1987 Voluntary Employee Contributions need not
include earnings thereon.

(b)
Special Rule for Withdrawal of Post-1986 Contributions. Any distribution made
under paragraph (a) which is attributable to post-1986 Voluntary Employee
Contributions can only be made along with a portion of the earnings thereon,
such earnings to be determined by the following formula: DA [1-(V - V+E)]. For
purposes of applying the aforementioned formula, the term DA means the
distribution amount, the term V means the amount of Voluntary Employee
Contributions, and the term V+E means the amount of Voluntary Employee
Contributions plus the earnings attributable thereto.

5.24.
Distribution of Mandatory Employee Contributions. A Participant's Mandatory
Employee Contributions will only be distributed after his or her Termination of
Employment, will be used to provide additional benefits to the Participant, and
will be distributed in the time and manner described in the other provisions of
this Article 5.


DC Basic Plan #01    Page - 125 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 6    
Code §415 Limitations
6.1.
Maximum Annual Additions. Subject to Sections 6.2 and 6.3, the maximum Annual
Additions made to a Participant's various accounts maintained under the Plan for
any Limitation Year will not exceed the lesser of the Dollar Limitation of
paragraph (a) or the Compensation Limitation of paragraph (b) below, as follows:

(a)
Dollar Limitation. For Limitation Years beginning on or after January 1, 2002,
the Dollar Limitation is $40,000 as adjusted in accordance with Code §415(d).

(b)
Compensation Limitation. For Limitation Years beginning on or after January 1,
2002, the Compensation Limitation is an amount equal to 100% of the
Participant's Code §415(c)(3) Compensation. However, this limitation will not
apply to any contribution made for medical benefits within the meaning of Code
§401(h) or Code §419A(f)(2) after Termination of Employment which is otherwise
treated as an Annual Addition under Code §415(l)(1) or Code §419A(d)(2).

6.2.
Adjustments to Maximum Annual Additions. In applying the limitation on Annual
Additions set forth in Section 6.1, the following adjustments must be made:

(a)
Short Limitation Year. If a Limitation Year is less than 12 months, then the
Dollar Limitation of Section 6.1(a) will be adjusted by multiplying the Dollar
Limitation by a fraction, the numerator of which is the number of months
(including any fractional parts of a month) in the short Limitation Year and the
denominator of which is 12.

(b)
Multiple Defined Contribution Plans. If a Participant participates in multiple
defined contribution plans sponsored by the Employer which have different
Anniversary Dates, the maximum Annual Addition in this Plan for the Limitation
Year will be reduced by the Annual Additions credited to the Participant's
accounts in the other defined contribution plans during the Limitation Year
unless otherwise elected in the Adoption Agreement. If a Participant
participates in multiple defined contribution plans sponsored by the Employer
which have the same Anniversary Date, then (1) if only one of the plans is
subject to Code §412, Annual Additions will first be credited to the
Participant's accounts in the plan subject to Code §412; and (2) if none of the
plans are subject to Code §412, the maximum Annual Addition in this Plan for a
given Limitation Year will either (A) equal the product of (i) the maximum
Annual Addition for such Limitation Year minus any other Annual Additions
previously credited to the Participant's account(s), multiplied by (ii) a
fraction, the numerator of which is the Annual Additions which would be credited
to a Participant's accounts hereunder without regard to the Annual Additions
limitation of Section 6.1 and the denominator of which is the Annual Additions
for all plans described in this paragraph, or (B) be reduced by the Annual
Additions credited to the Participant's accounts in the other defined
contribution plans for such Limitation Year, or (C) be reduced as elected
otherwise in the Adoption Agreement.

6.3.
Multiple Plans and Multiple Employers. All defined contribution plans (whether
terminated or not) sponsored by the Employer will be treated as one defined
contribution plan. In addition, all Affiliated Employers will be considered a
single Employer.

6.4.
Adjustment for Excess Annual Additions. For any Limitation Year, if the Annual
Additions allocated to a Participant's Account exceeds the Annual Additions
limitation of Section 6.1 because of an allocation of Forfeitures, a reasonable
error in estimating a Participant's Compensation, a reasonable error in
determining the amount of elective contributions (within the meaning of Code
§402(g)(3)), or because of other limited facts and circumstances that the
Commissioner finds justify the availability of the rules set forth in this
Section, then such Participant's Account will be adjusted as follows in order to
reduce the Excess Annual Additions:

(a)
Catch-Up Contributions. First, if Catch-Up Contributions are permitted, a
catch-up eligible Participant who has Excess Annual Additions which include
Elective Deferrals and who has not


DC Basic Plan #01    Page - 126 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



reached his or her Catch-Up Contribution Limit can recharacterize such Excess
Annual Additions as Catch-Up Contributions.
(b)
Return of Employee Contributions and Elective Deferrals. Then, Voluntary
Employee Contributions, if any, then Mandatory Employee Contributions, if any,
and then, the amount of Elective Deferrals and corresponding Employer Matching
Contributions, if any, to the extent that they would reduce the Excess Annual
Additions, will be calculated. Such Voluntary Employee Contributions, Mandatory
Employee Contributions, and Elective Deferrals plus attributable gains, will be
distributed to the Participant. Any Employer Matching Contribution amount as
determined above will be applied as described in (c) or (d) below, depending on
whether the Participant is covered by the Plan at the end of the Limitation
Year.

(c)
Excess Used To Reduce Employer Contributions If Participant Is Still Covered By
The Plan. If, after the application of paragraphs (a) and (b), Excess Annual
Additions still exist and the Participant is covered by the Plan at the end of
the Limitation Year, the Excess Annual Additions in the Participant's Account
will be used to reduce Employer contributions (including any allocation of
Forfeitures) for such Participant in the next Limitation Year, and in each
succeeding Limitation Year if necessary.

(d)
Excess Used To Reduce Employer Contributions If Participant Is Not Covered By
The Plan. If, after the application of paragraphs (a) and (b), Excess Annual
Additions still exist and the Participant is not covered by the Plan at the end
of a Limitation Year, the Excess Annual Additions will be held unallocated in a
suspense account. The suspense account will be applied to reduce future Employer
contributions (including the allocation of any Forfeitures) for all remaining
Participants in the next Limitation Year, and in each succeeding Limitation Year
if necessary.

(e)
Suspense Account. If a suspense account is in existence at any time during a
Limitation Year pursuant to this Section, then such suspense account will not
participate in the allocation of the Trust's investment gains and losses. If a
suspense account is in existence at any time during a particular Limitation
Year, then all amounts in the suspense account must be allocated and reallocated
to Participants' Accounts before any Employer Contributions or any Employee
contributions may be made to the Plan for that Limitation Year. A suspense
account may not be distributed to Participants or former Participants.


DC Basic Plan #01    Page - 127 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 7    
Loans, Insurance and Directed Investments
7.1.
Loans to Participants. If elected in the Adoption Agreement, loans may be made
from the Trust Fund to Participants and Beneficiaries. If loans are available,
then a Participant or Beneficiary may make application to the Administrator
requesting a loan. The Administrator will have the sole right to approve or
disapprove the application. All loans must be evidenced by a legally enforceable
agreement (which may include more than one document) set forth in writing or in
such other form as may be approved by the Internal Revenue Service, and the
terms of such agreement must specify the amount and term of the loan, and the
repayment schedule. Loans will only be made in accordance with a separate
written loan program which satisfies the requirements of Code §72(p) and the
Regulations promulgated thereunder, and the following provisions:

(a)
General Rules. Loans (1) will be made available to all Participants and
Beneficiaries on a reasonably equivalent, non-discriminatory basis; (2) will not
be made available to HCEs in an amount greater than the amount made available to
other Employees; (3) must be adequately secured and bear a reasonable interest
rate; and (4) cannot exceed the present value of the Participant's Vested
Aggregate Account.

(b)
Spousal Consent. If the Plan is subject to Code §401(a)(11) and Code §417, then
a Participant must obtain the consent of his or her Spouse, if any, as set forth
in Section 5.8 of the Plan, Code §401(a)(11), and Code §417 in order to use the
remaining Vested Interest of the Participant's Account balance as security for
the loan. Spousal consent will be obtained no earlier than the beginning of the
90-day period that ends on the date on which the loan is to be so secured. The
consent must be in writing, must acknowledge the effect of the loan, and must be
witnessed by a Plan representative or notary public. Such consent will
thereafter be binding upon the consenting Spouse or any subsequent Spouse with
respect to that loan. A new consent will be required if the remaining
Participant's Account balance is used for renegotiation, extension, renewal, or
other revision of the loan. If valid Spousal consent has been obtained in
accordance with this paragraph, then, notwithstanding any other provision of
this Plan to the contrary, the Vested portion of the Participant's Account
balance that is used as a security interest held by the Plan by reason of a loan
that is outstanding to the Participant will be taken into account in determining
the amount of the Vested portion of the Participant's Account balance payable at
the time of death or distribution, but only if the reduction is used as
repayment of the loan. If less than 100% of the Participant's Account
(determined without regard to the preceding sentence) is payable to the
surviving Spouse, then the death benefit will be adjusted by first reducing the
Vested portion of the Participant's Account balance by the amount of the
security that is used for the loan.

(c)
Maximum Loan Amount. No loan to a Participant or Beneficiary can be made to the
extent such loan, when added to the outstanding balance of all other loans to
the Participant or Beneficiary, would exceed the lesser of (1) $50,000 reduced
by the excess (if any) of the highest outstanding balance of loans during the
one-year period ending on the day before the loan is made, over the outstanding
balance of loans from the Plan on the date the loan is made; or (2) one-half the
present value of the Vested Portion of the Participant's Vested Aggregate
Account. However, notwithstanding the limitation in clause (2) of the preceding
sentence, the written loan policy may permit a Participant whose Vested
Aggregate Account balance is $20,000 or less to borrow an amount that does not
exceed the lesser of $10,000 or 100% of the Participant's Vested Aggregate
Account balance if adequate security is provided on the loan amount in excess of
that determined under clause (2). For the purpose of the limitations set forth
in this paragraph, all loans from the plans (including this Plan) of the
Sponsoring Employer and other Affiliated Employers are aggregated.

(d)
Minimum Loan Amount. The written loan policy may provide for a minimum loan not
to exceed $1,000.


DC Basic Plan #01    Page - 128 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(e)
Loan Repayments. Any loan by its terms will require that repayment (of both
principal and interest) be amortized in level payments, not less frequently than
quarterly, over a period not extending beyond five years from the date of the
loan, unless such loan is used to acquire a dwelling unit which within a
reasonable time (determined at the time the loan is made) will be used as the
principal residence of the Participant. In the event of default, then
foreclosure on the note and attachment of security will not occur until a
distributable event occurs in the Plan. However, notwithstanding the foregoing
to the contrary, loan repayments will be suspended as permitted under Code
§414(u)(4).

(f)
Assignments and Pledges Treated as Loans. An assignment or pledge of any portion
of the Participant's interest in the Plan and a loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan, will be treated as a
loan under this Section.

(g)
Certain Restrictions Eliminated. Effective for Plan loans made after December
31, 2001, any prior Plan provisions that prohibited or otherwise restricted
loans to any owner-employee (as defined in Code §401(c)(3)) or
shareholder-employee (as defined in Code §4975(f)(6)(C)) will cease to apply.
For this purpose, a shareholder-employee means an Employee or officer of an
electing small business (Subchapter 5) corporation who owns (or is considered as
owning within the meaning of Code §318(a)(1)), on any day during the taxable
year of such corporation, more than 5% of the outstanding stock of the
corporation.

7.2.
Insurance on Participants. If elected in the Adoption Agreement, and pursuant to
any rules or procedures that are promulgated under Section 8.6 by the
Administrator, the Trustee may purchase life insurance Policies on the life of a
Participant and/or the Participant's Spouse in accordance with the following:

(a)
Ownership of Policies. All life insurance Policies will be vested exclusively in
the Trustee and will be payable to the Trustee, subject to the rights of the
Beneficiaries hereunder unless the Trustee permits the designation of a named
beneficiary other than the Trustee. Notwithstanding the foregoing, no Trustee
who is also a Participant may, except in a fiduciary capacity, exercise any
ownership rights with respect to any Policy insuring the life of such Trustee in
his or her capacity as a Participant.

(b)
Primary Limit on Premiums. At the direction of the Administrator and/or the
Participant, the Trustee will purchase Policies on the life of the Participant,
provided that the aggregate premiums on ordinary life Policies must be less than
50% of the Participant's Account balance; (2) the aggregate premiums on term
Policies, universal Policies and all other Policies which are not ordinary life
insurance Policies must be less than 25% of the Participant's Account balance;
and (3) the sum of one-half of the premiums on ordinary life insurance Policies
and the total of all other life insurance premiums cannot exceed 25% of the
Participant's Account balance. For purposes of this Section, an ordinary life
insurance Policy is an insurance policy that has a non-decreasing death benefit
and also has a non-increasing premium.

(c)
Alternate Limit on Premiums for Money Purchase Plans. Notwithstanding paragraph
(b) above, if this is a money purchase pension plan, a Participant may, with the
consent of the Administrator, elect that up to 100% of his or her Rollover
Contribution Account and Voluntary Employee Contribution Account be used to
purchase life insurance Policies on the life of the Participant, on the life of
the Participant's Spouse, and/or on the joint lives of the Participant and his
or her Spouse.

(d)
Alternate Limit on Premiums for 401(k) and Profit Sharing Plans. Notwithstanding
paragraph (b) above, if this is a 401(k) plan or a profit sharing plan, a
Participant may elect that up to 100% of his or her Rollover Contribution
Account and Voluntary Employee Contribution Account, and up to 100% of the
portion of his or her Vested Participant's Account that has accumulated in the
Plan for at least 2 years and is no longer subject to the distribution
restrictions set forth in Code §401(k)(2)(B), be used to purchase Policies on
the life of the Participant, the life of the Participant's Spouse, and/or the
joint lives of the Participant and the Participant's Spouse. Likewise, a
Participant who has participated in the Plan for at least 5 years may elect that
up to 100% of his or her Rollover Contribution


DC Basic Plan #01    Page - 129 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Account and Voluntary Employee Contribution Account, and up to 100% of his or
her Vested Participant's Account balance that is no longer subject to the
distribution restrictions set forth in Code §401(k)(2)(B), be used to purchase
Policies on the life of the Participant, the life of the Participant's Spouse,
and/or the joint lives of the Participant and his or her Spouse.
(e)
Payment of Premiums. If Employer contributions are inadequate to pay premiums on
Policies, the Trustees may, at the direction of the Administrator, utilize other
amounts remaining in the Trust Fund to pay the premiums, allow the Policies to
lapse, reduce the Policies to a level at which they may be maintained, or borrow
against the Policies on a prorated basis if borrowing does not discriminate in
favor of Policies issued on the lives of Highly Compensated Employees. The
Trustees may also pay premiums from the loan values of the Policies themselves
if (1) any loan is made against all of the Policies in proportion to their
respective cash surrender values, and (2) all loans are repaid in proportion to
the cash surrender value of such Policies.

(f)
Policy Dividends. Any insurer payments which are paid to the Trustee on account
of experience credits, dividends, or surrender or cancellation credits, will be
applied by the Employer within the current or next succeeding Plan Year toward
premiums due.

(g)
Disposition of Policies at Retirement. When a Participant retires, the Trustee,
at the direction of the Administrator, must, with respect to any Policies that
have been purchased on the life of such Participant under this Section, either
(1) transfer them to the Participant, (2) with the Participant's consent, borrow
their cash surrender values and transfer them to the Participant subject to the
loan, or (3) surrender them for their cash surrender values. If options (2) or
(3) are elected, the cash surrender values will be added to the Participant's
Account for distribution in accordance with Section 5.1.

(h)
Disposition of Policies Upon Termination. If a Terminated Participant's Vested
Interest equals or exceeds the cash surrender value of any Policies issued on
his life, the Trustee, with the consent of both the Administrator and the
Terminated Participant, will transfer such Policies to the Terminated
Participant, together with any restrictions the Administrator may impose
concerning the Terminated Participant's right to surrender, assign, or otherwise
realize cash on such Policies prior to his Normal Retirement Date. If the
Terminated Participant's Vested Interest is less than the cash surrender values
of such Policies, the Administrator may permit him or her to pay the Trustee the
sum required to make distribution equal to the value of the Policies being
assigned or transferred, or the Trustee may borrow the cash surrender values of
the Policies from the insurer and then assign the Policies to the Terminated
Participant. Under no circumstances will the Trust (or custodial account) retain
any part of the insurance Policy proceeds. If applicable to this Plan, then the
provisions of this paragraph also apply to a Participant who Terminates
Employment because of Disability.

(i)
Protection of Fiduciaries and Insurers. Neither the Trustee, the Employer, the
Administrator, nor any fiduciary (including any Named Fiduciary) will be
responsible for the validity of any Policy or the failure of any insurer to make
payments thereunder, or for the action of any person which may delay payment or
render a Policy void in whole or in part. No insurer will be deemed a party to
this Plan for any purpose or to be responsible for its validity; nor will it be
required to look into the terms of the Plan nor to question any action of the
Trustee. The obligations of the insurer will be determined solely by the
Policy's terms and any other written agreements between it and the Trustee. The
insurer will act only at the written direction of the Trustee, and will be
discharged from all liability with respect to any amount paid to the Trustee.
The insurer will not be obligated to see that any money paid by it to the
Trustee or any other person is properly applied.

(j)
Non-Trusteed Plan. If the Plan is a non-trusteed Plan (a Plan designated only
with Policies), then this paragraph applies to the Plan. No Policy will be
purchased under the Plan unless such Policy or a separate defined written
agreement between the Employer and the insurer provides that no value under
Policies providing benefits under the Plan or credits determined by the insurer
(on account of dividends, earnings, or other experience rating credits; or
surrender or cancellation credits) with


DC Basic Plan #01    Page - 130 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



respect to such Policies may be paid or returned to the Employer or diverted to
or used for other than the exclusive benefit of the Participants or their
Beneficiaries. However, any contribution made by the Employer because of a
mistake of fact must be returned to the Employer within one year of the
contribution. If the Plan is funded by Policies that provide a Participant's
benefit under the Plan, such Policies will constitute the Participant's Account
balance. If the Plan is funded by group Policies, under a group annuity or group
insurance Policy, then premiums or other consideration received by the insurance
company must be allocated to Participants' Accounts under the Plan.
(k)
Conflict With Plan. If the provisions of any Policy purchased hereunder conflict
with the terms of this Plan, the Plan provisions will control.

7.3.
Key Man Insurance. The Administrator may instruct the Trustee to purchase
insurance Policies on the life of any Participant whose employment is deemed to
be key to the Employer's financial success. Such key man Policies will be deemed
to be an investment of the Trust Fund and will be payable to the Trust Fund as
the beneficiary thereof. The Trustee may exercise any and all rights granted
under such Policies. Neither the Trustee, Employer, Administrator, nor any
fiduciary (including any Named Fiduciary) will be responsible for the validity
of any Policy or the failure of any insurer to make payments thereunder, or for
the action of any person which delays payment or renders a Policy void in whole
or in part. No insurer which issues a Policy will be deemed to be a party to
this Plan for any purpose or to be responsible for its validity; nor will any
such insurer be required to look into the terms of the Plan nor to question any
action of the Trustee. The obligations of the insurer will be determined solely
by the Policy's terms and any other written agreements between it and the
Trustee. The insurer will act only at the written direction of the Trustee, and
will be discharged from all liability with respect to any amount paid to the
Trustee. The insurer will not be obligated to see that any money paid by it to
the Trustee or any other person is properly distributed or applied.

7.4.
Directed Investment Accounts. Pursuant to any rules or procedures promulgated
under Section 8.6 by the Administrator, Participants can direct the investment
of a portion of (or all of) one or more of their accounts (hereafter called
Directed Investment Accounts) established under the terms of the Plan.
Investment directives will only be given in accordance with an administrative
policy regarding Directed Investment Accounts that is promulgated under
Section 8.6 by the Administrator. With respect to any Participant who fails to
exercise the right to direct the investment of his or her Directed Investment
Accounts, such Directed Investment Accounts will be invested by the Trustee at
the direction of the Administrator in a "default investment," selected by the
Administrator, that is expected to produce a favorable rate of return and that
minimizes the overall risk of losing money. With respect to Directed Investment
Accounts, fiduciaries will only be protected by ERISA §404(c) for a Plan Year if
all of the requirements of ERISA §404(c) and the Department of Labor Regulations
thereunder are complied with on each day of the Plan Year.


DC Basic Plan #01    Page - 131 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 8    
Duties of the Administrator
8.1.
Appointment, Resignation, Removal and Succession. The Sponsoring Employer will
serve as the Administrator, unless the Sponsoring Employer elects in the
Adoption Agreement to appoint another Administrator. Each Administrator that is
appointed will continue until his death, resignation, or removal, and any
Administrator may resign by giving 30 days written notice to the Sponsoring
Employer. If an Administrator dies, resigns, or is removed, his successor will
be appointed as promptly as possible, and such appointment will become effective
upon its acceptance in writing by such successor. Pending the appointment and
acceptance of any successor Administrator, any then acting or remaining
Administrator will have full power to act.

8.2.
General Powers and Duties. The powers and duties of the Administrator include
(a) appointing the Plan's attorney, accountant, actuary, or any other party
needed to administer the Plan; (b) directing the Trustees with respect to
payments from the Trust Fund; (c) deciding if a Participant is entitled to a
benefit; (d) communicating with Employees regarding their participation and
benefits under the Plan, including the administration of all claims procedures;
(e) filing any returns and reports with the Internal Revenue Service, Department
of Labor, or any other governmental agency; (f) reviewing and approving any
financial reports, investment reviews, or other reports prepared by any party
under clause (a) above; (g) establishing a funding policy and investment
objectives consistent with the purposes of the Plan and the ERISA; (h)
construing and resolving any question of Plan interpretation; and (i) making any
findings of fact the Administrator deems necessary to proper Plan
administration. Notwithstanding any contrary provision of this Plan, benefits
under this Plan will be paid only if the Administrator decides in its discretion
that the applicant is entitled to them. The Administrator's interpretation of
Plan provisions, and any findings of fact, including eligibility to participate
and eligibility for benefits, are final and will not be subject to "de novo"
review unless shown to be arbitrary and capricious.

8.3.
Functioning of the Committee. If a Committee is established, a member of the
Committee will serve until his or her death, disability, removal by the
Sponsoring Employer, or resignation. In the event of any vacancy arising from
the death, disability, removal, or resignation of a member of the Committee, the
Sponsoring Employer may, but is not required to, appoint a successor to serve in
his or her place. The Committee will select a chairman and secretary from among
its members. Members of the Committee will serve without compensation. The
Committee will act by majority vote. The proper expenses of the Committee, and
the compensation of its agents, if any, that are appointed pursuant to
Section 8.7, will be paid directly by the Employer.

8.4.
Multiple Administrators. If more than one Administrator has been appointed by
the Sponsoring Employer, the Administrators may delegate specific
responsibilities among themselves, including the authority to execute documents
unless the Sponsoring Employer revokes such delegation. The Sponsoring Employer
and Trustee will be notified in writing of any such delegation of
responsibilities, and the Trustee thereafter may rely upon any documents
executed by the appropriate Administrator.

8.5.
Correcting Administrative Errors. The Administrator will take such steps as the
Administrator considers necessary and appropriate to remedy administrative or
operational errors, including, but not be limited to, the following: (a) any
action pursuant to (1) any Employee Plans Compliance Resolution System (EPCRS)
that is issued by the Internal Revenue Service, (2) any asset management or
fiduciary conduct error correction program that is issued by the Department of
Labor, or (3) any other correction program issued by any Department or
governmental agency; (b) a reallocation of Plan assets; (c) an adjustment in the
amount of future payments to any Participant, Beneficiary or Alternate Payee;
and (d) the institution, prosecution, and/or settlement of legal actions to
recover benefit payments made in error or on the basis of incorrect or
incomplete information.

8.6.
Promulgating Notices and Procedures. The Sponsoring Employer and Administrator
are given the power and responsibility to promulgate certain written notices,
policies and/or procedures under the terms of the Plan and disseminate them to
Participants, and the Administrator may satisfy such responsibility by the
preparation


DC Basic Plan #01    Page - 132 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



of any such notice, policy and/or procedure in a written form which can be
published and communicated to a Participant in one or more of the following
ways: (a) by distribution in hard copy; (b) through distribution of a summary
plan description or summary of material modifications thereto which sets forth
the policy or procedure with respect to a right, benefit or feature offered
under the Plan; (c) by e-mail, either to a Participant's personal e-mail address
or his or her Employer-maintained e-mail address; and (d) by publication on a
web-site accessible by the Participant, provided the Participant is notified of
said web-site publication. Any notice, policy and/or procedure provided through
an electronic medium will only be valid if the electronic medium which is used
is reasonably designed to provide the notice, policy and/or procedure in a
manner no less understandable to the Participant than a written document, and
under such medium, at the time the notice, policy and/or procedure is provided,
the Employee may request and receive the notice, policy and/or procedure on a
written paper document at no charge.
8.7.
Employment of Agents and Counsel. The Administrator may appoint such actuaries,
accountants, custodians, counsel, agents, consultants, service companies and
other persons deemed necessary or desirable in connection with the
administration and operation of the Plan. Any person or company so appointed
will exercise no discretionary authority over investments or the disposition of
Trust assets, and their services and duties will be ministerial only and will be
to provide the Plan with those things required by law or by the terms of the
Plan without in any way exercising any fiduciary authority or responsibility
under the Plan. The duties of a third party Administrator will be to safe-keep
the individual records for all Participants and to prepare all required
actuarial services and disclosure forms under the supervision of the
Administrator and any fiduciaries of the Plan. It is expressly stated that the
third party Administrator's services are only ministerial in nature and that
under no circumstances will such third party Administrator (a) exercise any
discretionary authority whatsoever over Plan Participants, Plan investments, or
Plan benefits; or (b) be given any authority or discretion concerning the
management and operation of the Plan that would cause them to become fiduciaries
of the Plan.

8.8.
Compensation and Expenses. The Administrator may receive such compensation as
agreed upon between the Sponsoring Employer and the Administrator, provided that
any person who already receives full-time pay from the Employer may not receive
any fees from the Plan for services to the Plan as Administrator or in any other
capacity, except for reimbursement for expenses actually and properly incurred.
The Sponsoring Employer will pay all "senior" expenses (as described in
Department of Labor Advisory Opinion 2001-01-A) incurred by the Administrator,
the Committee or any party that is appointed under Section 8.7 in the
performance of their duties. The Sponsoring Employer may pay, but is not
required to pay, all "non-settlor" expenses incurred by the Administrator, the
Committee, or any party that is appointed under Section 8.7 in the performance
of their duties. Any "non-settlor" expenses incurred by the Administrator, the
Committee or any party that is appointed under Section 8.7 that the Sponsoring
Employer elects not to pay will be reimbursed from Trust Fund assets. Any
expenses paid from the Trust Fund will be charged to each Adopting Employer in
the ratio that each Adopting Employees Participants' Accounts bears to the total
of all the Participants' Accounts maintained by this Plan, or in any other
reasonable method elected by the Administrator.

8.9.
Claims Procedures. The claims procedure required under ERISA §503 and Department
of Labor Regulations thereunder is set forth in an administrative policy
regarding claims procedures that is promulgated under Section 8.6 by the
Administrator. Such administrative policy will be the sole and exclusive remedy
for an Employee, Participant or Beneficiary ("Claimant") to make a claim for
benefits under the Plan.

8.10.
Qualified Domestic Relations Orders. A Qualified Domestic Relations Order, or
QDRO, is a signed domestic relations order issued by a State or a Commonwealth
court which creates, recognizes or assigns to an alternate payee(s) the right to
receive all or part of a Participant's Plan benefit. An alternate payee is a
Spouse, former Spouse, child, or other dependent of a Participant who is treated
as a Beneficiary under the Plan as a result of the QDRO. The Administrator will
determine if a domestic relations order received by the Plan is a Qualified
Domestic Relations Order based on an administrative policy regarding Qualified
Domestic Relations Orders that is promulgated under Section 8.6 by the
Administrator.


DC Basic Plan #01    Page - 133 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



8.11.
Appointment of an Investment Manager. The Administrator, with the consent of the
Sponsoring Employer, may appoint an Investment Manager to manage and control the
investment of all or any portion of the assets of the Trust. Each Investment
Manager must be a person (other than the Trustee) who (a) has the power to
manage, acquire, or dispose of Plan assets, (b) is an investment adviser, a
bank, or an insurance company as described in ERISA §3(38)(B), and (c)
acknowledges fiduciary responsibility to the Plan in writing. The Administrator
will enter into an agreement with an Investment Manager that specifies the
duties and compensation of the Investment Manager and specifies any other terms
and conditions under which the Investment Manager will be retained. The Trustee
is not liable for any act or omission of an Investment Manager and is not liable
for following an Investment Manager's advice with respect to duties delegated by
the Administrator to the Investment Manager. The Administrator can determine the
portion of the Plan's assets to be invested by a designated Investment Manager
and can establish investment objectives and guidelines for the Investment
Manager to follow.


DC Basic Plan #01    Page - 134 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 9    
Trustee Provisions
9.1.
Appointment, Resignation, Removal and Succession. The Trust established under
the Plan will have one or more individual Trustees, a corporate Trustee, or any
combination thereof, appointed as follows:

(a)
Appointment. Each Trustee will be appointed and will serve until a successor has
been named or until such Trustee's resignation, death, incapacity, or removal,
in which event the Sponsoring Employer will name a successor Trustee. The term
Trustee will include the original and any successor Trustees.

(b)
Resignation. A Trustee may resign at any time by giving written notice to the
Sponsoring Employer, unless such notice is waived by the Sponsoring Employer.
The Sponsoring Employer may remove a Trustee at any time by giving such Trustee
written notice. Such removal may be with or without cause. Unless waived in
writing by the Sponsor, if any Trustee who is an Employee or an elected or
appointed official resigns or terminates employment with the Sponsoring Employer
or an Adopting Employer, such termination will constitute an immediate
resignation as a Trustee of the Plan.

(c)
Successor Trustee. Each successor Trustee will succeed to the title to the Trust
by accepting the appointment in writing and by filing such written acceptance
with the former Trustee and the Sponsoring Employer. The former Trustee, upon
receipt of such acceptance, will execute all documents and perform all acts
necessary to vest the Trust Fund's title of record in any successor Trustee. No
successor Trustee will be personally liable for any act or failure to act of any
predecessor Trustee.

(d)
Merger. If any corporate Trustee, before or after qualification, changes its
name, consolidates or merges with another corporation, or otherwise reorganizes,
any resulting corporation that succeeds to the retirement plan trustee business
of such Trustee will become a Trustee hereunder in lieu of such corporate
Trustee.

9.2.
Powers and Duties of the Trustee. The specific powers and duties of the Trustee
will be governed under the terms of a separate trust instrument entered into
between the Sponsoring Employer and the Trustee.


DC Basic Plan #01    Page - 135 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 10    
Adopting Employers
10.1.
Plan Contributions. Unless otherwise agreed to by the parties, or unless
otherwise required by law, no Employer will have any obligation to make
contributions to this Plan for or on behalf of the Employees of any other
Employer. If an Employee is employed by more than one Employer, any
contributions made on his or her behalf will be prorated between those Employers
on the basis of the Compensation that the Employee received from each Employer.
If any Employer is unable to make a contribution for any Plan Year, any Employer
which is an Affiliated Employer of such Employer may make an additional
contribution to the Plan on behalf of any Employee of the non-contributing
Employer.

10.2.
Plan Amendments. Any amendment to this Plan that is adopted by the Sponsoring
Employer, at any time, will be deemed to be accepted by any Adopting Employer,
unless such Adopting Employer is not an Affiliated Employer and elects not to
adopt a discretionary Plan amendment.

10.3.
Plan Expenses. Any expenses paid from the Trust will be charged to each Adopting
Employer in the ratio that each Adopting Employer's Participants' Accounts bears
to the total of all the Participants' Accounts maintained by this Plan, or in
any other reasonable method elected by the Administrator.

10.4.
Employee Transfers. An Employee's transfer to or from an Employer or Adopting
Employer will not affect his or her Participant's Account balance and total
Years of Service or Periods of Service.

10.5.
Multiple Employer Provisions Under Code §413(c). Notwithstanding any other
provision in the Plan, unless the Plan is a collectively bargained plan under
Regulation §1.413-1(a), the following provisions apply to any Adopting Employer
that is not also an Affiliated Employer:

(a)
Instances of Separate Employer Testing. Employees of any such Adopting Employer
will be treated separately for testing under Code §401(a)(4), §401(k), §401(m)
and, if the Sponsoring Employer and the Adopting Employer do not share
Employees, Code §416. Furthermore, the terms of Code §410(b) will be applied
separately on an employer-by-employer basis by the Sponsoring Employer (and the
Adopting Employers which are part of the Affiliated Group which includes the
Sponsoring Employer) and each Adopting Employer that is not an Affiliated
Employer of the Sponsoring Employer, taking into account the generally
applicable rules described in Code §401(a)(5), §414(b) and §414(c).

(b)
Instances of Single Employer Testing. Employees of the Adopting Employer will be
treated as part of a single Employer plan for purposes of eligibility to
participate under Article 2 and under the provisions of Code §410(a).
Furthermore, the terms of Code §411 relating to Vesting will be applied as if
all Employees of all such Adopting Employers and the Sponsoring Employer were
employed by a single Employer, except that the rules regarding Breaks in Service
will be applied under the Department of Labor Regulations.

(c)
Common Trust. Contributions made by any Adopting Employer will be held in a
common Trust Fund with contributions made by the Sponsoring Employer, and all
such contributions will be available to pay the benefits of any Participant (or
Beneficiary thereof) who is an Employee of the Sponsoring Employer or any such
Adopting Employer.

(d)
Common Disqualification Provision. The failure of the Sponsoring Employer or an
Adopting Employer to satisfy the qualification requirements under the provisions
of Code §401(a), as modified by the provisions of Code §413(c), will result in
the disqualification of the Plan for all such Employers maintaining the Plan.

(e)
Plan Becomes Individually Designed. If the combination of the Sponsoring
Employer and/or any Adopting Employer creates a multiple employer plan as
defined in Code §413(c) and any applicable


DC Basic Plan #01    Page - 136 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



transition period of Code §410(b)(6)(C) has expired, then this Plan will be
deemed to be an individually designed plan.
10.6.
Termination of Adoption. An Adopting Employer may terminate its adoption of the
Plan by delivering written notice to the Sponsoring Employer, to the
Administrator and to the Trustee (but in accordance with Article 11, only the
Sponsoring Employer can terminate the Plan). Upon any such termination of
adoption by an Adopting Employer, the Adopting Employer may request a transfer
of Trust Fund assets attributable to its Employees from this Plan to a successor
qualified retirement plan maintained by the Adopting Employer or its successor.
If such request is not made by the Adopting Employer, or if the Administrator
refuses to make the transfer because in its opinion a transfer would operate to
the detriment of any Participant, would jeopardize the continued qualification
of the Plan, or would not comply with any requirements of the Code, Regulations,
or rules promulgated by the Department of Treasury or Internal Revenue Service,
then termination of adoption by an Adopting Employer as described in this
Section will not be considered a distributable event; distribution of a
Participant's Account of an Employee of the Adopting Employer will be made in
accordance with the provisions of Article 5 upon the death, retirement,
Disability, or the Termination of Employment from the Adopting Employer or
former Adopting Employer, as if such termination of adoption by the Adopting
Employer had not occurred.


DC Basic Plan #01    Page - 137 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 11    
Amendment, Termination, Merger and Elective Transfers
11.1.
Plan Amendment. The Basic Plan and Adoption Agreements can be amended at any
time, and from time to time, in accordance with the following provisions:

(a)
Amendment by the Mass Submitter. Subject to the requirements and limitations set
forth in paragraphs (d) and (e) below, the Mass Submitter may amend any part of
the Basic Plan and the Adoption Agreements. For purposes of this Plan, the Mass
Submitter is AccuDraft, Inc.

(b)
Amendment by the Prototype Sponsor. Subject to the requirements and limitations
set forth in paragraphs (d) and (e) below, the Prototype Sponsor may amend any
part of the Basic Plan and Adoption Agreements on behalf of each Employer
maintaining the Plan at the time of the amendment. Any amendment to the Basic
Plan does not require consent of an Employer, nor does an Employer have to
reexecute its Adoption Agreement with respect to an amendment. The Prototype
Sponsor will provide each Employer a copy of the amended Basic Plan (either by
providing substitute or additional pages, or by providing a restated Basic
Plan). An amendment by the Prototype Sponsor to an Adoption Agreement offered
under the Prototype Plan is not effective with respect to an Employer's Plan
unless the Employer reexecutes the amended Adoption Agreement. For purposes of
amendments made by the Prototype Sponsor, the Mass Submitter will be recognized
as the agent of the Prototype Sponsor. If the Prototype Sponsor does not adopt
the amendments made by the Mass Submitter, it will no longer be identical to or
a minor modifier of the Mass Submitter plan.

(c)
Amendment by the Sponsoring Employer. Subject to the requirements and
limitations set forth in paragraphs (d) and (e) below, the Sponsoring Employer
may amend any part of the Basic Plan and the Adoption Agreements in accordance
with the following provisions:

(1)
Permissible Amendments. The Sponsoring Employer will have the right at any time
to amend the Adoption Agreement in the following manner without affecting the
Plan's status as a Prototype Plan: (A) the Sponsoring Employer may change any
optional selections under the Adoption Agreement; (B) the Sponsoring Employer
may add additional language where authorized under the Adoption Agreement,
including language necessary to satisfy Code §415 or Code §416 due to the
aggregation of multiple plans; (C) the Sponsoring Employer may change the
addendums to the Adoption Agreement from time to time without having to
reexecute the signature page of the Adoption Agreement; (D) the Sponsoring
Employer may adopt any model, sample and/or "good faith" amendments
promulgated/suggested by the IRS, for which the IRS has provided guidance that
their adoption will not cause the Plan to be treated as an individually designed
plan; (E) the Sponsoring Employer may adopt any amendments that it deems
necessary to resolve qualification failures under any Employee Plans Compliance
Resolution System (EPCRS) that is promulgated by the Internal Revenue Service;
and (F) the Sponsoring Employer may adopt an amendment to cure a coverage or
nondiscrimination testing failure, as permitted under applicable Regulations.
The Sponsoring Employer may also amend the Plan at any time for any other
reason, including a waiver of the minimum funding requirement under Code
§412(d); however, such an amendment will cause the Plan to lose its status as a
Prototype Plan and become an individually designed plan. The ability to amend
the Plan as authorized under this Section applies only to the Sponsoring
Employer that executes the signature page of the Adoption Agreement. Any
amendment to the Plan by the Sponsoring Employer under this Section applies to
any Affiliated Employer that participates under the Plan as an Adopting
Employer. The Sponsoring Employer's amendment of the Plan from one type of
defined contribution plan (e.g., a money purchase plan) into another type of
defined contribution plan (e.g., a profit sharing plan) will not result in a
partial termination or any other event that would require full Vesting of some
or all Plan Participants.


DC Basic Plan #01    Page - 138 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(2)
Manner of Amending Adoption Agreements. The Sponsoring Employer can at any time
change any election previously made in an Adoption Agreement (or any addendum
previously attached thereto) by (A) substituting pages with the new elections
(or new addendum) and executing an "Amendment By Page Substitution" and
attaching it as part of the Adoption Agreement; (B) executing an "Amendment By
Section Replication" in which the Section or Sections (or addendum or addendums)
to be changed are reproduced with the new elections selected, and attaching it
as part of the Adoption Agreement; (C) executing a properly worded resolution,
certificate of action, or meeting minutes and attaching it as part of the
Adoption Agreement; or (D) creating and distributing a Safe Harbor Notice (other
than a contingent Safe Harbor Notice as described in Section 3.20(d)) to Safe
Harbor Participants.

(d)
General Requirements. An amendment of the Basic Plan or Adoption Agreement by
the Mass Submitter, the Prototype Sponsor, or the Sponsoring Employer must be in
writing. However, no such amendment or modification (1) can increase the
responsibilities of the Trustee or Administrator without their written consent;
(2) can deprive any Participant or Beneficiary of the benefits to which he or
she is entitled from the Plan; (3) can result in a decrease in the amount of any
Participant's Account except as may be permitted under the terms of Code
§412(c)(8) if applicable; or (4) can, except as otherwise provided, permit any
part of the Trust Fund (other than as required to pay taxes and administration
expenses) to be used for or diverted to purposes other than the exclusive
benefit of the Participants or their Beneficiaries, or cause or permit any
portion of the Trust Fund to revert to or become the property of the Employer.
In addition, unless the provisions of paragraph (e) are satisfied, no amendment
to the Plan will have the effect of eliminating or restricting the ability of a
Participant or other payee to receive payment of his or her Account balance or
benefit entitlement under a particular optional form of benefit provided under
the Plan.

(e)
Elimination of Optional Forms of Benefit. No Plan amendment will be effective to
eliminate or restrict an optional form of benefit. The preceding sentence will
not apply to a Plan amendment that eliminates or restricts the ability of a
Participant to receive payment of the Participant's Account balance under a
particular optional form of benefit (including annuities and installments) if
the amendment provides a single-sum distribution form that is otherwise
identical to the optional form of benefit being eliminated or restricted. For
this purpose, a single-sum distribution form is otherwise identical only if the
single-sum distribution form is identical in all respects to the eliminated or
restricted optional form of benefit (or would be identical except that it
provides greater rights to the Participant) except with respect to the timing of
payments after commencement. With respect to the modification or elimination of
an optional form of benefit under which benefits are distributable to a
Participant in a medium other than cash, the following provisions will apply:

(1)
Eliminating Distributions Payable in Marketable Securities (other than Employer
Securities). If the Plan includes an optional form of benefit under which
benefits are distributed in the form of Marketable Securities (other than
Securities of the Employer), then that optional form of benefit may be
eliminated by a Plan amendment (or the Plan's amendment and restatement) by
substituting cash for the Marketable Securities as the medium of distribution.

(2)
Amendments to Specify Medium of Distribution. If the Plan includes an optional
form of benefit under which benefits are distributable to a Participant in a
medium other than cash, then the Plan may be amended (or may be amended and
restated) to limit the types of property in which distributions may be made to
the Participant to the types of property specified in the amendment (or the
amendment and restatement). For this purpose, the types of property specified in
the amendment (or the amendment and restatement) must include all types of
property (other than marketable securities that are not securities of the
Employer) that are allocated to the Participant's Account on the effective date
of the amendment (or the amendment and restatement) and in which the Participant
would be able to receive a


DC Basic Plan #01    Page - 139 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



distribution immediately before the effective date of the amendment (or the
amendment and restatement) if a distributable event occurred. In addition, a
Plan amendment (or the Plan's amendment and restatement) may provide that the
Participant's right to receive a distribution in the form of specified types of
property is limited to the property allocated to the Participant's Account at
the time of distribution that consists of property of those specified types.
(3)
In-Kind Distributions after Plan Termination. If the Plan includes an optional
form of benefit under which benefits are distributed in specified property, then
that optional form of benefit may be modified for distributions after Plan
termination by substituting cash for the specified property as the medium of
distribution to the extent that, on Plan termination, an Employee has the
opportunity to receive the optional form of benefit in the form of the specified
property. However, if the Employer that maintains the terminating Plan also
maintains another plan that provides an optional form of benefit under which
benefits are distributed in the specified property, then this exception is not
available.

(4)
Definitions of Marketable Securities and Securities of the Employer. For
purposes of this paragraph, the term "Marketable Securities" means marketable
securities as defined in Code §731(c)(2). The term "Securities of the Employer"
means securities of the Employer as defined in Code §402(e)(4)(E)(ii).

(f)
Certain Corrective Amendments. To satisfy the minimum coverage requirements of
Code §410(b), the nondiscriminatory amount requirement of Regulation
§1.401(a)(4)-1(b)(2), or the nondiscriminatory plan amendment requirement of
Regulation §1.401(a)(4)-1(b)(4), a corrective amendment or change of the choice
of options in the Adoption Agreement may retroactively increase allocations for
Employees who benefited under the Plan during the Plan Year being corrected, or
may grant allocations to Employees who did not benefit under the Plan during the
Plan Year being corrected. To satisfy the nondiscriminatory current availability
requirement of Regulation §1.401(a)(4)-4(b) for benefits, rights or features, a
corrective amendment or change of the choice of options in the Adoption
Agreement may make a benefit, right or feature available to Employees to whom it
was previously not available. A corrective amendment or change of the choice of
options in the Adoption Agreement will not be effective prior to the date of
adoption unless it satisfies the applicable requirements of Regulation
§1.401(a)(4)-11(g)(3)(ii) through (vii), including the requirement that, in
order to be effective for the preceding Plan Year, such amendment or change of
the choice of options in the Adoption Agreement must be adopted by the 15th day
of the 10th month after the close of the preceding Plan Year.

11.2.
Termination of the Plan. The Sponsoring Employer at any time can terminate the
Plan and Trust in whole or in part in accordance with the following provisions:

(a)
Termination of Plan. The Sponsoring Employer can terminate the Plan and Trust by
filing written notice thereof with the Administrator and Trustee and by
completely discontinuing contributions to the Plan. Upon any such termination,
the Trust Fund will continue to be administered until complete distribution has
been made to the Participants and other payees, which distribution must occur as
soon as administratively feasible after the termination of the Plan, and must be
made in accordance with the provisions of Article 5 of the Plan, including
Section 5.6 where applicable. However, the Administrator may elect not to
distribute the Accounts of Participants and other payees upon termination of the
Plan but instead to transfer the entire Trust Fund assets and liabilities
attributable to this terminated Plan to another qualified plan maintained by the
Employer or its successor.

(b)
Vesting Requirement upon Complete Termination or Discontinuance of
Contributions. Upon a complete termination of the Plan, or, in the case of a
Plan to which Code §412 does not apply, upon a complete discontinuance of
contributions under the Plan, then (1) any Participant who is affected by such
complete termination or, if applicable, such complete discontinuance of
contributions; (2)


DC Basic Plan #01    Page - 140 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



any Participant who has not Terminated Employment with the Employer; (3) any
Participant who has Terminated Employment with the Employer and has not received
a complete distribution of the Participant's Vested Aggregate Account; and (4)
any Participant who has Terminated Employment but has not incurred five
consecutive Breaks in Service; will have a 100% Vested Interest in his or her
unpaid Participant's Account.
(c)
Vesting Requirement upon Partial Termination. Upon partial termination of the
Plan, only a Participant who has Terminated Employment because of the event
which causes the partial termination but who has not incurred five consecutive
Breaks in Service will have a 100% Vested Interest in his or her unpaid
Participant's Account as of the date of partial termination.

(d)
Discontinuance of Contributions. The Sponsoring Employer may at any time
completely discontinue contributions to the Plan but continue the Plan in
operation in all other respects, in which event the Trust Fund will continue to
be administered until eventual full distribution of all benefits has been made
to the Participants and other payees in accordance with Article 5 after their
Termination of Employment for any reason. Discontinuance of contributions
without an additional notice of termination from the Sponsoring Employer to the
Administrator and Trustee will not constitute a termination of the Plan.

11.3.
Merger or Consolidation. This Plan and Trust may not be merged or consolidated
with, nor may any of its assets or liabilities be transferred to, any other
plan, unless the benefits payable to each Participant if the Plan was terminated
immediately after such action would be equal to or greater than the benefits to
which such Participant would have been entitled if this Plan had been terminated
immediately before such action. For purposes of this Section, the term "Code
§410(b)(6)(C) Transaction" means an asset or stock acquisition, merger, or
similar transaction involving a change in the employer of the employees of a
business. If the Employer acquires another company in a Code §410(b)(6)(C)
Transaction, employees of the acquired company may be excluded from this Plan
regardless of the provisions of Sections 2.1 and 2.2 of the Plan and the
Adoption Agreement during the period beginning on the date of the transaction
and ending on the last day of the Plan Year that begins after the date of the
Code §410(b)(6)(C) Transaction.

11.4.
Plan-to-Plan Elective Transfers. To permit Participants to consolidate all
qualified defined contribution plan accounts into a single plan for investments,
distributions, loans and other administrative purposes, the Sponsoring Employer
may permit Participants to transfer amounts to and from this Plan under the
following rules:

(a)
Transfers to This Plan. If permitted by the Sponsoring Employer and subject to
the provisions of this Section, then a Participant may request that such
Participant's entire account balance (both the vested interest and the
non-vested interest) in another qualified defined contribution plan maintained
by the Sponsoring Employer (or an Adopting Employer) be transferred in cash or
in property into this Plan. Such transferred amount into this Plan will be
considered a Transfer Contribution.

(b)
Transfers from This Plan. If permitted by the Sponsoring Employer, then a
Participant may request that such Participant's Account balance (both the Vested
Interest and the Non-Vested Interest) in this Plan be transferred in cash or in
property into another qualified defined contribution plan of the Sponsoring
Employer (or an Adopting Employer).

(c)
Limitation on Transfers. A transfer into or from this Plan pursuant to this
Section is only permitted if the Participant is ineligible to actively
participate at the same time in the Sponsoring Employer's (or an Adopting
Employer's) plan from which the transfer is being made (the transferor plan) and
the Sponsoring Employer's (or an Adopting Employer's) plan into which the
transfer is being made (the transferee plan).

(d)
Plan Accounts. Transfer Contributions from another qualified defined
contribution plan into this Plan will maintain their identity as Elective
Deferrals, Matching Contributions, Voluntary Employee


DC Basic Plan #01    Page - 141 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Contributions, Deductible Employee Contributions, Non-Elective Contributions,
Qualified Non-Elective Contributions, Qualified Matching Contributions, Safe
Harbor 401(k) Contributions, and Rollover Contributions in this Plan. Such
Transfer Contributions will be accounted for separately in this Plan.
(e)
Protected Benefits. Any Transfer Contributions into this Plan that have
benefits, rights and features (including, but not limited to, certain optional
forms of benefit payments, such as annuities) required to be preserved by Code
§411(d)(6) will continue to be preserved and protected in this Plan to the
extent required by Code §411(d)(6). The Sponsoring Employer (or an Adopting
Employer) reserves the right to eliminate any benefits, rights and features
(including, but not limited to, certain optional forms of benefit payments) of
any Transfer Contributions into this Plan, to the extent permitted under Code
§411(d)(6).

(f)
Vesting. Transfer Contributions into this Plan must Vest at least as rapidly
under this Plan (the transferee plan) as they would Vest under the plan from
which the transfer is being made (the transferor plan), as if the transfer had
not occurred. If this Plan is the transferee plan and the Vesting schedule under
the transferor plan for a specific source of transferred amounts (Matching
Contributions or Non-Safe Harbor Non-Elective Contributions) is less favorable
than the Vesting schedule that applies to the same component (Matching
Contributions or Non-Safe Harbor Non-Elective Contributions) in this Plan, the
Administrator may apply, in a non-discriminatory manner, the Vesting schedule of
this Plan's component (Matching Contributions or Non-Safe Harbor Non-Elective
Contributions) to that portion of the Transfer Contributions.

(g)
Transfer Requests Subject to Administrative Approval. Any transfer into or from
this Plan must be made in cash or property acceptable to the Trustee. Any
benefits, rights and features of a Transfer Contribution required to be
protected by Code §411(d)(6) must be acceptable to and approved by the
Administrator.


DC Basic Plan #01    Page - 142 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Article 12    
Miscellaneous Provisions
12.1.
No Contract of Employment. Except as otherwise provided by law, neither the
establishment of this Plan, any modification hereto, the creation of any fund or
account, nor the payment of any benefits, will be construed as giving any
Participant or other person any legal or equitable rights against the Employer,
any officer or Employee thereof, or the Trustee, except as herein provided.
Further, under no circumstances will the terms of employment of any Participant
be modified or otherwise affected by this Plan.

12.2.
Title to Assets. No Participant or Beneficiary will have any right to, or any
interest in, any assets of the Trust upon separation from service with the
Employer, Affiliated Employer, or Adopting Employer, except as otherwise
provided by the terms of the Plan.

12.3.
Qualified Military Service. Notwithstanding any provision of this Plan to the
contrary, contributions, benefits and service credit with respect to qualified
military service will be provided in accordance with Code §414(u).

12.4.
Domestic Partners Rights. If elected in the Adoption Agreement, then a Domestic
Partner will be afforded the same rights as a Spouse for purposes of this Plan.
However, until such time as ERISA recognizes Federal enforcement rights of a
Domestic Partner, enforcement of these rights by a Domestic Partner will be
based on a State's (or Commonwealth's) contract law (without the necessity of
proving adequate consideration or actual damages under contract law) or other
applicable law.

12.5.
Fiduciaries and Bonding. Fiduciaries (including Named Fiduciaries) of the Plan
will have only those powers and duties specifically given to them under the
terms of this Plan. Every fiduciary other than a bank, an insurance company, or
a fiduciary of an Employer which has no common-law employees, will be bonded in
an amount not less than 10% of the amount of funds under the fiduciary's
supervision, but the bond will not be less than $1,000 or more than $500,000 or
such other amount that may be required by law. The bond will provide protection
to the Plan against any loss for acts of fraud or dishonesty by a fiduciary
acting alone or in concert with others. The cost of such bond will be an expense
of either the Employer or the Trust, at the election of the Sponsoring Employer.

12.6.
Severability of Provisions. If any Plan provision is held invalid or
unenforceable, such invalidity or unenforceability will not affect any other
provision of this Plan, and this Plan will be construed and enforced as if such
provision had not been included.

12.7.
Interpretation of the Plan and Trust. The following provisions apply to the
interpretation of the Plan and Trust:

(a)
Names. Names that are used in this Plan should be used consistently in any
appendixes, policies, procedures, and/or any other documents which are legally
binding upon the Plan. However, in documents that are not considered to be part
of this Plan, appendixes, policies or procedures that are not legally binding
upon the Plan; and that may be are distributed to individuals (such as the SPDs,
SMMs, notices, and election forms), names may use plain English terms. These
terms include, but are not limited to, the following: in the case of a profit
sharing plan, the Non-Elective Contribution may be called the Employer
contribution or the profit sharing contribution. Similarly, the Non-Elective
Contribution Account may be called the Participant's Account or the
Participant's profit sharing account.

(b)
Gender. Words that are used in the masculine gender may be construed as though
they are also used in the feminine or neuter gender, where applicable (and vice
versa).

(c)
Number. Words that are used in the singular form may be construed as though they
are also used in the plural form, where applicable (and vice versa).


DC Basic Plan #01    Page - 143 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(d)
Headings and Subheadings. Headings and subheadings are inserted for convenience
of reference. Headings and subheadings constitute no part of this Plan and/or
Trust and are not to be considered in its construction or interpretation.

(e)
Single Subparagraphs. This Plan and/or Trust may have Sections and/or paragraphs
that contain a single subparagraph; such document construction will not
constitute a Scrivener's error.

(f)
Application of Law. This Plan and/or Trust will be construed and interpreted in
accordance with the Code and ERISA. However, if the Plan needs to be construed
and interpreted according to a State's or Commonwealth's laws (to the extent
that such laws are not preempted by the provisions of the Code and ERISA), then
this Plan will be construed and interpreted according to the laws of the State
or Commonwealth in which the Sponsoring Employer maintains its principal place
of business. Unless the Trust otherwise provides, if the Trust needs to be
construed and interpreted according to a State's or Commonwealth's laws (to the
extent that such laws are not preempted by the provisions of the Code and
ERISA), then the Trust will be construed and interpreted according to the laws
of the State or Commonwealth in which the Sponsoring Employer maintains its
principal place of business.

(g)
Effective Dates. This Plan and Trust contains various effective dates, which
include, but are not limited to: (1) the effective date of the Plan and, if
applicable, the effective date of the amended and restated Plan; (2) the
effective dates of legally required or permitted provisions; (3) the effective
dates of various provisions in the Adoption Agreement; and (4) the effective
dates of the Effective Date Addendum (including, but not limited to, the
effective date of the freezing of the Plan, if applicable).

12.8.
Costs and Expenses of Legal Action. Unless otherwise prohibited by law, either
the Sponsoring Employer or the Trust, in the sole discretion of the Sponsoring
Employer, will reimburse the Trustee and/or the Administrator for all costs,
attorneys fees and other expenses associated with any claim, suit or proceeding.

12.9.
Qualified Plan Status. This Plan, the related Trust agreement and the related
Adoption Agreement are intended to be a qualified retirement plan under the
provisions of Code §401(a) and §501(a).

12.10.
Mailing of Notices to Administrator, Employer or Trustee. Notices, documents or
forms required to be given to or filed with the Administrator, the Employer or
the Committee will be either hand delivered or mailed by first class mail,
postage prepaid, to the Committee or the Employer, at the Employer's principal
place of business. Any notices, documents or forms required to be given to or
filed with the Trustee will be either be hand delivered or mailed by first class
mail, postage prepaid, to the Trustee at its principal place of business.

12.11.
Participant Notices and Waivers of Notices. Whenever written notice is required
to be given under the terms of this Plan, such notice will be deemed to be given
on the date that such written notice is either hand delivered to the recipient
or deposited at a United States Postal Service Station, first class mail,
postage paid. Notice may be waived by any party entitled to receive written
notice concerning any matter under the terms of this Plan.

12.12.
Evidence Furnished Conclusive. Anyone required to give evidence under the terms
of the Plan may do so by certificate, affidavit, document or other information
that the person to act in reliance may consider pertinent, reliable and genuine,
and to have been signed, made or presented by the proper party or parties. The
fiduciaries of the Plan will be fully protected in acting and relying upon any
evidence described under this Section.

12.13.
Release of Claims. Any payment to a Participant or Beneficiary, his or her legal
representative, or to a guardian or committee appointed for such Participant or
Beneficiary, will, to the extent thereof, be in full satisfaction of all claims
hereunder against the Administrator and the Trustee, either of whom may require
such Participant, legal representative, Beneficiary, guardian or committee, as a
condition precedent to such payment, to execute a receipt and release thereof in
such form as determined by the Administrator or the Trustee.


DC Basic Plan #01    Page - 144 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



12.14.
Deductible Employee Contributions. This Plan will not permit a Participant to
make Deductible Employee Contributions to the Plan for any Plan Year beginning
on or after January 1, 1987, but any Deductible Employee Contributions which
were made to the Plan prior to such date will continue to be maintained in the
Participant's Deductible Employee Contributions Account in which the Participant
will have a 100% Vested Interest. Except for that portion which a Participant
self-directs pursuant to Section 7.4, the Administrator may choose for
investment purposes to either segregate such accounts into separate interest
bearing accounts or invest them as part of the general Trust Fund, in which case
such accounts will share in the allocation of earnings and losses under
Section 3.12 as non-segregated accounts. However, no portion of a Participant's
Deductible Employee Contributions can be invested in life insurance Policies
under Section 7.2. A Participant may withdraw amounts from his or her Deductible
Employee Contributions Account only if all other amounts credited to the Plan on
his or her behalf, other than his Participant's Account, have been distributed
to the Participant. Distributions will be made pursuant to Article 5.
Notwithstanding anything in this Section to the contrary, if elected in the
Adoption Agreement, then each Participant may make Deemed IRA Contributions to
the Plan, pursuant to Section 3.17.

12.15.
No Duplication of Benefits. There will be no duplication of benefits under the
Plan because of employment by more than one participating Employer.

12.16.
Discontinued Contributions. Any Participants' Accounts (or sub-Accounts) that
were established for specific contributions to the Plan which are (or were)
subsequently discontinued will continue to be administered in accordance with
the Vesting and Forfeiture provisions of the Plan in effect on the date that
such contributions are (or were) discontinued.

12.17.
Multiple Copies of Plan, Trust and/or Adoption Agreement. This Plan, the related
Trust agreement and the related Adoption Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which will
constitute one and the same Agreement or Trust agreement, as the case may be,
and will be binding on the respective successors and assigns of the Employer and
all other parties.

12.18.
Loss of Prototype Status. If the Prototype Sponsor terminates the services of
the Mass Submitter, then this Plan will no longer qualify as a Prototype Plan
and will be considered an individually-designed plan.

12.19.
Limitation of Liability and Indemnification. In addition to and in furtherance
of any other limitations provided in the Plan, and to the extent permitted by
applicable law, the Employer will indemnify and hold harmless its board of
directors (collectively and individually), if any, the Administrative/Advisory
Committee (collectively and individually), if any, and its officers, Employees,
and agents against and with respect to any and all expenses, losses,
liabilities, costs, and claims, including legal fees to defend against such
liabilities and claims, arising out of their good-faith discharge of
responsibilities under or incident to the Plan, excepting only expenses and
liabilities resulting from willful misconduct. This indemnity will not preclude
such further indemnities as may be available under insurance purchased by the
Employer or as may be provided by the Employer under any by-law, agreement, vote
of shareholders or disinterested directors, or otherwise, as such indemnities
are permitted under state law. Payments with respect to any indemnity and
payment of expenses or fees under this Section will be made only from assets of
the Employer, and will not be made directly or indirectly from assets of the
Trust.

12.20.
Written Elections and Forms. Whenever the word "written" or the words "in
writing" are used, such words will include any method of communication permitted
by the DOL with respect to such documentation. In a similar manner, the word
"form" will include any other method of election permitted under current law.
Such alternative methods will include, but not be limited to, electronic modes
to the extent permitted by law.

12.21.
Assignment and Alienation of Benefits. Except as may otherwise be permitted
under Code §401(a)(13)(C), as may otherwise be permitted under a Qualified
Domestic Relations Order as provided in Section 8.10, or as may otherwise be
permitted under Section 7.1 relating to loans to Participants, no right or claim
to, or interest in, any part of the Trust Fund, or any payment therefrom, will
be assignable, transferable, or subject to sale, mortgage, pledge,
hypothecation, commutation, anticipation, garnishment, attachment, execution, or
levy of


DC Basic Plan #01    Page - 145 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



any kind, and the Trustees will not recognize any attempt to assign, transfer,
sell, mortgage, pledge, hypothecate, commute, or anticipate the same, except to
the extent required by law.
12.22.
Exclusive Benefit Rule. All contributions made by the Employer or an Affiliated
Employer to the Trust Fund will be used for the exclusive benefit of the
Participants who are Employees of the Employer or Affiliated Employer and for
their Beneficiaries and will not be used for nor diverted to any other purpose
except the payment of the costs of maintaining the Plan. All contributions made
by an Adopting Employer who is not an Affiliated Employer will be used for the
exclusive benefit of the Participants who are Employees of the Adopting Employer
and for their Beneficiaries and will not be used for nor diverted to any other
purpose except the payment of the Adopting Employers' proportionate costs of
maintaining the Plan.

12.23.
Prior Provisions of Amended and Restated Plans. If the Plan's effective date is
prior to the first day of the first Plan Year beginning on or after January 1,
2002 and this is an amendment and restatement of the Plan, then the provisions
of the prior Plan document in effect prior to the first day of the first Plan
Year beginning on or after January 1, 2002 will apply to this Plan; however, if
any provisions of the prior Plan document contradict any provisions of this
Plan, then the provisions of this Plan will apply.

12.24.
Dual and Multiple Trusts. Plan assets may be held in two or more separate
trusts, or in trust and by an insurance company or by a trust and under a
custodial agreement. Plan assets may also be held in a common trust.






DC Basic Plan #01    Page - 146 -    Charles Schwab Trust Co

--------------------------------------------------------------------------------



AMENDMENT TO THE BASIC PLAN DOCUMENT FOR THE
CHARLES SCHWAB DEFINED CONTRIBUTION PLAN AND TRUST PROTOTYPE
WHEREAS, The Charles Schwab Trust Company (the "Prototype Sponsor") sponsors The
Charles Schwab Defined Contribution Plan and Trust (the "Plan"), an approved
Prototype Plan; and
WHEREAS, the Prototype Sponsor has the ability to amend the Plan; and
WHEREAS, the Prototype Sponsor now desires to amend the Plan to reflect the
applicable provisions of the technical corrections to the Pension Protection Act
of 2006, as provided in the Worker, Retiree and Employer Recovery Act of 2008
(WRERA).
NOW, THEREFORE, the Prototype Sponsor hereby amends the Basic Plan Document in
the following respects, effective as of the dates specified in the Amendment:
Technical Corrections to the Pension Protection Act of 2006
This Amendment is intended as good faith compliance with the technical
corrections to the Pension Protection Act of 2006 as provided as part of the
Worker, Retiree and Employer Recovery Act of 2008 (WRERA). This Amendment
supersedes any conflicting provisions of the Plan, administrative policy, and
any previously adopted "good faith" amendment of the same subject matter. This
Amendment is a "good faith" amendment, is not part of the pre-approved document,
and has not been reviewed by the Internal Revenue Service. Pursuant to Revenue
Procedure 2007-44, this Amendment does not adversely affect the status of
reliance upon the Plan's Opinion Letter.
1.1
Elimination of Gap Period Income for Distributions of Excess Elective Deferrals.
If the Plan is a Code §401(k) Plan, then Excess Elective Deferrals (as defined
in Code §402(g)(2)(A)) which are distributed with respect to the taxable years
beginning on or after January 1, 2008, will be adjusted for any income or loss
up to the last day of the taxable year to which the distribution relates,
without regard to the gap period (the period between the end of the Plan Year
and the date of distribution) or any adjustment for income or loss during the
gap period.

1.2
Rollover by a Non-Spouse Designated Beneficiary. If not previously elected,
effective for Plan Years beginning on or after January 1, 2010, a Beneficiary
who (a) is other than the Participant's Spouse and (b) is considered to be a
Designated Beneficiary under Code §401(a)(9)(E) (known as a "Non-Spouse
Designated Beneficiary") may establish an individual retirement account under
Code §408(a) or an individual retirement annuity under Code §408(b) (known as an
"Inherited IRA") into which all or a portion of a death benefit (to which such
Non-Spouse Designated Beneficiary is entitled) can be transferred in a direct
trustee-to-trustee transfer (a direct rollover). If the Participant's Non-Spouse
Designated Beneficiary is a trust, then the Plan may make a direct rollover to
an IRA on behalf of the trust, provided the trust satisfies the requirements to
be a Designated Beneficiary within the meaning of Code §401(a)(9)(E).
Notwithstanding the above, any amount payable to a Non-Spouse Designated
Beneficiary that is deemed to be a required minimum distribution pursuant to
Code §401(a)(9) may not be transferred into such Inherited IRA. The Non-Spouse
Designated Beneficiary may deposit into such Inherited IRA all or any portion of
the death benefit that is deemed to be an eligible rollover distribution (but
for the fact that the distribution is not an eligible rollover distribution
because the distribution is being paid to a Non-Spouse Designated Beneficiary).
In determining the portion of such death benefit that is considered to be a
required minimum distribution that must be made from the Inherited IRA, the
Non-Spouse Designated Beneficiary may elect to use either the 5-year rule or the
life expectancy rule, pursuant to Regulation §1.401(a)(9)-3, Q&A-4(c). Effective
for Plan Years beginning before January 1, 2010, any distribution made pursuant
to this Section is not subject to the direct rollover requirements of Code
§401(a)(31), the notice requirements of Code §402(f), or the mandatory
withholding requirements of Code §3405(c). In order to be able to roll over the
distribution, the distribution otherwise must satisfy the definition of an
eligible rollover distribution.


DC Basic Plan #01    Page - 1 -     Charles Schwab Trust Co

--------------------------------------------------------------------------------



1.3
Eligible Automatic Contribution Arrangement. Notwithstanding any other provision
in the Plan, effective for Plan Years beginning on or after January 1, 2008, an
Eligible Automatic Contribution Arrangement may, but is not required to, offer a
QDIA (a qualified default investment alternative). The election to provide an
Eligible Automatic Contribution Arrangement does not require a concurrent
election to provide a QDIA.




DC Basic Plan #01    Page - 2 -     Charles Schwab Trust Co

--------------------------------------------------------------------------------





AMENDMENT TO THE BASIC PLAN DOCUMENT FOR THE
CHARLES SCHWAB DEFINED CONTRIBUTION PLAN AND TRUST PROTOTYPE
WHEREAS, Charles Schwab Bank (the “Prototype Sponsor”) sponsors The Charles
Schwab Defined Contribution Plan and Trust (the “Plan”), an approved Prototype
Plan; and
WHEREAS, the Prototype Sponsor has the ability to amend the Plan; and
WHEREAS, the Prototype Sponsor now desires to amend the Plan to reflect the
applicable provisions of the Heroes Earnings Assistance and Relief Tax Act of
2008.
NOW, THEREFORE, the Prototype Sponsor hereby amends the Basic Plan Document in
the following respects, effective as of the dates specified in the Amendment:
Heroes Earnings Assistance and Relief Tax Act of 2008 (“HEART Act”) Amendment
This amendment is intended as good faith compliance with the HEART Act and with
guidance related thereto issued by the Internal Revenue Service in Notice
2010-15. To the extent an individual Sponsoring Employer does not adopt a
contrary amendment or make a contrary election, this amendment supersedes any
conflicting provisions of the Plan, any administrative policy, and/or any
previously-adopted “good faith” amendment of the same subject matter, as
applicable. This amendment is a “good faith” amendment, is not part of the
pre-approved Plan, and, while it has not been reviewed by the Internal Revenue
Service for compliance with the HEART Act, the adoption of this amendment does
not, pursuant to Revenue Procedure 2007-44, affect the status of reliance upon
the Plan.
Section 1. Optional Provisions of this Amendment
The following provisions are optional, and no optional provisions are required
to be selected. If no optional provisions are selected, this amendment does not
require signature, and the basic provisions of this amendment are effective on
the indicated dates. If any or all provisions are selected (check box), then the
amendment must be signed by an appropriate official of the Sponsoring Employer
for the Optional Provisions of this Amendment to be effective.
1.1.    
☐
Enable Employer Contributions upon Death - Employer Contributions WILL be made
pursuant to the provisions of 3.4 hereunder in the event of the death of a
Participant while performing Qualified Military Service, effective for deaths
occurring on or after __________ (must be on or after January 1, 2007).
1.2.    
☐
Deny Crediting of Vesting Service upon Disability - If a Participant suffers a
Disability while performing Qualified Military Service, such Participant will
NOT receive credit for Vesting purposes pursuant to the provisions of 4.1
hereunder with respect to his or her period of Qualified Military Service.
1.3.    
☐
Deny Accelerated Vesting Upon Disability - If a Participant suffers a Disability
while performing Qualified Military Service, such Participant will NOT be
subject to the same accelerated vesting and other benefits contingent upon
Disability pursuant to the provisions of 4.2.
1.4.    
☐
Enable Employer Contributions upon Disability - Employer Contributions WILL be
made pursuant to the provisions of 4.4 hereunder in the event of the Disability
of a Participant while performing Qualified Military Service, effective for
Disabilities occurring on or after ___________ (must be on or after January 1,
2007).
1.5.    
☐
Enable Active Duty Severance (HEART) Distributions - Pursuant to the provisions
of 5.2 hereunder, Active Duty Severance Distributions WILL be made available
under the Plan effective ____________ (must be on or after January 1, 2009).
1.6.    
☐
Enable Differential Pay As Compensation For Contributions - The Employer WILL
treat Differential Wage Payments pursuant to 6.1 as Compensation for each
component or type of contribution under the Plan effective __________ (must be
on or after January 1, 2009). Selection of this option does not preclude
treatment of any payments which may have been made to Participants as
Compensation under the Plan during a prior period of military leave.


DC Basic Plan #01    Page 1    Charles Schwab Trust Co

--------------------------------------------------------------------------------





Signature of the Sponsoring Employer (only required if any Optional Provisions
of this Amendment are selected)
By
 
 
Title
 
 
 
 
 
 
Print Name
 
 
Date
 
 
 
 
 
 
Plan Name
 




DC Basic Plan #01    Page 2    Charles Schwab Trust Co

--------------------------------------------------------------------------------





Section 2. Definition
2.1.
Differential Wage Payment. Effective for any remuneration after December 31,
2008, the term Differential Wage Payment means any payment as defined in Code
§3401(h). Differential Wage Payments are any payment which (a) is made by an
Employer to an individual with respect to any period during which the individual
is performing Service in the Uniformed Services while on active duty for a
period of more than 30 days, and (b) represents all or a portion of the wages
the individual would have received from the Employer if the individual were
performing service for the Employer.

An individual receiving a Differential Wage Payment (a) is treated as an
Employee of the Employer making the payment, (b) the plan is not treated as
failing to meet the requirements of any provisions described in Code
§414(u)(1)(C), including nondiscrimination requirements, by reason of any
contribution or benefit which is based on the Differential Wage Payment, (c) the
Plan’s definition of Compensation will not fail to satisfy Code §414(s) merely
because such payments are excluded from the Plan’s definition of Compensation
for purposes of determining contributions under the Plan, and (d) the term Code
§415(c)(3) Compensation as used in the Plan will include amounts received as
Differential Wage Payments.
2.2.
Qualified Military Service. The term Qualified Military Service means any
Service in the Uniformed Services by any individual if such individual is
entitled to USERRA reemployment rights provided in accordance with Code §414(u).

2.3.
Service in the Uniformed Services. The term Service in the Uniformed Services is
defined in chapter 43 of title 38, United States Code, which includes, but is
not limited to the performance of duty on a voluntary or involuntary basis in a
uniformed service including active duty, active duty and inactive duty training,
and full-time National Guard duty, for the United States Armed Forces (Army,
Navy, Air Force, Marine Corps, and Coast Guard), the Army National Guard and the
Air National Guard, the commissioned corps of the Public Health Service and
National Oceanic and Atmospheric Administration, and any other category of
persons designated by the President in time of war or national emergency.

Section 3. Death Benefits    
3.1.
Vesting Service. If a Participant dies on or after January 1, 2007, while
performing Qualified Military Service, such Participant will receive service
credit for Vesting purposes with respect to his or her period of Qualified
Military Service upon the Participant’s death.

3.2.
Accelerated Vesting and Other Benefits. If a Participant dies on or after
January 1, 2007, while performing Qualified Military Service, to the extent the
Plan provides for accelerated vesting upon an Employee’s death or any other
benefits, except Contributions, that are contingent upon an Employee’s death,
then such Participant shall be subject to the same accelerated vesting and other
benefits contingent upon the Participant’s death.

3.3.
Deemed Reemployment Date. A Participant described in 3.1 and 3.2 will be deemed
(a) to have resumed employment with the Employer as of the day preceding the
date of his or her death; and (b) to have Terminated Employment on the date of
his or her death.

3.4.
Employer Contributions. If elected in Section 1.1 of this Amendment, if a
Participant dies on or after January 1, 2007, while performing Qualified
Military Service, such Participant will receive additional contributions on a
reasonably equivalent basis for all similarly situated Participants in
accordance with the following provisions:

(a)
If the Plan is a money purchase plan or a profit sharing plan without a 401(k)
feature, then the Employer will make a contribution on behalf of such individual
which is equal to the contribution that would have otherwise been made under the
terms of the Plan on such individual’s behalf had he or she actually been
reemployed by the Employer on the date of such individual’s death, based on


DC Basic Plan #01    Page 3    Charles Schwab Trust Co

--------------------------------------------------------------------------------



the Compensation such individual would have received from the Employer during
his or her period of Qualified Military Service.
(b)
If the Plan is a profit sharing plan with a 401(k) feature, then (1) the
Employer will make a Non-Elective Contribution on behalf of such individual
which is equal to the Non-Elective Contribution that would otherwise have been
made under the terms of the Plan on such individual’s behalf had he or she
actually been reemployed by the Employer on the date of such individual’s death,
based on the Compensation such individual would have received from the Employer
during his or her period of Qualified Military Service; and (2) the Employer
will make a Matching Contribution on behalf of such individual which is equal to
the Matching Contribution that would otherwise have been made under the terms of
the Plan on such individual’s behalf had he or she actually been reemployed by
the Employer on the date of such individual’s death. Such Matching Contributions
will be determined based upon the amount of deemed Elective Deferrals and/or
Employee Contributions equal to (a) the average actual Elective Deferrals and/or
Employee Contributions he or she made to the Plan during the 12-month period
immediately preceding his or her Qualified Military Service; or (b) if the
Participant had less than 12 months of service with the Employer before
commencing Qualified Military Service, the average Elective Deferrals and/or
Employee Contributions the Participant made during his or her actual length of
continuous service with the Employer.

Notwithstanding this section (b), the Employer will not contribute the amount of
deemed Elective Deferrals and/or Employee Contributions to the Plan under this
paragraph; the Employer will only contribute the amount of Employer Matching
Contributions based upon the deemed amounts.
Section 4. Disability Benefits    
4.1.
Vesting Service. Unless elected in Section 1.2 of this Amendment, if a
Participant suffers a Disability on or after January 1, 2007, while performing
Qualified Military Service, such Participant will receive credit for Vesting
purposes with respect to his or her period of Qualified Military Service upon
the date of the Participant’s disability.

4.2.
Accelerated Vesting and Other Benefits. Unless elected in Section 1.3 of this
Amendment, if a Participant suffers a Disability on or after January 1, 2007,
while performing Qualified Military Service, to the extent the Plan provides for
accelerated vesting upon an Employee’s Disability or any other benefits, except
Contributions, that are contingent upon an Employee’s Disability, then such
Participant shall be subject to the same accelerated vesting and other benefits
upon the date of the Participant’s Disability.

4.3.
Deemed Reemployment Date. A Participant described in 4.1 and 4.2 will be deemed
(a) to have resumed employment with the Employer as of the day preceding the
date of his or her Disability; and (b) to have Terminated Employment on the date
of his or her Disability.

4.4.
Employer Contributions. If elected in Section 1.4 of this Amendment, if a
Participant suffers a Disability on or after January 1, 2007, while performing
Qualified Military Service, such Participant will receive additional
contributions on a reasonably equivalent basis for all similarly situated
Participants in accordance with the following provisions:

(a)
If the Plan is a money purchase plan or a profit sharing plan without a 401(k)
feature, then the Employer will make a contribution on behalf of such individual
which is equal to the contribution that would have otherwise been made under the
terms of the Plan on such individual’s behalf had he or she actually been
reemployed by the Employer on the date of such Individual’s Disability, based on
the Compensation such individual would have received from the Employer during
his or her period of Qualified Military Service.

(b)
If the Plan is. a profit sharing plan with a 401(k) feature, then (1) the
Employer will make a Non-Elective Contribution on behalf of such individual
which is equal to the Non-Elective Contribution


DC Basic Plan #01    Page 4    Charles Schwab Trust Co

--------------------------------------------------------------------------------



that would otherwise have been made under the terms of the Plan on such
individual’s behalf had he or she actually been reemployed by the Employer on
the date of such individual’s Disability, based on the Compensation such
individual would have received from the Employer during his or her period of
Qualified Military Service; and (2) the Employer will make a Matching
Contribution on behalf of such individual which is equal to the Matching
Contribution that would otherwise have been made under the terms of the Plan on
such individual’s behalf had he or she actually been reemployed by the Employer
on the date of such individual’s Disability. Such Matching Contributions will be
determined based upon the amount of deemed Elective Deferrals and/or Employee
Contributions equal to (a) the average actual Elective Deferrals and/or Employee
Contributions he or she made to the Plan during the 12-month period Immediately
preceding his or her Qualified Military Service; or (b) if the Participant had
less than 12 months of service with the Employer before commencing Qualified
Military Service, the average Elective Deferrals and/or Employee Contributions
the Participant made during his or her actual length of continuous service with
the Employer.
Notwithstanding this section (b), the Employer will not contribute the amount of
deemed Elective Deferrals and/or Employee Contributions to the Plan under this
paragraph; the Employer will only contribute the amount of Employer Matching
Contributions based upon the deemed amounts.
Notwithstanding this section (b), if the Participant is reemployed and makes
Elective Deferrals and/or Employee Contributions permitted under Code
§414(u)(8)(C), then the Employer will contribute the amount that is the greater
of the Employer Matching Contribution of this section (b) or the amount
determined based upon the actual contributions made by the Employee for the
period of Qualified Military Service.
Section 5. Special Distribution Rules    
5.1.
Qualified Reservist Distributions. All references in the Plan restricting
Qualified Reservist Distributions to individuals ordered or called to active
duty before December 31, 2007, are removed effective December 31, 2007.

5.2.
Active Duty Severance Distributions. If elected in Section 1.5 of this Amendment
and if the Ran is a profit sharing plan with a 401(k) feature, an individual
performing Service in the Uniformed Services while on active duty for a period
of more than 30 days shall be treated as having incurred a severance from
employment under Code § 401(k)(2)(B)(i)(I), and may elect a distribution of some
or all of his or her Elective Deferral accounts (including Roth Elective
Deferrals).

(a)
If a Participant receives a distribution described in 5.2, he or she will be
barred from making Elective Deferrals and/or Employee Contributions for a period
of 6 months after the distribution.

(b)
Distributions described in 5.2 are available regardless of whether the
individual is receiving Differential Wage Payments.

(c)
An individual treated as having incurred a severance from employment described
in 5.2 shall not cause such individual to be treated as having incurred a
severance from employment for any other purpose under the Plan or any other Code
section.

(d)
Notwithstanding this section 5.2, if an individual has Terminated Employment,
and otherwise has incurred a severance from employment under Code §
401(k)(2)(B)(i)(I), then such individual is eligible for any distribution option
available to a Terminated Participant under the Plan, and a distribution of some
or all of his or her Pre-tax Elective Deferral accounts (including Roth Elective
Deferrals) shall not be considered a distribution described in 5.2.

(e)
if an individual is both eligible to receive a Qualified Reservist Distribution
and an Active Duty Severance Distribution described in 5.2, any distribution of
some or all of his or her Elective Deferral


DC Basic Plan #01    Page 5    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Accounts (including Roth Elective Deferrals) that meets the definition of a
Qualified Reservist Distribution will be treated as a Qualified Reservist
Distribution.
(f)
An Active Duty Severance Distribution described in 5.2 is an eligible rollover
distribution under the terms of the Plan unless one of the exceptions (other
than the exception for hardship distributions under Code § 401 (k)(2)(B)(i)(IV))
listed under Code §402(c)(4) applies.

(g)
Nothing contained in this Section will affect a Participant’s right to make
other in-service distributions (including hardship distributions) to the extent
he or she is eligible for such distributions under the terms of the Plan.

Section 6. Differential Wage Payments    
6.1.
Contributions on Differential Wage Payments. If elected in Section 1.6 of this
Amendment, the Employer will treat Differential Wage Payments pursuant to 2.1 as
Compensation for each component or type of contribution under the Plan.




DC Basic Plan #01    Page 6    Charles Schwab Trust Co

--------------------------------------------------------------------------------



AMENDMENT TO THE BASIC PLAN DOCUMENT FOR THE
CHARLES SCHWAB DEFINED CONTRIBUTION PLAN AND TRUST PROTOTYPE
WHEREAS, The Charles Schwab Trust Company (the "Prototype Sponsor") sponsors The
Charles Schwab Defined Contribution Plan and Trust, an approved prototype plan;
and
WHEREAS, the Prototype Sponsor has the ability to amend the prototype plan; and
WHEREAS, the Prototype Sponsor now desires to amend the prototype plan to
reflect the applicable provisions of the final regulations issued by the
Internal Revenue Service under Code §401(a)(35).
NOW, THEREFORE, the Prototype Sponsor hereby amends the Basic Plan Document in
the following respects, effective as of the date specified in the Amendment:
Diversification Requirements Amendment
This Diversification Requirements Amendment (the "Amendment") to the Basic Plan
Document for the Charles Schwab Defined Contribution Plan and Trust Prototype is
intended as good faith compliance with the final regulations issued by the
Internal Revenue Service under Code §401(a)(35), and is effective for Plan Years
beginning on or after January 1, 2011. To the extent an individual Sponsoring
Employer does not adopt a contrary amendment; this Amendment supersedes any
conflicting provisions of the Plan, any administrative policy, and/or any
previously-adopted "good faith" amendment of the same subject matter, as
applicable. This Amendment is a "good faith" amendment, is not part of the
pre-approved plan, and, while it has not been reviewed by the Internal Revenue
Service for compliance with the final regulations under Code §401(a)(35), the
adoption of this amendment does not, pursuant to Rev. Proc. 2007-44, affect the
status of reliance upon the Plan.
Section 1.    Definitions    
1.1
Applicable Defined Contribution Plan. The term Applicable Defined Contribution
Plan means any defined contribution plan, other than certain ESOPs, that holds
Employer Securities that are Publicly Traded, subject to (a) and (b) below.

(a)
One-Participant Plan. A one-Participant retirement plan as defined in Code
§401(a)(35)(E)(iv) is not treated as an Applicable Defined Contribution Plan.

(b)
Treatment of Certain Plans Holding Employer Securities that are not Publicly
Traded. A Plan holding Employer Securities that are not Publicly Traded is
treated as an Applicable Defined Contribution Plan if any Employer maintaining
the Plan or any member of a controlled group of corporations that includes an
Employer maintaining the Plan has issued a class of stock that is Publicly
Traded unless (1) no Employer maintaining the Plan (or a parent corporation with
respect to such Employer) has issued stock that is Publicly Traded; and (2) no
Employer maintaining the Plan (or a parent corporation with respect to such
Employer) has issued any special class of stock which grants to the holder or
issuer particular rights, or bears particular risks for the holder or issuer,
with respect to any Employer maintaining the Plan (or any member of a controlled
group of corporations that includes such Employer) which has issued any Publicly
Traded stock. For purposes of this paragraph (b), a controlled group of
corporations is defined under Code §1563(a) except that 50% is substituted for
80%.

1.2
Applicable Individual. The term Applicable Individual means (a) a Participant;
(b) an alternate payee who has an Account under the Plan; or (c) a Beneficiary
of a deceased Participant.

1.3
Employer Security. The term Employer Security means any employer security as
defined under ERISA §407(d)(1).


DC Basic Plan #01    Page 7    Charles Schwab Trust Co

--------------------------------------------------------------------------------



1.4
Publicly Traded. The term Publicly Traded means an Employer Security that is (a)
traded on a national securities exchange that is registered under §6 of the
Securities Exchange Act of 1934; or (b) the security is traded on a foreign
national securities exchange that is officially recognized, sanctioned, or
supervised by a governmental authority and the security is deemed by the SEC as
having a "ready market."

1.5
Stable Value or Similar Fund. The term Stable Value or Similar Fund means an
investment product or fund designed to preserve or guarantee principal and
provide a reasonable rate of return, while providing liquidity for benefit
distributions or transfers to other investment alternatives (such as a product
or fund described in Department of Labor Regulation §2550.404c-5(e)(4)(iv)(A) or
(v)(A)).

Section 2.    General Diversification Requirements under Code §401(a)(35)    
2.1
Diversification Rights. Applicable Defined Contribution Plans holding Employer
Securities are subject to the diversification requirements under Code
§401(a)(35) with respect to Elective Deferrals, Rollover Contributions, Employee
Contributions, and Employer contributions (other than Elective Deferrals). All
Applicable Defined Contribution Plans must also satisfy the investment option
requirements and must not apply any impermissible restrictions or conditions on
investments of Employer Securities.

2.2
Notice Requirement. The Administrator must furnish a notice to Applicable
Individuals not later than 30 days before the first date on which an Applicable
Individual is eligible to exercise his or her right to divest Employer
Securities with respect to any type of contributions.

Section 3.    Investment Option Requirements    
3.1
Investment Options. If the Plan is an Applicable Defined Contribution Plan,
pursuant to written procedures established and adopted by the Administrator, the
Plan must offer Applicable Individuals at least three (3) investment options,
other than Employer Securities, to which Applicable Individuals may direct the
proceeds from the divestment of Employer Securities. Each investment option will
be diverse from the other investment options, and have materially different risk
and return characteristics.

3.2
Frequency. If the Plan is an Applicable Defined Contribution Plan, then pursuant
to written procedures adopted by the Administrator, the Plan must allow
Applicable Individuals to divest Employer Securities and reinvest the proceeds
at periodic, reasonable opportunities occurring no less frequently than
quarterly.

Section 4.    Diversification Requirements    
4.1
Elective Deferral, Rollover and Employee Contributions. If the Plan is an
Applicable Defined Contribution Plan, and any portion of an Applicable
Individual's Account thereunder which is attributable to Elective Deferrals,
Rollover Contributions, and Employee Contributions is invested in Employer
Securities, then subject to Section 4.3 below, the Applicable Individual may
elect to divest those Employer Securities and reinvest an equivalent amount in
other investment options.

4.2
Diversification Requirements for Employer Contributions (Other than Elective
Deferrals). If the Plan is an Applicable Defined Contribution Plan, an
Applicable Individual who is (a) a Participant who has completed at least three
Years of Service if the Plan uses the Counting of Hours Method (or, in the case
of a Plan that uses the Elapsed Time Method, three 1-Year Periods of Service),
(b) an alternate payee who has an Account under the Plan attributable to a
Participant who has completed at least three Years of Service (or three 1-Year
Periods of Service, as applicable), or (c) a Beneficiary of a deceased
Participant, has the right to divest the portion of his or her Participant's
Account attributable to Employer contributions (other than Elective Deferrals)
which are invested in Employer Securities. The Plan may provide the right to
divest earlier than the time period noted in (a) and (b) above.


DC Basic Plan #01    Page 8    Charles Schwab Trust Co

--------------------------------------------------------------------------------



4.3    Diversification Amount.
(a)
Employer Securities Acquired on or After January 1, 2007. To the extent that all
or a portion of a Participant's Account attributable to Employer contributions
(other than a Participant's Elective Deferral Account) consists of Employer
Securities that were acquired in a Plan Year beginning on or after January 1,
2007, the divestment requirements will apply to the total amount of the Employer
Securities acquired with such Employer contributions.

(b)
Employer Securities Acquired Before January 1, 2007. To the extent that all or a
portion of a Participant's Account attributable to Employer contributions (other
than a Participant's Elective Deferral Account) consists of Employer Securities
acquired in a Plan Year beginning before January 1, 2007, the divestment
requirements only apply to a portion of the Employer Securities acquired with
such Employer contributions. Such portion will be equal to at least 33% of such
Employer Securities for the first Plan Year, at least 66% for the second such
Plan Year, and 100% for the third Plan Year.

(c)
Restrictions Applied Separately to Each Class of Employer Securities. The
special restrictions and conditions set forth in paragraphs (a) and (b) above
will be applied separately with respect to each class of Employer Securities
held in an Applicable Participant's Participant Account. The special
restrictions and conditions set forth in paragraphs (a) and (b) above will not
apply to the extent that an Applicable Participant has attained age 55 or
completed at least three Years of Service (or three 1-Year Periods of Service,
as applicable) before the first Plan Year beginning after December 31, 2005.

Section 5.    Restrictions and Conditions on Investments in Employer
Securities    
5.1
Impermissible Restrictions and Conditions. Subject to any conforming rules and
procedures that may be established by the Administrator, if the Plan is an
Applicable Defined Contribution Plan, the Plan may not impose direct or indirect
restrictions or conditions with respect to the investment of Employer Securities
that are not imposed on the investment of other assets of the Plan. A
restriction or condition with respect to Employer Securities means (a) a
restriction on an Applicable Individual's right to divest an investment in
Employer Securities that is not imposed on an investment that is not an Employer
Security; or (b) a benefit conditioned on the investment of Employer Securities.

5.2
Permissible Restrictions and Conditions. Subject to any conforming rules and
procedures that may be established by the Administrator, if the Plan is an
Applicable Defined Contribution Plan, the Plan may impose restrictions or
conditions with respect to the investment of Employer Securities as follows:

(a)
Securities Laws. The Plan may impose a restriction or condition on the
divestiture of Employer Securities that is either required in order to ensure
compliance with applicable securities laws or is reasonably designed to ensure
compliance with applicable securities laws.

(b)
Deferred Application of the Diversification Requirements. The Plan may restrict
the application of the diversification requirements of Code §401(a)(35) for up
to 90 days after the Plan becomes an Applicable Defined Contribution Plan.

(c)
Indirect Investments in Employer Securities. If a fund that indirectly holds
Employer Securities fails to meet the requirement that the investment be
independent of the Employer (including a fund which no longer meets the
percentage limitation rule), the Plan will not fail to satisfy the requirements
of Code §401(a)(35) merely because it does not offer those rights for up to 90
days after the investment fund is treated as holding Employer Securities.


DC Basic Plan #01    Page 9    Charles Schwab Trust Co

--------------------------------------------------------------------------------



(d)
Limitation on Investment in Employer Securities. The Plan may limit the extent
to which an Applicable Individual's Account balance can be invested in Employer
Securities, provided the limitation applies without regard to a prior exercise
of rights to divest Employer Securities.

(e)
Trading Frequency. The Plan may impose reasonable restrictions on the timing and
number of investment elections that an Applicable Individual can make to invest
in Employer Securities, provided that the restrictions are designed to limit
short-term trading in the Employer Securities.

(f)
Imposition of Fees. The Plan may impose a reasonable fee for the divestment of
Employer Securities.

(g)
Stable Value or Similar Fund. The Plan may allow transfers to be made into or
out of Stable Value or Similar Funds more frequently than a fund invested in
Employer Securities (taking into account any restrictions or conditions imposed
on the other investment options under the Plan).

(h)
Transfer out of a Qualified Default Investment. The Plan may provide for
transfers out of a QDIA (within the meaning of Department of Labor Regulation
§2550.404c-5(e)) more frequently than a fund invested in Employer Securities.

(i)
Frozen Funds. The Plan may prohibit any further investment in Employer
Securities, including prohibiting a Participant that divests Employer Securities
from reinvesting in Employer Securities, but only if the Plan does not permit
additional contributions or other investments to be invested in Employer
Securities (other than the reinvestment of dividends paid on the Employer
Securities).

(j)
Tax Consequences. Any applicable tax consequences are disregarded in determining
whether the Plan imposes an indirect restriction or condition on an Applicable
Individual's right to divest an investment in Employer Securities. The Plan may
restrict an Applicable Individual from reinvestment of divested amounts in the
same Employer Securities account if it provides that the Applicable Individual
may invest such divested amounts in another Employer Securities account assuming
the only relevant difference between the Employer Securities accounts is the
Code §402(e)(4) cost (or other basis) in the respective shares.

(k)
Additional Restrictions or Conditions. The Plan may provide for such additional
restrictions or conditions as permitted from time to time by the Commissioner of
the Internal Revenue Service.

Section 6.    Defined Contribution Plans or Investment Funds Not Treated as
Holding Employer Securities    
6.1
Employer Securities Held Indirectly. Subject to Section 6.2 below, if the Plan
is an Applicable Defined Contribution Plan, the Plan will not be treated as
holding Employer Securities to the extent the Employer Securities are held
indirectly as part of a broader fund that is (a) a regulated investment company
described in Code §851(a); (b) a common or collective trust fund or pooled
investment fund maintained by a bank or trust company supervised by a State or
Federal agency; (c) a pooled investment fund of an insurance company that is
qualified to do business in a State; (d) an investment fund managed by an
investment manager within the meaning of ERISA §3(38) for a multiemployer plan;
(e) any other investment fund designated by the Commissioner in Revenue Rulings,
notices or other guidance published in the Internal Revenue Bulletin.

6.2
Additional Requirements. The investment in Employer Securities must be held in a
fund under which (a) there are stated investment objectives of the fund; and (b)
the investment is independent of the Employer (or Employers) and any affiliate
thereof. For purposes of this section, an investment in Employer Securities in a
fund is not considered to be independent of the Employer (or Employers) and any
affiliate thereof if the aggregate value of the Employer Securities held in the
fund is in excess of 10% of the total value of all of the fund's investments for
the Plan Year. The determination of whether the value of Employer Securities
exceeds 10% of the total value of the fund's investments for the Plan Year is
made as of the end of the preceding Plan Year. The determination can be based on
the information in the latest disclosure of the fund's portfolio holdings that
was filed with the Securities and Exchange Commission in that preceding Plan
Year.


DC Basic Plan #01    Page 10    Charles Schwab Trust Co

--------------------------------------------------------------------------------



AMENDMENT TO THE BASIC PLAN DOCUMENT FOR THE
CHARLES SCHWAB DEFINED CONTRIBUTION PLAN AND TRUST PROTOTYPE
WHEREAS, Charles Schwab Bank (the "Prototype Sponsor") sponsors The Charles
Schwab Defined Contribution Plan and Trust (the "Plan"), an approved Prototype
Plan; and
WHEREAS, the Prototype Sponsor has the ability to amend the Plan; and
WHEREAS, the Prototype Sponsor now desires to amend the Plan to reflect the
applicable provisions of the Worker, Retiree and Employer Recovery Act of 2008
(WRERA).
NOW, THEREFORE, the Prototype Sponsor hereby amends the Basic Plan Document in
the following respects, effective as of January 1, 2009:
Amendment Regarding Required Minimum Distributions
Under WRERA 2008
This amendment is intended as good faith compliance with the required minimum
distribution provisions of the Worker, Retiree and Employer Recovery Act of
2008. This amendment is a discretionary, "good faith" amendment. It is not part
of the pre-approved Plan, and, while it has not been reviewed by the Internal
Revenue Service for compliance with the Notice or the Code, the adoption of this
amendment does not, pursuant to Revenue Procedure 2007-44, affect the status of
reliance upon the Plan's pre-approval by the Internal Revenue Service. This
amendment shall not supersede any previously adopted "good faith" amendment of
the same subject matter.
Section 1.    2009 Required Minimum Distributions (RMDs)    
1.1
2009 RMDs Will Not Be Made Unless the Participant or Beneficiary Elects to
Receive Them. Notwithstanding Section 5.9 of the Plan to the contrary, a
Participant or Beneficiary who would have been required to receive required
minimum distributions for 2009 but for the enactment of Code §401(a)(9)(H)
("2009 RMDs"), and who would have satisfied that requirement by receiving
distributions that are equal to the 2009 RMDs will not receive those
distributions for 2009 unless the Participant or Beneficiary chooses to receive
such distributions.

1.2
Certain 2009 RMDs Will Be Made Unless the Participant or Beneficiary Elects Not
to Receive Them. Notwithstanding Section 5.9 of the Plan to the contrary, a
Participant or Beneficiary who would have been required to receive required
minimum distributions for 2009 but for the enactment of Code §401(a)(9)(H)
("2009 RMDs"), and who, pursuant to a previous installment distribution election
made under the Plan, would have satisfied that requirement by receiving
distributions that are one or more payments in a series of substantially equal
distributions (that include the 2009 RMDs) made at least annually and expected
to last for the life (or life expectancy) of the Participant, the joint lives
(or joint life expectancy) of the Participant and the Participant's Designated
Beneficiary, or for a period of at least 10 years ("Extended 2009 RMDs"), will
receive those distributions for 2009 unless the Participant or Beneficiary
chooses not to receive such distributions.

1.3
Direct Rollovers. Notwithstanding Section 5.14 of the Plan to the contrary, and
solely for purposes of applying the direct rollover provisions of the Plan, the
distributions in 2009 noted in Sections 1.1 and 1.2 above will be treated as
eligible rollover distributions. However, a direct rollover will be offered only
for distributions that would be eligible rollover distributions without regard
to Code §401(a)(9)(H).






DC Basic Plan #01    Page 11    Charles Schwab Trust Co

--------------------------------------------------------------------------------



Charles Schwab Bank
Basic Prototype Defined Contribution Retirement Plan
Claims Procedure Amendment
Charles Schwab Bank, as the Prototype Sponsor, hereby adopts this amendment to
its pre-approved Charles Schwab Bank Basic Prototype Defined Contribution
Retirement Plan (the "Plan") for purposes of reflecting the claims procedures in
the Plan document. This amendment is intended to address the United Stated
Supreme Court holding in CIGNA Corp. v Amara and subsequent case law
interpreting that holding. The amendment is effective, with respect to each
individual defined contribution plan adopted by a Sponsoring Employer based on
the Plan, as of the later of (a) the first day of the Plan Year that includes
the date this amendment was adopted by the Prototype Sponsor or (b) the
effective date of the individual defined contribution plan.
SECTION 1. AMENDMENT PROVISIONS

Section 8.9 of the Basic Plan is amended in fill to read as follows:
8.9
Claims Procedures. The claims procedure required under ERISA §503 and Department
of Labor Regulations thereunder is set forth in an administrative policy
regarding claims procedures that is promulgated under Section 8.6 by the
Administrator. The terms of such administrative policy are incorporated as part
of the Plan by reference. Such administrative policy will be the sole and
exclusive remedy for an Employee, Participant or Beneficiary ("Claimant") to
make a claim for benefits under the Plan. No civil action for benefits under the
Plan will be brought unless and until the aggrieved person has (a) submitted a
timely claim for benefits in accordance with the provisions of the claims
procedure; (b) been notified by the Administrator that the claim has been denied
(or such claim is deemed denied); (c) filed a written request for a review of
the claim in accordance with the claims procedure; and (d) been notified in
writing of an adverse benefit determination on review. Any civil action by an
aggrieved person will be based solely on the contentions advanced by the
aggrieved person in the administrative review process and the judicial review
will be limited to the Plan document and the record developed during the
administrative review process.

SECTION 2. EXECUTION BY THE PROTOTYPE SPONSOR

Charles Schwab Bank, as the Prototype Sponsor, hereby adopts this amendment to
the Plan on the date set forth below.
By
/s/ David Johnson
Date
10/25/2012






Post EGTRRA Amendment        July 2008

--------------------------------------------------------------------------------



POST-EGTRRA "GOOD FAITH" AMENDMENT
FOR THE CHARLES SCHWAB TRUST COMPANY
PROTOTYPE DEFINED CONTRIBUTION RETIREMENT PLAN
Table of Contents
Article 1
Post-EGTRRA Provisions Effective 2006 And Earlier
1


 
1.1
Bonding Requirements
1


 
1.2.
Service for Vesting Purposes When Previously Frozen Plan Resumes Allocations
1


 
1.3.
Eliminating Forms of Distribution
2


 
1.4.
Application of Code §411(a) With Respect to Protected Benefits
4


 
1.5.
Financial Hardship Distributions
4


 
1.6.
Distribution to a Qualified Reservist
4


 
1.7.
Hurricane Provisions
5


 
1.8.
Retroactive Revocation of Prior Amendment on account of the Heinz Decision
10


 
1.9.
Certain Employees of Tax Exempt Entity Excluded From 401(k) Plan or 401(m) Plan
11


 
 
 
 
Article 2
Post-EGTRRA Provisions Effective 2007
12


 
2.1.
Notice and Consent Requirements
12


 
2.2.
Direct Rollovers
15


 
2.3.
Qualified Domestic Relations Orders
17


 
2.4.
Determination Whether Partial Termination of the Plan Has Occurred
17


 
2.5.
Code §415 Limitations Under the Final Code §415 Regulations
18


 
2.6.
Vesting of Non-Safe Harbor Non-Elective Contribution Accounts
26


 
2.7.
Diversification
28


 
2.8.
Calculation of Gap Period Income for Excess Elective Deferrals
29


 
2.9.
Rollover by a Non-Spouse Designated Beneficiary
30


 
2.10.
Money Purchase or Target Benefit Plan In-Service Distributions
30


 
2.11.
Qualified Default Investment Alternative
30


 
2.12.
Modification to Normal Retirement Age
33


 
2.13.
Mid-Year Changes Permitted for Safe Harbor 401(k) Plan
34


 
 
 
 
Article 3
Post-EGTRRA Provisions Effective 2008
35


 
3.1.
Elimination of Gap Period Income for Excess Contributions
35


 
3.2.
Elimination of Gap Period Income for Excess Aggregate Contributions
35


 
3.3.
Qualified Automatic Contribution Arrangement
35


 
3.4.
Eligible Automatic Contribution Arrangement
38


 
3.5.
Eligible Participant's Election for Permissible Withdrawal
39


 
3.6.
Qualified Optional Survivor Annuity
41










Post EGTRRA Amendment        July 2008

--------------------------------------------------------------------------------



Introduction
This Post-EGTRRA "Good Faith" Amendment (the "Amendment") to the Charles Schwab
Trust Company Prototype Defined Contribution Retirement Plan is intended as good
faith compliance with various post-EGTRRA provisions, including the Pension
Protection Act of 2006 and various changes to the Regulations, and is adopted by
the Mass Submitter as of June 30, 2008, subject to elections made by either the
Prototype Sponsor or the Sponsoring Employer.
This Amendment supersedes any conflicting provisions of the Plan, any
administrative policy, the Plan's funding policy, and/or any previously-adopted
"good faith" amendment of the same subject matter, as applicable. If this
Amendment establishes/memorializes an Automatic Contribution Arrangement, then
this Amendment supersedes any State (or Commonwealth) law that would directly or
indirectly prohibit or restrict the inclusion of an Automatic Contribution
Arrangement in the Plan, pursuant to ERISA §514(e)(1) and Department of Labor
Regulation §2550.404c-5(f).
This Amendment is a "good faith" amendment, is not part of the pre-approved
EGTRRA document, and has not been reviewed by the IRS for compliance with
post-EGTRRA statutory and Regulatory changes. Furthermore, pursuant to Revenue
Procedure 2007-44, this Amendment does not affect the status of reliance upon
the Plan.
The Amendment consists of this document (the Post-EGTRRA "Good Faith" Amendment)
and the Post-EGTRRA "Good Faith" Amendment Election Form (the "Election Form").
Each Article of the Amendment is based upon the earliest effective year that a
specific Section (or specific paragraph of a Section) can apply to the Plan, but
the effective year of an Article is used for reference purposes only. The actual
effective date of (a) a specific Section of this Amendment, (b) a specific
paragraph in a Section of this Amendment, or (c) a specific Section of the
Election Form, applies to the Plan and overrides any conflict with the effective
year of an Article. Furthermore, the rules of the Plan's Section entitled
"Interpretation of the Plan and Trust" apply to this Amendment.
Article 1    
Post-EGTRRA Provisions Effective 2006 And Earlier
1.1.
Bonding Requirements. Paragraph (a) below is effective as of the first day of
the first Plan Year beginning after August 17, 2006. Furthermore, paragraph (b)
below is effective as of the first day of the first Plan Year beginning after
December 31, 2007.

(a)
Determination of Amount. Every Plan fiduciary other than a bank, an insurance
company, a broker-dealer who is registered under the Securities Exchange Act of
1934 §15(b) and who is subject to the fidelity bond requirements of a
self-regulatory organization as defined in ERISA §412(a) as amended by PPA, or a
fiduciary of a Sponsoring Employer that has no common-law employees, will be
bonded in an amount that is not less than 10% of the amount of funds under such
Plan fiduciary's direct or indirect control; however, such bond will not be less
than $1,000 nor more than $500,000 (or such other amount as may be required by
law). The bond will provide protection to the Plan against any loss for acts of
fraud or dishonesty by a Plan fiduciary acting alone or in concert with others.
The cost of such bond will be an expense of either the Sponsoring Employer or
the Plan, at the election of the Sponsoring Employer.

(b)
Investment in Employer Securities. If the Plan holds employer securities as
defined in ERISA §407(d)(1), the maximum bond described in paragraph (a) is
increased to $1,000,000 unless the Department of Labor prescribes a larger
amount after notice and an opportunity for interested parties to be heard.

1.2.
Service for Vesting Purposes When Previously Frozen Plan Resumes Allocations. If
(a) the Plan becomes frozen; (b) the freezing of allocations under the Plan
causes a partial termination of the Plan to occur; and (c) allocations later
resume under the previously-frozen Plan, then all Years of Service or 1-Year
Periods of Service, as applicable, after the Plan was established must be
recognized for Vesting purposes. In addition, if allocations are made under a
new plan maintained by the same Employer and if the new plan is merged with the
frozen Plan, then all Years of Service or 1-Year Periods of Service, as
applicable, after the frozen Plan was established


Post EGTRRA Amendment    Page 1 of 41    July 2008

--------------------------------------------------------------------------------



must be recognized for Vesting purposes for any allocations under the new plan
after the merger. The provisions of this Section comply with Revenue Ruling
2003-65.
1.3.
Eliminating Forms of Distribution. In addition to rules that are enumerated by
Regulations and other guidance concerning the modification of the Plan's Normal
Form of Distribution and the modification and/or the elimination of the Plan's
Optional Forms of Distribution, for any applicable Plan amendment that is
adopted on or after August 12, 2005 (except as otherwise provided), the Plan may
be amended to eliminate a form of distribution, subject to the following rules:

(a)
General Rule for Eliminating a Form of Distribution. The Plan may eliminate a
form of distribution previously available to Participants, so long as:

(1)
Single Sum Available. A single sum payment is available to Participants at the
same time or times as the form of distribution being eliminated;

(2)
Same or Greater Portion of Participant's Account. Such single sum payment is
based upon the same or greater portion of the Participant's Account as the form
of distribution being eliminated; and

(3)
Single Sum Otherwise Identical. Such single-sum distribution form is otherwise
identical to the form of benefit being eliminated or restricted. For purposes of
this subparagraph, a single-sum distribution form is otherwise identical to the
form of benefit that is eliminated or restricted only if the single-sum
distribution form is identical in all respects to the eliminated or restricted
form of distribution (or would be identical except that it provides greater
rights to the Participant) except with respect to the timing of payments after
commencement. However, an otherwise identical distribution form need not retain
rights or features of the form of benefit that is eliminated or restricted to
the extent that those rights or features would not be protected from elimination
or restriction under Code §411(d)(6).

(b)
Eliminating Optional Forms of Distribution Through Utilization Test. If the Plan
is a money purchase plan or a target benefit plan, then in addition to the
provisions of paragraph (a) above, for any applicable Plan amendment adopted
after December 31, 2006, the Plan may eliminate any/all Optional Forms of
Distribution that comprise a Generalized Optional Form for a Participant with
respect to allocations that occurred before the Applicable Amendment Date under
the "Utilization Test" of Regulation §1.411(d)-3(f). The elimination of Optional
Forms of Distribution of this paragraph (b) is subject to the following:

(1)
Not a Core Benefit. The Optional Forms of Distribution being eliminated cannot
be a Core Option.

(2)
Timeframe for Amendment. The Plan amendment is not applicable with respect to an
Optional Form of Distribution with an Annuity Starting Date that is earlier than
the number of days in the maximum Applicable Election Period after the date that
the amendment is adopted.

(3)
Requirements. During the Look-Back Period, (1) the Generalized Optional Form has
been available to at least the Applicable Number of Participants; and (2) no
Participant has elected any Optional Form of Distribution that is part of the
Generalized Optional Form with an Annuity Starting Date that is within the
Look-Back Period.

(c)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Applicable Amendment Date. The term "Applicable Amendment Date" means the later
of the effective date of the amendment or the date that the amendment is
adopted.


Post EGTRRA Amendment    Page 2 of 41    July 2008

--------------------------------------------------------------------------------



(2)
Applicable Election Period. The term "Applicable Election Period" means the
period described in Code §417(a)(6), to wit: with respect to an election to
waive the Qualified Joint and Survivor Annuity, the period that begins not later
than 180 days prior to the Annuity Starting Date (unless future guidance
requires/permits otherwise).

(3)
Applicable Number of Participants. The term "Applicable Number of Participants"
means 50 Participants. However, the Applicable Number of Participants may
include Participants Taken Into Account who elected an Optional Form of
Distribution that included a single-sum distribution that applied with respect
to at least 25% of the Participant's Account, but only if the Applicable Number
of Participants is increased to 1,000 Participants.

(4)
Core Option. The term "Core Option" means (A) a straight life annuity
Generalized Optional Form under which the Participant is entitled to a level
life annuity with no benefit payable after the Participant's death; (B) a 75%
joint and contingent annuity Generalized Optional Form under which the
Participant is entitled to a life annuity with a survivor annuity for any
individual designated by the Participant (including a non-Spousal contingent
annuitant) that is 75% of the amount payable during the Participant's life; (C)
a 10-year term certain and life annuity Generalized Optional Form under which
the Participant is entitled to a life annuity with a guarantee that payments
will continue to any person designated by the Participant for the remainder of a
fixed period of 10 years if the Participant dies before the end of the 10-year
period; and (D) the most valuable option for a Participant with a short life
expectancy, as defined in Regulation §1.411(d)-3(g)(5)(iii). The rules of
Regulation §1.411(d)-3(g)(5) apply to the determination of Core Options.

(5)
Generalized Optional Form. The term "Generalized Optional Form" means a group of
Optional Forms of Distribution that are identical except for differences due to
actuarial factors used to determine the amount of the distributions under those
Optional Forms of Distribution and the Annuity Starting Dates.

(6)
Look-Back Period. The term "Look-Back Period" means the period that includes:
(A) the portion of the Plan Year in which such Plan amendment is adopted that
precedes the date of adoption (known as the "Pre-Adoption Period"); and (B) the
2 Plan Years immediately preceding the Pre-Adoption Period. With regard to the
Look-Back Period, the following rules apply: (A) in the Look-Back Period, at
least 1 of the Plan Years must be a 12-month Plan Year; (B) the Plan may
exclude, pursuant to an administrative policy that is promulgated by the
Administrator, the calendar month in which the amendment is adopted from the
Look-Back Period and the preceding 1 or 2 calendar months to the extent those
preceding months are contained within the Pre-Adoption Period; and (C) in order
to have a Look-Back Period that satisfies the requirement of the minimum
Applicable Number of Participants, the Look-Back Period may be expanded pursuant
to an administrative policy that is promulgated by the Administrator, to include
the 3, 4, or 5 Plan Years immediately preceding the Plan Year in which the
amendment is adopted. However, if the Plan does not satisfy the requirement of
the minimum Applicable Number of Participants using the Pre-Adoption Period and
the immediately preceding 5 Plan Years, then the Plan is not permitted to be
amended in accordance with the Utilization Test of this Section.

(7)
Participant Taken Into Account. The term "Participant Taken Into Account" means
a Participant who was eligible to elect to commence payment of an Optional Form
of Distribution that is part of the Generalized Optional Form being eliminated
with an Annuity Starting Date that is within the Look-Back Period. A Participant
is not a Participant Taken Into Account if the Participant (A) did not elect any
Optional Form of Distribution with an Annuity Starting Date that was within the
Look-Back Period; (B) elected an Optional Form of Distribution that included a
single-sum distribution that applied with respect to at least 25% of the
Participant's Account; (C) elected an Optional Form of Distribution that was


Post EGTRRA Amendment    Page 3 of 41    July 2008

--------------------------------------------------------------------------------



only available during a limited period of time and that contained a
retirement-type subsidy where the subsidy that is part of the Generalized
Optional Form being eliminated was not extended to any Optional Form of
Distribution with the same Annuity Starting Date; or (D) elected an Optional
Form of Distribution with an Annuity Starting Date that was more than 10 years
before Normal Retirement Age.
1.4.
Application of Code §411(a) With Respect to Protected Benefits. Any applicable
Plan amendment adopted after August 9, 2006 which decreases a Participant's
Account balance, or otherwise places greater restrictions or conditions on a
Participant's rights to Code §411(d)(6) protected benefits is not permitted,
even if the Plan amendment merely adds a restriction or condition that is
permitted under the Vesting rules in Code §411(a)(3) through (11). However, a
Plan amendment does not violate Code §411(d)(6) to the extent that the amendment
applies to allocations after the Applicable Amendment Date. Notwithstanding the
first sentence of this Section, a Plan amendment that satisfies the requirements
of Department of Labor Regulation 2530.203-2(c) (relating to Vesting Computation
Periods) does not violate the requirements of Code §411(d)(6) even though the
Plan amendment changes the Plan's Vesting Computation Periods. For purposes of
this Section, the term "Applicable Amendment Date" means the later of the
effective date of the amendment or the date the amendment is adopted.

1.5.
Financial Hardship Distributions. If the Plan is either a profit sharing plan or
a 401(k) Plan and if elected by the Sponsoring Employer in the Election Form,
then this Section is effective as of the effective date elected in the Election
Form, and the following provisions apply to the Plan:

(a)
Revised Definition of Financial Hardship. With respect to financial hardship
distributions made on or after the effective date of this Section, the
determination of any deemed immediate and heavy financial need described in
Regulation §1.401(k)-1(d)(3)(iii)(B) will be expanded to include any immediate
and heavy financial need (expenses described in Regulation
§1.401(k)-1(d)(3)(iii)(B)(1), (3), or (5), which relate to medical, tuition, and
funeral expenses, respectively) of a Participant's Primary Beneficiary. For
purposes of this Section, the term "Primary Beneficiary" means the individual(s)
who is named and designated as a Beneficiary under the terms of the Plan and who
has an unconditional right to all or a portion of the Participant's Account
balance upon the Participant's death.

(b)
Amounts to Which the Revised Definition of Financial Hardship Applies. The
provisions of this Section apply to financial hardship distributions under the
provisions of an administrative policy regarding financial hardship
distributions that is promulgated by the Administrator.

1.6.
Distribution to a Qualified Reservist. If the Plan is a 401(k) Plan and if
elected by the Sponsoring Employer in the Election Form, then this Section is
effective with respect to any Qualified Reservist Distribution that is taken
after September 11, 2001 but before December 31, 2007, as follows:

(a)
Qualified Reservist Distribution Permitted for Any Reason. A Qualified Reservist
Distribution may be made to a Qualified Reservist under any circumstance and/or
for any reason without violating the distribution restrictions of Code
§401(k)(2)(B)(i).

(b)
Qualified Reservist Distribution Not Subject To Excise Tax and May Be Repaid To
an IRA. Notwithstanding anything in the Plan to the contrary, to the extent that
any distribution is a Qualified Reservist Distribution, the otherwise applicable
10% excise tax of Code §72(t)(1) on early distributions will not apply. In
addition, at any time during the two-year period beginning on the day after the
last day of the Qualified Reservist's active duty (but the two-year period will
end no earlier than August 17, 2008), a Qualified Reservist who has received one
or more Qualified Reservist Distributions may make one or more repayment
contributions to an IRA in an aggregate amount not to exceed the total amount of
such Qualified Reservists Distributions. The dollar or compensation limitations
otherwise applicable to contributions to an IRA will not apply to a repayment
contribution of Qualified Reservist Distributions. No deduction is allowed for a
repayment contribution of Qualified Reservist Distributions.


Post EGTRRA Amendment    Page 4 of 41    July 2008

--------------------------------------------------------------------------------



(c)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Qualified Reservist. The term "Qualified Reservist" means an individual who is a
member of a reserve component, as defined in §101 of title 37, United States
Code, and who is ordered or called to active duty after September 11, 2001 and
before December 31, 2007 either for a period in excess of 179 days or for an
indefinite period.

(2)
Qualified Reservist Distribution. The term "Qualified Reservist Distribution"
means a distribution of Elective Deferrals to a Qualified Reservist that is made
during the period beginning on the date that the Qualified Reservist is ordered
or called to duty and ending on the last day of active duty.

1.7.
Hurricane Provisions. If elected by the Sponsoring Employer in the Post-EGTRRA
"Good Faith" Amendment Election Form, then except as otherwise provided in
paragraphs (c) through (f) below, this Section applies to any Participant in the
Plan that was affected by Hurricanes Katrina, Rita, or Wilma:

(a)
Qualified Hurricane Distributions. The following provisions apply to Qualified
Hurricane Distributions:

(1)
Qualified Hurricane Distribution Not Subject to Code §72(t). Any Qualified
Hurricane Distribution will not be subject to Code §72(t). The aggregate amount
of distributions received by an individual which may be treated as Qualified
Hurricane Distributions for any taxable year shall not exceed the excess (if
any) of (A) $100,000, minus (B) the aggregate amounts treated as Qualified
Hurricane Distributions received by such individual for all prior taxable years.

(2)
Clarification of Qualified Hurricane Distribution. If a distribution to an
individual would (without regard to subparagraph (c)(1)) be a Qualified
Hurricane Distribution, then this Plan shall not be treated as violating any
requirement of subparagraph (c)(1) merely because the Plan treats such
distribution as a Qualified Hurricane Distribution, unless the aggregate amount
of such distributions from all plans (including this Plan) maintained by the
Sponsor Employer (and any Affiliated Employer of the Sponsoring Employer) to
such individual exceeds $100,000.

(3)
Exemption of Qualified Hurricane Distributions from Trustee to Trustee Transfer
and Withholding Rules. For purposes of Code §401(a)(31), §402(f), and §3405,
Qualified Hurricane Distributions shall not be treated as eligible rollover
distributions.

(4)
Qualified Hurricane Distributions Treated as Meeting Plan Distribution
Requirements. A Qualified Hurricane Distribution will be treated as meeting the
requirements of Code §401(k)(2)(B)(i), §403(b)(7)(A)(ii), §403(b)(11), and
§457(d)(1)(A).

(b)
Procedural Requirements. Any otherwise applicable procedural requirements that
are imposed by the Plan, any administrative policy, or any procedure may be
disregarded with respect to any provision of this Section, so long as the
Administrator makes a good-faith effort under the circumstances to comply with
such requirements of the Plan, administrative policy, or procedure and makes a
reasonable attempt to assemble any required documentation as soon as practical
including, if applicable, Spousal consent.

(c)
Special Financial Hardship Distributions on Account of Hurricane Disasters. If
elected by the Sponsoring Employer in the Election Form, then regardless of any
other distribution provisions in the Plan to the contrary, a Participant or
former Participant (1) whose Principal Place of Abode is/was located in the
Hurricane Katrina Disaster Area, Hurricane Rita Disaster Area, or Hurricane
Wilma Disaster Area; (2) whose place of employment is/was located in the
Hurricane Katrina Disaster Area,


Post EGTRRA Amendment    Page 5 of 41    July 2008

--------------------------------------------------------------------------------



Hurricane Rita Disaster Area, or Hurricane Wilma Disaster Area; or (3) whose
lineal ascendant or descendant, dependent or Spouse has/had a Principal Place of
Abode or place of employment in the Hurricane Katrina Disaster Area, Hurricane
Rita Disaster Area, or Hurricane Wilma Disaster Area; and the Participant or
former Participant, or the Participant's (or former Participant's) lineal
ascendant or descendant, dependent, or Spouse faces an immediate and heavy
financial need, may receive a special financial hardship distribution on or
after August 29, 2005 and not later than March 31, 2006 of the Participant's
Elective Deferrals (as well as the Participant's Vested Interest in the
Participant's Account or any sub-account of the Participant's Account that is
not prohibited by law or Regulation from being distributed as a hardship
distribution). The determination of whether a Participant or former Participant,
or the Participant's (or former Participant's) lineal ascendant or descendant,
dependent, or Spouse has an immediate and heavy financial need will be made by
the Administrator, subject to the following provisions:
(1)
Immediate and Heavy Financial Need. The determination by the Administrator of an
immediate and heavy financial need will be based upon such severity that a
Participant or former Participant, or the Participant's (or former
Participant's) lineal ascendant or descendant, dependent, or Spouse is
confronted or endangered by present or impending financial ruin, present or
impending want, or privation. The Administrator will determine whether an
immediate and heavy financial need exists based on all relevant facts and
circumstances in a nondiscriminatory manner, and will not be limited to the
circumstances enumerated in subparagraph (2) below. The Participant or former
Participant must demonstrate the immediate and heavy financial need with
positive evidence submitted to the Administrator, if positive evidence is
readily available. However, the Administrator may rely upon representations from
the Participant or former Participant as to the need for and amount of a
financial hardship distribution, unless the Administrator has actual knowledge
to the contrary.

(2)
Deemed Immediate and Heavy Financial Need. A distribution is deemed to be on
account of an immediate and heavy financial need of a Participant or former
Participant, or the Participant's (or former Participant's) lineal ascendant or
descendant, dependent, or Spouse if the distribution is for (A) expenses for (or
necessary to obtain) medical care that would be deductible under Code §213(d)
(determined without regard to whether the expenses exceed 7.5% of adjusted gross
income); (B) costs directly related to the purchase of a principal residence
(excluding mortgage payments); (C) payment of tuition, related educational fees,
and room and board expenses, for up to the next 12 months of post-secondary
education; (D) payments necessary to prevent the eviction from the principal
residence or foreclosure on the mortgage on that residence; (E) payments for
burial or funeral expenses; or (F) expenses for the repair of damage to the
principal residence that would qualify for the casualty deduction under Code
§165 (determined without regard to whether the loss exceeds 10% of adjusted
gross income).

(3)
Certain Restrictions Do Not Apply to Special Financial Hardship Distributions.
If this Plan (or any other plan of the Sponsoring Employer) is a 401(k) Plan or
permits Voluntary Employee Contributions, then a Participant who receives a
special financial hardship distribution of Elective Deferrals pursuant to this
paragraph (c) is not prohibited from making Elective Deferrals or Voluntary
Employee Contributions to the Plan (or any other plan of the Sponsoring
Employer) at any time after receipt of the special financial hardship
distribution.

(d)
Participant Loans. If elected by the Sponsoring Employer in the Election Form,
then the following provisions apply to a Qualified Individual with respect to
loans made during the Applicable Period:

(1)
Increase in Limit on Loans Not Treated as Distributions. In the case of any
Participant loan to a Qualified Individual made during the Applicable Period,
the following Participant


Post EGTRRA Amendment    Page 6 of 41    July 2008

--------------------------------------------------------------------------------



loan limits that are contained in the separate written loan program are
increased as follows: (A) the $50,000 aggregate limit on a Participant's loans
of Code §72(p)(2)(A)(i) is increased to $100,000; and (B) the aggregate amount
of a Participant's loans which is limited to 50% of the Participant's Vested
Account balance of Code §72(p)(2)(A)(ii) is increased to 100% of the
Participant's Vested Account balance.
(2)
Adequate Security. The requirements of ERISA with respect to adequate loan
security are not enforced with respect to any Participant loan to a Qualified
Individual during the Applicable Period.

(3)
Delay of Repayment. In the case of a Qualified Individual with an outstanding
Participant loan from this Plan on or after the Qualified Beginning Date, the
following will apply: (A) (A) if the due date for any repayment with respect to
such Participant loan pursuant to Code §72(p)(2)(B) and (C) occurs during the
period beginning on the Qualified Beginning Date and ending on December 31,
2006, then such due date for any repayment will be delayed for one (1) year.
Such 1-year delay period will not trigger a deemed distribution of the
Participant loan under the Plan or the Regulations; (B) in determining the
5-year period (assuming that the Participant loan is not a principal residence
loan) and the term of a Participant loan under Code §72(p)(2)(B) and (C), the
1-year delay period described in subparagraph (A) shall be disregarded; and (C)
any subsequent repayments with respect to any such Participant loan will be
appropriately adjusted to reflect the delay in the due date for any repayment
under subparagraph (A) and any interest accruing during such delay. After the
1-year period described in subparagraph (A), the Participant loan shall be
repaid by amortizing the outstanding balance (including accrued interest) in
substantially level installments over the remaining period of the Participant
loan (i.e., five (5) years from the date of the origination of the Participant
loan (assuming that the Participant loan is not a principal residence loan) plus
the 1-year delay period).

(4)
Applicable Period and Qualified Beginning Date. In applying this paragraph (d),
the following will apply: (A) in the case of any Qualified Hurricane Katrina
Individual, the Applicable Period is the period beginning on September 24, 2005
and ending on December 31, 2006 and the Qualified Beginning Date is August 25,
2005; (B) in the case of any Qualified Hurricane Rita Individual, the Applicable
Period is the period beginning on December 21, 2005 and ending on December 31,
2006 and the Qualified Beginning Date is September 23, 2005; and (C) in the case
of any Qualified Hurricane Wilma Individual, the Applicable Period is the period
beginning on December 21, 2005 and ending on December 31, 2006 and the Qualified
Beginning Date is October 23, 2005.

(e)
Re-Contribution of Prior Qualified Hurricane Distributions to the Plan. If
elected by the Sponsoring Employer in the Election Form, then the following
provisions apply to the re-contribution of Qualified Hurricane Distributions to
the Plan:

(1)
Re-Contribution of Qualified Hurricane Distribution. Any individual who receives
a Qualified Hurricane Distribution may make, at any time during the 3-year
period beginning on the day after the date on which such distribution was
received, one or more re-contributions in an aggregate amount not to exceed the
amount of such Qualified Hurricane Distribution to this Plan (which is an
eligible retirement plan as defined in Code §402(c)(8)(B)), so long as such
individual is a beneficiary of the Plan and such Qualified Hurricane
Distribution is (or is deemed to be, pursuant to subparagraph (2)) an eligible
rollover distribution as described in Code §402(c)(4) from the Plan.

(2)
Treatment of Repayments of Distributions from Eligible Retirement Plan. If a
re-contribution is made pursuant to subparagraph (1) with respect to a Qualified
Hurricane Distribution from an eligible retirement plan, then the individual
will, to the extent of the


Post EGTRRA Amendment    Page 7 of 41    July 2008

--------------------------------------------------------------------------------



amount of the re-contribution, be treated as having received the Qualified
Hurricane Distribution in an eligible rollover distribution (as defined in Code
§402(c)(4)) and as having transferred the amount to the eligible retirement plan
in a direct trustee to trustee transfer within 60 days of distribution. The
following rules apply to any such re-contribution of a prior Qualified Hurricane
Distribution: (A) required minimum distributions of Code §401(a)(9) are not
permitted to be re-contributed to this Plan or any eligible retirement plan; (B)
any Qualified Hurricane Distribution paid to an individual as a Beneficiary of a
Participant (other than the surviving Spouse of a Participant) cannot be
re-contributed to the Plan. However, any Qualified Hurricane Distribution paid
to the surviving Spouse of a Participant can be re-contributed to the Plan
(unless prohibited by clause (A) above); and (C) any financial hardship
distribution that is a Qualified Hurricane Distribution will not be treated as
being made on account of hardship for purposes of the Plan and the Code; any
portion of such financial hardship distribution is permitted to be
re-contributed to this Plan.
(f)
Re-Contribution of Prior Qualified Distributions for Home Purchases to the Plan.
If elected by the Sponsoring Employer in the Election Form, then this paragraph
(f) apply to the re-contribution of prior Qualified Distributions. Any
individual who received a Qualified Distribution may, during the Applicable
Period, make one or more re-contributions to this Plan (which is an eligible
retirement plan as defined in Code §402(c)(8)(B)) in an aggregate amount not to
exceed the amount of such Qualified Distribution, so long as such individual is
a beneficiary in the Plan and such Qualified Distribution is (or is deemed to
be, pursuant to subparagraph (e)(2)) an eligible rollover distribution as
described in Code §402(c)(4). Rules similar those in subparagraph (e)(2) will
apply to such re-contributions. For purposes of this paragraph, the term
"Applicable Period" means (1) with respect to any Qualified Katrina
Distribution, the period beginning on August 25, 2005 and ending on February 28,
2006; (2) with respect to any Qualified Rita Distribution, the period beginning
on September 23, 2005 and ending on February 28, 2006; and (3) with respect to
any Qualified Wilma Distribution, the period beginning on October 23, 2005 and
ending on February 28, 2006.

(g)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Hurricane Katrina Disaster Area. The term "Hurricane Katrina Disaster Area"
means an area with respect to which a major disaster has been declared by the
President before September 14, 2005 by reason of Hurricane Katrina, including
the states of Louisiana, Mississippi, Alabama, and Florida.

(2)
Hurricane Rita Disaster Area. The term "Hurricane Rita Disaster Area" means an
area with respect to which a major disaster has been declared by the President
before October 6, 2005 by reason of Hurricane Rita.

(3)
Hurricane Wilma Disaster Area. The term "Hurricane Wilma Disaster Area" means an
area with respect to which a major disaster has been declared by the President
before November 14, 2005 by reason of Hurricane Wilma.

(4)
Principal Place of Abode. The term "Principal Place of Abode" means the
household where a Qualified Individual lives. A temporary absence by a Qualified
Individual from the Principal Place of Abode due to special circumstances, such
as illness, education, business, vacation, or military service, will not change
a Qualified Individual's Principal Place of Abode. The following provisions
apply to a Qualified Individual's Principal Place of Abode:

(A)
Hurricane Katrina. If a Qualified Individual's Principal Place of Abode was in
the Hurricane Katrina Disaster Area immediately before August 28, 2005, and the
Qualified Individual evacuated because of Hurricane Katrina, then the Qualified
Individual's Principal Place of Abode will be considered to be in the Hurricane
Katrina Disaster Area on August 28, 2005.


Post EGTRRA Amendment    Page 8 of 41    July 2008

--------------------------------------------------------------------------------



(B)
Hurricane Rita. If a Qualified Individual's Principal Place of Abode was in the
Hurricane Rita Disaster Area immediately before September 23, 2005, and the
Qualified Individual evacuated because of Hurricane Rita, then the Qualified
Individual's Principal Place of Abode will be considered to be in the Hurricane
Rita Disaster Area on September 23, 2005.

(C)
Hurricane Wilma. If a Qualified Individual's Principal Place of Abode was in the
Hurricane Wilma Disaster Area immediately before October 23, 2005, and the
Qualified Individual evacuated because of Hurricane Wilma, then the Qualified
Individual's Principal Place of Abode will be considered to be in the Hurricane
Wilma Disaster Area on October 23, 2005.

(5)
Qualified Distribution. The term "Qualified Distribution" means any Qualified
Katrina Distribution, Qualified Rita Distribution, and Qualified Wilma
Distribution. For purposes of this definition:

(A)
Qualified Katrina Distribution. The term "Qualified Katrina Distribution" means
any distribution (i) described in Code §401(k)(2)(B)(i)(IV), §403(b)(7)(A)(ii)
(but only to the extent it relates to financial hardship), §403(b)(11)(B), or
§72(t)(2)(F); (ii) received after February 28, 2005 and before August 29, 2005;
and (iii) which was to be used to purchase or construct a principal residence in
the Hurricane Katrina Disaster Area, but which was not so purchased or
constructed on account of Hurricane Katrina.

(B)
Qualified Rita Distribution. The term "Qualified Rita Distribution" means any
distribution (other than a Qualified Katrina Distribution) (i) described in Code
§401(k)(2)(B)(i)(IV), §403(b)(7)(A)(ii) (but only to the extent it relates to
financial hardship), §403(b)(11)(B), or §72(t)(2)(F); (ii)received after
February 28, 2005 and before September 24, 2005; and (iii) which was to be used
to purchase or construct a principal residence in the Hurricane Rita Disaster
Area, but which was not so purchased or constructed on account of Hurricane
Rita.

(C)
Qualified Wilma Distribution. The term "Qualified Wilma Distribution" means any
distribution (other than a Qualified Katrina Distribution or a Qualified Rita
Distribution) (i) described in Code §401(k)(2)(B)(i)(IV), §403(b)(7)(A)(ii) (but
only to the extent it relates to financial hardship), §403(b)(11)(B), or
§72(t)(2)(F); (ii) received after February 28, 2005 and before October 24, 2005;
and (iii) which was to be used to purchase or construct a principal residence in
the Hurricane Wilma Disaster Area, but which was not so purchased or constructed
on account of Hurricane Wilma.

(6)
Qualified Hurricane Distribution. The term "Qualified Hurricane Distribution"
means (A) any distribution from an eligible retirement plan made on or after
August 25, 2005 and before January 1, 2007, to an individual whose Principal
Place of Abode on August 28, 2005 is located in the Hurricane Katrina Disaster
Area and who has sustained an economic loss by reason of Hurricane Katrina; (B)
any distribution which is not described in subparagraph (A) from an eligible
retirement plan made on or after September 23, 2005 and before January 1, 2007,
to an individual whose Principal Place of Abode on September 23, 2005 is located
in the Hurricane Rita Disaster Area and who has sustained an economic loss by
reason of Hurricane Rita; and (C) any distribution which is not described in
subparagraphs (A) or (B) from an eligible retirement plan made on or after
October 23, 2005 and before January 1, 2007, to an individual whose Principal
Place of Abode on October 23, 2005 is located in the Hurricane Wilma Disaster
Area and who has sustained an economic loss by reason of Hurricane Wilma. An
individual is permitted to designate any distribution as a Qualified


Post EGTRRA Amendment    Page 9 of 41    July 2008

--------------------------------------------------------------------------------



Hurricane Distribution. Qualified Hurricane Distributions are permitted to be
periodic payments and required minimum distributions. A Qualified Hurricane
Distribution is permitted to be a distribution received by an individual as a
Beneficiary.
(7)
Qualified Individual. The term "Qualified Individual" means any Qualified
Hurricane Katrina Individual, any Qualified Hurricane Rita Individual, and any
Qualified Hurricane Wilma Individual. For purposes of this definition:

(A)
Qualified Hurricane Katrina Individual. A "Qualified Hurricane Katrina
Individual" means an individual whose Principal Place of Abode on August 28,
2005, was located in the Hurricane Katrina Disaster Area and who has sustained
an economic loss by reason of Hurricane Katrina.

(B)
Qualified Hurricane Rita Individual. A "Qualified Hurricane Rita Individual"
means an individual (other than a Qualified Hurricane Katrina Individual) whose
Principal Place of Abode on September 23, 2005, was located in the Hurricane
Rita Disaster Area and who has sustained an economic loss by reason of Hurricane
Rita.

(C)
Qualified Hurricane Wilma Individual. A "Qualified Hurricane Wilma Individual"
means an individual (other than a Qualified Hurricane Katrina Individual or a
Qualified Hurricane Rita Individual) whose Principal Place of Abode on October
23, 2005, was located in the Hurricane Wilma Disaster Area and who has sustained
an economic loss by reason of Hurricane Wilma.

1.8.
Retroactive Revocation of Prior Amendment on account of the Heinz Decision. If
elected by the Sponsoring Employer in the Election Form, then this Section is
effective as of the effective date elected in the Election Form. This Section is
based upon the Supreme Court decision of Central Laborers' Pension Fund v.
Heinz, et al. that was decided on June 7, 2004 and Regulation §1.411(d)-3(b)(4)
that became effective June 7, 2004. The Plan is subject to the following rules
and provisions:

(a)
Retroactive Revocation. As elected by the Sponsoring Employer in the Election
Form, the Original Amendment is hereby revoked retroactively with respect to
either (1) all accrued benefits, which are allocations that had accrued as the
Applicable Amendment Date and allocations that have accrued after the Applicable
Amendment Date; or (2) only accrued benefits as the Applicable Amendment Date,
which are allocations that had accrued as the Applicable Amendment Date.
Allocations that have accrued after the Applicable Amendment Date will continue
to be subject to the restrictions with respect to the form or timing of
distributions from the Plan as enumerated in the Original Amendment.

(b)
Effect of Revocation on Benefits to Affected Participants. Benefit payments
(including any appropriate interest or actuarial increase) will resume to
Affected Participants on the execution date of this Section in the applicable
optional form of benefit.

(c)
Opportunity for Eligible Participants. An Eligible Participant must be given an
opportunity to elect retroactively the commencement of payment of benefits as of
the first date on which (1) this Section is effective and (2) the Participant
was eligible to commence receipt of benefits. The following provisions apply to
Eligible Participants:

(1)
Election Period. The election period begins within a reasonable time period
after Eligible Participants have received notification of the option in
accordance with paragraph (2) below and ends no sooner than six months after
notification. Reasonable efforts must be taken to notify all Eligible
Participants, including the use of the Internal Revenue Service Letter
Forwarding Program.


Post EGTRRA Amendment    Page 10 of 41    July 2008

--------------------------------------------------------------------------------



(2)
Notification Requirement. The Plan must provide notice of the option set forth
in this paragraph to each Eligible Participant. In addition to satisfying
generally applicable notice requirements, the notice of the option to commence
payment of benefits must be designed to be readily understood by the average
Participant, and it must explain the period for making the election as described
in subparagraph (1).

(d)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Affected Participant. The term "Affected Participant" means either (A) a
Participant who commenced receipt of benefits and whose benefit payments had
ceased as a result of the Original Amendment, or (B) a Participant who had
applied for benefits (including election of the optional form of benefit) and
whose application for benefits (including the form of payment) either was
approved but benefits were suspended before payments commenced as a result of
the Original Amendment, or was denied as a result of the Original Amendment.

(2)
Applicable Amendment Date. The term "Applicable Amendment Date" means the later
of the effective date of the Original Amendment or the date that the Original
Amendment was adopted.

(3)
Eligible Participant. The term "Eligible Participant" is a Participant who (A)
at any time after the Applicable Amendment Date, was eligible to commence the
receipt of benefits under the Plan, determined without regard to the suspension
of benefit provisions of the Original Amendment; (B) at the same time, engaged
in service for which benefits were not permitted to commence, as determined
taking into account the Original Amendment; and (C) is not an Affected
Participant (e.g., is a Participant who did not apply for benefits).

(4)
Original Amendment. The term "Original Amendment" means a previously-executed
amendment that impermissibly restricted the form or timing of distributions from
the Plan.

1.9.
Certain Employees of Tax Exempt Entity Excluded From 401(k) Plan or 401(m) Plan.
If (a) the Plan is a Code §401(k) Plan and/or a Code §401(m) Plan; (b) the
Sponsoring Employer and/or an Adopting Employer is a tax-exempt entity described
in Code §403(b)(1)(A)(i); (c) the Plan excludes Employees who participate in a
Code §403(b) plan; and (d) if elected by the Sponsoring Employer in the Election
Form, then this Section is effective for Plan Years beginning after December 31,
1996. Employees of the tax-exempt Employer who are eligible to make Elective
Deferrals to a Code §403(b) plan are treated as excludable with respect to the
Code §401(k) Plan and/or the Code §401(m) Plan that is provided under the same
general arrangement as the Code §401(k) Plan, pursuant to Regulation
§1.410(b)-6(g)(3) that was modified July 21, 2006, provided (a) Employees of the
tax-exempt Employer are not Eligible Employees in the Code §401(k) Plan and/or
the Code §401(m) Plan; and (b) at least 95% of the Employees who are not
Employees of the tax-exempt Employer are Eligible Employees in the Code §401(k)
Plan and/or the Code §401(m) Plan.


Post EGTRRA Amendment    Page 11 of 41    July 2008

--------------------------------------------------------------------------------



Article 2    
Post-EGTRRA Provisions Effective 2007
2.1.
Notice and Consent Requirements. This Section applies to any Notices/Forms and
Participant Elections under the Plan and is effective as of January 1, 2007:

(a)
Right to Defer Distribution. Notices/Forms that relate to distributions will
include a description of a Participant's right (if any) to defer receipt of a
distribution and will describe the consequences of failing to defer receipt of
the distribution, pursuant to the Regulations and other guidance provided by the
Treasury and/or Labor. Notices/Forms that are delivered to Participants before
the 90th day after the issuance of Regulations (unless future guidance requires
otherwise) will include at a minimum. (1) a description indicating the
investment options available under the Plan (including fees) that will be
available if the Participant defers distribution; and (2) the portion of the
summary plan description that contains any special rules that might materially
affect a Participant's decision to defer.

(b)
Electronic Notice and Consent. The use of an electronic medium to provide
Notices/Forms and to make Participant Elections with respect to the Plan is
permitted pursuant to the rules of this Section.

(1)
Requirements of Electronic System. The following rules relate to the design of
an electronic system used to deliver Forms/Notices and to make Participant
Elections:

(A)
Understandable as Paper Document. The electronic system must be reasonably
designed to provide the information in the Form/Notice to a Recipient in a
manner that is no less understandable to the Recipient than a written paper
document.

(B)
Significance of Form/Notice. The electronic system must be designed to alert the
Recipient, at the time that a Form/Notice is provided, to the significance of
the information in the Form/Notice (including identification of the subject
matter of the Form/Notice), and provide any instructions needed to access the
Form/Notice, in a manner that is readily understandable.

(2)
Consumer Consent Requirements. With respect to a Notice/Form, the following
consumer consent requirements must be satisfied and, in accordance with E-SIGN
§101(c)(6), the Notice/Form is not provided through the use of oral
communication or a recording of an oral communication:

(A)
Consent to Electronic Delivery. The Recipient must affirmatively consent to the
delivery of the Notice/Form using an electronic medium. This consent must be
either (i) made electronically in a manner that reasonably demonstrates that the
Recipient can access the Notice/Form in the electronic medium in the form that
will be used to provide the notice; or (ii) made using a written paper document
(or any other permitted form under the Regulations), but only if the Recipient
confirms the consent electronically in a manner that reasonably demonstrates
that the Recipient can access the Notice/Form in the electronic medium in the
form that will be used to provide the notice.

(B)
Withdrawal of Consumer Consent. The consent under paragraph (A) to receive
electronic delivery of Notices/Forms may be withdrawn by the Recipient at any
time, and subsequent Notices/Forms cannot be delivered electronically.

(C)
Required Disclosure Statement. The Recipient, prior to consenting under
paragraph (A), must be provided with a clear and conspicuous statement
containing the following disclosures:


Post EGTRRA Amendment    Page 12 of 41    July 2008

--------------------------------------------------------------------------------



(i)
Right to Receive Paper Document. The statement informs the Recipient [a] of any
right to have the Notice/Form provided using a written paper document or other
non-electronic form; and [b] how, after having provided consent to receive the
Notice/Form electronically, the Recipient may, upon request, obtain a paper copy
of the Notice/Form and whether any fee will be charged for such copy.

(ii)
Right to Withdraw Consumer Consent. The statement informs the Recipient of the
right to withdraw consent to receive electronic delivery of a Notice/Form on a
prospective basis at any time and explains the procedures for withdrawing that
consent and any conditions, consequences, or fees in the event of the
withdrawal.

(iii)
Scope of Consumer Consent. The statement informs the Recipient whether the
consent to receive electronic delivery of a Notice/Form applies only to the
particular transaction that gave rise to the Notice/Form or to other identified
transactions that may be provided or made available during the course of the
parties' relationship. The statement may provide that a Recipient's consent to
receive electronic delivery will apply to all future Forms/Notices of the
Recipient relating to the Plan until the Recipient is no longer a Participant in
the Plan (or withdraws the consent).

(iv)
Description of the Contact Procedures. The statement describes the procedures to
update information needed to contact the Recipient electronically.

(v)
Hardware or Software Requirements. The statement describes the hardware and
software requirements needed to access and retain the Notice/Form.

(D)
Post-Consent Change in Hardware or Software Requirements. If there is a change
in the hardware or software requirements needed to access or retain the
Notice/Form after a Recipient provides consent to receive electronic delivery
and such change creates a material risk that the Recipient will not be able to
access or retain the Notice/Form in electronic format, then (i) the Recipient
must receive a statement of [a] the revised hardware or software requirements
for access to and retention of the Notice/Form; and [b] the right to withdraw
consent to receive electronic delivery without the imposition of any fees for
the withdrawal and without the imposition of any condition or consequence that
was not previously disclosed in paragraph (C); and (ii) The Recipient must
reaffirm consent to receive electronic delivery in accordance with subparagraph
(A).

(E)
Exemption from Consumer Consent Requirements. If the requirements of this
paragraph (E) are satisfied, then the other requirements of paragraph (2) do not
apply. This paragraph (E) constitutes an exemption from the Consumer Consent
Requirements of E-SIGN §101(c).

(i)
Effective Ability to Access. The electronic medium used to provide a Notice/Form
must be a medium that the Recipient has the effective ability to access; and

(ii)
Free Paper Copy of Notice/Form. At the time that the Notice/Form is provided,
the Recipient must be advised that he or she may request and


Post EGTRRA Amendment    Page 13 of 41    July 2008

--------------------------------------------------------------------------------



receive the Notice/Form in writing on paper at no charge, and, upon request,
that Notice/Form must be provided to the Recipient at no charge.
(3)
Participant Elections via Electronic Delivery. Participant Elections may be made
electronically, subject to the following rules:

(A)
Effective Ability to Access. The electronic medium used to make a Participant
Election must be a medium that the person eligible to make the election is
effectively able to access. If the appropriate individual is not effectively
able to access the electronic medium for making the Participant Election, then
the Participant Election will not be treated as made available to that
individual.

(B)
Authentication. The electronic system used in making Participant Elections must
be reasonably designed to preclude any person other than the appropriate
individual from making the election, based upon the facts and circumstances,
including, but not limited to, whether the Participant Election has the
potential for a conflict of interest between the individuals involved in the
election.

(C)
Opportunity to Review. The electronic system used in making Participant
Elections must provide the person making the Participant Election with a
reasonable opportunity to review, confirm, modify, or rescind the terms of the
election before the election becomes effective.

(D)
Confirmation of Action. The person making the Participant Election must receive,
within a reasonable time, a confirmation of the effect of the election through a
written paper document or an electronic medium under a system that satisfies the
requirements of subparagraph (2) above.

(E)
Witnessing by a Plan Representative or Notary Public. If a Participant Election
is required to be witnessed by a Plan representative or a notary public (such as
a spousal consent under Code §417), then the signature of the individual making
the Participant Election must be witnessed in the physical presence of a Plan
representative or a notary public. An electronic notarization acknowledging a
signature (in accordance with E-SIGN §101(g) and state law applicable to notary
publics) will be given legal effect if the signature of the individual is
witnessed in the physical presence of a notary public. Future guidance by the
Treasury will apply to this paragraph, without the necessity of amending this
paragraph.

(4)
Non-applicability of Rules. The rules of this Section do not apply to any
notice, election, consent, disclosure, or obligation required under the
provisions of Title I or IV of ERISA, over which the Department of Labor or the
Pension Benefit Guaranty Corporation has interpretative and enforcement
authority. The rules in this Section also do not apply to Code §411(a)(3)(B)
(relating to suspension of benefits) or any other Code provision over which
Department of Labor or the Pension Benefit Guaranty Corporation has similar
interpretative authority.

(5)
Retention of Electronic Records. If an electronic record of a Notice/Form or a
Participant Election is not maintained in a form that is capable of being
retained and accurately reproduced for later reference, then the legal effect,
validity, or enforceability of such electronic record may be denied, pursuant to
E-SIGN §101(e).

(c)
Notification Period. With respect to any Notice/Form that describes the Normal
Form of Distribution and/or the Optional Forms of Distribution, and any
Participant Election with respect to any distribution delivered to a
Participant, the window for giving such Notice/Forms and Participant Elections
will


Post EGTRRA Amendment    Page 14 of 41    July 2008

--------------------------------------------------------------------------------



begin not later than 180 days and not earlier than 30 days prior to the Annuity
Starting Date (unless future guidance requires/permits otherwise).
Notwithstanding anything in this Section to the contrary, distribution of a
benefit may begin less than 30 days after such Notice/Form and/or Participant
Election is given if (1) the Administrator clearly informs the Participant that
he or she has a right to a period of at least 30 days after receiving such
Notice/Form and/or Participant Election to consider the decision of whether or
not to elect a distribution; (2) the Participant, after receiving such
Notice/Form and/or Participant Election, affirmatively elects a distribution (or
a particular distribution option); and (3) if the Plan is a money purchase plan
or the Normal Form of Distribution is a Qualified Joint and Survivor Annuity,
the Participant does not revoke the election at any time prior to the expiration
of the 7-day period that begins on the date such Notice/Form and/or Participant
Election is given.
(d)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Notice/Form. The term "Notice/Form" means any notice, report, statement, or
other document required to be provided to a Recipient under this Plan.

(2)
Participant Election. The term "Participant Election" includes any consent,
election, request, agreement, or similar communication made by or from a
Participant, Beneficiary, alternate payee, or an individual entitled to benefits
under the Plan.

(3)
Recipient. The term "Recipient" means a Plan Participant, Beneficiary, Employee,
alternate payee, or any other person to whom a Notice/Form is to be provided.

2.2.
Direct Rollovers. This Section is effective for tax years beginning after
December 31, 2006 except as otherwise provided. Notwithstanding any provision of
the Plan to the contrary that would otherwise limit a Distributee's election, a
Distributee may elect, at the time and in the manner prescribed by the Plan, to
have any portion of an Eligible Rollover Distribution that is equal to at least
$500 paid directly to an Eligible Retirement Plan specified by the Distributee
in a Direct Rollover. If an Eligible Rollover Distribution is less than $500, a
Distributee cannot make the election described in the preceding sentence to
rollover a portion of the Eligible Rollover Distribution.

(a)
Voluntary and Mandatory Employee Contributions as Eligible Rollover
Distributions. An Eligible Rollover Distribution may include Voluntary Employee
Contributions, Mandatory Employee Contributions, or other nontaxable amounts
which are not includible in gross income; however, the portion of an Eligible
Rollover Distribution attributable to Voluntary Employee Contributions,
Mandatory Employee Contributions, or other nontaxable amounts can be paid only
in a direct Trustee-to-trustee transfer to (1) an individual retirement account
or annuity described in Code §408(a) or Code §408(b); (2) a qualified defined
contribution plan described in Code §401(a) or Code §403(a); (3) effective for
tax years beginning after December 31, 2006, a qualified defined benefit plan
described in Code §401(a) or Code §403(a); or (4) effective for tax years
beginning after December 31, 2006, to an annuity contract described in Code
§403(b). Such transferee plan, trust, IRA or contract must provide separate
accounting for amounts so transferred (and earnings thereon), including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.
Furthermore, in accordance with the Job Creation and Worker Assistance Act of
2002, when a distribution includes Voluntary Employee Contributions, Mandatory
Employee Contributions, or other nontaxable amounts which are not includible in
gross income, the amount that is rolled over will first be attributed to amounts
includible in gross income.

(b)
Direct Rollover Rules for Roth Elective Deferral Account. If the Plan permits
Roth Elective Deferrals to be made on behalf of Participants, then the
provisions of this paragraph apply to the Plan. The Plan will not provide for a
Direct Rollover for distributions from a Participant's Roth Elective Deferral
Account if the amount of the distributions that are Eligible Rollover
Distributions are reasonably expected to total less than $200 during a year. In
addition, any distribution from a


Post EGTRRA Amendment    Page 15 of 41    July 2008

--------------------------------------------------------------------------------



Participant's Roth Elective Deferral Account is not taken into account in
determining whether distributions from the other Participant's Account(s) are
reasonably expected to total less than $200 during a year. Furthermore, the
provision of this Section that allows a Participant to elect a Direct Rollover
of only a portion of an Eligible Rollover Distribution (but only if the amount
rolled over is at least $500) is applied by treating any amount distributed from
the Participant's Roth Elective Deferral Account as a separate distribution from
any amount distributed from the other Participant's Account(s) in the Plan, even
if the amounts are distributed at the same time.
(c)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Direct Rollover. The term "Direct Rollover" means a payment by the Plan to the
Eligible Retirement Plan that is specified by the Distributee.

(2)
Distributee. The term "Distributee" means an Employee or former Employee. In
addition, an Employee's or former Employee's surviving Spouse and an Employee's
or former Employee's Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order as defined in Code §414(p), are Distributees
with regard to the interest of the Spouse or former Spouse.

(3)
Eligible Retirement Plan. The term "Eligible Retirement Plan" means, with
respect to any portion of an Eligible Rollover Distribution that is paid in a
Direct Rollover: (A) an individual retirement account described in Code §408(a);
(B) an individual retirement annuity described in Code §408(b); (C) an annuity
plan described in Code §403(a); (D) an annuity contract described in Code
§403(b); (E) a qualified trust described in Code §401(a); (F) an eligible
deferred compensation plan under Code §457(b) which is maintained by a State (or
Commonwealth), a political subdivision of a State (or Commonwealth), or any
agency or instrumentality of a State (or Commonwealth) or political subdivision
of a State (or Commonwealth); and which agrees to separately account for amounts
transferred into such plan from this Plan; or (G) effective January 1, 2008, a
Roth individual retirement account as described in Code §408A(b), subject to the
restrictions of Code §408A(c)(3)(B) for tax years beginning prior to January 1,
2010. This definition of Eligible Retirement Plan will also apply in the case of
a distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
§414(p); such distribution will be made in the same manner as if the Spouse was
the Employee. If any portion of an Eligible Rollover Distribution is
attributable to payments or distributions from an individual's Roth Elective
Deferral Account (or the segregated portion of an individual's Rollover
Contribution Account that is attributable to Roth Elective Deferrals), then an
Eligible Retirement Plan with respect to such portion will only be either
another plan's designated Roth account of the individual from whose account the
payments or distributions were made, or such individual's Roth individual
retirement account as described in Code §408A(b).

(4)
Eligible Rollover Distribution. The term "Eligible Rollover Distribution" means
any distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include: (A)
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee's designated beneficiary, or for a
specified period of ten years or more; (B) any distribution to the extent that
such distribution is a required minimum distribution under Code §401(a)(9); (C)
if applicable to the Plan, the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to Employer securities); (D) if applicable
to the Plan, corrective distributions of (i) Excess Deferrals as described in
Regulation §1.402(g)-1(e)(3) including any income allocable to such corrective
distributions; (ii) Excess


Post EGTRRA Amendment    Page 16 of 41    July 2008

--------------------------------------------------------------------------------



Contributions under a 401(k) Plan described in Regulation §1.401(k)-1(f)(4)
including any income allocable to such corrective distributions; and (iii)
Excess Aggregate Contributions described in Regulation §1.401(m)-2(b)(2)
including any income allocable to such distributions; (E) if applicable to the
Plan, loans that are treated as deemed distributions pursuant to Code §72(p) (F)
if applicable to the Plan, dividends paid on Employer securities as described in
Code §404(k); (G) if applicable to the Plan, the costs of life insurance
coverage (P.S. 58 costs); (H) if applicable to the Plan, prohibited allocations
that are treated as deemed distributions pursuant to Code §409(p); (I) if
applicable to the Plan, the portion of any distribution which is attributable to
a financial hardship distribution; (J) if applicable to the Plan, effective for
Plan Years beginning on or after January 1, 2008, a distribution that is a
permissible withdrawal from an eligible automatic contribution arrangement
within the meaning of Code §414(w); and (K) any other distribution that is
reasonably expected to total less than $200 during a year.
2.3.
Qualified Domestic Relations Orders. This Section is effective as of April 6,
2007. The term "Qualified Domestic Relations Order" or "QRDO" is amended to
include (a) an order that is issued with respect to another domestic relations
order or QDRO, including an order that revises or amends a prior order; (b) an
order issued after the Participant's Annuity Starting Date or death; or (c) an
order that names as the alternate payee a person deemed financially dependent
upon the Participant, provided that the other requirements for a QDRO as set
forth in the Plan's QDRO procedure and/or as defined in Code §414(p) are
satisfied.

2.4.
Determination Whether Partial Termination of the Plan Has Occurred. The
determination of whether a partial termination of the Plan has occurred under
Code §411(d)(3) depends on the facts and circumstances, pursuant to Revenue
Ruling 2007-43. This determination is based upon the following provisions:

(a)
Extent to which Participants have a Termination of Employment. If the Turnover
Rate is at least 20 percent, there is a presumption that a partial termination
of the Plan has occurred.

(b)
Transfer to Affiliated Employer. Employees who have a Termination of Employment
with the Employer on account of a transfer to an Affiliated Employer are not
considered as having a Termination of Employment for purposes of calculating the
Turnover Rate, if those Employees continue to be covered by the Plan or a plan
that is a continuation of the Plan under which they were previously covered.

(c)
Facts and Circumstances. Whether a partial termination of the Plan occurs on
account of Participant turnover (and the time of such event) depends on all the
facts and circumstances in a particular case. Facts and circumstances indicating
that the Turnover Rate for an Applicable Period is routine for the Employer
favor a finding that there is no partial termination for that Applicable Period.
For this purpose, information as to the Turnover Rate in other Applicable
Periods and the extent to which Employees who Terminated Employment were
actually replaced, whether the new Employees performed the same functions, had
the same job classification or title, and received comparable Compensation are
relevant to determining whether the turnover is routine for the Employer.

(d)
Effect of Partial Termination. If a partial termination occurs on account of
turnover during an Applicable Period, then all Participants who had a
Termination of Employment during the Applicable Period must be fully Vested in
the amounts credited to their Participant's Accounts.

(e)
Other Circumstances that May Trigger Partial Termination. A partial termination
of the Plan can also occur for reasons other than turnover. A partial
termination can occur due to Plan amendments that adversely affect the rights of
Employees to Vest in benefits under the Plan, or Plan amendments that exclude a
group of Employees who have previously been covered by the Plan.

(f)
Definitions. As used in this Section, the following words and phrases have the
following meanings:


Post EGTRRA Amendment    Page 17 of 41    July 2008

--------------------------------------------------------------------------------



(1)
Applicable Period. The term "Applicable Period" means a period that depends upon
the facts and circumstances: the Applicable Period is a Plan Year (or, if a Plan
Year that is less than 12 consecutive months, then the Plan Year plus the
immediately preceding Plan Year) or a longer period if there are a series of
related Terminations of Employment.

(2)
Employer-Initiated Termination of Employment. The term "Employer-Initiated
Termination of Employment" means generally any Termination of Employment other
than a Termination of Employment on account of death, Disability, or retirement
on or after Normal Retirement Age. An Employee's Termination of Employment is an
Employer-Initiated Termination of Employment even if it is caused by an event
outside of the Employer's control, such as Termination of Employment due to
depressed economic conditions. In certain situations, the Employer may be able
to verify that a Termination of Employment is not an Employer-Initiated
Termination of Employment; a claim that a Termination of Employment is purely
voluntary can be supported through items such as information from personnel
files, Employee statements, and other corporate records.

(3)
Turnover Rate. The term "Turnover Rate" means the percentage equal to the number
of Participants who had an Employer-Initiated Termination of Employment during
the Applicable Period, divided by the sum of (A) all Participants at the start
of the Applicable Period, plus (B) the Employees who became Participants during
the Applicable Period. All Participants are taken into account in calculating
the Turnover Rate, including Vested Participants and Non-Vested Participants.

2.5.
Code §415 Limitations Under the Final Code §415 Regulations. This Section is
effective as of the first day of the first Limitation Year beginning on or after
July 1, 2007 except as may otherwise be provided herein, and this
Section applies for all Plan purposes.

(a)
Maximum Annual Addition. The maximum Annual Addition made to a Participant's
Account maintained under the Plan for any Limitation Year will not exceed the
lesser of the Dollar Limitation set forth in paragraph (a)(1) or the
Compensation Limitation set forth in paragraph (a)(2), as adjusted in the
remainder of this Section (a), as follows:

(1)
Dollar Limitation. The Dollar Limitation is $40,000, as adjusted by the Treasury
in accordance with Code §415(d).

(2)
Compensation Limitation. The Compensation Limitation is an amount equal to 100%
of the Participant's Code §415(c)(3) Compensation for the Limitation Year.
However, this limitation will not apply to any contribution made for medical
benefits within the meaning of Code §401(h) or Code §419A(f)(2) after separation
from service which is otherwise treated as an Annual Addition under Code
§415(1)(1) or Code §419A(d)(2).

(3)
Adjustments to Maximum Annual Addition. In applying the limitation on Annual
Additions set forth herein, the following adjustments must be made:

(A)
Short Limitation Year. In a Limitation Year of less than 12 months, the Defined
Contribution Dollar Limitation in paragraph (a)(1) will be adjusted by
multiplying it by the ratio that the number of months in the short Limitation
Year bears to 12.

(B)
Plans with Different Limitation Years. If a Participant participates in multiple
Defined Contribution Plans sponsored by the Employer with different Limitation
Years, the maximum Annual Addition in this Plan for the Limitation Year will be
reduced by the Annual Additions credited to the Participant's accounts in the
other plans for such Limitation Year.


Post EGTRRA Amendment    Page 18 of 41    July 2008

--------------------------------------------------------------------------------



(C)
Plans with the Same Limitation Year. If a Participant participates in multiple
Defined Contribution Plans sponsored by the Employer which have the same
Limitation Year, then (i) if only one of the plans is subject to Code §412,
Annual Additions will first be credited to the Participant's accounts in the
plan so subject; and (ii) if none of the plans are subject to Code §412, the
maximum Annual Addition in this Plan for a given Limitation Year will either [a]
equal the product of the maximum Annual Addition for such Limitation Year minus
any other Annual Additions previously credited to the Participant's account,
multiplied by the ratio that the Annual Additions which would be credited to a
Participant's accounts hereunder without regard to the limitations regarding the
Aggregation of Plans in paragraph (b) bears to the Annual Additions for all
plans described in this paragraph, or [b] be reduced by the Annual Additions
credited to the Participant's accounts in the other plans for such Limitation
Year.

(D)
Adjustment for Excessive Annual Additions. If for any Limitation Year the Annual
Additions allocated to a Participant's Account exceeds the maximum Annual
Addition permitted under this Section, then the Sponsoring Employer will follow
the rules of any Employee Plans Compliance Resolution System (EPCRS) that is
issued by the Internal Revenue Service.

(b)
Aggregation of Plans. This Section (b) aggregates plans for purposes of applying
the provisions of this Section and the rules of Regulation §1.415(f)-1.

(1)
General Rule. Except as provided in this Section and Regulation §1.415(f)-1, for
purposes of applying the limitations of this Section and Code §415(c) applicable
to a Participant for a particular Limitation Year (A) all Defined Contribution
Plans (without regard to whether a plan has been terminated) ever maintained by
the Employer (or a predecessor Employer) under which the Participant receives
Annual Additions are treated as one Defined Contribution Plan; and (B) all
403(b) annuity contracts purchased by an Employer (including plans purchased
through salary reduction contributions) for the Participant are treated as one
403(b) annuity contract.

(2)
Affiliated Employers and Leased Employees. All Employees of all Affiliated
Employers are treated as employed by a single Employer for Code §415 purposes.
Any Defined Contribution Plan maintained by any Affiliated Employer is deemed
maintained by all Affiliated Employers. Furthermore, under Code §414(n), with
respect to any recipient for whom a Leased Employee performs services, the
Leased Employee is treated as an Employee of the recipient, but contributions or
benefits provided by the leasing organization that are attributable to services
performed for the recipient are treated as provided under the plan maintained by
the recipient. However, under Code §414(n)(5), the rule of the previous sentence
does not apply to a Leased Employee with respect to services performed for a
recipient if (A) the Leased Employee is covered by a plan that is maintained by
the leasing organization and that meets the requirements of Code §414(n)(5)(B);
and (B) Leased Employees do not constitute more than 20% of the recipient's
non-highly compensated workforce.

(3)
Formerly Affiliated Plan of an Employer. A Formerly Affiliated Plan of an
Employer is taken into account for purposes of applying the aggregation rules of
this Section to the Employer, but the Formerly Affiliated Plan of an Employer is
treated as if it had terminated immediately prior to the cessation of
affiliation, and had purchased annuities to provide benefits. For purposes of
this paragraph, the term "Formerly Affiliated Plan of an Employer" means a plan
that, immediately prior to the Cessation of Affiliation, was actually maintained
by one or more of the entities that constitute the Employer (as determined under
the employer affiliation rules described in Regulation §1.415(a)-1(f)(1) and
(2)), and immediately after


Post EGTRRA Amendment    Page 19 of 41    July 2008

--------------------------------------------------------------------------------



the Cessation of Affiliation, is not actually maintained by any of the entities
that constitute the Employer (as determined under the employer affiliation rules
described in Regulation §1.415(a)-1(f)(1) and (2)). For purposes of this
paragraph, the term "Cessation of Affiliation" means the event that causes an
entity to no longer be aggregated with one or more other entities as a single
Employer under the employer affiliation rules described in Regulation
§1.415(a)-1(f)(1) and (2) (such as the sale of a subsidiary outside a controlled
group), or that causes a plan to not actually be maintained by any of the
entities that constitute the Employer under the employer affiliation rules of
Regulation §1.415(a)-1(f)(1) and (2) (such as a transfer of plan sponsorship
outside of a controlled group).
(4)
Predecessor Employer. For purposes of Code §415 and Regulations promulgated
thereunder, a former employer is a predecessor employer with respect to a
Participant in the Plan maintained by the Employer if the Employer maintains the
Plan under which the Participant had accrued a benefit while performing services
for the former employer (for example, the Employer assumed sponsorship of the
former employer's plan, or the Plan received a transfer of benefits from the
former employer's plan), but only if that benefit is provided under the Plan
maintained by the Employer. In applying the limitations of Code §415 to a
Participant in the Plan maintained by the Employer, the Plan must take into
account benefits provided to the Participant under plans that are maintained by
the predecessor employer and that are not maintained by the Employer; the
Employer and predecessor employer constituted a single Employer under the rules
described in Regulation §1.415(a)-1(f)(1) and (2) immediately prior to the
cessation of affiliation (as if they constituted two, unrelated employers under
the rules described in Regulation §1.415(a)-1(f)(1) and (2) immediately after
the cessation of affiliation) and cessation of affiliation was the event that
gives rise to the predecessor employer relationship, such as a transfer of
benefits or plan sponsorship. However, with respect to the Employer of the
Participant, a former entity that antedates the Employer is a predecessor
employer with respect to the Participant if, under the facts and circumstances,
the Employer constitutes a continuation of all or a portion of the trade or
business of the former entity. This occurs where formation of the Employer
constitutes a mere formal or technical change in the employment relationship and
continuity otherwise exists in the substance and administration of the business
operations of the former entity and the Employer.

(5)
Nonduplication. In applying the limitations of Code §415 to the Plan maintained
by an Employer, if the Plan is aggregated with another plan pursuant to the
aggregation rules of this Section, then a Participant's benefits are not counted
more than once in determining the Participant's aggregate Annual Additions,
pursuant to the rules of Regulation §1.415(f)-1(d)(1).

(6)
Previously Unaggregated Plans. The following rule applies to situations in which
two or more existing plans, which previously were not required to be aggregated
pursuant to Code §415(f), are aggregated during a particular Limitation Year
and, as a result, the limitations of Code §415(b) or (c) are exceeded for that
Limitation Year. Two or more Defined Contribution Plans that are not required to
be aggregated pursuant to Code §415(f) as of the first day of a Limitation Year
satisfy the requirements of Code §415 with respect to a Participant for the
Limitation Year if they are aggregated later in that Limitation Year, provided
that no Annual Additions are credited to the Participant's Account after the
date on which the plans are required to be aggregated.

(7)
Multiple Plan Fraction. The provisions of Code §415(e) shall not apply to this
Plan for Limitation Years beginning on or after January 1, 2000 (or, if later,
the first day of the Limitation Year in which Code §415(e) is not applicable to
the Plan in whole or in part, pursuant to the provisions of the prior Plan
document or separate Plan amendment).


Post EGTRRA Amendment    Page 20 of 41    July 2008

--------------------------------------------------------------------------------



(c)
Definitions. As used in this Section and for all Plan purposes, the following
words and phrases have the following meanings:

(1)
Annual Additions. The term "Annual Additions" means the sum of the following
amounts credited to a Participant's Account for the Limitation Year:

(A)
Amounts That Are Included. The following amounts are included as Annual
Additions: (i) Employer contributions, even if such contributions are Excess
Contributions (as described in Code §401(k)(8)(B)) or Excess Aggregate
Contributions (as described in Code §401(m)(6)(B)), or such Excess Contributions
or Excess Aggregate Contributions are corrected through distribution; (ii)
Employee Contributions, including Mandatory Employee Contributions (as defined
in Code §411(c)(2)(C) and the Regulations thereunder) and Voluntary Employee
Contributions; (iii) Forfeitures; (iv) contributions allocated to any individual
medical account, as defined in Code §415(1)(2), which is part of a pension or
annuity plan established pursuant to Code §401(h) and maintained by the
Employer; (v) amounts attributable to post-retirement medical benefits allocated
to a separate account for a Key Employee (any Employee who, at any time during
the plan year or any preceding plan year, is or was a Key Employee pursuant to
Code §419A(d)), maintained by the Employer; and (vi) effective as of the first
day of the first Limitation Year beginning on or after July 1, 2007, the
difference between the value of any assets transferred to the Plan and the
consideration, where an Employee or the Employer transfers assets to the Plan in
exchange for consideration that is less than the fair market value of the assets
transferred to the Plan.

(B)
Amounts That Are Not Included. Notwithstanding subparagraph (A), a Participant's
Annual Additions do not include the following: (i) the restoration of an
Employee's accrued benefit by the Employer under Code §411(a)(3)(D) or Code
§411(a)(7)(C) or resulting from the repayment of cashouts (as described in Code
§415(k)(3)) under a governmental plan (as defined in Code §414(d)) for the
Limitation Year in which the restoration occurs, regardless of whether the Plan
restricts the timing of repayments to the maximum extent allowed by Code
§411(a); (ii) Catch-Up Contributions made under Code §414(v) and Regulation
§1.414(v)-1; (iii) effective as of the first day of the first Limitation Year
beginning on or after July 1, 2007, a Restorative Payment that is allocated to a
Participant's Account. For purposes of this clause, the term "Restorative
Payment" means a payment made to restore some or all of the Plan's losses
resulting from an action (or a failure to act) by a fiduciary for which there is
reasonable risk of liability for breach of a fiduciary duty (other than a breach
of fiduciary duty arising from failure to remit contributions to the Plan) under
ERISA or under other applicable federal or state law, where Participants who are
similarly situated are treated similarly with respect to the payments. This
includes payments to the Plan made pursuant to a Department of Labor order, the
Department of Labor's Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified Defined Contribution
Plan. Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under Title I of ERISA are not
Restorative Payments and generally constitute contributions that give rise to
Annual Additions; (iv) Excess Elective Deferrals that are distributed in
accordance with Regulation §1.402(g)-1(e)(2) or (3); (v) Rollover Contributions
(as described in Code §401(a)(31), §402(c)(1), §403(a)(4), §403(b)(8),
§408(d)(3), and §457(e)(16)); (vi) repayments of loans made to a Participant
from the Plan; (vii) repayments of prior Plan distributions described in Code
§411(a)(7)(B) (in accordance with Code §411


Post EGTRRA Amendment    Page 21 of 41    July 2008

--------------------------------------------------------------------------------



(a)(7)(C)) and Code §411(a)(3)(D) or repayment of contributions to a
governmental plan (as defined in Code §414(d)) as described in Code §415(k)(3);
(viii) Transfer Contributions from a qualified plan to a Defined Contribution
Plan; (ix) the reinvestment of dividends on Employer securities under an
employee stock ownership plan pursuant to Code §404(k)(2)(A)(iii)(II); and (x)
Employee contributions to a qualified cost of living arrangement within the
meaning of Code §415(k)(2)(B).
(2)
Code §415(c)(3) Compensation. The term "Code §415(c)(3) Compensation" means, for
the specific purposes and as elected by the Sponsoring Employer in the Election
Form, either Form W-2 Compensation, Code §3401 Compensation, Safe Harbor Code
§415 Compensation, or Statutory Code §415 Compensation during the entire
Compensation Determination Period that statutorily applies, subject to the
following rules:

(A)
Exclusions to Compensation Do Not Apply. Code §415(c)(3) Compensation includes
any amounts that may be excluded from Compensation for purposes of allocation
purposes.

(B)
Inclusion of Certain Amounts. Code §415(c)(3) Compensation includes any Elective
Deferral as defined in Code §402(g)(3) and any amount which is contributed or
deferred by the Employer at the election of the Employee which are not
includible in gross income by reason of Code §125 (and Deemed Code §125
Compensation), Code §132(f)(4), or Code §457.

(C)
Treatment of Post-Severance Compensation. Effective January 1, 2005, Code
§415(c)(3) Compensation includes Post-Severance Compensation.

(D)
Code §401(a)(17) Annual Compensation Limit. Effective as of the first day of the
first Limitation Year beginning on or after July 1, 2007, Code §415(c)(3)
Compensation for any Limitation Year shall not exceed the Code §401(a)(17)
Compensation Limit that applies to that Limitation Year. If the Limitation Year
is not the calendar year, then the Code §401(a)(17) Compensation Limit that
applies to such Limitation Year is the Code §401(a)(17) Compensation Limit in
effect for the respective calendar year in which such Limitation Year begins.

(E)
Compensation Earned in Limitation Year but Paid in Next Limitation Year. If
elected by the Sponsoring Employer in the Election Form, then effective as of
the first day of the first Limitation Year beginning on or after July 1, 2007,
Code §415(c)(3) Compensation for any Limitation Year will include any amounts
earned during that Limitation Year but not paid during that Limitation Year
solely because of the timing of pay periods and pay dates if (i) these amounts
are paid during the first few weeks of the next Limitation Year; (ii) the
amounts are included on a uniform and consistent basis with respect to all
similarly situated Employees; and (iii) no Code §415(c)(3) Compensation is
included in more than one Limitation Year.

(3)
Defined Contribution Plan. The term "Defined Contribution Plan" means a defined
contribution plan within the meaning of Code §414(i) (including the portion of a
plan treated as a defined contribution plan under the rules of Code §414(k))
that is (A) a plan described in Code §401(a) which includes a trust which is
exempt from tax under Code §501(a); (B) an annuity plan described in Code
§403(a); (C) a simplified employee pension described in Code §408(k); (D) an
arrangement which is treated as a Defined Contribution Plan for purposes of this
Section, Code §415 and the Regulations promulgated thereunder, according to the
following rules: (i) Mandatory Employee Contributions (as defined in Code
§411(c)


Post EGTRRA Amendment    Page 22 of 41    July 2008

--------------------------------------------------------------------------------



(2)(C) and Regulation §1.411(c)-1(c)(4), regardless of whether the Plan is
subject to the requirements of Code §411) to a defined benefit plan, are treated
as contributions to a Defined Contribution Plan. For this purpose, contributions
that are picked up by the Employer as described in Code §414(h)(2) are not
considered Employee Contributions; (ii) contributions allocated to any
individual medical benefit account which is part of a pension or annuity plan
established pursuant to Code §401(h) are treated as contributions to a Defined
Contribution Plan pursuant to Code §415(l)(1); (iii) amounts attributable to
post-retirement medical benefits allocated to an account established for a Key
Employee (any Employee who, at any time during the plan year or any preceding
plan year, is or was a Key Employee pursuant to Code §419A(d)(1)) are treated as
contributions to a Defined Contribution Plan pursuant to Code §419A(d)(2); and
(iv) Annual Additions under an annuity contract described in Code §403(b) are
treated as Annual Additions under a Defined Contribution Plan.
(4)
Safe Harbor Code §415 Compensation. The term "Safe Harbor Code §415
Compensation" means an Employee's compensation determined under Regulation
§1.415(c)-2(d)(2), to wit: the Employee's wages, salaries, fees for professional
services, and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Employer maintaining the Plan, to the extent that the
amounts are includible in gross income (or to the extent amounts would have been
received and includible in gross income but for an election under Code §125(a),
132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)). These amounts include,
but are not limited to, commissions paid to salespersons, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a non-accountable plan as described in Regulation §1.62-2(c);
and in the case of an Employee who is an Employee within the meaning of Code
§401(c)(1) and Regulations promulgated under Code §401(c)(1), the Employee's
Earned Income (as described in Code §401(c)(2) and Regulations promulgated under
Code §401(c)(2)), plus amounts deferred at the election of the Employee that
would be includible in gross income but for the rules of Code §402(e)(3),
402(h)(1)(B), 402(k), or 457(b); An Employee's Safe Harbor Code §415
Compensation will be determined in accordance with the following provisions:

(A)
Exclusion of Certain Amounts. Safe Harbor Code §415 Compensation does not
include (1) Contributions (other than elective contributions described in Code
§402(e)(3), §408(k)(6), §408(p)(2)(A)(i), or §457(b)) made by the Employer to a
plan of deferred compensation (including a simplified employee pension described
in Code §408(k) or a simple retirement account described in Code §408(p), and
whether or not qualified) to the extent that the contributions are not
includible in the gross income of the Employee for the taxable year in which
contributed. In addition, any distributions from a plan of deferred compensation
(whether or not qualified) are not considered Safe Harbor Code §415
Compensation, regardless of whether such amounts are includible in the gross
income of the Employee when distributed. However, any amounts received by an
Employee pursuant to a nonqualified unfunded deferred compensation plan are Safe
Harbor Code §415 Compensation in the year the amounts are actually received, but
only to the extent such amounts are includible in the Employee's gross income;
(2) Amounts realized from the exercise of a non-statutory option (which is an
option other than a statutory option as defined in Regulation §1.421-1(b)), or
when restricted stock or other property held by an Employee either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture
pursuant to Code §83 and Regulations promulgated under Code §83); (3) Amounts
realized from the sale, exchange, or other disposition of stock acquired under a
statutory stock option (as defined in Regulation §1.421-1(b)); (4) Other amounts
that receive special tax benefits, such


Post EGTRRA Amendment    Page 23 of 41    July 2008

--------------------------------------------------------------------------------



as premiums for group term life insurance (but only to the extent that the
premiums are not includible in the gross income of the Employee and are not
salary reduction amounts that are described in Code §125); and (5) Other items
of remuneration that are similar to any of the items listed in clauses (1)
through (4) of this paragraph.
(B)
Inclusion of Certain Amounts. Safe Harbor Code §415 Compensation includes any
Elective Deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (and Deemed Code §125
Compensation), Code §132(f)(4), or Code §457.

(C)
Treatment of Post-Severance Compensation. Effective January 1, 2005, Safe Harbor
Code §415 Compensation includes Post-Severance Compensation.

(5)
Statutory Code §415 Compensation. The term "Statutory Code §415 Compensation"
means, in applying the Code §415 limits, an Employee's compensation as
determined under Regulation §1.415(c)- 2(b) and (c), to wit:

(A)
Amounts Includable. Statutory Code §415 Compensation includes remuneration for
services of the following types: (1) The Employee's wages, salaries, fees for
professional services, and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Employer maintaining the Plan, to the extent that
the amounts are includible in gross income (or to the extent amounts would have
been received and includible in gross income but for an election under Code
§125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)). These amounts
include, but are not limited to, commissions paid to salespersons, compensation
for services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan as described in Regulation §1.62-2(c);
(2) In the case of an Employee who is an Employee within the meaning of Code
§401(c)(1) and Regulations promulgated under Code §401(c)(1), the Employee's
Earned Income (as described in Code §401(c)(2) and Regulations promulgated under
Code §401(c)(2)), plus amounts deferred at the election of the Employee that
would be includible in gross income but for the rules of Code §402(e)(3),
402(h)(1)(B), 402(k), or 457(b); (3) Amounts described in Code §104(a)(3),
105(a), or 105(h), but only to the extent that these amounts are includible in
the gross income of the Employee; (4) Amounts paid or reimbursed by the Employer
for moving expenses incurred by an Employee, but only to the extent that at the
time of the payment it is reasonable to believe that these amounts are not
deductible by the Employee under Code §217; (5) The value of a nonstatutory
option (which is an option other than a statutory option as defined in
Regulation §1.421-1(13)) granted to an Employee by the Employer, but only to the
extent that the value of the option is includible in the gross income of the
Employee for the taxable year in which granted; (6) The amount includible in the
gross income of an Employee upon making the election described in Code §83(b);
and (7) Amounts that are includible in the gross income of an Employee under the
rules of Code §409A or §457(f)(1)(A) or because the amounts are constructively
received by the Employee.

(B)
Exclusion of Certain Amounts. Statutory Code §415 Compensation does not include
(1) Contributions (other than elective contributions described in Code
§402(e)(3), §408(k)(6), §408(p)(2)(A)(i), or §457(b)) made by the Employer to a
plan of deferred compensation (including a simplified employee pension described
in Code §408(k) or a simple retirement account described in Code §408(p), and


Post EGTRRA Amendment    Page 24 of 41    July 2008

--------------------------------------------------------------------------------



whether or not qualified) to the extent that the contributions are not
includible in the gross income of the Employee for the taxable year in which
contributed. In addition, any distributions from a plan of deferred compensation
(whether or not qualified) are not considered Statutory Code §415 Compensation,
regardless of whether such amounts are includible in the gross income of the
Employee when distributed. However, any amounts received by an Employee pursuant
to a nonqualified unfunded deferred compensation plan are Statutory Code §415
Compensation in the year the amounts are actually received, but only to the
extent such amounts are includible in the Employee's gross income; (2) Amounts
realized from the exercise of a nonstatutory option (which is an option other
than a statutory option as defined in Regulation §1.421-1(b)), or when
restricted stock or other property held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture
pursuant to Code §83 and Regulations promulgated under Code §83); (3) Amounts
realized from the sale, exchange, or other disposition of stock acquired under a
statutory stock option (as defined in Regulation §1.421-1(b)); (4) Other amounts
that receive special tax benefits, such as premiums for group term life
insurance (but only to the extent that the premiums are not includible in the
gross income of the Employee and are not salary reduction amounts that are
described in Code §125); and (5) Other items of remuneration that are similar to
any of the items listed in clauses (1) through (4) of this paragraph.
(C)
Inclusion of Certain Amounts. Statutory Code §415 Compensation includes any
Elective Deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (and Deemed Code §125
Compensation), Code §132(f)(4), or Code §457.

(D)
Treatment of Post-Severance Compensation. Effective January 1, 2005, Statutory
Code §415 Compensation includes Post-Severance Compensation.

(6)
Post-Severance Compensation. The term "Post-Severance Compensation" means the
following amounts that would have been included in the definition of Code
§415(c)(3) Compensation if the amounts were paid prior to the Employee's
Termination of Employment and that are paid to the Employee by the later of 21/2
months after Termination of Employment or the end of the Limitation Year that
includes the Employee's date of Termination of Employment:

(A)
Regular Pay After Termination. Regular pay after Termination of Employment will
be considered Post-Severance Compensation if (i) the payment is regular
compensation for services during the Employee's regular working hours, or
compensation for services outside the Employee's regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
payments; and (ii) the payment would have been paid prior to Termination of
Employment if the Employee had continued in employment with the Employer.

(B)
Leave Cashouts and Deferred Compensation. If elected by the Sponsoring Employer
in the Election Form, then leave cashouts and deferred compensation will be
considered Post-Severance Compensation if the amount is either (i) payment for
unused accrued bona fide sick, vacation, or other leave, but only if the
Employee would have been able to use the leave if employment had continued; or
(ii) received by an Employee pursuant to a nonqualified unfunded deferred
compensation plan, but only if the payment would have been paid to the Employee
at the same time if the Employee had continued in employment with the Employer
and only to the extent that the payment is includible in the Employee's gross
income.


Post EGTRRA Amendment    Page 25 of 41    July 2008

--------------------------------------------------------------------------------



(C)
Imputed Compensation when Participant Becomes Disabled. If elected by the
Sponsoring Employer in the Election Form and a Participant in a Defined
Contribution Plan becomes permanently and totally disabled as defined in Code
§22(e)(3), then notwithstanding anything in the Plan or this Section to the
contrary, Code §415(c)(3) Compensation will be imputed during the time the
Participant is permanently and totally disabled. The rate that Code §415(c)(3)
Compensation will be imputed to such Participant is equal to the rate of Code
§415(c)(3) Compensation that was paid to the Participant immediately before
becoming permanently and totally disabled. The total period in which Code
§415(c)(3) Compensation will be imputed to a Participant in the Defined
Contribution Plan who becomes permanently and totally disabled will be
determined pursuant to a nondiscriminatory policy established by the
Administrator; however, if Code §415(c)(3) Compensation is imputed to a
Participant who is a Highly Compensated Employee pursuant to this paragraph,
then the continuation of any Non-Safe Harbor Non-Elective Contributions to such
Participant will be for a fixed or determinable period pursuant to Code
§415(c)(3)(C).

(D)
Continuation of Compensation while in Qualified Military Service. If elected by
the Sponsoring Employer in the Election Form, then notwithstanding anything in
the Plan or this Section to the contrary, Code §415(c)(3) Compensation includes
payments by the Employer to an individual who does not currently perform
services for the Employer by reason of qualified military service (as that term
is used in Code §414(u)(1)), to the extent those payments do not exceed the
amounts the individual would have received if the individual had continued to
perform services for the Employer rather than entering qualified military
service.

2.6.
Vesting of Non-Safe Harbor Non-Elective Contribution Accounts. If elected by the
Sponsoring Employer in the Election Form, then this Section is effective as of
the first day of the first Plan Year beginning after December 31, 2006. This
Section applies to the Non-Safe Harbor Non-Elective Contribution Accounts of the
Plan, subject to the following rules and provisions:

(a)
Participants to Whom the Post-2006 Vesting Schedule Relates. As elected by the
Sponsoring Employer in the Election Form, the Post-2006 Vesting Schedule applies
to the Non-Safe Harbor Non-Elective Contribution Account of either: (1) any
Participant who completes an Hour of Service during any Plan Year beginning
after December 31, 2006; or (2) any Participant (regardless of whether such
Participant has Terminated Employment) who has a Non-Safe Harbor Non-Elective
Contribution Account balance during any Plan Year beginning after December 31,
2006 and whose Non-Safe Harbor Non-Elective Contribution Account has not become
subject to the Forfeiture provisions of the Plan prior to the first day of the
first Plan Year beginning after December 31, 2006.

(b)
Account Balances to Which the Post-2006 Vesting Schedule Relates. As elected by
the Sponsoring Employer in the Election Form, the Post-2006 Vesting Schedule
applies to either (1) the entire Non-Safe Harbor Non-Elective Contribution
Account; or (2) the portion of the Non-Safe Harbor Non-Elective Contribution
Account to which is allocated Non-Safe Harbor Non-Elective Contributions,
Forfeitures, and earnings for Plan Years beginning after December 31, 2006 (and
subsequent earnings attributable to such allocations). The portion of the
Non-Safe Harbor Non-Elective Contribution Account to which was allocated
Non-Safe Harbor Non-Elective Contributions, Forfeitures, and earnings for Plan
Years beginning prior to January 1, 2007 (and subsequent earnings attributable
to such allocations) will remain subject to the Pre-2007 Vesting Schedule
without regard to this Section or the Vesting schedule selected in the current
Plan document that applies to Non-Safe Harbor Non-Elective Contribution
Accounts.

(c)
Protection of Participant's Vested Interest. This Section will not directly or
indirectly reduce a Participant's Vested Interest in his or her Non-Safe Harbor
Non-Elective Contribution Account.


Post EGTRRA Amendment    Page 26 of 41    July 2008

--------------------------------------------------------------------------------



Notwithstanding the foregoing, in the case of an Employee who is a Participant
as of the later of (1) the date that this Section is adopted or (2) the date
that this Section becomes effective, the Participant's Vested Interest in his or
her Non-Safe Harbor Non-Elective Contribution Account determined as of such date
will not be less than the Participant's Vested Interest in his or her Non-Safe
Harbor Non-Elective Contribution Account computed by using the Pre-2007 Vesting
Schedule.
(d)
Participant's Special Election. Any Participant with at least three Years of
Service or 1-Year Periods of Service, as applicable, for Vesting purposes may,
by filing a written request with the Administrator, elect to have the Vested
Interest in his or her Non-Safe Harbor Non-Elective Contribution Account
computed by using the Pre-2007 Vesting Schedule. A Participant who fails to make
an election will have the Vested Interest in his or her Non-Safe Harbor
Non-Elective Contribution Account computed by using the Post-2006 Vesting
Schedule. The period in which the election may be made will begin on the date
that this Section is adopted or is deemed to have been made and will end on the
latest of (1) sixty days after this Section is adopted; (2) sixty (60) days
after this Section becomes effective; or (3) sixty days after the Participant is
given written notice of this Section by the Sponsoring Employer or
Administrator. However, no election need be provided to any Participant whose
Vested percentage on and after the first day of the first Plan Year beginning
after December 31, 2006, at any time is not less than the Vested percentage
computed by using the Pre-2007 Vesting Schedule. Notwithstanding anything in
this Section to the contrary, a Participant with at least three Years of Service
or 1-Year Periods of Service, as applicable, for Vesting purposes will be
provided at all times with a Vested percentage of his or her Non-Safe Harbor
Non-Elective Contribution Account that is not less than the Vested percentage of
his or her Non-Safe Harbor Non-Elective Contribution Account computed by using
Post-2006 Vesting Schedule and the Vesting percentage of his or her Non-Safe
Harbor Non-Elective Contribution Account computed by using the Pre-2007 Vesting
Schedule.

(e)
Application of this Section to the Participant's Account. If the Plan is a
profit sharing volume submitter plan, a money purchase volume submitter plan, or
a target benefit volume submitter plan, then the "Employer's contribution" is
substituted for the "Non-Safe Harbor Non-Elective Contribution;" and the
"Participant's Account" is substituted for the "Non-Safe Harbor Non-Elective
Contribution Account" throughout this Section. Furthermore, if the Plan had
Prevailing Wage Accounts that did not comply with the Vesting requirements of
PPA§ 904 as of the first day of the first Plan Year beginning after December 31,
2006, then the "Prevailing Wage Contribution" is substituted for the "Non-Safe
Harbor Non-Elective Contribution;" and the "Prevailing Wage Account" is
substituted for the "Non-Safe Harbor Non-Elective Contribution Account"
throughout this Section

(f)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Post-2006 Vesting Schedule. The term "Post-2006 Vesting Schedule" means the
Vesting schedule that applies to the Non-Safe Harbor Non-Elective Contribution
Accounts as set forth in the Plan document.

(2)
PPA. The term "PPA" means the Pension Protection Act of 2006.

(3)
Pre-2007 Vesting Schedule. The term "Pre-2007 Vesting Schedule" means the
Vesting schedule that applied to the Non-Safe Harbor Non-Elective Contribution
Accounts which was enumerated in the prior Plan document. As elected by the
Sponsoring Employer in the Election Form, the Pre-2007 Vesting Schedule was
either subparagraphs (A), (B) or (C) below:


Post EGTRRA Amendment    Page 27 of 41    July 2008

--------------------------------------------------------------------------------



(A)    7 Year Graded.
1 Year/Period of Service
2 Years/Periods of Service
3 Years/Periods of Service
4 Years/Periods of Service
5 Years/Periods of Service
6 Years/Periods of Service
7 Years/Periods of Service


0% Vested Interest
0% Vested Interest
20% Vested Interest
40% Vested Interest
60% Vested Interest
80% Vested Interest
100% Vested Interest
(B)    5 Year Cliff.
1 Year/Period of Service
2 Years/Periods of Service
3 Years/Periods of Service
4 Years/Periods of Service
5 Years/Periods of Service
0% Vested Interest
0% Vested Interest
0% Vested Interest
0% Vested Interest
100% Vested Interest
(C)    Other.  A Participant's Non-Safe Harbor Non-Elective Contribution Account
will be Vested in accordance with the schedule selected in the Election Form,
provided that any schedule selected for a non-Top Heavy Plan Year must be at
least as favorable as either the 7 Year Graded Vesting schedule or the 5 Year
Cliff Vesting schedule of set forth in (A) or (B) above.

2.7.
Diversification. If all or a portion of a Participant's Account is invested in
Employer Securities on or after the first day of the first Plan Year beginning
after December 31, 2006, then this Section is effective as of the first day of
the first Plan Year beginning after December 31, 2006, and the Plan is subject
to the following:

(a)
General Divestment Provisions. Subject to paragraph (b) below, the Participant
(and the Participant's Beneficiary who has an account in the Plan with respect
to which the Beneficiary is entitled to exercise the rights of the Participant)
may elect to divest the Participant's Account of Employer Securities and
reinvest the proceeds in alternative investment options described in paragraph
(c) below. Notice must be given to Participants and/or Beneficiaries not later
than 30 days prior to the date on which they will have the right to divest
Employer Securities. Furthermore, this paragraph applies to a Participant's
Voluntary Employee Contribution Account, Mandatory Employee Contribution
Account, and/or Elective Deferral Account, if applicable to the Plan, without
applying the restrictions of paragraph (b).

(b)
Special Restrictions and Conditions on Employer Contributions (Other Than
Elective Deferrals). Special restrictions and conditions apply to a
Participant's Account attributable to Employer contributions (other than a
Participant's Elective Deferral Account) that are invested in Employer
Securities:

(1)
Individuals Who Are Affected. The individuals who will have the right to divest
a Participant's Account of amounts attributable to Employer contributions (other
than Elective Deferrals) that are invested in Employer Securities will be
limited to the following: (A) a Participant who has completed at least three (3)
Years of Service or 1-Year Periods of Service, as applicable; (B) a Beneficiary
of a Participant who has completed at least three (3) Years of Service or 1-Year
Periods of Service, as applicable; and (C) a Beneficiary of a deceased
Participant.

(2)
Employer Securities Acquired on or After January 1, 2007. To the extent that all
or a portion of a Participant's Account attributable to Employer contributions
(other than a Participant's Elective Deferral Account) consists of Employer
Securities that were acquired in a Plan Year beginning on or after January 1,
2007, the divestment requirements will apply to the total amount of the Employer
Securities acquired with such Employer contributions.

(3)
Employer Securities Acquired Before January 1, 2007. To the extent that all or a
portion of a Participant's Account attributable to Employer contributions (other
than a Participant's Elective Deferral Account) consists of Employer Securities
acquired in a Plan Year beginning before January 1, 2007, the divestment
requirements only apply to a portion of the Employer


Post EGTRRA Amendment    Page 28 of 41    July 2008

--------------------------------------------------------------------------------



Securities acquired with such Employer contributions. Such portion will be equal
to 33% of such Employer Securities for the first Plan Year, 66% for the second
such Plan Year, and 100% for the third Plan Year.
(4)
Restrictions Applied Separately to Each Class of Employer Securities. The
special restrictions and conditions of this paragraph (b) will be applied
separately with respect to each class of Employer Securities held in the
Participant's Account. Furthermore, the special restrictions and conditions of
this paragraph (b) will not apply to the extent that a Participant has attained
age 55 or completed at least three (3) Years of Service or 1-Year Periods of
Service, as applicable, before the first Plan Year beginning after December 31,
2005; instead, paragraph (a) will apply.

(c)
Alternative Investment Options. The Plan will offer at least three (3)
investment options other than Employer Securities, to which a Participant or, if
applicable, his or her Beneficiary can direct the proceeds from the divestment
of Employer Securities. Each investment option will be diverse from the other
investment options, having materially different risk and return characteristics.
The divestment direction can be limited to periodic, reasonable opportunities no
less frequently than quarterly, in accordance with procedures set forth by the
Administrator. The Plan will not impose restrictions or conditions with respect
to the investment of Employer Securities which are not imposed on the investment
of other assets of the Plan, except as required by securities laws or other
Regulations.

(d)
Definitions. As used in this Section, the term "Employer Securities" means
employer securities as defined ERISA §407(d)(1) that are readily tradable on an
established securities market.

2.8.
Calculation of Gap Period Income for Excess Elective Deferrals. If the Plan is a
Code §401(k) Plan, then this Section is effective for distributions of Excess
Elective Deferrals (as defined in Code §402(g)(2)(A)) in taxable years beginning
on or after January 1, 2007, and will apply to Excess Elective Deferrals that
occur in taxable years beginning on or after January 1, 2006. Excess Elective
Deferrals will be adjusted for any income or loss up to the end of the Plan Year
and during the end of the Plan Year and the actual date of distribution (the
"gap period"), until repealed by any Regulation, IRS pronouncement, or statute.
Any adjustment for income or loss during the gap period will be allocated in a
consistent manner to all Participants and to all corrective distributions of
Excess Elective Deferrals made for the Plan Year, and will be the amount
determined by one of the methods set forth in paragraphs (a), (b) or (c), as
elected by the Administrator:

(a)
Method 1. The amount determined by multiplying the income or loss allocable to
the Participant's Elective Deferrals for the taxable year and the gap period, by
a fraction, the numerator of which is the Participant's Excess Elective
Deferrals for the taxable year and the denominator of which is the Participant's
Elective Deferral Account balance as of the beginning of the Participant's
taxable year plus any Elective Deferrals allocated to the Participant during the
taxable year and the gap period.

(b)
Method 2. The sum of (1) and (2) as follows: (1) the amount determined by
multiplying the income or loss allocable to the Participant's Elective Deferrals
for the taxable year, by a fraction, the numerator of which is the Participant's
Excess Elective Deferrals for the taxable year and the denominator of which is
the Participant's Elective Deferral Account balance as of the beginning of the
Participant's taxable year plus any Elective Deferrals allocated to the
Participant during such taxable year; plus (2) the amount of gap period income
or loss equal to 10% of the amount determined under clause (1) above multiplied
by the number of whole months between the end of the Participant's taxable year
and the distribution date, counting the month of distribution if the
distribution occurs after the 15th day of such month.

(c)
Method 3. The amount determined by any reasonable method of allocating income or
loss to the Participant's Excess Elective Deferrals for the taxable year and for
the gap period, provided the method used is the same method used for allocating
income or losses to the Participant's Account (or any sub-account of the
Participant's Account). This Plan will not fail to use a reasonable method for


Post EGTRRA Amendment    Page 29 of 41    July 2008

--------------------------------------------------------------------------------



computing the income allocable to excess deferrals merely because the income
allocable to such excess deferrals is determined on a date that is no more than
7 days before the distribution.
2.9.
Rollover by a Non-Spouse Designated Beneficiary. If elected by the Sponsoring
Employer in the Election Form, then this Section is effective as of the
effective date elected in the Election Form. A Beneficiary who (a) is other than
the Participant's Spouse and (b) is considered to be a Designated Beneficiary
under Code §401(a)(9)(E) (known as a "Non-Spouse Designated Beneficiary") may
establish an individual retirement account under Code §408(a) or an individual
retirement annuity under Code §408(b) (known as an "Inherited IRA") into which
all or a portion of a death benefit (to which such Non-Spouse Designated
Beneficiary is entitled) can be transferred in a direct trustee-to trustee
transfer (a direct rollover). Notwithstanding the above, any amount payable to a
Non-Spouse Designated Beneficiary that is deemed to be a required minimum
distribution pursuant to Code §401(a)(9) may not be transferred into such
Inherited IRA. The Non-Spouse Designated Beneficiary may deposit into such
Inherited IRA all or any portion of the death benefit that is deemed to be an
eligible rollover distribution (but for the fact that the distribution is not an
eligible rollover distribution because the distribution is being paid to a
Non-Spouse Designated Beneficiary). In determining the portion of such death
benefit that is considered to be a required minimum distribution that must be
made from the Inherited IRA, the Non-Spouse Designated Beneficiary may elect to
use either the 5-year rule or the life expectancy rule, pursuant to Regulation
§1.401(a)(9)-3, Q&A-4(c). Any distribution made pursuant to this Section is not
subject to the direct rollover requirements of Code §401(a)(31), the notice
requirements of Code §402(f), or the mandatory withholding requirements of Code
§3405(c). If a Non-Spouse Designated Beneficiary receives a distribution from
the Plan, then the distribution is not eligible for the "60-day" rollover rule,
which is available to a Beneficiary who is a Spouse. If the Participant's
Non-Spouse Designated Beneficiary is a trust, then the Plan may make a direct
rollover to an IRA on behalf of the trust, provided the trust satisfies the
requirements to be a Designated Beneficiary within the meaning of Code
§401(a)(9)(E).

2.10.
Money Purchase or Target Benefit Plan In-Service Distributions. If the Plan is
either a money purchase plan or a target benefit plan and if elected by the
Sponsoring Employer in the Election Form, then this Section is effective as of
the effective date elected in the Election Form. A Participant who has attained
the Age that is elected by the Sponsoring Employer in the Election Form and who
has not yet Terminated Employment may elect to receive a distribution of his or
her Vested Account Balance.

2.11.
Qualified Default Investment Alternative. If the Plan has an Eligible Automatic
Contribution Arrangement as described in Code §414(w)(3), then this Section is
effective as of the date of the Eligible Automatic Contribution Arrangement
(unless an earlier effective date is elected in the Election Form). If the prior
sentence does not apply to the Plan and if elected by the Sponsoring Employer in
the Election Form, then this Section is effective as of the date elected in the
Election Form. If the Plan gives Participants or Beneficiaries the opportunity
to direct the investment of any assets in the Participant's Account (or any
sub-account) and if any Participant or Beneficiary does not direct the
investment of such assets, then such assets in the Participant's Account (or
such sub¬account(s)) will be invested in a Qualified Default Investment
Alternative ("QDIA"), subject to the following:

(a)
Transfer from QDIA. Any Participant or Beneficiary on whose behalf assets are
invested in a QDIA may transfer, in whole or in part, such assets to any other
investment alternative available under the Plan with a frequency consistent with
that afforded to a Participant or Beneficiary who elected to invest in the QDIA,
but not less frequently than once within any 3-month period.

(1)
No Fees During First 90 Days. A Participant's or Beneficiary's election to make
such transfer from the QDIA during the 90-day period beginning on the date of
the first investment in a QDIA on behalf of a Participant or Beneficiary or, if
the Participant has the opportunity to receive a Permissible Withdrawal, a
Permissible Withdrawal during the 90-day period beginning on the date of the
Participant's first Elective Deferral under Code §414(w)(2)(B), will not be
subject to any restrictions, fees or expenses (including surrender charges,
liquidation or exchange fees, redemption fees and similar expenses charged in
connection


Post EGTRRA Amendment    Page 30 of 41    July 2008

--------------------------------------------------------------------------------



with the liquidation of, or transfer from, the investment), except as permitted
in Department of Labor Regulation §2550.404c-5(c)(5)(ii)(B).
(2)
Limited Fees after First 90 Days. Following the end of the 90-day period
described in paragraph (1), any transfer from the QDIA or, if the Participant
has the opportunity to receive a Permissible Withdrawal, a Permissible
Withdrawal, will not be subject to any restrictions, fees or expenses not
otherwise applicable to a Participant or Beneficiary who elected to invest in
that QDIA.

(b)
Broad Range of Investment Alternatives. The Plan must offer a "broad range of
investment alternatives" within the meaning of Department of Labor Regulation
§2550.404c-1(b)(3).

(c)
Materials Must Be Provided. A fiduciary must provide to a Participant or
Beneficiary the materials in Department of Labor Regulation
§2550.404c-1(b)(2)(i)(B)(1)(viii) and (ix) and Department of Labor Regulation
§404c-1(b)(2)(i)(B)(2) relating to a Participant's or Beneficiary's investment
in a QDIA.

(d)
Content and Timing of Notice. The following provisions apply to the notice
required by a QDIA:

(1)
Manner and Content. Such notice must be written in a manner calculated to be
understood by the average Participant, and must contain the following: (A) a
description of the circumstances under which assets in the Participant's Account
(or any sub-account of the Participant's Account) of a Participant or
Beneficiary may be invested on behalf of the Participant or Beneficiary in a
QDIA; and, if applicable, an explanation of the circumstances under which
Elective Deferrals will be made on behalf of a Participant, the percentage of
such Elective Deferrals, and the right of the Participant to elect not to have
such Elective Deferrals made on the Participant's behalf (or to elect to have
such Elective Deferrals made at a different percentage); (B) an explanation of
the right of Participants and Beneficiaries to direct the investment of assets
in their Participant's Accounts (or any sub-accounts of the Participant's
Account); (C) a description of the QDIA, including a description of the
investment objectives, risk and return characteristics (if applicable), and fees
and expenses attendant to the QDIA; (D) a description of the right of the
Participants and Beneficiaries on whose behalf assets are invested in a QDIA to
direct the investment of those assets to any other investment alternative under
the Plan, including a description of any applicable restrictions, fees or
expenses in connection with such transfer; and (E) an explanation of where the
Participants and Beneficiaries can obtain investment information concerning the
other investment alternatives available under the Plan.

(2)
Timing. The Participant or Beneficiary on whose behalf an investment in a QDIA
may be made must be furnished such notice during the following periods: (A) at
least 30 days in advance of the Participant's Entry Date of the Plan (or any
component of the Plan in which a Participant's Account (or any sub-account of
the Participant's Account) may be invested in a QDIA); or at least 30 days in
advance of the date of any first investment in a QDIA on behalf of a Participant
or Beneficiary; or if the Participant has the opportunity to receive a
Permissible Withdrawal, on or before the Participant's Entry Date of the
Elective Deferral component of the Plan; and (B) within a reasonable period of
time of at least 30 days in advance of each subsequent Plan Year.

(e)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Eligible Automatic Contribution Arrangement. The term "Eligible Automatic
Contribution Arrangement" means the definition of Section 3.4 of this Amendment.


Post EGTRRA Amendment    Page 31 of 41    July 2008

--------------------------------------------------------------------------------



(2)
Permissible Withdrawal. The term "Permissible Withdrawal" means the definition
of Section 3.5 of this Amendment.

(3)
QDIA. The term "QDIA" means a qualified default investment alternative as
described in Department of Labor Regulation § 2550.404c-5, which is an
investment alternative available to Participants and Beneficiaries, subject to
the following rules:

(A)
No Employer Securities. The QDIA cannot hold or permit the acquisition of
Employer securities, except as permitted by Department of Labor Regulation
§2550.404c-5(e)(1)(ii);

(B)
Transfer Permitted. The QDIA permits a Participant or Beneficiary to transfer,
in whole or in part, his or her investment from the QDIA to any other investment
alternative available under the Plan, pursuant to the rules of Department of
Labor Regulation §2550.404c-5(c)(5);

(C)
Management. The QDIA is (i) managed by an investment manager, within the meaning
of ERISA §3(38), a Plan Trustee that meets the requirements of ERISA §3(38)(A),
(B) and (C), or the Sponsor Employer who is a named fiduciary within the meaning
of ERISA §402(a)(2); (ii) an investment company registered under the Investment
Company Act of 1940; or (iii) an investment product or fund described in
Department of Labor Regulation §2550.404c-5(e)(4)(iv) or (v).

(D)
Types of Permitted Investments. The QDIA is one of the following:

(i)
An investment fund product or model portfolio that applies generally accepted
investment theories, is diversified so as to minimize the risk of large losses
and that is designed to provide varying degrees of long-term appreciation and
capital preservation through a mix of equity and fixed income exposures based on
the Participant's age, target retirement date (such as Normal Retirement Age
under the Plan) or life expectancy, but is not required to take into account
risk tolerances, investments or other preferences of an individual Participant
or Beneficiary.

(ii)
An investment fund product or model portfolio that applies generally accepted
investment theories, is diversified so as to minimize the risk of large losses
and that is designed to provide long-term appreciation and capital preservation
through a mix of equity and fixed income exposures consistent with a target
level of risk appropriate for Participants of the Plan as a whole, but is not
required to take into account the age, risk tolerances, investments or other
preferences of an individual Participant or Beneficiary.

(iii)
An investment management service with respect to which a fiduciary, within the
meaning of Department of Labor Regulation §2550.404c-5(e)(3)(i), applying
generally accepted investment theories, allocates the assets of a Participant's
Account to achieve varying degrees of long-term appreciation and capital
preservation through a mix of equity and fixed income exposures, offered through
investment alternatives available under the Plan, based on the Participant's
age, target retirement date (such as Normal Retirement Age under the Plan) or
life expectancy, but is not required to take into account risk tolerances,
investments or other preferences of an individual Participant.


Post EGTRRA Amendment    Page 32 of 41    July 2008

--------------------------------------------------------------------------------



(iv)
An investment product or fund designed to preserve principal and provide a
reasonable rate of return, whether or not such return is guaranteed, consistent
with liquidity. Such investment product will seek to maintain, over the term of
the investment, the dollar value that is equal to the amount invested in the
product, and be offered by a State or federally regulated financial institution.
Such investment product or fund described in this paragraph shall constitute a
QDIA for not more than 120 days after the date of the first investment; or the
Participant's first Elective Deferral as determined under Code §414(w)(2)(B).

(v)
An investment product or fund designed to guarantee principal and a rate of
return generally consistent with that earned on intermediate investment grade
bonds, while providing liquidity for withdrawals by Participants and
Beneficiaries, including transfers to other investment alternatives. Such
investment product must meet the following requirements: [a] there are no fees
or surrender charges imposed in connection with withdrawals initiated by a
Participant or Beneficiary; and [b] principal and rates of return are guaranteed
by a State or federally regulated financial institution. Such product or fund
described herein will constitute a QDIA solely for purposes of assets invested
in such product or fund before December 24, 2007.

An investment fund product or model portfolio that meets the requirements of
this paragraph (4) may be offered through variable annuity or similar contracts,
common or collective trust funds, or pooled investment funds without regard to
whether such contracts or funds provide annuity purchase rights, investment
guarantees, death benefit guarantees, or other features ancillary to the
investment fund product or model portfolio.
2.12.
Modification to Normal Retirement Age. If the Plan is either a money purchase
plan or a target benefit plan and if elected by the Sponsoring Employer in the
Election Form, then the Plan is subject to the following:

(a)
Revised Normal Retirement Age. As elected by the Sponsoring Employer in the
Election Form, either:

(1)
Normal Retirement Age Enumerated in Plan. The definition of "Normal Retirement
Age" as set forth in the amended and restated Plan is effective as of the date
elected in the Election Form; or

(2)
Normal Retirement Age Amended by this Section. Effective as of the date elected
in the Election Form, the Plan's definition of "Normal Retirement Age" is
amended and means, as elected by the Sponsoring Employer in the Election Form,
either:

(A)
Age Only. The time that a Participant attains the Age that is elected by the
Sponsoring Employer in the Election Form.

(B)
Age and Participation. The later of (i) the time that a Participant attains the
Age that is elected by the Sponsoring Employer in the Election Form, or (ii) the
anniversary that is elected by the Sponsoring Employer in the Election Form of
becoming a Participant in the Plan.

(C)
Age and Years/Periods of Service. The later of (i) the time that a Participant
attains the Age elected by the Sponsoring Employer in the Election Form, or (ii)
the date the Participant is credited with at least the number of Years of
Service/Periods of


Post EGTRRA Amendment    Page 33 of 41    July 2008

--------------------------------------------------------------------------------



Service elected by the Sponsoring Employer in the Election Form; but in no event
later than the later of Age 65 or the 5th anniversary of becoming a Participant
in the Plan.
(D)
Other. The time elected by the Sponsoring Employer in the Election Form, but in
no event later than the later of (i) the time that a Participant attains Age 65,
or (ii) the 5th anniversary of becoming a Participant in the Plan.

(b)
Limited Exemption from Code §411(d)(6). Although either the amended Plan or this
Section, as applicable, has amended/amends the definition of "Normal Retirement
Age" to a later "Normal Retirement Age" under Regulation §1.401(a)-1(b)(2) which
may eliminate a right to an in-service distribution prior to the effective date
of the amended definition of "Normal Retirement Age," the Plan and this
Section do not violate Code §411(d)(6) pursuant to Regulation §1.411(d)-4,
Q&A-12 with respect to in-service distributions.

(c)
No Exemption from Other Code Provisions. The Plan and this Section are not
exempt from the requirements of Code §411(a)(10) (if this Section changes the
Plan's vesting rules) and/or Code §411(d)(6) (other than elimination of the
right to an in-service distribution prior to the amended Normal Retirement Age).
If elected by the Sponsoring Employer in the Election Form, then the Plan is
amended by the additional provision(s) as elected by the Sponsoring Employer in
the Election Form.

2.13.
Mid-Year Changes Permitted for Safe Harbor 401(k) Plan. If the Plan is a Safe
Harbor 401(k) Plan, then the Plan will continue to satisfy the requirements of
Code §401(k)(12) and will continue to be a Safe Harbor 401(k) Plan even if
mid-year design changes are implemented to permit Roth Elective Deferrals or to
amend the definition of financial hardship distributions under Notice 2007-7,
Part III. This Section does not implement such mid-year design changes but only
confirms the continuing status of the Plan as a Safe Harbor 401(k) Plan should
such mid-year Plan design changes occur pursuant to IRS Announcement 2007-59.


Post EGTRRA Amendment    Page 34 of 41    July 2008

--------------------------------------------------------------------------------



Article 3    
Post-EGTRRA Provisions Effective 2008
3.1.
Elimination of Gap Period Income for Excess Contributions. If elected by the
Sponsoring Employer in the Election Form, then this Section is effective as of
the date elected in the Election Form. Excess Contributions will be adjusted for
any income or loss up to the last day of the Plan Year, without regard to the
gap period (the period between the end of the Plan Year and the date of
distribution) or any adjustment for income or loss during the gap period.

3.2.
Elimination of Gap Period Income for Excess Aggregate Contributions. If elected
by the Sponsoring Employer in the Election Form, then this Section is effective
as of the date elected in the Election Form. Excess Aggregate Contributions will
be adjusted for any income or loss up to the last day of the Plan Year, without
regard to the gap period (the period between the end of the Plan Year and the
date of distribution) or any adjustment for income or loss during the gap
period.

3.3.
Qualified Automatic Contribution Arrangement. If elected by the Sponsoring
Employer in the Election Form, this Section establishes/memorializes a Qualified
Automatic Contribution Arrangement ("QACA") and is effective as of the date
elected in the Election Form, and the Plan is subject to the following
provisions:

(a)
QACA Contribution Requirement. The Employer will make a QACA Contribution as
elected by the Sponsoring Employer in the Election Form, to the Participants as
elected by the Sponsoring Employer in the Election Form. The QACA Contribution
is subject to the following rules and provisions:

(1)
Rules of QACA Matching Contribution. If the QACA Contribution is satisfied with
a QACA Matching Contribution, then the ratio of QACA Matching Contributions to
Elective Deferrals of any Participant who is a Highly Compensated Employee must
not exceed the ratio of QACA Matching Contributions to Elective Deferrals of any
Participant who is a Non-Highly Compensated Employee with Elective Deferrals at
the same percentage of Compensation as any Highly Compensated Employee. Also,
the ratio of a Participant's QACA Matching Contributions to the Participant's
Elective Deferrals may not increase as the amount of a Participant's Elective
Deferrals increases.

(2)
Plan to Which QACA Contribution Will Be Made. As elected by the Sponsoring
Employer in the Election Form, the QACA Contribution will be made to either (A)
this Plan; or (B) another plan as elected by the Sponsoring Employer in the
Election Form, so long as that other plan meets the requirements of Code
§401(k)(12)(F) and the Regulations thereunder.

(3)
QACA Contribution Subject to Withdrawal Restrictions. The QACA Contribution is
subject to the withdrawal restrictions set forth in Code §401(k)(2)(B) and
Regulation §1.401(k)-1(d).

(4)
QACA Contribution Must Not Be Used for Permitted Disparity Purposes. The QACA
Contribution will be met without regard to Code §401(1); furthermore, the QACA
Contribution will not be taken into account for purposes of Code §401(1).

(5)
Compensation for QACA Contribution Purposes. The term "Compensation" means, for
purposes of the QACA Contribution, an Employee's Form W-2 Compensation, Code
§3401 Compensation, or Safe Harbor Code §415 Compensation, as elected by the
Sponsoring Employer in the Election Form, for the Compensation Determination
Period as elected by the Sponsoring Employer in the Election Form, subject to
the following provisions:

(A)
Treatment of Elective Deferrals and Certain Other Amounts. Any Elective Deferral
as defined in Code §402(g)(3) and any amount which is contributed or


Post EGTRRA Amendment    Page 35 of 41    July 2008

--------------------------------------------------------------------------------



deferred by the Employer at the election of the Employee which are not
includible in gross income by reason of Code §125 (and if elected in the in the
Election Form, Deemed Code §125 Compensation), Code §132(f)(4), or Code §457
will be included in Compensation or will be excluded from Compensation, as
elected by the Sponsoring Employer in the Election Form.
(B)
Compensation Prior to Becoming a Participant. If the Sponsoring Employer elects
in the Election Form that Compensation received prior to becoming a Participant
is not taken in account for purposes of the QACA Contribution, then the Entry
Date of Section 2.2 when an Eligible Employee becomes a Participant in the
Elective Deferral component of the Plan will be used to determine the Entry Date
when an Eligible Employee becomes a Participant for purposes of the QACA
Contribution.

(C)
Compensation of Self-Employed Individuals. For purposes of the QACA
Contribution, the Compensation of a Self-Employed Individual is equal to his or
her Earned Income; however, such Compensation will not exceed the Code
§401(a)(17) Compensation Limit.

(D)
Code §401(a)(17) Compensation Limit. In determining Compensation for purposes of
the QACA Contribution, a Participant's Compensation for any Compensation
Determination Period will not exceed the Code §401(a)(17) Compensation Limit.

(E)
Compensation for QACA Contribution Must Comply With Code §414(s). Compensation
for QACA Contribution purposes excludes the amounts, if any, elected by the
Sponsoring Employer in the Election Form. However, such Compensation must
qualify as a nondiscriminatory definition of compensation under Code §414(s) and
the Regulations thereunder. Furthermore, no dollar limit, other than the Code
§401(a)(17) Compensation Limit, applies to the Compensation of a NHCE.

(b)
Vesting of QACA Contribution Account. A Participant's Vested Interest in a QACA
Contribution Account will be determined by the Vesting schedule elected by the
Sponsoring Employer in the Election Form. If the Counting of Hours Method is
used for Vesting purposes, then a Participant's Vested Interest will be based on
the Years of Service that are credited to such Participant. If the Elapsed Time
Method is used for Vesting purposes, then a Participant's Vested Interest will
be based on the 1-Year Periods of Service that are credited to the Participant.
If elected by the Sponsoring Employer in the Election Form, then in determining
a Participant's Vested Interest under this paragraph, a Participant's Years of
Service or 1-Year Periods of Service will be disregarded: (1) during any period
for which the Employer did not maintain this Plan or a predecessor plan; (2) if
the Counting of Hours Method is used for Vesting purposes, then before the
Vesting Computation Period in which the Participant attains Age 18; and/or (3)
if the Elapsed Time Method is used for Vesting purposes, then before the 1-Year
Period of Service in which the Participant attains Age 18. The Vesting schedules
available in the Election Form are:

(1)
100% Full and Immediate. A Participant's QACA Contribution Account will be 100%
Vested upon the Participant entering the Elective Deferral component of Plan and
at all times thereafter.

(2)
2 Year Cliff.     1 Year/Period of Service    0% Vested Interest    2
Years/Periods of Service    100% Vested Interest


Post EGTRRA Amendment    Page 36 of 41    July 2008

--------------------------------------------------------------------------------



(3)
Other. A Participant's QACA Contribution Account will be Vested in accordance
with the schedule selected in the Election Form, provided that the Participant's
QACA Contribution Account is 100% Vested upon the Participant being credited
with at least 2 Years/1-Year Periods of Service.

(c)
Usage of Forfeitures. If the QACA Contribution is subject to a Vesting schedule
other than 100% Vested upon the Participant entering the Elective Deferral
component of Plan and at all times thereafter, then with respect to any
Forfeiture of the non-Vested Interest in a Participant's QACA Contribution
Account, the Administrator may elect to use all or a portion of the Forfeitures
to pay administrative expenses incurred by the Plan. The portion that is not
used to pay administrative expenses may be used to restore previous Forfeitures
of Participants' Accounts as necessary and permitted pursuant to the provisions
of the Plan. As elected by the Sponsoring Employer in the Election Form, the
portion of the Forfeitures that are not used to pay administrative expenses and
are not used to satisfy the provisions of the previous sentence then either: (1)
will be used to reduce any Employer contribution or combination of Employer
contributions, as determined by the Administrator; or (2) will be added to any
Employer contribution or combination of Employer contributions, as determined by
the Administrator.

(d)
Exemption from ADP Test. Notwithstanding anything in the Plan or this Amendment
to the contrary, the Plan will be treated as meeting the ADP Test as set forth
in Code §401(k)(3)(A)(ii) in any Plan Year in which the Plan includes a
Qualified Automatic Contribution Arrangement pursuant to PPA §902(a), which
added Code §401(k)(13)(A).

(e)
Limited Exemption from ACP Test. Notwithstanding anything in the Plan or this
Amendment to the contrary, the Plan will be treated as having satisfied the ACP
Test under Code §401(m)(2) only with respect to the QACA Matching Contributions
in any Plan Year in which the Plan includes a Qualified Automatic Contribution
Arrangement pursuant to PPA §902(b), which revised Code §401(m)(12).

(f)
Limited Exemption from Top Heavy. Notwithstanding anything in the Plan or this
Amendment to the contrary, with respect to any Plan Year in which the
allocations of the Plan consist solely of (1) Elective Deferrals under a
Qualified Automatic Contribution Arrangement which meets the requirements of
Code §401(k)(13); and (2) either (A) QACA Non-Elective Contributions which meet
the requirements of Code §401(k)(13), or (B) QACA Matching Contributions which
meet the requirements of Code §401(m)(12), then the Plan will not be treated as
a Top Heavy Plan and is exempt from the Top Heavy requirements of Code §416.
Furthermore, if the Plan (but for the prior sentence) would be treated as a Top
Heavy Plan because the Plan is a member of either a Required Aggregation Group
which is a Top Heavy or a Permissive Aggregation Group which is a Top Heavy,
then the QACA Contributions under this Plan may be taken into account in
determining whether any other plan in either the Required Aggregation Group or
the Permissive Aggregation Group meets the Top Heavy requirements of Code §416.

(g)
QDIA. If (1) a Participant or Beneficiary has the opportunity to direct the
investment of the assets in his or her Elective Deferral Account (and/or any
other assets in the Participant's Account (or any sub-account) that the
Participant or Beneficiary can direct the investment); (2) any Participant or
Beneficiary does not direct the investment of the assets described in clause
(1); and (3) the Sponsoring Employer elects in the Election Form that the
provisions of Section 2.11 (QDIA) apply to the Plan, then the assets described
in clause (1) will be invested in a QDIA pursuant to Section 2.11 of this
Amendment.

(h)
Permissible Withdrawal. If (1) a Participant or Beneficiary has the opportunity
to direct the investment of the assets in his or her Elective Deferral Account;
(2) the Sponsoring Employer elects in the Election Form that the provisions of
Section 2.11 (QDIA) apply to the Plan; and (3) the Sponsoring Employer elects in
the Election Form that the provisions of Section 3.5 (Permissible


Post EGTRRA Amendment    Page 37 of 41    July 2008

--------------------------------------------------------------------------------



Withdrawal) apply to the Plan, then an Eligible Participant may elect to receive
a Permissible Withdrawal pursuant to Section 3.5 hereof.
(i)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Automatic Contribution Arrangement. The term "Automatic Contribution
Arrangement" means any arrangement under which (A) a Participant may elect to
have the Employer make payments as Elective Deferrals under the Plan on his or
her behalf, or to receive such payments directly in cash, and (B) an Eligible
Participant is treated as having elected to have the Employer make Elective
Deferrals to the Plan, in an amount equal to a specified percentage of
Compensation until such Eligible Participant executes an Automatic Contribution
Overriding Election as defined in the administrative policy regarding Elective
Deferrals; such percentage is set forth in either the administrative policy
regarding Elective Deferrals or such other Plan documentation as permitted by
the Plan or law. An Automatic Contribution Arrangement includes a QACA.

(2)
Eligible Participant. The term "Eligible Participant" means a Participant who is
subject to the Qualified Automatic Contribution Arrangement as described in the
administrative policy regarding Elective Deferrals.

(3)
Permissible Withdrawal. The term "Permissible Withdrawal" means the definition
of Section 3.5 of this Amendment.

(4)
PPA. The term "PPA" means the Pension Protection Act of 2006.

(5)
QACA Contribution. The term "QACA Contribution" means either a QACA Matching
Contribution or a QACA Non-Elective Contribution.

(6)
QACA Contribution Account. The term "QACA Contribution Account" means the
account to which a Participant's QACA Contributions are credited.

(7)
QACA Matching Contribution. The term "QACA Matching Contribution" means a
Matching Contribution which meet the requirements of Code §401(m)(12).

(8)
QACA Non-Elective Contribution. The term "QACA Non-Elective Contribution" means
a Non-Elective Contribution which meet the requirements of Code §401(k)(13).

(9)
QDIA. The term "QDIA" means the definition of Section 2.11 of this Amendment.

(10)
Qualified Automatic Contribution Arrangement. The term "Qualified Automatic
Contribution Arrangement" means an Automatic Contribution Arrangement that meets
all of the requirements set forth in Code §401(k)(13)(B) including, but not
limited to, the applicable Qualified Percentage for the Applicable Plan Year
(which terms are defined in the administrative policy regarding Elective
Deferrals), the required QACA Contributions, and the applicable notice
requirements.

3.4.
Eligible Automatic Contribution Arrangement. If elected by the Sponsoring
Employer in the Election Form, then this Section establishes/memorializes an
Eligible Automatic Contribution Arrangement in the Plan and is effective as of
the date elected in the Election Form, and the Plan is subject to the following:

(a)
Extension of Time for Correcting Failed ADP and/or ACP Test. Notwithstanding
anything in the Plan or this Amendment to the contrary, in any Plan Year in
which the Plan includes an Eligible Automatic Contribution Arrangement, the
excise tax in Code §4979 on Excess Contributions and/or Excess Aggregate
Contributions does not apply to the Employer if the Excess Contributions and/or


Post EGTRRA Amendment    Page 38 of 41    July 2008

--------------------------------------------------------------------------------



Excess Aggregate Contributions (and earnings attributable thereto) are
distributed or forfeited (based upon the Participant's Vested Interest in such
Excess Contributions and/or Excess Aggregate Contributions) within 6 months
after the end of the Plan Year. Any Excess Contributions and/or Excess Aggregate
Contributions (and earnings attributable thereto) that are distributed within
this 6-month period are treated as earned and received by the Participant in the
Participant's taxable year in which the distribution was made. Only income or
loss through the end of the Plan Year to which the Excess Contributions and/or
Excess Aggregate Contributions relate must be distributed, without regard to any
income or loss during the "gap period" (the period between the end of the Plan
Year and the date of distribution).
(b)
Mandatory Directed Investments and QDIA. In order for an Eligible Automatic
Contribution Arrangement to be established/memorialized in the Plan, the Plan
must give Participants or Beneficiaries the opportunity to direct the investment
of his or her Elective Deferral Account (and may permit Participants or
Beneficiaries to direct the investment of other assets in the Participant's
Account (or any sub-account of the Participant's Account)). If any Participant
or Beneficiary does not direct the investment of the assets described in the
first sentence, then those assets must be invested in a QDIA pursuant to
Section 2.11 of this Amendment.

(c)
Permissible Withdrawal. If the Sponsoring Employer elects in the Election Form
that the provisions of Section 3.5 (Permissible Withdrawal) apply to the Plan,
then an Eligible Participant may elect to receive a Permissible Withdrawal
pursuant to Section 3.5 of this Amendment.

(d)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Automatic Contribution Arrangement. The term "Automatic Contribution
Arrangement" means any arrangement under which (A) a Participant may elect to
have the Employer make payments as Elective Deferrals on his or her behalf, or
to receive such payments directly in cash, and (b) an Eligible Participant is
treated as having elected to have the Employer make Elective Deferrals to the
Plan, in an amount equal to a specified percentage of Compensation until such
Eligible Participant executes an Automatic Contribution Overriding Election as
defined in the administrative policy regarding Elective Deferrals; such
percentage is set forth in either the administrative policy regarding Elective
Deferrals or such other Plan documentation as permitted by the Plan or law. An
Automatic Contribution Arrangement includes an Eligible Automatic Contribution
Arrangement.

(2)
Eligible Automatic Contribution Arrangement. The term "Eligible Automatic
Contribution Arrangement" means an Automatic Contribution Arrangement that meets
all of the requirements of Code §414(w)(3) including, but limited to, a QDIA and
the applicable notice requirements.

(3)
Eligible Participant. The term "Eligible Participant" means a Participant who is
subject to the Eligible Automatic Contribution Arrangement as described in the
Elective Deferral administrative policy.

(4)
Permissible Withdrawal. The term "Permissible Withdrawal" means the definition
of Section 3.5 of this Amendment.

(5)
QDIA. The term "QDIA" means the definition of Section 2.11 of this Amendment.

3.5.
Eligible Participant's Election for Permissible Withdrawal. If (a) elected by
the Sponsoring Employer in the Election Form and (b) the Plan has an Eligible
Automatic Contribution Arrangement, then this Section is effective as of the
date elected in the Election Form. Alternatively, if (a) elected by the
Sponsoring Employer in the Election Form; (b) the Plan has a Qualified Automatic
Contribution Arrangement; (c) a Participant or Beneficiary has the opportunity
to direct the investment of the assets in his or her Elective Deferral Account;


Post EGTRRA Amendment    Page 39 of 41    July 2008

--------------------------------------------------------------------------------



and (d) the Sponsoring Employer elects in the Election Form that the provisions
of Section 2.11 (QDIA) apply to the Plan, then this Section is effective as of
the effective date elected in the Election Form. The Plan permits an Eligible
Participant to elect to receive a Permissible Withdrawal, subject to the
following:
(a)
Includable in Gross Income. The amount of such Permissible Withdrawal is
includible in the gross income of the Eligible Participant for the taxable year
of the Eligible Participant in which the distribution is made.

(b)
No Premature Distribution Excise Tax. No premature distribution excise tax will
be imposed under Code §72(t) with respect to the Permissible Withdrawal.

(c)
Distribution Restrictions Not Violated. The Plan does not violate the
distribution restrictions of Code §401(k)(2)(B)(i) with respect to Elective
Deferrals, even though the Plan allows Permissible Withdrawals.

(d)
Matching Contributions Forfeited. If a Permissible Withdrawal is made to an
Eligible Participant and such Elective Deferrals are matched, then any related
Matching Contributions will be forfeited or subject to such other treatment as
the Treasury may prescribe.

(e)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Eligible Automatic Contribution Arrangement. The term "Eligible Automatic
Contribution Arrangement" means the definition of Section 3.4 of this Amendment.

(2)
Eligible Participant. The term "Eligible Participant" means a Participant who is
subject to either the Qualified Automatic Contribution Arrangement or the
Eligible Automatic Contribution Arrangement, as applicable, as described in the
administrative policy regarding Elective Deferrals.

(3)
Permissible Withdrawal. The term "Permissible Withdrawal" means any withdrawal
of Elective Deferrals from either the Qualified Automatic Contribution
Arrangement or the Eligible Automatic Contribution Arrangement, as applicable,
which meets the following requirements:

(A)
Employee's Election and Timing. The distribution is made pursuant to an election
by an Eligible Participant, and such election is made no later than 90 days
after the date of the first Elective Deferral with respect to the Eligible
Participant under either the Qualified Automatic Contribution Arrangement or the
Eligible Automatic Contribution Arrangement, as applicable;

(B)
Only Elective Deferrals and Earnings. The distribution consists of only Elective
Deferrals (and earnings attributable thereto);

(C)
Amount of Distribution. The amount of the distribution is equal to the amount of
Elective Deferrals made with respect to the first payroll period to which either
the Qualified Automatic Contribution Arrangement or the Eligible Automatic
Contribution Arrangement, as applicable, applies to the Eligible Participant and
any succeeding payroll period beginning before the effective date of the
election pursuant to paragraph (A) (and earnings attributable thereto).

(4)
QDIA. The term "QDIA" means the definition of Section 2.11 of this Amendment.

(5)
Qualified Automatic Contribution Arrangement. The term "Qualified Automatic
Contribution Arrangement" means the definition of Section 3.3 of this Amendment.


Post EGTRRA Amendment    Page 40 of 41    July 2008

--------------------------------------------------------------------------------



3.6.
Qualified Optional Survivor Annuity. If the Plan is (a) a money purchase plan,
(b) a target benefit plan, (c) a 401(k) Plan in which either the Normal Form of
Distribution is a Qualified Joint and Survivor Annuity or an Optional Form of
Distribution is annuities, or (d) a profit sharing plan in which either the
Normal Form of Distribution is a Qualified Joint and Survivor Annuity or an
Optional Form of Distribution is annuities, then this Section is effective as of
first day of the first Plan Year beginning after December 31, 2007 and the Plan
is to subject to the following rules and provisions:

(a)
Election to Waive. Unless a mandatory cash-out of benefits is permitted and
occurs under the Plan, subject to the Spousal consent requirements of the Plan
and provided the required written explanations of paragraph (b) are given, each
Participant (1) may elect at any time during the Applicable Election Period to
waive the Qualified Joint and Survivor Annuity form of benefit or the Qualified
Pre-Retirement Survivor Annuity form of benefit (or both); (2) if the
Participant elects a waiver under subparagraph (1) above, may elect the
Qualified Optional Survivor Annuity at any time during the Applicable Election
Period; and (3) may revoke any such election at any time during the Applicable
Election Period.

(b)
Written Explanations. The Plan will provide to each Participant, within a
reasonable period of time before the Annuity Starting Date and consistent with
Regulations, a written explanation of (1) the terms and conditions of the
Qualified Joint and Survivor Annuity and the Qualified Optional Survivor
Annuity; (2) the Participant's right to make and the effect of an election to
waive the Qualified Joint and Survivor Annuity form of benefit; (3) the rights
of a Participant's Spouse; and (4) the right to make, and the effect of, a
revocation of a previous election to waive the Qualified Joint and Survivor
Annuity.

(c)
Definitions. As used in this Section, the following words and phrases have the
following meanings:

(1)
Applicable Election Period. The term "Applicable Election Period" means the
period described in Code §417(a)(6), to wit: with respect to an election to
waive the Qualified Joint and Survivor Annuity, the period that begins not later
than 180 days prior to the Annuity Starting Date (unless future guidance
requires/permits otherwise).

(2)
Applicable Percentage. The term "Applicable Percentage" means the following: (A)
if the Survivor Annuity Percentage is less than 75%, then the Applicable
Percentage is 75%; and (B) if the Survivor Annuity Percentage is greater than or
equal to 75%, then the Applicable Percentage is 50%.

(3)
Qualified Optional Survivor Annuity. The term "Qualified Optional Survivor
Annuity" means an annuity (A) for the life of the Participant with a survivor
annuity for the life of the Participant's Spouse which is equal to the
Applicable Percentage of the amount of the annuity which is payable during the
joint lives of the Participant and the Participant's Spouse; and (B) which is
the actuarial equivalent of a single annuity for the life of the Participant.
Such term also includes any annuity in a form having the effect of an annuity
described in this Section.

(4)
Survivor Annuity Percentage. The term "Survivor Annuity Percentage" means the
percentage which the survivor annuity under the Plan's Qualified Joint and
Survivor Annuity bears to the annuity payable the joint lives of the Participant
and the Participant's Spouse.




Post EGTRRA Amendment    Page 41 of 41    July 2008

--------------------------------------------------------------------------------



Directed Employee Benefit Trust Agreement
This TRUST AGREEMENT (the "Agreement") is entered into by and between the
Sponsoring Employer as identified in Section 1.2 of the Adoption Agreement
(hereinafter referred to as "Company" within the Agreement), and the Trustee as
identified in Section 1.7 of the Adoption Agreement ("Trustee") and establishes
a Trust as an integral part of the Company's Charles Schwab Defined Contribution
Plan (401(k)/Profit Sharing/Money Purchase Pension), Basic Document 01 ("Plan").
Accordingly, this Agreement is governed by the Plan and subject to the following
additional terms and conditions.
PURPOSE OF TRUST FUND
The Company adopted the Plan for the exclusive purpose of providing benefits to
certain of its employees and their beneficiaries and defraying reasonable
expenses of administering the Plan. The Plan provides that, from time to time,
cash and other assets may be paid to the Trustee by the Company to be held and
administered as a trust for the uses and purposes of the Plan. The Company
intends that the Plan will qualify under Section 401 of the Internal Revenue
Code of 1986, as amended (the "Code"), and that the Trust will constitute a part
of the Plan, as a tax-exempt entity within the meaning of Code Section 501(a).
The Company and the Trustee enter into this Agreement whereby the Company
appoints Trustee as the trustee of the cash, marketable securities, and other
property acceptable to the Trustee (as described in Article 2.5) which may be
contributed by Company from time to time to the Trust Fund. The Trustee will
have no duties or responsibilities with respect to any property other than cash,
marketable securities, and other property accepted by the Trustee. The Trustee
agrees to act as the Trustee of the Trust according to the terms and conditions
of this Agreement.
The parties agree that the Trustee will (i) establish an account to hold the
trust assets transferred by the Company to the Trustee hereunder (the "Trust
Fund" or "Trust"), (ii) provide safekeeping and custody of and administer trust
assets held in such Trust Fund, and (iii) perform the functions and duties
assigned to it under this Agreement subject to the Company's directions. The
Trustee will act only at the direction of the Company or a party authorized to
act on the Company's behalf. The Trustee has no authority to take any
discretionary action and does not exercise discretionary authority or control
with respect to Plan assets. The Company warrants and represents that all
directions provided to the Trustee will be in conformity with the terms of the
applicable Plan and related documents governing the establishment and operation
of the Trust Fund, including, this Agreement ("collectively, the "Plan
Documents"), and acknowledges and agrees that the Trustee shall have no
liability or responsibility in this regard..
The Company warrants and represents that the transfer of custody of the Trust
Fund to the Trustee hereunder and the maintenance of custody by Trustee is
authorized by the Plan Documents. Furthermore, the Company warrants and
represents that any such Plan Documents are in full force and effect and have
not been revoked, modified or amended in any way that would cause the
representations made in this Agreement to be inaccurate or incorrect. The
Company confirms that it is authorized to enter into this Agreement and to carry
out all of its duties as described in this Agreement.
The Trustee is subject to the Company's directions given in accordance with this
Agreement. The Company's directions may be given by (i) resolution of the
Company, (ii) one or more individuals designated by the Company to act on the
Company's behalf, or (iii) any other person authorized in writing by the Company
or such designated individual(s). The Company will notify the Trustee of the
identity of any person(s) authorized to act on its behalf from time to time and
will timely notify the Trustee of any person who ceases to be authorized to act
and any person who becomes authorized to act. The Trustee will be entitled to
rely in good faith on directions received from such authorized person(s) until
notified by the Company to the contrary, and acknowledges and agrees that the
Trustee shall have no liability or responsibility in this regard.
ARTICLE 1
CONTRIBUTIONS AND DISTRIBUTIONS
1.1    Plan Administrator Directions. The Company will be the Plan
Administrator, unless otherwise specified in Section 1.6 of the Adoption
Agreement. The Company, by action of its governing body (the Board of Directors
for a




--------------------------------------------------------------------------------



corporation, the partnership for a partnership, collectively the "Governing
Body") will have the right to appoint and empower any other person(s) or entity
to serve as Plan Administrator, or to serve on the Plan administrative committee
(collectively the "Administrator") on its behalf. The Company appointing the
Administrator will inform the Trustee of the appointment by providing it with a
copy of the appropriate resolution from the Company's Governing Body. The
Company will notify Trustee of any subsequent change of Administrators. In the
absence of such notification, the Company will be the Administrator. The
Administrator will be the Plan's named fiduciary unless the Company designates
other persons who are authorized to act as or on behalf of the Plan as named
fiduciary and so informs the Trustee in writing.
The Administrator may delegate to any other person or persons any of the
Administrator's rights, powers or responsibilities with respect to the operation
and administration of the Trust Fund. The Company or the Administrator will
identify in a written notice to the Trustee the identity of the person(s)
authorized to give directions to the Trustee on behalf of the Administrator.
Such notice will contain specimens of the authorized signatures and will
indicate the number of authorized persons required to effect Trustee action. The
Trustee will be entitled to rely upon such written notice as evidence of the
identity and authority of the persons appointed.
The Company will provide the Trustee with a copy of the signed Adoption
Agreement and all other documents required by the Trustee at or before the time
this Agreement is executed by the Company and will provide the Trustee all other
documents amending or supplementing the Plan promptly upon their adoption. The
Company or the Plan Administrator, as applicable, will provide the Trustee with
copies of all agreements with all agents, including any investment managers,
appointed by the Company (each an "Investment Manager") or the Plan
Administrator and all other documents amending or supplementing such agreements.
Directions from the Administrator to the Trustee will be in writing and signed
by the Administrator or persons authorized by the Administrator or may be made
by any other method acceptable to the Trustee.
1.2    Contributions. The Company will deliver contributions or transfers
required by the Trust Agreement to the Trustee for inclusion in the Trust Fund.
All contributions or transfers will be received by the Trustee in cash or in
other property acceptable to the Trustee (as described in Article 2.5). The
Trust Fund will consist of the contributions and transfers received by the
Trustee, together with the income on and increment in such assets. The Trustee
will manage and administer the Trust Fund without distinction between principal
and income.
The Trustee has no responsibility to (i) monitor or enforce contributions
required or permitted by the Plan Documents, (ii) compute the required amount of
such contributions, (iii) determine whether the Trust Fund is sufficient to
provide benefits described in the Plan Documents, or (iv) determine whether
contributions actually made comply with the Plan Documents, the governing Plan
documents, or, for any Account established on behalf of a Trust Fund subject to
the Employee Retirement Income Security Act of 1974 ("ERISA") (an "ERISA
Account"), the Internal Revenue Code of 1986, as amended (the "Code") or the
regulations promulgated thereunder. Contributions normally will be made by wire
transfer of cash or by check, or in the form of property acceptable to the
Trustee.
1.3    Rollover Contributions. At the written direction of the Administrator,
the Trustee will accept a rollover contribution to the Trust Fund on behalf of
an employee eligible to make such a contribution. Such contributions will
consist of cash or other property otherwise accepted by the Trustee. The
Administrator will be solely responsible for determining:
(a)
Where applicable, that such contributions constitute eligible rollover
contributions within the meaning of Code Section 402(c)(4) or 408(d)(3);

(b)
Whether the employee making the contribution is eligible to do so because he or
she is either a participant or an eligible employee who is about to become a
participant; and

(c)
Where applicable, that the contribution was distributed from an employee benefit
plan qualified under Code Section 401(a), a Code Section 403(b) plan, a
governmental deferred compensation plan under


2    

--------------------------------------------------------------------------------



Code Section 457, from an individual retirement account or annuity described in
Code Section 408, or from any other plan from which it is appropriate to accept
rollover contributions.
The Trustee will accept such contributions from the Administrator or, at the
direction of the Administrator, in a trustee-to-trustee transfer directly from
the trustee of the employee benefit Plan from which the distribution is made.
1.4    Collection of Income and Principal. The Trustee will collect the income
when paid on Trust Assets and principal of Trust Assets when paid on maturity,
redemption, sale or otherwise and invest it in accordance with Articles 2 and 3.
The Trustee will make reasonable efforts to diligently collect income and
principal of which the Trustee has received actual notice in accordance with
normal industry practices. The Trustee will be under no duty to take any action
to effect collection of any amounts with respect to which payment is in default,
or if payment is refused after due demand. The Trustee will notify the Company
or the investment manager appointed in accordance with Article 2.4 (an
"Investment Manager") of any default or refusal to pay.
1.5    Payments and Distributions. At the written direction of the
Administrator, or its delegate the Trustee will from time to time make
distributions or transfers from the Trust as specified in such written
directions, including distributions for the payment of reasonable Plan expenses.
The Trustee will have no liability for making any distribution or transfer
directed by the Administrator or its delegate and will be under no duty to
inquire whether directions from the Administrator or its delegate conform to
Plan provisions, the Code, ERISA or regulations promulgated thereunder.
The Administrator will furnish to the Trustee all information necessary to
enable Trustee to withhold from each distribution the amount necessary to pay
Federal and state income taxes due. If the Administrator fails to provide
adequate tax withholding information, the Trustee will have no obligation to
withhold any amount to cover the payment of such taxes. However, the Trustee
may, in its sole discretion, and to the extent required under applicable law,
withhold from any distribution to any payee such sum as the Trustee may
reasonably estimate is necessary to cover required Federal and state taxes which
are, or may be, assessed with regard to the amount distributable to such payee.
Upon the discharge or settlement of such tax liability the Trustee will pay the
balance of such sum, if any, to such payee.
If the Administrator directs that any payment or payments be made or
discontinued contingent upon future events, it will be the responsibility of the
Administrator to notify the Trustee in writing that such event has occurred,
that such payments should be made or discontinued, and that any payments made by
the Trustee prior to the date of such notification will, as to the Trustee, be
proper payments.
Payments by the Trustee will be delivered or mailed to addresses supplied by the
Administrator, or if the Administrator does not provide an address, to the
recipient in care of the Administrator. The Trustee's obligation to make such
payments will be satisfied upon such delivery or mailing. The Trustee will have
no obligation to determine the identity of persons entitled to benefits or their
mailing addresses.
If the payment made to a participant or beneficiary is returned to the Trustee,
or if the payment is not perfected within such time limits as the Trustee in its
sole discretion may determine from time to time, the Trustee will inform the
Administrator or its authorized agent acting on its behalf. It will be the
responsibility of the Administrator or such authorized agent acting on its
behalf to instruct the Trustee on the proper disposition of the payment under
the terms of the Plan, and the Trustee will have no obligation to take any
further action with respect to such payment absent such instructions.
1.6    Participant Loans and Qualified Domestic Relations Orders. If the Plan
authorizes loans to Plan participants, the Trustee will issue such loans from
the Trust at the direction of the Administrator. The Administrator will issue
directions to Trustee in accordance with the terms of the loan policy drafted by
the Administrator. The Plan's loan policy is contained in a separate agreement
established under the terms of the Plan. Likewise, Trustee will make payments
pursuant to domestic relations orders only at the direction of the
Administrator. Administrator will be responsible for establishing written
procedures to evaluate and administer the payment of benefits under domestic
relations orders as required under the Code and ERISA.

3    

--------------------------------------------------------------------------------



The following provisions apply with respect to any participant loans ("Loans")
made from the Plan and domestic relations orders ("DROs") received by the Plan.
(a)
Loans will be made pursuant to a request furnished to the Trustee by the
Administrator or its delegate.

(b)
The Trustee will have no responsibility for reviewing any documentation
concerning Loans, including without limitation the loan policy, any promissory
notes, federal truth-in-lending disclosure forms and spousal consent forms
(collectively "Loan Documents") for compliance with applicable state and Federal
laws. The Trustee will have no responsibility for holding any Loan Documents.
Administrator will be solely responsible for reviewing and maintaining all Loan
Documents.

(c)
The Administrator will perform (or delegate responsibility for the performance
of) all accounting required for all Loans, including the establishment thereof
and all renewals and payments thereon. The Administrator will promptly transmit
any payments on Loans to the Trustee and will transmit to the Trustee such
information as is necessary for the Trustee to properly account for all such
payments. In the event of the failure of a participant to make any timely
repayment on a Loan, the Administrator will instruct the Trustee with respect to
all matters surrounding such failure, including without limitation whether to
declare the loan in default and whether to treat the loan as a deemed
distribution for purposes of tax reporting. The Trustee will not have any
responsibility to declare a Loan in default absent any instructions to do so
from the Administrator.

(d)
The Trustee will establish a single master loan record on its books and records
to represent the Plan's Loans. The Trustee will process disbursements, renewals
and payments on its books and records on an aggregate (not a per participant)
basis against this master loan record.

(e)
The Administrator will be solely responsible for determining whether any
Domestic Relations Orders (DRO) received by the Plan constitutes a "qualified
domestic relations order" within the meaning of Code Section 414(p) ("QDRO").
The Trustee will not have any responsibility to make such determination.

(f)
When the Trustee receives a direction from the Administrator to make any payment
to an alternate beneficiary under a DRO, the Trustee will be entitled to treat
such direction as having been made following a determination by the
Administrator (pursuant to its written procedures) that the DRO constitutes a
QDRO.

(g)
The Trustee will have no administrative obligations with regard to Loans or DROs
other than as specifically provided herein.

1.7    Trustee's Reliance on Administrator's Directions. The Trustee may rely
upon directions from the Administrator in making payments from the Trust Fund,
including payments pursuant to a domestic relations order determined by the
Administrator to be qualified within the meaning of Code Section 414(p), or
payments made to satisfy taxes due. The Trustee will have no liability for
payments made, or for failure to make payments, or for discontinuing payments,
on the direction of the Administrator. The Trustee will have no liability for
failure to make payments from the Trust in the absence of proper written
directions from the Administrator, or its delegate.
The Trustee may request instructions from the Administrator and will have no
duty to act or liability for failure to act if such instructions are not
forthcoming from the Administrator. If requested instructions are not received
within a reasonable time, the Trustee may, but is under no duty to act in its
own discretion to carry out the provisions of this Agreement.
1.8    Disputed Payments. If any controversy or disagreement arises regarding
any payment from the Trust Fund or the person(s) to whom payment or delivery of
any asset should be made by the Trustee, the Trustee may retain the assets
involved without liability pending settlement of the controversy or disagreement
and/or require that such controversy or disagreement be adjudicated pursuant to
arbitration as provided in Article 9.5. The Trustee will not be

4    

--------------------------------------------------------------------------------



liable for the payment of any interest or income on such assets that it retains
pursuant to the instruction of an arbitrator. The Trustee may consult its legal
counsel or legal counsel of the Company and will be protected to the extent
permitted by law in acting upon advice of counsel.
ARTICLE 2
FIDUCIARY RESPONSIBILITY AND INDEMNIFICATION
2.1    Administrator Direction of Investments. (a) Except as provided in
Articles 2.3 and 2.4 below, the Administrator will have complete authority over
and responsibility for the management, disposition, and investment of Trust
assets. The Trustee will comply with proper written directions of the
Administrator or its delegate concerning those assets. The Trustee (or such
party with authority to manage and control the assets of the Trust) shall
discharge its duties with respect to the Plan solely in the interest of the
Participants and Beneficiaries and with the care, skill, prudence, and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims. The Administrator will not
issue any direction to the Trustee that would violate the terms of the Plan and
Trust, or be prohibited by the provisions of ERISA, the Internal Revenue Code,
and/or any other applicable law, rules and regulations, including but not
limited to the provisions of Section 404 and 406(b) of ERISA and the regulations
promulgated thereunder and will provide the Trustee with supportive
documentation to such effect upon request. Except as required by ERISA or
otherwise provided in this Agreement the Trustee will have no duty or
responsibility to review, initiate action, or make recommendations regarding
Trust assets and will retain assets until directed in writing by the
Administrator or its delegate to dispose of them.
(b)    If permissible under the Plan, each participant and/or beneficiary may
have investment power over the account maintained by him or her, and may direct
the investment and reinvestment of assets of the account among the options
authorized by the Administrator. Such direction shall be furnished to the
Trustee in writing under procedures agreed to by the Trustee and the
Administrator. To the extent provided under ERISA section 404(c), the Trustee
shall not be liable for any loss, or by reason of any breach, which results from
such participant's or beneficiary's exercise of control. If a participant who
has investment authority under the terms of the Plan fails to provide such
directions, the Administrator shall direct the investment of the participant's
accounts. The Administrator shall maintain records showing the interest of each
participant and/or beneficiary in the Trust Fund unless the Trustee enters into
an agreement with the Company to keep separate accounts for each such
participant and/or beneficiary. The trustee shall have no duty or responsibility
to review or make recommendations regarding investments made at the direction of
the Administrator or participant and shall be required to act only upon receipt
of proper written directions. A participant or beneficiary shall not have
authority to direct the investment of assets in his or her account in a loan to
any participant, including himself or herself, or "collectibles" within the
meaning of Code section 408(m)(2).
2.2    Funding Policy. The Administrator will be responsible for establishing
and carrying out a funding policy and method for the Plan, as specified in
Section 402(b)(1) of ERISA, consistent with the objectives of the Plan and the
requirements of ERISA and taking into consideration the Plan's short-term and
long¬term financial needs.
The Trustee will not be responsible for establishing the Plan's funding policy
or for ensuring adherence to the policy, nor will the Trustee be responsible for
the proper diversification of the Trust Fund. The Administrator will be
responsible for the Plan's funding policy, for the diversification of Trust Fund
assets, and for the Trust Fund's compliance with statutory limitations on the
amount of investment in securities or other property of the Company, or its
affiliated companies.
2.3    Participant Direction of Investments. For Plans that permit a participant
to direct the investment of his or her account assets, the Trustee will, upon
written instructions from the Administrator, establish on behalf of a
participant or beneficiary a Schwab Personal Choice Retirement Account 114
("PCRA Account") at Charles Schwab & Co., Inc. (the "Broker/Dealer"). Such
Account will be used to segregate the assets representing the value of an
individual participant's or beneficiary's account(s) under the Plan. The
participant or beneficiary will be allowed to manage the investment of the
assets in his or her PCRA Account and will be solely responsible for any loss
resulting from his or her exercise of control over the assets segregated into
his or her PCRA Account.

5    

--------------------------------------------------------------------------------



2.4    Investment Manager Direction of Investments. The Administrator may
appoint one or more investment managers within the meaning of Section 3(38) of
ERISA (each, an "Investment Manager") to direct, control or manage the
investment of all or a portion of the Trust assets, as provided in Sections
3(38) and 403(a)(2) of ERISA, such assets to be held either in an account
directly held by the Trustee or in a managed account portfolio established by
the Trustee, at the direction of the Administrator, and held by a sub-custodian
or broker-dealer (each, a "Sub-Custodian") appointed by the Trustee in its sole
discretion. The Administrator may remove an Investment Manager and may appoint a
replacement Investment Manager. The Administrator will promptly notify the
Trustee in writing of the appointment or removal of each Investment Manager
and/or of the establishment of a managed account portfolio. The Trustee
acknowledges that it will have responsibility for notifying any applicable
Sub-Custodian of the revocation of the investment responsibility held by an
Investment Manager, the appointment of a successor Investment Manager, and/or
the termination of a managed account portfolio. Any notification from the
Administrator confirming the appointment of an Investment Manager or the
establishment of a managed account portfolio to be held by a Sub-Custodian will
include a designation of those assets and/or managed account portfolios over
which the Investment Manager will exercise control.
The Administrator will cause the Investment Manager to acknowledge to the
Trustee in writing that the Investment Manager is registered as an investment
advisor under the Investment Advisors Act of 1940 with respect to the
performance of its duties in connection with the Plan and is an investment
manager as that term is defined by the Section 3(38) of ERISA and, as such, is a
fiduciary with respect to the Plan. If the foregoing conditions are met, the
Investment Manager will have the power to manage, acquire, or dispose of any
Trust assets, or any account portfolio holding any Trust assets, designated as
subject to such Investment Managers control. The Trustee will not be liable for
acts or omissions of the Investment Manager, or be under any obligation to
invest or otherwise manage any asset of the Trust, or any account portfolio
holding any asset of the Trust, that is subject to the management of such
Investment Manager.
The Trustee and/or any Sub-Custodian will act only upon receipt of proper
written directions from the duly appointed Investment Manager or by any other
method acceptable to the Trustee. The Trustee will have no liability to review
or question any such directions.
The Company acknowledges and agrees that the establishment of a managed account
portfolio to be held by a Sub-Custodian appointed by the Trustee as described
herein is subject to additional fees as set forth in Article 6.2 and the
applicable fee schedules defined therein.
2.5    Acceptable Investments. Depending on the Trustee's ability to support and
administer the asset, the Trustee's powers and duties over the asset, the type
of account, the business risk, and other factors, the Trustee will accept assets
for acquisition or holding in the Trust, including in a participant's PCRA
Account as described under Article 2.3. The Administrator or its delegate
directing such investments (the "Directing Party") shall be solely responsible
for determining whether the investment is appropriate, prudent and permissible
under ERISA, the Internal Revenue Code, and any other applicable law, rules, and
regulations, whether the investment is permissible under the terms of the Plan
Documents; the economic viability of the underwriter, and diversification of
Trust Fund assets. The Trustee does not (i) exercise investment management
powers over the Trust Fund, or (ii) determine whether a particular investment
decision made by the Administrator or its delegate fits the investment
objectives of the Trust Fund or is otherwise appropriate for the Trust Fund.
Subject to the foregoing subjective criteria, and to other policies and
procedures that may be issued by the Trustee from time to time, the following
types of assets are ordinarily acceptable in the Trust Fund:
(a)
Cash

(b)
Publicly traded stock listed on a U.S. stock exchange or regularly quoted
over-the-counter

(c)
Publicly traded bonds listed on a U.S. bond exchange or regularly quoted
over-the-counter

(d)
Mutual funds available through the Charles Schwab & Co., Inc. Mutual Fund
Marketplace


6    

--------------------------------------------------------------------------------



(e)
Registered limited partnership interests, REITs and similar investments listed
on a U.S. stock exchange or regularly quoted over-the-counter

(f)
Commercial paper, bankers acceptances eligible for rediscounting at the Federal
Reserve, repurchase and reverse repurchase agreements and other "money market"
instruments for which trading and custodial facilities are readily available

(g)
U.S. Government and U.S. Government Agency issues

(h)
Municipal securities whose bid and asked values are readily available

(i)
Federally insured savings accounts, Certificates of Deposit and Bank Investment
Contracts. The Directing Party is responsible for determining Federal insurance
coverage and limits and for diversifying Trust Fund assets in accordance with
those limits.

(j)
American Depository Receipts, Eurobonds and similar instruments listed on a U.S.
exchange or regularly quoted domestically over-the-counter for which trading and
custodial facilities are readily available.

(k)
Life insurance, annuities, and Guaranteed Investment Contracts issued by
insurance companies licensed to do business in one or more states in the U.S.

Notwithstanding the above, the Company understands that in certain circumstances
a particular investment may be determined by the Trustee to be unacceptable,
even though it would be acceptable in other instances.
Subject to the Trustee's administrative capabilities and its sole determination
of the business risk involved in holding the particular asset in question, a
direction to invest the Trust Fund (including a participant's PCRA Account) in
the following types of assets may be acceptable:
(a)
Unregistered Limited Partnerships

(b)
Other unregistered securities, closely held stock and other securities for which
there is no readily available market

(c)
Loans secured by First Deeds of Trust

(d)
Other secured loans

(e)
The securities of The Charles Schwab Corporation, its affiliates and
subsidiaries. These securities may be subject to legal and regulatory
prohibitions or restrictions.

(f)
Foreign securities for which trading and custodial facilities are readily
available.

(g)
Covered put and call options (if held in self-directed brokerage accounts and
authorized by the Administrator or its delegate)

Certain of the above types of assets are not publicly traded, and original
and/or current cost basis and periodic valuations may not be readily available.
For such assets (each a "Non-Standard Asset") accepted by the Trustee for
acquisition or holding in the Trust Fund, including in a PCRA Account, the
Company acknowledges and agrees:
(a)
To consult with competent tax, accounting, and/or legal counsel with respect to
the requirements applicable to periodic valuations of such assets and to comply
with such requirements, in particular as these impact the Company's provision of
directions to the Trustee with respect to such valuations.


7    

--------------------------------------------------------------------------------



(b)
To provide the Trustee with directions with respect to the use of original
and/or current cost basis with respect to each Non-Standard Asset, whenever such
direction is requested by the Trustee or its affiliate, including but not
limited to the time of transfer of such assets to the Trust.

(c)
To provide the Trustee with appropriate directions regarding the valuation of
each Non-Standard asset in accordance with Article 4.3 herein.

(d)
In the event that unrelated business taxable income ("UBTI") is generated with
respect to any Non-Standard Asset, to provide full and accurate information with
respect to such UBTI as is necessary for the reporting of such UBTI. Should any
applicable UBTI information not be provided to the Trustee, the Company
acknowledges that the Trustee shall not have any responsibility or liability
for, and shall not make any federal tax reports or filings that require, the
reporting or inclusion of this information.

(e)
To the extent that any legal documents required to effectuate the acquisition or
holding of any Non-Standard Asset requires execution by a third party, including
but not limited to a participant or beneficiary the Company agrees to provide
such properly executed documents to the Trustee upon request within a reasonable
timeframe prior to the transaction.

The Company understands that the Trustee reserves the right to refuse to
purchase or hold any particular issue or asset described herein, including
Non-Standard Assets. The Company acknowledges and agrees that the purchase and
holding of any such assets may be subject to additional fees as set forth in the
Trustee's Fee Schedule. In addition, notwithstanding any general indemnity given
elsewhere, the Trustee reserves the right to seek specific indemnity from the
Company or other appropriate parties where the Trustee determines in its sole
discretion that the acquisition or holding of a particular asset or class of
asset involves unusual business risk.
2.6    Unacceptable Investments.
The following assets are unacceptable in the Trust Fund:
(a)
General partnerships or undivided interests in real property

(b)
Tangible personal property (e.g., precious metals, gems, works of art, stamps,
coins, furniture and other household items, motor vehicles, etc.)

(c)
Real estate

(d)
Foreign currency and bank accounts

(e)
Short sales

(f)
Commodity futures and forward contracts.

(g)
Oil, gas and mineral interests.

(h)
Intangible personal property (e.g., patents and rights).

(i)
Unsecured loans.

2.7    Limitation on Liability. The Trustee will not be liable in any way for
any loss resulting from a cause over which it does not have direct control and
with respect to which it cannot make reasonable arrangements to mitigate,
including, but not limited to, any failure of electronic or mechanical equipment
or communication lines, telephone or other interconnect problems or unauthorized
access, strikes or other labor disputes, acts of God, fire, war or civil strife.

8    

--------------------------------------------------------------------------------



2.8    Indemnification. Trustee will not be liable for any act or failure to act
carried out in good faith reliance on any representation of Administrator or its
delegate. The Company and to the extent permitted under ERISA, the Plan, will
indemnify and hold harmless the Trust Fund, the Trustee, and its officers,
employees, affiliates and agents from and against all liabilities, losses,
expenses, and claims (including reasonable attorneys fees and costs of defense)
arising out of:
(a)
Any action or inaction by the Trustee in accordance with the written directions
(or the absence of such directions) from the Company, the Administrator, the
third party administrator (the Plan's "Recordkeeper"), an Investment Manager, a
participant, beneficiary, or alternate payee under a QDRO pursuant to Article
1.6 and any person authorized to act on behalf of one or more of them (a
"Directing Party");

(b)
Any action or inaction by the Trustee that results from the Trustee's reliance
on the action or inaction of a Directing Party, including any such action
related to directions to invest Trust assets or otherwise deal with Plan assets;

(c)
With respect to a direction to invest in Non-Standard Assets:

(i)
The Trustee's inability to invest, re-invest, liquidate or collect income
received with respect to such Non-Standard Assets;

(ii)
The Trustee's use of any cost basis, unit or share, UBTI, and/or valuation
information provided to it in accordance with its acceptance of such
Non-Standard Assets or the Company's directions to the Trustee regarding such
information, including, but not limited to: (1) use of a prior annual valuation
amount where a subsequent valuation amount has not yet been obtained or for
which directions from the Company have not yet been provided to the Trustee; (2)
the Company provision of an improper or incorrect valuation amount to the
Trustee, (3) the failure of the Company to provide a valuation direction to the
Trustee;

(iii)
The investment, reinvestment, reporting, disclosure, liquidation and
distribution under the Plan of and with respect to participant and beneficiary
contributions and benefits based on such cost basis, unit or share, UBTI, and/or
valuation information.

(d)
The Trustee's execution of it duties under this Agreement in good faith, except
in the event of the Trustee's breach of its duties under this Agreement due to
its own negligence or willful misconduct;

(e)
The acts or omissions to act with respect to the Plan or Trust by a Directing
Party;

(f)
Any violation by a Directing Party of the provisions of ERISA or the regulations
thereunder;

(g)
Any violation by a Directing Party of the terms of the Plan Documents,
instruments, investment policies or guidelines ("Plan Documents"); or

(h)
Any breach of the representations and warranties of Article 2.9 of this
Agreement.

For purposes of this Article, "affiliate" will mean any member of a controlled
group of corporations or a group of trades or businesses under common control,
within the meaning of Section 414(b) and (c) of the Code of which the Trustee is
a member.
Expenses incurred by the Trustee that it believes are subject to indemnification
under this Agreement will be paid by the Company upon the Trustee's request,
provided that the Company may delay payment of any amount in dispute until such
dispute is resolved according to the provisions of Article 9.5 of the Agreement.
Such resolution may include the award of interest on unpaid amounts determined
to be payable to the Trustee under this Article.

9    

--------------------------------------------------------------------------------



If the Trust ceases to be a tax-exempt trust under Section 401 and Section 501
of the Code, the Company will indemnify the Trustee for any Federal or state
taxes which the Trustee is required to pay as a result of any distribution made
at the direction of the Administrator and the Company will be subrogated to the
right of the Trustee to proceed against any person or decedent's estate
benefiting from such tax payment.
Each party must notify the other promptly in the event that a claim has been
made and/or suit has been brought which could give rise to rights under this
Article.
All indemnities provided herein will survive termination of this Agreement.
2.9     Representations and Warranties
The Company represents and warrants as follows:
(a)
there are no Plan Documents that limit the investments of the Plan, the powers
of the Trustee, or the ability to pay expenses out of the Plan that have not
been provided to the Trustee and in the event any Plan Document is modified to
impose such a limitation, the modified Plan Document will be provided by the
Company to the Trustee within fifteen days of the adoption of the modification;

(b)
no direction will be issued to the Trustee in violation of the terms of the Plan
Documents, this Agreement, or ERISA or the regulations thereunder;

(c)
it maintains and follows procedures for identifying prohibited transactions as
defined under ERISA and applicable ERISA exemptive relief;

(d)
no direction will be issued to the Trustee that will result in a non-exempt
prohibited transaction under ERISA or the Code;

(e)
it will provide the Trustee with appropriate direction in the event the Company
discloses material non-public information concerning the Company to the Trustee;
and

(f)
there are no existing SEC Form 8-K filings, bankruptcy filings or formal civil
or criminal charges filed against the Company or its officers or directors by
federal or state regulators other than those that have been disclosed to the
Trustee by the Company, and in the event any such filing is made, the Company
will provide the Trustee with a copy of such filing within fifteen days.

2.10    Tax Withholding. The Trustee shall make distributions or transfers from
the Trust as specified in proper written directions from the Administrator. The
Trustee is authorized, to the extent required under applicable law, to withhold
from distributions to any payee an amount that the Trustee determines is
necessary to cover federal and state taxes, and the Trustee is required to
withhold such amounts if so directed by the Administrator. The Trustee shall
have no liability for making any distribution or transfer pursuant to the
direction of the Administrator (including amounts withheld pursuant to the
previous sentence) and shall be under no duty to make inquiry whether any
distribution or transfer directed by the Administrator is made pursuant to the
provisions of the Plan. The Administrator shall furnish to the Trustee all
information necessary to carry out such withholding, or, if such information is
not provided to the Trustee, the Administrator and the Company shall hold the
Trustee harmless from and indemnify it for any liability and related expenses
that arise in connection with improper withholding.
The Trustee shall not be liable for the proper application of any part of the
Plan or Trust if distributions or transfers are made in connection with the
written directions of the Administrator including any distribution made pursuant
to a domestic relations order which the Administrator has determined to be
qualified within the meaning of section 414(q) of the Code, nor shall the
Trustee be responsible for the adequacy of the Trust Fund to discharge any and
all payments and liabilities under the Plan.

10    

--------------------------------------------------------------------------------



2.11    Delivery of Distributions. The Trustee may make any payment required of
it under this Agreement by mailing its check from the amount specified to the
recipient at such address last furnished to the Trustee by the Administrator, or
if the Trustee has never received an address, to the recipient in care of the
Administrator.
ARTICLE 3
TRUST INVESTMENTS AND TRUSTEE POWERS
3.1    Powers of the Trustee. The Trustee will not have any discretion or
authority with regard to the investment of the Trust Fund, but must act solely
as a directed trustee of the funds contributed to it. As a directed trustee, the
Trustee is authorized and empowered, by way of limitation, with the following
powers, rights and duties, each of which the nondiscretionary Trustee exercises
solely in accordance with the written direction of the Administrator, its
delegate, properly authorized participants (as described in Article 2.3), or a
properly appointed Investment Manager (as described in Article 2.4):
(a)
To invest any part or all of the Trust Fund in common stock, preferred stock,
convertible preferred stock, bonds, debentures, convertible debentures and
bonds, mortgages, notes, time certificates of deposit, commercial paper and
other evidences of indebtedness (including those of the Trustee, The Charles
Schwab Corporation (the "Public Company"), the Broker/Dealer, their affiliates
and subsidiaries, to the extent permitted under applicable laws), other
securities, annuity contracts, mutual funds (including those advised by the
Trustee or its affiliate(s), to the extent permitted by law, for which the
Employer hereby acknowledges that the Trustee or its affiliate(s) receives a
fee), covered calls and protective puts, U.S. Treasury notes and any other
direct or indirect obligations of the United States government or its agencies,
other property of any kind (personal, real, or mixed, and tangible or
intangible), collective investments (as described in Article 3.2), insurance
contracts of any type (as described in Article 3.3), limited partnerships (if
provided with documentation which the Trustee in its sole discretion deems
adequate), securities issued by the Employer (as described in Article 3.4), and
to make any other investments as directed.

(b)
To collect income generated by the Trust Fund investments and proceeds realized
on the sale or disposition of assets and to hold the same pending reinvestment
or distribution in accordance with this Agreement;

(c)
To register Trust Fund property in the Trustee's own name or in street name
provided the Trustee's records and accounts show that such property is an asset
of the Trust Fund and such property is held on behalf of the Plan by: (i) a bank
or trust company that is subject to supervision by the United States or a State,
or a nominee of such bank or trust company; (ii) a broker or dealer registered
under the Securities Exchange Act of 1934, or a nominee of such broker or
dealer; or (iii) a clearing agency as defined in section 3(a)(23) of the
Securities Exchange of 1934, or its nominee;

(d)
To deposit securities in a security depository and permit the securities so
deposited to be held in the name of the depository's nominee, and to deposit
securities issued or guaranteed by the U.S. Government or any agency or
instrumentality thereof, including securities evidenced by book entry rather
than by certificate, with the U.S. Department of the Treasury, a Federal Reserve
Bank or other appropriate custodial entity, in the same account as the Trustee's
own property, provided the Trustee's records and accounts show that such
securities are assets of the Trust Fund;

(e)
To retain the property in the Trust;

(f)
To sell Trust assets, at either public or private sale, at such time or times
and on such terms and conditions as it may deem appropriate;

(g)
To consent to or participate in any plan for the reorganization, consolidation,
or merger of any business unit, any security of which is held in the Trust Fund,
to pay calls and assessments imposed upon the


11    

--------------------------------------------------------------------------------



owners of such securities as condition of their participating therein, and to
consent to any contract, lease, mortgage, purchase or sale of property, by or
between such business unit and any other party;
(h)
To renew or extend the time of payment of any obligation due or becoming due;

(i)
To compromise, arbitrate (subject to the restrictions of Article 9.5), or
otherwise adjust or settle claims in favor of or against the Trust and to
deliver or accept consideration in either total or partial satisfaction of any
indebtedness or other obligation, and to continue to hold property so received
for the period of time that the Trustee deems appropriate;

(j)
To exercise or dispose of any right it may have as the holder of any security,
to convert the same into another security, to acquire any additional security or
securities, to make any payments, to exchange any security, or to do any other
act with reference thereto;

(k)
To exchange any property for other property upon such terms and conditions as
the Trustee may deem proper, and to give or receive money to effect equality in
price;

(l)
To sue or defend in connection with any and all securities or property at any
time received or held in the Trust Fund and to charge against the Trust Fund all
reasonable expenses, including attorney's fees in connection therewith;

(m)
To borrow money from any source (including the Trustee) and to execute
promissory notes, mortgages or other obligations and to pledge or mortgage any
Trust assets as security, subject to applicable requirements of the Code and
ERISA;

(n)
To deposit any security with any protective or reorganization committee, and to
delegate to that committee such power and authority as the Trustee may deem
proper, and to agree to pay out of the Trust Fund that portion of the expenses
and compensation of that committee as the Trustee may deem proper;

(o)
To have, respecting securities, all the rights, powers and privileges of an
owner, including the power to give proxies, pay assessments and other sums
deemed by the Trustee to be necessary for the protection of the Trust Fund, to
vote any corporate stock either in person or by proxy, with or without the power
of substitution;

(p)
To appoint agents as necessary or desirable, including legal counsel who may be
counsel for the Company;

(q)
To the extent permitted under applicable laws, to invest in savings accounts,
certificates of deposit or other deposits which bear a reasonable interest rate
in a bank, including those of the Trustee, the Charles Schwab Bank, N.A., or any
affiliate or subsidiary, if such bank is supervised by the United States or any
state;

(r)
To hold in cash, without liability for interest, such portion of the Trust Fund
which, in its discretion, will be reasonable under the circumstances, pending
investments, the payment of expenses, or the distribution of benefits;

(s)
To lend securities from the Trust on a secured basis in accordance with a
separate written agreement between the Administrator, the Trustee, and its
affiliates; and

(t)
To exercise all of the further rights, powers, options and privileges granted,
provided for, or vested in trustees generally under the laws of the State of
California, so that the powers conferred upon the Trustee herein will not be in
limitation of any authority conferred by law, but will be in addition thereto.


12    

--------------------------------------------------------------------------------



3.2    Collective Investment Funds. The Trust Fund may be invested and
reinvested, in whole or in part, in any common or collective investment fund
(the "Collective Fund" or "Fund") maintained by the Trustee or an investment
manager exclusively for the commingling and collective investment of assets of
qualified retirement plans and tax-exempt trusts in which the Trust Fund is
eligible to participate. The documents establishing or amending these trusts are
hereby incorporated by reference into this Agreement. Notwithstanding any other
provision of this Agreement, to the extent Trust Fund assets are invested in a
Collective Fund, the terms of the Fund's governing instrument will govern the
investment responsibilities and powers of the entity responsible for management
of the Collective Fund (the "Fund Manager"). The market value of the Trust
Fund's interest in any Collective Fund will be the fair market value of the
interest as determined by the Fund Manager in accordance with the Fund's
governing instrument. For purposes of valuation of Trust Fund assets, the
Trustee will be entitled to rely conclusively on the value reported by the Fund
Manager.
3.3    Insurance Contracts/Pooled Investment Vehicles. The Administrator may
direct the Trustee to invest Trust Fund assets in a pooled investment vehicle
funded by contracts issued by an insurance company qualified to do business in a
state (within the meaning of ERISA Section 3(10)) including, without limitation,
group annuity and guaranteed investment contracts. Any such contract may provide
for the allocation of amounts received by the insurance company to its general
account, one or more of its separate accounts (including pooled separate
accounts), or both. To the extent Trust Fund assets are allocated to a separate
account of an insurance company, the Administrator will appoint the insurance
company as an investment manager as provided in Article 2.4 above.
Notwithstanding any other provision of the Agreement, the terms of the
contract(s) governing the separate account(s) in which the Trust Fund is
invested will govern the investment responsibilities and powers of the insurance
company and, to the extent required by law, the terms of such contract(s) will
be incorporated into the Agreement.
To the extent permitted by the Plan, the Administrator may direct the Trustee to
apply for and purchase individual life insurance or annuity contracts (the
"Contracts") from an insurance company (the "Insurer"), subject to the following
provisions:
(a)
The Administrator will be responsible for ensuring that the purchases conform to
the requirements of the Plan and any rules and policies established by the
Administrator regarding the form, value, optional settlement methods and other
provisions of the Contracts. The Trustee will not be responsible for the
validity or proper execution of any Contract delivered to it, or any act of any
person that renders the Contract void or voidable. The Trustee will not be
responsible if the Contract held in the Trust Fund fails to meet the
requirements of the Plan, and will have no duty to inform participants of the
terms and conditions of any such Contract.

(b)
The Administrator will instruct the Insurer to notify the Administrator of all
premiums becoming due under the Contracts. The Administrator will deliver all
premium notices to the Trustee, together with a direction to the Trustee to
liquidate assets and pay the premiums out of the Trust Fund. The Trustee will
have no responsibility for paying the premium unless the Administrator provides
the Trustee written instructions to do so and sufficient liquid Trust assets are
available for that purpose.

(c)
The Administrator will cause the Plan to be designated as the sole owner of all
Contracts. The Trustee will exercise its powers, rights, privileges, options and
other incidents of ownership with respect to the Contracts only at the written
direction of the Administrator. The Administrator will be responsible for
informing the Trustee of the identity of all beneficiaries of any Contract.

(d)
The Company hereby instructs the Trustee to value every Contract held in the
Trust at $1.00.

3.4    Employer Securities. To the extent permitted by the Plan and ERISA and
subject to the applicable Federal and state securities laws, the Administrator
may direct the Trustee to invest in qualifying employer securities ("Employer
Securities") within the meaning of ERISA Section 407(d)(4) & (5). The
Administrator will have full responsibility for determining that any such
investment and the exercise of any voting rights appurtenant to Employer
Securities, comply with applicable law. Notwithstanding any other provision of
the Plan or this Agreement, the Administrator or its delegate

13    

--------------------------------------------------------------------------------



will have responsibility for determining how to vote shares and whether such
shares should be sold, exchanged, or otherwise disposed of, except as provided
in Article 3.6 and 3.7 herein.
With respect to Plans holding Employer Securities, it will be the responsibility
of the Administrator, and not the Trustee, to assure compliance with all
requirements imposed under the securities laws of the United States or any
state, including, but not limited to, registration and filing requirements. The
Trustee is hereby specifically indemnified and held harmless for any loss or
liability it may incur, or for any penalties that may be imposed as a result of,
the Administrator's failure to comply with such requirements. The Trust Fund
will not invest in Employer Securities unless the Administrator determines that
the securities are exempt from registration under the Federal Securities Act of
1933 (the "1933 Act"), as amended, and are exempt from registration or
qualification under the applicable state law, and of any other applicable blue
sky law, or in the alternative, that the securities have been so registered
and/or qualified. The Administrator will also specify what restrictive legend on
transfer, if any, is required to be set forth on the certificates for the
securities and the procedure to be followed by the Trustee to effectuate a
resale of such securities.
The Administrator will not direct that Trust assets be invested in Employer
Securities, if such investment would be prohibited by ERISA. The Administrator
will only direct the investment of Trust funds into Employer Securities if: (i)
those securities are traded on an exchange permitting a readily ascertainable
fair market value, (ii) the Administrator agrees to instruct the Trustee to
obtain a current valuation by a qualified independent appraiser on an annual
basis, or (iii) the Administrator agrees to obtain such a valuation and deliver
it to the Trustee on an annual basis.
The Company hereby acknowledges that the Administrator has the sole
responsibility for all decisions to invest Trust assets in Employer Securities,
that the Trustee has no duty to question any such direction, and that the
Company will indemnify and hold harmless the Trustee from any liability to any
parties, including without limitation Plan participants and beneficiaries, that
may result to the Trustee from following any such direction to invest Trust
assets in Employer Securities, irrespective of whether such direction
constitutes a proper direction within the meaning of ERISA.
3.5    Securities Notification and Reporting. The Company represents and
warrants that it will take all responsibility (and hereby assumes all liability
for the failure) to notify participants of any limitations on investment
directions necessary or appropriate to comply with Federal securities laws
(including the Securities Exchange Act of 1934 and the 1933 Act), including but
not limited to the frequency of investment changes by certain officers and
shareholder-employees pursuant to Section 16 of the Securities Exchange Act of
1934 and, to the extent applicable, the volume of trading in Employer Securities
pursuant to Regulation M and the timing of trading and blackout periods under
the Sarbanes-Oxley Act of 2002. Consequently the Trustee will have no liability
to a participant, beneficiary, or the Company for carrying out instructions
relating to the acquisition or disposition of Employer Securities regardless of
whether those instructions subject such person or the Company to any liability.
The Company represents and warrants that either the percentage of the issued and
outstanding class of equity security registered under Section 12 of the
Securities Exchange Act of 1934 which is Employer Securities owned by the Plan
(the "Plan Percentage") is less than 4.5% or that the Plan and its prior trust
have complied with all notice and filing requirements imposed by Federal
securities laws with regard to the securities. The Company covenants that it
will:
(a)
Notify the Trustee in writing within five business days following any date as of
which the Plan Percentage equals or exceeds 4.5%;

(b)
Monitor the Plan Percentage on a daily basis so long as the Plan Percentage is
at least 4.5%;

(c)
Notify the Trustee in writing within five business days following any date as of
which the Plan Percentage equals or exceeds 5% and, if applicable, 10%; and

(d)
Provide monthly written reports to the Trustee disclosing the Plan Percentage.
The foregoing monitoring and notification requirements will cease during any
month when the Plan Percentage is below 4.5% for each day of the month. The
provisions of this Article 3.5 will survive the termination of this Trust
Agreement.


14    

--------------------------------------------------------------------------------



The Company further represents and warrants that the Company will file all
statements and reports required by the Securities and Exchange Commission that
are required on account of the purchase, sale or ownership of Employer
Securities by the Trust Fund, including without limitation Forms 11-K, 13-D,
13¬G, and Forms 4 and 5, and that the Trustee will have no responsibility for
any such filings.
3.6    Securities Voting Rights. Except as provided in Article 3.7 regarding
Employer Securities, the Administrator, or any Investment Manager it appoints
will exercise the voting or other rights in Trust Fund securities. Where an
Investment Manager has been authorized to acquire and dispose of all or a
portion of the Trust Fund, the Investment Manager will be responsible and liable
for voting or exercising other rights in the securities subject to its
management and control.
The Trustee will deliver to the Administrator, or the person or persons
identified by the Administrator, proxies and powers of attorney and related
informational material it receives, for any shares or other property held
including Employer Securities in the Trust. Subject to the provisions of Article
3.7, the Administrator, or its delegate will have responsibility for voting such
shares and the tendering of such shares, by proxy or in person. The Trustee may
use agents to affect such delivery to the Administrator or its delegate. In no
event will the Trustee be responsible for the voting or tendering of shares of
securities held in the Trust or for ascertaining or monitoring whether, or how,
proxies are voted or whether the proper number of proxies is received. The
Company will indemnify and hold harmless the Trustee from any liability to any
parties, including without limitation Plan participants and beneficiaries, that
may result to the Trustee from following any such direction to vote or tender
shares of securities held in the Trust (or any failure to vote or tender such
shares in the absence of such a direction), irrespective of whether such
direction constitutes a proper direction within the meaning of ERISA.
3.7    Employer Securities Voting Rights. If Employer Securities are a
permissible investment option under the Plan, all voting rights with respect to
the Employer Securities held in the Trust Fund and allocated to participants'
Accounts shall be exercised by the Trustee in such manner as may be directed by
the respective participants (which term, for purposes of this Section, shall
include the beneficiary of a deceased participant and any alternate payee for
whom an account has been established with an interest in the Employer
Securities). Any shares of Company Stock in the Trust Fund that are allocated to
Participants who fail to give directions to the Trustee and all Company Stock
otherwise unallocated shall be voted by the Trustee in the same proportion as
the shares for which voting instructions have been received, subject to the
power, responsibility and obligation of the Administrator to direct the Trustee
to act with respect to the voting of such shares in a different manner, if the
Administrator determines that such action is consistent with and/or required by
its fiduciary obligations under ERISA. The Company acknowledges that it shall be
the responsibility of the Administrator, and not the Trustee, to determine
whether the fiduciary responsibilities of ERISA require that a direction be
provided to the Trustee to override such proportionate voting.
In the event that no voting rights are required by law or the terms of the Plan
to be passed through to participants, the shares will be voted by the
Administrator or other authorized party unless otherwise agreed to in writing.
The Company acknowledges that it shall be the responsibility of the
Administrator, and not the Trustee, to determine the manner in which such shares
are to be voted consistent with the Administrator's fiduciary obligations under
ERISA.
Except as otherwise specifically provided above with respect to proportionate
voting, the Company further acknowledges that the failure of the Administrator
to provide a direction to the Trustee with respect to the voting of shares of
Company Stock shall constitute the determination by and direction of the
Administrator to the Trustee that such shares not be voted and that the
Administrator has made such determination consistent with its fiduciary
obligations under ERISA.
The Company and the Administrator will indemnify and hold the Trustee harmless
with respect to the Trustee's voting or not voting of shares of Company Stock as
provided above. The Administrator may establish such rules and guidelines it
deems necessary to properly effect the provisions of this Section.
3.8    Products of an Affiliate. At the direction of the Administrator or its
delegate, the Trustee may purchase shares of regulated investment companies (or
other investment vehicles) advised by the Public Company, the Broker/Dealer, the
Trustee or any affiliate or subsidiary of any of them ("Affiliated Funds"),
except as prohibited by law or regulation.

15    

--------------------------------------------------------------------------------



Uninvested Trust cash may be invested in Affiliated Funds designated by the
Administrator, or its delegate for that purpose, unless the Administrator, or
its delegate specifically instructs the Trustee to use another fund or account
acceptable to the Trustee.
Affiliated Funds may not be purchased or held by the Trust unless the
Administrator has received disclosure concerning the Public Company's, the
Broker/Dealer's, the Trustee's and/or their affiliate's and subsidiary's
relationship to the Funds. Such disclosure must include an explanation of any
fees paid to the Public Company, the Broker/Dealer, the Trustee and/or their
affiliates and subsidiaries.
3.9    Overdrafts. Notwithstanding any other provision in this Agreement to the
contrary, the Trustee will have the right, but not the responsibility to clear,
or cover overdrafts incurred by the Trust Fund. In order to fulfill its
obligation to clear Trust Fund overdrafts, the Trustee will request the
Administrator, or its delegate, to direct the Trustee to sell specific Trust
assets in an amount sufficient to cover the overdraft. If the Trustee does not
receive the requested direction before the close of business on the day of its
request, Trustee will have the right but not the responsibility to sell Trust
Fund assets in an amount necessary to cover the overdraft.
In the event the Trustee determines to sell Trust Fund assets in order to cover
the overdraft, the Trustee will first liquidate any available money market funds
held by the Trust Fund, and to the extent such amounts are not sufficient to
cover the overdraft, Trustee will liquidate other classes of Trust assets in the
following order until sufficient funds are generated to cover the overdraft:
(1)    Capital preservation funds
(2)    Bond investment funds
(3)    Balanced investment funds
(4)    Stock investment funds
(5)    Equities and other securities
3.10    Multiple Trusts and Trustees. If the Plan permits the appointment of
multiple trustees and the establishment of separate trusts to hold Plan assets,
the Company may appoint trustees in addition to the Trustee and establish trusts
in addition to the Trust Fund to hold Plan assets. Trustee under this Agreement
will have no duty, responsibility or liability for Plan assets held in these
other trusts by other trustees, except as required by applicable law.
3.11    Pooling with Assets of Other Plans. If the Company creates or maintains
for its employees or the employees of an affiliated company one or more employee
benefit plans qualified under Code Section 401(a) in addition to the Plan, the
Company may request the Trustee to hold the assets of the additional plan or
plans in the Trust Fund. With the consent of the Trustee, the assets of the one
or more additional plan(s) maintained by the Company may be maintained as one
Trust, and their assets may be commingled.
The Administrator will keep records showing the interest of the Plan and each
additional Plan in the Trust Fund unless the Trustee enters into an agreement
with the Company to keep separate accounts for each such Plan. The Company and
the Administrator will not permit or cause the assets of one Plan within the
Trust to be used to pay benefits or administrative expenses of any other Plan
within the Trust Fund.
3.12    No Duty to Inquire. All persons dealing with the Trustee are released
from inquiring into the decision or authority of the Trustee and from seeing to
the proper application of any monies paid or securities or other property
delivered to the Trustee.
3.13    No Duty to Investigate. The Trustee will bear no liability for acting
upon any instruction or document believed by it to be genuine and to be
presented or signed by a party duly authorized to do so, and the Trustee will be
under no duty to make any investigation or inquiry about the correctness of such
instruction or document.
3.14    Advice of Counsel. The Trustee may consult with legal counsel of its
choice, including counsel for the Company, upon any question or matter arising
hereunder, and the opinion of such counsel, when relied upon by the Trustee will
be evidence the Trustee was acting in good faith and with the care and prudence
required under ERISA.

16    

--------------------------------------------------------------------------------



ARTICLE 4
SETTLEMENT OF ACCOUNTS
4.1    Trustee Records. The Trustee will maintain accurate and detailed records
of all investments, receipts, disbursements, and other transactions related to
the Trust. The records will be available for inspection and audit at all
reasonable times by the Administrator, the Company, or their authorized
representatives.
4.2    Trustee Reports
(a)
Within sixty days following the close of the Plan's fiscal year or the close of
any other period as may be agreed upon by the Trustee and the Administrator, the
Trustee will file with the Administrator a written accounting of the Trust Fund
(the "Trust Statement") setting forth a description of all securities and other
property purchased and sold, all receipts, disbursements, and other transactions
affected by it during that fiscal year or other designated period, and listing
the securities and other property held by the Trustee at the end of such fiscal
year or other designated period, together with their then fair market values.

(b)
The Administrator may approve the Trust Statement by written notice of approval
delivered to the Trustee or by failure to deliver to the Trustee express
objections to the Trust Statement in writing within sixty days from the date
upon which the Trust Statement was mailed or otherwise delivered to the
Administrator.

(c)
The Trust Statement will be deemed approved upon receipt by the Trustee of the
Administrator's written approval of the Trust Statement or upon the passage of
the sixty day period of time, except for any matters covered by written
objections that have been delivered to the Trustee by the Administrator and for
which the Trustee has not given an explanation or made an adjustment
satisfactory to the Administrator.

(d)
If the Trust Statement is not settled as provided above, the Trustee, the
Company or the Administrator will have the right to submit such controversy or
disagreement to arbitration pursuant to Article 9.5, at the expense of the Trust
Fund for a settlement of the accounting. Any determination by the arbitrator
entered in such proceeding will be conclusive on all persons interested in the
Trust Fund.

4.3    Valuation. Notwithstanding any other provision of this Article 4, unless
the Trustee is able to obtain the value of the Trust Fund assets, including any
Non-Standard Assets held by the Trust Fund, from readily available public
sources, as of each annual valuation date assigned by the Company, the
Administrator will direct the Trustee with respect to the current fair market
value of the Trust Fund assets within the time frame requested by the Trustee,
and the Trustee will, in accordance with such valuation, account for such assets
and include such information in reports pursuant to Article 4.2 of this
Agreement. In the event the Administrator fails to provide such direction, the
Administrator directs the Trustee to engage an independent appraiser that meets
the requirements of Code Section 401(a)(28)(C) to determine the current fair
market value of the Trust Fund assets. Any expenses and costs with respect to
such appraisal will be paid out of the Trust Fund or, at the option of the
Company, by the Company.
The Company acknowledges and agrees that in the event that any Trust Fund
assets, including Non-Standard Assets, are transferred from an account held by a
prior trustee or custodian to the trust account, (whether from Charles Schwab &
Co., Inc. or an unrelated financial provider):
(1)
if such assets are valued at zero, the Trustee shall use such zero valuation for
such assets for all plan purposes until such time as the Company provides the
Trustee with a replacement valuation or, at the Company's direction, the Trustee
obtains such a replacement valuation.

(2)
if it does not provide the Trustee with a subsequent valuation direction or such
subsequent valuation direction is not timely provided by it, the Trustee shall
use the last valuation direction previously provided by the Company to the
Trustee for all Plan purposes.


17    

--------------------------------------------------------------------------------



The Company further acknowledges and agrees that in no event will the Trustee be
responsible for use of an updated valuation amount prior to actual receipt by
the Trustee of such updated valuation information. In the event that an updated
valuation amount is provided by the Company as a result of an error or
inaccuracy in a prior valuation direction, the Company shall compensate the
Trustee based on its standard hourly rates for Extraordinary Services attributed
to work that must be corrected, as defined in the Fee Schedules referenced in
Article 6.2 herein.
The Company, and not the Trustee, will be responsible and liable for the
determination of whether the valuation and the valuation method are acceptable
and have been conducted in accordance with applicable legal and regulatory
requirements. The Trustee will not be liable for an inaccurate valuation and
shall have no duty of investigation or inquiry with respect thereto, and the
Company shall indemnify, release and hold the Trustee harmless for any losses,
liabilities, claims and expenses (including attorney's fees and costs of
defense) resulting from the valuation of Trust Fund assets.
ARTICLE 5
SERVICES BY AND BROKERAGE TRANSACTED THROUGH AFFILIATED ORGANIZATIONS
5.1    Services by the Affiliated Organizations. The Trustee may contract or
make other arrangements for the provision of services to the Trust Fund with any
organizations affiliated with or subsidiaries of the Trustee, including the
Charles Schwab Corporation (the "Public Company") and Charles Schwab & Co., Inc.
(the "Broker/Dealer"), their respective affiliates and subsidiaries, successors
and assigns, except where such arrangements are prohibited by law or regulation.
5.2    Brokerage. The Trustee is authorized to place securities orders, settle
securities trades, hold securities in custody, and perform related activities on
behalf of the Trust Fund through or by the Broker/Dealer whenever possible
unless the Company specifically directs Trustee to settle a trade directly with
another broker/dealer or to settle a trade placed by the Investment Manager for
execution at another broker/dealer. Trades and related activities transacted
through the Broker/ Dealer or another broker/dealer, initiated by either Trustee
or the Investment Manager, are subject to fees and commissions established by
the Broker/Dealer or other broker/dealer, which may be paid from the Trust Fund
or netted from the proceeds of trades. Transactions executed by the
Broker/Dealer or other broker/dealer are subject to the applicable account
agreement, trading rules and policies as modified or amended from time to time,
together with the applicable rules, regulations, customs and usage of any
exchange, market, clearing house or self-regulatory organization and applicable
federal and state laws, rules and regulations. Trades may not be executed
through the Broker/Dealer or other broker/dealer unless the Company has received
disclosure concerning the relationship of the Broker/Dealer or other
broker/dealer to Trustee, and fees and commissions which may be paid to the
Public Company, Broker/ Dealer, Trustee, and/or their affiliates or subsidiaries
as a result of using the execution or other services of the Broker/Dealer or
other broker/dealer.
5.3    Mutual Funds and Uninvested Cash. The Investment Fiduciary may direct
purchases of shares of regulated investment companies (or other investment
vehicles) advised by affiliates of the Public Company, Broker/Dealer ("Schwab
Funds") or Trustee unless such investment is forbidden by law or regulation.
Uninvested cash of the Trust Fund will be invested as selected by the Investment
Fiduciary in the Agreement unless the Company or the Investment Manager
specifically instructs the use of another fund or account, except where
forbidden by law or regulation.
5.4    Disclosure of Information. The Trustee is authorized to disclose such
information as is necessary to the operation and administration of the Trust to
the Public Company or any of its affiliates, and to such other persons or
organizations that the Trustee determines have a legitimate business purpose for
obtaining such information.
The Trustee is authorized to disclose upon request to companies whose securities
are held in the Trust Fund: (1) the Company's and/or the Investment Managers
name and address (2) the holdings in the Trust Fund of securities issued by the
requesting company, and (3) with respect to Rule 22c-2 of the Investment Company
Act of 1940, the taxpayer identification number ("TIN"), if known, of any or all
Plan participant(s) that purchased, redeemed, transferred or exchanged holdings
in a fund subject to Rule 22c-2 through an account maintained by the Trustee,
and the amounts and dates of each purchase, redemption, transfer or exchange,
and other information that may be required by such rule.

18    

--------------------------------------------------------------------------------



ARTICLE 6
TAXES, EXPENSES AND COMPENSATION OF TRUSTEE
6.1    Taxes. The Trustee will notify the Administrator of any tax levied upon
or assessed against the Trust Fund of which the Trustee has knowledge. If the
Trustee receives no instructions from the Administrator, the Trustee may pay the
tax from the Trust Fund. If the Administrator wishes to contest the tax
assessment, it will give appropriate written instructions to the Trustee. The
Trustee will not be required to bring any legal actions or proceedings to
contest the validity of any tax assessments unless the Trustee has been
indemnified to its satisfaction against loss or expense related to such actions
or proceedings, including reasonable attorney's fees.
6.2    Trustee Compensation and Expenses. The Company shall quarterly pay the
Trustee its expenses in administering the Trust and reasonable compensation for
its services as Trustee as described in the Charles Schwab Services Agreement,
which may be amended from time to time. Trustee reserves the right to alter this
rate of compensation at any time by providing the Company with written notice of
such change at least sixty days prior to its effective date. Reasonable
compensation shall include compensation for any extraordinary services or
computations required, such as determination of the value of assets when current
market values are not published, and the covering of overdrafts.
The Company acknowledges receipt of the Charles Schwab Services Agreement and,
where applicable, the Schwab Retirement Account/Personal Choice Retirement
Account® Plan Application ("Application"), or any other specific fee schedules
applicable to the Trust Fund ("Other Fee Schedules") prior to execution of this
Agreement. The Company acknowledges and agrees that the amounts described in the
Charles Schwab Services Agreement and/or Other Fee Schedules, whichever it has
received, are approved by it and are payable to the Trustee and to the
Recordkeeper, as applicable, and that such amounts have been taken into
consideration in determining the reasonableness of the amounts payable to the
Trustee and the Recordkeeper.
Reasonable compensation will include the float earned on uninvested cash, the
reimbursement of expenses incurred by the Trustee in providing extraordinary
services, and other compensation and remuneration as defined in any Other Fee
Schedules. The Trustee reserves the right to alter this rate of compensation at
any time by providing the Company or the Recordkeeper, as applicable, with
written notice of such change at least sixty days prior to its effective date.
6.3    Additional Trustee Compensation. In addition to fees set forth elsewhere,
the Company acknowledges that the Trustee may receive, as compensation for its
services, any credit, interest or other earnings (collectively "Float") on
aggregate cash balances that the Trustee has on deposit with any third-party
bank, other financial institution, or Charles Schwab Bank.
The Trustee has the authority to initiate investments on behalf of the Trust
only upon receipt of instructions from the Administrator or its delegate.
Charles Schwab Bank, therefore, takes no steps to maintain full investment of
cash in any Account until Charles Schwab Bank has received appropriate
instructions for the investment or distribution of cash balances in such Account
from an authorized party. The Trustee calculates its cash Float investment
amount each business day by netting all cash activity and adjusting for cash
reserved for investment or reinvestment and for cash reserved for distributions.
The result is further adjusted by an additional reserve amount determined by the
Trustee in its sole discretion as necessary to satisfy the Trust's cash needs
during the following day for settlement of trades and payments, which may be
adjusted from time to time.
Accounts held by the Trustee may have uninvested cash balances from time to time
due to one or more of the following circumstances:
(a)
Incoming Cash Pending Investment ("Incoming Cash"): Cash balances may result
from the receipt of (1) plan contributions (or other deposits) from plan
sponsors or participants; (2) amounts transferred to the Trustee from another
trustee or custodian (such as due to a plan conversion or merger); (3) payments
received from other parties (e.g., investment securities settlement proceeds);
(4) cash resulting from the settlement of investment sale trades; or (5) cash
that is unable to be deposited due to a lack of investment direction from the
participant, the sponsor or the advice vendor. The Float


19    

--------------------------------------------------------------------------------



period begins on the date such cash is received by the Trustee and ends either
on the date of settlement with the issuers of subsequent investment trades
initiated by the Trustee at the direction of an authorized party or on the date
Outgoing Cash (as described below) is generated at the direction of and
authorized party. No Float is earned when the net proceeds of all sales trades
in an Account are offset by the cost of all buy trades in an Account on any
specific date.
(b)
Outgoing Cash Pending Clearance ("Outgoing Cash"): Cash balances may result from
the generation of checks or Automated Clearing House ("ACH") payments
attributable to distribution and other payments written on an Account ("Outgoing
Cash"). The Float period begins on the date such check or ACH payment is
generated and ends on the date (1) the payee presents the check for payment and
the check is cleared by Trustee's checking account bank, or (2) the ACH payment
is cleared (generally the next business day). Generally, no Float is earned when
a distribution is made via wire transfers.

The Incoming Cash and Outgoing Cash are held subject to the earning of Float as
non-interest bearing deposits by, and are commingled with the general assets of,
Schwab Bank. The interest rates earned by Schwab Bank on such uninvested cash
balances will generally average 100 — 125 basis points over the federal funds
rates. Exact rates earned for representative periods are available upon request.
(c)
Associated Service Standards

(1)
Incoming Cash: The Trustee credits Incoming Cash, consisting of wires or ACH
receipts, to an Account on the business date of receipt. The Trustee credits
checks deposited to an Account on the business date of receipt if the Trustee
receives them by its published cash deposit cutoff deadline and on the next
business day after receipt if the Trustee receives them after such deadline,
subject in all cases to verification and collection. The Trustee's policy is to
make funds deposited by check available for use immediately upon posting to an
Account. Incoming checks generally require two or three days to clear. The
Trustee processes investment directives received from an authorized party on the
business date of receipt if the Trustee receives them by its published trade
cut-off deadlines and on the next business day after receipt if Trustee receives
them after such deadline. Trade settlement generally occurs on the next business
day after trade execution for mutual funds and collective trusts and on the
third business day after trade execution for equities and other exchange-traded
securities.

(2)
Outgoing Cash: The Trustee processes Outgoing Cash within two business days
after receipt of the distribution instructions from an authorized party.
Outgoing checks are delivered to the U.S. postal service or other designated
delivery services within twenty-four hours of when the check is issued. At the
time a check is issued, cash is transferred from the Account to a Schwab Bank
omnibus disbursement account.

ARTICLE 7
RESIGNATION OR REMOVAL OF TRUSTEE
7.1    Resignation/Removal and Replacement. The Trustee may resign as trustee
hereunder or may be removed by the Company. This resignation or removal may be
accomplished at any time upon the giving of sixty days written notice to the
Trustee or Company, as applicable (or less if the receiving party agrees to
waive notice). Upon resignation or removal, the Company will appoint a successor
trustee who will then succeed to all the powers and duties given to the Trustee
by this Agreement. The terminating Trustee will transfer all property of the
Trust Fund then held by it to such successor trustee, in accordance with the
written directions of the Administrator.
The terminating Trustee may require as a condition of making any transfer to the
successor trustee that the successor trustee present evidence that any bonding
requirement under ERISA Section 412 has been met. The terminating Trustee may
also require that the Company indemnify it against any losses arising from the
replacement of the Trustee.

20    

--------------------------------------------------------------------------------



If either party has given notice of termination as provided under this
Agreement, and upon the expiration of the advance notice period no other
successor trustee has been appointed and has accepted such appointment, this
provision will serve as (i) notice of appointment of the individual members of
the Company's Governing Body to serve as Trustee and (ii) as acceptance by the
Governing Body of that appointment. The Trustee is authorized to reserve such
sum of money as it may deem advisable for payment of its fees and expenses in
connection with the settlement of its accounts or other proper Trust expenses,
and any balance of such reserve remaining after the payment of such fees and
expenses will be paid to the successor trustee.
7.2    Settlement of Accounts. Within sixty days of the transfer to the
successor trustee, the terminating Trustee will provide the Company with a Trust
Statement in the form and manner prescribed for the annual Trust Statement by
Article 4.2. Unless the Company files written objections with the Trustee within
sixty days after such Trust Statement has been mailed or otherwise delivered,
the Company will be deemed to have approved the Trust Statement.
7.3    Termination of Liability. Upon settlement of its account and transfer of
the Trust Fund to the successor trustee, all rights and privileges under the
Plan and this Agreement will vest in the successor trustee and thereafter
liability of the Trustee for future action or inaction will terminate subject
only to the requirement that the Trustee execute all necessary documents to
transfer the Trust Fund to the successor trustee. The Trustee will not be
obligated to transfer all of the assets of the Trust Fund until the Trustee is
indemnified in a manner satisfactory to it for all fees and expenses reasonably
anticipated to be incurred through the date of transfer.
ARTICLE 8
TERMINATION OF TRUSTEE AND AMENDMENT
8.1    Termination. The Company intends that this Trust and the Plan of which it
is a part will be permanently administered for the benefit of Plan participants
and beneficiaries, and to defray reasonable expenses of administering the Plan.
This Trust is irrevocable except with respect to Article 9.4; however, the
Company may terminate this Trust by resolution of its Governing Body and upon at
least sixty days written notice to the Trustee. Upon such termination, the Trust
Fund will be distributed by the Trustee as and when directed by the
Administrator in accordance with the provisions of Article 1.5 and the Plan
document.
From the date of termination of the Plan and until the final distribution of
Trust assets, the Trustee will continue to have all the powers provided under
this Agreement that are necessary or desirable for the orderly liquidation and
distribution of the Trust Fund. In no instance upon any termination, or
discontinuance, and subsequent distribution will the Trust Fund or any part of
it be used for, or diverted to, purposes other than providing benefits to
participating employees and beneficiaries, and defraying the administrative
expenses of the Plan until all Plan liabilities have been satisfied, except as
provided in Article 9.4 if the Trust fails to initially qualify for tax-exempt
status.
8.2    Conditions on Final Distribution. Upon termination of the Plan and this
Trust the Trustee may place conditions on its final transfer or distribution of
the Trust Fund. The Trustee may require as a condition to its final distribution
of Trust assets that it receive a copy of any approval required by law to be
obtained from the Pension Benefit Guaranty Corporation (the "PBGC") and a
determination letter from the Internal Revenue Service that the termination does
not affect the tax exempt status of the Plan and Trust. If a PBGC approval is
required, the Trustee will not transfer or distribute funds until it receives a
copy of the PBGC notice of approval. The Trustee, in its sole discretion, may
waive receipt of the Internal Revenue Service determination letter and accept
instead the Company's indemnification of it against any liability arising from
such transfer or distribution, or may require the Company to post a bond
sufficient to protect the Trustee against such liability until such time as a
favorable determination letter from the Internal Revenue Service is received.
8.3    Amendment. Except as provided for in this Agreement and the Fee Schedule,
including in Article 6.2, this Agreement may be amended at any time by written
amendment adopted by the Company and the Trustee, provided, that such amendment
will not operate:

21    

--------------------------------------------------------------------------------



(a)
To cause any part of the Trust Fund to revert to or be recoverable by the
Company or to be used for or diverted to purposes other than the exclusive
benefit of participants and their beneficiaries, except to the extent permitted
by law and the Plan; or

(b)
To reduce the then accrued benefits or the amounts then held for the benefit of
any participant or beneficiary of the Plan.

ARTICLE 9
MISCELLANEOUS
9.1    Construction and Severability. This Agreement will be construed and
administered under the Code, ERISA and other pertinent Federal statutes, and, to
the extent not otherwise preempted, under the laws of the State of California.
If any provision is susceptible to more than one interpretation, the
interpretation to be given is that which is consistent with the trust being a
qualified trust under the meaning of Section 401 and Section 501 of the Code. If
any provision of the Agreement is held by a court of competent jurisdiction to
be invalid or unenforceable, the remaining provisions will continue to be fully
effective.
9.2    Headings. The headings in this instrument have been inserted for
convenience of reference only, and are to be ignored in any construction of the
provisions of this Agreement.
9.3    Restriction on Alienation. No person entitled to any benefit under this
Trust and the Plan will have any right to assign, alienate, hypothecate, or
encumber his or her interest in any benefits under this Agreement and those
benefits will not in any way be subject to claim of his or her creditors or
liable to attachment, execution, or other process of law. Any attempt at
alienation will be void, and the Trustee will disregard any attempted
alienation. The Trust Fund will not be liable for or subject to the debts or
torts of any participant or beneficiary, and benefits will not be considered an
asset of a participant in bankruptcy. This does not preclude the Trustee from
complying with a QDRO (as provided in Article 1.6).
9.4    Failure to Obtain Qualification. It is intended that this Trust will be
tax exempt under Section 501 of the Code and that the Plan referred to herein
will qualify under Section 401(a) of the Code. However, notwithstanding any
other provisions of the Trust, if the Internal Revenue Service is requested to
issue to the Company a favorable written determination or ruling with respect to
the initial qualification of the Plan and exemption of the Trust from tax and
such request is denied, the Trustee will, after receiving a written direction
from the Administrator, pay to each participant that portion of the Trust Fund
applicable to said participant's voluntary contributions, if any, and provided
the Plan so states, pay to the Company any part of the Trust Fund attributable
to Company contributions then remaining in the Trustee's possession. As a
condition to such repayment, the Company must execute, acknowledge, and deliver
to the Trustee its written undertaking, in form satisfactory to the Trustee, to
indemnify, defend, and hold the Trustee harmless from all claims, actions,
demands, or liabilities arising in connection with such repayment, and provided
further that such repayment will occur within one year after the date the
request for qualification is denied.
9.5    Arbitration of Disputes. Any dispute under this Agreement between the
Company and the Trustee will be resolved by submission of the issue to a member
of the American Arbitration Association who is chosen by the Company and the
Trustee. If the Company and the Trustee cannot agree on such a choice, each will
nominate a member of the American Arbitration Association, and the two nominees
will then select an arbitrator. Expenses of the arbitration will be paid as
decided by the arbitrator.
9.6    Entire Agreement. This Agreement and the Plan are both part of and
constitute a single, integrated employee benefit Plan and trust and will be
construed together. If there is a conflict between the provisions of the Plan
and this Agreement, the provisions of this Agreement will control with respect
to all rights, duties, responsibilities, obligations, powers and authorities of
the Trustee. The Trustee will not be a named fiduciary under the Plan, nor will
it have any duty to inquire into, or liability with respect to, the provisions
of the Plan.
9.7    Governing Law. The Trust Fund will be administered by the Trustee in the
State of California, and all questions as to its validity will be determined in
accordance with the laws of the State of California.

22    

--------------------------------------------------------------------------------



9.8    Recorded Conversations. The Trustee is authorized to tape record
conversations between the Trustee and persons acting on behalf of the Plan or a
participant in the Plan to verify data on transactions.
9.9    ERISA Section 406. To the extent permitted by statutory or administrative
exemption, the Trustee may engage in actions that otherwise would violate
section 406 of ERISA.
9.10    Execution and Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed original and such counterparts will
constitute but one instrument that may be sufficiently evidenced by any one
counterpart.
9.11    Successors and Assigns. This Agreement will inure to the benefit of, and
will be binding upon, the parties and their successors and assigns.
9.12    Gender. As used in this Agreement, the masculine gender will include the
feminine and neuter genders and the singular will include the plural and the
plural the singular, as the context requires.
9.13    Extraordinary Events. The Trustee is not responsible for losses caused
directly or indirectly by conditions beyond its control, including, but not
limited to, war, natural disasters, government restrictions, exchange or market
rulings, strikes, interruptions of communications or data processing services,
or disruptions in orderly trading on any exchange or market.
9.14    Notices, Change of Address. Any notice required or permitted to be given
under this Agreement will be sufficient if in writing and sent by registered
mail, postage prepaid, addressed as follows:
If to the Company, to the address provided listed in the Adoption Agreement.
If to the Trustee:
Charles Schwab Bank
211 Main Street, 14th Floor
San Francisco, California 94105
Attention: Vice President Trust Operations
or to such address as the Company or the Trustee may hereafter specify in
writing by providing ten days prior notice of such change to the other party.
All notices, requests, demands and other communications will be in writing and
will be deemed to have been duly given on the date of service, if served
personally on the party to whom notice is to be given, or on the fifth day after
mailing, if mailed and properly addressed as indicated on the Application.





23    

--------------------------------------------------------------------------------



401(k) Non-Standardized Prototype Adoption Agreement
The Charles Schwab Defined Contribution Plan and Trust





SCI 401(k) Retirement
Savings Plan
[scifinaldefinedcontri_image1.gif]





1    

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Section 1.
General Plan Information
2


Section 2.
Service Definitions for Eligibility, Vesting and Allocations
3


Section 3.
Eligibility Requirements
5


Section 4.
Elective Deferrals
12


Section 5.
CI Safe Harbor Contributions
13


Section 6.
Non-Safe Harbor Matching Contributions
14


Section 7.
Non-Safe Harbor Non-Elective Contributions
16


Section 8.
Rollovers and Employee Contributions
18


Section 9.
Prevailing Wage Contributions
19


Section 10.
Vesting Requirements
20


Section 11.
Compensation Definitions
23


Section 12.
Allocation of Forfeitures
28


Section 13.
Allocation of Earnings and Losses
30


Section 14.
Normal and Early Retirement Age
30


Section 15.
Distribution Provisions
30


Section 16.
Loans, Insurance and Directed investments
34


Section 17.
Top Heavy Allocations
34


Section 18.
Testing Elections
35


Section 19.
401(k) SIMPLE Provisions
35


Section 20.
Miscellaneous Provisions
36


Section 21.
Signature Provisions
38








Prototype 401(k) Non-Std.    Page 1 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



Article 1     General Plan Information    
1.1    Plan Name     SCI 401(k) Retirement Savings Plan    
Plan # 002                
1.2    Sponsoring Employer     Service Corporation International
Address         1929 Allen Parkway
City Houston    State TX     ZIP Code 77019
Telephone # (713) 525-9198    Tax ID # 74-1488375    Trust ID #        
1.3    Fiscal Year.    ☒ A 12-consecutive month period beginning Jan 1    and
ending    Dec 31
¨    Except for a short Fiscal Year beginning                    
¨    A 52-53 week year ¨ beginning ¨ending
1.4. Type of Business Entity (check one)
☒
C-Corporation
¨
S-Corporation
¨
Partnership
¨
Sole Proprietorship
¨
Tax Exempt Organization
¨
Limited Liability Company (LLC)
¨
Limited Liability Partnership (1-1-2)
¨
Other (must be a legal entity recognized under Federal



1.5
Adopting Employers. Check here ☒ if there are additional adopting employers and
complete the "Adopting Employer Addendum."

1.6     Plan Administrator     SCI Funeral & Cemetery Purchasing Cooperative.
Inc

    Address     1929 Allen Parkway    
    City Houston     State TX ZIP Code 77019    
Telephone #     (713) 525-9198    Fax #    
1.7
Trustees. The Trustees of the Plan are as selected below. (The use of a trust
agreement other than one which has been approved by the Internal Revenue Service
for use with this Plan will remove the Plan from M&P status and render it
individually designed.)

¨     Individual Trustees     

Prototype 401(k) Non-Std.    Page 2 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



Address    
        City _______________________ State ______________________ZIP Code    

    ☒ Corporate Trustee Charles Schwab Bank    Address 211 Main St., 14th
Fir.    

    City San Francisco     State CA     ZIP Code 94105    
Discretionary Trustee. The corporate Trustee has full discretion in investing
the assets of the Plan except as otherwise instructed by the Administrator, by
the Employer, by an Investment Manager, by another Named Fiduciary ¨ or by a
Participant in accordance with Section 16.3 of the Adoption Agreement with
regard to Participant directed investments. ¨
☒ Directed Trustee. The corporate Trustee is only permitted to invest the assets
of the Plan as directed by the Administrator, by the Employer, by an Investment
Manager, by another Named Fiduciary ☒ or by a Participant in accordance with
Section 16.3 of the Adoption Agreement with regard to Participant directed
investments. ¨
1.8    Effective Dates
☐ This is a new plan effective    
☒ This is an amended plan effective     Jul 1. 2014    with an original
effective date of     Jul 1. 2000
☐ This is a frozen plan which was frozen _________________. The Plan remains
frozen and is being amended and restated effective ___________. The original
effective date of the Plan is     
1.9    Plan Year. A 12-consecutive month period beginning     Jan 1        and
ending Dec 31    
¨ Except for a short Plan Year beginning     
1.10     Anniversary Date. The Anniversary Date of the Plan is    Dec 31     
1.11
Permitted Contributions. The contributions checked below are currently permitted
under the terms of the Plan. (check all that apply)

☒ Pre-Tax Elective Deferrals (see Section 4 of the Adoption Agreement on page
11)
☒ Roth Elective Deferrals (see Section 4 of the Adoption Agreement on page 11)
☐ ADP Safe Harbor Contributions (see Section 5 of the Adoption Agreement on page
II)
☐ ACP Safe Harbor Contributions (see Section 5 of the Adoption Agreement on page
12)
☒ Non-Safe Harbor Matching Contributions (see Section 6 of the Adoption
Agreement on page 12)
☒ Non-Safe Harbor Non-Elective Contributions (see Section 7 of the Adoption
Agreement on page 14) ☒ Qualified Matching Contributions (see Sections 3.7 of
the Basic Plan)
☒ Qualified Non-Elective Contributions (see Sections 3.8 of the Basic Plan)
☒ Rollover Contributions (see Section 8 of the Adoption Agreement on page 15 )
☐ Voluntary Employee Contributions (see Section 8 of the Adoption Agreement on
page 16)
☐ Deemed IRA Contributions (see Section 8 of the Adoption Agreement on page 15)
☐ Prevailing Wage Contributions (see Section 9 of the Adoption Agreement on page
16)

Prototype 401(k) Non-Std.    Page 3 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



Article 2
Service Definitions for Eligibility, Vesting and Allocations    

2.1
Method of Determining Service. An Employees Years of Service/Periods of Service
("Service") is determined as follows:

(a) ¨
Counting of Hours Method Only. A Participant's Service for all purposes is
determined by the Counting of Hours Method, and a Year of Service for
eligibility and Vesting is determined as selected in (1) and (2) below.

(1)
Eligibility to Participate. A Year of Service for eligibility purposes is
    (max. 1,000) Hours of Service and a Break in Service for eligibility
purposes is    (max. 500) Hours of Service.

(2)
Vesting. A Year of Service for Vesting purposes is _____________ (max. 1,000)
Hours of Service and a Break in Service for Vesting purposes is _______ (max.
500) Hours of Service.

(b) ¨
Elapsed Time Method Only. A Participant's Service for all purposes is determined
by the Elapsed Time Method.

(c) ☒
A Mixture of Methods. A Participant's Service for each purpose is determined by
the method selected below.

(1) For Eligibility Purposes: (check one)
☒    Elapsed Time Method¨    Counting of Hours Method. A Year of Service for
eligibility purposes is ___________ (max. 1,000) Hours of Service and a Break in
Service for eligibility purposes is ____________ (max. 500) Hours of Service.
(2)     For Vesting Purposes: (check one)
    ¨    Elapsed Time Method
☒Counting of Hours Method. A Year of Service for Vesting purposes is 1,000 (max.
1,000) Hours of Service and a Break in Service for Vesting purposes is 500 (max.
500) Hours of Service.
(3)     For benefit accrual and allocation purposes: (check one)
    ¨     Elapsed Time Method    ☒    Counting of Hours Method
2.2
Predecessor Service. ☒ Service with the following entity or entities will be
credited as selected in (a), (b), (c), (d) and (e) below: (this section need
only be completed if the Employer does not maintain the plan of the predecessor
employer) OPI, but only for the employees listed on Addendum A; Wilson Financial
Group) (excluding the Kelly Funeral Home, Inc. division) and Keystone Group.    

(a)☒ Elective Deferrals, QMACs and QNECs. Service with an entity listed above
will be given for eligibility purposes under Section 3.2(a) of the Adoption
Agreement.
(b) ¨
ADP Safe Harbor Contributions. Service with an entity listed above will be given
for eligibility purposes under Section 3.2(b) of the Adoption Agreement.

(c) ¨
ACP Safe Harbor Matching Contributions. Service with an entity listed above will
be credited for: (check all that apply)
¨ Eligibility purposes under Section 3.2(c) of the Adoption Agreement
¨ Vesting purposes under Section 10.3 of the Adoption Agreement

(d) ☒ Non-Safe Harbor Matching Contributions. Service with an entity listed
above will be credited for: (check all that apply)

Prototype 401(k) Non-Std.    Page 4 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



☒ Eligibility purposes under Section 3.2(d) of the Adoption Agreement
☒ Vesting purposes under Section 10.4 of the Adoption Agreement
(e) ☒ Non-Safe Harbor Non-Elective Contributions. Service with an entity listed
above will be credited for: (check all that apply)
☒ Eligibility purposes under Section 3.2(e) of the Adoption Agreement
☒ Vesting purposes under Section 10.5 of the Adoption Agreement
2.3
Re-Hired Employees. The Service of an Eligible Employee who Terminates
Employment and is rehired after incurring a Break in Service will be credited in
accordance with the provisions selected below.

(a) ¨
One Year Holdout Rule. The One Year Holdout Rule will be applied to rehired
Eligible Employees.

(b) ☒
Rule of Parity. The Rule of Parity will be applied to non-Vested rehired
Eligible Employees.

2.4
Computation Periods. If eligibility and/or Vesting are determined by the
Counting of Hours Method, the following will apply:

(a) ¨
The eligibility computation period will: (check one)

¨
Be based on an Employee's 12-month employment year

¨
Switch to the Plan Year after an Employee's initial 12-month employment year

(b)
☒ The Vesting computation period will be: (check one)

☒
The Plan Year

¨
Based on an Employer’s 12-month employment year

(c) ¨
An Employee will be deemed to have been credited with a Year of Service for
eligibility purposes: (check one)

¨
At the end of the eligibility computation period in which he or she is credited
with the required Hours of Service

¨
At the time he or she is actually credited with the required Hours of Service

Article 3 Eligibility Requirements    
3.1
Eligible Employees. All Employees are Eligible Employees ☒ except for the class
or classes of Employees (as defined in Section 2.1 of the Basic Plan) below who
are excluded from participating for the purpose selected ¨: (check all that
apply)

(a)
☒ Ineligible Classes for Elective Deferrals CIMACs and ONECs.
☒    Union Employees

¨
Non-Resident Alien Employees

¨
"Merger and Acquisition" Employees (but only during the statutory exclusion
period)

¨
Highly Compensated Employees

¨
Leased Employees (not otherwise excluded by statute) 1 

☒
Employees of an Affiliated Employer that does not adopt this Plan 1 

¨
Key Employees ¨ but only those who are also Highly Compensated Employees 1 

¨
Employees who are paid primarily by salary 1 

¨
Employees who are paid primarily by the hour 1 

¨
Employees who are paid primarily by commissions 1 

¨
Other (cannot be age or service related) 1
    
    



Prototype 401(k) Non-Std.    Page 5 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



    
    
(b) ¨
Ineligible Classes for ADP Safe Harbor Contributions. Any ineligible classes
checked in (a) above are also ineligible for ADP Safe Harbor Contributions. In
addition, the classes checked below are ineligible for ADP Safe Harbor
Contributions.

¨
Union Employees (if not already checked in (a) above)

¨
Key Employees who are also Highly Compensated Employees (if not already checked
in (a) above) 1 

¨
Highly Compensated Employees (if not already checked in (a) above)1 

¨
Other (cannot be age or service related) 1     
    
    
    

1Even if checked, these employees are still included in determining if the Plan
satisfies the requirements of Code § 410(b).
(c) ¨
Ineligible Classes for ACP Safe Harbor Contributions. Any ineligible classes
checked in (a) above are also ineligible for ACP Safe Harbor Contributions. In
addition, the classes checked below are ineligible for ACP Safe Harbor
Contributions.

¨
Union Employees (if not already checked in (a) above)

¨
Key Employees who are also Highly Compensated Employees (if not already checked
in (a) above)1

¨
Highly Compensated Employees (if not already checked in (a) above)1 

¨
Other (cannot be age or service related)1    
    
     

1Even if checked, these employees are still included in determining if the Plan
satisfies the requirements of Code § 410(b).
(d)
☒ Ineligible Classes for Non-Safe Harbor Matching Contributions.

☒
Union Employees

¨
Non-Resident Alien Employee

¨
"Merger and Acquisition" Employees (but only during the statutory exclusion
period)

¨
Highly Compensated Employees 1 

¨
Leased Employees (not otherwise excluded by statute) 1 

☒
Employees of an Affiliated Employer that does not adopt this Plan 1 

¨
Key Employees ¨ but only those who are also Highly Compensated Employees 1 

¨
Employees who are paid primarily by salary 1 

¨
Employees who are paid primarily by the hour 1 

¨
Employees who are paid primarily by commissions

¨
Other (cannot be age or service related) 1    
    
    
     

(e)
☒ Ineligible Classes for Non-Safe Harbor Matching Contributions

☒
Union Employees

¨
Non-Resident Alien Employee

¨
"Merger and Acquisition" Employees (but only during the statutory exclusion
period)

¨
Highly Compensated Employees 1 

¨
Leased Employees (not otherwise excluded by statute) 1 

☒
Employees of an Affiliated Employer that does not adopt this Plan 1 

¨
Key Employees ¨ but only those who are also Highly Compensated Employees 1 

¨
Employees who are paid primarily by salary 1 


Prototype 401(k) Non-Std.    Page 6 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



¨
Employees who are paid primarily by the hour 1 

¨
Employees who are paid primarily by commissions

¨
Other (cannot be age or service related) 1    
    
    
     

1 Even if checked, these employees are still included in determining if the Plan
satisfies the requirements of Code § 410(b).
3.2
Minimum Age and Service Requirements. An Eligible Employee (see Section 3.1
above) will be eligible to enter the Plan as a Participant for the selected
purpose on the applicable Entry Date upon satisfying the following age and/or
service requirements:

(a)
☒ Requirements for Elective Deferrals QMACs and ONECs:

(1)
Age Requirement 21 (max. 21 - enter zero if none)

(2)
Service Requirement (check one)

¨ (A)
None

¨ (B)
1-Year Period of Service

☒ (C)
2 -month Period of Service (max. 12)

¨ (D)
______-week Period of Service (max. 52)

¨ (E)
_____ day Period of Service (max. 365)

¨ (F)
1 Year of Service

¨ (G)
1 Year of Service, or if earlier, ___________ (max. 11) consecutive calendar
months of employment ¨ in which the Employee is credited with at least _________
Hours of Service per month

¨ (H)
1 Year of Service, or if earlier, __________ (max. 51) consecutive weeks of
employment ¨ in which the Employee is credited with at least    Hours of Service
per week

¨ (I)
1 Year of Service, or if earlier, ________ (max, 364) consecutive days of
employment ¨ in which the Employee is credited with at least    Hours of Service
per day

(b) ¨
Requirements for ADP Safe Harbor Contributions:

(1)
Age Requirement (max. 21— enter zero if none)

(2)
Service Requirement (check one)

¨
A) None

¨
B) 1-Year Period of Service

¨
C)     -month Period of Service (max. 12)

¨
D)     -week Period of Service (max. 52)

¨
E)     -day Period of Service (max. 365)

¨
F) 1 Year of Service

¨
G) 1 Year of Service, or if earlier, __________ (max. 11) consecutive calendar
months of employment ¨    in which the Employee is credited with at least
__________ Hours of Service per month

¨
H) 1 Year of Service, or if earlier, __________ (max. 51) consecutive weeks of
employment

¨
in which the Employee is credited with at least _________ Hours of Service per
week

¨
1) I Year of Service, or if earlier,    (max. 364) consecutive days of
employment ¨ in which the Employee is credited with at least ___________ Hours
of Service per day

(c) ¨ Requirements for ACP Safe Harbor Contributions:
(1)
Age Requirement    (max. 21 — enter zero if none)

(2)
Service Requirement (check one)

¨
A) None


Prototype 401(k) Non-Std.    Page 7 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



¨
B) 1-Year Period of Service

¨
C)     -month Period of Service (max. 12)

¨
D)     -week Period of Service (max. 52)

¨
E)     -day Period of Service (max. 365)

¨
F) 1 Year of Service

¨
G) 1 Year of Service, or if earlier,    (max. 11) consecutive calendar months of
employment ¨    in which the Employee is credited with at least    Hours of
Service per month

¨
H) 1 Year of Service, or if earlier,    (max. 51) consecutive weeks of
employment ¨in which the Employee is credited with at least    Hours of Service
per week

¨
I) 1 Year of Service, or if earlier,    (max. 364) consecutive days of
employment ¨    in which the Employee is credited with at least Hours of Service
per day

(d)
☒ Requirements for Non-Safe Harbor Matching Contributions:

(1)
Age Requirement     21    (max. 21 — enter zero if none)

(2)
Service Requirement (check one)

¨
A) None

☐
B)     -Year Period of Service (max. 2, but Vesting must be 100% if more than 1
year is used)

☒
C)    2 -month Period of Service (max. 24, but Vesting must be 100% if more than
12 months are used)

¨
D)     -week Period of Service (max. 104, but Vesting must be 100% if more than
52 weeks are used)

¨
E)     -day Period of Service (max. 730, but Vesting must be 100% if more than
365 days are used)

 
¨
F)     Year(s) of Service (max. 2, but Vesting must be 100% if more than (year
is used)

¨
G) 1 Year of Service, or if earlier,     (max. II) consecutive calendar months
of employment

¨
in which the Employee is credited with at least    Hours of Service per month

¨
H) 1 Year of Service, or if earlier,    (max. 51) consecutive weeks of
employment

¨
in which the Employee is credited with at least    Hours of Service per week

¨
1) I Year of Service, or if earlier,    (max. 364) consecutive days of
employment

¨
in which the Employee is credited with at least    Hours of Service per day

(e)
☒ Requirements for Non-Safe Harbor Non-Elective Contributions:

(1)
Age Requirement    (max. 21— enter zero if none)

(2)
Service Requirement (check one)

¨
A) None

¨
B)     -Year Period of Service (max. 2, but Vesting must be 100% more than 1
year is used)

☒
C)    2 -month Period of Service (max. 24, but Vesting must be 100% if more than
12 months are used)

¨
D)     -week Period of Service (max. 104, but Vesting must be 100% if more than
52 weeks are used)

¨
E)     -day Period of Service (max. 730, but Vesting must be 100% if more than
365 days are used)


Prototype 401(k) Non-Std.    Page 8 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



¨
F)     Year(s) of Service (max. 2, but Vesting must be 100% if more than I year
is used)

¨
G) 1 Year of Service, or if earlier,     (max. 11) consecutive calendar months
of employment

¨
in which the Employee is credited with at least    Hours of Service per month

¨
1 Year of Service, or if earlier,    (max. 51) consecutive weeks of employment

¨
1 in which the Employee is credited with at least    Hours of Service per week

¨
1 Year of Service, or if earlier,    (max. 364) consecutive days of employment

¨
in which the Employee is credited with at least    Hours of Service per day



3.3
Entry Pates. An Eligible Employee who has satisfied the applicable age and
service requirements selected in Section 3.2 will enter the Plan as a
Participant for the applicable purpose on the Entry Date (as defined in Section
2.2 of the Basic Plan) selected below.

(a)
☒ Entry Date for Elective Deferrals QMACs and ONECs:(check one)

Note: If Section 3.2 (a)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the I Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).
¨
The first day of the Plan Year coincident with or following the date the
requirements are satisfied(1)

¨
The last day of the Plan Year coincident with or following the date the
requirements are satisfied.(1)

☒
The first day of the month coincident with or following the date the
requirements are satisfied.

¨
The first day of the payroll period coincident with or following the date the
requirements are satisfied.

¨
The same day the requirements are satisfied.

¨
The first day of the 1st or 7th month of the Plan Year coincident with or
following the date the requirements are satisfied.

☐
The last day of the 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The first day of the 1st, 4th, 7th or 10th month of the Plan Year coincident
with or following the date the requirements are satisfied.

¨
The last day of the 3rd, 6th 9th or 12th month of the Plan Year coincident with
or following the date the requirements are satisfied.



1This option cannot be checked if the age requirement in 3.2(a)(1) is 21 and/or
if one of the following service requirements is checked: 3.2 (a)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(a)(2)(D) and the
number of weeks is more than 26; 3.2(a)(2)(E) and the number of days is more
than 182; or 3.2(a)(2)(F).
(b) ¨
Entry Date for ADP Safe Harbor Contributions:(check one)

Note: If Section 3.2(b)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after

Prototype 401(k) Non-Std.    Page 9 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



the date he or she satisfies the 1 Year of Service requirement (and any
applicable age requirement) or (2) the date that occurs six months after the
date he or she satisfies the 1 Year of Service requirement (and any applicable
age requirement). The Entry Date or Entry Dates selected below will only apply
to an Eligible Employee who is entering the Plan as a Participant after
satisfying the months, days or weeks component of such service requirement (and
any applicable age requirement).
¨
Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

¨
The first day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

☐
The first day of the Plan Year nearest the date the requirements are satisfied.

¨
The last day of the Plan Year coincident with or following the date the
requirements are satisfied (1)

¨
The last day of the Plan Year nearest the date the requirements are satisfied.

¨
The first day of the month coincident with or following the date the
requirements are satisfied.

¨
The first day of the payroll period coincident with or following the date the
requirements are satisfied.

¨
The same day the requirements are satisfied.

¨
The first day of the 1st or 7th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The last day of the 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The first day of the 1st, 4th. 7th or 10th month of the Plan Year coincident
with or following the date the requirements are satisfied.

¨
The last day of the 3rd, 6th, 9th or 12th month of the Plan Year coincident with
or following the date the requirements are satisfied.

(1) This option cannot be checked if the age requirement in 3.2(b)(1) is 21
and/or if one of the following service requirements is checked: 3.2(b)(2)(B);
3.2(b)(2)(C) and the number of months is more than 6; 3. 2(b)(2)(D) and the
number of weeks is more than 26, 3.2(b)(2)(E) and the number of days is more
than 182; or 3.2(b)(2)(F).
(c) ¨
Entry Date for ACP Safe Harbor Contributions: (check one)

Note: If Section 3.2(c)(2)(G), (II) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).
¨
Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

¨
The first day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

¨
The first day of the Plan Year nearest the date the requirements are satisfied.

¨
The last day of the Plan Year coincident with or following the date the
requirements are satisfied.(1)

¨
The last day of the Plan Year nearest the date the requirements are satisfied.

¨
The first day of the month coincident with or following the date the
requirements are satisfied.

¨
The first day of the payroll period coincident with or following the date the
requirements are satisfied.

¨
The same day the requirements are satisfied.

¨
The first day of the year or 7th month of the Plan Year coincident with or
following the date the requirements are satisfied.


Prototype 401(k) Non-Std.    Page 10 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



¨
The last day of the 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The first day of the 1st, 4th, 7th or 10th month of the Plan Year coincident
with or following the date the requirements are satisfied.

¨
The last day of the 3rd, 6th, 9th or 12th month of the Plan Year coincident with
or following the date the requirements are satisfied.

1This option cannot be checked if the age requirement in 3.2(c)(1) is 21 and/or
if one of the following service requirements is checked: 3.2 (c)(2)(B); 3.2
(a)(2)(C) and the number of months is more than 6; 3.2(c)(2)(D) and the number
of weeks is more than 26; 3.2(c)(2)(E) and the number of days is more than 182;
or 3.2(c)(2)(F).
(d)
☒ Entry Date for Non-Safe Harbor Matching Contributions: (check one)

Note: If Section 3.2(d)(2)(G), (II) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the I Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Ent")Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).
¨
Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

¨
The first day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

¨
The first day of the Plan Year nearest the date the requirements are satisfied.

¨
The last day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

¨
The last day of the Plan Year nearest the date the requirements are satisfied.

☒
The first day of the month coincident with or following the date the
requirements are satisfied.

¨
The first day of the payroll period coincident with or following the date the
requirements are satisfied.

¨
The same day the requirements are satisfied.

¨
The first day of the 1st or 7th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The last day of the 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The first day of the 1st, 4th, 7th or 12th month of the Plan Year coincident
with or following the date the requirements are satisfied.

¨
The last day of the 3rd, 6th, 9th or 12th month of the Plan Year coincident with
or following the date the requirements are satisfied.



1This option cannot be checked if the age requirement in 3.2(d)(1) is 21 and/or
if one of the following service requirements is checked: 3.2(d)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6• 3.2(d)(2)(D) and the
number of weeks is more than 26; 3.2(d)(2)(E) and the number of days is more
than 182; or 3.2(d)(2)(F).
(e)
☒ Entry Date for Non-Safe Harbor Non-Elective Contributions: (check one)

Note: If Section 3.2(e)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (I) the first day of the Plan Year that occurs after the date he
or she satisfies the I Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry

Prototype 401(k) Non-Std.    Page 11 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



Date or Entry Dates selected below will only apply to an Eligible Employee who
is entering the Plan as a Participant after satisfying the months, days or weeks
component of such service requirement (and any applicable age requirement).
¨
Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

¨
The first day of the Plan Year coincident with or fallowing the date the
requirements are satisfied. (1)

¨
The first day of the Plan Year nearest the date the requirements are satisfied.

¨
The last day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

¨
The last day of the Plan Year nearest the date the requirements are satisfied.

☒
The first day of the month coincident with or following the date the
requirements are satisfied.

¨
The first day of the payroll period coincident with or following the date the
requirements are satisfied.

¨
The same day the requirements are satisfied.

¨
The first day of the 1st or 7th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The last day of the 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The first day of the 1st, 4th, 7th or 10th month of the Plan Year coincident
with or following the date the requirements are satisfied.

¨
The last day of the 3rd, 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.



(1) This option cannot be checked if the age requirement in 3.2 (e)(I) is 21
and/or y" one of the following service requirements is checked: 3.2 (e)(2)(B);
3.2 (a)(2)(C) and the number of months is more than 6; 3.2(e)(2)(D) and the
number of weeks is more than 26 3.2(e)(2)(E) and the number of days is more than
182; or 3.2(e)(2)(F).
Article 4 Section.4. Elective Deferrals    
4.1
Elective Deferral Percentage. A Participant can make Elective Deferrals < ☐
beginning    (must be on or after the date this Adoption Agreement is signed by
the Sponsoring Employer) > in accordance with the provisions selected below.

(a)
Minimum and Maximum Percentage. The minimum permitted Elective Deferral
percentage is 1 % (enter zero if there is no minimum %) of Compensation and the
maximum permitted Elective Deferral percentage is 50 % (max. 100%) of
Compensation. Any other Elective Deferral provisions will be set forth in an
administrative policy regarding Elective Deferrals as promulgated by the
Administrator from time to time. Such administrative policy may include, but is
not limited to, setting the maximum Elective Deferral percentage for
Participants who are Highly Compensated Employees (if such percentage is less
than the maximum percentage set forth above) and describing a program of
automatic increases to a Participants' Elective Deferral percentage as elected
by the Administrator and/or the Participant.

(b)
Salary Reduction Agreements. A Participant can change his or her Salary
Reduction

At any time
☒
Annually on the date established by the Administrator

¨
Semi-annually on the date established by the Administrator

¨
Quarterly on the date established by the Administrator

¨
Monthly on the day established by the Administrator

¨
On the date or dates as established by the Administrator: (check one)


Prototype 401(k) Non-Std.    Page 12 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



(c)
☒ Automatic Enrollment. Automatic enrollment is permitted. The terms of the
automatic enrollment, including but not limited to the percentage, automatic
increases to that percentage, the proportion that is considered a Pre-Tax
Elective Deferral and/or a Roth Elective Deferral, and the Participants to whom
it applies, will be set forth in an administrative policy regarding Elective
Deferrals as promulgated from time to time by the Administrator.

4.2
☒ Catch-Up Contributions. Catch-Up Contributions are permitted in accordance
with Section 12(e) of the Basic Plan.

4.3
☒ Roth Elective Deferrals. A Participant may designate all or a portion or his
or her Elective Deferrals as Roth Elective Deferrals in accordance with Section
3.2(c) of the Basic Plan.

Article 5☐ Safe Harbor Contributions


5.1 ¨
"Mandatory" ADP Safe Harbor Non-Elective Contributions. Subject to Section 3.20
of the Basic Plan, the Employer will make an ADP Safe Harbor Non-Elective
Contribution for each Safe Harbor Participant in an amount equal to 3% (or such
higher percentage as may be elected by the Employer by resolution) of
Compensation, except as may be indicated below.

¨ The ADP Safe Harbor Non-Elective Contribution will be used to offset the
allocation that would otherwise be made to the Participant under Section 7 of
the Adoption Agreement. If Section 7.2(d) of the Adoption Agreement is checked,
this offset applies only to the second step of the Two-Step Formula or the
fourth step of the Four-Step Formula, as applicable.
¨ This contribution will be made to the following defined contribution plan in
lieu of this Plan:
5.2 ¨
"Contingent". ADP Safe Harbor Non-Elective Contributions. Subject to Section 320
of the Basic Plan, the Employer may make an ADP Safe Harbor Non-Elective
Contribution for each Safe Harbor Participant in an amount equal to 3% (or such
higher percentage as may be elected by the Employer by resolution) of
Compensation, except as may be indicated below.

¨
The ADP Safe Harbor Non-Elective Contribution will be used to offset the
allocation that would otherwise be made to the Participant under Section 7 of
the Adoption Agreement. If Section 7.2(d) of the Adoption Agreement is checked,
this offset applies only to the second step of the Two-Step Formula or the
fourth step of the Four-Step Formula, as applicable.

¨
This contribution will be made to the following defined contribution plan in
lieu of this Plan:


    
5.3 ¨
ADP Safe Harbor Basic Matching Contributions. The Employer will make a Matching
Contribution for each Safe Harbor Participant equal to the sum of (1) 100% of
the Participant's Elective Deferrals that do not exceed 3% of Compensation for
the Allocation Period, plus (2) 50% of the Participant's Elective Deferrals that
exceed 3% of Compensation for the Allocation Period but do not exceed 5% percent
of Compensation for the Allocation Period.

5.4 ¨
ADP Safe Harbor Enhanced Matching Contributions. The Employer will make a
Matching Contribution for each Safe Harbor Participant equal to the sum of (1)
100% of the Participant's Elective Deferrals that do not exceed ___ % of
Compensation for the Allocation Period, plus (2) ___ % of the Participant's
Elective Deferrals that exceed ___ % of Compensation but do not exceed% of
Compensation for the Allocation Period. (Note: In the blank in (1) and the
second blank in (2), insert a number that is 3 but not greater than 6. The first
and last blanks in (2) must be completed so that, at any rate of elective
deferrals, the Matching Contribution is at least equal to the Matching
Contribution receivable if the Employer were making ADP Safe Harbor Basic
Matching Contributions, but the rate of match cannot increase as deferrals
increase.)


Prototype 401(k) Non-Std.    Page 13 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



Note: You can only select Sections 5.5, 5.6 and/or 5.7 below and also selected
Section 5.1, 5.2, 5.3 or 5.4 above.
5.5 ¨
ACP Safe Harbor Discretionary Non-Tiered Matching Contributions. The Employer's
ACP Safe Harbor Discretionary Non -Tiered Matching Contribution is totally
discretionary, but when made will be a percentage determined by the Employer of
a Safe Harbor Participant's Elective Deferrals that do not exceed 4% of his or
her Compensation for the Allocation Period. (Note: Any ACP Safe Harbor
Discretionary Non-Tiered Matching Contribution that exceeds 4% of a
Participant's Compensation is considered a Non-Safe Harbor Matching Contribution
and is subject to the ACP Test.)

5.6 ¨
ACP Safe Harbor Mandatory Non-Tiered Matching Contributions. The Employer must
make an ACP Safe Harbor Mandatory Non-Tiered Matching Contribution equal to ___
% of a Safe Harbor Participant's Elective Deferrals which do not exceed ___ %
(max. 6) of a Safe Harbor Participant's Compensation for the Allocation Period.

5.7 ¨
ACP Safe Harbor Mandatory Tiered Matching Contributions. The Employer must make
an ACP Safe Harbor Mandatory Tiered Matching Contribution for each Safe Harbor
Participant equal to the amount determined below, provided the ratio of Matching
Contributions for a Safe Harbor Participant to his or her Elective Deferrals and
Employee Contributions does not increase as the amount of his or her Elective
Deferrals and Employee Contributions increases. In no event can Elective
Deferrals that exceed 6% of Compensation for the Allocation Period be matched.
(Note: The blanks must be completed so that, at any rate of Elective Deferrals,
the rate of Matching Contributions cannot increase as Elective Deferrals
increase.)

¨
lst tier     % of Elective Deferrals that do not exceed     % of Compensation

☐
2nd tier     % of Elective Deferrals that exceed___ % but not     ___% of
Compensation

¨
3rd tier     % of Elective Deferrals that exceed     % but not    % of
Compensation

¨
4th tier     % of Elective Deferrals that exceed     % but not    % of
Compensation

Article 6 ☒ Non-Safe Harbor Matching Contributions    
6.1
Determination of Amount. Non-Safe Harbor Matching Contributions are permitted <
¨ beginning (must be after the later of the Plan's original effective date or
the restatement date)> , subject to the provisions selected below.

(a) ¨
Totally Discretionary Formula (Non-Tiered). Subject to the requirements set
forth in Section 3.4(f) of the Basic Plan, the Employer's Non-Safe Harbor
Matching Contribution for any Allocation Period is totally discretionary.



(b) ¨
Discretionary Formula (Tiered or Non-Tiered) With Fixed Maximum. Subject to the
requirements set forth in Section 3.4(1) of the Basic Plan, the Employer may
make a Non-Safe Harbor Matching Contribution for any Allocation Period equal to
a discretionary percentage of each Benefiting Participant's Elective Deferrals,
not to exceed the following amount for any Allocation Period on behalf of any
Benefiting Participant:

☐    % (max. 100%) of a Benefiting Participant's Elective Deferrals
¨
% of a Benefiting Participant's Compensation (this % cannot exceed the minimum
deferral % in 9.4(a))

¨
$    for a Benefiting Participant

¨
The lesser of    % of a Benefiting Participant's Compensation or $    

¨
% (max. 100%) of a Participant Elective Deferrals that do not exceed    % of his
or her Compensation

(c) ¨
Mandatory Non-Tiered Formula. The Employer must make a Non-Safe Harbor Matching
Contribution equal to     (max. 100%) of each Benefiting Participant's Elective
Deferrals — not to exceed the following for an Allocation Period:


Prototype 401(k) Non-Std.    Page 14 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------





¨
Elective Deferrals in excess of    % of each Benefiting Participant's
Compensation

¨
$    for each Benefiting Participant

¨
The lesser of Elective Deferrals in excess of    % of each Benefiting
Participant's Compensation or $    

(d) ¨
Mandatory Tiered Formula. The Employer must make a Non-Safe Harbor Matching
Contribution for each Benefiting Participant equal to the amount determined by
the tiered formula below. (check each her that applies, but note that the rate
of Non-Safe Harbor Matching Contributions cannot increase as Elective Deferrals
increase)

¨
1st tier    % of Elective Deferrals that do not exceed        % of Compensation

☐
2nd tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
3rd tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
4th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
5th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
6th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
7th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
8th- tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
9th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
10th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

            


(e)
☒ Mandatory Years/Periods of Service Formula. The Employer must make a Non-Safe
Harbor Matching Contribution for each Benefiting Participant equal to the
Matching percentage indicated below of each Benefiting Participant's Elective
Deferrals based on the Benefiting Participant's < ☒ 1-Year Periods of Service >
< ☐ Years of Service, and a Year of Service for purposes of this Section is a
Plan Year in which a Participant is credited with     (max. 1,000) Hours of
Service >, subject to any limitations indicated below. (check each tier that
applies)



Years/Periods of Service    Matching %
0 to 5    75 % < ☐ up to $    > ☒ < up to 6 % of Compensation >
6 to 10    100%. < ☐ up to $    > ☒ < up to 6 % of Compensation >
11 to 99    125 % < ☐ up to $    > ☒ < up to 6 % of Compensation >
to     % < ☐ up to $    > < ☐ up to    % of Compensation >
to     % < ☐ up to $    >< ☐ up to % of Compensation >
6.2
Benefiting Participants. Any Employee who has entered the Plan as a Participant
for Non-Safe Harbor Matching Contribution purposes and makes an Elective
Deferral in an Allocation Period < ¨ and who is an NHCE for that Allocation
Period > will be a Benefiting Participant under this Section for an Allocation
Period based on the conditions below < ¨provided the Participant is still an
Eligible Employee under Section 3.1(d) on the last day of the Allocation Period
(or earlier Termination of Employment) >.

(a)
Participants who are still Employees on the last day of the Allocation
Period(check one)

☒
Will always be Benefiting Participants regardless of Service

¨
Must be credited with    (max. 1,000) Hours of Service in the Allocation Period

¨
Must be credited with a    (max. 6) month Period of Service in the Allocation
Period

¨
Must be credited with    (max. 6) consecutive calendar months of employment in
the Allocation Period


Prototype 401(k) Non-Std.    Page 15 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



¨
Must be credited with    (max. 182) consecutive days of employment in the
Allocation Period



(b)
Participants who Terminate Employment before the last day of the Allocation
Period because of retirement on or after Normal Retirement Age < ¨ or Early
Retirement Age >, or because of death or Disability (check one)

¨
Will not be Benefiting Participants for that Allocation Period

☒
Will always be Benefiting Participants regardless of Service

¨
Must be credited with    (max, 1,000) Hours of Service in the Allocation Period

¨
Must be credited with a    (max. 6) month Period of Service in the Allocation
Period

¨
Must be credited with    (max. 6) consecutive calendar months of employment in
the Allocation Period

¨
Must be credited with        (max. 182) consecutive days of employment in the
Allocation Period



(c)
Participants who Terminate Employment before the last day of the Allocation
Period for any other reason (check one)



¨
Will not be Benefiting Participants for that Allocation Period

☒
Will always be Benefiting Participants regardless of Service

¨
Must be credited with    (max. 1,000) Hours of Service in the Allocation Period

¨
Must be credited with a    (max. 6) month Period of Service in the Allocation
Period

¨
Must be credited with    (max. 6) consecutive calendar months of employment in
the Allocation Period

¨
Must be credited with    (max. 182) consecutive days of employment in the
Allocation Period

6.3
¨ Catch-Up Contributions. Catch-Up Contributions will be matched under the
formula selected in Section 6.1 < ☐ but any limitations selected in such formula
will be ignored >.

6.4
¨ Voluntary Employee Contributions. Voluntary Employee Contributions will be
matched under the formula selected in Section 6.1 < ☐ but any limitations
selected in such formula will be ignored >.

6.5
¨ Additional Non-Safe Harbor Matching Contributions. An Employer may make
additional Non-Safe Harbor Matching Contributions as selected in the "Additional
Non-Safe Harbor Matching Contribution Addendum" attached hereto.

Article 7 ☒ Non-Safe Harbor Non-Elective Contributions


7.1
Determination of Amount. Non-Safe Harbor Non-Elective Contributions are
permitted < ☐ beginning(must be after the later of the Plan's original effective
date or the restatement date) >, and the amount made by the Employer for any
Allocation Period will be determined by the formula below. (check one)

☒ Totally discretionary on the part of the Employer
¨
Equal to at least    % of the Compensation of all Benefiting Participants

¨
Equal to at least $    

☐
As required by the following collective bargaining agreement    

¨
Other (describe how the amount is determined)    



7.2
Allocation Method. Non-Safe Harbor Non-Elective Contributions made to the Plan
will be allocated in the manner selected below.

(a) ☒     Pro-rata based on the Compensation for the Allocation Period of all
Benefiting Participants.
(b) ☐
CI Per capita (same dollar amount) for the Allocation Period to all Benefiting
Participants.


Prototype 401(k) Non-Std.    Page 16 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



(c) ☐
CI Pro-rata based on the allocation points of all Benefiting Participants. Each
Participant's allocation points for each Allocation Period will be the sum of
the points selected below. (check all that apply, but 1) or 2) must be checked)

1.
☐ points for each year of a Participant's age

2.
☐ points for each of a Participant's credited Years/Periods of Service < ☐ to a
maximum of    years >

3.
☐ points per each $    (max. $200) of a Participant's Compensation paid in the
Allocation Period

(d) ☐
CI Using permitted disparity in < ☐ a 2-step allocation only > < ☐ a 4-step
allocation only > < ☐ a 2-step allocation in non-Top Heavy Plan Years and a
4-step allocation in Top Heavy Plan Years >, in accordance with Section
3.5(a)(4) of the Basic Plan, based on the integration percentage and the
integration level selected below.

Integration %    Integration Level
¨
5.7%    ☐ The Taxable Wage Base

¨
% of the Taxable Wage Base (must be 20% or less of the Taxable Wage Base)

¨
$    (amount must be 20% or less of the Taxable Wage Base)

¨
5.4%    0 80% of the Taxable Wage Base rounded up < ¨ $1 > < ¨ $100 > < ¨ $1,000
>

¨
% of the Taxable Wage Base (must be more than 80% but less than 100%) E $    

☐ ____(amount must be more than 80% but less than 100% of the Taxable Wage Base)
¨
4.3%    ☐ 0 20% of the Taxable Wage Base rounded up < ¨ $1 < ¨ $100> < ¨ $1,000

☐ % of the Taxable Wage Base (must be more than 20% but not more than     80%)
¨
$     (amount must be more than 20% but not more than 80% of the Taxable Wage
Base)

 
(e)
☐ Using the Participant Group Allocation method as set forth in the "Allocation
Group Addendum" attached hereto.

(f)
☐ Using the Age-Weighted Allocation method determined with the assumptions
indicated below.

Pre-Retirement Interest: ________________ ok Pre-Retirement Mortality:
Post-Retirement Interest:    %__Post-Retirement Mortality:
7.3
Benefiting Participants. An Employee who is a Participant for Non-Safe Harbor
Non-Elective Contribution purposes will be a Benefiting Participant under this
Section for an Allocation Period based on the conditions below < ☒ provided the
Participant is still an Eligible Employee under Section 3.1(e) on the last day
of the Allocation Period (or earlier Termination of Employment) >.

(a)
Participants who are still Employees on the last day of the Allocation
Period(check one)

☒     Will always be Benefiting Participants regardless of Service
¨
Must be credited with (max. 1,000) Hours of Service in the Allocation Period

¨
Must be credited with a (max. 6) month Period of Service in the Allocation
Period

¨
Must be credited with (max. 6) consecutive calendar months of employment in the
Allocation Period

¨
Must be credited with (max. 182) consecutive days of employment in the
Allocation Period




Prototype 401(k) Non-Std.    Page 17 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



(b)
Participants who Terminate Employment before the last day of the Allocation
Period because of retirement on or after Normal Retirement Age ¨ or Early
Retirement Age ), or because of death or Disability(check one)



¨
Will not be Benefiting Participants for that Allocation Period

☒
Will always be Benefiting Participants regardless of Service

¨
Must be credited with    (max. 1,000) Hours of Service in the Allocation Period

¨
Must be credited with    (max. 6) month Period of Service in the Allocation
Period

¨
Must be credited with    (max. 6) consecutive calendar months of employment in
the Allocation Period

¨
Must be credited with (max. 182) consecutive days of employment in the
Allocation Period

(c)
Participants who Terminate Employment before the last day of the Allocation
Period for any other reason(check one)

☒    Will not be Benefiting Participants for that Allocation Period
¨
Will always be Benefiting Participants regardless of Service

¨
Must be credited with    (max. 1,000) Hours of Service in the Allocation Period

¨
Must be credited with a    (max. 6) month Period of Service in the Allocation
Period

¨
Must be credited with    (max. 6) consecutive calendar months of employment in
the Allocation Period

¨
Must be credited with    (max. 182) consecutive days of employment in the
Allocation Period

7.4
¨ Additional Non-Safe Harbor Non-Elective Contributions. An Employer may make
additional Non-Safe Harbor Non-Elective Contributions as selected in the
"Additional Non-Safe Harbor Non-Elective Contribution Addendum" attached hereto.

Article 8 ☒ Rollovers and Employee Contributions


8.1
☒ Rollover Contributions. Rollover Contributions are permitted < ¨
beginning    (must be after the later of the Plan's original effective date or
the restatement date) >, subject to the provisions selected below.

(a)
Rollover Contributions can be made to the Plan by: (check one)

¨
Any Employee (including those who are not Eligible Employees)

☒
Any Eligible Employee (whether a Participant or not)

¨
Any Eligible Employee who has become a Participant for Elective Deferral
purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor Matching
Contribution purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor
Non-Elective Contribution purposes

(b)
Rollover Contributions will be accepted from the following types of plans:
(check any that apply) ☒ Code §401(a) plans (qualified retirement plans)

☒ Code §403(a) plans (qualified annuity plans)
☒ Code §403(b) plans (annuities purchased by a Code §501(c)(3) organization and
certain educational institutions)
☒     Code §408(a) plans (individual retirement accounts)
☒     Code §408(b) plans (individual retirement annuities)
☒     Code §457(b) plans (governmental only)
(c)
Rollover Contributions can also include the following: (check all that apply)

☒ Roth Elective Deferrals (Note• Can be checked only if this Plan also permits
Roth Elective             Deferrals)
¨
Voluntary Employee Contributions

¨
Mandatory Employee Contributions

¨
Participant loans

¨
In kind distributions (other than Participant loans)


Prototype 401(k) Non-Std.    Page 18 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



(d) Rollover Contributions can be withdrawn from the Plan: (check one
☒     At any time
¨
Annually on a date set by the Administrator

¨
Semi-annually on dates set by the Administrator

¨
Quarterly on dates set by the Administrator

¨
Monthly on dates set by the Administrator

¨
Only upon Termination of Employment and only at the time selected in Section
15.5 of the Adoption Agreement

(e)
Rollover Contributions which are withdrawn from the Plan < ☒ can > < ☐ cannot >
be redeposited in the Plan.



8.2
CI Voluntary Employee Contributions. Voluntary Employee Contributions are
permitted < ¨ beginning     (must be after the later of the Plan's original
effective date or the restatement date)> , subject to the provisions selected
below.

(a)
Voluntary Employee Contributions can be made to the Plan by: (check one)

¨
Any Eligible Employee who has become a Participant for Elective Deferral
purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor Matching
Contribution purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor
Non-Elective Contribution purposes

(b)
Minimum and Maximum Contribution. The minimum permitted Voluntary Employee
Contribution is    % (enter zero if no minimum) of Compensation and the maximum
permitted contribution is    % (max. 100) of Compensation.

Voluntary Employee Contributions can be made < ☐ annually > < ☐ monthly > < ☐
each payroll period >.
(c)
Voluntary Employee Contributions can be withdrawn from the Plan: (check one)

¨
At any time

¨
Annually on a date set by the Administrator

¨
Semi-annually on dates set by the Administrator

¨
Quarterly on dates set by the Administrator

¨
Monthly on dates set by the Administrator

Only upon Termination of Employment and only at the time selected in Section
15.5 of the Adoption Agreement
8.3
¨ Deemed IRAs. Deemed Individual Retirement Accounts are permitted < ¨
beginning    (must be after the later of the Plan's original effective date or
the restatement date)> , subject to the provisions selected below. (check one)

¨
Any Eligible Employee who has become a Participant for Elective Deferral
purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor Matching
Contribution purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor
Non-Elective Contribution purposes

Article 9 ☐ Prevailing Wage Contributions    
9.1
Prevailing Wage Contributions. Subject to Section 3.6 of the Basic Plan, the
Employer will make contributions to the Plan for the Prevailing Wage Service of
each Participant < ¨ who is an NHCE >. The Administrator may promulgate
additional rules and procedures regarding Prevailing Wage Contributions in an
administrative policy regarding Prevailing Wage Contributions.

9.2
Vesting. Prevailing Wage contributions are 100% Vested at all times unless they
are "annualized" pursuant to Department of Labor Regulations, in which case they
will be Vested in accordance with the schedule


Prototype 401(k) Non-Std.    Page 19 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



selected in Section 10.6 of the Adoption Agreement. Notwithstanding the
foregoing, to the extent a Prevailing Wage contribution is used to offset an
Employer contribution that is required to be 100% Vested at all times, such
Prevailing Wage contribution will also be 100% Vested at all times.
Article 10 Vesting Requirements     
10.1
Full and Immediate Vesting Upon Retirement, Death or Disability. A Participant's
Vested Interest in his or her Participant's Account will be 100% upon reaching
Normal Retirement Age and upon the occurrence of the following: (check all that
apply)

¨
Reaching Early Retirement Age

☒    Death prior to Termination of Employment        ☒    Disability prior to
Termination of Employment
10.2
Elective Deferrals, QMACs, QNECs and ADP Safe Harbor Contributions. A
Participant's Vested Interest in all Elective Deferrals, QMACS, QNECs and ADP
Safe Harbor Contributions allocated to him or her will be 100% at all times.

10.3
¨ ACP Safe Harbor Matching Contributions. A Participant's Vested Interest in his
or her ACP Safe Harbor Matching Contribution Account will be determined by the
provisions selected below.

(a)
The Vesting schedule for ACP Safe Harbor Matching Contributions in a non-Top
Heavy Plan Year is: (check one)

¨
100% full and immediate

¨
The schedule set forth below



1 Year / Period of Service         %
2 Years / Periods of Service     % (must be at least 20% unless 100% Vesting
occurs after 3 years)
3 Years I Periods of Service     % (must be at least 40%)
4 Years / Periods of Service     % (must be at least 60%)
5 Years / Periods of Service     % (must be at least 80%)
6 Years / Periods of Service     % (must be 100%)


(b)
The Vesting schedule for ACP Safe Harbor Matching Contributions in a Top Heavy
Plan Year is: (check one)

¨
100% full and immediate

¨
The schedule set forth below



1 Year / Period of Service
2 Years I Periods of Service     % (must be at least 20% unless 100% Vesting
occurs after 3 years)
3 Years / Periods of Service     % (must be at least 40%)
4 Years / Periods of Service     % (must be at least 60%)
5 Years / Periods of Service     % (must be at least 80%)
6 Years / Periods of Service     % (must be 100%)
(c)
¨ Vesting Schedule for Pre-EGTRRA Contributions. Notwithstanding paragraphs (a)
and (b) above, a Participant's Vested Interest in ACP Safe Harbor Contributions
which were made to the Plan prior to January 1, 2001 will be determined in
accordance with the Vesting schedule in effect when such contributions were made
to the Plan.




Prototype 401(k) Non-Std.    Page 20 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



(d)
¨ Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant's Vested Interest in the ACP Safe Harbor Matching
Contribution Account except the following: (check all that apply)

    
¨ Service before age 18
¨ Service before the Employer maintained this Plan or a predecessor plan
¨ Service during a period for which the Employee made no mandatory contributions
to the Plan


10.4
☒ Non-Safe Harbor Matching Contributions. A Participant's Vested Interest in his
or her Non-Safe Harbor Matching Contribution Account will be determined by the
provisions below selected below.

(a)
The Vesting schedule for Non-Safe Harbor Matching Contributions in a non-Top
Heavy Plan Year is: (check one)

    
¨ 100% full and immediate
☒ The schedule set forth below


1 Year / Period of Service
0    %    

2 Years / Periods of Service
0    %    (must be at least 20% unless 100% Vesting occurs after 3 years)

3 Years / Periods of Service
100%     (must be at least 40%)

4 Years / Periods of Service
100%    (must be at least 60%)

5 Years / Periods of Service
100%    (must be at least 80%)

6 Years / Periods of Service
100%    (must be 100%)

(b)
The Vesting schedule for Non-Safe Harbor Matching Contributions in a Top Heavy
Plan Year is: (check one)

☐ 100% full and immediate


☒ The schedule set forth below


1 Year / Period of Service    0%
2 Years / Periods of Service    0%    (must be at least 20% unless 100% Vesting
occurs after 3

        years)
3 Years / Periods of Service    100%    (must be at least 40%)
4 Years / Periods of Service    100%    (must be at least 60%)
5 Years / Periods of Service    100%    (must be at least 80%)
6 Years / Periods of Service    100%    (must be 100%)
(c) ¨
Vesting Schedule for Pre-EGTRRA Contributions. Notwithstanding paragraphs (a)
and (b) above, a Participant's Vested Interest in Non-Safe Harbor Matching
Contributions which were made to the Plan prior to January 1, 2001 will be
determined in accordance with the Vesting schedule in effect when such
contributions were made to the Plan.



(d) ¨
Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant's Vested Interest in the Non-Safe Harbor Matching
Contribution Account except the following: (check all that apply)

¨
Service before age 18

¨
Service before the Employer maintained this Plan or a predecessor plan

¨
Service during a period for which the Employee made no mandatory contributions
to the Plan



10.5
☒ Non-Safe Harbor Non-Elective Contributions. A Participant's Vested Interest in
all Non-Safe Harbor Non-Elective Contributions allocated to him or her will be
determined by the provisions selected below.


Prototype 401(k) Non-Std.    Page 21 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



(a)
The Vesting schedule for Non-Safe Harbor Non-Elective Contributions in a non-Top
Heavy Plan Year Is: (check one)

¨ 100% full and immediate
¨ 7 Year Graded
¨ 5 Year Cliff


☒ The schedule set forth below


1 Year / Period of Service    0%
2 Years / Periods of Service    0%    (must be at least 20% unless 100% Vesting
occurs after 3

        years))
3 Years / Periods of Service    100%    (must be at least 40%)
4 Years / Periods of Service    100%    (must be at least 60%)
5 Years / Periods of Service    100%    (must be at least 80%)
6 Years / Periods of Service 100%    (must bet 100%)


(b)
The Vesting schedule for Non-Safe Harbor Non-Elective Contributions in a Top
Heavy Plan Year is: (check one)

☒ 100% full and immediate The schedule set forth below


1 Year / Period of Service    0%
2 Years / Periods of Service    0%(must be at least 20% unless 100% Vesting
occurs after 3

        years))
3 Years / Periods of Service    100%    (must be at least 40%)
4 Years / Periods of Service    100%    (must be at least 60%)
5 Years / Periods of Service    100%    (must be at least 80%)
6 Years / Periods of Service 100%    (must be100%)


(c)
Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant's Vested Interest in the Non-Safe Harbor Non-Elective
Contribution Account except the following: (check all that apply)



¨
Years of Service before age 18

¨
Years of Service before the Employer maintained this Plan or a predecessor plan

¨
Years of Service during a period for which the Employee made no mandatory
contributions to the Plan



10.6 ¨
Prevailing Wage Contributions. Except as otherwise provided in Section 9.2 of
the Adoption Agreement, a Participant's Vested Interest in all Prevailing Wage
contributions allocated to him or her will be determined by the provisions
below.

(a)
The Vesting schedule for Prevailing Wage Contributions in a non-Top Heavy Plan
Year is: (check one)

¨
100% full and immediate

¨
7 Year Graded

¨
5 Year Cliff

¨
The schedule set forth below



1 Year / Period of Service     %
2 Years / Periods of Service     %    (must be at least 20% unless 100% Vesting
occurs after 3

        years))

Prototype 401(k) Non-Std.    Page 22 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



3 Years / Periods of Service     %    (must be at least 40%)
4 Years / Periods of Service     %    (must be at least 60%)
5 Years / Periods of Service     %    (must be at least 80%)
6 Years / Periods of Service %    (must be 100%)


(b)
The Vesting schedule for Prevailing Wage Contributions in a Top Heavy Plan Year
is: (check one)

¨
100% full and immediate



The schedule set forth below


1 Year / Period of Service     %
2 Years / Periods of Service     %    (must be at least 20% unless 100% Vesting
occurs after 3

        years))
3 Years / Periods of Service     %    (must be at least 40%)
4 Years / Periods of Service     %    (must be at least 60%)
5 Years / Periods of Service     %    (must be at least 80%)
6 Years / Periods of Service %    (must be100%)


(c) ¨
Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant's Vested Interest in the Prevailing Wage Contribution
Account except the following: (check all that apply)

¨
Years of Service before age 18

¨
Years of Service before the Employer maintained this Plan or a predecessor plan

¨
Years of Service during a period for which the Employee made no mandatory
contributions to the Plan

Article 11 Compensation Definitions     
11.1
☒ Elective Deferrals. A Participant's Compensation for Elective Deferral
purposes will be determined as selected below.

(a) Compensation is defined as: (check one)
¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation



(b)
Elective contributions under Code §125, §132(f)(4), §402(h), §403(b), §457(b)
and §414(h)(2) will: (check one)



☒
Be included as Compensation

¨
Not be included as Compensation



(c)
The Compensation measuring period is the: (check one)

☒    Plan Year
¨
Fiscal Year ending on or within the Plan Year

¨
Calendar year ending on or within the Plan Year



(d)
☒ The following categories of remuneration will not be counted as Compensation:
(check all that apply)



☒
1) Compensation received prior to becoming a Participant

¨
2) Compensation received while an ineligible Employee under Section 3.1(a) of
the Adoption Agreement


Prototype 401(k) Non-Std.    Page 23 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



☒
3) All items in Regulation §1.414(s)-1(e)(3) (Le., expense allowances, fringe
benefit, moving expenses, etc.)

¨
4) Post-Severance Compensation

¨
5) Deemed 125 Compensation

¨
6) Bonuses

¨
7) Overtime

¨
8) Commissions I

¨
9) Other (describe)     





If checked, the Plan's definition of compensation may fail to satisfy, the safe
harbor requirements unless such compensation is excluded only with respect to
Highly Compensated Employees under paragraph (e) below.


(e) ¨
The amounts excluded under (d)(4) _ (9) will only be excluded with respect to:
(check all that apply)

¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)



11.2
¨ ADP Safe Harbor Contributions. A Participant's Compensation for purposes of
any ADP Safe Harbor Contributions contributed under Section 5 of the Adoption
Agreement will be determined as selected below.

(a) Compensation is defined as: (check one)
¨
Form W-2 Compensation

¨
Code §3401 Compensation

¨
Safe Harbor Code §415 Compensation

(b)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

¨
Be included as Compensation

¨
Not be included as Compensation



(c)
The Compensation measuring period is the: (check one) 1 1 Plan Year

¨ Fiscal Year ending on or within the Plan Year or Calendar year ending on or
within the Plan Year


(d)
¨ The following categories of remuneration will not be counted as Compensation:
(check all that apply)

¨
1) Compensation received prior to becoming a Participant

¨
2) Compensation received while an ineligible Employee under Sections 3.1(a) and
(b) of the Adoption Agreement

¨
3) All items in Regulation §1.414(s)-1(c)(3) (Le., expense allowances, fringe
benefit, moving expenses, etc.)

¨
4) Post-Severance Compensation L

¨
5) Deemed 125 Compensation

¨
6) Bonuses I

¨
7) Overtime

¨
8) Commissions

¨
9) Other (describe)     \



If checked, the Plan's definition of compensation may fail to satisfy the safe
harbor requirements unless such compensation is excluded only with respect to
Highly Compensated Employees under paragraph (e) below.


(e) ¨
The amounts excluded under (d)(4) _ (9) will only be excluded with respect to:
(check all that apply)

¨
Highly Compensated Employees


Prototype 401(k) Non-Std.    Page 24 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



¨
Other (cannot be a class that only includes NHCEs)

11.3
ACP Safe Harbor Contributions. A Participant’s Compensation for purposes of any
ACP Safe Harbor Contributions contributed under Section 5 of the Adoption
Agreement will be determined as selected below.



(a)
Compensation is defined as: (check one)

¨
Form W-2 Compensation

¨
Code §3401 Compensation

¨
Safe Harbor Code §415 Compensation



(b)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

¨
Be included as Compensation

¨
Not be included as Compensation



(c)
The Compensation measuring period is the: (check one)



¨
Plan Year

¨
Fiscal Year ending on or within the Plan Year

¨
Calendar year ending on or within the Plan Year



(d)
CI The following categories of remuneration will not be counted as Compensation:
(check all that apply)

¨
1) Compensation received prior to becoming a Participant

¨
2) Compensation received while an ineligible Employee under Sections 3.1(a) and
(c) of the Adoption Agreement

¨
3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)

¨
4) Post-Severance Compensation (1)

¨
5) Deemed 125 Compensation (1)

¨
6) Bonuses (1)

¨
7) Overtime (1)

¨
8) Commissions (1)

¨
9) Other (describe) (1)     



(1) If checked, the Plan's definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.


(e) ¨
The amounts excluded under (d)(4) — (9) will only be excluded with respect to:
(check all that apply)

¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)    



11.4 ☒
Non-Safe Harbor Matching Contributions. A Participant's Compensation for
purposes of Non-Safe Harbor Matching Contributions contributed under Section 6
of the Adoption Agreement will be determined as selected below.

(a)
Compensation is defined as: (check one)

¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation




Prototype 401(k) Non-Std.    Page 25 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



(b)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)



☒
e included as Compensation

☐
Not be included as Compensation





(c)
The Compensation measuring period is the: (check one)

☒
Plan Year

¨
Fiscal Year ending on or within the Plan Year

¨
Calendar year ending on or within the Plan Year

 
(d)
☒ The following categories of remuneration will not be counted as Compensation:
(check all that apply)



☒
1) Compensation received prior to becoming a Participant for Non-Safe Harbor
Matching Contributions

¨
2) Compensation received while an ineligible Employee under Section 3.1(d) of
the Adoption Agreement

☒
3) All items in Regulation §1.414(s)-1(c) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)

¨
4) Post-Severance Compensation (1)

¨
5) Deemed 125 Compensation (1)

¨
6) Bonuses (1)

¨
7) Overtime (1)

¨
8) Commissions (1)

¨
9) Other (describe) (1)    

(1) If checked, the Plan's definition of compensation may fail to satisfy, the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.


(e) ¨
The amounts excluded under (d)(4) - (9) will only be excluded with respect to:
(check all that apply)

¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)    
    

11.5
☒ Non-Safe Harbor Non-Elective Contributions. A Participant's Compensation for
purposes of Non-Safe Harbor Non-Elective Contributions contributed under Section
7 of the Adoption Agreement will be determined as selected below.

(a)
Compensation is defined as: (check one)

¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation



(b)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

☒
Be included as Compensation

¨
Not be included as Compensation



(c)
The Compensation measuring period is the: (check one)

☒ Plan Year
¨
Fiscal Year ending on or within the Plan Year

¨
Calendar year ending on or within the Plan Year




Prototype 401(k) Non-Std.    Page 26 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



(d)
☒ The following categories of remuneration will not be counted as Compensation:
(check all that apply)



☒
1) Compensation received prior to becoming a Participant for Non-Safe Harbor
Non-Elective Contributions

¨
2) Compensation received while an ineligible Employee under Section 3.1(e) of
the Adoption Agreement

☒
3) All items in Regulation §1.414(s)-1(c)    (3) (i.e., expense allowances,
fringe benefit, moving expenses, etc.)

☐
4) Post-Severance Compensation (1)

¨
5) Deemed 125 Compensation (1)

¨
6) Bonuses (1)

¨
7) Overtime (1)

¨
8) Commissions (1)

¨
9) Other (describe) (1)    
    



(1) If checked, the Plan's definition of compensation may fail to satisfy, the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.
(e) ¨
The amounts excluded under (d)(4) — (9) will only be excluded with respect:
(check all that apply)

¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)    

 
(f) ☐
Imputed Compensation During Periods of Disability. Subject to section 1.39(c)
and Section 1.41(g) of the Basic Plan, a Participant's Compensation will be
imputed during periods of total disability (as defined in Code §22(e)(3)) in
determining or allocating Non-Safe Harbor Non-Elective Contributions. Any such
imputation will be limited to the number of Plan Years (and Limitation Years)
specified in an administrative policy, and the number of such Plan Years and
Limitations Years can be different for affected Participants who are HCEs and
those who are NHCEs.

11.6 ¨
Voluntary Employee Contributions. A Participant's Compensation for purposes of
any Voluntary Employee Contributions contributed under Section 8.2 of the
Adoption Agreement will be determined as selected below.

(a)
Compensation is defined as: (check one)

¨
Form W-2 Compensation

¨
Code §3401 Compensation

¨
Safe Harbor Code §415 Compensation



(b)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

¨
Be included as Compensation

¨
Not be included as Compensation



(c)
The Compensation measuring period is the: (check one)

¨
Plan Year

¨
Fiscal Year ending on or within the Plan Year

¨
Calendar year ending on or within the Plan Year



(d)
The following categories of remuneration will not be counted as Compensation:
(check all that apply)

☐
1)Compensation received prior to becoming a Participant


Prototype 401(k) Non-Std.    Page 27 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



¨
2) Compensation received while an ineligible Employee under Section 3.1(a) of
the Adoption Agreement

¨
3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)

¨
4) Post-Severance Compensation (1)

¨
5) Deemed 125 Compensation (1)

¨
6) Bonuses (1)

¨
7) Overtime (1)

¨
8) Commissions (1)

¨
9) Other (describe) (1)    



(1)If checked, the Plan's definition of compensation may fail to satisfy, the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.


(e)
The amounts excluded under (d)(4) – (9) will only be excluded with respect:
(check all that apply)



¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)    





11.7
Code §415(c)(3) Compensation for Top Heavy Allocation Purposes and Key Employee
Determinations. An Employee's Code §41 5(c)(3) Compensation used to determine
any Top Heavy Minimum Allocations and whether an Employee is also a Key Employee
is based on the selection below.

¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation

¨
Statutory Code §415 Compensation

11.8
Code §415(c)(3) Compensation for Code §415 Limitation Determinations. An
Employees Code §415(c)(3) Compensation used to determine the Employee's Annual
Addition limitation under Article 6 of the Basic Plan is based on the selection
below.

¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation

¨
Statutory Code §415 Compensation

 
11.9
Code §415(c)(3) Compensation for Highly Compensated Employee Determinations and
Other Statutory Purposes. An Employee's Code §415(c)(3) Compensation used to
determine whether the Employee is also a Highly Compensated Employee, and for
other statutory purposes that do not appear elsewhere in this Adoption
Agreement, is based on the selection below.

¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation

¨
Statutory Code §415 Compensation




Prototype 401(k) Non-Std.    Page 28 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



Article 12
☒ Allocation of Forfeitures    

12.1
Time When Forfeitures Occur. Forfeitures of any kind will occur: (check one)

☒     When a Terminated Participant's entire Vested Account has been distributed
(or after 5 consecutive Breaks in Service, if earlier)
¨
After a Terminated Participant incurs    (max. 5) consecutive Breaks in Service



12.2 ¨
ACP Safe Harbor Matching Contributions. Forfeitures of ACP Safe Harbor Matching
Contributions which are not used to pay administrative expenses as permitted
under Section 3.13(b) of the Basic Plan will be allocated (or used) as follows:

(a) Forfeitures attributable to ACP Safe Harbor Matching Contributions will be:
(check one)
¨
1) Used to reduce Employer contributions as described in Section 3.13(6)(2) of
the Basic Plan

¨
2) Added to Employer contributions as described in Section 3.13(b)(2) of the
Basic Plan

¨
3) Allocated to Benefiting Participants pro-rata based on his or her
Compensation for the Plan Year



(b) ¨
Participants Eligible to Be Benefiting Participants. The following are eligible
to be Benefiting Participants for an Allocation Period with respect to
Forfeitures allocated under paragraph (a)(3) above:

¨
Those who are Participants for Elective Deferral purposes (whether they defer or
not)

¨
Those who are Participants for Non-Safe Harbor Matching Contribution purposes

¨
Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes



12.3
☒ Non-Safe Harbor Matching Contributions. Forfeitures of Non-Safe Harbor
Matching Contributions which are not used to pay administrative expenses as
permitted under Section 3.13(b) of the Basic Plan will be allocated (or used) as
follows:

(a) Forfeitures attributable to Non-Safe Harbor Matching Contributions will be:
(check one)
☒
1) Used to reduce Employer contributions as described in Section 3.13(b)(2) of
the Basic Plan

¨
2) Added to Employer contributions as described in Section 3.13(b)(2) of the
Basic Plan

¨
3) Allocated to Benefiting Participants in the manner selected in paragraphs
(b), (c) and (d) below

(b) ☐
Method of Allocation. Forfeitures allocated under (a)(3) will be allocated to
each Benefiting Participant as follows:

¨
Pro-rata based on his or her Compensation for the Plan Year

¨
Pro-rata based on his or her Elective Deferrals for the Plan Year

¨
Pro-rata based on his or her Non-Safe Harbor Matching Contributions for the Plan
Year _

¨
Pro-rata based on his or her Non-Safe Harbor Matching Contribution Account
balance



(c) ¨
Participants Eligible to Be Benefiting Participants. The following are eligible
to be Benefiting Participants for an Allocation Period with respect to
Forfeitures allocated under paragraph (a)(3) above:

¨
Those who are Participants for Elective Deferral purposes

¨
Those who are Participants for Non-Safe Harbor Matching Contribution purposes

¨
Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes

(d) ¨
Benefiting Participants. Any Participant selected in paragraph (c) < ¨ who is a
NFICE for the Allocation Period > will be a Benefiting Participant for purposes
of the allocations under paragraph (a)(3) above, provided the Participant also
satisfies the applicable requirements in Section 6.2 of the Adoption Agreement.


Prototype 401(k) Non-Std.    Page 29 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------





12.4
Non-Safe Harbor Non-Elective Contributions. Forfeitures of Non-Safe Harbor
Non-Elective Contributions which are not used to pay administrative expenses as
permitted under Section 3.13(b) of the Basic Plan will be allocated (or used) as
follows:

(a) ☒ Forfeitures attributable to Non-Safe Harbor Non-Elective Contributions
will be: (check one)
☒
1) Used to reduce Employer contributions as described in Section 3.13(b)(2) of
the Basic Plan

¨
2) Added to Employer contributions as described in Section 3.13(b)(2) of the
Basic Plan

¨
3) Allocated to Benefiting Participants in the manner selected in paragraphs
(b), (c) and (d) below



(b) ¨
Method of Allocation. Forfeitures allocated under (a)(3) will be allocated to
each Benefiting Participant as follows:

¨
Pro-rata based on his or her Compensation for the Plan Year

¨
Pro-rata based on his or her Elective Deferrals for the Plan Year

¨
Pro-rata based on his or her Non-Safe Harbor Non-Elective Contributions for the
Plan Year

¨
Pro-rata based on his or her Non-Safe Harbor Non-Elective Contribution Account
balance



(c) ¨
Participants Eligible to Be Benefiting Participants. The following are eligible
to be Benefiting Participants for an Allocation Period with respect to
Forfeitures allocated under paragraph (a)(3) above:

¨
Those who are Participants for Elective Deferral purposes

¨
Those who are Participants for Non-Safe Harbor Matching Contribution purposes

¨
Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes



(d) ¨
Benefiting Participants. Any Participant selected in paragraph (c) < ¨ who is a
NHCE for the Allocation Period > will be a Benefiting Participant for purposes
of the allocations under paragraph (a)(3) above, provided the Participant also
satisfies the applicable requirements in Section 7.3 of the Adoption Agreement.



Article 13 Allocation of Earnings and Losses


13.1
Allocation Method. Investment earnings and losses will be allocated to each
Participant's Account in a non-discriminatory manner in accordance with the
terms of Section 3.12 of the Basic Plan.

Article 14 Normal and Early Retirement Age


14.1
Normal Retirement Age. The Plan's Normal Retirement Age is Age     65    (max.
65)

☒
Or the 3rd (max. 5th) anniversary of becoming a Participant in the Plan, if
later

¨
Or the date the Participant is credited with at least    Years/Periods of
Service, if later, but in no event later than the later of Age 65 or the 5th
anniversary of becoming a Participant in the Plan



14.2
Normal Retirement Date. The Plan's Normal Retirement Date is as selected below.
(check one)

☐ The Anniversary Date following the date a Participant reaches Normal
Retirement Age
☐ The Anniversary Date nearest the date a Participant reaches Normal Retirement
Age
☐ The first day of the month following the date a Participant reaches Normal
Retirement Age
☐ The first day of the month nearest the date a Participant reaches Normal
Retirement Age
☒ The same date a Participant reaches Normal Retirement Age

Prototype 401(k) Non-Std.    Page 30 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



14.3¨
Early Retirement Age. Early Retirement is permitted, and the Plan's Early
Retirement Age is Age ____________ (max. 64)

¨
Or if later, the date the Participant is credited with at least ____
Years/Periods of Service

¨
Provided the Participant is also credited with at least ______Years/Periods of
Service



14.4
☐ Early Retirement Date. The Early Retirement Date is as selected below. (check
one)

¨
Any Anniversary Date after a Participant reaches Early Retirement Age

¨
The first day of any month after a Participant reaches Early Retirement Age

¨
Any date after a Participant reaches Early Retirement Age



Article 15 Distribution Provisions    
15.1
Normal Form of Distribution for Distributions Other Than Death Benefits. The
benefit payable to a Participant who Terminates Employment with the Employer for
reasons other than death will be distributed in the manner selected below.

(a)
☒     Lump Sum Payment < ¨     and the Optional Forms of Distribution are:
(check all that apply) >



¨
Installment payments

¨
Partial payments as requested from time to time by the Participant

¨
Any form of annuity which can he purchased from an insurance company (subject to
the QJSA rules)



(b) ¨
Installment Payments < ¨     and the Optional Forms of Distribution are: (check
all that apply) >

¨
A lump sum payment

¨
Partial payments as requested from time to time by the Participant

¨
Any form of annuity which can he purchased from an insurance company (subject to
the QJSA rules)



(c) ¨
Qualified Joint and Survivor Annuity < ¨ and the Optional Forms of Distribution
are: (check all that apply) >



¨
A lump sum payment

¨
Installment payments

¨
Partial payments as requested from time to time by the Participant

¨
Any other form of annuity which can be purchased from an insurance company



15.2
Distribution of Benefits Because of Retirement. With respect to a Participant
who Terminates Employment because of retirement or on or after his or her Normal
(or Early) Retirement Date, distribution will be made in a form permitted under
Section 15.1 and will occur within an administratively reasonable time after the
Participant's Normal (or Early) Retirement Date.

15.3
Distribution of Benefits Because of Disability. With respect to a Participant
who Terminates Employment because of his or her Disability, distribution will be
made in a form permitted under Section 15.1 and in accordance with the
provisions selected below.

(a) Time of Distribution. Distribution of a Disability Benefit will be made:
(check one)


¨
Within an administratively reasonable time after Termination of Employment

☒
In accordance with the distribution requirements in Section 15.5 below




Prototype 401(k) Non-Std.    Page 31 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



(b)
Definition of Disability. A Participant will be considered to have suffered a
Disability for Plan purposes if the Participant suffers a mental or physical
impairment while still an Employee which: (check all that apply)

☒ In the opinion of a physician acceptable to the Administrator, totally and
permanently prevents     the Participant from engaging in any occupation for pay
or profit.
☒ In the opinion of a physician acceptable to the Administrator, totally and
permanently     prevents     the Participant from performing customary and usual
duties for the Employer
☒ In the opinion of the Social Security Administration, qualifies the
Participant for disability     benefits under the Social Security Act in effect
on the date the Participant suffers the     mental or physical impairment.
¨
In the opinion of the insurance company, qualifies the Participant for benefits
under an     Employer-sponsored long-term disability plan which is administered
by an independent     third party.



(c) ¨
Exceptions. Notwithstanding (b) above, a Participant will not be considered to
have suffered a Disability for purposes of the Plan if the mental or physical
impairment is the result of (check all that apply)

¨
The illegal use of drugs or intoxicants

¨
An intentionally self-inflicted injury or sickness

¨
An injury suffered as a result of an unlawful or criminal act by the Participant



15.4
Distribution of Benefits Upon Death. With respect to any portion of a deceased
Participant's Vested Aggregate Account which is subject to the QJSA
requirements, any death benefit payable therefrom to such deceased Participant's
surviving Spouse will be distributed as a Qualified Pre-Retirement Survivor
Annuity unless the QPSA has been waived by the Participant in accordance with
Section 5.8 of the Basic Plan (or has been waived by the surviving Spouse if
elected in paragraph (c) below). With respect to any death benefit payable to a
non-Spouse Beneficiary, any death benefit payable to a surviving Spouse where
the QPSA has been waived, or any death benefit payable from a portion of a
deceased Participant's Vested Aggregate Account which is not subject to the QJSA
requirements, any such death benefit will be distributed in the form of
distribution selected in paragraph (a) below.

(a)
Form of distribution (other than a required QPSA). A Beneficiary can elect to
have a death benefit (other than a QPSA) to which he or she is entitled
distributed in the following manner: (check all that apply)

☒
In a lump sum payment

¨
In installment payments (if elected by the Beneficiary)

¨
In partial payments as requested from time to time by the Beneficiary

¨
Any form of annuity which can be purchased from an insurance company (subject to
the QPSA rules)



(b)
Value of QPSA. With respect to any portion of a deceased Participant's Vested
Aggregate Account which is subject to the COSA requirements, the value of a QPSA
is:

¨
50% of the deceased Participant's Vested Aggregate Account

¨
100% of the deceased Participant's Vested Aggregate Account



(c)
Spousal Waiver of QPSA. With respect to any portion of a deceased Participant's
Vested Aggregate Account which is subject to the (NSA requirements, if a
Participant did not waive the QPSA prior to death, the deceased Participant's
surviving Spouse is < ¨ not > permitted to waive the QPSA after the
Participant's death.



15.5
Distribution of Benefits for Reasons Other than Retirement Death or Disability.
With respect to a Participant who Terminates Employment for reasons other than
retirement, death or Disability, distribution will be made in a form permitted
under Section 15.1 and will occur within an administratively reasonable time
after the date selected below.


Prototype 401(k) Non-Std.    Page 32 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



¨
The Participant has a 1-year Break in Service

¨
The Participant has    (max. 5) consecutive 1-year Breaks in Service

¨
The end of the Plan Year in which the Participant Terminates Employment

¨
The Participant Terminates Employment

¨
The Participant Terminates Employment, but not more than ___ days after
Termination of Employment

¨
The Participant Terminates Employment, but not earlier than ___ days after
Termination of Employment

¨
The next Valuation Date of the Plan

☒
The Participant requests payment

☐
The date the Participant reaches his or her Normal (or Early) Retirement Age
under the Plan



15.6
☒ Mandatory Cash-Outs. Subject to Section 5.5 of the Basic Plan, the
Administrator will distribute a Vested Aggregate Account without the consent of
any Participant who Terminates Employment based on the threshold selected below.

☒
$5,000 <    ☒ including > < ☐ excluding > Rollover Contributions

¨
$1,000 including Rollover Contributions

¨
$    (must be less than $5,000 but more than $1,000) including Rollover
Contributions

¨
$    (must be less than $1,000) including Rollover Contributions



15.7
☒ In-Service Distributions. Distributions may be made to a Participant < ¨ who
is a NHCE > while he or she is still employed by the Employer as selected below.

(a)    ☒ Distributions to Participants Still Employed After Normal Retirement
Age. Subject to Section     4.2 of the Basic Plan, a Participant who has reached
Normal Retirement Age but has not     Terminated Employment with the Employer
can withdraw all or any portion of his or her Vested     Aggregate Account
balance.


(b)
☒ Distributions to Participants Still Employed Before Normal Retirement Age.
Subject to Section 5.17 of the Basic Plan, a Participant who has not reached
Normal Retirement Age and has not Terminated Employment with the Employer can
withdraw all or any portion of his or her Vested Interest in the account or
accounts selected below.

(1)
Elective Deferral, QMAC/CINEC Accounts and ADP Safe Harbor Contribution
Accounts. A Participant who has reached Age 59-1/2 (at least 59%) can withdraw
all or a portion of his or her: (check all that apply)



☒
Elective Deferral Account

☒
Qualified Matching Contribution Account

☒
Qualified Non-Elective Contribution Account

¨
ADP Safe Harbor Contribution Account



(2)
Non-Safe Harbor Matching Contribution Accounts, Non-Safe Harbor Non-Elective
Contribution Accounts and ACP Safe Harbor Contribution Accounts. A Participant
who has satisfied the conditions selected in subparagraph (3) below can withdraw
all or a portion of his or her (check all that apply)



☒ Vested Non-Safe Harbor Matching Contribution Account
☒ Vested Non-Safe Harbor Non-Elective Contribution Account
☐ Vested ACP Safe Harbor Contribution Account


(3)
Conditions for Withdrawals Under Subparagraph (2). A Participant must satisfy
the conditions selected below in order to make a withdrawal as selected in
subparagraph (2) above. (check all that apply)



¨
The Participant must have a 100% Vested Interest in the account


Prototype 401(k) Non-Std.    Page 33 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



☒
The Participant must have reached Age 59-1/2

☐
The Participant must have been a Participant for at least 5 years

¨
The amount being distributed must have accumulated in the account for at least 2
years

¨
Other     



15.8
☒ Financial Hardship Distributions. A Participant < ☒ who is still an Employee >
can take a hardship distribution from the Plan, subject to Section 5.16 of the
Basic Plan and subject to the terms and conditions set forth in an
administrative policy regarding financial hardship distributions.

15.9
Definition of Spouse. For purposes of the Plan, a Spouse is the person to whom a
Participant is legally married < ¨ throughout the one year period ending on the
earlier of the Annuity Starting Date or the date of the Participant's death >.

15.10
QDRO Distributions. Benefits payable pursuant to a Qualified Domestic Relations
Order are distributable as selected below.

¨
Such benefits cannot be distributed until the affected Participant has reached
the Earliest Retirement Age

☒ Such benefits can be distributed at any time (even if the affected Participant
has not yet reached the Earliest Retirement Age)


15.11
Required Minimum Distributions. In applying the required minimum distribution
requirements set forth in Section 5.9 of the Basic Plan, the following
provisions will apply:

(a)
Required Beginning Date. The Required Beginning Date for Participants who are
not 5% owners is: (check one)



¨
(1) April 1st of the calendar year following the calendar year in which the
Employee reaches Age 701/2

☒
(2) April 1st of the calendar year following the later of the calendar year in
which the Employee reaches Age 701/2 or the calendar year in which the Employee
retires



(b)
Required Distributions After Death. If a Participant dies before distributions
are required to begin and there is a Designated Beneficiary, Section 5.9 of the
Basic Plan requires that a Participant's entire interest be distributed to the
Designated Beneficiary by December 31st of the calendar year containing the 5th
anniversary of the Participant's death < ¨ but the Participant or Designated
Beneficiary may elect the Life Expectancy method as described in Section 5.9 of
the Basic Plan >.



(c)
Effective Date. The required minimum distribution rules apply to distributions
made on or after January 1, 2003 < ¨ and also to distributions made on or
after    (must be on or after January 1, 2002) >.

Article 16 ☒ Loans, Insurance and Directed investments    
16.1
☒ Loans to Participants. Subject to Section 7.1 of the Basic Plan and a written
procedure established by the Employer, loans can be made to Participants from
the Plan < ¨. beginning _________ (must be after the later of the Plan's
original effective date or the restatement date)>.

16.2 ¨
Purchase of Insurance. Subject to Section 7.2 of the Basic Plan, insurance
Policies can be purchased on the life of Participant at the direction of the
following: (check all that apply)

¨
The Administrator

¨
The Participant




Prototype 401(k) Non-Std.    Page 34 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



16.3
☒ Directed Investment Accounts. Subject to Section 7.4 of the Basic Plan and a
written procedure established by the Employer, Participants can direct the
investment of one or more of the their accounts maintained by the Plan < =.
beginning (must be after the later of the Plan's original effective date or the
restatement date)>.

Article 17 Top Heavy Allocations


17.1
Who Receives the Allocation. Subject to Section 3.14 of the Basic Plan, a Top
Heavy Allocation will be made in each Top Heavy Plan Year to each Participant
who is employed on the last day of the Plan Year < ☒ and is a Non-Key Employee
>.

17.2
Top Heavy Ratio. In determining the Top Heavy Ratio, the interest and mortality
factors set forth in Section 1.191(d) of the Basic Plan will be used < ¨    
except as selected below (check all that apply)> .

¨
% interest will used prior to reaching Normal Retirement Age.

¨
% interest will used after reaching Normal Retirement Age.

¨
The ____________________ mortality table will be used after reaching Normal
Retirement Age.



17.3
Participation in Multiple Plans. An eligible Participant as described in Section
17.1 above who participates in this Plan and in one or more defined benefit
plans or in one or more other defined contribution Plans that are part of a Top
Heavy Required Aggregation Group will receive the minimum Top Heavy benefit in
the manner described in Section 3.14 of the Basic Plan.

Article 18 Testing Elections


18.1
ADP Testing. The ADP Test will be determined as selected below. (check one)

☒
Current year testing

¨
Prior year testing

¨
Prior year testing for the first Plan Year and current year testing thereafter,
subject to Section 1.7 of the Basic Plan



18.2
ACP Testing. The ACP Test (if applicable) will be determined as selected below.
(check one)

☒
Current year testing

¨
Prior year testing

¨
Prior year testing for the first Plan Year and current year testing thereafter,
subject to Section 1.5 of the Basic Plan



18.3
Hypothetical Entry Date for Otherwise Excludable Participants. For any Plan Year
in which a determination of Otherwise Excludable Participants must be made, the
Hypothetical Entry Date related to any determination of an Otherwise Excludable
Participant for purposes that include, but are not limited to, the ACP Test
and/or the application of the general nondiscrimination test under Code
§401(a)(4) (including determining the amount of, and which Participants are
subject to, the Minimum Aggregate Allocation Gateway or Minimum Allocation
Gateway requirement) is: (check one)

¨
The date that the Employee satisfies the maximum statutory age and service
requirements under Code §410(a)(1)(A)

☒
The Employee's maximum statutory entry date under Code §410(a)(4) after the
Employee satisfies the maximum statutory age and service requirements under Code
§410(a)(1)(A)

¨
The Employee's Entry Date(s) under Section 3.3 for the component of the Plan for
which the determination relates




Prototype 401(k) Non-Std.    Page 35 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



18.4 ¨
Calendar Year Election. The calendar year election is being made for the purpose
of determining who is a HCE.

18.5
☒ Top Paid Group Election. The top paid group election is being made for the
purpose of determining who is a HCE.

Article 19 ☐ 401(k) SIMPLE Provisions


19. ¨
Election of SIMPLE Provisions. The Sponsoring Employer elects to have the 401(k)
SIMPLE Provisions described in Section 3.16 of the Basic Plan apply, and the
Employer will make the contribution selected in (a) or (b) below.

(a) ¨
Matching Contributions. The Employer will make a Matching Contribution equal to
each "eligible employee's" Elective Deferral up to a limit of <¨ 3% > < ¨    
_____% > of Compensation determined without regard to Code §401(a)(17). If the
percentage is less than 3%, the restrictions in Section 3.16(1) of the Basic
Plan apply.

(b)
Non-Elective Contributions. The Employer will make a Non-Elective Contribution
equal to 2% of the compensation of each "eligible employee" who makes at least
$_______________________ (max. $5,000) of Compensation for the year.



19.2 ¨
CI Revocation of SIMPLE Provisions. The Sponsoring Employer revokes the 40 I (k)
SIMPLE Provisions previously elected, effective as of January 1 next following
the date this Section 19.2 is signed and dated below by the Sponsoring Employer.

By_____________________________________ (on behalf of the Employer)
Dated



Article 20 Miscellaneous Provisions    
20.1
Limitation Year. In applying the limitations under Code *415, the Limitation
Year will be:

☒
Plan Year

¨
The Fiscal Year ending on or within the Plan Year

¨
The calendar year ending on or within the Plan Year



20.2
Failsafe Allocations. ¨ For any Plan Year in which the Plan fails to satisfy the
average benefit percentage test of Code §410(b)(2) or the average benefits test
of Regulation §1.401(a)(4), in accordance with Section 3.15 of the Basic Plan to
the extent necessary to insure that the Plan satisfies one of the tests set
forth in Code §410(b)(1)(A) (in which the Plan initially fails to benefit at
least 70% of Non-Highly Compensated Employees) or Code §410(b)(1)(B) (in which
the Plan initially fails to benefit a percentage of Non-Highly Compensated
Employees that is at least 70% of the percentage of Highly Compensated Employees
who benefit under the Plan), an additional Employer contribution may be made and
allocated for certain Participants who are not Benefiting Participants for that
Plan Year pursuant to the rankings below.

(a)
Participants eligible for the failsafe allocation will first be ranked by their
(check one)

¨
Hours of Service (or months of Service if Elapsed Time) beginning with the <
¨highest > < ¨ lowest > number

¨
Compensation beginning with the < ¨ highest > < ¨lowest > amount



(b) ¨
Before an allocation is made, the Participants in (a) will be further ranked
(check one)



¨
Beginning with those who are employed on the last day of Plan Year


Prototype 401(k) Non-Std.    Page 36 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



¨
Beginning with those who are credited with at least 1,000 hours of service (6
months of service if elapsed time)



20.3
Multiple Defined Contribution Plans. If a Participant (a) is or was covered
under two or more current or terminated plans sponsored by the same Employer (or
Employers in the same controlled or affiliated service group); or (b) is covered
under either a welfare benefit fund as defined in Code §419(e), or an individual
medical account as defined in Code §415(1)(2) under which amounts are treated as
Annual Additions with respect to any Participant in this Plan, Annual Additions
will be adjusted as follows:

☒
As set forth in Article 6 of the Basic Plan so the Annual Additions under this
Plan will be reduced first

¨
As set forth in the Annual Addition Adjustment Addendum.



20.4
☒ Protected Benefits. The benefits set forth in the "Protected Benefits
Addendum" are also permitted.

20.5
Prototype Sponsor Information. The Prototype Sponsor certifies that it will
inform the Sponsoring Employer of any amendments to the Plan or of the Prototype
Sponsor's discontinuance or abandonment of the Plan. For more information about
the Plan, a Sponsoring Employer may contact the Prototype Sponsor (or its
authorized representative) at the following address:

Prototype Sponsor Charles Schwab Bank                                
Address 211 Main Street, 14th Floor                                
City San Francisco
State CA ZIP Code 94105    Phone (888) 444-4015            



20.6
Reliance. The adopting Employer may rely on an opinion letter issued by the
Internal Revenue Service as evidence that the plan is qualified under Code §401
only to the extent provided in Revenue Procedure 2005-16. The Employer may not
rely on the opinion letter in certain other circumstances or with respect to
certain qualification requirements that are specified in the opinion letter
issued with respect to the plan and in Revenue Procedure 2005-16. In order to
have reliance in such circumstances or with respect to such qualification
requirements, application for a determination letter must be made to Employee
Plans Determinations of the Internal Revenue Service. This Adoption Agreement
may be used only in conjunction with Basic Plan #01. The appropriateness of the
adoption of this Plan and the terms of the Adoption Agreement, its qualification
with the IRS, and the tax and employee benefit consequences are the
responsibility of the Employer and its tax and legal advisors, Failure to
properly complete this Adoption Agreement may result in disqualification of the
Plan.

Article 21 Signature Provisions


21.1     Signature of the Sponsoring Employer
By /s/ Gregory Sangalis        Date June 25, 2014    

Print Name Gregory Sangalis        Title: Sr. Vice President    
21.2
Signature of the Individual Trustees (the individual Trustees may sign here in
lieu of executing the separate trust document)


Prototype 401(k) Non-Std.    Page 37 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



Trustee #1    
Date    
Print Name   
 
Trustee #2    
Date    
Print Name   
 
Trustee #3    
Date    
Print Name    
 
Trustee #4    
Date    
Print Name    
 
Trustee #5    
Date    
Print Name    
 
Trustee #6    
Date    
Print Name    
 

21.3
Signature of the Corporate Trustee (the Corporate Trustee may sign here in lieu
of executing the separate trust document)

By    
Date    
Print Name   
Title:   

21.4     Signature of the Custodian (complete only f a custodian has been
appointed)
By    
Date    
Print Name   
Title:   

 



Prototype 401(k) Non-Std.    Page 38 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------



SCI 401(k) Retirement Savings Plan
Predecessor Service Addendum
Pursuant to section 2.2 of the Adoption Agreement, following are the Employees
with respect to whom predecessor service with OPI shall apply:
Rosemary Amatong
Lucille Bean
Steve Bixler
Jasminka Blews
Daphne Chan
Chan Chang
Joseph Cherian
Betty Davis
Cristina Esquivel
Darren Felcman
Rory Green
Chris Hartman
Henry Higareda
Dawn Jackson-Pinson
Kim Kellog
Celestine Khuong
Michael Lambright
Hector Lewis
Jody Lewis
James Lierman
Ken Mathew
John Messenger
Chirag Patel
Naren Patel
Chris Pryor
Colin Ramsey
Charles Reynolds
Adrian Robles
Valeria Rose
Anu Shah
Fatima Skalski
Corina Slott
Mara Stephenson
Steve Webb
 






--------------------------------------------------------------------------------



PROTECTED BENEFITS ADDENDUM
PLAN NAME SCI 401(k) Retirement Savings Plan        
The following forms of distribution which are not accommodated in this Adoption
Agreement are nevertheless permitted under this Plan.
1.
Notwithstanding Section 2.3(b) of the Adoption Agreement, an employee shall be
credited with all Years of Vesting Service completed prior to a Break in Service
if such Employee had a nonforfeitable accrued benefit under the SCI Cash Balance
Plan or SCI Pension Plan at the time he first incurred a 1-year Break in
Service.


2.
A Participant's Vested interest in his Prior Palm Mortuary Matching
Contributions Account, his Prior WFG Matching Contributions Account, and his
Prior WFG Non-Elective Contributions Account shall be 100% at all times.


3.
A Participant's Vested Interest in his Prior Palm Mortuary Non-Elective
Contributions Account shall be as follows: 1 Year of Service - 20%; 2 Years of
Service - 40%; 3 Years of Service - 60%; 4 Years of Service - 80%; 5 Years of
Service - 100%.


4.
Notwithstanding section 15.1(a) and 15.4(a) of the Adoption Agreement, a former
participant who is receiving installment payments from the portion of his
Account under the prior WFG Employee Savings Plan shall continue to receive
distributions under this form until he elects to receive distribution in full.


5.




6.




7.




8.




9.




10.







SIGNATURE OF THE PLAN SPONSOR
By:    /s/ Gregory Sangalis        Title: Sr. Vice President    
Print Name:        Gregory Sangalis        Date: June 25, 2014    





Page - 1 -     

--------------------------------------------------------------------------------




AMENDMENT TO THE BASIC PLAN DOCUMENT FOR THE
CHARLES SCHWAB DEFINED CONTRIBUTION PLAN AND TRUST PROTOTYPE
WHEREAS, Charles Schwab Bank (the “Prototype Sponsor”) sponsors The Charles
Schwab Defined Contribution Plan and Trust (the “Plan”), an approved Prototype
Plan; and
WHEREAS, the Prototype Sponsor has the ability to amend the Plan; and
WHEREAS, the Prototype Sponsor now desires to amend the Plan to reflect the
applicable provisions of the Heroes Earnings Assistance and Relief Tax Act of
2008.
NOW, THEREFORE, the Prototype Sponsor hereby amends the Basic Plan Document in
the following respects, effective as of the dates specified in the Amendment:
Heroes Earnings Assistance and Relief Tax Act of 2008 (“HEART Act”) Amendment
This amendment is intended as good faith compliance with the HEART Act and with
guidance related thereto issued by the Internal Revenue Service in Notice
2010-15. To the extent an individual Sponsoring Employer does not adopt a
contrary amendment or make a contrary election, this amendment supersedes any
conflicting provisions of the Plan, any administrative policy, and/or any
previously-adopted “good faith” amendment of the same subject matter, as
applicable. This amendment is a “good faith” amendment, is not part of the
pre-approved Plan, and, while it has not been reviewed by the Internal Revenue
Service for compliance with the HEART Act, the adoption of this amendment does
not, pursuant to Revenue Procedure 2007-44, affect the status of reliance upon
the Plan.
Section 1. Optional Provisions of this Amendment    
The following provisions are optional, and no optional provisions are required
to be selected. If no optional provisions are selected, this amendment does not
require signature, and the basic provisions of this amendment are effective on
the indicated dates. If any or all provisions are selected (check box), then the
amendment must be signed by an appropriate official of the Sponsoring Employer
for the Optional Provisions of this Amendment to be effective.
1.1.    
☐
Enable Employer Contributions upon Death - Employer Contributions WILL be made
pursuant to the provisions of 3.4 hereunder in the event of the death of a
Participant while performing Qualified Military Service, effective for deaths
occurring on or after __________ (must be on or after January 1, 2007).
1.2.    
☒
Deny Crediting of Vesting Service upon Disability - If a Participant suffers a
Disability while performing Qualified Military Service, such Participant will
NOT receive credit for Vesting purposes pursuant to the provisions of 4.1
hereunder with respect to his or her period of Qualified Military Service.
1.3.    
☒
Deny Accelerated Vesting Upon Disability - If a Participant suffers a Disability
while performing Qualified Military Service, such Participant will NOT be
subject to the same accelerated vesting and other benefits contingent upon
Disability pursuant to the provisions of 4.2.
1.4.    
☐
Enable Employer Contributions upon Disability - Employer Contributions WILL be
made pursuant to the provisions of 4.4 hereunder in the event of the Disability
of a Participant while performing Qualified Military Service, effective for
Disabilities occurring on or after ___________ (must be on or after January 1,
2007).
1.5.    
☐
Enable Active Duty Severance (HEART) Distributions - Pursuant to the provisions
of 5.2 hereunder, Active Duty Severance Distributions WILL be made available
under the Plan effective ____________ (must be on or after January 1, 2009).
1.6.    
☐
Enable Differential Pay As Compensation For Contributions - The Employer WILL
treat Differential Wage Payments pursuant to 6.1 as Compensation for each
component or type of contribution under the Plan effective __________ (must be
on or after January 1, 2009). Selection of this option does not preclude
treatment of any payments which may have been made to Participants as
Compensation under the Plan during a prior period of military leave.




SCNpd29v120140101    1    SCN/HEART Act 2008

--------------------------------------------------------------------------------




Signature of the Sponsoring Employer (only required if any Optional Provisions
of this Amendment are selected)
By
/s/ Gregory Sangalis
 
Title
Sr. Vice-President
 
 
 
 
 
Print Name
Gregory Sangalis
 
Date
June 25, 2014
 
 
 
 
 
Plan Name
SCI 401(k) Retirement Savings Plan




SCNpd29v120140101    2    SCN/HEART Act 2008

--------------------------------------------------------------------------------






Section 2. Definitions    
2.1.
Differential Wage Payment. Effective for any remuneration after December 31,
2008, the term Differential Wage Payment means any payment as defined in Code
§3401(h). Differential Wage Payments are any payment which (a) is made by an
Employer to an individual with respect to any period during which the individual
is performing Service in the Uniformed Services while on active duty for a
period of more than 30 days, and (b) represents all or a portion of the wages
the individual would have received from the Employer if the individual were
performing service for the Employer.

An individual receiving a Differential Wage Payment (a) is treated as an
Employee of the Employer making the payment, (b) the plan is not treated as
failing to meet the requirements of any provisions described in Code
§414(u)(1)(C), including nondiscrimination requirements, by reason of any
contribution or benefit which is based on the Differential Wage Payment, (c) the
Plan’s definition of Compensation will not fail to satisfy Code §414(s) merely
because such payments are excluded from the Plan’s definition of Compensation
for purposes of determining contributions under the Plan, and (d) the term Code
§415(c)(3) Compensation as used in the Plan will include amounts received as
Differential Wage Payments.
2.2.
Qualified Military Service. The term Qualified Military Service means any
Service in the Uniformed Services by any individual if such individual is
entitled to USERRA reemployment rights provided in accordance with Code §414(u).

2.3.
Service in the Uniformed Services. The term Service in the Uniformed Services is
defined in chapter 43 of title 38, United States Code, which includes, but is
not limited to the performance of duty on a voluntary or involuntary basis in a
uniformed service including active duty, active duty and inactive duty training,
and full-time National Guard duty, for the United States Armed Forces (Army,
Navy, Air Force, Marine Corps, and Coast Guard), the Army National Guard and the
Air National Guard, the commissioned corps of the Public Health Service and
National Oceanic and Atmospheric Administration, and any other category of
persons designated by the President in time of war or national emergency.

Section 3. Death Benefits    
3.1.
Vesting Service. If a Participant dies on or after January 1, 2007, while
performing Qualified Military Service, such Participant will receive service
credit for Vesting purposes with respect to his or her period of Qualified
Military Service upon the Participant’s death.

3.2.
Accelerated Vesting and Other Benefits. If a Participant dies on or after
January 1, 2007, while performing Qualified Military Service, to the extent the
Plan provides for accelerated vesting upon an Employee’s death or any other
benefits, except Contributions, that are contingent upon an Employee’s death,
then such Participant shall be subject to the same accelerated vesting and other
benefits contingent upon the Participant’s death.

3.3.
Deemed Reemployment Date. A Participant described in 3.1 and 3.2 will be deemed
(a) to have resumed employment with the Employer as of the day preceding the
date of his or her death; and (b) to have Terminated Employment on the date of
his or her death.

3.4.
Employer Contributions. If elected in Section 1.1 of this Amendment, if a
Participant dies on or after January 1, 2007, while performing Qualified
Military Service, such Participant will receive additional contributions on a
reasonably equivalent basis for all similarly situated Participants in
accordance with the following provisions:

(a)
If the Plan is a money purchase plan or a profit sharing plan without a 401(k)
feature, then the Employer will make a contribution on behalf of such individual
which is equal to the contribution that would have otherwise been made under the
terms of the Plan on such individual’s behalf had he or she actually been
reemployed by the Employer on the date of such individual’s death, based on


SCNpd29v120140101    3    SCN/HEART Act 2008

--------------------------------------------------------------------------------




the Compensation such individual would have received from the Employer during
his or her period of Qualified Military Service.
(b)
If the Plan is a profit sharing plan with a 401(k) feature, then (1) the
Employer will make a Non-Elective Contribution on behalf of such individual
which is equal to the Non-Elective Contribution that would otherwise have been
made under the terms of the Plan on such individual’s behalf had he or she
actually been reemployed by the Employer on the date of such individual’s death,
based on the Compensation such individual would have received from the Employer
during his or her period of Qualified Military Service; and (2) the Employer
will make a Matching Contribution on behalf of such individual which is equal to
the Matching Contribution that would otherwise have been made under the terms of
the Plan on such individual’s behalf had he or she actually been reemployed by
the Employer on the date of such individual’s death. Such Matching Contributions
will be determined based upon the amount of deemed Elective Deferrals and/or
Employee Contributions equal to (a) the average actual Elective Deferrals and/or
Employee Contributions he or she made to the Plan during the 12-month period
immediately preceding his or her Qualified Military Service; or (b) if the
Participant had less than 12 months of service with the Employer before
commencing Qualified Military Service, the average Elective Deferrals and/or
Employee Contributions the Participant made during his or her actual length of
continuous service with the Employer.

Notwithstanding this section (b), the Employer will not contribute the amount of
deemed Elective Deferrals and/or Employee Contributions to the Plan under this
paragraph; the Employer will only contribute the amount of Employer Matching
Contributions based upon the deemed amounts.
Section 4. Disability Benefits    
4.1.
Vesting Service. Unless elected in Section 1.2 of this Amendment, if a
Participant suffers a Disability on or after January 1, 2007, while performing
Qualified Military Service, such Participant will receive credit for Vesting
purposes with respect to his or her period of Qualified Military Service upon
the date of the Participant’s disability.

4.2.
Accelerated Vesting and Other Benefits. Unless elected in Section 1.3 of this
Amendment, if a Participant suffers a Disability on or after January 1, 2007,
while performing Qualified Military Service, to the extent the Plan provides for
accelerated vesting upon an Employee’s Disability or any other benefits, except
Contributions, that are contingent upon an Employee’s Disability, then such
Participant shall be subject to the same accelerated vesting and other benefits
upon the date of the Participant’s Disability.

4.3.
Deemed Reemployment Date. A Participant described in 4.1 and 4.2 will be deemed
(a) to have resumed employment with the Employer as of the day preceding the
date of his or her Disability; and (b) to have Terminated Employment on the date
of his or her Disability.

4.4.
Employer Contributions. If elected in Section 1.4 of this Amendment, if a
Participant suffers a Disability on or after January 1, 2007, while performing
Qualified Military Service, such Participant will receive additional
contributions on a reasonably equivalent basis for all similarly situated
Participants in accordance with the following provisions:

(a)
If the Plan is a money purchase plan or a profit sharing plan without a 401(k)
feature, then the Employer will make a contribution on behalf of such individual
which is equal to the contribution that would have otherwise been made under the
terms of the Plan on such individual’s behalf had he or she actually been
reemployed by the Employer on the date of such Individual’s Disability, based on
the Compensation such individual would have received from the Employer during
his or her period of Qualified Military Service.

(b)
If the Plan is. a profit sharing plan with a 401(k) feature, then (1) the
Employer will make a Non-Elective Contribution on behalf of such individual
which is equal to the Non-Elective Contribution


SCNpd29v120140101    4    SCN/HEART Act 2008

--------------------------------------------------------------------------------




that would otherwise have been made under the terms of the Plan on such
individual’s behalf had he or she actually been reemployed by the Employer on
the date of such individual’s Disability, based on the Compensation such
individual would have received from the Employer during his or her period of
Qualified Military Service; and (2) the Employer will make a Matching
Contribution on behalf of such individual which is equal to the Matching
Contribution that would otherwise have been made under the terms of the Plan on
such individual’s behalf had he or she actually been reemployed by the Employer
on the date of such individual’s Disability. Such Matching Contributions will be
determined based upon the amount of deemed Elective Deferrals and/or Employee
Contributions equal to (a) the average actual Elective Deferrals and/or Employee
Contributions he or she made to the Plan during the 12-month period Immediately
preceding his or her Qualified Military Service; or (b) if the Participant had
less than 12 months of service with the Employer before commencing Qualified
Military Service, the average Elective Deferrals and/or Employee Contributions
the Participant made during his or her actual length of continuous service with
the Employer.
Notwithstanding this section (b), the Employer will not contribute the amount of
deemed Elective Deferrals and/or Employee Contributions to the Plan under this
paragraph; the Employer will only contribute the amount of Employer Matching
Contributions based upon the deemed amounts.
Notwithstanding this section (b), if the Participant is reemployed and makes
Elective Deferrals and/or Employee Contributions permitted under Code
§414(u)(8)(C), then the Employer will contribute the amount that is the greater
of the Employer Matching Contribution of this section (b) or the amount
determined based upon the actual contributions made by the Employee for the
period of Qualified Military Service.
Section 5. Special Distribution Rules    
5.1.
Qualified Reservist Distributions. All references in the Plan restricting
Qualified Reservist Distributions to individuals ordered or called to active
duty before December 31, 2007, are removed effective December 31, 2007.

5.2.
Active Duty Severance Distributions. If elected in Section 1.5 of this Amendment
and if the Ran is a profit sharing plan with a 401(k) feature, an individual
performing Service in the Uniformed Services while on active duty for a period
of more than 30 days shall be treated as having incurred a severance from
employment under Code § 401(k)(2)(B)(i)(I), and may elect a distribution of some
or all of his or her Elective Deferral accounts (including Roth Elective
Deferrals).

(a)
If a Participant receives a distribution described in 5.2, he or she will be
barred from making Elective Deferrals and/or Employee Contributions for a period
of 6 months after the distribution.

(b)
Distributions described in 5.2 are available regardless of whether the
individual is receiving Differential Wage Payments.

(c)
An individual treated as having incurred a severance from employment described
in 5.2 shall not cause such individual to be treated as having incurred a
severance from employment for any other purpose under the Plan or any other Code
section.

(d)
Notwithstanding this section 5.2, if an individual has Terminated Employment,
and otherwise has incurred a severance from employment under Code §
401(k)(2)(B)(i)(I), then such individual is eligible for any distribution option
available to a Terminated Participant under the Plan, and a distribution of some
or all of his or her Pre-tax Elective Deferral accounts (including Roth Elective
Deferrals) shall not be considered a distribution described in 5.2.

(e)
if an individual is both eligible to receive a Qualified Reservist Distribution
and an Active Duty Severance Distribution described in 5.2, any distribution of
some or all of his or her Elective Deferral


SCNpd29v120140101    5    SCN/HEART Act 2008

--------------------------------------------------------------------------------




Accounts (including Roth Elective Deferrals) that meets the definition of a
Qualified Reservist Distribution will be treated as a Qualified Reservist
Distribution.
(f)
An Active Duty Severance Distribution described in 5.2 is an eligible rollover
distribution under the terms of the Plan unless one of the exceptions (other
than the exception for hardship distributions under Code § 401 (k)(2)(B)(i)(IV))
listed under Code §402(c)(4) applies.

(g)
Nothing contained in this Section will affect a Participant’s right to make
other in-service distributions (including hardship distributions) to the extent
he or she is eligible for such distributions under the terms of the Plan.

Section 6. Differential Wage Payments    
6.1.
Contributions on Differential Wage Payments. If elected in Section 1.6 of this
Amendment, the Employer will treat Differential Wage Payments pursuant to 2.1 as
Compensation for each component or type of contribution under the Plan.






SCNpd29v120140101    6    SCN/HEART Act 2008

--------------------------------------------------------------------------------




POST-EGTRRA “GOOD FAITH” AMENDMENT
ELECTION FORM
Plan Name
SCI 401(k) Retirement Savings Plan



All references to the "Amendment" are to the Post-EGTRRA "Good Faith" Amendment.
This Amendment is a "good faith" amendment, is not part of the pre-approved
EGTRRA document, and has not been reviewed by the IRS for compliance with
various post-EGTRRA statutory and Regulatory changes. However, pursuant to the
provisions of Revenue Procedure 2007¬44, this Amendment does not affect the
status of reliance upon the Plan.
Section 1.    Post-EGTRRA Provisions Effective 2006 And Earlier



1.1.
☐    Revised Definition of Financial Hardship. Section 1.5 of the Amendment
regarding hardship distributions to a Participant's Primary Beneficiary is
adopted effective             .

1.2.
☒    Distributions to a Qualified Reservist. Section 1.6 of the Amendment
regarding distributions to a Qualified Reservist is adopted effective     July
1, 2014        .

1.3.
☐    Hurricane Provisions. Section 1.7 of the Amendment regarding distributions
made from the Plan on account of Hurricanes Katrina, Rita, or Wilma is adopted,
subject to the following elections: (check any that apply)

☐    The special financial hardship distribution provision in Section 1.7(c) of
the Amendment applies
☐    The Participant loan provision in Section 1.7(d) of the Amendment applies
☐
The re-contribution of Qualified Hurricane Distributions provision in Section
1.7(e) of the Amendment applies

☐
The re-contribution of Qualified Distributions provision in Section 1.7(0 of the
Amendment applies

1.4.
☐    Revocation of Prior Amendment On Account Of Heinz. Section 1.8 of the
Amendment regarding the revocation of an Original Amendment on account of the
Heinz decision is adopted effective             . The Original Amendment is
hereby revoked retroactively with respect to: (check one)

☐
All accrued benefits, which are allocations that were accrued as of the
Applicable Amendment Date and allocations that were accrued after the Applicable
Amendment Date.

☐
Only accrued benefits as of the Applicable Amendment Date, which are allocations
that were accrued as of the Applicable Amendment Date. Allocations accrued after
the Applicable Amendment Date will continue to be subject to the restrictions on
the form or timing of distributions as set forth in the Original Amendment.

1.5.
☐    Exclusion of 403(b) Participants. Section 1.9 of the Amendment regarding
the exclusion from the Plan of certain Employees who participate in a 403(b)
plan sponsored by the tax-exempt Employer is adopted.

Section 2.    Post-EGTRRA Provisions Effective 2007



2.1.
    Code §415 Limitations under the Final §415 Regulations.

(a)
Code §415(c)(3) Compensation for Top Heavy Allocation Purposes and Key Employee
Determinations. Pursuant to Section 2.5(c)(2) of the Amendment, an Employee's
Code §415(c)(3)


Post-EGTRRA Election Form    Page 1    July 2008

--------------------------------------------------------------------------------




Compensation which is used to determine any Top Heavy Minimum Allocations and
whether an Employee is also a Key Employee is: (check one)
☐
Form W-2 Compensation

☐
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation

☐
Statutory Code §415 Compensation



(b)
Code §415(c)(3) Compensation for Code §415 Limitation Determinations. Pursuant
to Section 2.5(c)(2) of the Amendment, an Employee's Code §415(c)(3)
Compensation used to determine the Employee's Annual Addition limitation under
Article 6 of the Basic Plan is based on the selection below.

☐
Form W-2 Compensation

☐
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation

☐
Statutory Code §415 Compensation

(c)
Code §415(c)(3) Compensation for Highly Compensated Employee Determinations and
Other Statutory Purposes. Pursuant to Section 2.5(c)(2) of the Amendment, an
Employee's Code §415(c)(3) Compensation used to determine whether the Employee
is also a Highly Compensated Employee, and for other statutory purposes that do
not appear elsewhere in this Adoption Agreement, is based on the selection
below.

☐
Form W-2 Compensation

☐
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation

☐
Statutory Code §415 Compensation

(d)
☐    Compensation Earned in Limitation Year but Paid in Next Limitation Year.
Section 2.5(c)(2)(E) of the Amendment defines Code §415(c)(3) Compensation for a
Limitation Year to include any amounts earned during that Limitation Year but
not paid until the next Limitation Year.

(e)
Post-Severance Compensation. For all Plan purposes, Section 2.5(c)(6) of the
Amendment defines Post-Severance Compensation as including regular pay after
Termination of Employment during the timeframe permitted by the Regulations,
plus any/all of the items selected below: (check all that apply)

☒
Leave cash-outs and deferred compensation under Section 2.5(c)(6)(B) of the
Amendment

☐
Imputed compensation when the Participant becomes disabled under Section
2.5(c)(6)(C) of the Amendment

☐
Continuation of compensation while in qualified military service under Section
2.5(c)(6)(D) of the Amendment

2.2.
☐    Vesting of Non-Safe Harbor Non-Elective Contributions. Pursuant to Section
2.6 of the Amendment and PPA §904, the Vesting Schedule that applies to Non-Safe
Harbor Non-Elective Contribution Accounts is effective as of the first day of
the first Plan Year beginning after December 31, 2006, subject to the following
elections:

(a)
Participants to Whom the Post-2006 Vesting Schedule Relates. Under Section
2.6(a) of the Amendment, the Post-2006 Vesting Schedule applies to the Non-Safe
Harbor Non-Elective Contribution Account of:

☐
Any Participant who completes an Hour of Service in any Plan Year beginning
after December 31, 2006.

☐
Any Participant (regardless of whether he or she has Terminated Employment) who
has a Non-Safe Harbor Non-Elective Contribution Account balance in any Plan Year
beginning after December 31, 2006 and whose Non-Safe Harbor Non-Elective
Contribution Account has not become subject to the Forfeiture provisions of the
Plan prior to the first day of the first Plan Year beginning after December 31,
2006.

(b)
Account Balances to Which the Post-2006 Vesting Schedule Relates. Under Section
2.6(b) of the Amendment, the Post-2006 Vesting Schedule applies to:


Post-EGTRRA Election Form    Page 2    July 2008

--------------------------------------------------------------------------------




☐
The entire Non-Safe Harbor Non-Elective Contribution Account.

☐
The portion of the Non-Safe Harbor Non-Elective Contribution Account to which is
allocated Non-Safe Harbor Non-Elective Contributions, Forfeitures, and earnings
for Plan Years beginning after December 31, 2006 (and subsequent earnings
attributable to such allocations). The portion of the Non-Safe Harbor
Non-Elective Contribution Account to which was allocated Non-Safe Harbor
Non-Elective Contributions, Forfeitures, and earnings for Plan Years beginning
prior to January 1, 2007 (and subsequent earnings attributable to such
allocations) will remain subject to the Pre-2007 Vesting Schedule, without
regard to this Section or the Vesting schedule enumerated in the current Plan
document that applies to Non-Safe Harbor Non-Elective Contribution Accounts.



(c)
Pre-2007 Vesting Schedule. Under Section 2.6(f)(3) of the Amendment, the
Pre-2007 Vesting Schedule was:

☐
7 Year Graded

☐
5 Year Cliff

☐
The Schedule set forth below

1 Year / Period of Service
 
%
 
2 Years / Periods of Service
 
%
 
3 Years / Periods of Service
 
%
(must be at least 20% unless 100% Vesting occurs at 5 years)
4 Years / Periods of Service
 
%
(must be at least 40% unless 100% Vesting occurs at 5 years)
5 Years / Periods of Service
 
%
(must be at least 60%)
6 Years / Periods of Service
 
%
(must be at least 80%)
7 Years / Periods of Service
 
%
(must be 100%)



2.3.
☒    Rollovers by a Non-Spouse Beneficiary. Section 2.9 of the Amendment
regarding rollovers by a Non-Spouse Designated Beneficiary is adopted effective
    January 1, 2010        .

2.4.
☐    Money Purchase or Target Benefit Plan In-Service Distributions. Section
2.10 of the Amendment regarding in-service distributions from a money purchase
or target benefit plan is adopted effective                 . A Participant who
has reached Age      (cannot be earlier than Age 62) and who has not yet
Terminated Employment may elect to receive a distribution of his or her Vested
Account Balance.

2.5.
☒    QDIA. If the Plan has an Eligible Automatic Contribution Arrangement as
described in Code §414(w)(3), then Section 2.11 of the Amendment regarding QDIAs
is adopted effective as of the effective date of the Eligible Automatic
Contribution Arrangement (unless an earlier effective date is indicated in the
next sentence). Otherwise, Section 2.11 of the Amendment regarding QDIAs is
adopted effective July 1, 2014.

2.6.
☐    Modification of Normal Retirement Age. Section 2.12 of the Amendment
regarding the definition of Normal Retirement Age is adopted effective
            , subject to the following provisions:

(a)
Normal Retirement Age Amended in Plan or this Amendment. Under Section 2.12(a)
of the Amendment, the definition of Normal Retirement Age is amended as of the
effective date above to be:

☐
The definition selected in the Adoption Agreement.

☐
Age          (max. 65)

☐
Or the          (maximum. 5th) anniversary of becoming a Participant in the
Plan, if later.

☐
Or the date the Participant is credited with at least          Years of
Service/Periods of Service, if later, but in no event later than the later of
Age 65 or the 5th anniversary of becoming a Participant.

☐
Or                 , but in no event later than the later of Age 65 or the 5th
anniversary of becoming a Participant in the Plan.

(b)
☐    Plan Provisions for Code §411(a)(10) and/or Code §411(d)(6) Compliance.
Under Section 2.12(c) of the Amendment, the Plan is amended by the following
additional provisions:                                


Post-EGTRRA Election Form    Page 3    July 2008

--------------------------------------------------------------------------------




Section 3.    Post-EGTRRA Provisions Effective 2008



3.1.
☒    Elimination of Gap Period Income for Excess Contributions. Section 3.1 of
the Amendment regarding the elimination of gap period income for Excess
Contributions is adopted effective January 1, 2008 .

3.2.
☒    Elimination of Gap Period Income for Excess Aggregate Contributions.
Section 3.2 of the Amendment regarding the elimination of gap period income for
Excess Aggregate Contributions is adopted by the Plan effective     January 1,
2008        .

3.3.
☐    Qualified Automatic Contribution Arrangement. Section 3.3 of the Amendment
regarding a Qualified Automatic Contribution Arrangement is adopted effective
            , subject to the following:

(a)
QACA Contribution Requirement. Pursuant to Section 3.3(a) of the Amendment, the
Employer will make the following QACA Contribution to the following
Participants: (check one)

☐
QACA Non-Elective Contribution. The Employer will make a QACA Non-Elective
Contribution equal to 3% (or such higher percentage as may be elected by the
Employer by resolution) of Compensation for the Plan Year. Such QACA
Non-Elective Contribution will be made on behalf of: (check one)

☐
Any Participant in the Elective Deferral component of the Plan who is a NHCE,
regardless of whether he or she makes Elective Deferrals or Voluntary Employee
Contributions.

☐
Any Participant in the Elective Deferral component of the Plan, regardless of
whether such Participant makes Elective Deferrals or Voluntary Employee
Contributions.

☐
The following Participants         

(Any Participant in the Elective Deferral component of the Plan who is a NHCE
must be included regardless of whether he or she makes Elective Deferrals or
Voluntary Employee Contributions)
☐
QACA "Basic" Matching Contributions. The Employer will make a QACA Matching
Contribution equal to the sum of (1) 100% of the Participant's Elective
Deferrals that do not exceed 1% of Compensation for the Allocation Period, plus
(2) 50% of the Participant's Elective Deferrals that exceed 1% of Compensation
for the Allocation Period but do not exceed 6% percent of Compensation for the
Allocation Period. Such QACA Matching Contribution will be made on behalf of:
(check one)

☐
Any Participant in the Elective Deferral component of the Plan who is a NHCE and
on whose behalf Elective Deferrals are made to the Plan.

☐
Any Participant in the Elective Deferral component of the Plan and on whose
behalf Elective Deferrals are made to the Plan.

☐
The following Participants         

(Any Participant in the Elective Deferral component of the Plan who is a NHCE
must be included regardless of whether he or she makes Elective Deferrals or
Voluntary Employee Contributions)
☐
QACA "Enhanced" Matching Contributions. The Employer will make a QACA Matching
Contribution equal to (1) 100% of the Participant's Elective Deferrals that do
not exceed         % (must be at least 1% but not greater than 6%) of
Compensation for the Allocation Period; plus, if applicable, (2) ______% of
Elective Deferrals that exceed         % (must be at least 1% but not greater
than 6%) of Compensation but do not exceed         % (must be greater than 1%
but not greater than 6%) of Compensation for the Allocation Period; plus, if
applicable, (3)     % of Elective Deferrals that exceed     % (must be greater
than 1% but not greater than 6%) of Compensation but do not exceed     % (must
be greater than 1% but not greater than 6%) of Compensation for the Allocation
Period.

Note: If applicable, the first blank in (2) and the first blank in (3) must be
completed so that, at any rate of elective deferrals, the QACA "Enhanced"
Matching Contribution is at least equal to

Post-EGTRRA Election Form    Page 4    July 2008

--------------------------------------------------------------------------------




the Matching Contribution receivable if the Employer was making the QACA "Basic"
Matching Contributions, but the rate of Matching Contributions cannot increase
as Elective Deferrals increase.
Such QACA Matching Contribution will be made on behalf of:
☐
Any Participant in the Elective Deferral component of the Plan who is a NHCE and
on whose behalf Elective Deferrals are made to the Plan.

☐
Any Participant in the Elective Deferral component of the Plan and on whose
behalf Elective Deferrals are made to the Plan.

☐
The following Participants         

(Any Participant in the Elective Deferral component of the Plan who is a NHCE
must be included regardless of whether he or she makes Elective Deferrals or
Voluntary Employee Contributions)
(b)
Plan to Which QACA Contribution Will Be Made. Pursuant to Section 3.3(a)(2) of
the Amendment, the QACA Contribution will be made to: (check one)

☐
This Plan

☐
The following plan, so long as that other plan meets the requirements of Code
§401(k)(12)(F) and the Regulations thereunder

(c)
Compensation for QACA Contribution Purposes. Pursuant to Section 3.3(a)(5) of
the Amendment, a Participant's Compensation for QACA Contribution purposes is
determined by the provisions selected below:

(1)
Compensation is defined as: (check one)

☐
Form W-2 Compensation

☐
Code §3401 Compensation

☐
Safe Harbor Code §415 Compensation

(2)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

☐
Be included as Compensation

☐
Not be included as Compensation

(3)
The Compensation measuring period is the: (check one)

☐
Plan Year

☐
Fiscal Year ending on or within the Plan Year

☐
Calendar year ending on or within the Plan Year

(4)
☐    The following categories will not be counted as Compensation: (check all
that apply)

☐    A) Compensation received prior to becoming a Participant
☐    B) Compensation received while an ineligible Employee
☐    C) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances,
fringe benefit, etc.)
☐    D) Post-Severance Compensation1 
☐    E) Deemed 125 Compensation1 
☐    F) Bonuses1 
☐    G) Overtime1 
☐    H) Commissions1 
☐    I) Other (describe)1  
 

Post-EGTRRA Election Form    Page 5    July 2008

--------------------------------------------------------------------------------




1If checked, the Plan's definition of compensation may fail to satisfy the safe
harbor requirements unless such compensation is excluded only with respect to
HCEs under paragraph (5) below.
(5)
☐    The amounts excluded under (4)(D) — (I) are only excluded with respect to:
(check all that apply)

☐    Highly Compensated Employees
☐    Other (cannot be a class that only includes NHCEs)



(d)
Vesting of QACA Contribution Account. Pursuant to section 3.3(b) of the
Amendment, a Participant's Vested Interest in his or her QACA Contribution
Account will be determined by the provisions selected below:

(1)
The Vesting schedule for the QACA Contribution Account is: (check one)

☐
100% full and immediate

☐
2-year cliff Vesting (1 year/0%; 2 years/100%)

☐
The Vesting schedule set forth below:

1 Year/Period of Service
                 %


2 Years/Periods of Service
100
%



(2)
☐    Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant's Vested Interest in the QACA Contribution Account
except the following: (check all that apply)

☐    Service before age 18
☐    Service before the Employer maintained this Plan or a predecessor plan
(e)
Usage of Forfeitures of QACA Contribution Account. If the Vesting schedule
selected in Section 3.3(d) above is other than 100% full and immediate, then
pursuant to Section 3.3(c) of the Amendment, Forfeitures that are not used for
the purposes described in Section 3.3(c) of the Amendment will be: (check one)

☐
Used to reduce any, or any combination of, Employer contributions, as determined
by the Administrator

☐
Added to any, or any combination of, Employer contributions, as determined by
the Administrator

3.4.
☒    Eligible Automatic Contribution Arrangement. Section 3.4 of the Amendment
regarding an Eligible Automatic Contribution Arrangement is adopted effective
    July 1, 2014    .

3.5.
☒    Eligible Participant's Election for Permissible Withdrawal. Section 3.5 of
the Amendment regarding a Participant's election for a Permissible Withdrawal is
adopted effective     July 1, 2014 (the date cannot be earlier than the
effective date of either Section 3.3 or Section 3.4 above)

Signature of the Sponsoring Employer
By
/s/ Gregory Sangalis
 
Title
Sr. Vice-President
 
 
 
 
 
Print Name
Gregory Sangalis
 
Date
June 25, 2014


Post-EGTRRA Election Form    Page 6    July 2008

--------------------------------------------------------------------------------




401(k) Non-Standardized Prototype Adoption Agreement
The Charles Schwab Defined Contribution Plan and Trust





SCI Union 401(k)
Retirement Savings Plan
[scifinaldefinedcontri_image1.gif]





Post-EGTRRA Election Form    Page 7    July 2008

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Section 1.
General Plan Information
2


Section 2.
Service Definitions for Eligibility, Vesting and Allocations
3


Section 3.
Eligibility Requirements
5


Section 4.
Elective Deferrals
12


Section 5.
CI Safe Harbor Contributions
13


Section 6.
Non-Safe Harbor Matching Contributions
14


Section 7.
Non-Safe Harbor Non-Elective Contributions
16


Section 8.
Rollovers and Employee Contributions
18


Section 9.
Prevailing Wage Contributions
19


Section 10.
Vesting Requirements
20


Section 11.
Compensation Definitions
23


Section 12.
Allocation of Forfeitures
28


Section 13.
Allocation of Earnings and Losses
30


Section 14.
Normal and Early Retirement Age
30


Section 15.
Distribution Provisions
30


Section 16.
Loans, Insurance and Directed investments
34


Section 17.
Top Heavy Allocations
34


Section 18.
Testing Elections
35


Section 19.
401(k) SIMPLE Provisions
35


Section 20.
Miscellaneous Provisions
36


Section 21.
Signature Provisions
38





    



















Prototype 401(k) Non-Std.    Page 1 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




Article 1 General Plan Information    
1.1    Plan Name     SCI Union 401(k) Retirement Savings Plan    
Plan # 003                
1.2    Sponsoring Employer     Service Corporation International
Address         1929 Allen Parkway
City Houston    State    TX    ZIP Code 77019
Telephone # (713) 525-9198    Tax ID # 74-1488375    Trust ID #        
1.3    Fiscal Year.    ☒ A 12-consecutive month period beginning Jan 1    and
ending    Dec 31
¨    Except for a short Fiscal Year beginning                    
¨    A 52-53 week year ¨ beginning ¨ending
1.4    Type of Business Entity. (check
one)    ☒    C-Corporation        ¨    S-Corporation        ¨    Partnership        ¨    Sole
Proprietorship        ¨    Tax Exempt Organization        ¨    Limited Liability
Company (LLC)        ¨    Limited Liability Partnership
(1-1-2)        ¨    Other (must be a legal entity recognized under
Federal            income tax laws)
1.5
Adopting Employers. Check here ☒ if there are additional adopting employers and
complete the "Adopting Employer Addendum."

1.6     Plan Administrator     SCI Funeral & Cemetery Purchasing Cooperative.
Inc.    
    Address     1929 Allen Parkway    
    City Houston     State TX ZIP Code 77019    
    Telephone #     (713) 525-9198    Fax #    
1.7
Trustees. The Trustees of the Plan are as selected below. (The use of a trust
agreement other than one which has been approved by the Internal Revenue Service
for use with this Plan will remove the Plan from M&P status and render it
individually designed.)

¨     Individual Trustees     
Address    
        City _______________________ State ______________________ZIP Code    

    ☒ Corporate Trustee Charles Schwab Bank    Address 211 Main St., 14th
Fir.    

    City San Francisco     State CA     ZIP Code 94105    
☐ Discretionary Trustee. The corporate Trustee has full discretion in investing
the assets of the Plan except as otherwise instructed by the Administrator, by
the Employer, by an Investment Manager, by another Named Fiduciary ¨ or by a
Participant in accordance with Section 16.3 of the Adoption Agreement with
regard to Participant directed investments. ¨

Prototype 401(k) Non-Std.    Page 2 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




☒ Directed Trustee. The corporate Trustee is only permitted to invest the assets
of the Plan as directed by the Administrator, by the Employer, by an Investment
Manager, by another Named Fiduciary ¨or by a Participant in accordance with
Section 16.3 of the Adoption Agreement with regard to Participant directed
investments. ¨
1.8    Effective Dates
☐ This is a new plan effective _________.
☒ This is an amended plan effective July 1, 2014     with an original effective
date of January 1, 2008
☐ This is a frozen plan which was frozen _________________. The Plan remains
frozen and is being amended and restated effective ___________. The original
effective date of the Plan is     
1.9    Plan Year. A 12-consecutive month period beginning     Jan 1        and
ending Dec 31    
¨ Except for a short Plan Year beginning     
1.10     Anniversary Date. The Anniversary Date of the Plan is    Dec 31     
1.11
Permitted Contributions. The contributions checked below are currently permitted
under the terms of the Plan. (check all that apply)

☒ Pre-Tax Elective Deferrals (see Section 4 of the Adoption Agreement on page
11)
☒ Roth Elective Deferrals (see Section 4 of the Adoption Agreement on page 11)
☐ ADP Safe Harbor Contributions (see Section 5 of the Adoption Agreement on page
II)
☐ ACP Safe Harbor Contributions (see Section 5 of the Adoption Agreement on page
12)
☒ Non-Safe Harbor Matching Contributions (see Section 6 of the Adoption
Agreement on page 12)
☐ Non-Safe Harbor Non-Elective Contributions (see Section 7 of the Adoption
Agreement on page 14)
☒ Qualified Matching Contributions (see Sections 3.7 of the Basic Plan)
☒ Qualified Non-Elective Contributions (see Sections 3.8 of the Basic Plan)
☒ Rollover Contributions (see Section 8 of the Adoption Agreement on page 15 )
☐ Voluntary Employee Contributions (see Section 8 of the Adoption Agreement on
page 16)
☐ Deemed IRA Contributions (see Section 8 of the Adoption Agreement on page 15)
☐ Prevailing Wage Contributions (see Section 9 of the Adoption Agreement on page
16)
Article 2 Service Definitions for Eligibility, Vesting and Allocations    
2.1
Method of Determining Service. An Employees Years of Service/Periods of Service
("Service") is determined as follows:

(a) ¨
Counting of Hours Method Only. A Participant's Service for all purposes is
determined by the Counting of Hours Method, and a Year of Service for
eligibility and Vesting is determined as selected in (1) and (2) below.

(1)
Eligibility to Participate. A Year of Service for eligibility purposes is
    (max. 1,000) Hours of Service and a Break in Service for eligibility
purposes is    (max. 500) Hours of Service.

(2)
Vesting. A Year of Service for Vesting purposes is _____________ (max. 1,000)
Hours of Service and a Break in Service for Vesting purposes is _______ (max.
500) Hours of Service.


Prototype 401(k) Non-Std.    Page 3 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




(b) ¨
Elapsed Time Method Only. A Participant's Service for all purposes is determined
by the Elapsed Time Method.

(c) ☒
A Mixture of Methods. A Participant's Service for each purpose is determined by
the method selected below.

For Eligibility Purposes: (check one)
☒    Elapsed Time Method¨    Counting of Hours Method. A Year of Service for
eligibility purposes is ___________ (max. 1,000) Hours of Service and a Break in
Service for eligibility purposes is ____________ (max. 500) Hours of Service.
(2)     For Vesting Purposes: (check one)
    ¨    Elapsed Time Method
☒    Counting of Hours Method. A Year of Service for Vesting purposes is 1,000
(max. 1,000) Hours of Service and a Break in Service for Vesting purposes is 500
(max. 500) Hours of Service.
(3)     For benefit accrual and allocation purposes: (check one)
    ☒     Elapsed Time Method    ☐    Counting of Hours Method
2.2
Predecessor Service. ☒ Service with the following entity or entities will be
credited as selected in (a), (b), (c), (d) and (e) below: (this section need
only be completed if the Employer does not maintain the plan of the predecessor
employer) Alderwoods Group, Inc.    

(a) ☒     Elective Deferrals, QMACs and QNECs. Service with an entity listed
above will be given for eligibility purposes under Section 3.2(a) of the
Adoption Agreement.
(b) ¨
ADP Safe Harbor Contributions. Service with an entity listed above will be given
for eligibility purposes under Section 3.2(b) of the Adoption Agreement.

(c) ¨
ACP Safe Harbor Matching Contributions. Service with an entity listed above will
be credited for: (check all that apply)
¨ Eligibility purposes under Section 3.2(c) of the Adoption Agreement
¨ Vesting purposes under Section 10.3 of the Adoption Agreement

(d) ☒     Non-Safe Harbor Matching Contributions. Service with an entity listed
above will be credited for: (check all that apply)
☒ Eligibility purposes under Section 3.2(d) of the Adoption Agreement
☒ Vesting purposes under Section 10.4 of the Adoption Agreement
(e)    ☐ Non-Safe Harbor Non-Elective Contributions. Service with an entity
listed above will be credited for: (check all that apply)
¨Eligibility purposes under Section 3.2(e) of the Adoption Agreement¨Vesting
purposes under Section 10.5 of the Adoption Agreement
2.3
Re-Hired Employees. The Service of an Eligible Employee who Terminates
Employment and is rehired after incurring a Break in Service will be credited in
accordance with the provisions selected below.

(a) ¨
One Year Holdout Rule. The One Year Holdout Rule will be applied to rehired
Eligible Employees.

(b) ☒
Rule of Parity. The Rule of Parity will be applied to non-Vested rehired
Eligible Employees.

2.4
Computation Periods. If eligibility and/or Vesting are determined by the
Counting of Hours Method, the following will apply:

(a) ¨
The eligibility computation period will: (check one)


Prototype 401(k) Non-Std.    Page 4 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
Be based on an Employee's 12-month employment year

¨
Switch to the Plan Year after an Employee's initial 12-month employment year

(b)
☒ The Vesting computation period will be: (check one)

☒
The Plan Year

¨
Based on an Employer’s 12-month employment year

(c) ¨
An Employee will be deemed to have been credited with a Year of Service for
eligibility purposes: (check one)

¨
At the end of the eligibility computation period in which he or she is credited
with the required Hours of Service

¨
At the time he or she is actually credited with the required Hours of Service

Article 3. Eligibility Requirements     
3.1
☒ Eligible Employees. All Employees are Eligible Employees ☒ except for the
class or classes of Employees (as defined in Section 2.1 of the Basic Plan)
below who are excluded from participating for the purpose selected ¨: (check all
that apply)

(a)
☒ Ineligible Classes for Elective Deferrals CIMACs and ONECs.
¨    Union Employees

☒    Non-Resident Alien Employees
☐    “Merger and Acquisition” Employees (but only during the statutory exclusion
period).
¨
Highly Compensated Employees

☒
Leased Employees (not otherwise excluded by statute) 1 

☒
Employees of an Affiliated Employer that does not adopt this Plan 1 

¨
Key Employees ¨ but only those who are also Highly Compensated Employees 1 

¨
Employees who are paid primarily by salary 1 

¨
Employees who are paid primarily by the hour 1 

¨
Employees who are paid primarily by commissions 1 

☒
Other (cannot be age or service related) 1
employees not covered by a collective bargaining agreement between the Employer
and
SEIU Local #1, Teamsters Local #727, ILWU Local #142, or Laborers’ Local Union
#57    
    



(b) ¨
Ineligible Classes for ADP Safe Harbor Contributions. Any ineligible classes
checked in (a) above are also ineligible for ADP Safe Harbor Contributions. In
addition, the classes checked below are ineligible for ADP Safe Harbor
Contributions.

¨
Union Employees (if not already checked in (a) above)

¨
Key Employees who are also Highly Compensated Employees (if not already checked
in (a) above) 1 

¨
Highly Compensated Employees (if not already checked in (a) above)1 

¨
Other (cannot be age or service related) 1     
    


1Even if checked, these employees are still included in determining if the Plan
satisfies the requirements of Code § 410(b).
(c) ¨
Ineligible Classes for ACP Safe Harbor Contributions. Any ineligible classes
checked in (a) above are also ineligible for ACP Safe Harbor Contributions. In
addition, the classes checked below are ineligible for ACP Safe Harbor
Contributions.

¨
Union Employees (if not already checked in (a) above)


Prototype 401(k) Non-Std.    Page 5 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
Key Employees who are also Highly Compensated Employees (if not already checked
in (a) above)1

¨
Highly Compensated Employees (if not already checked in (a) above)1 

¨
Other (cannot be age or service related)1    
    


1Even if checked, these employees are still included in determining if the Plan
satisfies the requirements of Code § 410(b).
(d)
☒ Ineligible Classes for Non-Safe Harbor Matching Contributions.

☐
Union Employees

☒
Non-Resident Alien Employee

¨
"Merger and Acquisition" Employees (but only during the statutory exclusion
period)

¨
Highly Compensated Employees 1 

☒
Leased Employees (not otherwise excluded by statute) 1 

☒
Employees of an Affiliated Employer that does not adopt this Plan 1 

¨
Key Employees ¨ but only those who are also Highly Compensated Employees 1 

¨
Employees who are paid primarily by salary 1 

¨
Employees who are paid primarily by the hour 1 

¨
Employees who are paid primarily by commissions

☒
Other (cannot be age or service related) 1 employees not covered by a collective
bargaining agreement between the Employer and SEIU Local #1, Teamsters Local
#727, ILWU Local #142, or Laborers’ Local Union #57
     

(e)
Ineligible Classes for Non-Safe Harbor Matching Contributions

¨
Non-Resident Alien Employee

¨
"Merger and Acquisition" Employees (but only during the statutory exclusion
period)

¨
Highly Compensated Employees 1 

¨
Leased Employees (not otherwise excluded by statute) 1
Employees of an Affiliated Employer that does not adopt this Plan 1 

¨
Key Employees ¨ but only those who are also Highly Compensated Employees 1 

¨
Employees who are paid primarily by salary 1 

¨
Employees who are paid primarily by the hour 1 

¨
Employees who are paid primarily by commissions

¨
Other (cannot be age or service related) 1    
    
    
     

1 Even if checked, these employees are still included in determining if the Plan
satisfies the requirements of Code § 410(b).
3.2
Minimum Age and Service Requirements. An Eligible Employee (see Section 3.1
above) will be eligible to enter the Plan as a Participant for the selected
purpose on the applicable Entry Date upon satisfying the following age and/or
service requirements:

(a)
☒ Requirements for Elective Deferrals QMACs and ONECs:

(1)
Age Requirement 18 (max. 21 - enter zero if none)

(2)
Service Requirement (check one)

¨ (A)
None

¨ (B)
1-Year Period of Service

☒ (C)
3-month Period of Service (max. 12)

¨ (D)
______-week Period of Service (max. 52)

¨ (E)
_____ day Period of Service (max. 365)


Prototype 401(k) Non-Std.    Page 6 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨ (F)
1 Year of Service

¨ (G)
1 Year of Service, or if earlier, ___________ (max. 11) consecutive calendar
months of employment ¨ in which the Employee is credited with at least _________
Hours of Service per month

¨ (H)
1 Year of Service, or if earlier, __________ (max. 51) consecutive weeks of
employment ¨ in which the Employee is credited with at least    Hours of Service
per week

¨ (I)
1 Year of Service, or if earlier, ________ (max, 364) consecutive days of
employment ¨ in which the Employee is credited with at least    Hours of Service
per day

(b) ¨
Requirements for ADP Safe Harbor Contributions:

(1)
Age Requirement _________ (max. 21— enter zero if none)

(2)
Service Requirement (check one)

¨
A) None

¨
B) 1-Year Period of Service

¨
C)     -month Period of Service (max. 12)

¨
D)     -week Period of Service (max. 52)

¨
E)     -day Period of Service (max. 365)

¨
F) 1 Year of Service

¨
G) 1 Year of Service, or if earlier, __________ (max. 11) consecutive calendar
months of employment ¨    in which the Employee is credited with at least
__________ Hours of Service per month

¨
H) 1 Year of Service, or if earlier, __________ (max. 51) consecutive weeks of
employment

¨
in which the Employee is credited with at least _________ Hours of Service per
week

¨
1) I Year of Service, or if earlier,    (max. 364) consecutive days of
employment ¨ in which the Employee is credited with at least ___________ Hours
of Service per day

(c) ¨ Requirements for ACP Safe Harbor Contributions:
(1)
Age Requirement    (max. 21 — enter zero if none)

(2)
Service Requirement (check one)

¨
A) None

¨
B) 1-Year Period of Service

¨
C)     -month Period of Service (max. 12)

¨
D)     -week Period of Service (max. 52)

¨
E)     -day Period of Service (max. 365)

¨
F) 1 Year of Service

¨
G) 1 Year of Service, or if earlier,    (max. 11) consecutive calendar months of
employment

¨
in which the Employee is credited with at least    Hours of Service per month

¨
H) 1 Year of Service, or if earlier,    (max. 51) consecutive weeks of
employment

1:::1 in which the Employee is credited with at least    Hours of Service per
week
¨
I) 1 Year of Service, or if earlier,    (max. 364) consecutive days of
employment

¨
in which the Employee is credited with at least    Hours of Service per day

(d) ☒
Requirements for Non-Safe Harbor Matching Contributions:

(1)
Age Requirement    18    (max. 21 — enter zero if none)

(2)
Service Requirement (check one)

¨
A) None


Prototype 401(k) Non-Std.    Page 7 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




☐
B)     -Year Period of Service (max. 2, but Vesting must be 100% if more than 1
year is used)

☒
C)    3 -month Period of Service (max. 24, but Vesting must be 100% if more than
12 months are used)

¨
D)     -week Period of Service (max. 104, but Vesting must be 100% if more than
52 weeks are used)

¨
E)     -day Period of Service (max. 730, but Vesting must be 100% if more than
365 days are used)

 
¨
F)     Year(s) of Service (max. 2, but Vesting must be 100% if more than (year
is used)

¨
G) 1 Year of Service, or if earlier,     (max. 11) consecutive calendar months
of employment

¨
in which the Employee is credited with at least    Hours of Service per month

¨
H) 1 Year of Service, or if earlier,    (max. 51) consecutive weeks of
employment

¨
in which the Employee is credited with at least    Hours of Service per week

¨
1) I Year of Service, or if earlier,    (max. 364) consecutive days of
employment

¨
in which the Employee is credited with at least    Hours of Service per day

(e)
Requirements for Non-Safe Harbor Non-Elective Contributions:

(1)
Age Requirement    (max. 21— enter zero if none)

(2)
Service Requirement (check one)

¨
A) None

¨
B)     -Year Period of Service (max. 2, but Vesting must be 100% more than 1
year is used)

☐
C)    2 -month Period of Service (max. 24, but Vesting must be 100% if more than
12 months are used)

¨
D)     -week Period of Service (max. 104, but Vesting must be 100% if more than
52 weeks are used)

¨
E)     -day Period of Service (max. 730, but Vesting must be 100% if more than
365 days are used)

¨
F)     Year(s) of Service (max. 2, but Vesting must be 100% if more than I year
is used)

¨
G) 1 Year of Service, or if earlier,     (max. 11) consecutive calendar months
of employment ¨in which the Employee is credited with at least Hours of Service
per month

¨
H) 1 Year of Service, or if earlier,    (max. 51) consecutive weeks of
employment ¨ in which the Employee is credited with at least    Hours of Service
per week

¨
I) 1 Year of Service, or if earlier,    (max. 364) consecutive days of
employment ¨ in which the Employee is credited with at least    Hours of Service
per day



3.3
Entry Pates. An Eligible Employee who has satisfied the applicable age and
service requirements selected in Section 3.2 will enter the Plan as a
Participant for the applicable purpose on the Entry Date (as defined in Section
2.2 of the Basic Plan) selected below.

(a)
☒ Entry Date for Elective Deferrals QMACs and ONECs:(check one)

Note: If Section 3.2 (a)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the I Year of Service
component of such service requirement will

Prototype 401(k) Non-Std.    Page 8 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




enter the Plan as a Participant on the earlier of (1) the first day of the Plan
Year that occurs after the date he or she satisfies the 1 Year of Service
requirement (and any applicable age requirement) or (2) the date that occurs six
months after the date he or she satisfies the 1 Year of Service requirement (and
any applicable age requirement). The Entry Date or Entry Dates selected below
will only apply to an Eligible Employee who is entering the Plan as a
Participant after satisfying the months, days or weeks component of such service
requirement (and any applicable age requirement).
¨
The first day of the Plan Year coincident with or following the date the
requirements are satisfied(1)

¨
The last day of the Plan Year coincident with or following the date the
requirements are satisfied.(1)

☒
The first day of the month coincident with or following the date the
requirements are satisfied.

¨
The first day of the payroll period coincident with or following the date the
requirements are satisfied.

¨
The same day the requirements are satisfied.

¨
The first day of the 1st or 7th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The last day of the 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The first day of the 1st, 4th, 7th or 10th month of the Plan Year coincident
with or following the date the requirements are satisfied.

¨
The last day of the 3rd, 6th 9th or 12th month of the Plan Year coincident with
or following the date the requirements are satisfied.



1This option cannot be checked if the age requirement in 3.2(a)(1) is 21 and/or
if one of the following service requirements is checked: 3.2 (a)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6; 3.2(a)(2)(D) and the
number of weeks is more than 26; 3.2(a)(2)(E) and the number of days is more
than 182; or 3.2(a)(2)(F).
(b) ¨
Entry Date for ADP Safe Harbor Contributions:(check one)

Note: If Section 3.2(b)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).
¨
Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

¨
The first day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

¨
The first day of the Plan Year nearest the date the requirements are satisfied.

¨
The last day of the Plan Year coincident with or following the date the
requirements are satisfied (1)

¨
The last day of the Plan Year nearest the date the requirements are satisfied.

¨
The first day of the month coincident with or following the date the
requirements are satisfied.

¨
The first day of the payroll period coincident with or following the date the
requirements are satisfied.

¨
The same day the requirements are satisfied.

¨
The first day of the 151 or 7th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The last day of the 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.


Prototype 401(k) Non-Std.    Page 9 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
The first day of the 1st, 4th, 7th or 10th month of the Plan Year coincident
with or following the date the requirements are satisfied.

¨
The last day of the 3rd, 6th, 9th or 12th month of the Plan Year coincident with
or following the date the requirements are satisfied.

(1)This option cannot be checked if the age requirement in 3.2(b)(1) is 21
and/or if one of the following service requirements is checked: 3.2(b)(2)(B);
3.2(b)(2)(C) and the number of months is more than 6; 3. 2(b)(2)(D) and the
number of weeks is more than 26, 3.2(b)(2)(E) and the number of days is more
than 182; or 3.2(b)(2)(F).
(c) ¨
Entry Date for ACP Safe Harbor Contributions: (check one)

Note: If Section 3.2(c)(2)(G), (II) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the 1 Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).
¨
Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

¨
The first day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

¨
The first day of the Plan Year nearest the date the requirements are satisfied.

¨
The last day of the Plan Year coincident with or following the date the
requirements are satisfied.(1)

¨
The last day of the Plan Year nearest the date the requirements are satisfied.

¨
The first day of the month coincident with or following the date the
requirements are satisfied.

¨
The first day of the payroll period coincident with or following the date the
requirements are satisfied.

¨
The same day the requirements are satisfied.

¨
The first day of the 1st or 7th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The last day of the 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The first day of the 1st, 4th, 7th or 10th month of the Plan Year coincident
with or following the date the requirements are satisfied.

¨
The last day of the 3rd, 6th, 9 or 12th month of the Plan Year coincident with
or following the date the requirements are satisfied.

1This option cannot be checked if the age requirement in 3.2(c)(1) is 21 and/or
if one of the following service requirements is checked: 3.2 (c)(2)(B); 3.2
(a)(2)(C) and the number of months is more than 6; 3.2(c)(2)(D) and the number
of weeks is more than 26; 3.2(c)(2)(E) and the number of days is more than 182;
or 3.2(c)(2)(F).
(d)
☒ Entry Date for Non-Safe Harbor Matching Contributions: (check one)

Note: If Section 3.2(d)(2)(G), (II) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (1) the first day of the Plan Year that occurs after the date he
or she satisfies the I Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Ent")Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).
¨
Retroactive to the first day of the Plan Year in which the requirements are
satisfied.


Prototype 401(k) Non-Std.    Page 10 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
The first day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

¨
The first day of the Plan Year nearest the date the requirements are satisfied.

¨
The last day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

¨
The last day of the Plan Year nearest the date the requirements are satisfied.

☒
The first day of the month coincident with or following the date the
requirements are satisfied.

¨
The first day of the payroll period coincident with or following the date the
requirements are satisfied.

¨
The same day the requirements are satisfied.

¨
The first day of the 1st or 7th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The last day of the 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The first day of the 1st, 4th, 7th, or 10th month of the Plan Year coincident
with or following the date the requirements are satisfied.

¨
The last day of the 3rd, 6th, 9th or 12th month of the Plan Year coincident with
or following the date the requirements are satisfied.



1This option cannot be checked if the age requirement in 3.2(d)(1) is 21 and/or
if one of the following service requirements is checked: 3.2(d)(2)(B);
3.2(a)(2)(C) and the number of months is more than 6• 3.2(d)(2)(D) and the
number of weeks is more than 26; 3.2(d)(2)(E) and the number of days is more
than 182; or 3.2(d)(2)(F).
(e)
Entry Date for Non-Safe Harbor Non-Elective Contributions: (check one)

Note: If Section 3.2(e)(2)(G), (H) or (I) is checked, an Eligible Employee who
is entering the Plan as a Participant after satisfying the 1 Year of Service
component of such service requirement will enter the Plan as a Participant on
the earlier of (I) the first day of the Plan Year that occurs after the date he
or she satisfies the I Year of Service requirement (and any applicable age
requirement) or (2) the date that occurs six months after the date he or she
satisfies the 1 Year of Service requirement (and any applicable age
requirement). The Entry Date or Entry Dates selected below will only apply to an
Eligible Employee who is entering the Plan as a Participant after satisfying the
months, days or weeks component of such service requirement (and any applicable
age requirement).
¨
Retroactive to the first day of the Plan Year in which the requirements are
satisfied.

¨
The first day of the Plan Year coincident with or fallowing the date the
requirements are satisfied. (1)

¨
The first day of the Plan Year nearest the date the requirements are satisfied.

¨
The last day of the Plan Year coincident with or following the date the
requirements are satisfied. (1)

¨
The last day of the Plan Year nearest the date the requirements are satisfied.

☐
The first day of the month coincident with or following the date the
requirements are satisfied.

¨
The first day of the payroll period coincident with or following the date the
requirements are satisfied.

¨
The same day the requirements are satisfied.

¨
The first day of the 1st or 7th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The last day of the 6th or 12th month of the Plan Year coincident with or
following the date the requirements are satisfied.

¨
The first day of the 1st, 4th, 7th or 10th month of the Plan Year coincident
with or following the date the requirements are satisfied.


Prototype 401(k) Non-Std.    Page 11 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
The last day of the 3rd, 6th 9th or 12th month of the Plan Year coincident with
or following the date the requirements are satisfied.



(1) This option cannot be checked if the age requirement in 3.2 (e)(I) is 21
and/or y" one of the following service requirements is checked: 3.2 (e)(2)(B);
3.2 (a)(2)(C) and the number of months is more than 6; 3.2(e)(2)(D) and the
number of weeks is more than 26 3.2(e)(2)(E) and the number of days is more than
182; or 3.2(e)(2)(F).
Article 4 Section 4. Elective Deferrals    
4.1
Elective Deferral Percentage. A Participant can make Elective Deferrals < ¨
beginning    (must be on or after the date this Adoption Agreement is signed by
the Sponsoring Employer) > in accordance with the provisions selected below.

(a)
Minimum and Maximum Percentage. The minimum permitted Elective Deferral
percentage is 2 % (enter zero if there is no minimum %) of Compensation and the
maximum permitted Elective Deferral percentage is 75 % (max. 100%) of
Compensation. Any other Elective Deferral provisions will be set forth in an
administrative policy regarding Elective Deferrals as promulgated by the
Administrator from time to time. Such administrative policy may include, but is
not limited to, setting the maximum Elective Deferral percentage for
Participants who are Highly Compensated Employees (if such percentage is less
than the maximum percentage set forth above) and describing a program of
automatic increases to a Participants' Elective Deferral percentage as elected
by the Administrator and/or the Participant.

(b)
Salary Reduction Agreements. A Participant can change his or her Salary
Reduction

☒
At any time

¨
Annually on the date established by the Administrator

¨
Semi-annually on the date established by the Administrator

¨
Quarterly on the date established by the Administrator

¨
Monthly on the day established by the Administrator

¨
On the date or dates as established by the Administrator: (check one)

(c)
Automatic Enrollment. Automatic enrollment is permitted. The terms of the
automatic enrollment, including but not limited to the percentage, automatic
increases to that percentage, the proportion that is considered a Pre-Tax
Elective Deferral and/or a Roth Elective Deferral, and the Participants to whom
it applies, will be set forth in an administrative policy regarding Elective
Deferrals as promulgated from time to time by the Administrator.

4.2
☒ Catch-Up Contributions. Catch-Up Contributions are permitted in accordance
with Section 12(e) of the Basic Plan.

4.3
☒ Roth Elective Deferrals. A Participant may designate all or a portion or his
or her Elective Deferrals as Roth Elective Deferrals in accordance with Section
3.2(c) of the Basic Plan.

Article 5 ☐ Safe Harbor Contributions    
5.1 ¨
"Mandatory" ADP Safe Harbor Non-Elective Contributions. Subject to Section 3.20
of the Basic Plan, the Employer will make an ADP Safe Harbor Non-Elective
Contribution for each Safe Harbor Participant in an amount equal to 3% (or such
higher percentage as may be elected by the Employer by resolution) of
Compensation, except as may be indicated below.

¨ The ADP Safe Harbor Non-Elective Contribution will be used to offset the
allocation that would otherwise be made to the Participant under Section 7 of
the Adoption Agreement. If Section 7.2(d) of the

Prototype 401(k) Non-Std.    Page 12 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




Adoption Agreement is checked, this offset applies only to the second step of
the Two-Step Formula or the fourth step of the Four-Step Formula, as applicable.
¨ This contribution will be made to the following defined contribution plan in
lieu of this Plan:
5.2 ¨
"Contingent". ADP Safe Harbor Non-Elective Contributions. Subject to Section 320
of the Basic Plan, the Employer may make an ADP Safe Harbor Non-Elective
Contribution for each Safe Harbor Participant in an amount equal to 3% (or such
higher percentage as may be elected by the Employer by resolution) of
Compensation, except as may be indicated below.

¨
The ADP Safe Harbor Non-Elective Contribution will be used to offset the
allocation that would otherwise be made to the Participant under Section 7 of
the Adoption Agreement. If Section 7.2(d) of the Adoption Agreement is checked,
this offset applies only to the second step of the Two-Step Formula or the
fourth step of the Four-Step Formula, as applicable.

¨
This contribution will be made to the following defined contribution plan in
lieu of this Plan:


    
5.3 ¨
ADP Safe Harbor Basic Matching Contributions. The Employer will make a Matching
Contribution for each Safe Harbor Participant equal to the sum of (1) 100% of
the Participant's Elective Deferrals that do not exceed 3% of Compensation for
the Allocation Period, plus (2) 50% of the Participant's Elective Deferrals that
exceed 3% of Compensation for the Allocation Period but do not exceed 5% percent
of Compensation for the Allocation Period.

5.4 ¨
ADP Safe Harbor Enhanced Matching Contributions. The Employer will make a
Matching Contribution for each Safe Harbor Participant equal to the sum of (1)
100% of the Participant's Elective Deferrals that do not exceed ___ % of
Compensation for the Allocation Period, plus (2) ___ % of the Participant's
Elective Deferrals that exceed ___ % of Compensation but do not exceed% of
Compensation for the Allocation Period. (Note: In the blank in (1) and the
second blank in (2), insert a number that is 3 but not greater than 6. The first
and last blanks in (2) must be completed so that, at any rate of elective
deferrals, the Matching Contribution is at least equal to the Matching
Contribution receivable if the Employer were making ADP Safe Harbor Basic
Matching Contributions, but the rate of match cannot increase as deferrals
increase.)

Note: You can only select Sections 5.5, 5.6 and/or 5.7 below and also selected
Section 5.1, 5.2, 5.3 or 5.4 above.
5.5 ¨
ACP Safe Harbor Discretionary Non-Tiered Matching Contributions. The Employer's
ACP Safe Harbor Discretionary Non -Tiered Matching Contribution is totally
discretionary, but when made will be a percentage determined by the Employer of
a Safe Harbor Participant's Elective Deferrals that do not exceed 4% of his or
her Compensation for the Allocation Period. (Note: Any ACP Safe Harbor
Discretionary Non-Tiered Matching Contribution that exceeds 4% of a
Participant's Compensation is considered a Non-Safe Harbor Matching Contribution
and is subject to the ACP Test.)

5.6 ¨
ACP Safe Harbor Mandatory Non-Tiered Matching Contributions. The Employer must
make an ACP Safe Harbor Mandatory Non-Tiered Matching Contribution equal to ___
% of a Safe Harbor Participant's Elective Deferrals which do not exceed ___ %
(max. 6) of a Safe Harbor Participant's Compensation for the Allocation Period.

5.7 ¨
ACP Safe Harbor Mandatory Tiered Matching Contributions. The Employer must make
an ACP Safe Harbor Mandatory Tiered Matching Contribution for each Safe Harbor
Participant equal to the amount determined below, provided the ratio of Matching
Contributions for a Safe Harbor Participant to his or her Elective Deferrals and
Employee Contributions does not increase as the amount of his or her Elective
Deferrals and Employee Contributions increases. In no event can Elective
Deferrals that exceed 6% of Compensation


Prototype 401(k) Non-Std.    Page 13 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




for the Allocation Period be matched. (Note: The blanks must be completed so
that, at any rate of Elective Deferrals, the rate of Matching Contributions
cannot increase as Elective Deferrals increase.)
¨
lst tier     % of Elective Deferrals that do not exceed     % of Compensation

☐
2nd tier         % of Elective Deferrals that exceed___ % but not     ___% of
Compensation

¨
3rd tier     % of Elective Deferrals that exceed     % but not    % of
Compensation

¨
4th tier     % of Elective Deferrals that exceed     % but not    % of
Compensation

Article 6 ☒ Non-Safe Harbor Matching Contributions    
6.1
Determination of Amount. Non-Safe Harbor Matching Contributions are permitted <
¨ beginning (must be after the later of the Plan's original effective date or
the restatement date)> , subject to the provisions selected below.

(a) ¨
Totally Discretionary Formula (Non-Tiered). Subject to the requirements set
forth in Section 3.4(f) of the Basic Plan, the Employer's Non-Safe Harbor
Matching Contribution for any Allocation Period is totally discretionary.



(b) ¨
Discretionary Formula (Tiered or Non-Tiered) With Fixed Maximum. Subject to the
requirements set forth in Section 3.4(1) of the Basic Plan, the Employer may
make a Non-Safe Harbor Matching Contribution for any Allocation Period equal to
a discretionary percentage of each Benefiting Participant's Elective Deferrals,
not to exceed the following amount for any Allocation Period on behalf of any
Benefiting Participant:

¨    % (max. 100%) of a Benefiting Participant's Elective Deferrals
¨
% of a Benefiting Participant's Compensation (this % cannot exceed the minimum
deferral % in 9.4(a))

¨
$    for a Benefiting Participant

¨
The lesser of    % of a Benefiting Participant's Compensation or $    

¨
% (max. 100%) of a Participant Elective Deferrals that do not exceed    % of his
or her Compensation

(c) ☒
Mandatory Non-Tiered Formula. The Employer must make a Non-Safe Harbor Matching
Contribution equal to 100% (max. 100%) of each Benefiting Participant's Elective
Deferrals ☒ not to exceed the following for an Allocation Period:



☒
Elective Deferrals in excess of 4% of each Benefiting Participant's Compensation

¨
$    for each Benefiting Participant

¨
The lesser of Elective Deferrals in excess of    % of each Benefiting
Participant's Compensation or $    

(d) ¨
Mandatory Tiered Formula. The Employer must make a Non-Safe Harbor Matching
Contribution for each Benefiting Participant equal to the amount determined by
the tiered formula below. (check each her that applies, but note that the rate
of Non-Safe Harbor Matching Contributions cannot increase as Elective Deferrals
increase)

¨
1st tier    % of Elective Deferrals that do not exceed        % of Compensation

☐
2nd tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
3rd tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
4th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
5th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
6th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
7th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
8th- tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

¨
9th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation


Prototype 401(k) Non-Std.    Page 14 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
10th tier    % of Elective Deferrals that exceed    % but not    % of
Compensation

            


(e)
Mandatory Years/Periods of Service Formula. The Employer must make a Non-Safe
Harbor Matching Contribution for each Benefiting Participant equal to the
Matching percentage indicated below of each Benefiting Participant's Elective
Deferrals based on the Benefiting Participant's <¨1-Year Periods of Service > <
¨Years of Service, and a Year of Service for purposes of this Section is a Plan
Year in which a Participant is credited with    (max. 1,000) Hours of Service >,
subject to any limitations indicated below. (check each tier that applies)



Years/Periods of Service    Matching %
to     % <¨ up to $    > < up to     % of Compensation >
to     % <¨up to $    > < up to      % of Compensation >
to     % <¨ up to $    > < up to      % of Compensation >
to     % <¨ up to $    > < ¨ up to    % of Compensation >
to     % <¨ up to $    >< up to_____ % of Compensation >
6.2
Benefiting Participants. Any Employee who has entered the Plan as a Participant
for Non-Safe Harbor Matching Contribution purposes and makes an Elective
Deferral in an Allocation Period < ¨ and who is an NHCE for that Allocation
Period > will be a Benefiting Participant under this Section for an Allocation
Period based on the conditions below < ¨ provided the Participant is still an
Eligible Employee under Section 3.1(d) on the last day of the Allocation Period
(or earlier Termination of Employment) >.

(a)
Participants who are still Employees on the last day of the Allocation
Period(check one)

☒
Will always be Benefiting Participants regardless of Service

¨
Must be credited with    (max. 1,000) Hours of Service in the Allocation Period

¨
Must be credited with a    (max. 6) month Period of Service in the Allocation
Period

¨
Must be credited with    (max. 6) consecutive calendar months of employment in
the Allocation Period

¨
Must be credited with    (max. 182) consecutive days of employment in the
Allocation Period



(b)
Participants who Terminate Employment before the last day of the Allocation
Period because of retirement on or after Normal Retirement Age < ¨ or Early
Retirement Age >, or because of death or Disability (check one)

¨
Will not be Benefiting Participants for that Allocation Period

☒
Will always be Benefiting Participants regardless of Service

θ
Must be credited with    (max, 1,000) Hours of Service in the Allocation Period

θ
Must be credited with a    (max. 6) month Period of Service in the Allocation
Period

θ
Must be credited with    (max. 6) consecutive calendar months of employment in
the Allocation Period

θ
Must be credited with        (max. 182) consecutive days of employment in the
Allocation Period



(c)
Participants who Terminate Employment before the last day of the Allocation
Period for any other reason (check one)

¨
Will not be Benefiting Participants for that Allocation Period

☒
Will always be Benefiting Participants regardless of Service

θ
Must be credited with    (max. 1,000) Hours of Service in the Allocation Period


Prototype 401(k) Non-Std.    Page 15 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




θ
Must be credited with a    (max. 6) month Period of Service in the Allocation
Period

θ
Must be credited with    (max. 6) consecutive calendar months of employment in
the Allocation Period

θ
Must be credited with    (max. 182) consecutive days of employment in the
Allocation Period

6.3
¨ Catch-Up Contributions. Catch-Up Contributions will be matched under the
formula selected in Section 6.1 < ☐ but any limitations selected in such formula
will be ignored >.

6.4
¨ Voluntary Employee Contributions. Voluntary Employee Contributions will be
matched under the formula selected in Section 6.1 < ☐ but any limitations
selected in such formula will be ignored >.

6.5
¨ Additional Non-Safe Harbor Matching Contributions. An Employer may make
additional Non-Safe Harbor Matching Contributions as selected in the "Additional
Non-Safe Harbor Matching Contribution Addendum" attached hereto.

Article 7 Non-Safe Harbor Non-Elective Contributions


7.1
Determination of Amount. Non-Safe Harbor Non-Elective Contributions are
permitted < ¨ beginning(must be after the later of the Plan's original effective
date or the restatement date) >, and the amount made by the Employer for any
Allocation Period will be determined by the formula below. (check one)

Totally discretionary on the part of the Employer


¨
Equal to at least    % of the Compensation of all Benefiting Participants

¨
Equal to at least $    

☐
As required by the following collective bargaining agreement    

¨
Other (describe how the amount is determined)    



7.2
Allocation Method. Non-Safe Harbor Non-Elective Contributions made to the Plan
will be allocated in the manner selected below.

(a)    ☐ Pro-rata based on the Compensation for the Allocation Period of all
Benefiting Participants.
(b)
☐ Per capita (same dollar amount) for the Allocation Period to all Benefiting
Participants.

(c)
☐ Pro-rata based on the allocation points of all Benefiting Participants. Each
Participant's allocation points for each Allocation Period will be the sum of
the points selected below. (check all that apply, but 1) or 2) must be checked)

☐ points for each year of a Participant's age
☐ points for each of a Participant's credited Years/Periods of Service < ☐ to a
maximum         of years
☐ points per each $    (max. $200) of a Participant's Compensation paid in the
    Allocation Period
(d)
CI Using permitted disparity in < ¨ a 2-step allocation only > < ¨ a 4-step
allocation only > < ¨ a 2-step allocation in non-Top Heavy Plan Years and a
4-step allocation in Top Heavy Plan Years >, in accordance with Section
3.5(a)(4) of the Basic Plan, based on the integration percentage and the
integration level selected below.

Integration %    Integration Level
¨
5.7%    ☐ The Taxable Wage Base

¨
% of the Taxable Wage Base (must be 20% or less of the Taxable Wage Base)


Prototype 401(k) Non-Std.    Page 16 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
$    (amount must be 20% or less of the Taxable Wage Base)

¨
5.4%    0 80% of the Taxable Wage Base rounded up < ☐ $1 > < ☐ $100 > < ☐
            $1,000 >

¨
% of the Taxable Wage Base (must be more than 80% but less than 100%) E
$    (amount must be more than 80% but less than 100% of the Taxable Wage Base)

¨
4.3%    ☐ 0 20% of the Taxable Wage Base rounded up < ☐ $1 < ☐ $100> < ☐
        $1,000

☐ % of the Taxable Wage Base (must be more than 20% but not more than     80%)
¨
$     (amount must be more than 20% but not more than 80% of the Taxable Wage
Base)

 
(e)
☐ Using the Participant Group Allocation method as set forth in the "Allocation
Group Addendum" attached hereto.

(f)
q Using the Age-Weighted Allocation method determined with the assumptions
indicated below.

Pre-Retirement Interest: ________________ ok Pre-Retirement Mortality:
Post-Retirement Interest:    %__Post-Retirement Mortality:
7.3
Benefiting Participants. An Employee who is a Participant for Non-Safe Harbor
Non-Elective Contribution purposes will be a Benefiting Participant under this
Section for an Allocation Period based on the conditions below <________
provided the Participant is still an Eligible Employee under Section 3.1(e) on
the last day of the Allocation Period (or earlier Termination of Employment) >.

(a)
Participants who are still Employees on the last day of the Allocation
Period(check one)

☐     Will always be Benefiting Participants regardless of Service
¨    Must be credited with     (max. 1,000) Hours of Service in the Allocation
Period
¨
Must be credited with a 171 Must be credited with (max. 6) month Period of
Service in the Allocation Period

¨
Must be credited with (max. 6) consecutive calendar months of employment in the
Allocation Period

¨
Must be credited with (max. 182) consecutive days of employment in the
Allocation Period



(b)
Participants who Terminate Employment before the last day of the Allocation
Period because of retirement on or after Normal Retirement Age • ¨ or Early
Retirement Age ), or because of death or Disability(check one)



¨
Will not be Benefiting Participants for that Allocation Period Will always be
Benefiting Participants regardless of Service

☐
Must be credited with a (max. 1,000) Hours of Service in the Allocation Period

¨
Must be credited with (max. 6) month Period of Service in the Allocation
Period    

¨
Must be credited with (max. 6) consecutive calendar months of employment in the
Allocation Period    

¨
Must be credited with (max. 182) consecutive days of employment in the
Allocation Period


(c)
Participants who Terminate Employment before the last day of the Allocation
Period for any other reason(check one)

☐
Will not be Benefiting Participants for that Allocation Period

¨
Will always be Benefiting Participants regardless of Service

¨
Must be credited with    (max. 1,000) Hours of Service in the Allocation Period

¨
Must be credited with a    (max. 6) month Period of Service in the Allocation
Period


Prototype 401(k) Non-Std.    Page 17 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
Must be credited with    (max. 6) consecutive calendar months of employment in
the Allocation Period

¨
Must be credited with    (max. 182) consecutive days of employment in the
Allocation Period

7.4
¨ Additional Non-Safe Harbor Non-Elective Contributions. An Employer may make
additional Non-Safe Harbor Non-Elective Contributions as selected in the
"Additional Non-Safe Harbor Non-Elective Contribution Addendum" attached hereto.

Article 8 ☒ Rollovers and Employee Contributions


8.1
☒ Rollover Contributions. Rollover Contributions are permitted < ¨
beginning    (must be after the later of the Plan's original effective date or
the restatement date) >, subject to the provisions selected below.

(a)
Rollover Contributions can be made to the Plan by: (check one)

¨
Any Employee (including those who are not Eligible Employees)

☒
Any Eligible Employee (whether a Participant or not)

¨
Any Eligible Employee who has become a Participant for Elective Deferral
purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor Matching
Contribution purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor
Non-Elective Contribution purposes

(b)
Rollover Contributions will be accepted from the following types of plans:
(check any that apply) ☒ Code §401(a) plans (qualified retirement plans)

☒ Code §403(a) plans (qualified annuity plans)
☒ Code §403(b) plans (annuities purchased by a Code §501(c)(3) organization and
certain educational institutions)
☒ Code §408(a) plans (individual retirement accounts)
☒ Code §408(b) plans (individual retirement annuities)
☒ Code §457(b) plans (governmental only)
(c)
Rollover Contributions can also include the following: (check all that apply)

☒ Roth Elective Deferrals (Note• Can be checked only if this Plan also permits
Roth Elective Deferrals)
¨    Voluntary Employee Contributions
¨
Mandatory Employee Contributions

¨
Participant loans

¨
In kind distributions (other than Participant loans)

(d)
Rollover Contributions can be withdrawn from the Plan: (check one)

☒
At any time

¨
Annually on a date set by the Administrator

¨
Semi-annually on dates set by the Administrator

¨
Quarterly on dates set by the Administrator

¨
Monthly on dates set by the Administrator

¨
Only upon Termination of Employment and only at the time selected in Section
15.5 of the Adoption Agreement



(e)
Rollover Contributions which are withdrawn from the Plan < ☒ can > < ☐ cannot >
be redeposited in the Plan.



8.2
CI Voluntary Employee Contributions. Voluntary Employee Contributions are
permitted < ¨beginning     (must be after the later of the Plan's original
effective date or the restatement date)> , subject to the provisions selected
below.


Prototype 401(k) Non-Std.    Page 18 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




(a)
Voluntary Employee Contributions can be made to the Plan by: (check one)

¨
Any Eligible Employee who has become a Participant for Elective Deferral
purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor Matching
Contribution purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor
Non-Elective Contribution purposes

(b)
Minimum and Maximum Contribution. The minimum permitted Voluntary Employee
Contribution is    % (enter zero if no minimum) of Compensation and the maximum
permitted contribution is    % (max. 100) of Compensation.

Voluntary Employee Contributions can be made < ¨ annually > < ¨ monthly > <¨
each payroll period >.
(c)
Voluntary Employee Contributions can be withdrawn from the Plan: (check one)

¨
At any time

¨
Annualy on a date set by the Administrator

¨
Semi-annually on dates set by the Administrator

¨
Quarterly on dates set by the Administrator

¨
Monthly on dates set by the Administrator

Only upon Termination of Employment and only at the time selected in Section
15.5 of the Adoption Agreement
8.3
¨ Deemed IRAs. Deemed Individual Retirement Accounts are permitted < ¨
beginning    (must be after the later of the Plan's original effective date or
the restatement date)> , subject to the provisions selected below. (check one)

¨
Any Eligible Employee who has become a Participant for Elective Deferral
purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor Matching
Contribution purposes

¨
Any Eligible Employee who has become a Participant for Non-Safe Harbor
Non-Elective Contribution purposes




Prototype 401(k) Non-Std.    Page 19 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




Article 9 ☐ Prevailing Wage Contributions    
9.1
Prevailing Wage Contributions. Subject to Section 3.6 of the Basic Plan, the
Employer will make contributions to the Plan for the Prevailing Wage Service of
each Participant < ¨ who is an NHCE >. The Administrator may promulgate
additional rules and procedures regarding Prevailing Wage Contributions in an
administrative policy regarding Prevailing Wage Contributions.

9.2
Vesting. Prevailing Wage contributions are 100% Vested at all times unless they
are "annualized" pursuant to Department of Labor Regulations, in which case they
will be Vested in accordance with the schedule selected in Section 10.6 of the
Adoption Agreement. Notwithstanding the foregoing, to the extent a Prevailing
Wage contribution is used to offset an Employer contribution that is required to
be 100% Vested at all times, such Prevailing Wage contribution will also be 100%
Vested at all times.

Article 10 Vesting Requirements


10.1
Full and Immediate Vesting Upon Retirement, Death or Disability. A Participant's
Vested Interest in his or her Participant's Account will be 100% upon reaching
Normal Retirement Age and upon the occurrence of the following: (check all that
apply)

¨
Reaching Early Retirement Age

☒    Death prior to Termination of Employment        ☒    Disability prior to
Termination of Employment
10.2
Elective Deferrals, QMACs, QNECs and ADP Safe Harbor Contributions. A
Participant's Vested Interest in all Elective Deferrals, QMACS, QNECs and ADP
Safe Harbor Contributions allocated to him or her will be 100% at all times.

10.3
¨ ACP Safe Harbor Matching Contributions. A Participant's Vested Interest in his
or her ACP Safe Harbor Matching Contribution Account will be determined by the
provisions selected below.

(a)
The Vesting schedule for ACP Safe Harbor Matching Contributions in a non-Top
Heavy Plan Year is: (check one)

¨
100% full and immediate

¨
The schedule set forth below



1 Year / Period of Service        %
2 Years / Periods of Service     % (must be at least 20% unless 100% Vesting
occurs after 3 years)
3 Years I Periods of Service     % (must be at least 40%)
4 Years / Periods of Service     % (must be at least 60%)
5 Years / Periods of Service     % (must be at least 80%)
6 Years / Periods of Service     % (must be 100%)


(b)
The Vesting schedule for ACP Safe Harbor Matching Contributions in a Top Heavy
Plan Year is: (check one)

¨
100% full and immediate

¨
The schedule set forth below



1 Year / Period of Service
2 Years I Periods of Service     % (must be at least 20% unless 100% Vesting
occurs after 3 years)
3 Years / Periods of Service     % (must be at least 40%)
4 Years / Periods of Service     % (must be at least 60%)

Prototype 401(k) Non-Std.    Page 20 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




5 Years / Periods of Service     % (must be at least 80%)
6 Years / Periods of Service     % (must be 100%)
(c)
¨ Vesting Schedule for Pre-EGTRRA Contributions. Notwithstanding paragraphs (a)
and (b) above, a Participant's Vested Interest in ACP Safe Harbor Contributions
which were made to the Plan prior to January 1, 2001 will be determined in
accordance with the Vesting schedule in effect when such contributions were made
to the Plan.



(d)
¨ Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant's Vested Interest in the ACP Safe Harbor Matching
Contribution Account except the following: (check all that apply)

    
¨ Service before age 18
¨ Service before the Employer maintained this Plan or a predecessor plan
¨ Service during a period for which the Employee made no mandatory contributions
to the Plan


10.4
☒ Non-Safe Harbor Matching Contributions. A Participant's Vested Interest in his
or her Non-Safe Harbor Matching Contribution Account will be determined by the
provisions below selected below.

(a)
The Vesting schedule for Non-Safe Harbor Matching Contributions in a non-Top
Heavy Plan Year is: (check one)

    
☒ 100% full and immediate
☐ The schedule set forth below


1 Year / Period of Service
    %

2 Years / Periods of Service
    %    (must be at least 20% unless 100% Vesting occurs after 3 years)

3 Years / Periods of Service
    %     (must be at least 40%)

4 Years / Periods of Service
    %    (must be at least 60%)

5 Years / Periods of Service
    %    (must be at least 80%)

6 Years / Periods of Service
    %    (must be 100%)

(b)
The Vesting schedule for Non-Safe Harbor Matching Contributions in a Top Heavy
Plan Year is: (check one)

☒ 100% full and immediate


☐ The schedule set forth below


1 Year / Period of Service        %
2 Years / Periods of Service        %    (must be at least 20% unless 100%
Vesting occurs after 3years)
3 Years / Periods of Service        %    (must be at least 40%)
4 Years / Periods of Service        %    (must be at least 60%)
5 Years / Periods of Service        %    (must be at least 80%)
6 Years / Periods of Service        %    (must be 100%)
(c) ¨
Vesting Schedule for Pre-EGTRRA Contributions. Notwithstanding paragraphs (a)
and (b) above, a Participant's Vested Interest in Non-Safe Harbor Matching
Contributions which were made to the Plan prior to January 1, 2001 will be
determined in accordance with the Vesting schedule in effect when such
contributions were made to the Plan.



(d) ¨
Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant's Vested Interest in the Non-Safe Harbor Matching
Contribution Account except the following: (check all that apply)


Prototype 401(k) Non-Std.    Page 21 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
Service before age 18

¨
Service before the Employer maintained this Plan or a predecessor plan

¨
Service during a period for which the Employee made no mandatory contributions
to the Plan



10.5
Non-Safe Harbor Non-Elective Contributions. A Participant's Vested Interest in
all Non-Safe Harbor Non-Elective Contributions allocated to him or her will be
determined by the provisions selected below.

(a)
The Vesting schedule for Non-Safe Harbor Non-Elective Contributions in a non-Top
Heavy Plan Year Is: (check one)

¨ 100% full and immediate
¨ 7 Year Graded
¨ 5 Year Cliff


¨The schedule set forth below


1 Year / Period of Service    %
2 Years / Periods of Service    %    (must be at least 20% unless 100% Vesting
occurs after 3

        years))
3 Years / Periods of Service    %    (must be at least 40%)
4 Years / Periods of Service    %    (must be at least 60%)
5 Years / Periods of Service    %    (must be at least 80%)
6 Years / Periods of Service    % (must be 100%)


(b)
The Vesting schedule for Non-Safe Harbor Non-Elective Contributions in a Top
Heavy Plan Year is: (check one)

☒ 100% full and immediate
☐ The schedule set forth below


1 Year / Period of Service    %
2 Years / Periods of Service        % (must be at least 20% unless 100% Vesting
occurs after 3

        years))
3 Years / Periods of Service    %    (must be at least 40%)
4 Years / Periods of Service    %    (must be at least 60%)
5 Years / Periods of Service    %    (must be at least 80%)
6 Years / Periods of Service     % (must be 100%)


(c)
Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant's Vested Interest in the Non-Safe Harbor Non-Elective
Contribution Account except the following: (check all that apply)



¨
Years of Service before age 18

¨
Years of Service before the Employer maintained this Plan or a predecessor plan

¨
Years of Service during a period for which the Employee made no mandatory
contributions to the Plan



10.6 ¨
Prevailing Wage Contributions. Except as otherwise provided in Section 9.2 of
the Adoption Agreement, a Participant's Vested Interest in all Prevailing Wage
contributions allocated to him or her will be determined by the provisions
below.

(a)
The Vesting schedule for Prevailing Wage Contributions in a non-Top Heavy Plan
Year is: (check one)


Prototype 401(k) Non-Std.    Page 22 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
100% full and immediate

¨
7 Year Graded

¨
5 Year Cliff

¨
The schedule set forth below



1 Year / Period of Service    %
2 Years / Periods of Service    %    (must be at least 20% unless 100% Vesting
occurs after 3

        years))
3 Years / Periods of Service    %    (must be at least 40%)
4 Years / Periods of Service    %    (must be at least 60%)
5 Years / Periods of Service    %    (must be at least 80%)
6 Years / Periods of Service    %    (must be 100%)


(b)
The Vesting schedule for Prevailing Wage Contributions in a Top Heavy Plan Year
is: (check one)

¨
100% full and immediate



The schedule set forth below


1 Year / Period of Service    %
2 Years / Periods of Service    %    (must be at least 20% unless 100% Vesting
occurs after 3

        years))
3 Years / Periods of Service    %    (must be at least 40%)
4 Years / Periods of Service    %    (must be at least 60%)
5 Years / Periods of Service    %    (must be at least 80%)
6 Years / Periods of Service     % (must be at least 100%)


(c) ¨
Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant's Vested Interest in the Prevailing Wage Contribution
Account except the following: (check all that apply)

¨
Years of Service before age 18

¨
Years of Service before the Employer maintained this Plan or a predecessor plan

¨
Years of Service during a period for which the Employee made no mandatory
contributions to the Plan

Article 11 Compensation Definitions    
11.1
☒ Elective Deferrals. A Participant's Compensation for Elective Deferral
purposes will be determined as selected below.

(a) Compensation is defined as: (check one)
¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation



(b)
Elective contributions under Code §125, §132(f)(4), §402(h), §403(b), §457(b)
and §414(h)(2) will: (check one)



☒
Be included as Compensation

¨
Not be included as Compensation



(c)
The Compensation measuring period is the: (check one)

☒    Plan Year

Prototype 401(k) Non-Std.    Page 23 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
Fiscal Year ending on or within the Plan Year

¨
Calendar year ending on or within the Plan Year



(d)
☒ The following categories of remuneration will not be counted as Compensation:
(check all that apply)



☒
1) Compensation received prior to becoming a Participant

¨
2) Compensation received while an ineligible Employee under Section 3.1(a) of
the Adoption Agreement

☒
3) All items in Regulation §1.414(s)-1(e)(3) (Le., expense allowances, fringe
benefit, moving expenses, etc.)

☒
4) Post-Severance Compensation(1)

¨
5) Deemed 125 Compensation (1)

☒
6) Bonuses (1)

¨
7) Overtime (1)

¨
8) Commissions (1)

☒
9) Other (describe) (1) the value of any qualified or non-qualified stock option
granted to the participant to the extent such value is includable in the
participant’s taxable income



(1) If checked, the Plan's definition of compensation may fail to satisfy, the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.


(e) ¨
The amounts excluded under (d)(4) _ (9) will only be excluded with respect to:
(check all that apply)

¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)



11.2
¨ ADP Safe Harbor Contributions. A Participant's Compensation for purposes of
any ADP Safe Harbor Contributions contributed under Section 5 of the Adoption
Agreement will be determined as selected below.

(a) Compensation is defined as: (check one)
¨
Form W-2 Compensation

¨
Code §3401 Compensation

¨
Safe Harbor Code §415 Compensation

(b)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

¨
Be included as Compensation

¨
Not be included as Compensation



(c)
The Compensation measuring period is the: (check one)

¨ Plan Year
¨ Fiscal Year ending on or within the Plan Year or Calendar year ending on or
within the Plan Year


(d)
¨ The following categories of remuneration will not be counted as Compensation:
(check all that apply)

¨
1) Compensation received prior to becoming a Participant

¨
2) Compensation received while an ineligible Employee under Sections 3.1(a) and
(b) of the Adoption Agreement

¨
3) All items in Regulation §1.414(s)-1(c)(3) (Le., expense allowances, fringe
benefit, moving expenses, etc.)

¨
4) Post-Severance Compensation (1)

¨
5) Deemed 125 Compensation (1)

¨
6) Bonuses (1)


Prototype 401(k) Non-Std.    Page 24 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
7) Overtime (1)

¨
8) Commissions (1)

¨
9) Other (describe) (1)    \



(1) If checked, the Plan's definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.


(e) ¨
The amounts excluded under (d)(4) _ (9) will only be excluded with respect to:
(check all that apply)

¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)

11.3
☐ ACP Safe Harbor Contributions. A Participant's Compensation for purposes of
any ACP Safe Harbor Contributions contributed under Section 5 of the Adoption
Agreement will be determined as selected below.



(a)
Compensation is defined as: (check one)

¨
Form W-2 Compensation

¨
Code §3401 Compensation

¨
Safe Harbor Code §415 Compensation



(b)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

¨
Be included as Compensation

¨
Not be included as Compensation



(c)
The Compensation measuring period is the: (check one)



¨
Plan Year

¨
Fiscal Year ending on or within the Plan Year

¨
Calendar year ending on or within the Plan Year



(d)
CI The following categories of remuneration will not be counted as Compensation:
(check all that apply)

¨
1) Compensation received prior to becoming a Participant

¨
2) Compensation received while an ineligible Employee under Sections 3.1(a) and
(c) of the Adoption Agreement

¨
3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)

¨
4) Post-Severance Compensation (1)

¨
5) Deemed 125 Compensation (1)

¨
6) Bonuses (1)

¨
7) Overtime (1)

¨
8) Commissions (1)

¨
9) Other (describe) (1)    



(1) If checked, the Plan's definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.


(e) ¨
The amounts excluded under (d)(4) — (9) will only be excluded with respect to:
(check all that apply)

¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)




Prototype 401(k) Non-Std.    Page 25 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




11.4 ☒
Non-Safe Harbor Matching Contributions. A Participant's Compensation for
purposes of Non-Safe Harbor Matching Contributions contributed under Section 6
of the Adoption Agreement will be determined as selected below.

(a)
Compensation is defined as: (check one)

¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation



(b)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)



☒
Be included as Compensation

¨
Not be included as Compensation



(c)
The Compensation measuring period is the: (check one)

☒
Plan Year

¨
Fiscal Year ending on or within the Plan Year

¨
Calendar year ending on or within the Plan Year

 
(d)
☒ The following categories of remuneration will not be counted as Compensation:
(check all that apply)



☒
1) Compensation received prior to becoming a Participant for Non-Safe Harbor
Matching Contributions

¨
2) Compensation received while an ineligible Employee under Section 3.1(d) of
the Adoption Agreement

☒
3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)

☒
4) Post-Severance Compensation (1)

¨
5) Deemed 125 Compensation (1)

☒
6) Bonuses (1)

¨
7) Overtime(1)

¨
8) Commissions (1)

☒
9) Other (describe) (1) the value of any qualified or non-qualified stock option
granted to the participant to the extent such value is includable in the
participant’s taxable income



(1) If checked, the Plan's definition of compensation may fail to satisfy, the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.


(e) ¨
The amounts excluded under (d)(4) - (9) will only be excluded with respect to:
(check all that apply)

¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)    
    

11.5
Non-Safe Harbor Non-Elective Contributions. A Participant's Compensation for
purposes of Non-Safe Harbor Non-Elective Contributions contributed under Section
7 of the Adoption Agreement will be determined as selected below.

(a)
Compensation is defined as: (check one)

¨
Form W-2 Compensation

¨
Code §3401 Compensation

Safe Harbor Code §415 Compensation



Prototype 401(k) Non-Std.    Page 26 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




(b)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

☐
Be included as Compensation

¨
Not be included as Compensation



(c)
The Compensation measuring period is the: (check one)

Plan Year
¨
Fiscal Year ending on or within the Plan Year

¨
Calendar year ending on or within the Plan Year



(d)
The following categories of remuneration will not be counted as Compensation:
(check all that apply)



¨
1) Compensation received prior to becoming a Participant for Non-Safe Harbor
Non-Elective Contributions

¨
2) Compensation received while an ineligible Employee under Section 3.1(e) of
the Adoption Agreement

¨
3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)

☐
4) Post-Severance Compensation (1)

¨
5) Deemed 125 Compensation (1)

¨
6) Bonuses (1)

¨
7) Overtime (1)

¨
8) Commissions (1)

¨
9) Other (describe) (1)    
    



(1) If checked, the Plan's definition of compensation may fail to satisfy, the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.
(e) ¨
The amounts excluded under (d)(4) — (9) will only be excluded with respect:
(check all that apply)

¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)    

 
11.5
Imputed Compensation During Periods of Disability. Subject to section 1.39(c)
and Section 1.41(g) of the Basic Plan, a Participant's Compensation will be
imputed during periods of total disability (as defined in Code §22(e)(3)) in
determining or allocating Non-Safe Harbor Non-Elective Contributions. Any such
imputation will be limited to the number of Plan Years (and Limitation Years)
specified in an administrative policy, and the number of such Plan Years and
Limitations Years can be different for affected Participants who are HCEs and
those who are NHCEs.

11.6 ¨
Voluntary Employee Contributions. A Participant's Compensation for purposes of
any Voluntary Employee Contributions contributed under Section 8.2 of the
Adoption Agreement will be determined as selected below.

(a)
Compensation is defined as: (check one)

¨
Form W-2 Compensation

¨
Code §3401 Compensation

¨
Safe Harbor Code §415 Compensation



(b)
Elective contributions under Code §125, §132(f)(4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

¨
Be included as Compensation

¨
Not be included as Compensation




Prototype 401(k) Non-Std.    Page 27 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




(c)
The Compensation measuring period is the: (check one)

¨
Plan Year

¨
Fiscal Year ending on or within the Plan Year

¨
Calendar year ending on or within the Plan Year



(d)
The following categories of remuneration will not be counted as Compensation:
(check all that apply)

Compensation received prior to becoming a Participant
¨
2) Compensation received while an ineligible Employee under Section 3.1(a) of
the Adoption Agreement

¨
3) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances, fringe
benefit, moving expenses, etc.)

¨
4) Post-Severance Compensation (1)

¨
5) Deemed 125 Compensation (1)

¨
6) Bonuses (1)

¨
7) Overtime (1)

¨
8) Commissions (1)

¨
9) Other (describe) (1)    



(1)If checked, the Plan's definition of compensation may fail to satisfy, the
safe harbor requirements unless such compensation is excluded only with respect
to Highly Compensated Employees under paragraph (e) below.


(e)
The amounts excluded under (d)(4) – (9) will only be excluded with respect:
(check all that apply)



¨
Highly Compensated Employees

¨
Other (cannot be a class that only includes NHCEs)    





11.7
Code §415(c)(3) Compensation for Top Heavy Allocation Purposes and Key Employee
Determinations. An Employee's Code §41 5(c)(3) Compensation used to determine
any Top Heavy Minimum Allocations and whether an Employee is also a Key Employee
is based on the selection below.

¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation

¨
Statutory Code §415 Compensation

11.8
Code §415(c)(3) Compensation for Code §415 Limitation Determinations. An
Employees Code §415(c)(3) Compensation used to determine the Employee's Annual
Addition limitation under Article 6 of the Basic Plan is based on the selection
below.

¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation

¨
Statutory Code §415 Compensation

 
11.9
Code §415(c)(3) Compensation for Highly Compensated Employee Determinations and
Other Statutory Purposes. An Employee's Code §415(c)(3) Compensation used to
determine whether the Employee is also a Highly Compensated Employee, and for
other statutory purposes that do not appear elsewhere in this Adoption
Agreement, is based on the selection below.

¨
Form W-2 Compensation

¨
Code §3401 Compensation

☒
Safe Harbor Code §415 Compensation

¨
Statutory Code §415 Compensation


Prototype 401(k) Non-Std.    Page 28 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




Article 12 ☒ Allocation of Forfeitures    
12.1
Time When Forfeitures Occur. Forfeitures of any kind will occur: (check one)

☒     When a Terminated Participant's entire Vested Account has been distributed
(or after 5 consecutive Breaks in Service, if earlier)
¨
After a Terminated Participant incurs    (max. 5) consecutive Breaks in Service



12.2 ¨
ACP Safe Harbor Matching Contributions. Forfeitures of ACP Safe Harbor Matching
Contributions which are not used to pay administrative expenses as permitted
under Section 3.13(b) of the Basic Plan will be allocated (or used) as follows:

(a) Forfeitures attributable to ACP Safe Harbor Matching Contributions will be:
(check one)
¨
1) Used to reduce Employer contributions as described in Section 3.13(6)(2) of
the Basic Plan

¨
2) Added to Employer contributions as described in Section 3.13(b)(2) of the
Basic Plan

¨
3) Allocated to Benefiting Participants pro-rata based on his or her
Compensation for the Plan Year



(b) ¨
Participants Eligible to Be Benefiting Participants. The following are eligible
to be Benefiting Participants for an Allocation Period with respect to
Forfeitures allocated under paragraph (a)(3) above:

¨
Those who are Participants for Elective Deferral purposes (whether they defer or
not)

¨
Those who are Participants for Non-Safe Harbor Matching Contribution purposes

¨
Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes



12.3
☒ Non-Safe Harbor Matching Contributions. Forfeitures of Non-Safe Harbor
Matching Contributions which are not used to pay administrative expenses as
permitted under Section 3.13(b) of the Basic Plan will be allocated (or used) as
follows:

(a) Forfeitures attributable to Non-Safe Harbor Matching Contributions will be:
(check one)
☒
1) Used to reduce Employer contributions as described in Section 3.13(b)(2) of
the Basic Plan

¨
2) Added to Employer contributions as described in Section 3.13(b)(2) of the
Basic Plan

¨
3) Allocated to Benefiting Participants in the manner selected in paragraphs
(b), (c) and (d) below

¨
Method of Allocation. Forfeitures allocated under (a)(3) will be allocated to
each Benefiting Participant as follows:

¨
Pro-rata based on his or her Compensation for the Plan Year

¨
Pro-rata based on his or her Elective Deferrals for the Plan Year

¨
Pro-rata based on his or her Non-Safe Harbor Matching Contributions for the Plan
Year _

¨
Pro-rata based on his or her Non-Safe Harbor Matching Contribution Account
balance



(c) ¨
Participants Eligible to Be Benefiting Participants. The following are eligible
to be Benefiting Participants for an Allocation Period with respect to
Forfeitures allocated under paragraph (a)(3) above:

¨
Those who are Participants for Elective Deferral purposes

¨
Those who are Participants for Non-Safe Harbor Matching Contribution purposes

¨
Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes

(d) ¨
Benefiting Participants. Any Participant selected in paragraph (c) < ¨ who is a
NFICE for the Allocation Period > will be a Benefiting Participant for purposes
of the allocations under paragraph (a)(3) above, provided the Participant also
satisfies the applicable requirements in Section 6.2 of the Adoption Agreement.


Prototype 401(k) Non-Std.    Page 29 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------






12.4
Non-Safe Harbor Non-Elective Contributions. Forfeitures of Non-Safe Harbor
Non-Elective Contributions which are not used to pay administrative expenses as
permitted under Section 3.13(b) of the Basic Plan will be allocated (or used) as
follows:

(a) Forfeitures attributable to Non-Safe Harbor Non-Elective Contributions will
be: (check one)
¨
1) Used to reduce Employer contributions as described in Section 3.13(b)(2) of
the Basic Plan

¨
2) Added to Employer contributions as described in Section 3.13(b)(2) of the
Basic Plan

¨
3) Allocated to Benefiting Participants in the manner selected in paragraphs
(b), (c) and (d) below



(b) ¨
Method of Allocation. Forfeitures allocated under (a)(3) will be allocated to
each Benefiting Participant as follows:

¨
Pro-rata based on his or her Compensation for the Plan Year

¨
Pro-rata based on his or her Elective Deferrals for the Plan Year

¨
Pro-rata based on his or her Non-Safe Harbor Non-Elective Contributions for the
Plan Year

¨
Pro-rata based on his or her Non-Safe Harbor Non-Elective Contribution Account
balance



(c) ¨
Participants Eligible to Be Benefiting Participants. The following are eligible
to be Benefiting Participants for an Allocation Period with respect to
Forfeitures allocated under paragraph (a)(3) above:

¨
Those who are Participants for Elective Deferral purposes

¨
Those who are Participants for Non-Safe Harbor Matching Contribution purposes

¨
Those who are Participants for Non-Safe Harbor Non-Elective Contribution
purposes



(d) ¨
Benefiting Participants. Any Participant selected in paragraph (c) < ¨ who is a
NHCE for the Allocation Period > will be a Benefiting Participant for purposes
of the allocations under paragraph (a)(3) above, provided the Participant also
satisfies the applicable requirements in Section 7.3 of the Adoption Agreement.



Article 13 Allocation of Earnings and Losses    
13.1
Allocation Method. Investment earnings and losses will be allocated to each
Participant's Account in a non-discriminatory manner in accordance with the
terms of Section 3.12 of the Basic Plan.

Article 14 Normal and Early Retirement Age


14.1
Normal Retirement Age. The Plan's Normal Retirement Age is Age     65    (max.
65)

☐
Or the ___ (max. 5th) anniversary of becoming a Participant in the Plan, if
later

¨
Or the date the Participant is credited with at least    Years/Periods of
Service, if later, but in no event later than the later of Age 65 or the 5th
anniversary of becoming a Participant in the Plan



14.2
Normal Retirement Date. The Plan's Normal Retirement Date is as selected below.
(check one)

☐ The Anniversary Date following the date a Participant reaches Normal
Retirement Age
☐ The Anniversary Date nearest the date a Participant reaches Normal Retirement
Age
☐ The first day of the month following the date a Participant reaches Normal
Retirement Age
☐ The first day of the month nearest the date a Participant reaches Normal
Retirement Age
☒ The same date a Participant reaches Normal Retirement Age

Prototype 401(k) Non-Std.    Page 30 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




14.3¨
Early Retirement Age. Early Retirement is permitted, and the Plan's Early
Retirement Age is Age ____________ (max. 64)

¨
Or if later, the date the Participant is credited with at least ____
Years/Periods of Service

¨
Provided the Participant is also credited with at least ______Years/Periods of
Service



14.4 ☐
Early Retirement Date. The Early Retirement Date is as selected below. (check
one)

¨
Any Anniversary Date after a Participant reaches Early Retirement Age

¨
The first day of any month after a Participant reaches Early Retirement Age

¨
Any date after a Participant reaches Early Retirement Age



Article 15 Distribution Provisions    
15.1
Normal Form of Distribution for Distributions Other Than Death Benefits. The
benefit payable to a Participant who Terminates Employment with the Employer for
reasons other than death will be distributed in the manner selected below.

(a)
☒ Lump Sum Payment < ☒     and the Optional Forms of Distribution are: (check
all that apply) >



¨
Installment payments

☒
Partial payments as requested from time to time by the Participant

¨
Any form of annuity which can he purchased from an insurance company (subject to
the QJSA rules)



(b) ¨
Installment Payments < ¨     and the Optional Forms of Distribution are: (check
all that apply) >

¨
A lump sum payment

¨
Partial payments as requested from time to time by the Participant

¨
Any form of annuity which can he purchased from an insurance company (subject to
the QJSA rules)



(c) ¨
Qualified Joint and Survivor Annuity < ¨ and the Optional Forms of Distribution
are: (check all that apply) >



¨
A lump sum payment

¨
Installment payments

¨
Partial payments as requested from time to time by the Participant

¨
Any other form of annuity which can be purchased from an insurance company



15.2
Distribution of Benefits Because of Retirement. With respect to a Participant
who Terminates Employment because of retirement or on or after his or her Normal
(or Early) Retirement Date, distribution will be made in a form permitted under
Section 15.1 and will occur within an administratively reasonable time after the
Participant's Normal (or Early) Retirement Date.

15.3
Distribution of Benefits Because of Disability. With respect to a Participant
who Terminates Employment because of his or her Disability, distribution will be
made in a form permitted under Section 15.1 and in accordance with the
provisions selected below.

(a) Time of Distribution. Distribution of a Disability Benefit will be made:
(check one)


¨
Within an administratively reasonable time after Termination of Employment

☒
In accordance with the distribution requirements in Section 15.5 below




Prototype 401(k) Non-Std.    Page 31 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




(b)
Definition of Disability. A Participant will be considered to have suffered a
Disability for Plan purposes if the Participant suffers a mental or physical
impairment while still an Employee which: (check all that apply)

☒In the opinion of a physician acceptable to the Administrator, totally and
permanently prevents
the Participant from engaging in any occupation for pay or profit.
☒ In the opinion of a physician acceptable to the Administrator, totally and
permanently prevents the Participant from performing customary and usual duties
for the Employer
☒ In the opinion of the Social Security Administration, qualifies the
Participant for disability benefits under the Social Security Act in effect on
the date the Participant suffers the mental or physical impairment.
¨
In the opinion of the insurance company, qualifies the Participant for benefits
under an Employer-sponsored long-term disability plan which is administered by
an independent third party.



(c) ¨
Exceptions. Notwithstanding (b) above, a Participant will not be considered to
have suffered a Disability for purposes of the Plan if the mental or physical
impairment is the result of (check all that apply)

¨
The illegal use of drugs or intoxicants

¨
An intentionally self-inflicted injury or sickness

¨
An injury suffered as a result of an unlawful or criminal act by the Participant



15.4
Distribution of Benefits Upon Death. With respect to any portion of a deceased
Participant's Vested Aggregate Account which is subject to the QJSA
requirements, any death benefit payable therefrom to such deceased Participant's
surviving Spouse will be distributed as a Qualified Pre-Retirement Survivor
Annuity unless the QPSA has been waived by the Participant in accordance with
Section 5.8 of the Basic Plan (or has been waived by the surviving Spouse if
elected in paragraph (c) below). With respect to any death benefit payable to a
non-Spouse Beneficiary, any death benefit payable to a surviving Spouse where
the QPSA has been waived, or any death benefit payable from a portion of a
deceased Participant's Vested Aggregate Account which is not subject to the QJSA
requirements, any such death benefit will be distributed in the form of
distribution selected in paragraph (a) below.

(a)
Form of distribution (other than a required QPSA). A Beneficiary can elect to
have a death benefit (other than a QPSA) to which he or she is entitled
distributed in the following manner: (check all that apply)

☒ In a lump sum payment
☒
In installment payments (if elected by the Beneficiary)

☒
In partial payments as requested from time to time by the Beneficiary

¨
Any form of annuity which can be purchased from an insurance company (subject to
the QPSA rules)



(b)
Value of QPSA. With respect to any portion of a deceased Participant's Vested
Aggregate Account which is subject to the COSA requirements, the value of a QPSA
is:

¨
50% of the deceased Participant's Vested Aggregate Account

¨
100% of the deceased Participant's Vested Aggregate Account



(c)
Spousal Waiver of QPSA. With respect to any portion of a deceased Participant's
Vested Aggregate Account which is subject to the (NSA requirements, if a
Participant did not waive the QPSA prior to death, the deceased Participant's
surviving Spouse is < ¨ not > permitted to waive the QPSA after the
Participant's death.



15.5
Distribution of Benefits for Reasons Other than Retirement Death or Disability.
With respect to a Participant who Terminates Employment for reasons other than
retirement, death or Disability, distribution will be made in a form permitted
under Section 15.1 and will occur within an administratively reasonable time
after the date selected below.


Prototype 401(k) Non-Std.    Page 32 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
The Participant has a 1-year Break in Service

¨
The Participant has    (max. 5) consecutive 1-year Breaks in Service

¨
The end of the Plan Year in which the Participant Terminates Employment

¨
The Participant Terminates Employment

¨
The Participant Terminates Employment, but not more than ___ days after
Termination of Employment

¨
The Participant Terminates Employment, but not earlier than ___ days after
Termination of Employment

¨
The next Valuation Date of the Plan

☒
The Participant requests payment

☐
The date the Participant reaches his or her Normal (or Early) Retirement Age
under the Plan



15.6
☒ Mandatory Cash-Outs. Subject to Section 5.5 of the Basic Plan, the
Administrator will distribute a Vested Aggregate Account without the consent of
any Participant who Terminates Employment based on the threshold selected below.

☒
$5,000 < ☒    including > < ¨ excluding > Rollover Contributions

¨
$1,000 including Rollover Contributions

¨
$    (must be less than $5,000 but more than $1,000) including Rollover
Contributions

¨
$    (must be less than $1,000) including Rollover Contributions



15.7
☒ In-Service Distributions. Distributions may be made to a Participant < ¨ who
is a NHCE > while he or she is still employed by the Employer as selected below.

(a)
☒ Distributions to Participants Still Employed After Normal Retirement Age.
Subject to Section 4.2 of the Basic Plan, a Participant who has reached Normal
Retirement Age but has not Terminated Employment with the Employer can withdraw
all or any portion of his or her Vested Aggregate Account balance.



(b)
☒ Distributions to Participants Still Employed Before Normal Retirement Age.
Subject to Section 5.17 of the Basic Plan, a Participant who has not reached
Normal Retirement Age and has not Terminated Employment with the Employer can
withdraw all or any portion of his or her Vested Interest in the account or
accounts selected below.

(1)
Elective Deferral, QMAC/CINEC Accounts and ADP Safe Harbor Contribution
Accounts. A Participant who has reached Age 59-1/2 (at least 59%) can withdraw
all or a portion of his or her: (check all that apply)



☒
Elective Deferral Account

☒
Qualified Matching Contribution Account

☒
Qualified Non-Elective Contribution Account

¨
ADP Safe Harbor Contribution Account



(2)
Non-Safe Harbor Matching Contribution Accounts, Non-Safe Harbor Non-Elective
Contribution Accounts and ACP Safe Harbor Contribution Accounts. A Participant
who has satisfied the conditions selected in subparagraph (3) below can withdraw
all or a portion of his or her (check all that apply)



☒ Vested Non-Safe Harbor Matching Contribution Account
☐ Vested Non-Safe Harbor Non-Elective Contribution Account
☐ Vested ACP Safe Harbor Contribution Account


(3)
Conditions for Withdrawals Under Subparagraph (2). A Participant must satisfy
the conditions selected below in order to make a withdrawal as selected in
subparagraph (2) above. (check all that apply)



¨
The Participant must have a 100% Vested Interest in the account


Prototype 401(k) Non-Std.    Page 33 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




☒
The Participant must have reached Age 59-1/2

¨
The Participant must have been a Participant for at least 5 years

¨
The amount being distributed must have accumulated in the account for at least 2
years

¨
Other     



15.8
☒ Financial Hardship Distributions. A Participant < ☒ who is still an Employee >
can take a hardship distribution from the Plan, subject to Section 5.16 of the
Basic Plan and subject to the terms and conditions set forth in an
administrative policy regarding financial hardship distributions.

15.9
Definition of Spouse. For purposes of the Plan, a Spouse is the person to whom a
Participant is legally married < ¨ throughout the one year period ending on the
earlier of the Annuity Starting Date or the date of the Participant's death >.

15.10
QDRO Distributions. Benefits payable pursuant to a Qualified Domestic Relations
Order are distributable as selected below.

¨
Such benefits cannot be distributed until the affected Participant has reached
the Earliest Retirement Age

☒
Such benefits can be distributed at any time (even if the affected Participant
has not yet reached the Earliest Retirement Age)



15.11
Required Minimum Distributions. In applying the required minimum distribution
requirements set forth in Section 5.9 of the Basic Plan, the following
provisions will apply:

(a)
Required Beginning Date. The Required Beginning Date for Participants who are
not 5% owners is: (check one)



¨
(1) April 1st of the calendar year following the calendar year in which the
Employee reaches Age 701/2

☒
(2) April 1st of the calendar year following the later of the calendar year in
which the Employee reaches Age 701/2 or the calendar year in which the Employee
retires



(b)
Required Distributions After Death. If a Participant dies before distributions
are required to begin and there is a Designated Beneficiary, Section 5.9 of the
Basic Plan requires that a Participant's entire interest be distributed to the
Designated Beneficiary by December 31st of the calendar year containing the 5th
anniversary of the Participant's death < ☒ but the Participant or Designated
Beneficiary may elect the Life Expectancy method as described in Section 5.9 of
the Basic Plan >.



(c)
Effective Date. The required minimum distribution rules apply to distributions
made on or after January 1, 2003 < ¨ and also to distributions made on or
after    (must be on or after January 1, 2002) >.



Article 16 ☒ Loans, Insurance and Directed investments    
16.1☒ Loans to Participants. Subject to Section 7.1 of the Basic Plan and a
written procedure established by the Employer, loans can be made to Participants
from the Plan < ¨. beginning _________ (must be after the later of the Plan's
original effective date or the restatement date)>.
16.2 ¨
Purchase of Insurance. Subject to Section 7.2 of the Basic Plan, insurance
Policies can be purchased on the life of Participant at the direction of the
following: (check all that apply)

¨
The Administrator

¨
The Participant


Prototype 401(k) Non-Std.    Page 34 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------






16.3 ☒ Directed Investment Accounts. Subject to Section 7.4 of the Basic Plan
and a written procedure established by the Employer, Participants can direct the
investment of one or more of the their accounts maintained by the Plan < =.
beginning (must be after the later of the Plan's original effective date or the
restatement date)>.
Article 17 Top Heavy Allocations     
17.1
Who Receives the Allocation. Subject to Section 3.14 of the Basic Plan, a Top
Heavy Allocation will be made in each Top Heavy Plan Year to each Participant
who is employed on the last day of the Plan Year < ☒ and is a Non-Key Employee
>.

17.2
Top Heavy Ratio. In determining the Top Heavy Ratio, the interest and mortality
factors set forth in Section 1.191(d) of the Basic Plan will be used < ¨    
except as selected below (check all that apply)> .

¨
% interest will used prior to reaching Normal Retirement Age.

¨
% interest will used after reaching Normal Retirement Age.

¨
The ____________________ mortality table will be used after reaching Normal
Retirement Age.



17.3
Participation in Multiple Plans. An eligible Participant as described in Section
17.1 above who participates in this Plan and in one or more defined benefit
plans or in one or more other defined contribution Plans that are part of a Top
Heavy Required Aggregation Group will receive the minimum Top Heavy benefit in
the manner described in Section 3.14 of the Basic Plan.

Article 18 Testing Elections


18.1
ADP Testing. The ADP Test will be determined as selected below. (check one)

Current year testing
¨
Prior year testing

☒
Prior year testing

¨
Prior year testing for the first Plan Year and current year testing thereafter,
subject to Section 1.7 of the Basic Plan



18.2
ACP Testing. The ACP Test (if applicable) will be determined as selected below.
(check one)

☐
Current year testing

☒
Prior year testing

¨
Prior year testing for the first Plan Year and current year testing thereafter,
subject to Section 1.5 of the Basic Plan



18.3
Hypothetical Entry Date for Otherwise Excludable Participants. For any Plan Year
in which a determination of Otherwise Excludable Participants must be made, the
Hypothetical Entry Date related to any determination of an Otherwise Excludable
Participant for purposes that include, but are not limited to, the ACP Test
and/or the application of the general nondiscrimination test under Code
§401(a)(4) (including determining the amount of, and which Participants are
subject to, the Minimum Aggregate Allocation Gateway or Minimum Allocation
Gateway requirement) is: (check one)

¨
The date that the Employee satisfies the maximum statutory age and service
requirements under Code §410(a)(1)(A) The Employee's maximum statutory entry
date under Code §410(a)(4) after the Employee satisfies the maximum statutory
age and service requirements under Code §410(a)(1)(A)

¨
The Employee's Entry Date(s) under Section 3.3 for the component of the Plan for
which the determination relates




Prototype 401(k) Non-Std.    Page 35 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




18.4 ¨
Calendar Year Election. The calendar year election is being made for the purpose
of determining who is a HCE.

18.5 ☐
Top Paid Group Election. The top paid group election is being made for the
purpose of determining who is a HCE.

Article 19 401(k) SIMPLE Provisions


19. ¨
Election of SIMPLE Provisions. The Sponsoring Employer elects to have the 401(k)
SIMPLE Provisions described in Section 3.16 of the Basic Plan apply, and the
Employer will make the contribution selected in (a) or (b) below.

(a) ¨
Matching Contributions. The Employer will make a Matching Contribution equal to
each "eligible employee's" Elective Deferral up to a limit of <¨ 3% > < ¨    
_____% > of Compensation determined without regard to Code §401(a)(17). If the
percentage is less than 3%, the restrictions in Section 3.16(1) of the Basic
Plan apply.

(b)
Non-Elective Contributions. The Employer will make a Non-Elective Contribution
equal to 2% of the compensation of each "eligible employee" who makes at least
$_______________________ (max. $5,000) of Compensation for the year.



19.2 ¨
CI Revocation of SIMPLE Provisions. The Sponsoring Employer revokes the 40 I (k)
SIMPLE Provisions previously elected, effective as of January 1 next following
the date this Section 19.2 is signed and dated below by the Sponsoring Employer.

By_____________________________________ (on behalf of the Employer)
Dated



Article 20 Miscellaneous Provisions    
20.1
Limitation Year. In applying the limitations under Code *415, the Limitation
Year will be:

☒
Plan Year

¨
The Fiscal Year ending on or within the Plan Year

¨
The calendar year ending on or within the Plan Year



20.2
Failsafe Allocations. ¨ For any Plan Year in which the Plan fails to satisfy the
average benefit percentage test of Code §410(b)(2) or the average benefits test
of Regulation §1.401(a)(4), in accordance with Section 3.15 of the Basic Plan to
the extent necessary to insure that the Plan satisfies one of the tests set
forth in Code §410(b)(1)(A) (in which the Plan initially fails to benefit at
least 70% of Non-Highly Compensated Employees) or Code §410(b)(1)(B) (in which
the Plan initially fails to benefit a percentage of Non-Highly Compensated
Employees that is at least 70% of the percentage of Highly Compensated Employees
who benefit under the Plan), an additional Employer contribution may be made and
allocated for certain Participants who are not Benefiting Participants for that
Plan Year pursuant to the rankings below.

(a)
Participants eligible for the failsafe allocation will first be ranked by their
(check one)

¨
Hours of Service (or months of Service if Elapsed Time) beginning with the <
¨highest > < ¨ lowest > number

¨
Compensation beginning with the < ¨highest > < ¨lowest > amount



(b) ¨
Before an allocation is made, the Participants in (a) will be further ranked
(check one)



¨
Beginning with those who are employed on the last day of Plan Year


Prototype 401(k) Non-Std.    Page 36 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




¨
Beginning with those who are credited with at least 1,000 hours of service (6
months of service if elapsed time)



20.3
Multiple Defined Contribution Plans. If a Participant (a) is or was covered
under two or more current or terminated plans sponsored by the same Employer (or
Employers in the same controlled or affiliated service group); or (b) is covered
under either a welfare benefit fund as defined in Code §419(e), or an individual
medical account as defined in Code §415(1)(2) under which amounts are treated as
Annual Additions with respect to any Participant in this Plan, Annual Additions
will be adjusted as follows:

☒
As set forth in Article 6 of the Basic Plan so the Annual Additions under this
Plan will be reduced first

¨
As set forth in the Annual Addition Adjustment Addendum.



20.4
Protected Benefits. The benefits set forth in the "Protected Benefits Addendum"
are also permitted.

20.5
Prototype Sponsor Information. The Prototype Sponsor certifies that it will
inform the Sponsoring Employer of any amendments to the Plan or of the Prototype
Sponsor's discontinuance or abandonment of the Plan. For more information about
the Plan, a Sponsoring Employer may contact the Prototype Sponsor (or its
authorized representative) at the following address:

Prototype Sponsor Charles Schwab Bank                                
Address 211 Main Street, 14th Floor                                
City San Francisco
State CA ZIP Code 94105    Phone (888) 444-4015            



20.6
Reliance. The adopting Employer may rely on an opinion letter issued by the
Internal Revenue Service as evidence that the plan is qualified under Code §401
only to the extent provided in Revenue Procedure 2005-16. The Employer may not
rely on the opinion letter in certain other circumstances or with respect to
certain qualification requirements that are specified in the opinion letter
issued with respect to the plan and in Revenue Procedure 2005-16. In order to
have reliance in such circumstances or with respect to such qualification
requirements, application for a determination letter must be made to Employee
Plans Determinations of the Internal Revenue Service. This Adoption Agreement
may be used only in conjunction with Basic Plan #01. The appropriateness of the
adoption of this Plan and the terms of the Adoption Agreement, its qualification
with the IRS, and the tax and employee benefit consequences are the
responsibility of the Employer and its tax and legal advisors, Failure to
properly complete this Adoption Agreement may result in disqualification of the
Plan.

Article 21 Signature Provisions    
21.1     Signature of the Sponsoring Employer
By /s/ Gregory Sangalis        Date June 25, 2014    



Print Name Gregory Sangalis        Title: Sr. Vice President    
21.2
Signature of the Individual Trustees (the individual Trustees may sign here in
lieu of executing the separate trust document)


Prototype 401(k) Non-Std.    Page 37 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




Trustee #1    
Date    
Print Name   
 
Trustee #2    
Date    
Print Name   
 
Trustee #3    
Date    
Print Name    
 
Trustee #4    
Date    
Print Name    
 
Trustee #5    
Date    
Print Name    
 
Trustee #6    
Date    
Print Name    
 

21.3
Signature of the Corporate Trustee (the Corporate Trustee may sign here in lieu
of executing the separate trust document)

By    
Date    
Print Name   
Title:   

21.4     Signature of the Custodian (complete only f a custodian has been
appointed)
By    
Date    
Print Name   
Title:   

 



Prototype 401(k) Non-Std.    Page 38 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




SCI 401(k) Retirement Savings Plan
PLAN NAME SCI Union 401(k) Retirement Savings Plan    
The following have adopted the Plan on behalf of their eligible Employees as
permitted under Section 1.5 of the Adoption Agreement:
1.    Name SCI Funeral Services, Inc. (Iowa Corp) Hawaii Subsidiaries    
EIN 99-0141150    Adoption Date (or Re-Adoption Date) July 1, 2014    
2.    Name SCI Pennsylvania Funeral Services, Inc.    
EIN 760528568    Adoption Date (or Re-Adoption Date) July 1, 2014    
3.    Name        
EIN    Adoption Date (or Re-Adoption Date)    
4.    Name        
EIN    Adoption Date (or Re-Adoption Date)    
5.    Name        
EIN    Adoption Date (or Re-Adoption Date)    
6.    Name        
EIN    Adoption Date (or Re-Adoption Date)    
7.    Name        
EIN    Adoption Date (or Re-Adoption Date)    
8.    Name        
EIN    Adoption Date (or Re-Adoption Date)    
9.    Name        
EIN    Adoption Date (or Re-Adoption Date)    
10.    Name        
EIN    Adoption Date (or Re-Adoption Date)    
SIGNATURE OF THE SPONSORING EMPLOYER
By             Title     
Print Name         Date     





Prototype 401(k) Non-Std.    Page 39 of 38    IRS Serial No. M391053a

--------------------------------------------------------------------------------




AMENDMENT TO THE BASIC PLAN DOCUMENT FOR THE
CHARLES SCHWAB DEFINED CONTRIBUTION PLAN AND TRUST PROTOTYPE
WHEREAS, Charles Schwab Bank (the “Prototype Sponsor”) sponsors The Charles
Schwab Defined Contribution Plan and Trust (the “Plan”), an approved Prototype
Plan; and
WHEREAS, the Prototype Sponsor has the ability to amend the Plan; and
WHEREAS, the Prototype Sponsor now desires to amend the Plan to reflect the
applicable provisions of the Heroes Earnings Assistance and Relief Tax Act of
2008.
NOW, THEREFORE, the Prototype Sponsor hereby amends the Basic Plan Document in
the following respects, effective as of the dates specified in the Amendment:
Heroes Earnings Assistance and Relief Tax Act of 2008 (“HEART Act”) Amendment
This amendment is intended as good faith compliance with the HEART Act and with
guidance related thereto issued by the Internal Revenue Service in Notice
2010-15. To the extent an individual Sponsoring Employer does not adopt a
contrary amendment or make a contrary election, this amendment supersedes any
conflicting provisions of the Plan, any administrative policy, and/or any
previously-adopted “good faith” amendment of the same subject matter, as
applicable. This amendment is a “good faith” amendment, is not part of the
pre-approved Plan, and, while it has not been reviewed by the Internal Revenue
Service for compliance with the HEART Act, the adoption of this amendment does
not, pursuant to Revenue Procedure 2007-44, affect the status of reliance upon
the Plan.
Section 1.    Optional Provisions of this Amendment    
The following provisions are optional, and no optional provisions are required
to be selected. If no optional provisions are selected, this amendment does not
require signature, and the basic provisions of this amendment are effective on
the indicated dates. If any or all provisions are selected (check box), then the
amendment must be signed by an appropriate official of the Sponsoring Employer
for the Optional Provisions of this Amendment to be effective.

SCUpd29v120140101    1    SCU/HEART Act 2008

--------------------------------------------------------------------------------




1.13.    
☐
Enable Employer Contributions upon Death - Employer Contributions WILL be made
pursuant to the provisions of 3.4 hereunder in the event of the death of a
Participant while performing Qualified Military Service, effective for deaths
occurring on or after __________ (must be on or after January 1, 2007).
1.2.    
☒
Deny Crediting of Vesting Service upon Disability - If a Participant suffers a
Disability while performing Qualified Military Service, such Participant will
NOT receive credit for Vesting purposes pursuant to the provisions of 4.1
hereunder with respect to his or her period of Qualified Military Service.
1.3.    
☒
Deny Accelerated Vesting Upon Disability - If a Participant suffers a Disability
while performing Qualified Military Service, such Participant will NOT be
subject to the same accelerated vesting and other benefits contingent upon
Disability pursuant to the provisions of 4.2.
1.4.    
☐
Enable Employer Contributions upon Disability - Employer Contributions WILL be
made pursuant to the provisions of 4.4 hereunder in the event of the Disability
of a Participant while performing Qualified Military Service, effective for
Disabilities occurring on or after ___________ (must be on or after January 1,
2007).
1.5.    
☐
Enable Active Duty Severance (HEART) Distributions - Pursuant to the provisions
of 5.2 hereunder, Active Duty Severance Distributions WILL be made available
under the Plan effective ____________ (must be on or after January 1, 2009).
1.6    
☐
Enable Differential Pay As Compensation For Contributions - The Employer WILL
treat Differential Wage Payments pursuant to 6.1 as Compensation for each
component or type of contribution under the Plan effective __________ (must be
on or after January 1, 2009). Selection of this option does not preclude
treatment of any payments which may have been made to Participants as
Compensation under the Plan during a prior period of military leave.



Signature of the Sponsoring Employer (only required if any Optional Provisions
of this Amendment are selected)
By
/s/ Gregory Sangalis
 
Title
Sr. Vice President
 
 
 
 
 
Print Name
Gregory Sangalis
 
Date
June 25, 2014
 
 
 
 
 
Plan Name
SCI Union 401(k) Retirement Savings Plan




SCUpd29v120140101    2    SCU/HEART Act 2008

--------------------------------------------------------------------------------






Section 2.    Definitions    
2.1.
Differential Wage Payment. Effective for any remuneration after December 31,
2008, the term Differential Wage Payment means any payment as defined in Code
§3401(h). Differential Wage Payments are any payment which (a) is made by an
Employer to an individual with respect to any period during which the individual
is performing Service in the Uniformed Services while on active duty for a
period of more than 30 days, and (b) represents all or a portion of the wages
the individual would have received from the Employer if the individual were
performing service for the Employer.

An individual receiving a Differential Wage Payment (a) is treated as an
Employee of the Employer making the payment, (b) the plan is not treated as
failing to meet the requirements of any provisions described in Code
§414(u)(1)(C), including nondiscrimination requirements, by reason of any
contribution or benefit which is based on the Differential Wage Payment, (c) the
Plan’s definition of Compensation will not fail to satisfy Code §414(s) merely
because such payments are excluded from the Plan’s definition of Compensation
for purposes of determining contributions under the Plan, and (d) the term Code
§415(c)(3) Compensation as used in the Plan will include amounts received as
Differential Wage Payments.
2.2.
Qualified Military Service. The term Qualified Military Service means any
Service in the Uniformed Services by any individual if such individual is
entitled to USERRA reemployment rights provided in accordance with Code §414(u).

2.3.
Service in the Uniformed Services. The term Service in the Uniformed Services is
defined in chapter 43 of title 38, United States Code, which includes, but is
not limited to the performance of duty on a voluntary or involuntary basis in a
uniformed service including active duty, active duty and inactive duty training,
and full-time National Guard duty, for the United States Armed Forces (Army,
Navy, Air Force, Marine Corps, and Coast Guard), the Army National Guard and the
Air National Guard, the commissioned corps of the Public Health Service and
National Oceanic and Atmospheric Administration, and any other category of
persons designated by the President in time of war or national emergency.

Section 3.    Death Benefits    
3.1.
Vesting Service. If a Participant dies on or after January 1, 2007, while
performing Qualified Military Service, such Participant will receive service
credit for Vesting purposes with respect to his or her period of Qualified
Military Service upon the Participant’s death.

3.2.
Accelerated Vesting and Other Benefits. If a Participant dies on or after
January 1, 2007, while performing Qualified Military Service, to the extent the
Plan provides for accelerated vesting upon an Employee’s death or any other
benefits, except Contributions, that are contingent upon an Employee’s death,
then such Participant shall be subject to the same accelerated vesting and other
benefits contingent upon the Participant’s death.

3.3.
Deemed Reemployment Date. A Participant described in 3.1 and 3.2 will be deemed
(a) to have resumed employment with the Employer as of the day preceding the
date of his or her death; and (b) to have Terminated Employment on the date of
his or her death.

3.4.
Employer Contributions. If elected in Section 1.1 of this Amendment, if a
Participant dies on or after January 1, 2007, while performing Qualified
Military Service, such Participant will receive additional contributions on a
reasonably equivalent basis for all similarly situated Participants in
accordance with the following provisions:

(a)
If the Plan is a money purchase plan or a profit sharing plan without a 401(k)
feature, then the Employer will make a contribution on behalf of such individual
which is equal to the contribution that would have otherwise been made under the
terms of the Plan on such individual’s behalf had he or she actually been
reemployed by the Employer on the date of such individual’s death, based on the
Compensation such individual would have received from the Employer during his or
her period of Qualified Military Service.

(b)
If the Plan is a profit sharing plan with a 401(k) feature, then (1) the
Employer will make a Non-Elective Contribution on behalf of such individual
which is equal to the Non-Elective Contribution that would otherwise have been
made under the terms of the Plan on such individual’s behalf had he or she
actually been reemployed by the Employer on the date of such individual’s death,
based on the Compensation such individual would have received from the Employer
during his or her period of Qualified Military Service; and (2) the Employer
will


SCUpd29v120140101    3    SCU/HEART Act 2008

--------------------------------------------------------------------------------




make a Matching Contribution on behalf of such individual which is equal to the
Matching Contribution that would otherwise have been made under the terms of the
Plan on such individual’s behalf had he or she actually been reemployed by the
Employer on the date of such individual’s death. Such Matching Contributions
will be determined based upon the amount of deemed Elective Deferrals and/or
Employee Contributions equal to (a) the average actual Elective Deferrals and/or
Employee Contributions he or she made to the Plan during the 12-month period
immediately preceding his or her Qualified Military Service; or (b) if the
Participant had less than 12 months of service with the Employer before
commencing Qualified Military Service, the average Elective Deferrals and/or
Employee Contributions the Participant made during his or her actual length of
continuous service with the Employer.
Notwithstanding this section (b), the Employer will not contribute the amount of
deemed Elective Deferrals and/or Employee Contributions to the Plan under this
paragraph; the Employer will only contribute the amount of Employer Matching
Contributions based upon the deemed amounts.
Section 4.    Disability Benefits    
4.1.
Vesting Service. Unless elected in Section 1.2 of this Amendment, if a
Participant suffers a Disability on or after January 1, 2007, while performing
Qualified Military Service, such Participant will receive credit for Vesting
purposes with respect to his or her period of Qualified Military Service upon
the date of the Participant’s disability.

4.2.
Accelerated Vesting and Other Benefits. Unless elected in Section 1.3 of this
Amendment, if a Participant suffers a Disability on or after January 1, 2007,
while performing Qualified Military Service, to the extent the Plan provides for
accelerated vesting upon an Employee’s Disability or any other benefits, except
Contributions, that are contingent upon an Employee’s Disability, then such
Participant shall be subject to the same accelerated vesting and other benefits
upon the date of the Participant’s Disability.

4.3.
Deemed Reemployment Date. A Participant described in 4.1 and 4.2 will be deemed
(a) to have resumed employment with the Employer as of the day preceding the
date of his or her Disability; and (b) to have Terminated Employment on the date
of his or her Disability.

4.4.
Employer Contributions. If elected in Section 1.4 of this Amendment, if a
Participant suffers a Disability on or after January 1, 2007, while performing
Qualified Military Service, such Participant will receive additional
contributions on a reasonably equivalent basis for all similarly situated
Participants in accordance with the following provisions:

(a)
If the Plan is a money purchase plan or a profit sharing plan without a 401(k)
feature, then the Employer will make a contribution on behalf of such individual
which is equal to the contribution that would have otherwise been made under the
terms of the Plan on such individual’s behalf had he or she actually been
reemployed by the Employer on the date of such Individual’s Disability, based on
the Compensation such individual would have received from the Employer during
his or her period of Qualified Military Service.

(b)
If the Plan is. a profit sharing plan with a 401(k) feature, then (1) the
Employer will make a Non-Elective Contribution on behalf of such individual
which is equal to the Non-Elective Contribution that would otherwise have been
made under the terms of the Plan on such individual’s behalf had he or she
actually been reemployed by the Employer on the date of such individual’s
Disability, based on the Compensation such individual would have received from
the Employer during his or her period of Qualified Military Service; and (2) the
Employer will make a Matching Contribution on behalf of such individual which is
equal to the Matching Contribution that would otherwise have been made under the
terms of the Plan on such individual’s behalf had he or she actually been
reemployed by the Employer on the date of such individual’s Disability. Such
Matching Contributions will be determined based upon the amount of deemed
Elective Deferrals and/or Employee Contributions equal to (a) the average actual
Elective Deferrals and/or Employee Contributions he or she made to the Plan
during the 12-month period Immediately preceding his or her Qualified Military
Service; or (b) if the Participant had less than 12 months of service with the
Employer before commencing Qualified Military Service, the average Elective
Deferrals and/or Employee Contributions the Participant made during his or her
actual length of continuous service with the Employer.


SCUpd29v120140101    4    SCU/HEART Act 2008

--------------------------------------------------------------------------------




Notwithstanding this section (b), the Employer will not contribute the amount of
deemed Elective Deferrals and/or Employee Contributions to the Plan under this
paragraph; the Employer will only contribute the amount of Employer Matching
Contributions based upon the deemed amounts.
Notwithstanding this section (b), if the Participant is reemployed and makes
Elective Deferrals and/or Employee Contributions permitted under Code
§414(u)(8)(C), then the Employer will contribute the amount that is the greater
of the Employer Matching Contribution of this section (b) or the amount
determined based upon the actual contributions made by the Employee for the
period of Qualified Military Service.
Section 5.    Special Distribution Rules    
5.1.
Qualified Reservist Distributions. All references in the Plan restricting
Qualified Reservist Distributions to individuals ordered or called to active
duty before December 31, 2007, are removed effective December 31, 2007.

5.2.
Active Duty Severance Distributions. If elected in Section 1.5 of this Amendment
and if the Ran is a profit sharing plan with a 401(k) feature, an individual
performing Service in the Uniformed Services while on active duty for a period
of more than 30 days shall be treated as having incurred a severance from
employment under Code § 401(k)(2)(B)(i)(I), and may elect a distribution of some
or all of his or her Elective Deferral accounts (including Roth Elective
Deferrals).

(a)
If a Participant receives a distribution described in 5.2, he or she will be
barred from making Elective Deferrals and/or Employee Contributions for a period
of 6 months after the distribution.

(b)
Distributions described in 5.2 are available regardless of whether the
individual is receiving Differential Wage Payments.

(c)
An individual treated as having incurred a severance from employment described
in 5.2 shall not cause such individual to be treated as having incurred a
severance from employment for any other purpose under the Plan or any other Code
section.

(d)
Notwithstanding this section 5.2, if an individual has Terminated Employment,
and otherwise has incurred a severance from employment under Code §
401(k)(2)(B)(i)(I), then such individual is eligible for any distribution option
available to a Terminated Participant under the Plan, and a distribution of some
or all of his or her Pre-tax Elective Deferral accounts (including Roth Elective
Deferrals) shall not be considered a distribution described in 5.2.

(e)
if an individual is both eligible to receive a Qualified Reservist Distribution
and an Active Duty Severance Distribution described in 5.2, any distribution of
some or all of his or her Elective Deferral Accounts (including Roth Elective
Deferrals) that meets the definition of a Qualified Reservist Distribution will
be treated as a Qualified Reservist Distribution.

(f)
An Active Duty Severance Distribution described in 5.2 is an eligible rollover
distribution under the terms of the Plan unless one of the exceptions (other
than the exception for hardship distributions under Code § 401 (k)(2)(B)(i)(IV))
listed under Code §402(c)(4) applies.

(g)
Nothing contained in this Section will affect a Participant’s right to make
other in-service distributions (including hardship distributions) to the extent
he or she is eligible for such distributions under the terms of the Plan.

Section 6.    Differential Wage Payments    
6.1.
Contributions on Differential Wage Payments. If elected in Section 1.6 of this
Amendment, the Employer will treat Differential Wage Payments pursuant to 2.1 as
Compensation for each component or type of contribution under the Plan.




SCUpd29v120140101    5    SCU/HEART Act 2008

--------------------------------------------------------------------------------




POST-EGTRRA “GOOD FAITH” AMENDMENT
ELECTION FORM
Plan Name
SCI Union 401(k) Retirement Savings Plan



All references to the “Amendment” are to the Post-EGTRRA “Good Faith” Amendment.
This Amendment is a “good faith” amendment, is not part of the pre-approved
EGTRRA document, and has not been reviewed by the IRS for compliance with
various post-EGTRRA statutory and Regulatory changes. However, pursuant to the
provisions of Revenue Procedure 200744, this Amendment does not affect the
status of reliance upon the Plan.
Section 1.    Post-EGTRRA Provisions Effective 2006 And Earlier    
1.1.
☐    Revised Definition of Financial Hardship. Section 1.5 of the Amendment
regarding hardship distributions to a Participant’s Primary Beneficiary is
adopted effective     _________________.

1.2.
☒    MI Distributions to a Qualified Reservist. Section 1.6 of the Amendment
regarding distributions to a Qualified Reservist is adopted effective ______July
1, 2014_____________.

1.3.
☐    Hurricane Provisions. Section 1.7 of the Amendment regarding distributions
made from the Plan on account of Hurricanes Katrina, Rita, or Wilma is adopted,
subject to the following elections: (check any that apply)

☐
The special financial hardship distribution provision in Section 1.7(c) of the
Amendment applies

☐
The Participant loan provision in Section 1.7(d) of the Amendment applies

☐
The re-contribution of Qualified Hurricane Distributions provision in Section
1.7(e) of the Amendment applies

☐
The re-contribution of Qualified Distributions provision in Section 1.7(f) of
the Amendment applies

1.4.
☐    Revocation of Prior Amendment On Account Of Heinz. Section 1.8 of the
Amendment regarding the revocation of an Original Amendment on account of the
Heinz decision is adopted effective ______________. The Original Amendment is
hereby revoked retroactively with respect to: (check one)

☐
All accrued benefits, which are allocations that were accrued as of the
Applicable Amendment Date and allocations that were accrued after the Applicable
Amendment Date.

☐
Only accrued benefits as of the Applicable Amendment Date, which are allocations
that were accrued as of the Applicable Amendment Date. Allocations accrued after
the Applicable Amendment Date will continue to be subject to the restrictions on
the form or timing of distributions as set forth in the Original Amendment.

1.5.
☐    Exclusion of 403(b) Participants. Section 1.9 of the Amendment regarding
the exclusion from the Plan of certain Employees who participate in a 403(b)
plan sponsored by the tax-exempt Employer is adopted.

Section 2.
Post-EGTRRA Provisions Effective 2007    

2.1.
Code §415 Limitations under the Final §415 Regulations.

(a)
Code §415(c)(3) Compensation for Top Heavy Allocation Purposes and Key Employee
Determinations. Pursuant to Section 2.5(c)(2) of the Amendment, an Employee’s
Code §415(c)(3) Compensation which is used to determine any Top Heavy Minimum
Allocations and whether an Employee is also a Key Employee is: (check one)

☐ Form W-2 Compensation
☐ Code §3401 Compensation
☒ Safe Harbor Code §415 Compensation
☐ Statutory Code §415 Compensation
(b)
Code §415(c)(3) Compensation for code §415 Limitation Determinations. Pursuant
to Section 2.5(c)(2) of the Amendment, an Employee’s Code §415(c)(3)
Compensation used to determine the Employee’s Annual Addition limitation under
Article 6 of the Basic Plan is based on the selection below.


Post-EGTRRA Election Form    Page 1    July 2008

--------------------------------------------------------------------------------




☐ Form W-2 Compensation
☐ Code §3401 Compensation
☒ Safe Harbor Code §415 Compensation
☐ Statutory Code §415 Compensation
(c)
Code §415(c)(3) Compensation for Highly Compensated Employee Determinations and
Other Statutory Purposes. Pursuant to Section 2.5(c)(2) of the Amendment, an
Employee’s Code §415(c)(3) Compensation used to determine whether the Employee
is also a Highly Compensated Employee, and for other statutory purposes that do
not appear elsewhere in this Adoption Agreement, is based on the selection
below.

☐    Form W-2 Compensation
☐    Code §3401 Compensation
☒    Safe Harbor Code §415 Compensation
☐    Statutory Code §415 Compensation
(d)
☐    Compensation Earned in Limitation Year but Paid in Next Limitation Year.
Section 2.5(c)(2)(E) of the Amendment defines Code §415(c)(3) Compensation for a
Limitation Year to include any amounts earned during that Limitation Year but
not paid until the next Limitation Year.

(e)
Post-Severance Compensation. For all Plan purposes, Section 2.5(c)(6) of the
Amendment defines Post-Severance Compensation as including regular pay after
Termination of Employment during the timeframe permitted by the Regulations,
plus any/all of the items selected below: (check all that apply)

☐    Leave cash-outs and deferred compensation under Section 2.5(c)(6)(B) of the
Amendment
☐
Imputed compensation when the Participant becomes disabled under Section
2.5(c)(6)(C) of the Amendment

☐
Continuation of compensation while in qualified military service under Section
2.5(c)(6)(D) of the Amendment

2.2.
☐    Vesting of Non-Safe Harbor Non-Elective Contributions. Pursuant to Section
2.6 of the Amendment and PPA §904, the Vesting Schedule that applies to Non-Safe
Harbor Non-Elective Contribution Accounts is effective as of the first day of
the first Plan Year beginning after December 31, 2006, subject to the following
elections:

(a)
Participants to Whom the Post-2006 Vesting Schedule Relates. Under Section
2.6(a) of the Amendment, the Post-2006 Vesting Schedule applies to the Non-Safe
Harbor Non-Elective Contribution Account of:

☐    Any Participant who completes an Hour of Service in any Plan Year beginning
after December 31, 2006.
☐
Any Participant (regardless of whether he or she has Terminated Employment) who
has a Non-Safe Harbor Non-Elective Contribution Account balance in any Plan Year
beginning after December 31, 2006 and whose Non-Safe Harbor Non-Elective
Contribution Account has not become subject to the Forfeiture provisions of the
Plan prior to the first day of the first Plan Year beginning after December 31,
2006.

(b)
Account Balances to Which the Post-2006 Vesting Schedule Relates. Under Section
2.6(b) of the Amendment, the Post-2006 Vesting Schedule applies to:

☐
The entire Non-Safe Harbor Non-Elective Contribution Account.

☐
The portion of the Non-Safe Harbor Non-Elective Contribution Account to which is
allocated Non-Safe Harbor Non-Elective Contributions, Forfeitures, and earnings
for Plan Years beginning after December 31, 2006 (and subsequent earnings
attributable to such allocations). The portion of the Non-Safe Harbor
Non-Elective Contribution Account to which was allocated Non-Safe Harbor
Non-Elective Contributions, Forfeitures, and earnings for Plan Years beginning
prior to January 1, 2007 (and subsequent earnings attributable to such
allocations) will remain subject to the Pre-2007 Vesting Schedule, without
regard to this Section or the Vesting


Post-EGTRRA Election Form    Page 2    July 2008

--------------------------------------------------------------------------------




schedule enumerated in the current Plan document that applies to Non-Safe Harbor
Non-Elective Contribution Accounts.
(c)
Pre-2007 Vesting Schedule. Under Section 2.6(0(3) of the Amendment, the Pre-2007
Vesting Schedule was:

☐
7 Year Graded

☐
5 Year Cliff

☐
The schedule set forth below



1 Year / Period of Service
 
%
 
2 Years / Periods of Service
 
%
 
3 Years / Periods of Service
 
%
(must be at least 20% unless 100% Vesting occurs at 5 years)
4 Years / Periods of Service
 
%
(must be at least 40% unless 100% Vesting occurs at 5 years)
5 Years / Periods of Service
 
%
(must be at least 60%)
6 Years / Periods of Service
 
%
(must be at least 80%)
7 Years / Periods of Service
 
%
(must be 100%)



2.3.
☒    In Rollovers by a Non-Spouse Beneficiary. Section 2.9 of the Amendment
regarding rollovers by a Non-Spouse Designated Beneficiary is adopted effective
__January 1, 2010__________.

2.4.
☐    Money Purchase or Target Benefit Plan In-Service Distributions. Section
2.10 of the Amendment regarding in-service distributions from a money purchase
or target benefit plan is adopted effective ____________. A Participant who has
reached Age ___ (cannot be earlier than Age 62) and who has not yet Terminated
Employment may elect to receive a distribution of his or her Vested Account
Balance.

2.5.
☐    QDIA. If the Plan has an Eligible Automatic Contribution Arrangement as
described in Code §414(w)(3), then Section 2.11 of the Amendment regarding QDIAs
is adopted effective as of the effective date of the Eligible Automatic
Contribution Arrangement (unless an earlier effective date is indicated in the
next sentence). Otherwise, Section 2.11 of the Amendment regarding QDIAs is
adopted effective ____________.

2.6.
☐    Modification of Normal Retirement Age. Section 2.12 of the Amendment
regarding the definition of Normal Retirement Age is adopted effective
_________, subject to the following provisions:

(a)    Normal Retirement Age Amended in Plan or this Amendment. Under Section
2.12(a) of the Amendment, the definition of Normal Retirement Age is amended as
of the effective date above to be:
☐
The definition selected in the Adoption Agreement.

☐
Age _________ (max. 65)

☐
Or the _________ (maximum. 5th) anniversary of becoming a Participant in the
Plan, if later.

☐
Or the date the Participant is credited with at least _____ Years of
Service/Periods of Service, if later, but in no event later than the later of
Age 65 or the 5th anniversary of becoming a Participant.

☐
Or ______________________, but in no event later than the later of Age 65 or the
5th anniversary of becoming a Participant in the Plan.

(b)    Plan Provisions for Code §411(a)(10) and/or Code §411(d)(6) Compliance.
Under Section 2.12(c) of the Amendment, the Plan is amended by the following
additional provisions:
                                                                        

Post-EGTRRA Election Form    Page 3    July 2008

--------------------------------------------------------------------------------




Section 3.    Post-EGTRRA Provisions Effective 2008    
3.1.
☒    Elimination of Gap Period Income for Excess Contributions. Section 3.1 of
the Amendment regarding the elimination of gap period income for Excess
Contributions is adopted effective ___January 1, 2008_______.

3.2.
☒    In Elimination of Gap Period Income for Excess Aggregate Contributions.
Section 3.2 of the Amendment regarding the elimination of gap period income for
Excess Aggregate Contributions is adopted by the Plan effective ____January 1,
2008_______.

3.3.
☐    Qualified Automatic Contribution Arrangement. Section 3.3 of the Amendment
regarding a Qualified Automatic Contribution Arrangement is adopted effective
_______________, subject to the following:

(a)
QACA Contribution Requirement. Pursuant to Section 3.3(a) of the Amendment, the
Employer will make the following QACA Contribution to the following
Participants: (check one)

☐
QACANon-Elective Contribution. The Employer will make a QACA Non-Elective
Contribution equal to 3% (or such higher percentage as may be elected by the
Employer by resolution) of Compensation for the Plan Year. Such QACA
Non-Elective Contribution will be made on behalf of: (check one)

☐
Any Participant in the Elective Deferral component of the Plan who is a NHCE,
regardless of whether he or she makes Elective Deferrals or Voluntary Employee
Contributions.

☐
Any Participant in the Elective Deferral component of the Plan, regardless of
whether such Participant makes Elective Deferrals or Voluntary Employee
Contributions.

☐
The following Participants ________________________ (Any Participant in the
Elective Deferral component of the Plan who is a NHCE must be included
regardless of whether he or she makes Elective Deferrals or Voluntary Employee
Contributions)

☐
QACA “Basic” Matching Contributions. The Employer will make a QACA Matching
Contribution equal to the sum of (1) 100% of the Participant’s Elective
Deferrals that do not exceed 1% of Compensation for the Allocation Period, plus
(2) 50% of the Participant’s Elective Deferrals that exceed 1% of Compensation
for the Allocation Period but do not exceed 6% percent of Compensation for the
Allocation Period. Such QACA Matching Contribution will be made on behalf of
(check one)

☐
Any Participant in the Elective Deferral component of the Plan who is a NHCE and
on whose behalf Elective Deferrals are made to the Plan.

☐
Any Participant in the Elective Deferral component of the Plan and on whose
behalf Elective Deferrals are made to the Plan.

☐
The following Participants ________________________________________________ (Any
Participant in the Elective Deferral component of the Plan who is a NHCE must be
included regardless of whether he or she makes Elective Deferrals or Voluntary
Employee Contributions)

☐
QACA “Enhanced” Matching Contributions. The Employer will make a QACA Matching
Contribution equal to (1) 100% of the Participant’s Elective Deferrals that do
not exceed ________ % (must be at least 1% but not greater than 6%) of
Compensation for the Allocation Period; plus, if applicable, (2) _____% of
Elective Deferrals that exceed ________% (must be at least I% but not greater
than 6%) of Compensation but do not exceed ________ % (must be greater than I%
but not greater than 6%) of Compensation for the Allocation Period; plus, if
applicable, (3) ______% of Elective Deferrals that exceed ________% (must be
greater than I% but not greater than 6%) of Compensation but do not exceed
_______% (must be greater than I% but not greater than 6%) of Compensation for
the Allocation Period.

Note: If applicable, the first blank in (2) and the first blank in (3) must be
completed so that, at any rate of elective deferrals, the QACA “Enhanced”
Matching Contribution is at least equal to the Matching Contribution receivable
if the Employer was making the QACA “Basic” Matching Contributions, but the rate
of Matching Contributions cannot increase as Elective Deferrals increase.

Post-EGTRRA Election Form    Page 4    July 2008

--------------------------------------------------------------------------------




Such QACA Matching Contribution will be made on behalf of:
☐
Any Participant in the Elective Deferral component of the Plan who is a NHCE and
on whose behalf Elective Deferrals are made to the Plan.

☐
Any Participant in the Elective Deferral component of the Plan and on whose
behalf Elective Deferrals are made to the Plan.

☐
The following Participants ______________________________________ (Any
Participant in the Elective Deferral component of the Plan who is a NHCE must be
included regardless of whether he or she makes Elective Deferrals or Voluntary
Employee Contributions)

(b)
Plan to Which QACA Contribution Will Be Made. Pursuant to Section 3.3(a)(2) of
the Amendment, the QACA Contribution will be made to: (check one)

☐
This Plan

☐
The following plan, so long as that other plan meets the requirements of Code
§401(k)(12)(F) and the Regulations thereunder
__________________________________.

(c)
Compensation for QACA Contribution Purposes. Pursuant to Section 3.3(a)(5) of
the Amendment, a Participant’s Compensation for QACA Contribution purposes is
determined by the provisions selected below:

(1)
Compensation is defined as: (check one)

☐
Form W-2 Compensation

☐
Code §3401 Compensation

☐
Safe Harbor Code §415 Compensation

(2)
Elective contributions under Code §125, §132(fX4), §401(k), §402(h), §403(b),
§457(b) and §414(h)(2) will: (check one)

☐
Be included as Compensation

☐
Not be included as Compensation



(3)
The Compensation measuring period is the: (check one)

☐
Plan Year

☐
Fiscal Year ending on or within the Plan Year

☐
Calendar year ending on or within the Plan Year

(4)
☐    The following categories will not be counted as Compensation: (check all
that apply)

☐    A) Compensation received prior to becoming a Participant
☐    B) Compensation received while an ineligible Employee
☐    C) All items in Regulation §1.414(s)-1(c)(3) (i.e., expense allowances,
fringe benefit, etc.)
☐    D) Post-Severance Compensation1 
☐    E) Deemed 125 Compensation1 
☐    F) Bonuses1 
☐    G) Overtime1 
☐    H) Commissions1 
☐    I) Other (describe)1
                                                                             
1If checked, the Plan's definition of compensation may fail to satisfy the safe
harbor requirements unless such compensation is excluded only with respect to
HCEs under paragraph (5) below.
(5)
☐    The amounts excluded under (4)(D) — (I) are only excluded with respect to:
(check all that apply)

☒
Highly Compensated Employees


Post-EGTRRA Election Form    Page 5    July 2008

--------------------------------------------------------------------------------




☐
Other (cannot be a class that only includes
NHCEs)                                                        



(d)
Vesting of QACA Contribution Account. Pursuant to Section 33(b) of the
Amendment, a Participant’s Vested Interest in his or her QACA Contribution
Account will be determined by the provisions selected below:

(1)
The Vesting schedule for the QACA Contribution Account is: (check one)

☐
100% full and immediate

☐
2-year cliff Vesting (1 year/0%; 2 years/100%)

☐
The Vesting schedule set forth below:



1 Year/Period of Service ________%
2 Years/Periods of Service
100 %

(2) ☐
Service Excluded for Vesting. All Service with the Employer is counted in
determining a Participant’s Vested Interest in the QACA Contribution Account
except the following: (check all that apply)

☐
Service before age 18

☐
Service before the Employer maintained this Plan or a predecessor plan

(e)
Usage of Forfeitures of QACA Contribution Account. If the Vesting schedule
selected in Section 3.3(d) above is other than 100% full and immediate, then
pursuant to Section 3.3(c) of the Amendment, Forfeitures that are not used for
the purposes described in Section 3.3(c) of the Amendment will be: (check one)

☐
Used to reduce any, or any combination of, Employer contributions, as determined
by the Administrator

☐
Added to any, or any combination of, Employer contributions, as determined by
the Administrator



3.4.
☐    Eligible Automatic Contribution Arrangement. Section 3.4 of the Amendment
regarding an Eligible Automatic Contribution Arrangement is adopted effective
___________________.

3.5.
☐    Eligible Participant’s Election for Permissible Withdrawal. Section 3.5 of
the Amendment regarding a Participant’s election for a Permissible Withdrawal is
adopted effective _______________________ (the date cannot be earlier than the
effective date of either Section 3.3 or Section 3.4 above)

SIGNATURE OF THE SPONSORING EMPLOYER
By
/s/ Gregory Sangalis
 
Title
Sr. Vice President
 
 
 
 
 
 
Print Name
Gregory Sangalis
 
Date
June 25, 2014
 




Post-EGTRRA Election Form    Page 6    July 2008